Case 3:21-cv-00538-N Document 26-21 Filed 06/09/21      Page 1 of 266 PageID 8055




   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF
                             TEXAS, DALLAS DIVISION
In Re: Highland Capital Management, L.P         § Case No. 19-34054-SGJ-11
Highland Capital Management Fund Advisors, L.P.
et al                                           §
                          Appellant             §
vs.                                             §
Highland Capital Management, L.P.,
                                                §      3:21-CV-00538-N
                         Appellee           §

 [1943] Order confirming the fifth amended chapter 11 plan, Entered on 2/22/2021 .

                           APPELLANT RECORD
                               VOLUME 21
Case 3:21-cv-00538-N Document 26-21 Filed 06/09/21   Page 2 of 266 PageID 8056
Case 3:21-cv-00538-N Document 26-21 Filed 06/09/21   Page 3 of 266 PageID 8057
Case 3:21-cv-00538-N Document 26-21 Filed 06/09/21   Page 4 of 266 PageID 8058
Case 3:21-cv-00538-N Document 26-21 Filed 06/09/21   Page 5 of 266 PageID 8059
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                         19 06/09/21 Page 6 of 266 PageID 8060
 Case 3:21-cv-00538-N Document 26-21 Filed



                                EXHIBIT 9




                                                                     005263
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                         19 06/09/21 Page 7 of 266 PageID 8061
 Case 3:21-cv-00538-N Document 26-21 Filed




                                                                     005264
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 8 of 266 PageID 8062




                                                                     005265
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                         19 06/09/21 Page 9 of 266 PageID 8063
 Case 3:21-cv-00538-N Document 26-21 Filed




                                                                     005266
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 10 of 266 PageID 8064




                                                                     005267
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 11 of 266 PageID 8065




                                                                     005268
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 12 of 266 PageID 8066




                                                                     005269
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 13 of 266 PageID 8067




                                                                     005270
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 14 of 266 PageID 8068




                                                                     005271
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
 Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 15 of 266 PageID 8069




                                                                     005272
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
 Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 16 of 266 PageID 8070




                                                                     005273
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
 Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 17 of 266 PageID 8071




                                                                     005274
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
 Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 18 of 266 PageID 8072




                                                                     005275
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
 Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 19 of 266 PageID 8073




                                                                     005276
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
 Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 20 of 266 PageID 8074




                                                                     005277
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
 Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 21 of 266 PageID 8075




                                                                     005278
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
 Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 22 of 266 PageID 8076




                                                                     005279
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
 Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 23 of 266 PageID 8077




                                                                     005280
Case 19-34054-sgj11 Doc 1822-22 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 19 of
 Case 3:21-cv-00538-N Document 26-21 Filed19 06/09/21 Page 24 of 266 PageID 8078




                                                                     005281
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 1 of
                                        242 06/09/21 Page 25 of 266 PageID 8079
Case 3:21-cv-00538-N Document 26-21 Filed



                                EXHIBIT :




                                                                     005282
  Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 2 of
                                          242 06/09/21 Page 26 of 266 PageID 8080
  Case 3:21-cv-00538-N Document 26-21 Filed

Grayson                                       CLO Ltd
Grayson                            CLO Corp
U.S.$1015000000                                     Class A-la                     Floating           Rate         Senior Secured                        Extendable                 Notes Due                     2021

U.S.$ 111500000                                   Class        A-lb             Floating
                                                                                                  Rate           Senior Secured                       Extendable                Notes Due 2021

U.S.$68.000000                                Class           A-2        Floating              Rate        Senior Secured                      Extendable                 Notes Due 2021

U.S.$72000000                                 Class                Floating              Rate      Senior Secured                        Deferrable                 Interest            Extendable                   Notes Due 2021

U.S.$75000000                                 Class                Floating              Rate      Senior Secured                        Deferrable                 Interest            Extendable                 Notes              Due 2021
U.S.$3 1000000                                Class                Floating              Rate      Senior Secured                        Deferrable                 Interest            Extendable                   Notes Due 2021

52500            Class                 Preference                  Shares

75000            Class            II    Preference                      Shares


Grayson            CLO             Ltd             the    Issuer                      and Grayson                 CLO         Corp            the Co-Issuer                         and         together               with       the    Issuer          the     Co-Issuers                          will       issue            the Class

la     Floating          Rate                Senior           Secured              Extendable                   Notes        Due         2021         the Class A-la                           Notes               the          Class        A-lb        Floating           Rate          Senior            Secured                Extendable

Notes        Due        2021                 the Class A-lb                              Notes             and      together             with         the     Class        A-la          Notes              the    Class A-i Notes                                   the        Class        A-2          Floating                Rate         Senior

Secured           Extendable                       Notes           the Class A-2                        Notes            and         together               with    the      Class         A-i Notes                    the       Class                 Notes               the    Class                  Floating                Rate         Senior

Secured           Deferrable                       Interest             Extendable               Notes Due                   2021        the          Class               Notes                and         the     Class                Floating          Rate            Senior        Secured                Deferrable                    Interest

Extendable               Notes                Due        2021           the Class                      Notes             and         together            with       the    Class                Notes             and       the       Class             Notes        the        Senior Notes and                                       the     Issuer

will    issue          the Class                        Floating               Senior          Secured           Deferrable              Extendable                 Notes        Due           2021         the Class                        Notes         and            together           with         the     Senior              Notes              the

Notes                  the Class                    Preference                   Shares         the Class                    Preference                  Shares              and        the Class             II   Preference                  Shares          the Class                II    Preference                         Shares and
together          with        the            Class            Preference                 Shares            the    Preference                    Shares and                   together                with        the    Notes           the      Securities                       U.S.$        0.01           par      value           per      share

in each          case        in        the      aggregate                principal             amounts            or    number            of       Preference             Shares          as described                     above          The        Notes          will be        issued            on       or about                November

30 2006 the Closing Date pursuant to an indenture  dated   as of                                                                                              the       Closing           Date             the     Indenture                        among           the Co-Issuers                       and      Investors                 Bank

Trust Company as Trustee the Trustee   The Preference    Shares                                                                                               will be           issued         on      or about             the Closing                 Date    pursuant             to      and         subject            to    the terms               of

the    Preference                  Share            Documents                       The        Stated           Maturity            of the           Notes        and     the    Scheduled                   Preference                 Shares          Redemption                 Date        of        the     Preference                    Shares

are    subject          to        multiple               extensions                 to   the     applicable              Extended                  Stated         Maturity            Date          in      the    case          of    the     Notes           and        the    applicable                Extended Scheduled

Preference              Shares                 Redemption                       Date      in      the       case        of    the       Preference                 Shares           if    the         Issuer         provides             timely          notice           and     the       Extension                  Conditions                       are

satisfied         as described                      herein


The     net       proceeds
                                              of    the
                                                              offering            of     the    Securities              will       be    applied             by    the    Issuer          to    repurchase                   participation
                                                                                                                                                                                                                                                         interests              in certain               Collateral
                                                                                                                                                                                                                                                                                                                                  Obligations

sold    to       finance           the         purchase                 of such          Collateral             Obligations               prior        to    the Closing                Date          and     to   purchase              additional             Collateral              Obligations                    on and               after        the

Closing           Date            all        of    which           will be            pledged          under           the    Indenture               by     the    Issuer         to    the         Trustee           for the          benefit          of the        secured            parties           named                therein             See
Use         of    Proceeds


Highland           Capital                   Management                         L.P      Highland Capital or                                  in     such     capacity           the     Servicer                    will        service         the     Issuers           portfolio


The     initial        offer            price        of the         Offered              Notes        is    100%             The     Securities               other        than         the Offered                Notes              are being          offered           from      time           to    time         in


negotiated             transactions                      at    varying             prices        determined              at        the time           of each         sale


This        Offering               Memorandum                              constitutes                  prospectus                  the        Prospectus                       for      the        purposes               of     Directive             2003/7l/EC                 the         Prospectus                         Directive
                                                                   be      made                 the                Financial              Services                                                                 as                                                     under         the                                      Directive               for
Application              is        expected                   to                         to            Irish                                                  Regulatory                 Authority                          competent               authority                                  Prospectus

this
        Prospectus
                                       to     be approved                       Application
                                                                                                           is
                                                                                                                expected
                                                                                                                                    to   be        made       to    the    Irish        Stock
                                                                                                                                                                                                       Exchange                 for the        Senior          Notes        to be       admitted                to the            Official           List

and     trading          on        its
                                             regulated              market

For          discussion                       of certain                factors          regarding                the    Co-Issuers                   and       the      Securities                 that         among            other         things          should            be considered                        by         prospective

purchasers               of the                Securities                  see      Risk Factors

CERTAIN   PLEDGED ASSETS OF THE ISSUER ARE THE SOLE SOURCE OF PAYMENTS ON THE SECURITIES  THE SECURITIES
DO NOT REPRESENT   AN INTEREST IN OR OBLIGATIONS OF AND ARE NOT INSURED OR GUARANTEED BY THE HOLDERS OF
THE PREFERENCE SHARES THE SERVICER THE TRUSTEE ANY PAYING AGENT THE PREFERENCE SHARES PAYING AGENT
THE INITIAL PURCHASER ANY HEDGE COUNTERPARTY     OR ANY OF THEIR RESPECTIVE AFFILIATES

THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED       UNDER THE UNITED STATES SECURITIES ACT OF 1933 AS
AMENDED THE SECURITIES      ACT AND NEITHER THE ISSUER NOR THE CO-ISSUER WILL BE REGISTERED UNDER THE UNITED
STATES  INVESTMENT    COMPANY ACT OF 1940 AS AMENDED THE INVESTMENT       COMPANY ACT TilE SENIOR NOTES WILL BE
OFFERED AND SOLD TO NON-U.S PERSONS      AS DEFINED IN REGULATION      UNDER THE SECURITIES ACT REGULATION
OUTSIDE THE UNITED STATES    IN RELIANCE ON REGULATION     THE SENIOR NOTES MAY NOT BE OFFERED OR SOLD WITHIN
THE UNITED STATES     OR TO OR FOR THE ACCOUNT OR BENEFIT OF U.S PERSONS EXCEPT TO PERSONS              THAT ARE
QUALIFIED   INSTITUTIONAL   BUYERS AS DEFINED IN RULE 144A UNDER THE SECURITIES         ACT RULE     144A EACH
QUALIFIED INSTITUTIONAL    BUYER AND II QUALIFIED PURCHASERS FOR PURPOSES OF SECTION 3c7 OF THE INVESTMENT
COMPANY ACT SECTION              EACH    QUALWIED PURCHASER        THE CLASS     3c7
                                                                                 NOTES AND THE PREFERENCE SHARES
WILL BE OFFERED AND SOLD ONLY TO PERSONS        THAT ARE     QUALIFIED   INSTITUTIONAL   BUYERS   AND II QUALIFIED
PURCHASERS     THE SECURITIES ARE NOT TRANSFERABLE     EXCEPT IN ACCORDANCE       WITH THE RESTRICTIONS   DESCRIBED
UNDER TRANSFER     RESTRICTIONS

The     Senior          Notes                 other      than       certain            Senior      Notes          offered          and     sold        directly       by     the Co-Issuers                   to     the        Servicer         or any        of   its
                                                                                                                                                                                                                                                                           Affiliates               and       certain            of   the      Class

Notes the Offered                                   Notes                are      being        offered           subject       to    prior           sale    when          as    and      if    delivered              to       and    accepted           by    Credit           Suisse        Securities               USA                 LLC the
Initial          Purchaser                         or   Credit                 Suisse            On        or about          the     Closing            Date              certain        of     the        Class             Notes        will      be    offered          and     sold       directly            by        the       Issuer        to    the


Servicer          and/or           one         or   more           of    its
                                                                                 Affiliates           ii all       of the Class                 Preference              Shares          will    be         offered         and    sold       directly      by       the Issuer          to    Grayson                 Investors             Corp           an

exempted            limited
                                             liability        company               incorporated
                                                                                                                under    the        laws       of the
                                                                                                                                                             Cayman          Islands           Investors                    Corp              and    iii all        of the Class               II   Preference                    Shares        will       be

offered          and    sold            by        the    Issuer          directly         to    Highland            Financial            Partners             L.P       HFP                an         Affiliate            of    the Servicer              and/or          one     or     more           of     its    subsidiaries                      The

Initial      Purchaser                  is    not acting            as         initial   purchaser              with    respect          to    the     offering of           certain           of    the    Class               Notes        or any      of the Preference                    Shares




                                                                                                                                                   Credit Suisse

                                                                                                            The        date of       this      Offering            Memorandum                   is     November                 28 2006
                                                                                                                                                                                                                                                                                             005283
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 3 of
                                        242 06/09/21 Page 27 of 266 PageID 8081
Case 3:21-cv-00538-N Document 26-21 Filed



 Payment of                 interest             on         and        principal              of    the        Notes            will be           made by            the        Issuer       in       U.S         Dollars on the                        first


 day       of each          February                   May             August            and       November                     of each           year     or        if    such       day        is   not          Business               Day            the

 next succeeding                          Business                Day              each        such        date                Payment                   Date                 commencing                     May                   2007            to    the

 extent          of available                    cash        flow            in respect              of the              Collateral               in     accordance                  with        the    Priority              of Payments
 Each           Class       of Notes                   will        bear interest                    at    the        per annum                     rates       set        forth      under            Summary                      of     Terms
 Principal            Terms                of the            Securities                       The        Preference                    Shares            will       receive           as     dividends                  certain           amounts
 available            for        distribution                     to        the     Holders              of the            Preference                   Shares            in    accordance                   with        the           Priority           of

 Payments                  In        addition               Holders                of the Class                II    Preference                    Shares          are        entitled                             to                  restrictions
                                                                                                                                                                                              subject                    any
 under          Cayman               Islands           law             to    the    Class          II    Preference                    Share                                                                             to the
                                                                                                                                                    Special           Payments               equivalent                                   proceeds
 that       would           otherwise                   constitute                      Servicing              Fees            payable             to      the       Servicer               during               the     first          two        years
                          the                          Date             After the two-year                                                          of the Closing                    Date            the
 following                       Closing                                                                             anniversary                                                                                 Servicer              may          in    its

 sole      discretion                 at any          time waive                         portion          of the Servicing                         Fees then due                     and                           in    which event                      an
                                                                                                                                                                                             payable
 amount equal                    to       such        waived                portion           will be          paid by the Issuer                             to    the       Holders            of the Class                     II   Preference
 Shares          as       Class            II    Preference                    Share           Special              Payments                       See        Description                    of the              SecuritiesInterest

 Payments on                    the Notes               and            Payments               of    Dividends                   on      the Preference                     Shares           from       Interest              Proceeds                   and

 Priority                  of    Payments

 The       Notes           will be              subject           to        Optional           Redemption                       in     whole            but     not       in    part        on                   Payment               Date
                                                                                                                                                                                                  any                                               upon
 the occurrence                      of         Tax Event                    or    at    any time after the Non-Call                                       Period              in each       case           at    the    direction                 of the

 applicable               Required                Redemption                       Percentage                   The         Notes            will be          subject           to    mandatory                   redemption                  on        any
 Payment              Date            to    the        extent               that    any       of the Coverage                           Tests are not satisfied                               as       described                  herein                The
 Notes          will       be        subject           to    Special               Redemption                       at    the         discretion           of       the       Servicer            to    the        extent              that    at       any
 time during                the        Replacement                          Period            the       Servicer            cannot                identify          satisfactory              additional                 or        replacement
 Collateral               Obligations                   The Notes                       will be          subject          to     Refinancing                  after the             fifth    anniversary                     of the Closing
 Date       on       the    terms and                  conditions                   described herein                             After redemption                          in    full      of the Notes the Preference
 Shares          will      be                          to    Optional                                                in whole                      in part          on
                                     subject                                            Redemption                                           or                               any    Payment Date                        by the Issuer                    at

 the       direction             of the               Holders                 of    the                                                            of      the       Preference                  Shares                      the
                                                                                               requisite                 percentage                                                                                at                   applicable

 Redemption                 Price           pursuant                   to the       Preference Share                            Documents                  to       the extent              legally          permitted                  provided
 however              that       the        Preference                      Shares           must         be    redeemed on                        or     prior          to    the      Scheduled                  Preference                  Shares

 Redemption                  Date               See     Description                          of the SecuritiesOptional                                      Redemption Optional Redemption
 Redemption                 by Refinancing                                  Mandatory                          Redemption                        of the    Notes Special Redemption of Notes
 If   the       Servicer             Does         Not        Identify               Replacement                     Collateral                   Obligations as Contemplated                                       by the Indenture
 and       Priority of Payments                                               The        principal             amount of                    the    Notes           will be                             at        the    Stated
                                                                                                                                                                                     payable                                            Maturity
 unless         redeemed               or        paid        in    full       prior thereto                    The Preference Shares                                 are scheduled                     to    be redeemed at their
 Redemption                 Price           on the Scheduled                             Preference Shares Redemption                                               Date         unless          redeemed                prior thereto



 Application                    is    expected                   to     be        made         to       list    the         Senior                Notes       on the regulated                              market                of the           Irish

 Stock          Exchange                   the         ISE                     However                    there can be                       no assurance                      that        the ISE               will        in    fact       accept
 the listing of the Senior                                   Notes            or        if   accepted                that such                                will be           maintained                                                              the
                                                                                                                                                 listing                                                          Furthermore
 Co-Issuers                will not               be        required                to       maintain                                       on         stock exchange                        in the                                       Union
                                                                                                                         listing                                                                                 European                                  if

 compliance                     with             requirements                            of     the        European                          Commission                        on            member                     state            becomes
 burdensome                     in the           sole       judgment                     of the Servicer


 It   is        condition of the issuance                                     of the Securities                          that               the    Class A-la Notes                         be rated              Aaa              by    Moodys
 Investors            Service                   Inc     Moodys                               and        AAA                           Standard                     Poors Ratings Services
                                                                                         SP
                                                                                                                           by                                                                                                          division           of
 The McGraw-Hill                            Companies                         Inc                          and           together             with       Moodys                  the    Rating Agencies                                       ii         the

 Class A-lb Notes                          be rated               at    least       Aal by                 Moodys                     and        rated     AAA                 by    SP           iii the Class A-2 Notes
 be    rated         at    least       Aa2                  by     Moodys                    and    at     least          AA                by    SP           iv         the       Class              Notes            be    rated           at    least

 A2             by   Moodys                     and     at    least                      by    SP                        the         Class             Notes         be       rated     at    least          Baa2                 by     Moodys
 and       at   least       BBB                  by     SP              and        vi        the    Class                  Notes             be    rated       at    least          Ba2           by    Moodys                     and        at    least

 BB             by    SP               Each            of the           above            ratings          assumes                    that    no     Maturity              Extension               occurs               after       the    Closing




                                                                                                                                11




                                                                                                                                                                                                                             005284
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 4 of
                                        242 06/09/21 Page 28 of 266 PageID 8082
Case 3:21-cv-00538-N Document 26-21 Filed


  Date              credit           rating        is    not             recommendation                          to         buy         sell      or      hold           securities              and          may        be    subject        to

  revision        or     withdrawal                at    any        time by              the    assigning                   Rating           Agency                     The        Preference                 Shares          will not       be

  rated     by any credit rating                        agency


  No      person          has       been         authorized               to       make             or    provide                 any     representation                           or     information                    regarding          the

  Co-Issuers              or        the     Securities                 other            than        as        contained                 in     this
                                                                                                                                                              Offering                  Memorandum                             Any         such

  representation                or    information should                            not        be    relied
                                                                                                                     upon           as    having               been           authorized                 by    the       Co-Issuers          or

  the     Initial      Purchaser                  The         delivery             of    this
                                                                                                     Offering               Memorandum                             at
                                                                                                                                                                         any        time does                 not    imply          that    the

  information contained                          in     it   is   correct          as of any              time subsequent                           to the date                    of   this
                                                                                                                                                                                                Offering             Memorandum
  The       Co-Issuers              disclaim any                  obligation              to        update          such           information                     and        do        not     intend         to    do       so     Unless

  otherwise            indicated            all    information in                       this    Offering               Memorandum                             is    given           as of the            date       of    this Offering

  Memorandum


  This      Offering           Memorandum                         has     been           prepared              by      the        Co-Issuers                   solely          for       use        in connection                  with the

  listing     of the           Senior        Notes            and        the       offering              of the        Securities                 as      described                 herein               Unless           as   otherwise

  provided          herein            the        Co-Issuers               have          taken        reasonable                    care        to    ensure that                        facts        stated         in this        Offering
  Memorandum                   are        true    and         accurate             in   all    material             respects              and       that       there           have           not been          omitted            material

  facts     the     omission               of which               would make                    misleading                    in    any        material                  respect              any        statements            of fact       or

  opinion       herein              The Co-Issuers accept                               responsibility                   accordingly



  The       information                   appearing               in     the       sections              entitled             Risk FactorsRelating                                              to       Certain          Conflicts          of

  InterestThe                  Issuer        Will Be                Subject to Various                           Conflicts                of Interest Involving                                  the      Servicer              and       The
  Servicer             and      the       information                  with        respect           to       the     Servicer               Letter            Disclosure                     has     been       prepared             by    the

  Servicer          and       has     not been               independently                     verified             by      the     Initial          Purchaser or the Co-Issuers                                               The    Initial


  Purchaser              and        the     Co-Issuers                   do     not       assume               any           responsibility                        for        the       accuracy                completeness                  or

  applicability                of     such         information                     except            that           the       Co-Issuers                      assume                responsibility                   for       accurately

  reproducing             such        information                   in   this
                                                                                   Offering              Memorandum


  None       of the          Initial       Purchaser                the       Servicer              except with                     respect              to   the        sections              entitled          Risk Factors
  Relating          to    Certain Conflicts                         of InterestThe                             Issuer             Will       Be      Subject                  to    Various              Conflicts             of Interest

  Involving            the     Servicer               and         The          Servicer                  and    with              respect           to    the           Servicer          Letter           Disclosure                 or    the

  Trustee         makes any                representation                     or    warranty                                      or implied                  as to           the       accuracy            or completeness                   of
                                                                                                              express
  the     information                 in    this        Offering               Memorandum                              Each             person            receiving                     this     Offering                Memorandum
  acknowledges                  that       such person has not relied                                    on    the      Initial          Purchaser                      the    Servicer              except with respect to
  the     section        entitled          Risk FactorsRelating                                      to       Certain             Conflicts              of InterestThe                              Issuer Will Be Subject

  to    Various           Conflicts              of Interest                  Involving              the       Servicer                  and         The                Servicer                and       with       respect          to    the

  Servicer          Letter           Disclosure                   or     the       Trustee               or    any          person           affiliated                  therewith                  in    connection                with     its


  investigation                of the accuracy                    of such               information or                      its    investment                  decision                  Each person contemplating

  making            an        investment                 in       the         Securities                 must          make              its        own             investigation                     and       analysis              of    the

  creditworthiness                    of the Co-Issuers                         and       its       own        determination                        of the              suitability             of any          such          investment
  with particular                   reference           to    its      own         investment                 objectives                and     experience                         and    any        other       factors           that    may
  be relevant            to    it   in connection                   with such             investment



  THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
  SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION OR
  OTHER REGULATORY   AUTHORITY AND NONE OF THE FOREGOING AUTHORITIES    HAS
  CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS OFFERING
  MEMORANDUM ANY REPRESENTATION TO THE CONTRARY IS CRIMINAL OFFENSE

  This      Offering           Memorandum                         contains              summaries               of certain                documents                        The          summaries               do       not purport          to

  be complete              and       are     qualified              in   their entirety                  by    reference                 to such              documents                   Each           person receiving                   this




                                                                                                                      111




                                                                                                                                                                                                                     005285
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 5 of
                                        242 06/09/21 Page 29 of 266 PageID 8083
Case 3:21-cv-00538-N Document 26-21 Filed



  Offering          Memorandum                         acknowledges                  that      such       person has been                       afforded        an    opportunity to request                       from
  the    Issuer         and      to     review              and      has     received               all   additional              information considered                                such                       to    be
                                                                                                                                                                                  by                person
  necessary to                verify         the
                                                       accuracy            and       completeness                    of the          infonnation              herein         Requests             and     inquiries

  regarding             this Offering                  Memorandum                    or    such          documents               should be             directed       to    the    Issuer in care               of the
  Initial     Purchaser                at    11    Madison                Avenue New                      York New                   York        10010         Attention               CDO       Group             Such
        may also
  requests                              be       made        to     the Listing            Agent          at    the       address set forth on                   the final                    of this Offering
                                                                                                                                                                                  page
  Memorandum


  The     Securities             are         new        issue       of securities                There          can       be no       assurance          that                             market for any                 of
                                                                                                                                                                     secondary
  the    Securities             will                         or     if                           market does develop                             that         will provide
                                        develop                            secondary                                                                     it                            the    Holders        of such
  Securities            with liquidity                 of investment                 or that              will       continue                                        investors
                                                                                                     it
                                                                                                                                          Accordingly                                  should be          prepared
  to    bear the risks of holding                            the    Securities            until final                                     made thereon
                                                                                                                 payment             is




  THE         CONTENTS                       OF        THIS          OFFERING                    MEMORANDUM                                 ARE NOT TO BE CONSTRUED  AS
  ACCOUNTING LEGAL                                             BUSINESS                     OR TAX ADVICE                                    EACH PROSPECTIVE  INVESTOR
  SHOULD CONSULT ITS OWN ACCOUNTANT     ATTORNEY BUSINESS ADVISOR AND TAX
  ADVISOR AS TO LEGAL BUSINESS AND TAX ADVICE NONE OF THE CO-ISSUERS     THE
  INITIAL PURCHASER THE SERVICER OR ANY OF THEIR RESPECTIVE AFFILIATES MAKES
  ANY REPRESENTATION TO ANY OFFEREE OF THE SECURITIES REGARDING          THE
  LEGALITY OF AN INVESTMENT THEREIN BY SUCH OFFEREE UNDER APPLICABLE LEGAL
  INVESTMENT OR SIMILAR LAWS OR REGULATIONS OR THE PROPER CLASSIFICATION OF
  SUCH AN INVESTMENT THEREUNDER

  This      Offering            Memorandum                        does not constitute                      an     offer         of    or an       invitation          by    or    on    behalf       of      the    Co
  Issuers       or      the     Initial          Purchaser to                subscribe              to    or                                    of the        Securities          in
                                                                                                                 purchase             any                                              any       jurisdiction            in

  which       it   is    unlawful            to    make           such      an offer           or    invitation                 The       distribution          of this Offering                 Memorandum
  and    the                          of the           Securities          in    certain                                                  be                               law         Persons                 whose
                   offering                                                                      jurisdictions                  may             restricted        by                                 into

  possession            this
                                 Offering               Memorandum comes                              are      required           by the         Co-Issuers           and    the       Initial      Purchaser to
  inform        themselves                   about          and      to    observe             any        such         restrictions               For                                    of certain          further
                                                                                                                                                                description
  restrictions             on     offers           and                      of                              and
                                                              sales                  Securities                           distribution            of    this      Offering             Memorandum                       see

  Description               of the Securities                        Plan of Distribution and Transfer                                             Restrictions


  Neither the Issuer                   nor the Co-Issuer                        has been                                   under        the Investment
                                                                                                 registered                                                          Company Act                 in reliance            on
  an    exclusion             from          the    definition              of investment                    company                  under        Section         3c7             under       the    Investment
  Company               Act     Section                 3c7                     Each       purchaser of Senior Notes                                represented             by an        interest       in         Rule
  144A        Global          Note          will       be    deemed             to                        and                     and      each
                                                                                     represent                       agree                             purchaser of Class                        Notes       will        be
 required          to    represent               and    agree that                   the    purchaser                is
                                                                                                                           acquiring            such    Notes        in     principal            amount of              not

  less than         U.S.$250000                        and                                           of U.S.$ 1000
                                                              integral          multiples                                             in excess         thereof        for such         purchaser         and            in
 the case          of the Senior Notes each                                account          for which             such                                                       such
                                                                                                                                purchaser         is    purchasing                      Notes and            ii         the

 purchaser           and          in the          case of the Senior Notes each                                      such       account           is
                                                                                                                                                          Qualified Purchaser for purposes
 of Section             3c7                 Qualified                    Purchaser                       Each        purchaser             of Preference              Shares           will    be    required to
                     and                    that             the purchaser                                           such        Preference             Shares
 represent                    agree                                                       is
                                                                                               acquiring                                                             in     number of not                less      than
  100     Preference              Shares               and     in
                                                                         integral                               of        one    Preference             Share        in                   thereof        for
                                                                                          multiples                                                                         excess                                 such
 purchaser and                  ii     the purchaser                 is
                                                                                Qualified Purchaser                             See Transfer             Restrictions


                The        Issuer       and        the Co-Issuer
                                                                                 may        at
                                                                                                 any       time following                   the Closing           Date       rely on          exclusion         from
 the                          of investment
        definition                                                company              under         Rule         3a-7          under      the    Investment              Company             Act    Rule           3a-
         in    lieu      of the             exclusion              under        Section          3c7                 upon                 receipt       of an        opinion           of counsel            from
 nationally             recognized               law firm providing that neither                                     the Issuer           nor the Co-Issuer                 is                    to register            as
                                                                                                                                                                                 required
 an     investment               company                    under         the    Investment               Company                Act       in   reliance        on    such        exclusion          under         Rule
 3a-7     and              notice           to    the       Holders         of the Securities                     in      accordance             with the Indenture                    and    the    Preference




                                                                                                                iv



                                                                                                                                                                                                 005286
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 6 of
                                        242 06/09/21 Page 30 of 266 PageID 8084
Case 3:21-cv-00538-N Document 26-21 Filed



  Share       Documents                 In    connection          with the        Issuers reliance       on    Rule      3a-7    in    lieu of Section            3c7       the

  thdenture         and     the     Preference Share               Documents           may   be   amended       without         the   consent     of any Holders            and

  without       regard        to    whether          or     not   such    amendment          adversely        affects     the    interest    of the         Holders     of the

  Securities         to    prevent           the   Issuer    from     becoming         an    investment         company           as    defined    in the         Investment

  Company           Act or to better               assure     compliance          with the requirements           of Rule        3a-7 and/or to remove transfer

  restrictions         and       other       requirements           relating      to   Section    3c7           See      Risk FactorsThe                     Servicer    May
  Cause       the    Issuer        to   Amend         the    Indenture       to    Assure Compliance            with Rule         3a-7 Without              the   Consent    of

  the Holders          of    the    Securities        in      Manner That May Adversely                   Affect the Holders              of Securities



  No   invitation           to subscribe           for the Securities          may be made         to   the public       in the       Cayman     Islands



  Prospective             purchasers           are hereby         notified     that     seller of the     Securities          may be     relying       on    an   exemption
  from    the       registration             requirements          of Section           of the    Securities       Act provided             by   Section          42    of the

  Securities        Act     Section                42
  In   this    Offering          Memorandum                  references      to    Dollars               and    U.S.$           are    dollars    or   other      equivalent

  units   in    such        coin    or currency             of the United         States    of America as         at    the   time shall be        legal tender for          all


  debts       public       and     private



  NO ACTION                   WAS TAKEN OR
                              BEING CONTEMPLATED   BY THE CO-ISSUERS THAT
                                                                    IS
  WOULD PERMIT      PUBLIC OFFERING OF THE SECURITIES OR POSSESSION OR
  DISTRIBUTION OF THIS OFFERING MEMORANDUM    OR ANY AMENDMENT THEREOF
  OR SUPPLEMENT THERETO OR ANY OTHER OFFERING MATERIAL RELATING TO
  THE SECURITIES IN ANY JURISDICTION OTHER THAN IRELAND WHERE OR IN ANY
  OTHER CIRCUMSTANCES IN WHICH ACTION FOR THOSE PURPOSES IS REQUIRED
  NOTHING CONTAINED     HEREIN SHALL CONSTITUTE  AN OFFER TO SELL OR
  SOLICITATION OF AN OFFER TO PURCHASE ANY SECURITIES IN ANY JURISDICTION
  WHERE IT IS UNLAWFUL TO DO SO ABSENT THE TAKING OF SUCH ACTION OR THE
  AVAILABILITY OF AN EXEMPTION THEREFROM

  THIS DOCUMENT IS CONSIDERED AN ADVERTISEMENT FOR PURPOSES OF
  APPLICABLE MEASURES IMPLEMENTING    E.U DIRECTIVE 2003/71/EC
  PROSPECTUS  PREPARED PURSUANT TO THE PROSPECTUS DIRECTIVE WILL
  BE PUBLISHED WHICH CAN BE OBTAINED FROM THE ISSUER AND THE IRISH
  PAYING AGENT SEE LISTING AND GENERAL INFORMATION
                                                   NOTICE TO NEW HAMPSHIRE RESIDENTS
  NEITHER   THE  FACT THAT        REGISTRATION     STATEMENT     OR AN
  APPLICATION FOR     LICENSE HAS BEEN  FILED  UNDER  CHAPTER   421-B OF
  THE NEW HAMPSHIRE REVISED STATUTES THE             WITH THE STATE OF                                            RSA
  NEW HAMPSHIRE NOR THE FACT THAT             SECURITY IS EFFECTIVELY
  REGISTERED OR    PERSON IS LICENSED IN THE STATE OF NEW HAMPSHIRE
  CONSTITUTES   FINDING BY THE SECRETARY OF STATE OF NEW HAMPSHIRE
  THAT ANY DOCUMENT FILED UNDER RSA 421-B IS TRUE COMPLETE AND
  NOT MISLEADING NEITHER ANY SUCH FACT NOR THE FACT THAT AN
  EXEMPTION OR EXCEPTION       IS AVAILABLE    FOR     SECURITY    OR
  TRANSACTION MEANS THAT THE SECRETARY OF STATE HAS PASSED IN ANY
  WAY UPON THE MERITS OR QUALIFICATIONS OF OR RECOMMENDED OR
  GIVEN APPROVAL TO ANY PERSON SECURITY OR TRANSACTION              IT IS




                                                                                                                                                            005287
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 7 of
                                        242 06/09/21 Page 31 of 266 PageID 8085
Case 3:21-cv-00538-N Document 26-21 Filed



 UNLAWFUL   TO MAKE OR CAUSE TO BE MADE TO ANY PROSPECTIVE
 PURCHASER CUSTOMER OR CLIENT ANY REPRESENTATION INCONSISTENT
 WITH THE PROVISIONS OF THIS PARAGRAPH
                           NOTICE TO CONNECTICUT RESIDENTS
 THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE CONNECTICUT SECURITIES         LAW   THE
 SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND SALE

                              NOTICE TO FLORIDA    RESIDENTS
 THE SECURITIES   OFFERED HEREBY WILL BE SOLD TO AND ACQUIRED BY THE HOLDER IN
 TRANSACTION EXEMPT UNDER SECTION      17.061 OF THE FLORIDA SECURITIES ACT     FSA   THE
 SECURITIES  HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF FLORIDA            IN
 ADDITION   IF  SALES  ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA           ALL FLORIDA
 PURCHASERS    OTHER THAN EXEMPT INSTITUTIONS   SPECIFIED IN SECTION   17.0617 OF THE FSA
 SHALL HAVE THE PRIVILEGE OF VOIDING THE PURCHASE WITHiN THREE            DAYS AFTER THE
 FIRST TENDER    OF CONSIDERATION IS MADE BY SUCH PURCHASER        TO THE CO-ISSUERS   AN
 AGENT OF THE CO-ISSUERS   OR AN ESCROW AGENT

                              NOTICE    TO GEORGIA RESIDENTS
 THE   SECURITIESHAVE BEEN ISSUED OR SOLD IN RELIANCE ON PARAGRAPH 13 OF CODE
 SECTION        OF THE GEORGIA SECURITIES
            10-5-9                         ACT OF 1973  AND MAY NOT BE SOLD OR
 TRANSFERRED   EXCEPT IN  TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT
 TO AN EFFECTiVE REGISTRATION UNDER SUCH ACT

                           NOTICE TO RESIDENTS     OF AUSTRALIA
 NO PROSPECTUS      DISCLOSURE DOCUMENT       OFFERING MATERIAL   OR ADVERTISEMENT        iN
 RELATION TO THE SECURITIES    HAS BEEN LODGED WITH THE AUSTRALIAN        SECURITIES   AND
 INVESTMENTS COMMISSION OR THE AUSTRALIAN STOCK EXCHANGE LIMITED ACCORDINGLY
    PERSON MAY NOT        MAKE OFFER OR INVITE APPLICATIONS      FOR THE ISSUE SALE OR
 PURCHASE    OF THE SECURITIES  WITHIN   TO OR FROM AUSTRALIA INCLUDING       AN OFFER OR
 INVITATION   WHICH IS RECEIVED BY     PERSON IN AUSTRALIA  OR    DISTRIBUTE    OR PUBLISH
 THIS INFORMATION     MEMORANDUM OR ANY OTHER PROSPECTUS DISCLOSURE DOCUMENT
 OFFERING MATERIAL      OR ADVERTISEMENT     RELATING TO THE SECURITIES     IN AUSTRALIA
 UNLESS     THE MINIMUM AGGREGATE CONSIDERATION PAYABLE BY EACH OFFEREE IS THE U.S
 DOLLAR EQUIVALENT OF AT LEAST A$500000 DISREGARDING MONEYS LENT BY THE OFFEROR
 OR ITS ASSOCIATES OR THE OFFER OTHERWISE DOES NOT REQUIRE DISCLOSURE TO INVESTORS
 IN ACCORDANCE     WITH PART 6D.2 OF THE CORPORATIONS    ACT 2001 CWLTH OF AUSTRALIA
 AND II SUCH ACTION COMPLIES WITH ALL APPLICABLE LAWS AND REGULATIONS

                             NOTICE    TO RESIDENTS OF AUSTRIA
 THIS OFFERING MEMORANDUM   IS CIRCULATED   IN AUSTRIA   FOR THE SOLE PURPOSE OF
 PROVIDING INFORMATION ABOUT THE SECURITIES TO   LIMITED NUMBER OF SOPHISTICATED
 INVESTORS IN AUSTRIA  THIS OFFERING MEMORANDUM       IS  MADE AVAILABLE ON THE
 CONDITION THAT  IT IS SOLELY   FOR THE USE OF THE RECiPIENT AS     SOPHISTICATED
 POTENTIAL AND INDIVIDUALLY SELECTED INVESTOR AND MAY NOT BE PASSED ON TO ANY
 OTHER PERSON OR REPRODUCED   IN WHOLE OR IN PART THIS OFFERING MEMORANDUM    DOES
 NOT CONSTITUTE   PUBLIC OFFERING OFFENTLICHES ANGEBOT IN AUSTRIA AND MUST NOT BE
 USED IN CONJUNCTION WITH      PUBLIC  OFFERING PURSUANT  TO THE CAPITAL MARKET ACT
 KAPITALMARKTGESETZ AND/OR THE INVESTMENT FUND ACT INVESTMENTFONDSGESETZ            IN
 AUSTRIA CONSEQUENTLY NO PUBLIC OFFERS OR PUBLIC SALES MUST BE MADE IN AUSTRIA IN
 RESPECT OF THE SECURITIES  THE SECURITIES ARE NOT REGISTERED IN AUSTRIA IN CASE THE
 SECURITIES ARE QUALIFIED AS SHARES IN    FOREIGN INVESTMENT FUND WITHIN THE MEANING
 OF THE INVESTMENT FUND ACT THEY MIGHT BE SUBJECT TO             LESS FAVORABLE   TAX
 TREATMENT   THAN SHARES IN INVESTMENT FUNDS ESTABLISHED IN AUSTRIA UNDER THE




                                              vi


                                                                                005288
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 8 of
                                        242 06/09/21 Page 32 of 266 PageID 8086
Case 3:21-cv-00538-N Document 26-21 Filed


  INVESTMENT FUND ACT ALL PROSPECTIVE   INVESTORS ARE URGED TO SEEK INDEPENDENT TAX
  ADVICE THE INITIAL PURCHASER AND ITS AFFILIATES DO NOT GIVE TAX ADVICE

                                ANMERKUNG F R            EINWOHNER         VON OSTERREICH
  DIESER    PROSPEKT          OSTERREICH NUR ZU DEM ZWECK HERAUSGEGEBEN UM EINER
                           WIRD       IN

  BESCHRANKTEN            ANZAHL
                             VON PROFESSIONELLEN MARKTTE1LNEFIMERN         IN  OSTERREICH
  INFORMATIONEN UBER DIE ANGEBOTENEN WERTPAP1ERE        ZU GEBEN DIESER PROSPEKT WIRD
  UNTER    DER   BEDINGUNG      ZUR   VERFUGUNG     GESTELLT    DASS   DIESER    PROSPEKT
  AUSSCHUESSLICH    VOM EMPFANGER       ALS EINEM PROFESSIONELLEN POTENTIELLEN        UND
  EINZELN AUSGEWAHLTEN ANLEGER VERWENDET WIRD UND ER DARF NICHT AN EINE ANDERE
  PERSON WEITERGEGEBEN      ODER TEILWEISE   ODER VOLLSTANDIG     REPRODUZIERT    WERDEN
  DIESER PROSPEKT STELLT KEIN OFFENTLICHES    ANGEBOT IN OSTERREICH DAR UND DARF NICHT
  IN ZUSAMMENHANG      MIT  E1NEM OFFENTLICHEN ANGEBOT      IN OSTERREICH IM SINNE     DES
  KAPITALMARKTGESETZES     UND/ODER  DES INVESTMENTFONDSGESETZES     VERWENDET WERDEN
  FOLGLICH       DURFEN        IN   OSTERREICH KEINE        OFFENTLICHEN         ANGEBOTE         ODER     VERKAUFE     DER
  ANGEBOTENEN    WERTPAPIEREN   DURCHGEFUHRT WERDEN       DIE WERTPAPIERE    SIND NICHT   IN
  OSTERREICH    ZUGELASSEN     SOLLTEN   DIE   WERTPAPIERE      ALS  ANTEILE    AN   EINEM
  AUSLNDISCHEN      INVESTMENTFONDS     QUAL1FIZIERT    WERDEN      KONNTEN      SIE  EINER
  UNGUNSTIGEREN     BESTEUERUNG     ALS   ANTE1LE    AN  IN    OSTERREICH    GEMASS     DEM
  INVESTMENTFONDSGESETZ     ERRICHTETEN INVESTMENTFONDS      UNTERLIEGEN ALLE KIiNFTIGEN
  ANLEGER   WERDEN DAHER AUFGEFORDERT       UNABHANGIGE     STEUERBERATUNG     EINZUHOLEN
  DER ERSTKAUFER   UND                 DIE    MIT    IBM   VERBUNDENEN           UNTERNEHMEN             ERTEILEN     KEINE
  STEUERLICHE BERATUNG

                                           NOTICE TO RESIDENTS            OF BAHRAIN
  EACH     OF THE          THE SERVICER AND THE INITIAL PURCHASER
                    CO-ISSUERS                                      REPRESENTS AND
  WARRANTS THAT     HAS NOT MADE AND WILL NOT MAKE ANY INVITATION TO THE PUBLIC IN
                          IT

  THE STATE OF BAHRAIN TO SUBSCRIBE FOR THE SECURITIES AND THAT THE DOCUMENT WILL
  NOT BE ISSUED PASSED TO OR MADE AVAILABLE TO THE PUBLIC GENERALLY

                                           NOTICE TO RESIDENTS OF BELGIUM
  THE SECURITIES MAY NOT BE OFFERED SOLD TRANSFERRED        OR DELIVERED IN OR FROM
  BELGIUM AS PART OF THEIR INITIAL DISTRIBUTION  OR AT ANY TIME THEREAFTER  DIRECTLY
  OR INDIRECTLY UNLESS THEY SHALL EACH HAVE     NOMINAL AMOUNT OF EUR 50000 OR MORE

  ANY OFFER TO    SELL OR SALE OF SECURITIES    MUST BE MADE IN COMPLIANCE WITH THE
  PROVISIONS  OF THE LAW OF JULY 14 1991 ON CONSUMER PROTECTION AND TRADE PRACTICES
  SUR LES PRATIQUES DU COMMERCE ET SUR LINFORMATION              ET LA PROTECTION     DU
  CONSOMMATEUR/BETREFFENDE         DE   HANDELSPRAKTIJKEN    EN  DE   VOORLICHTING    EN
  BESCHERMING   VAN DE CONSUMENT TO THE EXTENT APPLICABLE       PURSUANT   TO THE ROYAL
  DECREE OF DECEMBER     2000 RENDANT   APPLICABLES AUX INSTRUMENTS   FINANCIERS  ET AUX
  TITRES    ET    VALEURS           CERTAINES       DISPOSITIONS     DE    LA   LOI   DU    14   JUILLET 1991 SUR       LES
  PRATIQUES  DU  COMMERCE   ET   SUR  LINFORMATION                                     ET        LA   PROTECTION         DU
  CONSOMMATEUR/WAARBIJ   SOMMIGE   BEPALINGEN  VAN   DE WET    VAN    14 JULI  1991

  BETREFFENDE DE HANDELSPRAKTIJKEN  EN DE VOORLICHTING  EN BESCHERMING     VAN DE
  CONSUMENT    VAN TOEPASSING WORDEN   VERKLAARD   OP FINANCIELE   INSTRUMENTEN
  EFFECTEN EN WAARDEN

                                             NOTICE TO CANADIAN           RESIDENTS
  RESALERESTAICTIOJVS

  THE DISTRIBUTION     OF THE SECURITIES  IN CANADA   IS BEING MADE ONLY ON      PRIVATE
  PLACEMENT    BASIS EXEMPT FROM THE REQUIREMENT    THAT THE CO-ISSUERS PREPARE AND FILE
    PROSPECTUS WITH THE SECURITIES      REGULATORY AUTHORITIES   IN EACH PROVINCE WHERE

  TRADES OF SECURITIES     ARE MADE    ANY RESALE OF THE SECURITIES IN CANADA MUST BE
  MADE UNDER APPLICABLE SECURITIES          LAWS WHICH    WILL VARY DEPENDING    ON THE
  RELEVANT   JURISDICTION   AND WHICH MAY REQUIRE RESALES TO BE MADE UNDER AVAILABLE




                                                               vii




                                                                                                             005289
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 9 of
                                        242 06/09/21 Page 33 of 266 PageID 8087
Case 3:21-cv-00538-N Document 26-21 Filed



 STATUTORY   EXEMPTIONS   OR UNDER     DISCRETIONARY     EXEMPTION GRANTED BY THE
 APPLICABLE CANADIAN SECURITIES REGULATORY AUTHORITY       PURCHASERS ARE ADVISED TO
 SEEK LEGAL ADVICE PRIOR TO ANY RESALE OF THE SECURITIES

 REPRESENTA      TIONS OFP/R     C/IA   SEAS

 BY PURCHASING  SECURITIES IN CANADA  AND ACCEPTING  PURCHASE                                           CONFIRMATION
 PURCHASER  IS REPRESENTING TO THE CO-ISSUERS AND THE DEALER                                           FROM       WHOM       THE
 PURCHASE CONFIRMATION IS RECEIVED THAT

              THE  PURCHASER   IS ENTITLED   UNDER APPLICABLE   PROVINCIAL  SECURITIES  LAWS TO
              PURCHASE  THE SECURITIES   WITHOUT  THE BENEFIT OF   PROSPECTUS   QUALIFIED UNDER
              THOSE SECURITIES LAWS
              WHERE REQUIRED        BY    LAW     THAT    THE PURCHASER       IS   PURCHASING     AS PRINCIPAL    AND NOT AS
              AGENT
              THE PURCHASER       HAS REVIEWED           THE TEXT      ABOVE UNDER RESALE RESTRICTIONS                AND
              THE    PURCHASER          ACKNOWLEDGES            AND     CONSENTS     TO   THE   PROVISION        OF    SPECIFIED
              INFORMATION   CONCERNING   ITS  PURCHASE  OF THE                        SECURITIES   TO THE        REGULATORY
              AUTHORITY  THAT BY LAW IS ENTITLED TO COLLECT THE INFORMATION

 FURTHER  DETAILS  CONCERNING                     THE     LEGAL        AUTHORITY       FOR      THIS   INFORMATION          ARE
 AVAILABLE ON REQUEST

 RIG/ITS   OFA   CTIOIV-   ONTARIO         C/IA   SEAS    ONL

 UNDER ONTARIO    SECURITIES  LEGISLATION CERTAIN PURCHASERS WHO PURCHASE          SECURITY
 OFFERED BY THIS OFFERING MEMORANDUM DURING THE PERIOD OF DISTRIBUTION            WILL HAVE
    STATUTORY    RIGHT OF ACTION FOR DAMAGES          OR WHILE STILL THE OWNER OF THE
 SECURITIES   FOR RESCISSION AGAINST THE CO-ISSUERS IN THE EVENT THAT THIS DOCUMENT
 CONTAINS     MISREPRESENTATION WITHOUT REGARD TO WHETHER THE PURCHASER RELIED ON
 THE MISREPRESENTATION       THE RIGHT OF ACTION FOR DAMAGES IS EXERCISABLE NOT LATER
 THAN THE EARLIER OF 180 DAYS FROM THE DATE THE PURCHASER FIRST HAD KNOWLEDGE OF
 THE FACTS GIVING RISE TO THE CAUSE OF ACTION AND THREE YEARS FROM THE DATE ON
 WHICH PAYMENT IS MADE FOR THE SECURITIES           THE RIGHT OF ACTION FOR RESCISSION     IS

 EXERCISABLE NOT LATER THAN 180 DAYS FROM THE DATE ON WHICH PAYMENT IS MADE FOR
 THE SECURITIES   IF  PURCHASER ELECTS TO EXERCISE THE RIGHT OF ACTION FOR RESCISSION
 THE PURCHASER WILL HAVE NO RIGHT OF ACTION FOR DAMAGES AGAINST THE CO-ISSUERS            IN
 NO CASE WILL THE AMOUNT RECOVERABLE         IN ANY ACTION EXCEED   THE PRICE AT WHICH THE
 SECURITIES  WERE OFFERED TO THE PURCHASER        AND IF THE PURCHASER IS SHOWN TO HAVE
 PURCHASED   THE SECURITIES WITH KNOWLEDGE OF THE MISREPRESENTATION THE CO-ISSUERS
 WILL HAVE NO LIABILITY IN THE CASE OF AN ACTION FOR DAMAGES THE CO-ISSUERS WILL
 NOT BE LIABLE FOR ALL OR ANY PORTION OF THE DAMAGES THAT ARE PROVEN TO NOT
 REPRESENT    THE DEPRECIATION      IN  VALUE   OF THE   SECURITIES  AS     RESULT   OF THE
 MISREPRESENTATION     RELIED   UPON THESE RIGHTS ARE IN ADDITION TO AND WITHOUT
 DEROGATION    FROM ANY OTHER RIGHTS OR REMEDIES AVAILABLE AT LAW TO AN ONTARIO
 PURCHASER     THE FOREGOING IS        SUMMARY OF THE RIGHTS AVAILABLE TO AN ONTARIO
 PURCHASER      ONTARIO PURCHASERS        SHOULD  REFER TO THE COMPLETE        TEXT OF THE
 RELEVANT   STATUTORY   PROVISIONS
 EJVFORCEIWEJVT     OFLEGAL    RIG/ITS

 ALL OF THE ISSUERS AND CO-ISSUSERS    DIRECTORS AND OFFICERS AS WELL AS THE EXPERTS
 NAMED HEREIN MAY BE LOCATED OUTSIDE OF CANADA AND AS            RESULT IT MAY NOT BE
 POSSIBLE FOR CANADIAN PURCHASERS    TO EFFECT SERVICE OF PROCESS WITHIN CANADA UPON
 THE CO-ISSUERS  OR THOSE PERSONS    ALL OR    SUBSTANTIAL PORTION OF THE CO-ISSUERS
 ASSETS  AND THE ASSETS OF THOSE PERSONS MAY BE LOCATED OUTSIDE OF CANADA AND AS
 RESULT   IT MAY NOT BE POSSIBLE TO SATISFY      JUDGMENT   AGAINST THE CO-ISSUERS OR
 THOSE PERSONS IN CANADA OR TO ENFORCE        JUDGMENT   OBTAINED IN CANADIAN COURTS
 AGAINST THE CO-ISSUERS OR THOSE PERSONS OUTSIDE OF CANADA




                                                                viii



                                                                                                                 005290
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 10 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 34 of 266 PageID 8088


  TAL4 TIOAAiV/       ELIGIBILITY FOA I1VVESTkIE1VT

  CANADIAJ.T PURCHASERS   OF SECURITIES SHOULD  CONSULT   THEIR OWN LEGAL AND TAX
  ADVISORS WITH RESPECT TO THE TAX CONSEQUENCES   OF AN INVESTMENT IN THE SECURITIES
  IN THEIR PARTICULAR  CIRCUMSTANCES AND ABOUT THE ELIGIBILITY OF THE SECURITIES FOR
  INVESTMENT BY THE PURCHASER UNDER RELEVANT   CANADIAN LEGISLATION

                                NOTICE TO THE PUBLIC OF              CAYMAN ISLANDS
  NO     INVITATION    MAY BE MADE TO THE         PUBLIC        IN   THE CAYMAN ISLANDS TO SUBSCRIBE FOR
  SECURITIES     OF THE     ISSUER   AND   THIS   DOCUMENT            MAY NOT BE ISSUED OR PASSED TO ANY
  SUCH PERSON

                                     NOTICE TO RESIDENTS              OF FINLAND
  THIS DOCUMENT HAS BEEN PREPARED FOR PRIVATE INFORMATION PURPOSES OF INTERESTED
  INVESTORS   ONLY IT MAY NOT BE USED FOR AND SHALL NOT BE DEEMED      PUBLIC OFFERING
  OF THE SECURITIES   THE FINNISH FINANCIAL SUPERVISION AUTHORITY RAHOITUSTARKASTUS
  HAS NOT APPROVED     THIS DOCUMENT AND HAS NOT AUTHORIZED       ANY OFFERING OF THE
  SUBSCRIPTION   OF THE SECURITIES  ACCORDINGLY THE SECURITIES MAY NOT BE OFFERED OR
  SOLD IN FINLAND OR TO RESIDENTS     THEREOF EXCEPT AS PERMITTED BY FINNISH LAW THIS
  DOCUMENT IS STRICTLY FOR PRIVATE USE BY ITS HOLDER AND MAY NOT BE PASSED ON TO
  THIRD    PARTIES

                                      NOTICE TO RESIDENTS             OF FRANCE
  NO PROSPECTUS INCLUDING ANY AMENDMENT SUPPLEMENT OR REPLACEMENT                 THERETO HAS
  BEEN PREPARED IN CONNECTION WITH THE OFFERING OF THE SECURITIES               THAT HAS BEEN
  APPROVED BY THE AUTORITE DES MARCHES FINANCIERS            OR BY THE COMPETENT    AUTHORITY
  OF ANOTHER STATE THAT IS       CONTRACTING PARTY TO THE AGREEMENT ON THE EUROPEAN
  ECONOMIC   AREA THAT HAS BEEN RECOGNIZED IN FRANCE NO SECURITIES                  HAVE BEEN
  OFFERED OR SOLD AND WILL BE OFFERED OR SOLD DIRECTLY OR INDIRECTLY TO THE PUBLIC
  IN FRANCE   EXCEPT TO QUALIFIED     INVESTORS INVESTISSEURS         QUALIFIES AND/OR    TO
  LIMITED CIRCLE OF INVESTORS CERCLE RESTREINT         DINVESTISSEURS    ACTING FOR THEIR OWN
  ACCOUNT AS DEFINED IN ARTICLE        411-2 OF THE FRENCH      CODE MONETAIRE ET FINANCIER
  AND APPLICABLE REGULATIONS THEREUNDER             NONE OF THIS OFFERING MEMORANDUM OR
  ANY OTHER MATERIALS RELATED TO THE OFFERING OR INFORMATION CONTAINED THEREIN
  RELATING TO THE SECURITIES HAS BEEN RELEASED         ISSUED OR DISTRIBUTED   TO THE PUBLIC IN
  FRANCE EXCEPT TO QUALIFIED INVESTORS        INVESTISSEURS    QUALIFIES AND/OR TO     LIMITED
  CIRCLE OF INVESTORS CERCLE RESTREINT         DINVESTISSEURS     MENTIONED   ABOVE AND THE
  DIRECT OR INDIRECT  RESALE TO THE PUBLIC IN FRANCE OF ANY SECURITIES ACQUIRED BY ANY
  QUALIFIED INVESTORS INVESTISSEURS      QUALIFIES AND/OR ANY INVESTORS BELONGING TO
  LIMITED CIRCLE OF INVESTORS    CERCLE RESTREINT DINVESTISSEURS MAY BE MADE ONLY AS
  PROVIDED BY ARTICLES     412-1  AND    62 1-8 OF THE FRENCH CODE MONETAIRE ET FINANCIER
  AND APPLICABLE REGULATIONS THEREUNDER
                                     NOTICE TO RESIDENTS OF GERMANY
  THE  SECURITIES   MAY ONLY BE ACQUIRED      IN  ACCORDANCE   WITH  THE  GERMAN
  WERTPAPIERPROSPEKTGESETZ  SECURITIES PROSPECTUS   ACT AND THE INVESTMENTGESETZ
  INVESTMENT ACT THE SECURITIES ARE NOT REGISTERED OR AUTHORIZED FOR DISTRIBUTION
  UNDER THE INVESTMENT ACT AND MAY NOT BE AND ARE NOT BEING OFFERED OR ADVERTISED
  PUBLICLY OR OFFERED   SIMILARLY   UNDER THE INVESTMENT      ACT OR THE SECURITIES
  PROSPECTUS ACT THEREFORE   THIS OFFER IS ONLY BEING MADE TO RECIPIENTS TO WHOM THIS
  DOCUMENT IS PERSONALLY      ADDRESSED    AND DOES NOT CONSTITUTE AN OFFER OR
  ADVERTISEMENT TO THE PUBLIC THE SECURITIES    CAN ONLY BE ACQUIRED FOR     MINIMUM
  PURCHASE   PRICE OF AT LEAST     50000 EXCLUDING COMMISSIONS AND OTHER FEES PER
  PERSON   ALL PROSPECTIVE INVESTORS ARE URGED TO SEEK INDEPENDENT TAX ADVICE NONE
  OF THE CO-ISSUERS   THE TRUSTEE THE SERVICER THE INITIAL PURCHASER OR ANY OF THEIR
  RESPECTIVE  AFFILIATES GIVES ANY TAX ADVICE




                                                           ix




                                                                                             005291
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 11 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 35 of 266 PageID 8089



                               NOTICE TO RESIDENTS    OF GREECE
  THIS DOCUMENT AND THE SECURITIES     TO WHICH IT RELATES AND ANY OTHER MATERIAL
  RELATED THERETO MAY NOT BE ADVERTISED DISTRIBUTED       OR OTHERWISE MADE AVAILABLE
  TO THE PUBLIC IN GREECE THE GREEK CAPITAL     MARKET COMMITTEE HAS NOT AUTHORISED
  ANY PUBLIC OFFERING OF THE SUBSCRIPTION   OF THE SECURITIES   ACCORDINGLY SECURITIES
  MAY NOT BE ADVERTISED DISTRIBUTED    OR IN ANY WAY OFFERED OR SOLD IN GREECE OR TO
  RESIDENTS THEREOF EXCEPT AS PERMITTED BY GREEK LAW

         NOTICE TO RESIDENTS   OF THE   HONG KONG SPECIAL ADMINISTRATIVE   REGION
     THE SECURITIES HAVE NOT BEEN OFFERED OR SOLD AND WILL NOT BE OFFERED OR SOLD IN
  HONG KONG BY MEANS OF ANY DOCUMENT OTHER THAN             TO PERSONS WHOSE ORDINARY
  BUSINESS IT IS TO BUY OR SELL SHARES OR DEBENTURES   WHETHER AS PRINCIPAL OR AGENT
  II TO PROFESSIONAL INVESTORS AS DEFINED IN THE SECURITIES AND FUTURES ORDINANCE
  CAP 571 OF HONG KONG AND ANY RULES MADE UNDER THAT ORDINANCE OR III IN OTHER
  CIRCUMSTANCES WHICH DO NOT RESULT         IN THE DOCUMENT BEING       PROSPECTUS     AS
  DEFINED IN THE COMPANIES ORDINANCE        CAP 32   OF  HONG   KONG  OR  WHICH  DO  NOT
  CONSTITUTE AN OFFER TO TI-IF PUBLIC WITHIN THE MEANING   OF THAT ORDINANCE AND      NO
  ADVERTISEMENT     INVITATION OR DOCUMENT RELATING TO THE SECURITIES    HAS BEEN ISSUED
  OR POSSESSED    FOR THE PURPOSES OF ISSUE OR WILL BE ISSUED OR POSSESSED FOR THE
  PURPOSES OF ISSUE WHETHER IN HONG KONG OR ELSEWHERE WHICH IS DIRECTED AT OR THE
  CONTENTS   OF WHICH ARE LIKELY TO BE ACCESSED OR READ BY THE PUBLIC OF HONG KONG
  EXCEPT IF PERMITTED UNDER THE SECURITIES       LAWS OF HONG KONG OTHER THAN ANY
  ADVERTISEMENT     INVITATION OR DOCUMENT WITH RESPECT TO SECURITIES WHICH ARE OR
  ARE INTENDED TO BE DISPOSED OF ONLY TO PERSONS OUTSIDE HONG KONG OR ONLY TO
  PROFESSIONAL INVESTORS AS DEFINED IN THE SECURITIES       AND FUTURES ORDINANCE AND
  ANY RULES MADE UNDER THAT ORDINANCE

                           NOTICE TO RESIDENTS       OF INDONESIA

  THE SECURITIES MAY NOT BE OFFERED AND/OR ONSOLD DIRECTLY OR INDIRECTLY  WITHIN THE
  TERRITORY OF INDONESIA OR TO INDONESIAN CITIZENS OR RESIDENTS   IN   MANNER WHICH
  CONSTITUTES    PUBLIC OFFER UNDER THE LAWS AND REGULATIONS OF INDONESIA

                               NOTICE TO RESIDENTS OF ISRAEL
  THIS DOCUMENT WILL BE DISTRIBUTED   TO ISRAELI RESIDENTS ONLY IN    MANNER THAT WILL
  NOT CONSTITUTE AN OFFER TO THE PUBLIC IN ACCORDANCE WITH SECTIONS 15 AND iSA OF
  THE SECURITIES  LAW 1968 SPECIFICALLY THIS DOCUMENT MAY ONLY BE DISTRIBUTED       TO
  INVESTORS OF THE TYPES LISTED IN THE FIRST ADDENDUM OF THE SECURITIES LAW 1968 AND
  IN ADDITION  TO NOT MORE THAN 35 OTHER INVESTORS RESIDENT      IN ISRAEL DURING ANY
  GIVEN 12 MONTH PERIOD

                               NOTICE   TO RESIDENTS OF ITALY
  THIS   DOCUMENT MAY NOT BE DISTRIBUTED     TO MEMBERS OF THE PUBLIC  IN ITALY   THE
  ITALIAN COMMISSIONE NAZIONALE PER LA SOCIETA      LA BORSA HAS NOT AUTHORIZED ANY
  OFFERING OF THE SUBSCRIPTION OF THE SECURITIES  ACCORDINGLY THE SECURITIES MAY NOT
  BE OFFERED OR SOLD IN ITALY OR TO RESIDENTS THEREOF EXCEPT AS PERMITTED BY ITALIAN
  LAW
                               NOTICE TO RESIDENTS OF JAPAN
  THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES AND
  EXCHANGE LAW OF JAPAN THE SEL AND THE SECURITIES MAY NOT BE OFFERED OR SOLD
  DIRECTLY OR INDIRECTLY IN JAPAN OR TO OR FOR THE BENEFIT OF ANY RESIDENT OF JAPAN
  INCLUDING JAPANESE CORPORATIONS   OR TO OTHERS FOR RE-OFFERING OR RESALE DIRECTLY
  OR INDIRECTLY IN JAPAN OR TO ANY RESIDENT OF JAPAN EXCEPT THAT THE OFFER AND SALE
  OF THE SECURITIES IN JAPAN MAY BE MADE ONLY THROUGH PRIVATE      PLACEMENT  SALE IN
  JAPAN IN ACCORDANCE WITH AN EXEMPTION AVAILABLE UNDER THE SEL AND WITH ALL
  OTHER   APPLICABLE LAWS    AND   REGULATIONS    OF JAPAN      IN  THIS  CLAUSE




                                                                             005292
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 12 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 36 of 266 PageID 8090


  RESIDENT/RESIDENTSOF JAPAN SHALL HAVE THE MEANING              AS DEFINED   UNDER THE FOREIGN
  EXCHANGE AND FOREIGN TRADE LAW OF JAPAN

                                   NOTICE TO RESIDENTS     OF KOREA

  THE SECURITIES     MAY NOT BE OFFERED OR SOLD DIRECTLY OR INDIRECTLYIN KOREA OR TO
  ANY KOREAN RESIDENT    EXCEPT AS PERMITTED BY APPLICABLE    KOREAN LAW WITHOUT
  AFFECTING THE GENERALITY OF THE FOREGOING THE SECURITIES    HAVE NOT BEEN OR WILL
  NOT BE REGISTERED UNDER THE SECURITIES AND EXCHANGE LAW OF KOREA               SEL
                                                                            THUS ANY
  OFFER OF OR INVITATION FOR OFFER OF THE SECURITIES MAY NOT BE MADE TO ANY RESIDENT
  OF KOREA OTHER THAN INSTITUTIONAL  INVESTORS WITHIN THE MEANING OF THE SEL ANY
  SECURITY PURCHASED  BY ANY KOREAN RESIDENT    THROUGH THE OFFERING MAY NOT BE
  TRANSFERRED  TO ANY KOREAN RESIDENT IN PART DURING THE ONE YEAR PERIOD FROM THE
  ISSUE DATE   OF THE SECURITIES

                             NOTICE TO RESIDENTS      OF   NEW ZEALAND
  THE SECURITIES HAVE NOT BEEN AND MAY NOT BE OFFERED OR SOLD TO ANY PERSONS             IN   NEW
  ZEALAND  WHOSE PRINCIPAL BUSINESS IS NOT THE INVESTMENT OF MONEY OR WHO                IN   THE
  COURSE OF AND FOR THE PURPOSES OF THEIR BUSINESS DO NOT HABITUALLY INVEST             MONEY
  IN EACH CASE WITHIN THE MEANING OF SECTION 32AIII OF THE SECURITIES ACT 1978

                                   NOTICE TO RESIDENTS OF     OMAN
  THE SECURITIES CANNOT BE OFFERED    MARKETED OR SOLD IN THE SULTANATE OF OMAN
  WITHOUT  THE APPROVAL    OF THE CAPITAL  MARKET AUTHORITY   AND SUBJECT TO ANY
  CONDITIONS OR RESTRICTIONS   THAT MAY BE IMPOSED BY THAT BODY AND IF OFFERED
  MARKETED OR SOLD THROUGH      BANK LICENSED TO DO INVESTMENT BANKING BUSINESS IN
  OMAN THEN WITHOUT THE APPROVAL OF THE CENTRAL BANK OF OMAN AND THE CAPITAL
  MARKET AUTHORITY   AND SUBJECT TO ANY CONDITIONS AND RESTRICTIONS   THAT MAY BE
  IMPOSED BY THOSE BODIES

                       NOTICE TO RESIDENTS   OF PEOPLES REPUBLIC      OF CHINA

  THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES LAW
  OF THE PEOPLES REPUBLIC OF CHINA AS THE SAME MAY BE AMENDED FROM TIME TO TIME
  AND ARE NOT TO BE OFFERED OR SOLD TO PERSONS WITHIN THE PEOPLES REPUBLIC OF CHINA
  EXCLUDING THE HONG KONG AND MACAU SPECIAL ADMINISTRATIVE         REGIONS UNLESS
  PERMITTED BY THE LAWS OF THE PEOPLES REPUBLIC OF CHINA

                             NOTICE   TO RESIDENTS OF THE    PHILIPPINES

  THE   SECURITIES              OR SOLD HEREIN HAVE NOT BEEN REGISTERED WITH THE
                     BEING OFFERED
  PHILIPPINE             AND EXCHANGE
                SECURITIES               COMMISSION   SEC UNDER THE SECURITIES
  REGULATION CODE SRC AND ARE BEING OFFERED AND SOLD PURSUANT    TO SECTION 10.1I OF
  THE SRC NO WRITTEN   CONFIRMATION OF EXEMPTION HAS BEEN OBTAINED FROM THE SEC
  WITH RESPECT TO THIS MATTER ANY FUTURE OFFER OR SALE OF THE SECURITIES   IS SUBJECT

  TO REGISTRATION REQUIREMENTS  UNDER THE SRC UNLESS SUCH OFFER OR SALE QUALIFIES AS
  AN EXEMPT TRANSACTION

                                   NOTICE TO RESIDENTS OF QATAR
  NEITHER THE ISSUER NOR THE CO-ISSUER   IS AN INVESTMENT  COMPANY AUTHORISED TO
  CONDUCT INVESTMENT BUSINESSES IN THE STATE OF QATAR AS REQUIRED BY QATAR CENTRAL
  BANK RESOLUTION NO 15 SUPERVISION        RULES  AND EXECUTIVE INSTRUCTIONS    FOR
  INVESTMENT   COMPANIES    ACCORDINGLY EACH OF THE ISSUER AND THE CO-ISSUER
  WARRANTS AND REPRESENTS THAT IT HAS NOT MADE AND WILL NOT MAKE ANY INVITATIONS
  TO THE PUBLIC IN THE STATE OF QATAR AND NEITHER THIS OFFERING MEMORANDUM      NOR
  ANY OTHER OFFERING MATERIAL RELATING TO THE SECURITIES WILL BE ISSUED OR MADE
  AVAILABLE TO THE PUBLIC GENERALLY




                                                 xi



                                                                                    005293
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 13 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 37 of 266 PageID 8091



                       NOTICE TO RESIDENTS   OF THE KINGDOM       OF SAUDI ARABIA
  THE OFFERING OF THE SECURITIES HAS NOT BEEN APPROVED BY THE MINISTRY OF COMMERCE
  THE MINISTRY OF FINANCE OR THE SAUDI ARABIAN MONETARY AGENCY      ACCORDINGLY THE
  SECURITIES       MAY NOT BE OFFERED
                                 IN THE KINGDOM OF SAUDI ARABIA   FURTHER EACH OF THE
  CO-ISSUERS THE SERVICER AND THE INITIAL PURCHASER REPRESENTS AND WARRANTS THAT IT
  HAS NOT MADE AND WILL NOT MAKE ANY INVITATION      TO THE PUBLIC OF THE KINGDOM OF
  SAUDI ARABIA TO SUBSCRIBE  FOR THE SECURITIES AND THAT THIS OFFERING MEMORANDUM
  WILL NOT BE ISSUED PASSED TO OR MADE AVAILABLE TO THE PUBLIC GENERALLY IN THE
  KINGDOM OF SAUDI ARABIA

                                NOTICE TO RESIDENTS OF SINGAPORE
  THIS   DOCUMENT    HAS NOT BEEN REGISTERED AS     PROSPECTUS   WITH THE MONETARY
  AUTHORITY    OF SINGAPORE ACCORDINGLY THIS DOCUMENT AND ANY OTHER DOCUMENT OR
  MATERIAL   IN CONNECTION WITH  THE OFFER OR SALE OR INVITATION FOR SUBSCRIPTION  OR
  PURCHASE OF THE SECURITIES MAY NOT BE CIRCULATED OR DISTRIBUTED       NOR MAY THE
  SECURITIES   BE OFFERED   OR SOLD OR BE MADE THE SUBJECT OF AN INVITATION       FOR
  SUBSCRIPTION  OR PURCHASE WHETHER DIRECTLY OR INDIRECTLY TO PERSONS IN SINGAPORE
  OTHER THAN      TO AN INSTITUTIONAL    INVESTOR UNDER SECTION 274 OF THE SECURITIES AND
  FUTURES ACT CHAPTER 289 OF SINGAPORE THE                SFA
                                                        II TO   RELEVANT   PERSON OR ANY
  PERSON PURSUANT     TO SECTION      2751A AND IN ACCORDANCE WITH THE CONDITIONS
  SPECIFIED IN SECTION 275 OF THE SFA OR III OTHERWISE   PURSUANT TO AND IN ACCORDANCE
  WITH THE CONDITIONS OF ANY OTHER APPLICABLE PROVISION OF THE SFA

  WHERE THE SECURITIES       ARE SUBSCRIBED OR PURCHASED         UNDER     SECTION    275   BY   RELEVANT
  PERSON WHICH IS

                 CORPORATION  WHICH IS NOT AN ACCREDITED INVESTOR THE SOLE BUSINESS
  OF WHICH IS TO HOLD INVESTMENTS AND THE ENTIRE SHARE CAPITAL OF WHICH IS OWNED BY
  ONE OR MORE INDIVIDUALS EACH OF WHOM IS AN ACCREDITED INVESTOR OR

                      TRUST WHERE THE TRUSTEE IS NOT AN ACCREDITED INVESTOR WHOSE SOLE
  PURPOSE     IS   TO HOLD INVESTMENTS AND EACH BENEFICIARY  IS AN ACCREDITED INVESTOR
  SHARES

  THEN THE DEBENTURES    AND UNITS OF SHARES AND DEBENTURES   OF THAT CORPORATION OR
  THE BENEFICIARIES  RIGHTS AND INTEREST IN THAT TRUST SHALL NOT BE TRANSFERABLE FOR
    MONTHS AFTER THAT CORPORATION    OR THAT TRUST HAS ACQUIRED THE SECURITIES UNDER
  SECTION 275 EXCEPT

                  TO AN INSTITUTIONAL INVESTOR UNDER SECTION   274  OF THE SFA                    OR TO
           RELEVANT   PERSON    OR ANY PERSON PURSUANT     TO SECTION    2751A                     AND      IN
           ACCORDANCE WITH THE CONDITIONS SPECIFIED IN SECTION 275 OF THE SFA
                     WHERE NO CONSIDERATION   IS   GIVEN FOR THE TRANSFER        OR
                     BY OPERATION OF LAW

                                   NOTICE TO RESIDENTS OF SPAIN
  NEITHER THE SECURITIES NOR THIS DOCUMENT HAVE BEEN APPROVED OR REGISTERED IN THE
  ADMINISTRATIVE    REGISTRIES  OF THE SPANISH SECURITIES MARKETS   COMMISSION COMISION
  NACIONAL DEL MERCADO DE VALORES ACCORDINGLY THE SECURITIES MAY NOT BE OFFERED
  IN SPAIN   EXCEPT IN CIRCUMSTANCES WHICH DO NOT CONSTITUTE             PUBLIC OFFER OF
  SECURITIES   IN SPAIN WITHIN THE MEANING    OF ARTICLE  3OBIS OF THE SPANISH SECURITIES
  MARKET LAW OF 28 JULY 1988 LEY 24/1988 DE 28 DE JULIO DEL MERCADO DE VALORES AS
  AMENDED AND RESTATED       AND SUPPLEMENTAL  RULES ENACTED THEREUNDER

                               NOTICE TO RESIDENTS        OF SWITZERLAND
  THIS   DOCUMENT HAS BEEN PREPARED FOR PRIVATE INFORMATION PURPOSES OF INTERESTED
  INVESTORS   ONLY IT MAY NOT BE USED FOR AND SHALL NOT BE DEEMED   PUBLIC OFFERING




                                                    xii



                                                                                                 005294
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 14 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 38 of 266 PageID 8092


  OF THE   SECURITIES       NO          HAS BEEN MADE UNDER SWISS
                                  APPLICATION                         LAW TO PUBLICLY
  MARKET THE      SECURITIESOR OUT OF SWITZERLAND
                                 IN                   THEREFORE  NO PUBLIC OFFER OF THE
  SECURITIES  OR PUBLIC DISTRIBUTION   OF THIS DOCUMENT MAY BE MADE IN OR OUT OF
  SWITZERLAND    THIS DOCUMENT IS STRICTLY  FOR PRIVATE USE BY ITS HOLDER AND MAY NOT
  BE PASSED ON TO THIRD PARTIES

                                       NOTICE TO RESIDENTS   OF TAIWAN
  THE SECURITIES MAY NOT BE SOLD ISSUED OR PUBLICLY OFFERED IN TAIWAN            AND MAY ONLY
  BE MADE AVAILABLE TO TAIWAN     INVESTORS ON    PRIVATE  PLACEMENT              BASIS   OUTSIDE
  TAIWAN        NO PERSON   OR ENTITY IN TAIWAN   HAS BEEN AUTHORISED TO OFFER SELL GIVE
  ADVICE   REGARDING        OR OTHERWISE    INTERMEDIATE  THE OFFERING AND SALE OF THE
  SECURITIES

                                      NOTICE TO RESIDENTS OF THAILAND
  THE SECURITIES MAY NOT BE OFFERED OR SOLD IN THAILAND OTHER THAN TO PERSONS WHO
  CONSTITUTE COMMERCIAL BANKS WITHIN THE MEANING     OF THE COMMERCIAL BANKING ACT
  OF THAILAND  1962 AND ACCORDINGLY   NO TRANSFER OF ANY SECURITIES TO PERSONS WHO
  ARE NOT COMMERCIAL BANKS WILL BE REGISTERED RECORDED      OR OTHERWISE RECOGNISED
  BY THE ISSUER THE CO-ISSUER OR REGISTRAR

                                       NOTICE   TO RESIDENTS OF TURKEY
  THE SECURITIES HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE SERMAYE PIYASASI
  KURULU CAPITAL MARKETS       BOARD UNDER THE CAPITAL MARKETS          LAW NO 2499 AS
  AIvIENDED   AND RELATED COMMUNIQUES OF THE REPUBLIC OF TURKEY THE SECURITIES MAY
  NOT BE OFFERED OR DISTRIBUTED     IN   MANNER THAT WOULD CONSTITUTE           PUBLIC OR
  PRIVATE   OFFERING IN TURKEY AND NEITHER THIS OFFERING MEMORANDUM NOR ANY OTHER
  OFFERING MATERIAL RELATING TO THE SECURITIES       MAY BE DISTRIBUTED    IN CONNECTION
  WITH   ANY SUCH OFFERING OR DISTRiBUTION        THE SECURITIES   MAY BE ACQUIRED BY
  RESIDENTS   OF TURKEY ONLY PURSUANT  TO ARTICLE   15 OF DECREE NO 32 ON THE PROTECTION
  OF THE VALUE OF THE TURKISH CURRENCY

                         NOTICE TO RESIDENTS OF UNITED ARAB EMIRATES
  THE OFFERING OF THE SECURITIES HAS NOT BEEN APPROVED BY THE UAE CENTRAL BANK AND
  ACCORDINGLY THE SECURITIES MAY NOT BE OFFERED IN THE UNITED ARAB EMIRATES    EACH
  OF THE CO-ISSUERS THE SERVICER AND THE INITIAL PURCHASER REPRESENTS AND WARRANTS
  THAT THE SECURITIES  MAY NOT BE OFFERED SOLD TRANSFERRED      OR DELIVERED TO THE
  PUBLIC   IN    THE   UNITED     ARAB    EMIRATES    FURTHER THIS OFFERING     MEMORANDUM     IS

  ADDRESSED      ONLY TO THE     RECIPIENT   PARTY AND MAY NOT BE TRANSFERRED   THEREAFTER

                            NOTICE TO RESIDENTS OF THE UNITED KINGDOM
  THIS DOCUMENT IS ONLY BEING DISTRIBUTED   TO AND IS ONLY DIRECTED AT     PERSONS WHO
  ARE OUTSIDE THE UNITED KINGDOM      II TO INVESTMENT PROFESSIONALS     FALLING WITHIN
  ARTICLE   195 OF THE FINANCIAL SERVICES AND MARKETS    ACT OF 2000        FSMA
                                                                              FINANCIAL
  PROMOTION ORDER 2005 THE ORDER OR III HIGH NET WORTH ENTITIES AND OTHER
  PERSONS TO WHOM IT MAY LAWFULLY BE COMMUNICATED        FALLING WITHIN ARTICLE 492
  TO      OF THE ORDER ALL SUCH PERSONS TOGETHER      BEING REFERRED   TO AS RELEVANT
  PERSONS THE SECURITIES ARE ONLY AVAILABLE AND ANY INVITATION OFFER INDUCEMENT
  OR AGREEMENT TO SUBSCRIBE PURCHASE OR OTHERWISE ACQUIRE SUCH SECURITIES WILL BE
  ENGAGED IN ONLY WITH RELEVANT PERSONS      ANY PERSON WHO IS NOT     RELEVANT  PERSON
  SHOULD NOT ACT OR RELY ON THIS DOCUMENT OR ANY OF ITS CONTENTS

                                                 STABILISATION
  IN CONNECTION WITH THE ISSUE OF THE SECURITIES  THE INITIAL PURCHASER  OR PERSONS
  ACTING ON BEHALF OF THE INITIAL PURCHASER MAY OVER-ALLOT SECURITIES      PROVIDED
  THAT THE AGGREGATE   PRINCIPAL AMOUNT OR FACE AMOUNT OF SECURITIES  ALLOTTED DOES
  NOT EXCEED 105 PER CENT OF THE AGGREGATE PRINCIPAL AMOUNT OR FACE AMOUNT OF THE




                                                      xlii




                                                                                    005295
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 15 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 39 of 266 PageID 8093



  SECURITIES OR EFFECT TRANSACTIONS WITH      VIEW TO SUPPORTING THE MARKET PRICE OF
  THE SECURITIES  AT    LEVEL HIGHER THAN THAT MIGHT OTHERWISE    PREVAIL   HOWEVER
  THERE IS NO ASSURANCE   THAT THE INITIAL PURCHASER  OR PERSONS ACTING ON BEHALF OF
  THE INITIAL PURCHASER    WILL UNDERTAKE STABILISATION   ACTION    ANY STABILISATION
  ACTION MAY BEGIN ON OR AFTER THE DATE ON WHICH ADEQUATE PUBLIC DISCLOSURE OF THE
  FINAl TERMS OF THE OFFER OF THE SECURITIES   IS MADE AND IF BEGUN  MAY BE ENDED AT
  ANY TIME BUT                     IT    MUST END NO LATER THAN                                          30    DAYS             AFTER THE CLOSING DATE




                                                                        AVAILABLE INFORMATION

  To permit compliance                          with Rule              144A        under           the       Securities              Act       Rule          144A             in    connection                  with the

  sale    of the Securities                   the Issuer          and        solely          in the          case of the Notes the Co-Issuers                                        under           the    Indenture
  referred       to    under        Description                  of the Securities                      and        the Preference                    Share       Documents               will       be required to

  furnish       upon      request             of     holder of               Security              to    such        holder           and            prospective          purchaser                 designated                  by
  such    holder the information required                                   to    be delivered                 under           Rule        144Ad4                  under       the       Securities             Act        if    at

  the    time of the request the Co-Issuers                                      are not       reporting                 companies               under           Section       13    or Section                 15d             of
  the    United        States         Securities           Exchange Act of 1934                                as    amended                   the Exchange                   Act           or       exempt               from

  reporting          pursuant to Rule                    2g3     -2b        under       the    Exchange Act                           Such information may be obtained                                           directly

  from     the       Issuer      or     through          the     paying          agent        in Ireland                 at    the    address set forth                  on        the    final                      of this
                                                                                                                                                                                                      page
  Offering       Memorandum


                                    INFORMATION                         AS        TO SALE WITHIN                                     THE UNITED STATES

  This    Offering            Memorandum                    is   highly confidential                         and     has been                  prepared by          the       Issuer       solely           for use              in

  connection           with this offering                        This       Offering           Memorandum                            is   personal           to   each       offeree           to     whom            it    has
  been     delivered          by        the     Co-Issuers             the       Initial      Purchaser                   or    Affiliates            thereof       and        does       not constitute                        an
  offer    to            other                                   the                                                                                        otherwise
                 any                    person or to                    public          generally              to    subscribe                 for    or                       acquire          the        Securities

  Distribution           of this Offering                  Memorandum                   to any           persons other                    than the offeree               and       those persons                     if    any
  retained       to     advise          such        offeree        with          respect       thereto              is    unauthorized                     and    any     disclosure                 of any           of        its


  contents           without        the prior         written          consent          of the Issuer                     is   prohibited                  Each    prospective              purchaser in the
  United        States        by      accepting            delivery         of this Offering                       Memorandum                        agrees to the foregoing                          and       to    make
  no     copies       of this Offering                   Memorandum                     or    any        documents                   related          hereto       and        if    the    offeree              does        not

  purchase           Securities          or    the offering            is   terminated                  to    return           this Offering               Memorandum                    and        all   documents
  attached       hereto        to       the    Initial      Purchaser             at    11    Madison               Avenue New                        York New               York 10010                    Attention
  CDO      Group


  Notwithstanding                  anything          to the contrary                   herein           each       prospective                 purchaser of the Securities                            and        each           of

  their respective            employees                  representatives                or other             agents            are hereby              permitted to disclose                        to any        and           all


  persons        without            limitation           of any        kind        the       tax    treatment                  and    tax       structure         of the transactions                       described
  herein         For      this
                                      purpose            the     tax    treatment             of             transaction                  is   the    purported           or       claimed            U.S        federal

  income        or    state    and       local       tax    treatment            of the transaction and                              the tax          structure         of     transaction                 is   any fact
  that    may be        relevant          to       understanding             the       purported               or claimed                 U.S        federal       income           or state         and        local       tax

  treatment           of the transaction




                                                                                                             xiv


                                                                                                                                                                                                 005296
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 16 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 40 of 266 PageID 8094

                                                                     TABLE OF CONTENTS

  SUMMARY OF TERMS
  RISK FACTORS                                                                                                                29

    Investor     Suitability                                                                                                  29

    General       Priorities      of Securities                                                                               29

    Relating      to the      Securities                                                                                      29

    Relating      to the      Servicing     Agreement                                                                         43

    Relating      to the      Servicer                                                                                        43

    Relating      to the      Collateral     Obligations                                                                      45

    Relating      to Certain Conflicts             of Interest                                                                55

  DESCRIPTION              OF THE SECURITIES                                                                                 61

    Status     and    Security                                                                                                61
    Interest     Payments on         the Notes           and    Payments        of Dividends       on   the Preference

          Shares      from     Interest Proceeds                                                                              62

    Principal        Payments on          the Notes       and    Distributions        on   the Preference       Shares

          from    Principal       Proceeds                                                                                    65

    Legal Provisions Applicable                    to the Payments             of Dividends      from     Interest

          Proceeds       and     Dividends         or Other      Distributions        from   Principal     Proceeds           66
    Extension         of the Replacement             Period          the   Stated   Maturity    and     the Scheduled

          Preference          Shares Redemption                Date                                                           66

    Optional      Redemption                                                                                                  68

    Special      Redemption         of     Notes    If   the    Servicer      Does Not      Identify    Replacement
          Collateral       Obligations as Contemplated                       by the Indenture                                 73

    Mandatory Redemption                   of the Notes                                                                       73

    Redemption          of the Preference Shares                     in Connection        with Mandatory

          Redemption           of the Notes                                                                                   74

    Priority of Payments                                                                                                      74

    Form Denomination                    Registration          and    Transfer      of the Senior Notes                       80

    Form Denomination                    Registration          and    Transfer      of the Class        Notes                 81

    Form Denomination                    Registration          and    Transfer      of the Preference Shares                  82
    The Indenture                                                                                                             82

    Supplemental           Indentures                                                                                         86

    Additional         Issuance     of Preference Shares                                                                      91

    Amendment           Buy-Out                                                                                               91
    Notices                                                                                                                   92
    Certain      Covenants                                                                                                    92

    Certain      Additional        Issues    Relating          to Listing      of Senior Notes                                93

    Cancellation                                                                                                              93

    No    Gross-Up                                                                                                            93
    Petitions        for Bankruptcy                                                                                           93

    Standard         of Conduct                                                                                               93

    Satisfaction        and    Discharge       of Indenture                                                                   93

    Trustee                                                                                                                   93

    Governing          Law                                                                                                    94
    Method of Payments                                                                                                        94

    Preference Shares Paying                  Agency Agreement                                                                95

    The    Issuer     Charter                                                                                                 97

   USE OF PROCEEDS                                                                                                            99

   SECURITY           FOR THE NOTES                                                                                           99

    Purchase         of Collateral        Obligations                                                                        100




                                                                                     xv


                                                                                                                         005297
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 17 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 41 of 266 PageID 8095

   Eligibility     Criteria                                                                                100
   The     Collateral      Quality Tests                                                                   102
   The Coverage           Tests                                                                            104

   Ramp-Up                                                                                                 107
    Sale    of Collateral        Obligations     Acquisition of Replacement               Collateral

           Obligations                                                                                     108
    Certain     Determinations            Relating    to Collateral     Obligations                        110
   The Accounts                                                                                            110

   Hedge       Agreements                                                                                  115
    Securities     Lending                                                                                 117

  MATURITY AND PREPAYMENT                                  CONSIDERATIONS                                  119

  THE SERVICER                                                                                             120

    General                                                                                                120
   Philosophy       and     Process                                                                        120
   Professionals         of the Servicer                                                                   121

    Senior Management                                                                                      121
   Traders                                                                                                 122
    Senior Portfolio         Managers                                                                      122

  THE SERVICING              AGREEMENT                                                                     124

  THE CO-ISSUERS                                                                                           128

    General                                                                                                128
    Investors     Corp                                                                                     129

    Capitalization                                                                                         129
   Business                                                                                                130
    Administration                                                                                         130
   Directors                                                                                               131

  PREVENTION OF MONEY LAUNDERING                                                                           131

  MATERIAL         INCOME TAX CONSIDERATIONS                                                               132

    General                                                                                                132
   U.S      Federal Income          Taxation     of the Issuer                                             132
   U.S      Federal Income          Taxation     of   U.S     Holders    of Notes                          134
   Tax Treatment           of Tax-Exempt         U.S        Holders    of Notes                            137
   Transfer      Restrictions       on    the Class         Notes                                          137
   U.S      Federal Income Taxation              of Non-U.S           Holders                              138
    Information Reporting             and                                                                  138
                                             Backup Withholding
    Cayman       Islands     Tax Considerations                                                            139

  CONSIDERATIONS FOR BENEFIT                               PLANS                                           140

    Senior Notes                                                                                           141

    Class        Notes     and   Preference Shares                                                         142

    Independent         Review      and    Consultation       with Counsel                                 143

  PLAN OF DISTRIBUTION                                                                                     143

  SETTLEMENT AND CLEARING                                                                                  145

   Book       Entry Registration          of the Global       Notes                                        145
    Global Note         Settlement Procedures                                                              146

  TRANSFER         RESTRICTIONS                                                                            147

   Transfer      Restrictions       Applicable        to Rule       144A Global Notes                      148
   Transfer      Restrictions       Applicable        to Regulation           Global   Notes               154
   Transfer      Restrictions       Applicable        to   Class      Notes                                154
   Transfer      Restrictions       Applicable        to Preference      Shares                            161




                                                                              xvi


                                                                                                       005298
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 18 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 42 of 266 PageID 8096

  LISTING   AND GENERAL    INFORMATION                                           .168


  IDENTIFYING   NUMBERS                                                          169

  LEGAL MATTERS                                                                  170

  GLOSSARY    OF DEFINED   TERMS                                                 171

  RATING OF MOST SENIOR CLASS OF RATED NOTES AT THE TIME OF COMMITMENT      TO
  PURCHASE                                                                       210

  INDEX   OF DEFINED   TERMS                                                     218




                                         xvii



                                                                      005299
                                                        Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21                                                                                                       Entered 01/22/21 21:50:07                                                      Page 19 of
                                                                                                 242


                                                                                                                                                              SUMMARY OF TERMS
               The following                                         terms does                not purport             to        be                      and         is                    in     its    entirely         by         and     should       be     read     in   conjunction            wit/i     the more detailed               information
                                           summary of                                                                                  complete                            qualified

appearing elsewhere                   in   this       Offering           Memorandum                     and       the documents                      referred         to    in   this    Offering           Memorandum                               Glossary          and     an Index           of Defined Terms appear                   at the back             of
this   Offering        Memorandum
                                                                                                                                                     Principal              Terms of             the Securities

                                                                               Class A-la                          Class A-lb                        Class A-2             Notes          Class            Notes                    Class         Notes            Class            Notes                 Class                          Class      II

                                                                                      Notes                            Notes                                                                                                                                                                            Preference                     Preference

                                                                                                                                                                                                                                                                                                          Shares                          Shares

                              Type                                        Senior Secured                      Senior Secured                          Senior Secured                      Senior Secured                            Senior Secured                 Senior Secured                       Extendable                     Extendable

                                                                              Extendable                           Extendable                            Extendable                          Deferrable                               Deferrable                        Deferrable

                                                                                                                                                                                                  Interest                              Interest                          Interest

                                                                                                                                                                                            Extendable                                Extendable                        Extendable


                            Issuers                                            Co-Issuers                          Co-Issuers                            Co-Issuers                          Co-Issuers                               Co-Issuers                             Issuer                          Issuer                       Issuer


             Principal Amount/Face                                       $1015000000                          $111500000                                $68000000                          $72000000                                 $75000000                         $31000000                      $52500000                        $75000000
                     Amount_U.S.$
                                                 Initial
             Expected        Moodys                                              Aaa                                 Aal                                      Aa2                                 A2                                   Baa2                               Ba2                                N/A                           N/A
                             Rating

         Expected          SP       Initial       Rating                        AAA                                 AAA                                       AA                                                                       BBB                                BB                                 N/A                           N/A
                 Note       Interest       Rate                                LIBOR                        LIBOR                 0.36%              LIBOR                0.41%          LIBOR              0.70%              LIBOR               1.55%          LIBOR               3.60%                  N/A                           N/A
                                                                                 0.245%


         Stated       Maturity           Scheduled                       November                            November                                 November                           November                               November                          November                           November                    November
        Preference          Shares       Redemption                                  2021                             2021                                     2021                               2021                                     2021                              2021                            2021                         2021
                             Date

             Minimum          Denominations                                                                                                                                                                                                                                                                  N/A                           N/A
                                                                              $250000                              $250000                               $250000                            $250000                                  $250000                           $250000
                                                                                                                                                                                                                                                                                                                                                                         Case 3:21-cv-00538-N Document 26-21 Filed 06/09/21




                                                                               $1000                               $1000                                 $1000                               $1000                                    $1000                             $1000
                 Integral         Multiples

                       Priority       Class                                           None                         Class A-la                                Class        A-I                    Class                         Class            Class            Class           Class              Class        Class           Class          Class

                                                                                                                                                                                                                                                                          Class                     Class        Class           Class          Class

                       Junior       Class                                     Class      A-lb               Class          A-2 Class                 Class           Class              Class            Class                         Class                            Preference                           None                          None
                                                                         Class        A-2      Class               Class              Class                  Class                          Preference                                Preference                          Shares
                                                                              Class            Class                 Preference                          Preference                               Shares                                Shares

                                                                                 Preference                           Shares                                  Shares

                                                                                     Shares

             Deferred         Interest         Notes                                   No                                  No                                   No                                  Yes                                     Yes                               Yes                             N/A                          N/A
       The   Preference      Shares     will     be   issued      with        Face      Amount         of U.S.$     1000         per share

       The   Stated    Maturity       of the Notes          and    the    Scheduled            Preference         Shares         Redemption           Date     of the Preference           Shares        are subject           to    multiple     extensions      to    the applicable       Extended        Stated   Maturity    Date     in   the      case   of the

       Notes     and    the applicable           Extended         Scheduled            Preference       Shares       Redemption               Date     in     the case       of the     Preference         Shares         if   the    Issuer                   timely     notice      and   the    Extension     Conditions      are    satisfied        See    Risk
                                                                                                                                                                                                                                                  provides
       Factors       The    Weighted        Average         Lives        of    the     Notes                                                         Extension                   Result     in                      or Shorter                          Period    Than                                         and                      Considerations            and
                                                                                                 May Vary                             Maturity                             May                          Longer                             Holding                            Expected            Maturity            Prepayment
                           of the   Securities         Extension          of    the                         Period         the    Stated                      and    the    Scheduled      Preference            Shares
       Description                                                                     Replacement                                            Maturity                                                                     Redemption Date
                                                                                                                                                                                                                                                                                                                                                                         Page 43 of 266 PageID 8097




                                                                                                                                                                                                                                                                                                                          005300
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 20 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 44 of 266 PageID 8098


                                The     Senior            Notes          will        be       non-recourse                      debt obligations                        of the

                                Co-Issuers                 The            Class                    Notes                will       be        non-recourse                    debt

                                obligations           of the             Issuer               The       Notes            will be             issued         pursuant              to

                                the    Indenture



                                The     Preference              Shares              will be             part       of the issued                    share        capital          of

                                the    Issuer    and accordingly                               will not be                secured              obligations              of the

                                Issuer           Investors                Bank                      Trust               Company                will         act        as        the

                                Preference            Shares             Paying               Agent           for        the       Preference               Shares            and
                                will     perform               various               administrative                           services              pursuant                to

                                Preference            Shares             Paying               Agency               Agreement                    dated            as     of the

                                Closing          Date               the             Preference                           Shares               Paying                  Agency
                                Agreement                      by        and         between              the           Issuer           and        the     Preference

                                Shares          Paying              Agent                as        amended                    from           time         to      time            in

                                accordance            with the terms thereof



                                The     Preference              Shares               will be            issued           in    two classes                  which             will

                                be    identical           in   respect               of rights            to        distributions                   except            that       the

                                Class      II    Preference                         Shares                     are        entitled             to        the      Class           II


                                Preference            Share          Special                  Payments                  during           the        first      two       years

                                following            the Closing                Date          after the two-year                             anniversary                of the

                                Closing         Date        the Servicer
                                                                                              may        in    its       sole       discretion              at    any        time
                                waive           portion             of the           Servicing                Fees        then due               and        payable               in

                                which      event          an amount equal                          to    such waived                     portion          will be            paid

                                by the Issuer              as Class             II       Preference Share                          Special          Payments                  and

                                ii have          total          control                  with       respect               to       the        appointment                     and

                                removal         of the          directors                 of the          Issuer           as       long       as     the        aggregate
                                number          of        Class          II     Preference                 Shares                  Outstanding                   as    of        the

                                relevant        Voting          Record               Date          is
                                                                                                        higher than the aggregate number
                                of Class             Preference                     Shares          Outstanding                     as       of such           date           See

                                Description                 of       the            SecuritiesThe                              Issuer          CharterVoting
                                Rights


                                Payments             to    each          Holder               of the           Notes            of each             Class             shall      be

                                made      ratably           among               the       Holders              of the              Notes        of       that     Class           in


                                proportion to              the Aggregate                       Outstanding                     Amount               of the Notes                  of

                                such    Class held by each                               Holder           Payments                   to each             Holder         of the

                                Preference            Shares             shall           be    made            ratably             among            the     Holders               of

                                the      Preference                  Shares                   in         proportion                     to       the           Aggregate

                                Outstanding               Amount                    of    such          Preference                  Shares            held        by         each

                                Holder          provided                 that        the        Class              II    Preference                  Share             Special

                                Payments             shall          be        paid        solely          to       the        Holders            of       the     Class           II


                                Preference            Shares              in        proportion                to        the    Aggregate                  Outstanding
                                Amount          of the Class                   II   Preference                 Shares held by each                             Holder


                                Except          as        provided                  under           Description                         of     the        Securities

                                Priority        of    Payments                       the       Class           A-la Notes                      will       be      senior          in


                                right of interest               and           principal            payments                   on    each       Payment Date                       to

                                the    Class A-lb Notes                              the      Class A-2 Notes                             the       Class              Notes
                                the    Class              Notes          the        Class               Notes            and       the Preference                      Shares
                                the     Class        A-lb Notes                      will          be     senior              in    right           of    interest            and




                                                                                                                                                      005301
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 21 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 45 of 266 PageID 8099



                                principal          payments               to    the     Class A-2 Notes                         the       Class                Notes
                               the     Class             Notes           the    Class            Notes            and    the        Preference             Shares

                               the      Class           A-2        Notes         will       be        senior        in    right          of        interest        and

                               principal           payments              on     each     Payment Date                     to       the    Class                Notes
                               the     Class             Notes           the    Class            Notes            and    the        Preference             Shares
                               the     Class             Notes        will be          senior         in right of interest                      and       principal

                               payments             on    each        Payment Date                     to    the Class                Notes              the    Class
                                     Notes         and     the       Preference              Shares               the    Class                Notes        will     be
                                senior        in
                                                        right       of     interest          and           principal           payments                   on     each

                               Payment             Date        to    the       Class             Notes         and       the       Preference              Shares
                               the     Class             Notes        will be          senior         in
                                                                                                            right of interest                  and       principal

                                payments            on each              Payment             Date       to     the       Preference                Shares          and
                                the Class               Preference              Shares        and       the       Class       II    Preference                 Shares
                                will    rank                                   in right       of interest               and
                                                   pan passu                                                                    principal                payments
                                on    each     Payment               Date        except          that                                      to      the     Holders
                                                                                                            any     payments
                                of Class           II    Preference              Shares          of the           Class        II    Preference                 Share

                                Special       Payments               will       have     priority            to the       extent          provided              under

                                Description               of the SecuritiesPriority                                 of    Payments

                                The      Securities             and        certain       other             obligations              of the           Co-Issuers
                                will have          the     priorities            of payment                 described under                     Description
                                of the SecuritiesPriority                              of    Payments

  Co-Issuers                    The      Issuer          has        been                                     and        exists                 an
                                                                                incorporated                                          as                 exempted
                                limited       liability            company            under           the    laws of the              Cayman Islands
                                The       Issuers              activities              are       limited            to        acquiring               Collateral

                                Obligations and                     Eligible          Investments                   entering             into       any        Hedge
                                Agreements                 issuing             the      Securities                and     entering                 into        certain

                                related       transactions                 The        Issuer       has been              established                as      special

                                purpose            vehicle            for        the     purpose                  of     issuing              asset        backed
                                securities




                                The Co-Issuer                 is    organized           as        corporation                 under        the laws             of the

                                State     of Delaware                    for the       sole      purpose               of co-issuing                 the       Senior

                                Notes         The        Co-Issuer              has been              established             as          special          purpose
                                vehicle       for the          purpose          of issuing             asset backed                 securities



                                The      Issuer           will       not        have         any        significant                 assets          other         than

                                Collateral               Obligations                   Eligible               Investments                                      Hedge
                                                                                                                                                any
                                Agreements                and        certain          other        eligible             assets            The         Collateral

                                Obligations               Eligible             Investments                  the    rights       of the Issuer                   under

                                any     Hedge            Agreements               and        other          collateral             will       be    pledged          to

                                the     Trustee           as                         for                          other        things              the     Issuers
                                                                   security                   among
                                obligations             under        the    Notes


                                The Co-Issuer                  is   not    expected              to    have        any     significant                assets      and
                                will not       pledge any                assets to          secure          the Senior             Notes


  Investors Corp               On       the        Closing           Date            Grayson                Investors              Corp            Investors
                                Corp               an    exempted                limited         liability          corporation                 incorporated
                                under     the      laws of the Cayman                         Islands             is
                                                                                                                        expected           to purchase              all




                                                                                                                                               005302
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 22 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 46 of 266 PageID 8100


                                of the Class              Preference                 Shares           and     to finance             such purchase                    by

                                issuing      preference               shares          the Holding Preference                                        Shares               in

                                     number        equal to            the      aggregate               number            of Class                   Preference

                                Shares       purchased               by    it    The           Holding             Preference                 Shares        will      be

                                offered       by       Investors           Corp             to      investors           pursuant               to         separate

                                offering           memorandum                             the          Investors                    Corp                 Offering
                                Memorandum                       and       are not             offered        hereby


                                Investors         Corp         will exercise                   its    consent           and     voting             rights       in    its



                                capacity          as           Holder            of         the       Class              Preference                  Shares              in

                                accordance             with      the       directions                 of the         Holders              of the          Holding
                                Preference          Shares            provided              that      Holding            Preference Shares                          held

                                by    the   Servicer           or any        of       its   Affiliates             will have             no        such    right to

                                direct      Investors           Corp            in        connection               with        the       removal               of    the

                                Servicer          for     cause                 or         the        appointment                  of              replacement
                                servicer           For         purposes              of calculating                  such          consents               or    votes

                                exercised          with        respect          to    the        Class         Preference                 Shares          held by

                                Investors         Corp          each       consent               or   vote     exercised                 with respect               to

                                Holding           Preference              Share             will       count        as     one           consent           or       vote

                                exercised          with        respect           to            Class           Preference                 Share           held        by
                                Investors         Corp          as applicable



   Trustee                      Investors         Bank                Trust Company                         will    act       as    the       Trustee           under

                                the Indenture             on    behalf of the Holders                              of the Notes



   Servicer                     Certain      servicing           and       administrative                    functions             with respect                 to the

                                Collateral         will    be         performed                by     Highland            Capital              Management
                                L.P          Delaware            limited             partnership              Highland                    Capital or                     in

                                such        capacity            the        Servicer                          pursuant               to        the        Servicing

                                Agreement               which         may        be         amended            from        time to             time without

                                the   consent          of the Holders                  of the Securities                       See       Risk Factors
                                Relating          to      the        Servicing                 Agreement                  and            The             Servicing

                                Agreement

                                On     the        Closing            Date                      HFP          and/or        one            or        more        of        its



                                subsidiaries             are      expected                  to        purchase            all        of        the       Class           II


                                Preference             Shares         having              an     aggregate              Face        Amount                equal          to

                                U.S         $75000000                  directly                from         the      Issuer          at              discounted

                                purchase          price        and     ii        Highland               Capital           or       one        or    more of           its


                                Affiliates        other         than      HFP          or any          of    its   subsidiaries                    are    expected
                                to    purchase          certain           of the            Class             Notes           having           an        aggregate
                                principal          amount             equal          to     U.S.$ 16000000                          directly             from        the

                                Issuer       at          discounted                   purchase               price        and        are           expected              to


                                purchase          certain         of      the        Holding               Preference               Shares           having           an

                                aggregate Face                 Amount                equal to U.S.$20000000                                    directly         from
                                Investors          Corp          at        discounted                  purchase               price            See        Plan           of

                                Distribution


                                The      Share      Registrar             will record                 in    the     register             maintained              by       it



                                which        Preference                Shares               are       held         by     HFP             or        any        of        its



                                subsidiaries              Such         Preference                 Shares           will    be       designated                 by    the

                                Share       Registrar           as     Class          II    Preference               Shares               HFP            and/or          its




                                                                                                                                               005303
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 23 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 47 of 266 PageID 8101



                                subsidiaries               that    purchase                   Class       II    Preference                  Shares          will    agree
                                not   to     transfer                         of    the            Class        II    Preference                  Shares       to
                                                                  any                                                                                                   any
                                Person        other          than        Investors                   Corp              Any            transfer         of     Class        II

                                Preference Shares                       by    HFP             or    any
                                                                                                               of    its    subsidiaries               to    Investors

                                Corp       will       require           redesignation                      by        the    Share           Registrar          of such

                                Class       II        Preference                   Shares             as        Class                  Preference              Shares
                                Investors             Corp          will           finance             the           purchase               of     any       Class         II


                                Preference             Shares            to    be        redesignated                      in     connection                with     such

                                transfer         by     issuing           additional                  Holding                Preference                Shares        in


                                number equal                 to    the       aggregate number                          of and               at     price      equal to
                                the   price       of such                Class           II    Preference                  Shares                Any     transfer         of

                                Class        Preference                  Shares           to       HFP         or any            of   its    subsidiaries           from

                                Investors        Corp             will require                 redesignation                     by the           Share Registrar

                                of such      Class            Preference Shares                            as Class              II   Preference             Shares

                                The    Servicer             or     its    Affiliates                 may        also        acquire              Securities         upon
                                the   occurrence                   of         the        Amendment                         Buy-Out                 Option          or     in

                                connection             with              Refinancing                       In        addition              the     Servicer        or     its

                                Affiliates        may         acquire              all        or           portion               of               Extension          Sale
                                                                                                    any                                any
                                Securities            in    connection                   with             Maturity               Extension                  See     The
                                Servicer               Risk              FactorsRelating                               to         the        Securities

                                Relating         to    the    Servicer                   and        Relating                     to    Certain         Conflicts          of

                                InterestThe                  Issuer            Will           Be      Subject               to    Various            Conflicts            of

                                Interest      Involving                the     Servicer Description                                        of the Securities

                                Amendment Buy-Out                                   Description                      of the SecuritiesOptional

                                RedemptionRedemption                                          by Refinancing                           Description                 of the
                                SecuritiesExtension                                of         the     Replacement                          Period        the       Stated

                                Maturity          and         the         Scheduled                    Preference                     Shares         Redemption
                                Date       and        The         Servicing               Agreement


  Closing   Date                November              30 2006

  Use of Proceeds               The   gross           proceeds            of the offering                       of the           Securities            received           on

                                the     Closing               Date             are            expected                 to         equal            approximately
                                $1495000000                       and     will be             used by the Issuer                           to


                                       purchase                   portfolio          of Collateral                    Obligations


                                       fund             trust account                     for       Revolving                   Loans            the Revolving
                                       Reserve                Account                          and               trust           account            for       Delayed
                                       Drawdown                     Loans                the          Delayed                     Drawdown                   Reserve

                                       Account                    to     cover           any         future          draws            on    Revolving              Loans
                                       and       Delayed            Drawdown Loans


                                       enter          into any           Hedge            Agreements                       as applicable



                                       enter           into
                                                                       any          Securities                  Lending                    Agreements                and
                                       correspondingly                        to fund              the Securities                 Lending           Account


                                       enter           into
                                                                       any          Synthetic                   Security                   Agreements                and
                                       correspondingly                        to fund              the related              accounts




                                                                                                                                                    005304
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 24 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 48 of 266 PageID 8102


                                               repurchase                 participations             sold       to    the        Pre-Closing                 Parties           to

                                               finance             the        Issuers        pre-closing               acquisition                     of    Collateral

                                               Obligations


                                               fund          the     Closing           Date        Expense            Account                and        the       Interest

                                               Reserve             Account


                                               pay      certain          expenses         related         to    the transaction                        and



                                               undertake certain                      related       activities




                                      See    Use         of Proceeds



   Payment      Dates                 Payment of               interest      on and             principal            of         the Notes              will be         made

                                      by    the    Issuer           in    U.S Dollars               on    the        first      day     of each              February

                                      May         August           and        November          of each          year           or     if    such       day       is    not

                                      Business          Day          the       next succeeding                  Business               Day             commencing
                                      May              2007         to     the    extent        of available                cash        flow           in    respect           of
                                      the Collateral                in accordance              with the Priority of Payments



   Hedge      Agreements              At any time and                     from        time to time on                 or        after the          Closing             Date
                                      the    Issuer           at    the       direction        of the          Servicer                shall       enter          into       the

                                      Hedge          Agreements                  and     will       assign           its
                                                                                                                            rights           but none                  of     its


                                      obligations                  under       the     Hedge         Agreements                   to        the    Trustee                  See

                                      Hedge Agreements


   Interest    Payments    and
   Distributions    from   Interest

   Proceeds                           The Notes              will accrue              interest from             the Closing                 Date            Interest          on
                                      the     Notes           will        be     payable            to    the        extent            of     funds              available

                                      therefor on each                    Payment Date


                                      So long          as     any        Priority       Classes are              Outstanding                      with respect                 to

                                             Class of Deferred                        Interest      Notes any payment of                                interest            due
                                      any
                                      on    such       Class of Deferred                     Interest          Notes            that    is    not       available              to

                                      be    paid       Deferred Interest                             in accordance                     with the Priority of

                                      Payments                on      any         Payment                Date        shall            not         be        considered

                                      payable                for    the        purposes         of the          Indenture              and         the        failure          to


                                      pay      the      interest              shall    not     be        an     Event            of     Default                  until       the

                                      Payment           Date         on        which      the       interest          is    available              to       be    paid         in

                                      accordance              with the Priority                    of Payments                     Deferred                 Interest          on

                                      any    Class of Deferred                        Interest      Notes        shall be              payable on                 the       first


                                      Payment           Date         on       which      funds are              available              to    be        used       for       that

                                      purpose           in    accordance                with       the    Priority              of Payments                        To        the

                                      extent      lawful            and       enforceable            interest          on       Deferred               Interest          with

                                      respect        to any         Class of Deferred                    Interest Notes                 shall          accrue          at    the

                                      Note      Interest           Rate        for such         Class         and          to    the    extent              not    paid as
                                      current          interest          on    the    Payment Date                   after the              Interest          Period           in

                                      which       it
                                                       accrues            shall       thereafter          be additional                 Deferred                 Interest
                                      until       paid               See          Description                   of         the        SecuritiesInterest

                                      Payments               on      the       Notes         and      Payments                   of     Dividends                  on        the




                                                                                                                                                   005305
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 25 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 49 of 266 PageID 8103



                                   Preference                 Shares               from             Interest              Proceeds                  Priority                   of

                                   Payments              and          The                IndentureEvents                               of Default


                                   On     each       Payment Date                             the    Issuer          will       make         distributions          to        the

                                   Preference               Shares           Paying             Agent            for       payment            to    the     Holders            of

                                   the    Preference                   Shares             as        dividends              on     the        Preference            Shares

                                   pursuant            to        the        Preference                 Share              Documents                  to     the     extent

                                   legally       permitted                   to    the         extent        of available                   Interest       Proceeds            as

                                   described           under           clauses                22      and        24         under           Description             of the

                                   SecuritiesPriority                             of PaymentsInterest Proceeds                                                provided
                                   that     in lieu of             payment of such                           Interest           Proceeds             in whole            or    in

                                   part      the     Servicer                on     behalf           of the Issuer will have                                the   right to

                                   direct       the      Trustee             to         distribute           on        any       Payment              Date        Eligible

                                   Equity          Securities               pro          rata        to      the       Consenting                  Holders         of     the

                                   Preference               Shares            with            respect           to        such       Payment              Date      to    the

                                   extent       that        the       Market Value                     of such              Eligible             Equity      Securities

                                   determined                    by    the         Servicer             as       of the          relevant            Market         Value
                                   Determination                      Date          is
                                                                                              equal        to        or    lower            than     the
                                                                                                                                                             aggregate
                                   amount of             Interest            Proceeds                that       would otherwise                       be    distributed

                                   on    the    relevant              Payment Date                      to    such                                   Holders        of the
                                                                                                                           Consenting
                                   Preference            Shares                Interest              Proceeds               in an         amount equal              to    the

                                   Market          Value           of such              Eligible           Equity           Securities              determined by
                                   the    Servicer            as of the relevant                       Market              Value          Determination             Date
                                   distributed              to    the       Consenting                    Holders               of the        Preference           Shares
                                   will    be    treated              for    all
                                                                                    purposes               by the Issuer                    and     the     Servicer           as

                                   Principal          Proceeds                available               for     distribution                  in    accordance             with
                                   the    Priority            of       Payments                 on     the       relevant              Payment              Date         The
                                   amount            of Interest              Proceeds                 available                on     the    relevant        Payment
                                   Date        will      be        reduced                and        the        amount               of     Principal         Proceeds
                                   available             on        the       relevant                Payment                    Date         will     be      increased

                                   accordingly                   See         Description                      of          the     SecuritiesPriority                           of

                                   PaymentsInterest Proceeds                                               and       Preference                      Shares        Paying
                                   Agency AgreementDistribution                                                  of Eligible                Equity        Securities



                                   In    addition             on       each         Payment                  Date          during           the     first    two     years

                                   following           the        Closing               Date          Holders              of the           Class     II    Preference

                                   Shares          are      entitled               to        the     Class           II    Preference                Share         Special

                                   Payments              After           the       two-year                anniversary                 of the        Closing         Date
                                   the    Servicer                            in
                                                                 may                    its     sole       discretion                  at    any     time         waive

                                   portion           of the           Servicing                Fees        then           due     and        payable          in    which

                                   event       an amount equal to such                                    waived            portion           will be       distributed

                                   by the Issuer                 to    the     Holders               of the Class                 II   Preference             Shares           as

                                   Class        II     Preference                   Share             Special              Payments                 Any       Class            II

                                   Preference            Share              Special            Payment               will       be     paid by         the    Issuer           in

                                   accordance                 with          the          Priority            of        Payments                   described         under
                                   clauses                  20          and        23          under         Description                     of the       Securities

                                   Priority of           PaymentsInterest Proceeds


  Principal   Payments   and
  Distributions   from Principal
  Proceeds                         The Notes             will         mature            at            on     the      Payment Date                    in    November
                                                                                               par

                                   2021        or      upon                  Maturity                Extension                  if     any          the      applicable




                                                                                                                                                      005306
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 26 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 50 of 266 PageID 8104


                                Extended              Stated       Maturity          Date        the Stated                    Maturity                  and    the

                                Preference                 Shares           are      scheduled                to        be      redeemed                 at     the

                                Redemption                 Price       thereof       by     the     Issuer          on       the     Payment Date                   in

                                November                   2021        or upon                 Maturity             Extension                if     any         the

                                applicable                Extended           Scheduled              Preference                 Shares         Redemption
                                Date         the Scheduled                    Preference               Shares             Redemption                  Date
                                in each         case       unless       redeemed            or    in    the        case of the Notes                      repaid

                                in    full     prior       thereto           The     average           life    of each              Class of Notes                  is


                                expected             to    be     shorter      than the           number of years from                               issuance
                                until         Stated        Maturity           for       such       Notes                See         Risk Factors
                                Relating             to   the     SecuritiesThe                   Weighted               Average              Lives       of the

                                Notes          May         Vary                      Maturity            Extension                  May           Result       in


                                Longer          or Shorter             Holding       Period Than                   Expected               and      Maturity
                                and     Prepayment                Considerations



                                In    general             principal          payments            will     not        be       made           on    the    Notes

                                before          the        end         of    the     Replacement                    Period             except            in     the

                                following             circumstances



                                               in    connection             with an Optional                  Redemption


                                               at     the        option        of     the        Servicer                to         effect               Special

                                               Redemption               of the Notes



                                               in connection                with      Refinancing



                                               pursuant           to        redemption            made         in connection                      with         Tax
                                               Event         or




                                               following               mandatory            redemption                  of the Notes               caused           by
                                                    failure       to    meet       any    of the Coverage                          Tests or              Rating
                                               Confirmation                 Failure



                                See       Description                   of     the       SecuritiesPriority                            of         Payments
                                Optional                   Redemption Special Redemption                                                     of the Notes

                                If      the         Servicer           Does        Not      Identify               Replacement                     Collateral

                                Obligations                 as     Contemplated                   by      the           Indenture                  Optional
                                RedemptionRedemption                                      by        Refinancing                         Mandatory
                                Redemption                 of the       Notes         and        Security               for    the     NotesRamp-
                                Up
                                No      payments            of principal             will be        made on              the        Class A-lb Notes
                                until     the       principal          of the Class A-la Notes                            has been            paid       in    full

                                No      payments             of principal            will      be     made          on        the    Class A-2 Notes
                                until the           principal          of the Class A-lb Notes                            has been            paid       in    full

                                No      payments                of principal          will       be     made             on     the     Class             Notes

                                until     the principal                of the Class A-la Notes the Class A-lb Notes

                                and      the    Class A-2 Notes                    has been            paid        in    full         No      payments              of

                                principal            will be       made on          the Class                 Notes           until the principal                   of

                                the     Class A-la Notes the Class A-lb Notes the Class A-2 Notes

                                and      the        Class          Notes       has       been       paid       in       full         No      payments               of




                                                                                                                                          005307
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 27 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 51 of 266 PageID 8105



                                     principal       will be        made on            the Class                      Notes        until the principal                        of

                                     the     Class A-la             Notes         the           Class           A-lb         Notes             the        Class          A-2
                                     Notes       the    Class          Notes          and        the       Class             Notes            has been          paid in
                                     full   other      than with respect                    to       the use of Interest                      Proceeds           to pay

                                                     of the Class                 Notes           on                                     Date
                                     principal                                                             any Payment                               to    the extent


                                     necessary          to    satisfy       the       Class                     Coverage                Tests              However
                                                       Proceeds                       be        used                             Deferred                                and
                                     Principal                             may                              to        pay                            Interest

                                     other     amounts         before the payment of principal                                           of the Notes                    See

                                     Description             of the SecuritiesPriority                                  of       Payments

                                     No      principal        of     any        Class           of     Notes            will       be         payable           on       any
                                     Payment           Date     other           than        in       accordance                   with         the      Priority              of

                                     Payments and              to    the    extent              funds           are    available              therefor          on       that

                                     Payment Date              for that          purpose               except that                the principal                 of each
                                     Class      of Notes            will    be     payable                 in    full       at    the      Stated          Maturity
                                     unless     repaid        before that



                                     On     each     Payment Date                  the       Issuer             will    make            distributions               to    the

                                     Preference         Shares         Paying           Agent              for     payment               to    the        Holders             of

                                     the    Preference          Shares           including                      with        respect           to     the       Class          II


                                     Preference              Shares         the        Class               II     Preference                   Share            Special

                                     Payments           pursuant           to    the       Preference                   Share           Documents                   to    the

                                     extent      legally       permitted                   to        the        extent           of available                 Principal

                                     Proceeds          as described             under           clauses                1A 14                   and        15        under

                                     Description              of the       SecuritiesPriority                               of PaymentsPrincipal

                                     Proceeds


                                     For       description           of the relative                   priority          of payments                    and     level         of
                                     subordination             of the       Securities                  and       certain           fees           expenses              and
                                     other      liabilities          of     the        Co-Issuers                      see        Description                   of        the

                                     SecuritiesPriority                    of    Payments

  Extension    of the Replacement

  Period the Stated Maturity and
  the Scheduled Preference  Shares

  Redemption     Date                The     Issuer      if   directed           by    the        Servicer              shall       be        entitled         on    each

                                     Extension          Effective          Date         to       extend           the       Replacement                    Period             to

                                     the    applicable         Extended               Replacement                       Period           End       Date         up       to

                                     maximum            of     four        times           if              in     the        case         of       an     Extension

                                     Effective         Date    occurring              after the            first       Extension               Effective             Date
                                     the    Issuer     has previously effected                                   Maturity               Extension              for each

                                     preceding          Extension                Effective                 Date          and        ii         the        Extension

                                     Conditions         are    satisfied          and       the        Issuer         has given               written         notice          of
                                     its    election     to    extend the               Replacement                      Period           no       later       than           60

                                     days      and      no     earlier           than           90      days           prior        to        such        Extension
                                     Effective         Date           For        purposes                  of     the        foregoing                  Extension
                                     Effective          Date          means             if        an       Extension                    has        occurred               the

                                     sixteenth          Payment             Date            after           the         then            current           Extension

                                     Effective         Date     or         in    the       case         of the          first      Extension                  Effective

                                     Date        the     Payment            Date             in
                                                                                                       August               2011           and          Extended
                                     Replacement               Period            End Date                       means              if    an     Extension                has




                                                                                                                                                   005308
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 28 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 52 of 266 PageID 8106


                                occurred                the      sixteenth             Payment                 Date          after         the       then      current

                                Extended                Replacement               Period           End            Date        or        in the         case     of the

                                first    Extension                   the   Payment Date                      in   November 2017 provided
                                that     the       Extended                 Replacement                      Period   End Date will in no
                                event         be        date     later      than the Payment                         Date         in   November               2029

                                if   the      Extension               Conditions             are        satisfied             the       Stated         Maturity          of

                                the Notes               shall be       automatically                   extended              to the        related          Extended

                                Stated             Maturity                Date             the         Scheduled                      Preference               Shares

                                Redemption                     Date         shall           automatically                     be        extended               to      the

                                Extended                Scheduled            Preference Shares                        Redemption                     Date      and     the

                                Weighted                Average            Life     Test          shall        be    automatically extended                              to

                                the     related          Extended             Weighted                 Average               Life       Date          without         any
                                requirement                   for approval             or consent                 of any Holders                      of Securities

                                or    amendment                  or    supplement                 to     the      Indenture               or     the       Preference

                                Share         Documents                the Maturity                       Extension                        provided            that    the

                                Issuer         will       not be           permitted to                 effect          more           than         four     Maturity
                                Extensions                     For purposes                  of the foregoing                          Extended                Stated

                                Maturity                Date           means           if         Maturity                Extension                 has      occurred

                                the     sixteenth               Payment             Date           after          the        then       current              Extended

                                Stated         Maturity              Date     or       in    the       case of the                 first     Extended           Stated

                                Maturity                Date           the        Payment                    Date            in        November                 2025
                                Extended                  Scheduled               Preference                      Shares            Redemption                  Date
                                means              if          Maturity            Extension                   has        occurred                  the      sixteenth

                                Payment                 Date          after       the        then            current              Extended                  Scheduled

                                Preference               Shares            Redemption                  Date         or        in    the       case        of the      first


                                Extended                 Scheduled                Preference                      Shares               Redemption                   Date
                                November                        2025          and       Extended                      Weighted                   Average              Life

                                Date means                      if
                                                                       Maturity Extension                            has occurred                    the     sixteenth

                                Payment Date                    after the then               current              Extended             Weighted               Average
                                Life     Date           or     in the case             of the          first      Extended              Weighted Average
                                Life       Date      May      2021 provided                                         that       the      Extended                Stated

                                Maturity            Date will in no event be                                        date      later       than the Payment

                                Date          in   November                 2037            the    Extended                    Scheduled                   Preference

                                Shares Redemption                           Date        will in no                event       be         date        later    than the

                                Payment             Date         in    November               2037             and      the        Extended                 Weighted
                                Average             Life        Date          will      in        no     event          be             date         later     than     the

                                Payment             Date        in    May         2033


                                As         condition to                     Maturity              Extension                  any       Holder          of Notes          or

                                Preference               Shares            will have          the       right        to      offer      to     sell    their Notes

                                or      Preference                   Shares       to        one         or        more        Extension                    Qualifying
                                Purchasers                for        purchase          on     the        applicable                 Extension                Effective

                                Date

                                If      all        Extension                Conditions                  are         satisfied              and               Maturity

                                Extension                is    effected           each        Noteholder                      other          than      Holders           of
                                Extension                 Sale         Securities                 will         be         entitled             to     receive          the

                                applicable               Extension            Bonus Payment                           to      the      extent          of available

                                funds and                as    provided           in    the       Priority            of Payments                         Holders        of

                                Preference               Shares            will   not        be    entitled             to    receive            any        Extension

                                Bonus Payment




                                                          10
                                                                                                                                                    005309
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 29 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 53 of 266 PageID 8107



                                    See      Risk FactorsRelating                                       to     the      SecuritiesThe                     Weighted
                                    Average            Lives                of    the         Notes            May            Vary                            Maturity
                                    Extension           May             Result           in         Longer              or    Shorter         Holding               Period

                                    Than        Expected                     Maturity                and          Prepayment                  Considerations
                                    and       Description                          of         the            SecuritiesExtension                               of          the

                                    Replacement                   Period               the     Stated             Maturity            and        the      Scheduled

                                    Preference Shares                        Redemption                 Date

  Security for the Notes            The      Notes       will           be       secured           by          portfolio            having         an     Aggregate
                                    Principal            Balance                       following                  the         Ramp-Up                   Period              of

                                    approximately                     U.S.$1471900000                                  in      principal           amount                 and

                                    consisting          primarily                 of Collateral                   Obligations and                   certain          other

                                    debt     securities                in     each       case       having             the     characteristics                set        forth

                                    herein           The Notes                will also            be secured            by funds on               deposit           in the

                                    Issuer           Accounts                    the          Issuers              rights             under         any             Hedge
                                    Agreements                               Securities            Lending              Agreements                 the
                                                                 any                                                                                          Servicing

                                    Agreement               and         the       Collateral             Administration                     Agreement                     See

                                    Security          for the              Notes


                                    The      Preference                    Shares           are      unsecured                 equity         interests             in     the

                                    Issuer



  Collateral   Ramp-Up     Period   The      Issuer
                                                            expects               that        as    of the             Closing          Date        it    will           have

                                    purchased           or        entered              into    commitments                     to     purchase            Collateral

                                    Obligations to                    be     included             in the       anticipated              portfolio             such        that

                                    the      Overcollateralization                             Ratio            Numerator                  will     be         at        least

                                    U.S.$l471900000                               as    of the   Ramp-Up Completion                                      Date             The
                                    Ramp-Up                 Completion                       Date is the earlier of                                 the       Business

                                    Day      after the           90th
                                                                            day after the Closing                        Date         and        ii the        first      day
                                    on    which       the        following              conditions                are    satisfied                 either                  the

                                    Aggregate           Principal                Balance            of the Collateral                   Obligations owned
                                    by    the        Issuer           equals           at     least          U.S.$l471900000                             or                the

                                    Aggregate               Principal                  Balance               of        the     Collateral               Obligations
                                    purchased           or            committed               to     be        purchased              by      the       Issuer           with

                                    proceeds          from            the        sale       of the           Securities          in each               case         in    this

                                    clause                    measured                   solely          as       of     the     date         of                            or
                                                                                                                                                    purchase
                                    commitment                        as         the          case             may            be        equals                at         least

                                    U.S.$1471900000                              for        the     avoidance                of doubt            without            giving
                                    effect      to    any        reductions                 of that          amount            that
                                                                                                                                        may        have        resulted

                                    from      scheduled                    principal           payments                  principal            prepayments                   or

                                    dispositions             made with                   respect          to
                                                                                                                  any        Collateral          Obligations on
                                    or       before          the             Ramp-Up                    Completion                    Date          and                    the

                                    Overcollateralization                                   Ratio              Numerator                      is         at              least

                                    U.S.$     1471900000

                                    In    anticipation                of the           issuance           of the         Securities              the     Issuer the
                                    Servicer          and        one        or   more         Affiliates               of the       Initial      Purchaser                the
                                    Pre-Closing                       Parties                  are           financing               the         acquisition                of
                                    Collateral          Obligations by                         the      Issuer                              to     confirmations
                                                                                                                        pursuant
                                    entered into by or on                         behalf           of the         Is   suer    confirming the Issuers
                                    commitment                   to     purchase              such        Loans          during         the        Accumulation




                                                            11
                                                                                                                                                    005310
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 30 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 54 of 266 PageID 8108


                                      Period           100%         participation               in     each        such           Collateral             Obligation
                                      has been         acquired           and           will    be     acquired                  by    the     applicable            Pre

                                      Closing         Party concurrently                        with        the        acquisition                 of    each        such

                                      Collateral        Obligation by                    the    Issuer        for            purchase             price       equal to
                                      the    purchase            price       paid by           the     Issuer          for        the       related       Collateral

                                      Obligation                  On      the         Closing          Date             each            eligible          Collateral

                                      Obligation acquired                      by     the      applicable              Pre-Closing                 Party        will   be

                                      repurchased            by        the     Issuer         with      proceeds                 of the           offering        in   an

                                      amount equal                to     the    purchase              price        minus              any     distributions             of

                                      principal        on         the     obligation              received              by            the     applicable             Pre
                                      Closing     Party             The       Servicer          or one         or      more of              its   Affiliates         will

                                      be    entitled        to    retain        all      interest       and        any           fees       and    commissions

                                      net of any             financing              fees       payable            to    the        Pre-Closing                 Parties

                                      paid by         the    obligors              of such           Collateral              Obligations or                    accrued

                                      from      the    time         of       purchase            to    the        Closing               Date             See     Risk
                                      FactorsRelating                     to       the    Collateral              ObligationsA                           Substantial

                                      Amount           of    Collateral                 Obligations               Was            Acquired               Before         the

                                      Closing      Date           and     the       Terms of            the       Acquisition                 May        Adversely
                                      Affect the Issuer



                                      See    Security             for the      NotesRamp-Up

   Replacement   Period Acquisition
   of Replacement   Collateral

   Obligations                        During      the       Replacement                   Period            the    Issuer
                                                                                                                                      may         generally          and
                                      subject     to    certain          requirements                  use Principal                    Proceeds              received

                                      with      respect            to        the        Collateral            to        purchase                  additional            or

                                      replacement                Collateral              Obligations                   in        compliance                with        the

                                      Eligibility            Criteria                 which             Eligibility                     Criteria              includes

                                      requirements               that    an     item of Collateral                          purchased              by     the    Issuer

                                      meet      the     definition                 of     Collateral                Obligation                     and        that     the

                                      portfolio        of        Collateral           Obligations                 be        in
                                                                                                                                  compliance                  with     the

                                      Concentration                 Limitations                  to      the           extent            provided               in     the


                                      Eligibility           Criteria                     See         Collateral                         Obligations
                                      Concentration                 Limitations                   and         Security                   for       the        Notes
                                      Eligibility Criteria



                                      The    Replacement                      Period            will be           the period                from        the    Closing
                                      Date    through            and     including             the    first   to       occur          of


                                                 the    Payment Date                      after       the    date       that          the    Servicer          notifies

                                                 the    Trustee              each        Rating         Agency               and        the       Administrator
                                                 in    the       sole    discretion             of the        Servicer                 that       in    light    of the

                                                 composition                  of the        Collateral             general              market           conditions
                                                 and        other       factors          the     acquisition                 of additional                Collateral

                                                 Obligations                   within          the      foreseeable                      future          would          be

                                                 impractical


                                      ii         the    Payment Date                     in    November                2013           or     in    the    case of an

                                                 Extension               the Extended                 Replacement                      Period End Date




                                                            12
                                                                                                                                                  005311
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 31 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 55 of 266 PageID 8109



                                iii        the    Payment Date                         on     which              all   Notes        are    to    be    optionally

                                           redeemed               or       an      earlier date                    after      notice           of an       Optional
                                           Redemption                      chosen                 by     the           Servicer           to     facilitate         the

                                           liquidation                of the Collateral                       for the          Optional          Redemption
                                           and


                                iv         the date          on       which            the Replacement                        Period terminates                    or    is


                                           terminated                 as          result          of an          Event         of Default             subject           to

                                           the terms of the                     Indenture


                               No      acquisition           of Collateral                        Obligations will be                          made        after    the

                                tennination                 of         the             Replacement                          Period               except            that

                                      Unscheduled                 Principal                Payments and                             Sale Proceeds              from

                                Credit    Risk Obligations and                               Credit          Improved Obligations may be
                                used     to    purchase               Collateral                  Obligations after                    the       Replacement
                               Period         subject        to       the       limitations                 described               under        Security           for

                                the      NotesEligibility                              Criteria                  and       Sale                 of     Collateral

                                Obligations                     Acquisition                            of              Replacement                     Collateral

                                Obligations                  After the termination of the Replacement                                                       Period
                                all   Principal        Proceeds              other            than Principal                      Proceeds           constituting

                                Unscheduled                Principal              Payments               and           Sale    Proceeds              from     Credit

                               Risk      Obligations                   and        Credit               Improved               Obligations                  must         be

                                applied in accordance                        with the Priority of Payments



                                Notwithstanding                   anything                 herein           to    the     contrary              no    acquisition

                                or    disposition            of         Collateral                 Obligation or                    other        eligible      asset

                                as    defined         in Rule           3a-7           shall be             effected           by    or on       behalf       of the

                                Issuer    for the          primary purpose                         of recognizing                   gains or decreasing
                                losses    resulting          from           market value changes


  Collateral Obligations        Any      obligation               or       security                     Collateral                   Obligation                    that
                                when      the    Issuer           commits               to    purchase                 or     otherwise              acquire        the

                                obligation        or       security               is         Loan            High-Yield                Bond            Structured

                               Finance          Obligation                   or        Synthetic                  Security           with              Reference

                                Obligation            that       is          Loan                  Structured                 Finance           Obligation              or

                                High-Yield Bond                   that       is




                                                 denominated                      and        payable               in    U.S        Dollars           and     is    not

                                                 convertible                 by      its
                                                                                            obligor           into                other
                                                                                                                         any                   currency



                                 ii              an     obligation                 of an           obligor              Domiciled               in    an    Eligible

                                                 Country


                                 iii             an    obligation                 that       is   eligible by               its   terms to be              assigned
                                                 to    the       Issuer           and        pledged              by     the      Issuer        to   the    Trustee

                                                 for       inclusion            in     the Collateral




                                 iv              not an exchangeable                               or convertible                   security



                                                 not       an     equity             security               or          component                of    an     equity

                                                 security             or          security             that        has         component               that    is       an




                                                      13
                                                                                                                                                 005312
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 32 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 56 of 266 PageID 8110


                                        equity          security           other               than for               avoidance                of doubt

                                        pass-through                      trust          certificate                    in               trust
                                                                                                                                                         holding
                                        Collateral            Obligations



                                 vi     not       an     obligation                or    security                that       has     been            called        for


                                        redemption                 and        is    not        an    obligation                or security                 that       is


                                        the    subject             of an        Offer other                 than              Permitted                  Offer or

                                        an     exchange                  offer           in     which                      security               that     is    not

                                        registered              under           the       Securities                   Act     is
                                                                                                                                        exchanged                 for

                                                       security           that           has        substantially                   identical              terms

                                        except           for transfer                restrictions                     but     is    registered             under

                                        the       Securities                  Act         or                            security              that         would
                                        otherwise               qualify             for        purchase                 under           the        Eligibility

                                        Criteria




                                 vii    an    obligation                that              has             Moodys               Rating              including

                                        any       estimated              or confidential                    rating            which          is     in
                                                                                                                                                          respect

                                        of     the       full       obligation                  of        the         obligor            and        which             is


                                        monitored                  and               has        an        SP           Rating           including                any
                                        confidential                    rating           which             is     in        respect            of        the     full


                                        obligation                 of     the       obligor               and          which            is     monitored
                                        which           SP          Rating           does           not     have                          pi
                                        or               subscript              unless              SP           otherwise                authorizes                  in


                                        writing



                                 viii   an     obligation                that       is         Finance                Lease         if       it    is      lease
                                        and        the        Rating               Condition                has            been          satisfied              with

                                        respect          to   the acquisition                       thereof



                                 ix            an       obligation              that       is       not          Current-Pay                      Obligation

                                        Non-Performing                          Collateral                 Obligation                   or    Credit            Risk

                                        Obligation                  and                        in     the             case         of               Collateral

                                        Obligation                 that       has              Moodys                  Rating            of        Caal              or

                                        lower           or     an        SP          Rating                of         CCC                 or        lower an
                                        obligation                 for     which               the         Servicer                has        certified               in

                                        writing          that       such           Collateral              Obligation                   is   not           Credit

                                        Risk       Obligation



                                        an     obligation                that       unless            it    is             High-Yield                   Bond          is


                                        not subordinated                        by       its   terms to                other        indebtedness                     for

                                        borrowed              money of               the        applicable                  issuer provided                      that

                                        for       the         avoidance                  of     doubt                 this      clause              shall         not


                                        prohibit              the       inclusion               as         Collateral                   Obligations                  of
                                        Subordinated                    Lien        Loans            or    Second Lien Loans



                                 xi     an     obligation               that             unless             it    is         P1K Security                      bears


                                        simple           interest         payable               in    cash            no     less       frequently              than

                                        annually              at         fixed           or     floating               rate    that          is
                                                                                                                                                   paid         on

                                        periodic             basis       on     an unleveraged                             basis    and            in    the    case

                                        of         floating             rate computed                           on           benchmark                    interest

                                        rate                  or     minus                spread                 if            which
                                                  plus                                                                 any                          may         vary




                                             14
                                                                                                                                         005313
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 33 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 57 of 266 PageID 8111



                                       under          the    terms of the obligation                             and              provides           for

                                            fixed       amount of               principal           payable         in      cash        according
                                                  fixed          schedule            which                     include
                                       to                                                           may                          optional           call


                                       dates          or    at    maturity           or        fixed       notional           amount           in the

                                       case of Synthetic                      Securities



                                xii    an        obligation               the         payment             or      repayment                   of     the

                                       principal             if               of which         is   not an amount                   determined
                                                                  any
                                       by     reference            to               formula         or    index        or     subject         to
                                                                          any                                                                       any
                                       contingency                under         the terms thereof




                                xiii   an        obligation              the        portion         of    which          to       be     acquired
                                       including                 through              Synthetic           Security          with respect              to

                                       the       Reference               Obligation             does       not     represent                 directly

                                       or        indirectly               more          than               25%           interest             in     the

                                       obligation



                                xiv    not       an    obligation              with           maturity           later than            two        years
                                       after the Stated                  Maturity of the Notes



                                xv     an     obligation            upon which                 no        payments             are      subject        to

                                       withholding                tax     imposed             by any jurisdiction                      unless       the

                                       obligor          thereof           or counterparty                  with        respect          thereto        is


                                       required to                make         gross-up                  payments           that        cover       the

                                       full      amount of any such withholding                                    tax      on     an    after-tax

                                       basis          other        than         withholding                taxes         with          respect        to

                                       commitment                         fees          associated                  with                Collateral

                                       Obligations constituting                             Revolving              Loans           or    Delayed
                                       Drawdown Loans


                                xvi    not         Loan          or Synthetic              Security         that       would        require         the

                                       Issuer          after       its        purchase          of       the     Loan          or       Synthetic

                                       Security             to    advance            any      funds to the             related          borrower

                                       or        Synthetic               Security          Counterparty                  or        permit           the

                                       borrower             or    Synthetic            Security           Counterparty                  to    require

                                       that      any future              advances          be made             except for



                                                  any       Revolving               Loan      or Delayed               Drawdown Loan
                                                  if        simultaneously                    with         its      purchase                 of     the

                                                  Revolving               Loan        or Delayed               Drawdown Loan                        the

                                                  Issuer           deposits             into         the       Revolving                     Reserve

                                                  Account                or     the        Delayed             Drawdown                      Reserve

                                                  Account                respectively               the     maximum amount                            of

                                                  any       advances            that       may       be    required            of the          Issuer

                                                  under           the         related         Underlying                 Instrument                  as
                                                  provided           in       the    Indenture and


                                                  any       Synthetic           Security            if    simultaneously                     with     its



                                                  purchase               of     the     Synthetic              Security                the     Issuer

                                                  posts          cash     collateral           with        or      for      the     benefit          of
                                                  the              Synthetic                        Security                  Counterparty




                                            15
                                                                                                                              005314
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 34 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 58 of 266 PageID 8112


                                                   simultaneously                         with         the       Issuers            purchase           of or

                                                   entry          into    the Synthetic                     Security              in an      amount          not

                                                   exceeding                 the     amount of any                      future         advances


                                 xvii    if    such      obligation                  is          Structured                Finance            Obligation
                                         that      is    collateralized                    loan        obligation                 such       obligation


                                                   has been              assigned                  rating             by     both       Moodys              and

                                                   SP
                                                   has            Moodys                  Rating            of   Ba3              or    higher and              an
                                                   SP         Rating of               BB-              or higher              and



                                                   has not been                    placed on                the watch              list      for possible

                                                   downgrade by Moodys                                      or    SP
                                 xviii   not            Loan             that        is     an         obligation                 of              debtor        in

                                         possession               or          trustee            for             debtor        in      an     insolvency

                                         proceeding               other       than              DIP Loan


                                 xix     with       respect             to      an        obligation                  that    provides               for     the

                                         payment             of interest              at         floating              rate an obligation                    for

                                         which such                floating            rate       is    determined                  by reference                to

                                         the       U.S       Dollar           prime         rate        or       other       base        rate London
                                         interbank            offered           rate       or     similar             interbank             offered        rate
                                         commercial                 deposit               rate     or       any         other          index        that     the

                                         Rating         Condition                  with respect                   to    each        Rating          Agency
                                         is   satisfied           with respect                  thereto



                                 xx      in     the      case           of           Synthetic                   Security               the        Synthetic

                                         Security            is   one        for which             the counterparty                          or    issuer as
                                         the       case       may be                      has               short-term              debt          rating        by
                                         Moodys              of    at   least      P-i or               long-term senior                          unsecured

                                         rating         by   Moodys                  of    at     least          A3          and        if    rated    A3
                                         by        Moodys                    such           rating               is     not        on         watch          for

                                         downgrade                  and       an       issuer           credit          rating         by     SP        of      at


                                         least      AA-                         short           term        debt rating                       SP           of

                                                   Al
                                                                    or                                                                  by                      at


                                         least




                                 xxi     not an         obligation              that       constitutes                Margin Stock


                                 xxii    not        Zero-Coupon                      Security


                                 xxiii   not an         obligation              that        is
                                                                                                  currently                deferring              interest      or

                                         paying          interest            in kind                   or    otherwise                 has    an     interest

                                         in kind              balance              outstanding                   at    the    time of purchase

                                         which          interest         is     otherwise               payable              in    cash           unless     the

                                         Rating         Condition               has been                satisfied            with respect              to    the


                                         acquisition              thereof


                                 xxiv    not        security            whose repayment                           is    subject         to    substantial

                                         non-credit               related       risk as determined                           by        the Servicer




                                              16

                                                                                                                                        005315
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 35 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 59 of 266 PageID 8113



                                                                     xxv             not       an        obligation                  the       interest
                                                                                                                                                                payments             of which                are

                                                                                     scheduled                to decrease                      although           interest          payments                may
                                                                                     decrease              due        to    unscheduled                        events such           as          decrease

                                                                                     if   the       index          relating               to         Floating          Rate        Obligation                the

                                                                                     change              from              default              rate      of interest          to         non-default

                                                                                     rate       of        interest              or        an    improvement                   in     the     obligors
                                                                                     financial             condition



                                                                     xxvi            not       an        obligation                  that       will       cause        the      Issuer          the        Co
                                                                                     Issuer              or     the        pooi            of        assets       to     be       required             to    be

                                                                                                                 as        an             investment                                       under             the
                                                                                     registered                                                                       company
                                                                                     Investment                  Company                   Act           and



                                                                     xxvii           in    the      case of                Loan                an    obligation           that      is    part    of        or

                                                                                     Participation                  in           syndicated                    loan    facility       that       provides
                                                                                     for         commitment by                                 the       lenders        in the       aggregate                   of

                                                                                     no     less than              $25000000

                                                                     Pursuant        to     the          definition              of        Synthetic                  Security              unless           the

                                                                     Rating        Condition                  is       otherwise                         satisfied         any           deliverable

                                                                     obligation           that      may be             delivered                    to    the    Issuer       as         result     of the
                                                                     occurrence           of any           credit               event               must       qualify        when          the     Issuer

                                                                     purchases            the        related               Synthetic                     Security          and            when          such
                                                                     deliverable            obligation                     is   delivered                 to    the    Issuer        as          result          of
                                                                     the   occurrence            of any            credit                 event            as         Collateral          Obligation
                                                                                 that          such           deliverable                                                                constitute
                                                                     except                                                                     obligation                may
                                                                     Defaulted          Collateral               Obligation when                               delivered           upon            credit

                                                                     event

                                                                     See    Security             for       the        NotesCollateral                             Obligations                    and

                                                                     Eligibility Criteria


  Concentration        Limitations                                                                            of            Collateral                                              the
                                                                     Upon            purchase                                                             Obligation                        Eligibility

                                                                     Criteria      require           that          each          of the              limits       set     forth           below         with

                                                                     respect    to        particular               type of Relevant                            Obligation measured                           by

                                                                     Aggregate          Principal               Balance                   as         percentage               of the        Maximum
                                                                     Amount          the Concentration                                      Limitations                    is       satisfied          or        if


                                                                     any    such     limit          is    not      satisfied                   the       extent       of satisfaction                  is   not

                                                                     reduced




                                                                                                                                                                              Percentage          of   the

                                                                                                                                                                              Maximum Amount

           Senior     Secured        Loans      and    Eligible   Investments                                                                                                            87.5%

           unsecured         Loans                                                                                                                                                         3.0%


           Subordinated         Lien Loans            and   Second    Lien Loans                                                                                                           10.0%


           Revolving         Loans     and      the   unfunded    portion    of Delayed          Drawdown              Loans                                                             12.0%

           DIP Loans


                    except    that   with        Rating     Confirmation       DIP Loans            may       constitute
                                                                                                                                     up    to the
                                                                                                                                                                                             5%
                    percentage       of   the    Maximum Amount             specified      in the        right     column




                                                                                          17
                                                                                                                                                                                     005316
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 36 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 60 of 266 PageID 8114


                                                                                                                                                                                                        Percentage    of   the

                                                                                                                                                                                                        Maximum Amount

          SP Unrated            DIP Loans                                                                                                                                                                    2.5%

          P1K    Securities                                                                                                                                                                                    3.0%


          High-Yield          Bonds                                                                                                                                                                           7.5%


          Structured        Finance         Obligations                                                                                                                                                       10.0%


                 except       that    Structured               Finance            Obligations                 serviced             by    the    Servicer          may      not     exceed                     2.5%
                 the    percentage           of   the         Maximum                  Amount            specified               in the     right        column


                 except       that         single       issuer        together               with      any of         its      Affiliates           excluding            Secondary                            3.0%
                 Risk    Counterparties                       of      Structured                Finance          Obligation                may       not       exceed      the

                 percentage           of the       Maximum Amount                                specified            in     the      right     column


    10    Structured        Finance         Obligations                that           are    collateralized                 loan      obligations                                                             7.5%


    11    obligors      Domiciled           other         than        in    the       United          States         and Canada                                                                               15.0%


    12    obligors      Domiciled            in   Canada              or
                                                                                any    single         Moodys               Group            Country                                                           10.0%


    13    obligors
                        Domiciled            in
                                                  any         single            Moodys              Group       II
                                                                                                                      Country                                                                                 5.0%


    14    obligors      Domiciled           in    all    Moodys                  Group          II    Countries              in the        aggregate                                                          10.0%


    15    obligors      Domiciled            in
                                                  any         single            Moodys              Group       III       Country                                                                             2.5%


    16    obligors      Domiciled            in   all
                                                          Moodys                 Group          III    Countries               in the       aggregate                                                         5.0%


    17    obligors      organized           in      Tax            Advantaged                 Jurisdiction                                                                                                    5.0%


    18    same     SP       Industry         Classification                                                                                                                                                   8.0%


                         except
                                       that      Relevant             Obligations                    belonging              to    two      SP            Industry        Classifications

                         may each            constitute
                                                                      up        to the
                                                                                              percentage
                                                                                                                      of       the     Maximum Amount                          specified           in         12.0%

                         the    right      column


    19    single   issuer      and any of               its    Affiliates
                                                                                       excluding              Secondary                 Risk     Counterparties                                                1.5%


                         except        that
                                                  up          to    each         of     five         individual              issuers           and       any     of      their    Affiliates

                         excluding                Secondary                     Risk         Counterparties                        may         each        constitute            up     to        the         2.5%

                         percentage              of the            Maximum                  Amount           specified             in the      right       column


    20    Fixed Rate        Obligations                                                                                                                                                                       7.5%


    21    Pay    interest     less
                                      frequently               than        quarterly            but     no    less frequently                   than       semi-annually                                      7.5%


    22    Pay    interest     less
                                      frequently               than        semi-annually                 but     no         less
                                                                                                                                      frequently           than       annually                                3.0%


    23    Synthetic      Securities                                                                                                                                                                           20.0%


                                       that                                     Securities             that                              for    settlement               other        than
                         except                    Synthetic                                                     provide                                                                          by
                         physical           delivery               may          not         exceed        the        percentage                of    the        Maximum               Amount                  5.0%

                         specified
                                            in the
                                                          right
                                                                      column


                         except        that                                Securities            that     reference                    senior        secured          index
                                                  Synthetic                                                                                                                       providing

                         non-leveraged                   credit        exposure                to       basket            of     credit        default          swaps      referencing

                         diversified             group             of Reference                 Obligations                    with      respect          to    which      the     principal
                                                                                                                                                                                                              5.0%
                         or    notional           amount              of        the     credit        exposure              to       any    single         Reference             Obligation

                         does        not    increase               over         time         may       not     exceed              the     percentage               of   the     Maximum
                         Amount            specified
                                                                   in the
                                                                                 right
                                                                                             column


    24    Participations             provided                 that     no         Relevant               Obligations                    may         be           Participation               in

                                                                                                                                                                                                              20.0%
          Participation



    25    Relevant       Obligations
                                                  of which             are                  obligors         Domiciled                 other     than          in the     United        States

          ii    Collateral        Obligations                  lent        under            Securities          Lending               Agreements                 iii      Participations                      20.0%

          and    iv      Synthetic           Securities                    in    the        aggregate           may            not       exceed           the
                                                                                                                                                                 percentage
                                                                                                                                                                                        of        the




                                                                                                                     18

                                                                                                                                                                                                           005317
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 37 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 61 of 266 PageID 8115



                                                                                                                                                                                        Percentage        of   the

                                                                                                                                                                                       Maximum Amount
             Maximum Amount                  specified      in the      right      column


                                                                                                                                                                                               respective

                                                                                                                                                                                          percentage           in
   26        Relevant
                                                                                                                                                                ..
                                                of   which       are                         Domiciled                other     than         in the      United        States
                             Obligations                                      obligors
                                                                                                                                                                                         Secondary          Risk
             ii    Collateral      Obligations            lent    under       Securities          Lending            Agreements                    iii   Participations
                                                                                                                                                                                             Table    und
             and   iv      Synthetic         Securities          entered        into     with       or       issued       by        single           Secondary           Risk
                                                                                                                                                                                              Individual
             Counterparty
                                                                                                                                                                                       Counterparty Limit
                                                                                                                                                                                   for
                                                                                                                                                                                         applicable         rating


                                                                                                                                                                                               respective

                                                                                                                                                                                          percentage           in

   27        Relevant        Obligations        of which         are          obligors       Domiciled                other     than         in the      United        States
                                                                                                                                                                                         Secondary          Risk

             ii    Collateral      Obligations            lent    under       Securities          Lending            Agreements                    iii   Participations                      Table    under
             and      iv     Synthetic        Securities           entered          into     with            or     issued         by        all    Secondary            Risk                 Aggregate
             Counterparties                                                                                                                                                            Counterparty Limit
                                                                                                                                                                                          for applicable

                                                                                                                                                                                               rating

   28        Deep Discount             Obligations                                                                                                                                                7.5%


   29        CCC/Caaland                below    Collateral
                                                                    Obligations                                                                                                                   7.5%


   30        Long-Dated          Collateral      Obligations                                                                                                                                      2.0%


   31        Collateral       Obligations       lent     under     Securities            Lending         Agreements                                                                               15.0%


   32        Collateral        Obligations           providing          for     interest      at             non-London                interbank             offered      rate

             excluding           for   the   avoidance           of doubt          the    unfunded                amount       of any Revolving                   Loan      or                    5.0%

             Delayed       Drawdown           Loan

   33        Collateral
                             Obligations
                                                that     are   Loans       that    are     part    of         credit    facility        with         total


             global    aggregate         commitment            amount         of   equal     to or greater             than     $25000000                                                         10.0%
             but   less   than    $75000000

   34        Collateral      Obligations        that     are   Loans       that    are     part    of         credit    facility        with         total
                                                                                                                                                                                                       0%
             global    aggregate         commitment            amount         of less than          $25000000




             Applicable          long-term unsecured               rating       by       Moodys              or   SP       of such           Secondary           Risk     Counterparty using
             the   limit for the        lower of such          ratings     if   different


             Long-term         unsecured        rating     by Moodys               or    SP        at    or    below           level     specified           in the     Secondary       Risk    Table

             using     the    lower of such          ratings      for      Secondary            Risk Counterparty                       if   different


                                                                                     Subject to the rights                              in certain            circumstances                  of the Servicer

                                                                                     to determine                    otherwise                 as set out          in the        Indenture           solely          for

                                                                                     the      purpose                  of       determining                     whether           the        Concentration
                                                                                     Limitations                    are      met        Eligible              Investments              and     Cash       will be

                                                                                     treated                 as     Senior              Secured                 Loans            and      Floating             Rate

                                                                                     Obligations


                                                                                     See     Security                  For the NotesEligibility                                   Criteria



  Coverage     Tests and the Retention
  Overcollateralization                  Test                                        The Coverage Tests                                        will consist              of the Overcollateraliza

                                                                                     tion     Tests and                   the      Interest           Coverage             Tests         In    addition             the

                                                                                     Retention                     Overcollateralization                                Test       which             is     not

                                                                                     Coverage                     Test     will         apply         as      described herein                   See        Secu
                                                                                     rity           For                the          NotesThe                             Coverage               TestsThe




                                                                                                        19
                                                                                                                                                                                               005318
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 38 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 62 of 266 PageID 8116


                                                Overcollateralization                      Tests      and       The             Interest          Coverage
                                                Tests       for the         formulations of these                      tests        which        are    highly

                                                detailed              The        ratios       on    which        they         are    based           are     also

                                                described             under       such      headings             The     tests will             be     used     to

                                                determine              among          other        things       whether                   Notes        will    be

                                                redeemed              in    certain           circumstances              as         described              under

                                                Description                of the          SecuritiesPriority                  of Payments                    and

                                                ii    in the      case of the Coverage                     Tests        Collateral          Obligations

                                                may        be     acquired            as      described          under         Security                for    the

                                                NotesEligibility                      Criteria



                                                There       will       not       be     any        Coverage        Test         applicable              to    the

                                                Preference            Shares


      The   Overcollateralization       Tests   The     Overcollateralization                      Tests will consist                of the Class

                                                Overcollateralization                               Test                the               Class
                                                Overcollateralization                               Test                the               Class
                                                Overcollateralization                              Test          and           the          Class
                                                Overcollateralization                         Test          Each         Overcollateralization

                                                Test will be            satisfied           with respect          to    any     Class of Notes                 if

                                                as    of    any        Measurement                  Date         the     Overcollateralization

                                                Ratio      for the Class              is at    least equal to           the     specified            required

                                                level    for the        specified           Class indicated             in the table            below


                                                                                 Test                                          Required Level

                                                Class            Overcollateralization                    Test                            110.0%

                                                Class           Overcollateralization                     Test                            105 .0%


                                                Class           Overcollateralization                     Test                            103 .0%


                                                Class            Overcollateralization                    Test                            102.2%



      The   Interest   Coverage     Tests       The     Interest                              Tests will consist                    of    the     Class
                                                                           Coverage
                                                Interest         Coverage              Test         the    Class              Interest           Coverage
                                                Test            the    Class                  Interest          Coverage                 Test        and      the

                                                Class                   Interest              Coverage            Test                   Each          Interest

                                                Coverage           Test will be             satisfied      with respect              to    any       specified

                                                Class of Notes                if      as    of the    second           Payment Date                  and      any
                                                Measurement                 Date        thereafter         on    which         any        Notes        remain

                                                Outstanding                the    Interest         Coverage       Ratio         equals or exceeds
                                                the applicable              required          level   specified          in    the table         below        for

                                                the specified              Class




                                                                                 Test                                          Required Level

                                                Class            Interest        Coverage           Test                                  130.0%

                                                Class           Interest         Coverage           Test                                  120.0%

                                                Class           Interest                            Test                                  110.0%
                                                                                 Coverage

                                                Class            Interest                           Test                                  105.0%
                                                                                 Coverage




                                                            20
                                                                                                                                          005319
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 39 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 63 of 266 PageID 8117




     Retention     Overcollateralization        Test        test        that       will     be    satisfied          as    of     any       Measurement                    Date

                                                       during       the        Replacement                Period on              which        any        Notes        remain

                                                       Outstanding                   if   the    Retention           Overcollateralization                           Ratio      as

                                                       of such          Measurement                    Date     is at     least equal to                 103.2%


  Collateral Quality     Tests                         The      Collateral                 Quality         Tests          will        be      used        primarily             as

                                                       criteria           for            purchasing             Collateral                 Obligations                       See

                                                       Security                    for     the         NotesEligibility                        Criteria                     The
                                                       Collateral                   Quality            Tests         will        consist       of        the     Diversity

                                                       Test         the        Weighted                 Average            Life           Test        the       Weighted
                                                       Average                Moodys                  Recovery            Rate            Test        the       Weighted
                                                       Average            SP              Recovery         Rate         Test         the    Weighted             Average
                                                       Fixed        Rate            Coupon             Test      the       Weighted              Average              Spread
                                                       Test        the         Weighted               Average           Rating            Factor         Test        and     the

                                                       SP       CDO            Monitor           Test as described below


     Diversity    Test                                 The     Diversity                 Test will be           satisfied            as of any           Measurement
                                                       Date        if   the        Diversity           Score     equals or exceeds                       the    Minimum
                                                       Diversity              Score


      SP     CDO Monitor         Test                  The     SP              CDO          Monitor            Test       will       be     satisfied           as    of any
                                                       Measurement                       Date     if    after     giving             effect      to       the    sale      of
                                                       Collateral                  Obligation            or      the       purchase              of             Collateral

                                                       Obligation                   each         Note         Class        Loss            Differential               of     the

                                                       Proposed               Portfolio          is
                                                                                                      positive



      Weighted    Average       Fixed Rate

      Coupon     Test                                  The     Weighted                   Average          Fixed          Rate         Coupon             Test        will    be
                                                       satisfied              as    of     any         Measurement                   Date      if        the    Weighted
                                                       Average            Fixed Rate              Coupon equals                   or exceeds              7.5%

      Weighted    Average       Life    Test           The     Weighted                   Average        Life     Test will be                satisfied          as    of any

                                                       Measurement                       Date     if    the    Weighted                Average            Life on            that

                                                       date    of       all    Collateral             Obligations           is    equal to or less than the

                                                       greater          of           the    number of            years          including             any fraction              of

                                                            year between                    such       Measurement                   Date      and        May              2017

                                                       or     in        the        case     of           Maturity            Extension                   the    Extended

                                                       Weighted               Average            Life    Date      and               4.0
                                                                                                                                            years

      Weighted    Average       Moodys
      Recovery    Rate   Test                          The     Weighted                   Average         Moodys                 Recovery             Rate       Test        will

                                                       be     satisfied             as    of any         Measurement                   Date         if    the    Moodys
                                                       Minimum                 Average           Recovery            Rate         is   greater           than or equal

                                                       to   43.63%

      Weighted    Average       Rating Factor
      Test                                             The     Weighted                   Average        Rating           Factor          Test will be               satisfied

                                                       as     of any               Measurement                 Date         if    the      Weighted              Average
                                                       Moodys                  Rating            Factor         of        the        Collateral             Obligations
                                                       excluding                   Eligible       Investments                   as     of such           Measurement
                                                       Date        is     less           than     or    equal        to     the        Maximum                  Weighted
                                                       Average            Moodys                Rating Factor




                                                                    21
                                                                                                                                                          005320
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 40 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 64 of 266 PageID 8118


         Weighted        Average    SP     Recovery
         Rate    Test                                    The      Weighted                     Average         SP           Recovery               Rate        Test     will       be

                                                         satisfied          as of any             Measurement Date                           if   the    SP         Minimum
                                                         Average            Recovery               Rate       is
                                                                                                                    greater           than or equal to 52.28%



         Weighted        Average    Spread   Test        The     Weighted                   Average            Spread            Test will be              satisfied          as    of

                                                         any     Measurement                      Date        if    the     Weighted              Average           Spread          as

                                                         of the        Measurement                     Date         equals            or    exceeds        the      Minimum
                                                         Weighted               Average            Spread


                                                         See     Security                 for the      NotesThe                       Collateral         Quality        Tests


   Mandatory            Redemption     of the Notes

   for   Failure    to    Satisfy   Coverage    Tests    If
                                                              any     of the Coverage                     Tests           are    not       satisfied      on    the     last
                                                                                                                                                                               day
                                                         of any            Due       Period        each                  Determination                     Date            funds

                                                         will be           used pursuant to the Priority of Payments to redeem

                                                         the   Notes            to    the       extent        necessary for such                        failing     Coverage
                                                         Tests        to    be satisfied that                  would otherwise be used


                                                                       to       purchase           additional               Collateral             Obligations during
                                                                       the Replacement                        Period             or



                                                         ii            to       make           interest       and    principal              payments           on   the Notes

                                                                       and           to    make        dividend                 or    redemption               payments             in

                                                                                           of the Preference Shares
                                                                       respect



                                                         See Description                         of the       SecuritiesMandatory Redemption
                                                         of    the         NotesMandatory                                Redemption                 of    the       Notes          for

                                                         Failure           to   Satisfy          Coverage                Tests


   Certain       Consequences        of Failure     to

   Satisfy      the Retention
   Overcollateralization            Test                 If
                                                                 during                   the      Replacement                        Period             the        Retention
                                                         Overcollateralization                            Test              is        not         satisfied           on        any
                                                         Determination                          Date      certain               funds         as        described          under

                                                         clause            18        under         Description                   of the           SecuritiesPriority
                                                         of      PaymentsInterest                                  Proceeds                  representing               Interest

                                                         Proceeds               that       would otherwise                       be    used        to    make       payments
                                                         on      the        Preference                 Shares             and        pay     certain           subordinated

                                                         expenses               of the           Issuer        will        be        deposited           instead        into       the

                                                         Collection                  Account             as    Principal               Proceeds            to     the      extent

                                                                                                   the    Retention                  Overcollateralization                     Test
                                                         necessary to cause
                                                         to      be         satisfied             as      of        that         Determination                   Date          after

                                                         application                 of Principal              Proceeds               as described             under       clause

                                                                  under              Description                     of        the         SecuritiesPriority                       of

                                                         PaymentsPrincipal Proceeds


   Mandatory            Redemption     of the Notes

   Upon      Rating      Confirmation Failure            The      Issuer          will             provide               certain       information to                SP         and

                                                         Moodys                  with           respect        to        the     Collateral              Obligations                as

                                                         required               by        the    Indenture                and        described           herein         and        ii
                                                         request            SP            to     confirm            in    writing           by     the     Business            Day




                                                                       22
                                                                                                                                                            005321
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 41 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 65 of 266 PageID 8119


                                   after the          29th    day       after          the    Ramp-Up                    Completion                   Date        that

                                   it    has     not     reduced                   suspended                   or        withdrawn                   the    Initial


                                   Rating        of any        Class of Notes                        and       that           it   has not placed any
                                   Class of Notes                 on        credit           watch            with negative                    implications
                                   If     the     Trustee           either                        does         not        receive               evidence            of

                                   confirmation               from           SP               or     ii        receives                    written          notice

                                   from        Moodys             that       it    has reduced                   suspended                     or withdrawn

                                   the    Initial
                                                       Rating of any Class of Notes                                            or       that    it   has placed

                                   any         Class         of        Notes             on         credit            watch                with        negative
                                   implications                in           each         case             before               the        Business               Day
                                   following           the     29-day                  period        each             such           event             Rating
                                   Confirmation Failure                                       all       Interest              Proceeds               remaining
                                   after                       of amounts                     referred           to      in clauses
                                             payment                                                                                                       through
                                   14           of      Description                          of      the            SecuritiesPriority                              of

                                   PaymentsInterest Proceeds                                             will be          used to pay                  principal

                                   of the Class A-la Notes the Class A-lb Notes the Class A-

                                        Notes         the Class                   Notes           the     Class                Notes           and    the Class

                                         Notes        sequentially                 in order of their priority                                    on    the       next

                                   Payment            Date        and        each        Payment                Date               thereafter          until      the

                                   Initial       Ratings            are           confirmed                      If       necessary                   after       the

                                   foregoing            payments                   are        made            out        of         Interest          Proceeds

                                   Principal           Proceeds                   in    accordance                    with              clause                  under

                                   Description                of        the        SecuritiesPriority                                    of      Payments
                                   Principal          Proceeds                    will       be     used        to       pay         principal             of each
                                   Class of the Notes                        sequentially                 in order of their priority                               on
                                   each      Payment Date                     until          the     Initial                               are       confirmed
                                                                                                                     Ratings
                                   See     Description                  of the SecuritiesMandatory Redemption

                                   of the        NotesMandatory                               Redemption                           of the       Notes           Upon
                                   Rating Confirmation                            Failure


  Non-Call Period                  The     period        from           the       Closing            Date           to    but not              including          the

                                   Payment Date                in      November                    2010 the Non-Call                                 Period

  Optional   Redemption            Upon         the occurrence                    of         Tax Event                   or    at    any       time after the
                                   Non-Call             Period               the         applicable                  Required                    Redemption
                                   Percentage                may            require               the         Issuer               or     Co-Issuers                as

                                   applicable            to    redeem                  the    Notes            in        whole           but     not       in    part
                                   from         Principal         Proceeds                   and        all    other               funds       available          for

                                   that      purpose              in        the        Collection                Account                       the     Payment
                                   Account             the    Interest                 Reserve            Account                   the        Closing           Date

                                   Expense Account                          the        Revolving               Reserve                  Account            and    the

                                   Delayed            Drawdown                    Reserve               Account                in       accordance               with
                                   the       optional             redemption                       procedures                        described                  under

                                   Description                of the SecuritiesOptional                                            Redemption

                                   Notes         to    be      redeemed                      shall        on        the                                         Date
                                                                                                                                   Redemption
                                   become            payable           at    their       Redemption                      Price            From and               after

                                   the    Redemption                Date          the    redeemed Notes                              will cease            to    bear
                                   interest




                                                 23
                                                                                                                                               005322
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 42 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 66 of 266 PageID 8120


                                    The      redemption                  price          payable                in        connection               with         the

                                    Optional         Redemption                   of any Class of Notes                               will be       the       sum
                                    of

                                                the       outstanding                  principal              amount            of the           portion        of

                                                the Note             being redeemed                       plus


                                    ii          accrued                interest              on         the         Note             including                any
                                                Defaulted                    Interest              and             interest           on         Defaulted

                                                Interest               plus


                                    iii         in        the      case           of    any            Deferred               Interest           Note          the

                                                applicable              Deferred Interest on                             the    Note plus


                                    iv          any         unpaid Extension                           Bonus Payment                       in respect           of

                                                the       Note


                                    The      redemption                  price          payable                in        connection               with         the

                                    Optional         Redemption                   of the Preference Shares                                  will be             at

                                    the    direction            of           Majority              of the           Preference               Shares            the

                                    entire      remaining               amount           of available                     funds        after       all
                                                                                                                                                             prior

                                    applications             or    ii        as    specified             by        the    unanimous                direction

                                    of the       Holders             of the            Preference              Shares                in each       case         as

                                    described             under         Description                     of the           SecuritiesOptional

                                    Redemption

                                    In    addition          any        Class of Notes                    may be redeemed                          in   whole
                                    but    not       in     part        on    any        Payment               Date           after     the       Non-Call

                                    Period from              Refinancing                 Proceeds                  obtained           from             loan     or

                                    the    issuance          of         replacement                    class        of notes            subject          to    the

                                    written        consent              of             Majority               of    the        Preference               Shares

                                    voting        as        single       class and                 to the extent                and        subject       to the

                                    restrictions            and      conditions              described                  herein        and    set forth          in

                                    the Indenture




   Special   Redemption             The Notes             will be        subject             to    redemption                  in whole           or    in
                                                                                                                                                              part

                                    by    the     Issuer          or    the       Co-Issuer               as       applicable               on     Payment
                                    Dates       during          the     Replacement                     Period           if    the     Servicer          elects

                                    subject          to     the    Servicing             Agreement                       to    notify        the       Trustee

                                    and     each          Rating         Agency              that        it    has        been        unable            for    45
                                    consecutive             Business              Days            to   identify           additional             Collateral


                                    Obligations that                   are    deemed               appropriate                 by     the    Servicer           in

                                    its    sole       discretion              and        meet            the         Eligibility             Criteria           in


                                    sufficient            amounts            to    permit the                 use        of    all    or         portion        of

                                    the    funds            then        in     the       Collection                  Account                available           to

                                    purchase              additional               Collateral                 Obligations                          Special
                                    Redemption                          On        the    first         Payment                Date      following              the

                                    Due      Period          for       which           such       notice           is    effective                 Special
                                    Redemption                  Date              the funds             in the Collection                    Account            or

                                    the     Payment                Account               representing                      Principal              Proceeds

                                    which         cannot           be        used       to        purchase               additional              Collateral

                                    Obligations the Special Redemption                                                         Amount                  will     be

                                    available          to    be        applied          in    accordance                  with         the    Priority          of




                                                24
                                                                                                                                        005323
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 43 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 67 of 266 PageID 8121



                                                 Payments                       See        Description                  of     the      SecuritiesSpecial

                                                 Redemption                 of the Notes                 If    the       Servicer        Does            Not       Identify

                                                 Replacement                    Collateral             Obligations as Contemplated                                   by the
                                                 Indenture


  Additional   Issuance   of Preference
  Shares                                         At any time during                          the Replacement                     Period           the     Issuer          may
                                                 issue        and        sell    additional             Preference               Shares        and        use the             net

                                                 proceeds            to purchase                 additional           Collateral             Obligations                 if   the

                                                 conditions                for        such        additional              issuance           described                under

                                                 Description                     of        the    SecuritiesAdditional                                   Issuance              of

                                                 Preference                 Shares                are        met          Any          amendment                    to        the

                                                 Indenture                the      Preference                Share         Documents                or        any        other

                                                 related       documents                    required          to    provide            for or      facilitate            such
                                                 additional              issuance           of Preference Shares                        will not require                      the

                                                 consent           of the Holders                  of Securities


                                                 It   is   expected              that      Investors          Corp            will     finance the purchase
                                                 of             additional                 Class          Preference                  Shares        issued          by        the
                                                        any
                                                 Issuer       by     issuing            additional            Holding            Preference               Shares              in

                                                 number             equal         to       the    aggregate              number          of and               at         price

                                                 equal        to     the         price       of such               additional           Class             Preference
                                                 Shares        purchased                by it


  The   Offering                                 The       Senior Notes                    are    initially          being offered                            in reliance

                                                 on        Regulation                             to     non-U.S                 Persons                 in        offshore

                                                 transactions                   Offshore                 Transactions                        as     such           term            is

                                                 defined           in Regulation                       and     ii         to   purchasers that                     are    U.S
                                                 persons            U.S                Persons                 as        such         term         is     defined                  in


                                                 Regulation                      that       are          Qualified              Institutional             Buyers               as
                                                 defined            in     Rule         144A            each                  Qualified              Institutional

                                                 Buyer                   and          II         Qualified               Purchasers                       Subsequent
                                                 transferees              of the Senior Notes                        must        be          non-U.S Persons
                                                 that      purchase              the       Senior Notes               in      Offshore         Transactions                        or

                                                 iia           Qualified                   Institutional                Buyers           and                   Qualified
                                                 Purchasers                     The     Class             Notes           and     the    Preference                  Shares

                                                 are       initially            offered          and     may         be        subsequently               transferred

                                                 only to purchasers that are                                       Qualified            Institutional               Buyers
                                                 and       ii       Qualified               Purchasers                   See     Plan          of Distribution
                                                 and       Transfer              Restrictions



  Form     Registration    and   Transfer   of

  the Senior   Notes                             Except        as        provided            herein          the    Senior Notes                  sold        in reliance

                                                 on     the    exemption                   from        registration            provided            by Rule               144A
                                                 and        Qualified              Purchasers                 will       be     represented               by        one        or

                                                 more permanent                         global         notes        in definitive                 fully       registered
                                                 form        without             interest
                                                                                                  coupons           each               Rule         144A            Global

                                                 Note              deposited                with       the     Trustee            as    custodian                  for        and

                                                 registered              in the       name of                 nominee of               the   Depository                   The
                                                 Depository                will credit            the account                 of each        of    its   participants

                                                 with         the        principal               amount            of      the        Senior         Notes            being
                                                 purchased                 by         or     through               the        participant                     Beneficial




                                                               25
                                                                                                                                                     005324
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 44 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 68 of 266 PageID 8122


                                                interests       in        Rule          144A         Global            Note        will be          shown on and
                                                transfers         thereof               will     be        effected               only        through            records

                                                maintained             by         the    Depository                    and        its    direct          and     indirect

                                                participants                 See        Description                     of        the        SecuritiesForm
                                                Denomination                       Registration                  and         Transfer               of    the      Senior
                                                Notes


                                                Except        as       provided                 herein                the        Senior          Notes           sold     in


                                                Offshore          Transactions                   to    non-U.S                    Persons           in    reliance        on

                                                Regulation                 will be         represented                  by one           or more permanent

                                                global       notes           in     definitive                  fully        registered              form        without
                                                interest     coupons               each               Regulation                         Global           Note          and

                                                together          with        the       Rule          144A             Global           Notes            the    Global
                                                Notes             which             will        be         deposited               with         the       Trustee         as

                                                custodian            for and            registered               in the           name        of          nominee         of
                                                the   Depository                  for the       respective                  accounts           of the beneficial

                                                owners       at      Euroclear             or    Clearstream                       Beneficial             interests       in

                                                     Regulation                     Global            Note      may be                   held        only        through
                                                Euroclear            or Clearstream                   at
                                                                                                            any time


                                                Except          in     the          limited           circumstances                          described            herein
                                                certificated           Senior Notes                   will not              be    issued        in exchange              for

                                                beneficial           interests           in     Global            Notes                 See     Settlement               and

                                                Clearing

                                                Transfers            of      interests          in     the        Senior            Notes           are    subject        to

                                                certain      restrictions                and         must         be     made            in    accordance               with
                                                the   procedures                  and    requirements                    set       forth       in the      Indenture
                                                See    Description                      of the        SecuritiesForm                                Denomination
                                                Registration                 and         Transfer                of         the     Senior               Notes           and
                                                Transfer             Restrictions                     Each           purchaser of Senior Notes                             in

                                                making        its      purchase               will         be    required               to    make         or     will    be

                                                deemed            to      have           made              as        the         case         may         be      certain

                                                acknowledgments                          representations                          and        agreements                  See
                                                Transfer          Restrictions



   Form   Registration   and   Transfers   of

   the Class   Notes                            The Class                 Notes          will be           issued       in the form                 of one       or   more
                                                certificated              Class                Notes            in     definitive               fully          registered

                                                form       registered               in     the        name             of    the        owner            thereof        the
                                                Certificated                 Class              Notes

                                                Transfers            of      the        Class                   Notes             are        subject       to     certain

                                                restrictions              and       must         be         made             in     accordance                 with      the


                                                procedures and                    requirements                   set    forth       in the       Indenture               See

                                                Description                   of         the         SecuritiesForm                                 Denomination

                                                Registration                 and        Transfer                of     the         Class                 Notes           and

                                                Transfer             Restrictions                     Each             purchaser of Class                             Notes

                                                in    making           its      purchase              will        be        required           to     make        certain

                                                acknowledgments                          representations                     and        agreements              and     will

                                                be     required               to        deliver             various               tax        forms         including

                                                applicable             IRS         Form          W-8             or     IRS         Form            W-9         and      tax

                                                certifications                See Transfer                      Restrictions                  for    more        details




                                                           26
                                                                                                                                                     005325
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 45 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 69 of 266 PageID 8123



   Form      Registration     and   Transfers   of
   the Preference    Shares                          The        Preference                     Shares        will       be        issued       in the           form        of one          or

                                                     more         certificated                        Preference                  Shares           in        definitive                  fully

                                                     registered                 form            registered             in the       name of               the    owner            thereof

                                                     the Certificated                                 Preference                 Shares

                                                     Transfers                  of        the     Preference                 Shares            are        subject           to    certain

                                                     restrictions                    and         must         be        made            in     accordance                    with         the

                                                     procedures                      and         requirements                     set    forth          in      the       Preference
                                                     Share            Documents                            See     Description                     of      the        Securities
                                                     Form             Denomination                            Registration                     and         Transfer               of      the

                                                     Preference                      Shares                and         Transfer                Restrictions                           Each

                                                     purchaser                  of    Preference                  Shares           in   making             its       purchase             will

                                                     be          required                        to         make                 certain              acknowledgments
                                                     representations                           and         agreements                   and        will         be     required             to

                                                     deliver           various                 tax     forms           including               applicable                 IRS Form
                                                     W-8          or        IRS             Form            W-9             and         tax        certifications                         See
                                                     Transfer               Restrictions                     for       more        details




   Ratings                                           It    is         condition                  of    the       issuance           of the           Securities              that        each
                                                     Class       of        Notes          are rated          at    least         as indicated              in    the      table       under

                                                     Principal                       Terms            of the Securities                   on the Closing                    Date


                                                     No         rating           of        the        Preference                 Shares         has          been           sought         or

                                                     obtained              in connection                     with the issuance                       thereof


                                                     Each         of            the         above            ratings             assumes              that           no      Maturity
                                                     Extension                  occurs after the Closing                                Date


                                                           credit          rating           is   not         recommendation                          to    buy         sell      or      hold

                                                     securities and                    may be              subject          to    revision         or withdrawal                    at
                                                                                                                                                                                          any
                                                     time        by    the           assigning             Rating Agency                           See       Risk Factors
                                                     Relating              to    the        SecuritiesFuture                            Ratings           of the Notes                   Are
                                                     Not        Assured               and        Limited          in    Scope           the Preference                    Shares          are

                                                     Not        Rated


   Listing                                           Application                     is   expected            to       be    made         to    list      each        Class of the
                                                     Senior Notes                      on       the regulated                market of the                   ISE          There           can
                                                     be     no        assurance                   that       such           admission               will        be                         or
                                                                                                                                                                          granted
                                                     maintained                        See        Listing              and        General           Information                          The
                                                     issuance              and         settlement                of the          Senior Notes                   on     the       Closing
                                                     Date        will not                 be     conditioned                 on    the       listing
                                                                                                                                                             of the         Notes          on
                                                     the    ISE            Furthermore                      the Co-Issuers                     will not be                required to
                                                     maintain                        listing          on           stock          exchange                in     the        European
                                                     Union            if    compliance                      with        requirements                      of     the        European
                                                     Commission on                                member            state         becomes burdensome                                in the

                                                     sole judgment                        of the Servicer                        In addition              there        is   currently

                                                     no         market               for        the      Senior             Notes            and        there          can        be       no
                                                     assurance              that               market        will develop




                                                                  27
                                                                                                                                                                     005326
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 46 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 70 of 266 PageID 8124


   Governing    Law                       The     terms       and      conditions        of the          Preference      Shares       as    set

                                          forth    in    the      Issuer        Charter      and         the   Resolutions           will    be

                                          governed           by     and    construed         in     accordance        with     the    law of

                                          the      Cayman              Islands               The          Notes       Indenture             any
                                          supplemental               indenture           the        Servicing         Agreement             the

                                          Collateral         Administration Agreement                          the   Preference Shares

                                          Paying     Agency Agreement                    and        any    Hedge      Agreements           will

                                          be    governed          by      and     construed         in   accordance         with     the    law

                                          of the State of           New         York

   Tax Status                             See    Material           Income Tax Considerations


   Considerations     for Benefit Plans                 as    described           herein          the     Class        Notes        and     the
                                          Except
                                          Preference          Shares            may    not     be       purchased      or    held     by     or

                                          transferred             to        any        Benefit            Plan       Investor               See

                                          Considerations                    for       Benefit            Plans         and      Transfer

                                          Restrictions




                                                    28
                                                                                                                         005327
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 47 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 71 of 266 PageID 8125

                                                                                                RISK             FACTORS

                 An         investment               in     the       Securities            involves             certain           risks         Prospective                investors              should            carefully
 consider              the        following               factors             in     addition               to        the     matters            set     forth         elsewhere                   in     this        Offering

 Memorandum                        prior to investing                    in
                                                                              any         Class of Securities


 Investor          Suitability



                 An          investment              in     the       Securities           will       not be           appropriate               or    suitable        for       all    investors                  Structured

 investment                 products               like    the Securities                  are       complex instruments                           and     typically             involve                high degree                of

 risk      and     are            intended           for     sale       only        to     sophisticated                    investors            who      are    capable               of understanding                          and

 assuming              the        risks    involved              Any         investor          purchasing               Securities           should conduct                   its      own         investigation                 and

 analysis         of an            investment               in    the    Securities              and       consult           with     its    own        professional              advisors               as to        the    risks

 involved          in       making such investment


 General               Priorities              of Securities



                 The          Issuer          intends       to    acquire           securities             and        other        financial          assets     with certain                risk characteristics

 as provided                 in    the    Indenture              and    the        Servicing           Agreement                    See     Security            for the          Notes              There           can     be no

 assurance             that        the Issuer             will be       successful              in    achieving              its   objectives           to ensure that                 investors              receive        their

 initial        investments                   under        the     Securities              and       that       they        receive              return     and        avoid                       losses
                                                                                                                                                                                        any                          including
 total     losses             on     their investment                    in    the        Securities              Prospective                investors           are    therefore                 advised to review
 this     entire        Offering               Memorandum                     carefully              and        should        consider            among          other       things               the    following               risk

 factors         along              with           among          other        things            the       inherent           risks         of    investment                activities              before            deciding
 whether          to        invest       in    the    Securities




                 Except             as    is   otherwise               stated       below            the    risk factors              are generally              applicable              to       all    the       Securities

 although          the        degree           of risk associated                    with each              Class of Securities                       may      vary         In    particular                  the priorities

 of payment                  of the Notes                  are    generally               in the       order of their alphabetic                               designation              from            the        Class A-i
 Notes          the         highest           priority           to    the     Class             Notes            the lowest                priority           the     priorities             of payment                  of the
 Notes       are       higher than priorities of payment                                         of the Preference Shares                              except         with respect                 to    the        amount         if


 any       required for                  payment            of Class          II    Preference Share                        Special       Payments


 Relating              to    the Securities



                  The        Securities              Will    Have        Limited Liquidity



                 There             is    currently           no        market            for    the     Securities                  There         can     be     no     assurance                  that             secondary
  market for any                   Class of Securities                       will develop                  or    if         secondary            market        does develop                   that       it    will provide

 the     Holders             of the applicable                        Class of Securities                       with        liquidity        of investment                  or    that       it    will       continue            for

 the     life     of such               Class of           Securities                In    addition               each        Class of Securities                      is    subject          to        certain        transfer

 restrictions               and      can       only be           transferred              to    certain          transferees           as    described            under          Transfer                 Restrictions
 The       restrictions                 on     the    transfer           of        the    Securities              may         further        limit       their    liquidity                  The          Securities              are

  designed             for    long-term investors                        and        should not be                     considered                 vehicle        for short-term                    trading            purposes
  Consequently                     an     investor          in    the       Securities            must           be    prepared to bear the risk of holding                                             such        Securities

  until     their           Stated        Maturity               or     in    the        case     of the          Preference                Shares         the       Scheduled                Preference                  Shares

 Redemption                   Date            To    the extent           that
                                                                                    any     secondary                 market        exists for the Securities                          in the future                  the price

  if any          at    which            Securities              may be            sold    could           be    at         discount         which         in    some cases may be                                 substantial

  from      the        principal              amount of               the     Securities                To        the       extent     any
                                                                                                                                                  market         exists          for    the        Securities               in    the

  future         significant              delays           could        occur        in the          actual       sale       of Securities                In    addition               the    Securities               will not

 be     registered                under        the    Securities             Act or any               state       securities          laws and             the    Co-Issuers                 have         no        plans        and

  are under            no     obligation                  to register          the Securities                   under        the     Securities           Act         Application                  is
                                                                                                                                                                                                         expected            to   be

  made      to     admit           each        Class of the Senior Notes                               to       the    Official        List of the             ISE          There        can        be        no    assurance

  that    any     such            admission           will be           granted or maintained




                                                                                                                  29
                                                                                                                                                                                                          005328
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 48 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 72 of 266 PageID 8126

                 The       Subordination                     of the Class A-lb Notes the Class A-2 Notes the Class                                                                                 Notes            the      Class

                 Notes           the    Class               Note        and        the Preference                      Shares         Will Affect                Their Right                to    Payment              in   Relation

                 to the      More Senior                     Securities



                 The        Class A-lb Notes                            are        subordinated                    in    right        of     payment               of       interest             and        principal           to     the

  Class A-la Notes                     in   the    manner and                      to    the      extent           described           in    this         Offering           Memorandum                            Payments of
  interest       on    the       Class A-lb Notes                        will       not       be    made           until       due        and     unpaid           interest            on        the    Class A-la Notes
  and     certain          other        amounts               including                  certain             servicing           fees        payable              to    the        Servicer                 certain          hedging
  termination payments                         and          certain           administrative                   fees        have        been          paid          No        payments                  of principal             of the
  Class A-lb Notes                     will be         made            until principal                  of and           due     and       unpaid           interest         on    the Class                A-la Notes                and
  certain       other      amounts            have           been       paid in full


                 The        Class A-2              Notes               are     subordinated                       in    right        of payment                   of        interest             and        principal           to     the

  Class A-la Notes                     and        the       Class A-lb Notes                            in the          manner and                   to    the    extent          described                 in    this
                                                                                                                                                                                                                            Offering
  Memorandum                       Payments                  of     interest            on     the       Class A-2 Notes                         will       not        be    made            until          due     and        unpaid
  interest       on        the     Class A-la and                            the    Class           A-lb Notes                    and        certain             other        amounts                  including               certain

  servicing           fees    payable             to    the        Servicer              certain          hedging              termination payments                               and        certain             administrative

  fees      have       been        paid           No        payments               of principal                   of the        Class A-2 Notes                        will be           made           until       principal           of
  and     due    and       unpaid           interest          on       the Class             A-          Notes          and      the      Class A-lb Notes                         and       certain             other      amounts
  have     been       paid in full


                 The Class                  Notes           are        subordinated                in right of             payment of                 interest          and       principal             to the         Class A-

  Notes         the    Class A-lb Notes                           and        the    Class A-2 Notes                           in the        manner and                  to       the    extent           described              in    this


  Offering        Memorandum                           Payments of                  interest            on    the Class                   Notes           will not          be    made            until due            and     unpaid
  interest       on the Class A-la Notes the Class A-lb Notes                                                              and       the Class              A-2 Notes              and        certain            other      amounts

  including            certain          servicing                 fees        payable              to    the       Servicer               certain           hedging              termination                                          and
                                                                                                                                                                                                              payments
  certain       administrative                fees           have        been       paid            No        payments               of principal                of the Class                     Notes           will be        made
  until     principal            of and        due           and        unpaid           interest            on    the     Class A-                       Notes         the       Class A-lb Notes                           and       the

  Class A-2 Notes                  and       certain          other           amounts             have        been        paid       in    full       except in connection                              with the payment

  of any       Class             Deferred          Interest



                 The Class                  Notes           are        subordinated                in right of             payment of                 interest          and       principal             to the         Class A-

  Notes         the    Class A-lb Notes the Class A-2 Notes                                                        and     the       Class                Notes        in the       manner and                    to     the    extent

  described           in    this       Offering             Memorandum                            Payments                of interest             on       the     Class               Notes            will      not be         made
  until due        and       unpaid          interest             on    the Class             A-la Notes                  the     Class A-lb Notes the Class A-2 Notes                                                         and     the

  Class          Notes        and       certain             other       amounts              including                 certain                              fees       payable              to    the       Servicer           certain
                                                                                                                                      servicing

  hedging        termination payments                                  and    certain          administrative                    fees        have          been        paid        No        payments               of principal
  of the Class                Notes          will be          made            until principal                  of and          due     and       unpaid interest on                          the       Class A-la Notes

  the    Class A-lb Notes the Class A-2 Notes                                                      and        the       Class             Notes            and    certain          other           amounts               have        been

  paid    in    full    except in connection                             with the payment                          of any Class                      Deferred               Interest



                 The         Class             Notes              are        subordinated                     in       right     of       payment                of     interest             and         principal              to     the

  Class A-la Notes the Class A-lb Notes the Class A-2 Notes the Class                                                                                                  Notes           and       the     Class              Notes        in

  the    manner            and     to       the    extent              described              in    this
                                                                                                                  Offering            Memorandum                            Payments                   of     interest          on     the

  Class          Notes           will       not be           made        until          due       and        unpaid         interest            on        the    Class A-la Notes the                                  Class A-lb

  Notes         the    Class A-2 Notes the Class                                             Notes            the       Class             Notes            and    certain          other           amounts               including
  certain        servicing              fees       payable               to        the       Servicer                  certain         hedging              termination                                             and        certain
                                                                                                                                                                                            payments
  administrative                 fees       have        been           paid         No        payments                  of principal             of the Class                      Notes               will be          made         until


  principal           of and       due       and        unpaid               interest        on     the       Class A-                 Notes               the    Class A-lb Notes                               the     Class A-2

  Notes         the    Class            Notes               the Class                   Notes           and       certain        other       amounts              have           been        paid        in      full       except       in

  connection            with       the       payment               of any           Class                Deferred              Interest          and        the       use        of Interest             Proceeds               to
                                                                                                                                                                                                                                      pay
  principal           of the       Class                    Notes        on        any       Payment                Date        to     the       extent          necessary               to       satisfy          the      Class

  Coverage            Tests


                 No     payments               will          be    made            out       of Interest                Proceeds            on       the    Preference                 Shares            on       any       Payment
  Date      other       than           as and          to    the       extent       described                 herein           the    Class          II    Preference              Share           Special             Payments
                                                                                                                    30
                                                                                                                                                                                                                 005329
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 49 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 73 of 266 PageID 8127

  until       due          and        unpaid            interest             on        the          Notes         including                any        Deferred               Interest              and        certain          amounts

  including                    certain          amounts              due        under               the     Hedge             Agreements                    certain           servicing             fees        payable           to    the

  Servicer                certain          hedging              termination payments                                   and       certain        administrative                    fees        have        been           paid on        the

  Payment             Date           in    accordance                with the Priority of Payments                                              No        payments               will be          made         out of Principal
 Proceeds                 on      the       Preference                 Shares              other            than            as     and     to       the     extent           described              herein           the       Class      II

 Preference                    Share        Special             Payments                   until           principal             of each            Class of Notes                     and     certain             other       amounts

  payable             out        of Principal                   Proceeds                  on        each        Payment                Date         have         been        paid       in     full           In     addition            the

 Preference                    Shares          will    not be           redeemed                     until       each        Class of Notes                      and    certain             other       amounts            have        been

  paid     in    full



                     In    addition                        Co-Issuers                                have
                                                 the                                   will                      only nominal                   equity           capitalization                     Consequently                  to    the

                that                 losses                 suffered
  extent                   any                       are                          by      any of the Holders                           of any        Securities              the losses             will be         borne       first
                                                                                                                                                                                                                                         by
  the    Holders                of the Preference                      Shares                  and    then by               the Holders              of each            Class of Notes serially                            in   inverse

  order of their alphabetic                                designations


                     See        Description                 of the Securities



                     Interest             Will       Be Deferred                     on    Deferred               Interest             Notes         if    There        Are       Insufficient                Funds under                the

                     Priority             of Payments for Payment                                     of Interest


                     So long              as     any       Class A-ia Notes                                Class A-lb Notes                          or    Class A-2 Notes                         are    Outstanding                   any
  interest           due         and        accrued             on      the          Class                 Notes            that      remains             unpaid            on        any    Payment                Date        because
  insufficient                 funds        are available                  to     pay          it   in accordance                     with the Priority of Payments will be added                                                  to    the

  Aggregate                Outstanding                  Amount                of the Class                        Notes            as Class               Deferred               Interest      and        failure to            pay     that

  interest           on        the   Payment               Date         when              it
                                                                                                originally              became            due        will    not be              an    Event        of Default                  Class

  Deferred                Interest          will then            be     payable                 on        subsequent               Payment                Dates        in    accordance                 with the Priority                 of

  Payments                  pursuant             to    which            it      will       remain               subordinated               to       the    payment               of interest             on     the      Class A-la

  Notes         the        Class A-lb Notes                          and      the         Class A-2 Notes                        in   the application                  of Interest Proceeds



                     So        long        as    any        Class A-la Notes                                Class           A-lb Notes Class A-2 Notes                                             or    Class             Notes         are

  Outstanding                    any       interest         due        and        accrued             on        the Class                Notes        that       remains unpaid on                       any       Payment Date
  because             insufficient                funds          are         available               to                it   in accordance                   with        the       Priority          of Payments                 will     be
                                                                                                           pay
  added         to    the Aggregate                    Outstanding                     Amount               of the Class                       Notes       as Class                   Deferred           Interest         and     failure

  to    pay     that           interest         on     the      Payment Date                         when         it    originally             became             due       will not         be     an    Event          of Default

  Class              Deferred                  Interest         will         then         be        payable            on        subsequent               Payment                Dates        in    accordance                 with      the

  Priority           of Payments                      pursuant               to      which            it    will       remain            subordinated                  to    the       payment            of interest             on    the

  Class A-i Notes the Class A-2 Notes                                                      and        the Class                    Notes       in    the application                   of Interest Proceeds


                     So long              as    any
                                                        Class A-la Notes Class A-lb Notes Class A-2 Notes Class                                                                                               Notes       or    Class
  Notes         are        Outstanding                     any       interest             due        and        accrued            on     the       Class              Notes          that    remains              unpaid        on     any
  Payment                 Date        because              insufficient                   funds            are     available              to                it    in    accordance                  with        the      Priority         of
                                                                                                                                                    pay
  Payments                 will be          added          to    the    Aggregate                     Outstanding                  Amount             of the Class                      Notes           as Class               Deferred

  Interest           and        failure to
                                                      pay       that    interest               on     the       Payment Date                   when         it
                                                                                                                                                                  originally            became            due       will not be          an
  Event         of        Default                Class               Deferred                   Interest           will          then     be        payable            on     subsequent                 Payment               Dates      in

  accordance                   with the Priority of Payments                                          pursuant              to which           it   will remain               subordinated                to the         payment          of
  interest           on        the   Class A-la Notes                             the Class                A-lb Notes                    the    Class A-2 Notes the Class                                          Notes        and      the

  Class              Notes           in    the   application                 of Interest Proceeds



                     Interest             Proceeds              May Be            Retained                 in   Priority           to any       Payments                to Holders             of Preference                   Shares



                     During               the    Replacement                      Period              if    the        Retention           Overcollateralization                             Test        is    not       met on         any
  Determination                      Date             portion           of the Interest Proceeds                                   that    might otherwise                       have        been       paid to the Holders
  of the         Preference                     Shares          on      the          related           Payment                Date        will       instead            be       deposited              into       the     Collection

  Account                 as    Principal             Proceeds                  as     described                 under           clause        18          under        Description                     of the        Securities

  Priority of              PaymentsInterest Proceeds



                                                                                                                            31
                                                                                                                                                                                                                   005330
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 50 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 74 of 266 PageID 8128

                     The       Controlling                  Class            Will       Control            Many     Rights           under         the Indenture                  However                Some          Rights of
                     the       Controlling                 Class to Sell the Collateral                                 in Connection                  with an Event                                      Are Limited
                                                                                                                                                                                     of Default


                     Under           the       Indenture        many rights of the Holders of                                          the        Notes       will be           controlled             by          Majority        of
  the     Controlling                     Class             Remedies pursued by the Holders                                                of the           Controlling              Class        upon an Event                    of

  Default            could           be     adverse               to    the        interests             of the     Holders           of Securities                 subordinated                  to     the       Controlling

  Class             After any              realization                 on        the    Collateral           proceeds            will be          allocated          in accordance                     with the Priority
  of Payments pursuant to which                                              the       Notes         and    certain       other       amounts               owing by            the    Co-Issuers                  will be      paid
  in    full        before          any        allocation              to    the       Preference            Shares           except          as and           to   the        extent       described               herein       the

  Class        II    Preference                 Share            Special              Payments              and     each       Class of Notes                     along with               certain          other       amounts

  owing by                 the       Co-Issuers                   will           be     paid        serially       in                             order       until             is                in     full       before
                                                                                                                         alphabetic                                       it
                                                                                                                                                                                      paid                                       any
  allocation              is   made            to the next Class of                          Notes


                    However                 the       ability          of the Controlling                     Class to direct                the       sale and        liquidation                of the Collateral                is


  subject           to certain             limitations                  As described under                         Description                of the SecuritiesThe                                IndentureEvents
  of Default                   if    an    Event            of Default                 occurs and            is                             the Trustee             must         retain         the     Collateral             intact
                                                                                                                   continuing
  and     collect          all                              in respect                of the Collateral                 and    continue                                                    in accordance                with the
                                    payments                                                                                                       making payments
  Priority           of Payments and                             in    accordance                  with the        Indenture           unless           either                 the    Trustee             in consultation

  with the               Servicer              determines                   that       the     anticipated          net                           of         sale    or                                of the Collateral
                                                                                                                              proceeds                                     liquidation
  would be                sufficient             to    discharge                  in    full       the    amounts         then due           and        unpaid        on       the    Notes            for principal             and
  interest          including                  Defaulted               Interest              and     Deferred        Interest          and                  interest      on     the Defaulted                     Interest      and
                                                                                                                                                  any
  Deferred               Interest               all        Administrative                      Expenses            all    other        amounts               if     any        then        payable            to     the    Hedge
  Counterparty                      by     the        Issuer           including                                                termination                                          net     of             amounts             then
                                                                                                   any     applicable                                        payments                              all


  payable            to    the        Issuer          by         the    Hedge            Counterparty                and       all    other        amounts            then payable                     under          clause

  under         Description                      of the           SecuritiesPriority                          of PaymentsInterest Proceeds                                              and             Majority             of the

  Controlling                  Class agrees with that                                  determination               or            the       Holders            of      Super           Majority              of each          of the
  Class A-la Notes the Class A-lb Notes the Class A-2 Notes the Class                                                                                                  Notes            the       Class               Notes      and
  the     Class                  Notes           direct               subject           to     the       provisions           of the        Indenture               the        sale     and       liquidation                of the
  Collateral



                    Net Proceeds                      Less        Than Aggregate                         Amount of            the Securities



                    It    is   anticipated                 that        the proceeds                  received by the Issuer                       on    the    Closing           Date        from        the       issuance of
  the    Securities                  net       of certain              fees        and       expenses             will be       less       than    the       aggregate amount of                            the      Securities

  Consequently                       it   is    anticipated                 that       on      the    Closing       Date        the     Collateral             would be               insufficient              to
                                                                                                                                                                                                                      repay
                                                                                                                                                                                                                                 the

  purchase               price       of the Securities                       in the event                of an Event           of Default              under        the Indenture                on     that       date



                    In     addition              during           the       lifetime            of the transaction                   except as described herein                                 excess             interest     will

  be    distributed                 to    the       holders            of the Preference                     Shares           rather        than       being        invested           in additional                  Collateral

  Obligations                    Therefore                  it   is    highly likely that                    after payments                 of the Notes              and        the other             amounts             payable

  prior        to    the       Preference                  Shares           under            the Priority          of Payments                Principal             Proceeds               will    be       insufficient           to

  return        the       initial         investment                  made            in the       Preference Shares                       Therefore               over the passage                     of time holders
  of Preference Shares                              will have               to    rely on          excess     interest         for their ultimate                   return


                     The Issuer                is   Highly             Leveraged                   which     Increases Risks to Investors



                    The        Issuer          will be           substantially                  leveraged           The use of               leverage          in
                                                                                                                                                                    acquiring              assets        is
                                                                                                                                                                                                                   speculative

  technique               which            increases              the       risk to            holders       of    the    Securities               particularly                holders          of the          subordinated

  Securities                   In    certain               scenarios               the       Notes         may not be paid in full and                               the        Preference               Shares            may    be

  subject           to    up to           100%         loss       of invested                  capital       The leverage provided to                               the Issuer             by     the     issuance           of the

  Securities              will result                 in    interest             expense           and     other     costs       incurred              in   connection               with the borrowings                        that

  may not be covered                             by        the    net interest                 income         dividends              and     other          cash    flow        in    respect          of the Collateral

  Obligations                       The     use of           leverage                 generally            magnifies          the     Issuers risk of                  loss particularly                        for    the     more
  subordinate                  Classes of Notes                        and         the Preference                 Shares         The        Preference Shares                        represent           the       most junior
  Securities              in          highly           leveraged                  capital          structure             As      result            any       deterioration              in      performance                  of the
  Collateral               including                defaults            and           losses             reduction        of realized             yield       or other           factors          will        be borne          first


                                                                                                                     32
                                                                                                                                                                                                            005331
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 51 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 75 of 266 PageID 8129

 by     holders         of the          Preference             Shares            In     addition                  the    use        of        leverage           can        magnify            the    effects           on    the

 Preference             Shares         of         deterioration                in the performance                        of the Collateral                            In    certain          circumstances                   such

  as    in   connection            with the exercise                    of remedies                   following               an    Event            of Default                 the   Controlling                Class        may
  require       the      Issuer         to       dispose          of some             or    all       of the            Collateral              Obligations                     under        unfavorable               market

  conditions            thus      causing the Issuer                    to     recognize                    loss       that    might not otherwise                              have     occurred                In     certain

  circumstances                 the     Controlling               Class are entitled                       to     direct      the        sales          of Collateral             Obligations and                     may      be

  expected         to      do    so     in    their       own       interest           rather          than in the                  interests              of the         more subordinate                      Classes        of

  Securities



                Each            of the       Co-Issuers              Is    Recently               Formed                Has         No         Significant                 Operating            History            Has        No
                Material              Assets Other than the Collateral                                      and       Is Limited               in    Its    Permitted             Activities



                Each        of    the       Issuer       and      the     Co-Issuer              is
                                                                                                            recently           formed entity                     and       has no        significant              operating

  history        other          than         with        respect          to    the        Issuer            in      connection                 with           the     acquisition              of        the    Collateral

  Obligations during                    the       period       up    to    the    Ramp-Up                    Completion                   Date             Accordingly                  neither           the    Issuer       nor
  the    Co-Issuer          has             performance              history          for prospective                      investors               to    consider               The performance                       of other
  CDO        vehicles           serviced          or advised            by the Servicer                     should not be                      relied       upon          as an       indication           or prediction

  of     the    performance                      of     the     Issuer                Such        other              CDO            vehicles                may           have         significantly               different

  characteristics                including              structures         composition                  of the collateral                       pool objectives management                                       personnel
  and        terms      when           compared                to    the        Issuer          and         the         Co-Issuer                       See      Risk            FactorsRelating                        to    the

  SecuritiesPerformance                               History of the Servicer                         May Not Be                    Indicative                 of Future Results



                Neither           the       Issuer       nor the Co-Issuer                   will           have        any        material             assets        other       than        with respect               to   the

  Issuer the Collateral                           The     Indenture             provides              that       the     Issuer          is    not permitted to engage                               in any        business

  activity      other           than the          issuance          of the Notes the Preference                                          Shares            and      the     Issuer       Ordinary               Shares        the

  acquisition           and       disposition             of Collateral               Obligations                     certain        activities                conducted              in connection                with the

  payment          of amounts                in
                                                   respect          of the Securities                      and       the                                of the       Collateral               and    other        activities
                                                                                                                              servicing
  incidental          or    related          to    the                          and        that       the       Co-Issuer                      not                                                                 business
                                                            foregoing                                                                    is             permitted to engage                          in
                                                                                                                                                                                                           any
  activity      other       than the co-issuance                        and      sale      of the Senior Notes the issuance                                                of   its   share     capital           and     other

  activities       incidental               or    related      to    the       foregoing                   Income derived                       from           the    Collateral             will     be    the       Issuers

  principal        source of cash


                The        Securities             Are Not Registered                         Under                the    Securities                 Act       and       the      Issuer Is Not                  Registered
                under           the Investment                Company            Act



                The        Issuer           has       not     registered             the     Securities                  under           the         Securities             Act        and     the        Issuer        is    not

  registered          under           the    Investment              Company                Act         in each            case          in    reliance
                                                                                                                                                                     upon        applicable           exemptions               to

  registration           under         the        Securities         Act        and        the    Investment                   Company                   Act         The        Issuer        does        not     expect       to

  register      the     Securities               under      the     Securities             Act nor become                      registered                  under        the      Investment               Company             Act
  at   any     time in the foreseeable                         future          As such            investors              should be aware                         that      the Issuer          and        the Securities

  are    not     subject          to        many         of the       regulatory             protections                   and           oversight               applicable             to     securities             that    are

  registered         under        the       Securities         Act or applicable                       to       registered           investment                  companies


                The        Notes        Are Non-Recourse                         Debt Obligations                              Investors                Must         Rely        on     Available               Collections

                from        the       Collateral            and     Will       Have        No     Other Source                     for Payment


                The        Class             Notes          the Class             Notes           and           the Class                 Notes            are non-recourse                   debt obligations                 of
  the    Co-Issuers             and     the       Class             Notes       are     non-recourse                     debt obligations                        of the Issuer                 The        Securities          are

  payable        solely          from        the        Collateral             pledged           by     the          Issuer         to        secure          the     Notes             None         of the           security

  holders        members                officers            directors           partners or                 incorporators                     of the Issuer the Co-Issuer                                  the    Servicer
  the    Initial        Purchaser                 the    Trustee           the    Preference                      Shares           Paying                             the        Administrator                   the     Share
                                                                                                                                                        Agent
  Registrar           the       Share        Trustee           any      of their respective                          affiliates               or     any       other
                                                                                                                                                                            person           will    be     obligated          to

  make payments                   on    the       Notes        The Issuers                  ability          to    make        interest             payments               and    principal                                    on
                                                                                                                                                                                                      repayments
  the    Notes        will       be    constrained              by      the     terms of the Indenture                                    Holders              of the           Notes        must         rely solely          on
  collections           received             on    the      Collateral           pledged              to     secure           the        Notes           and      for      the    payment            of interest              and

  principal        on      the    Notes and                 there       can     be     no    assurance                  that       those           collections              will be          sufficient          to    pay     all


                                                                                                                33                                                                                        005332
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 52 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 76 of 266 PageID 8130

  amounts            due        on     the       Notes             If    distributions                on    the      Collateral                    are     insufficient                to     make           payments              on        the

  Notes no               other        assets          will be       available             for    payment             of the deficiency                            and following                         liquidation              of    all    of

  the     Collateral                 the      Co-Issuers                 will       not         have        any      obligation                     to     pay        any         deficiency                   which             shall        be

  extinguished                 and     shall          not revive




                    The        Preference                    Shares           are         not        Secured             Obligations                           Investors               Must            Rely         on        Available

                    Collections              from           the Collateral                and        Will    Have No Other Source for Payment


                The            Preference               Shares           will       be     part        of the        issued              share            capital        of the              Issuer               The      Preference

  Shares        are        equity           in    the        Issuer       and        are        not    secured              by      the        Collateral               Obligations or other                                  Collateral

  securing           the       Notes             As such                the    Holders               of Preference                  Shares               will rank           behind               all    creditors               whether

  secured           or    unsecured               and        known         or      unknown                 of the        Issuer including                          without              limitation                 the     Holders            of
  the    Notes           and    any         Hedge           Counterparties                    other         than       to     the extent                 described under                      the Description                         of the

  SecuritiesPriority                          of      Payments                 the Holders                 of the Class                  II    Preference Shares                         with respect                    to     the Class

  II   Preference               Share         Special           Payments                      Except         with respect                      to       the     obligations                  of the          Issuer        to     pay        the

  amounts            described               under           the    Description                      of the       SecuritiesPriority                               of PaymentsInterest Proceeds

  and     Principal Proceeds                                       the    Issuer          does        not however                    expect to have                      any           creditors             though             there       can

  be    no    assurance               that    this          will be      the case               In    addition the Issuer                            is    also    subject             to limitations                    with respect

  to    the    business that                     it
                                                       may      undertake                     See      The          Co-IssuersBusiness                                            Payments                   in
                                                                                                                                                                                                                    respect           of the
  Preference              Shares            are subject            to certain             requirements                 imposed                by Cayman                  Islands             law         Any         amounts               paid
  by the Preference                         Shares          Paying        Agent           as     dividends             on      the       Preference Shares                             will       be payable               only        if    the

  Is   suer    has         sufficient             distributable                 profits          and/or           balance            in            the     Issuers            share           premium account                                 In

  addition           dividends               and       the final          payment upon redemption                                    of the Preference Shares                                          will be       payable               only
  to the extent                that    the       Issuer       is   and        will remain              solvent           after       such dividends                      or redemption                        payment             is    paid
  Under Cayman                        Islands          law              company            is    generally             deemed                 to    be     solvent           if   it    is    able       to       pay     its    debts        as

  they come               due


                The            Issuers            obligation              to       pay     dividends              or      to     make               other        distributions                    to    the        Holders            of the

  Preference              Shares            will       therefore           not be                secured          obligation                  of the            Issuer       and        such           Holders            will     not be
  entitled          to    the    benefits              of    the    Indenture                 nor     will the           Trustee              have                    obligation              to       act    on     behalf           of the
                                                                                                                                                           any
  Holders           of Preference                      Shares            With           the     exception              of the            Class            II   Preference                Share           Special           Payments
  Holders            of the           Preference               Shares              will       only     be        entitled           to        receive            amounts               available               for       payment              of

  dividends              or    other        distributions                after      payment             of    all    amounts                  payable on                each           Class of Notes                     and      certain

  other       amounts            in accordance                     with the Priority of Payments                                         and        only to the extent                        of distributable                     profits

  of the       Issuer           and/or           any        balance           in    the       Issuers share                    premium account                           and           in each               case only                to     the

  extent       that       the Issuer             is    and     will remain                solvent          following             such              distributions




                    To     the extent                 the requirements                    under        Cayman                 Islands              law described                  in the          preceding                paragraphs

  are not       met           amounts            otherwise               payable to the Holders                             of the Preference Shares                                    with            the exception                  of the
  Class        II    Preference                  Share         Special              Payments                will         be      retained                 in    the     Preference                     Shares            Distribution

  Account            until       in the          case of dividends                        the    next succeeding                     Payment Date                        on which                  the Issuer             notifies           the

  Preference                  Shares         Paying            Agent               such        requirements                    are       met             and      in     the           case        of        any         payment             on

  redemption                  of the Preference                     Shares              the     next succeeding                      Business                  Day      on        which           the     Issuer          notifies           the

  Preference Shares                         Paying Agent such requirements                                        are         met Amounts                         on deposit                 in   the Preference                   Shares
  Distribution                 Account            will        not be          available          to    pay        amounts                due        to     the    Holders               of    the       Notes            the Trustee

  the    Collateral              Administrator                      the       Servicer               any     Hedge             Counterparty                      or    any        other           creditor           of the           Issuer

  whose claim                   is    limited           in    recourse              to    the     Collateral                   However                     amounts            on        deposit              in    the     Preference
  Shares        Distribution                     Account                may        be     subject           to    the         claims               of     creditors               of the           Issuer           that        have         not

  contractually                 limited          their recourse                    to the       Collateral               The Indenture and                             the Preference                        Share Documents

  will limit the                Issuers activities                       to    the       issuance           and     sale         of the             Securities           the       acquisition                     and     disposition

  of the Collateral                    Obligations and                        Eligible          Investments                   and    the           other        activities             related          to    the       issuance            and

  sale       of the Securities                   described under                        the     The         Co-Issuers The                               Issuer       therefore               does not expect to have

          significant                full    recourse              liabilities           that    would be payable                             out        of amounts               on     deposit              in    the    Preference
  any
  Shares Distribution                        Account




                                                                                                                    34
                                                                                                                                                                                                                   005333
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 53 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 77 of 266 PageID 8131

                 The        Issuer        May            Distribute             Eligible          Equity        Securities                 to    the    Holders              of the Preference                            Shares        in

                 Lieu of Cash



                 The            Servicer             on     behalf          of       the     Issuer            may         direct          the        Trustee           to     distribute                 Eligible              Equity
  Securities               in    lieu       of           distribution                of    Interest           Proceeds                in     whole         or      in     part            to    the       Holders               of the
  Preference               Shares         who        consent          to     such          distribution              with respect                 to    any        applicable                  Payment               Date       to    the

  extent        that       the       Market Value                 of such              Eligible          Equity            Securities                 determined                by        the     Servicer                as    of the
  relevant        Market              Value          Determination                    Date         is                                lower            than the                                   amount of
                                                                                                         equal to           or                                           aggregate                                             Interest

  Proceeds           that        would otherwise be                        distributed             to    such        Consenting                  Holders           of the Preference                            Shares          on    the

  relevant        Payment Date                           The Market              Value        of any           Eligible          Equity           Securities              is   subject           to       fluctuations                and

  may      increase             or    decrease            following              any       distribution              of such              Eligible       Equity           Securities                 to    the Consenting

  Holders         of the Preference                        Shares           which           in certain          circumstances                          may      result         in the           Consenting                 Holders
  of the Preference                      Shares           receiving              overall            higher           or     lower           internal          rate        of return              compared                 with        the

  internal        rate          of return            received           by       the       Holders            of the        Preference                  Shares            who        have            not        accepted              any
  distribution             of the Eligible                 Equity          Securities



                 The Issuer               May Not Be               Able to Apply Available Funds to
                                                                                                    Acquire                                                        Appropriate                   Collateral



                 The        amount of                Collateral             Obligations purchased                            on           the    Closing           Date         the       amount and                      timing of
  the                            of
          purchase                       additional              Collateral                Obligations                before              the     Ramp-Up                    Completion                     Date           and        the

  subsequent               application               of    Principal            Proceeds             will       affect       the          cash        flows available                     to    make            payments              on
  and     the return             to   the Holders               of    the Securities                    Reduced             liquidity             and     relatively               lower         volumes                 of trading
  in    certain        Collateral              Obligations                 in    addition          to     restrictions                on                                                                       the
                                                                                                                                                acquisition             represented by                                   Eligibility

  Criteria        could           result           in periods          during             which         the    Issuer           is    not able           to    fully utilize                   its    available                cash    to

  acquire        Collateral              Obligations                  and       it   is    unlikely           that    the       Issuers available                         cash       will        be       fully          applied       in

  Collateral           Obligations                  at    any time               The       longer        the    period           before           application                 of cash           or cash-equivalents
  to    acquire        Collateral              Obligations and                       the    larger       the     amount of such cash                               or     cash       equivalents                     the       greater
  the    adverse           impact         may be on aggregate                              interest       collected             and         distributed             by the Issuer thereby resulting
  in     lower       yield           than      could        have        been          obtained            if   the        net    proceeds                associated                with         the       offering              of the
  Securities           and        all    Principal              Proceeds             were                                    and                                             The      associated                    risk will          be
                                                                                                  immediately                              fully       applied
  borne      first
                           by the        Holders            of the Preference                      Shares            and     second              by    the     Holders             of the             Notes          beginning
  with the most                  subordinated               Class of             Notes             Although            the       Servicer                                                                       some degree
                                                                                                                                                       may      mitigate             this       risk to

  during        the    Replacement                       Period by declaring                                           Redemption                      the    Servicer                     not required                         do
                                                                                                        Special                                                                      is                                   to          so
  and     any        Special            Redemption                may           result       in         lower         yield          on     the       Issuers            assets           than        could           have       been
  obtained            if    the         net      proceeds             from           the                        of        the        Securities            and          all                               Proceeds
                                                                                             offering                                                                           Principal                                        were
  immediately               and       fully applied              and        no       Special       Redemption                   had        taken       place


                 Generally                Principal             Proceeds             together            with Interest Proceeds                               but only to the extent                                used to pay
  for accrued              interest           on     Collateral                                         and    Sale        Proceeds               received on                  the    Collateral
                                                                        Obligations                                                                                                                             Obligations
  will     be     applied               during            the    Replacement                      Period        and             Principal               Proceeds               constituting                     Unscheduled

  Principal           Payments and                       Sale    Proceeds                 from     Credit        Risk           Obligations and                      Credit           Improved Obligations
  may      be    applied              on any         date       after      the       Replacement                Period               at    the    discretion              of the Servicer                           to    purchase
  replacement                   Collateral               Obligations             or       temporarily                held       in
                                                                                                                                          Eligible        Investments                      pending                  purchase           of
  replacement                   Collateral           Obligations                 in       accordance            with         the                          of Payments                            The                              with
                                                                                                                                          Priority                                                             earnings
                to     replacement                  Collateral          Obligations will depend                                                   other                         on        interest
  respect                                                                                                                       among                         factors                                       rates         available

  in    the marketplace                   at     the time and               on       the    availability             of Collateral                                                                         to       the   Servicer
                                                                                                                                                      Obligations acceptable
  that     satisfy         the        criteria           under                              for    the                                                   Criteria                  The          need           to                     the
                                                                   Security                                   NotesEligibility                                                                                       satisfy
  criteria and                                acceptable           Collateral                                                                      the                          of replacement
                           identify                                                         Obligations may require                                       purchase                                                       Collateral

  Obligations having                          lower        yields       than those                initially          acquired              or    require           that       Principal              Proceeds              be        held
  temporarily in cash                         or    Eligible          Investments                  which         will       reduce              the    yield        earned           by        the     Issuer              Further
  issuers       of Collateral                 Obligations may be                           more     likely       to exercise                    any    rights       they may                   have       to    redeem them
  when      interest             rates    or spreads             are                               Any         decrease              in    the                on    the        Collateral
                                                                           declining                                                              yield                                                Obligations will
  reduce        the    amounts                available          to    make           payments            of principal                    and     interest          on       the     Notes            and                             on
                                                                                                                                                                                                                payments
  the Preference                 Shares




                                                                                                               35
                                                                                                                                                                                                               005334
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 54 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 78 of 266 PageID 8132

              The         Issuer           expects            that         as    of       the     Closing            Date         it        will       have         purchased                or        entered         into

  commitments               to       purchase                approximately                     U.S.$1400000000                              in    Aggregate               Principal              Balance         of the

  Collateral        Obligations to be included                                  in the anticipated                  portfolio          as of the            Ramp-Up               Completion                  Date      As
  such on       the       Closing           Date        the       Issuer        is   expected           to    have        unapplied              proceeds               This      will       likely reduce              the

  amount        of       Interest          Proceeds               that         would otherwise                      be     available              to     distribute              to    the       holders         of     the

  Preference         Shares               particularly              on     the    first     Distribution                 Date          If    the       Issuer       issues        additional             Preference
  Shares      after       the    Closing           Date           the      Issuer         would         likely      have        unapplied               proceeds           of the           offering           pending
  the    purchase          of additional                 Collateral              Obligations                 The     extent       to        which           cash        balances            remain          unapplied
  will be     subject       to            variety       of factors including                       future         market conditions                         and    is   difficult           to predict



               Valuation             Information


              Neither            the       Issuer       nor any            other                   will        be    required           to       provide           periodic           pricing          or     valuation
                                                                                          party
  information to investors



               Changes               in     Tax Law                 Could Result                  in    the       Imposition                of    Withholding                Taxes           with        Respect          to

              Payments on                   the Securities                 and        the Issuer          Will      Not Gross- Up Payments                                 to Holders




              Although               no     withholding                  tax    is   currently          imposed            by the United                    States        or the       Cayman               Islands      on

  payments          on     the       Securities              there        can     be      no    assurance            that        as          result         of any        change            in              applicable
                                                                                                                                                                                                 any
  law      treaty        rule regulation                     or     interpretation                thereof the              payments               with respect               to       the    Securities          would
  not    in the future           become            subject           to    withholding                 taxes        If   any     withholding                  tax    is    imposed            on       payments          on

  any Securities             the Issuer             will not             gross        up        payments            to their Holders



               The Securities                   Are Subject               to    Substantial             Transfer          Restrictions



              The         Securities             have        not been            registered            under        the    Securities                 Act     under        any        U.S        state        securities

  or    Blue Sky laws                      or under           the    securities             laws       of any other             jurisdiction                 and    are being               issued       and     sold     in

  reliance      upon exemptions                          from            registration             provided           by     those            laws            No      Securities              may         be     sold      or

  transferred         unless              the    sale    or    transfer          is       exempt from               the    registration                requirements                   of the Securities                Act

  for example               in       reliance           on    exemptions                  provided            by     Rule       144A             or    Regulation                     and     applicable              state

  securities     laws and                  the    sale       or transfer             does       not cause either of the Co-Issuers                                      or the pool              of Collateral            to

  become        subject              to    the      registration                 requirements                 of     the       Investment                   Company               Act             See       Transfer

  Restrictions             and       Considerations                       for Benefit           Plans


              Non-Compliance with                              Restrictions                on     Ownership               of the Securities                   and Acquisition or Disposition

               of Collateral                Obligations under                         the Investment                Company             Act Could                 Adversely            Affect          the Issuer



              Neither            of        the     Co-Issuers                   has       registered              with     the        United             States          Securities              and        Exchange
  Commission the                     SEC               as an        investment
                                                                                            company               pursuant to           the Investment                     Company               Act in reliance

  on     an   exclusion              from         the        definition           of       investment                company                     under       Section             3c7             for     companies
  organized         under        the       laws of            jurisdiction                other        than the United                 States          or    any of        its   states       whose           investors

  residing      in the       United              States       are    solely          qualified           purchasers               within               the    meaning             given to             such     term      in


  the Investment             Company                Act and              related          SEC     regulations


               The        Issuer          and    the Co-Issuer                  may        at   any time following                      the Closing                Date          rely on         exclusion           from
  the    definition         of investment                      company                    under        Rule       3a-7     in    lieu        of the exclusion                     under          Section         3c7
  upon          receipt          of an          opinion        of counsel from                         nationally           recognized                 law firm providing that neither                                  the

  Issuer      nor     the        Co-Issuer              is
                                                               required              to    register          as     an     investment                   company                  under           the     Investment

  Company            Act        in    reliance           on         such        exclusion              under        Rule        3a-7 and                          notice         to    the       Holders         of     the

  Securities         in   accordance               with the Indenture                       and        the Preference             Share               Documents                  In connection                with     this


  alternate      reliance                 the     Indenture               and     the       Preference              Share        Documents        may be amended without                                                the

  consent      of               Holders           to    prevent            the    Issuer        from         becoming            an     investment  company as defined in                                               the
                     any
  Investment             Company                Act     or     to    better          assure       compliance               with the               requirements               of Rule              3a-7        and/or      to

  remove       transfer          restrictions             and       other        requirements                 relating      to    Section              3c7                See     The              Servicer           May


                                                                                                             36
                                                                                                                                                                                                  005335
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 55 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 79 of 266 PageID 8133

  Cause         the      Issuer        to     Amend              the      Indenture           to       Assure Compliance                               with Rule            3a-7      Without                the    Consent            of

  the Holders              of the Securities                       in     Manner             that      May          Adversely                Affect the Holders                      of Securities                   below


                    No     opinion            or       no-action          position           with respect                     to the        registration             of either         of the Co-Issuers                         or the

  pool of Collateral                     under           the Investment                  Company                   Act has been                       requested of or received                              from         the      SEC
  If   the     SEC        or         court        of competent                 jurisdiction              were           to find        that          the Issuer          or the Co-Issuer                   is                        but
                                                                                                                                                                                                                  required
  in    violation           of the           Investment                  Company             Act        had                                                         an    investment
                                                                                                                   failed        to        register          as                                      company               possible

  consequences                  include            the      following                    the      SEC         could           apply to                 district      court        to enjoin            the       violation            ii
  investors              in the       Issuer           or    the     Co-Issuer               could          sue         the    Issuer           or     the    Co-Issuer              as    the        case        may be              and
  recover any               damages caused                         by the violation                     and         iii any                contract          to    which        the Issuer             or     the    Co-Issuer
  as    the     case       may         be         is
                                                        party       whose performance                               involves                    violation           of the        Investment                 Company                  Act
  would be                unenforceable                      by      any        party        to        the     contract               unless                 court         were       to        find        that     under            the

  circumstances                  enforcement                     would produce                         more                                  result         than non-enforcement                             and     would not
                                                                                                                        equitable
  be    inconsistent              with the purposes                        of the Investment                        Company Act

                    In    addition            the       Issuers being required                                to                       as    an investment company would                                           result         in an
                                                                                                                    register
  Event         of Default                   See        Description               of the           SecuritiesThe                            IndentureEvents   of Default                                            Should            the

  Issuer        or the         Co-Issuer               be    subjected           to               or    all    of the foregoing                         the Issuer           or the        Co-Issuer                 as the case
                                                                                       any
  may be would                    be    materially                and     adversely            affected



                    Restrictions                  on Acquisition or Disposition                                     of Collateral                    Obligations            May Reduce                      the    Earnings            of
  the Holders              of the Securities



                    Rule        3a-7 imposes                     limitations            on     the       ability              of the Issuer                  to    purchase           or    sell       assets         including
                           the       Issuer         from         purchasing             or                         assets       for        the                                        of recognizing
  prohibiting                                                                                  selling                                               primary purpose                                                       gains or

  decreasing               losses            resulting             from         market         value               changes             The            Indenture            will      restrict           the        Issuer         from

  purchasing              and        selling           assets consistent                with such                  requirements                      of Rule        3a-7        Under           these        restrictions             the

  Issuer                  be required to hold
                may                                                       Collateral           Obligation or precluded                                   from       acquiring               Collateral               Obligation
  when         it   would have                sold          such     Collateral              Obligation or acquired                                  such     Collateral             Obligation               as applicable

  had     it    based          such     determination                     on     the    market value                                            in    the    value of such                Collateral
                                                                                                                         changes                                                                                   Obligations
  As           result       greater           losses         on     the        Collateral          may         be        sustained              and      there       may        be    insufficient                 proceeds            on
  any    Payment Date                        to    pay      in    full
                                                                          any expenses                   of the Issuer                     or    any        amounts         payable             to    the Trustee                or   the

  Administrator                  all         of which              amounts             are     payable                  prior     to        payments               in     respect         of the            Notes          and        the

  payments               due     on    the        Securities              See     Security               for the           NotesSale                        of Collateral            Obligations                   Acquisition
  of Collateral                Obligations


                    The     Servicer              May        Cause         the Issuer             to    Amend             the Indenture                     to Assure           Compliance                  with     Rule         3a-7
  Without           the    Consent                of the Holders                                                                 Manner                That
                                                                                 of the Securities                       in                                        May      Adversely                Affect        the Holders

  of Securities


                    On     the       Closing            Date        HFP         and/or one              or     more of               its    subsidiaries                 will purchase                all    of the Class               II

  Preference              Shares             The        Servicer           will        act    as       the     manager                for       HFP           HEP         and     Highland                  Financial            Trust
  HFT                    the    owner of               substantially             all    of    the limited                partnership                  interests of          HFP may need                          to rely on           an
  exception               from         the        definition              of     investment                                                and
                                                                                                               company                                 the    requirement                  to        register        under            the

  Investment              Company                  Act that          in   turn     depends              upon            the    Issuer           not being an               investment
                                                                                                                                                                                                     company               required
  to    register          under        the        Investment              Company                 Act by            reason of Rule                      3a-7        thereunder             in lieu of the                  Issuers
  reliance          on     Section                3c7               It    is    expected            that           in    connection                   with        certain       capital          raising           activities          of

  Highland               Financial           Trust           the     SEC may                 consider              the    applicability                  of Rule           3a-7      to    the        Issuer          If    it    were
  determined               that       the         Issuer         cannot         rely     on       Rule         3a-7            the     Servicer              may         cause       the        Issuer        to    amend             the

  Indenture              without         the       consent           of the Holders                    of the Notes                    and       without            the    consent          of the Holders                     of the
  Preference              Shares             to    enable the              Issuer        to    rely           on        Rule     3a-7           or     to    better        assure         compliance                 therewith
  which         could          require            additional             limitations           and       prohibitions                      on    the        circumstances              under           which         the       Issuer

  may      sell      assets on               the type of assets                   that       the Issuer
                                                                                                                    may         acquire              out of the proceeds                    of assets that                 mature
  are    refinanced              or    otherwise                 sold on         the period                                   which         such        transactions
                                                                                                         during                                                                  may occur on                      the     level       of
  transactions             that       may occur                  or on     other       provisions                  of the Indenture                     and       could adversely                    affect        the earnings

  of the Issuer                and     its    ability        to    make payments                       on     the        Notes        and        distributions              to the Preference                      Shares             As

                                                                                                                    37
                                                                                                                                                                                                             005336
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 56 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 80 of 266 PageID 8134

       condition to the effectiveness                                 of any          such           amendment               to     the       Indenture              the    Issuer the Trustee                       and        the

  Servicer          will    receive                           Rating        Confirmation                     with        respect           to       such       amendment                  and     ii           customary
  opinion         of counsel               which              may be           supported               as    to    factual             matters           by    any        relevant         certificates             or    other

  documents             necessary or advisable                             in    the judgment                     of counsel delivering                             such       opinion           from          nationally

  recognized            law firm providing that after giving effect                                                     to   such        amendment and                         assuming           compliance               with

  the    Indenture          as so       amended                the Issuer             is
                                                                                           exempt            from        registration                as an       investment                company                under         the

  Investment            Company              Act         in   reliance          on     such exemption                        under        Rule       3a-7           Such        nationally            recognized               law

  firm       may     also     be       acting        as       counsel           to    the        Servicer              certain         Holders             of Notes            and/or          Preference            Shares

  The        interests       of any              such         parties          may         not        align       with        the        interest          of       other       Holders           of     Notes        and/or
  Preference Shares                        See     Description                  of the SecuritiesThe                                IndentureSupplemental                                      Indenture


                  The      Weighted          Average                Lives of the Notes                      May         Vary


                  The      Stated          Maturity of the Notes                           is    November                     2021         or upon                  Maturity Extension                       if    any          the

  applicable            Extended            Stated            Maturity Date                      The     weighted                 average
                                                                                                                                                    life      of each          Class of Notes                is
                                                                                                                                                                                                                   expected
  to    be    shorter       than the             number of                years        until          their Stated             Maturity                  See        Description                of the Securities

  The weighted               average              life    of         Class of Notes                    will       be     affected          by the amount                       and    timing          of payments                of

  principal         of the        Notes           and         the    amount and                      timing        of payments                     received          on     the      Collateral             Obligations
  The        amount and               timing of payments                         of principal                 on       the    Notes            will be          affected            by among                other     things
  any    Optional           Redemption                   of the Notes                                Refinancing               of the Notes                         failure of any               Coverage             Test
                                                                      any

  Rating          Confirmation               Failure                any    failure              by    the     Servicer             to     apply          the     proceeds             of the          offering           of the

  Securities         in Collateral                Obligations                        redemption               of the Securities                      made        in connection                  with         Tax Event

  any    Special           Redemption                of one           or    more Classes of Notes and                                          an    Event           of Default            by     the       Issuer        in   the

  payment           of the Notes                  and     an        acceleration                 of the       principal             of     the      Notes           in connection                with an           Event         of

  Default           The      occurrence                  of any           of the foregoing                     unscheduled                     principal            repayments                 of the        Notes        is     in

  turn       determined               by    the     amount and                   timing              of payments               on       the     Collateral                which        will      be    dependent                on
  among           other      things          the         financial              condition              of     the       obligors              on     or       issuers          of    the       Collateral           and        the

  characteristics             of the          Collateral              Obligations                     including              the       existence              and     frequency                of exercise            of any

  prepayment                optional             redemption                 or        sinking           fund           features the                 prevailing              level         of    interest          rates         the

  redemption              price        the       actual         default          rate       and       the     actual         level         of recoveries                  on     any       Defaulted           Collateral

  Obligations              the     frequency                  of tender          or     exchange              offers          for        the    Collateral             Obligations and                      any      sales       of

  Collateral            Obligations                dividends               or    other           distributions               received               on     any       obligations               that    at    the     time of

  acquisition             conversion                or exchange                  do     not      satisfy       the       requirements                    of      Collateral            Obligation              as well           as

  the risks         unique to Collateral                       Obligations of foreign                             issuers                  shortening                of the average               life      of the Notes

  may adversely              affect         returns            on    the Preference                    Shares            See       Security              for the       Notes


                  The      Collateral             Obligations actually                           acquired              by    the       Issuer        may be           different            from        those       expected
  to    be    purchased            by      the      Servicer              on     behalf           of the          Issuer due               to      market           conditions             availability              of such

  Collateral            Obligations and                       other       factors               The      actual          portfolio              of Collateral                  Obligations owned                      by       the

  Issuer      will change              from        time to time as                      result of sales                  and       purchases               of Collateral              Obligations



                     Maturity              Extension            May        Result          in         Longer or Shorter Holding                                  Period             Than Expected


                  Under       the       Indenture               the       Issuer           if    directed          by       the    Servicer              shall       be     entitled           on each         Extension

  Effective          Date        to    extend the Replacement                                   Period                 maximum                of four         times         to      the    applicable             Extended

  Replacement               Period          End          Date        if          in    the       case       of an        Extension                 Effective           Date          occurring           after      the        first

  Extension             Effective           Date          the        Issuer          has        previously              effected                Maturity             Extension              for       each     preceding
  Extension             Effective           Date         and        ii the       Extension                  Conditions              are       satisfied          and       the      Issuer       has given           written

  notice       of   its    election          to    extend the Replacement                                   Period no              later       than 60           days       and      no    earlier than              90    days
  prior      to   such      Extension              Effective              Date          Under           the       Indenture              and       the     Preference Share                     Documents                 if    the

  Replacement               Period           is    so     extended               the       Stated        Maturity              of the Notes                   or       in      the   case        of the Preference

  Shares          the     Scheduled               Preference               Shares           Redemption                   Date            will be         equally           extended             and     the    Weighted
  Average           Life    Test shall be automatically                                 extended              without             the requirement                    for any          approval           or consent              of

  any    Holders           of Securities                      Holders           of    Securities             will not             be     able       to     prevent or prohibit                    the       extension            of

  the    Stated         Maturity            of the            Notes        or         in        the    case       of the           Preference                 Shares           the     Scheduled               Preference

  Shares          Redemption                Date          so    long as the Extension                              Conditions                 are    satisfied             which          include        the      ability        of

                                                                                                                  38
                                                                                                                                                                                                       005337
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 57 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 81 of 266 PageID 8135

  Holders         of Securities                 to    sell        their Securities                   at        the                                                                   to
                                                                                                                         designated            purchase              price                      designated                 purchaser
  under        the     Indenture               However               in    the       case of the Preference                               Shares           the       Indenture               provides                that    Holders
  of Preference Shares                        that    have         received                Preference                    Share         Internal       Rate       of Return equal to or in excess                                            of

  12.0%        as      of the Extension                   Effective                 Date        will not             receive           any     payment               in exchange                     for their Preference

  Shares        sold       in    connection            with             Maturity Extension


                 As             consequence                  if    the     Servicer              elects             to    extend         the        Replacement                      Period           and       the        Extension
  Conditions                                          the Holders               of the Securities                                                   be required                       hold their Securities
                           are satisfied                                                                                   may         either                                   to                                                    for

  significantly              longer          period       of time or be                        forced          to    sell     their Securities                   for       the        applicable                purchase          price

  under        the     Indenture               resulting           in          shorter          holding              period        than        expected              at    the        time of investment                         in the

  Securities




                 An Amendment Buy-Out May                                           Result        in           Shorter           Holding            Period           Than Expected


                 Any        Non-Consenting                        Holder            of Securities                   with respect               to    an    amendment of                          the      Indenture             which
  includes          Holders            that    fail    to respond               to         consent              solicitation             within           the                                                              be    forced
                                                                                                                                                                 applicable                 period              may
  to    sell     its
                           applicable           Securities                to        the    Amendment Buy-Out                                       Purchaser               at        the    Amendment Buy-Out
  Purchase             Price          resulting         in          shorter               holding              period         than                              at    the        time           of        investment             in    the
                                                                                                                                         expected
  Securities               However              in    the     case        of the Preference                               Shares         the       Indenture              provides               that      the       Amendment
  Buy-Out Purchase                          Price     will be            zero       for Non-Consenting                             Holders            that      have            received                  Preference             Share
  Internal          Rate         of Return             equal         to        or    in    excess               of       12.0%          as    of     the       Amendment Buy-Out Date                                                  See

  Description                of the SecuritiesAmendment                                              Buy-Out                           Holders            ability          to    vote       against             an    amendment
  or    affect        or    influence           the       amendment                      process           with respect                  to    the    Indenture                  may         thus          be    limited               The
  Amendment                  Buy-Out             Option            may          also       increase                 the     ability          of the        Servicer                  to    affect          or    influence             the

  amendment process


                 The        Servicer           has agreed               with one           or    more Multiple Class Holders that                                                to the          extent         an
  Amendment                 Buy-Out             is   effected            in connection                    with any Class of Securities                                    or         Holding              Preference

  Shares         as the case             may         be   held or              in    the case             of    any Notes               represented by Global                               Notes           beneficially

  owned        by any            such       Multiple Class Holder                              and     any          other        Class of Securities                       or        Holding              Preference
  Shares         as the case             may         be   held or in the case of any Notes                                              represented by Global                               Notes           beneficially
  owned        by such               Multiple         Class Holder                   is   not considered adversely                                  affected          by the applicable                          amendment
  and    therefore              not    subject        to the        Amendment                    Buy-Out                  provisions               of the Indenture                       the    Servicer             will at the
  option       of such           Multiple            Class Holder                   purchase              such           Securities           of such          non-affected                  Class          or       Holding
  Preference Shares                      as the case              may      be        from        such           Multiple           Class Holder                      in each          case           at
                                                                                                                                                                                                            price          equal to
  what     the       Amendment Buy-Out                             Price        would have                     been        with respect              to such              Class of Securities                         had       such
  Class of Securities                    been        subject        to the           Amendment Buy-Out


                 The Indenture                  Requires            Mandatory Redemption                                      of the Notes for Failure to Satisfy Coverage                                                        Tests



                 If
                       any       of the Coverage                    Tests           are    not       satisfied              on     any       Determination                      Date        on       which           the    Notes           of
  the    relevant           Class are Outstanding                              Interest Proceeds                          available           on    the related                Payment Date                      in accordance

  with     the       Priority          of Payments                  and             to    the    extent              Interest          Proceeds            are        insufficient                   Principal              Proceeds
  available           on    the       Payment Date                        accordance                 with the Priority of Payments
                                                                    in                                                                                                         are        required to be applied                            to

  pay    principal              of    the    relevant         Class of Notes                      and           any        Classes senior                 to    it        to    the       extent          necessary for the
  relevant       Coverage               Test to be satisfied                             The     application                of Interest Proceeds                           and                              Proceeds             to
                                                                                                                                                                                      Principal                                        pay
  principal           of the Notes              to    the     extent
                                                                               necessary to                    restore           the    Coverage             Tests to certain                         minimum required
  levels       could        result       in    an elimination                       deferral         or        reduction            in the         amounts            available                 to    make           distributions

  on    the     Preference               Shares        and         interest              and     principal                payments             on     one       or        more            classes          of Notes              which
  would adversely                     affect     the returns              to    the Holders                    of the Securities



                 The        Indenture           Requires Mandatory Redemption                                                 of the Notes                Upon Rating Confirmation                                         Failure


                 If
                       any           rating     of any            Class of Notes                       is      reduced             or    withdrawn                   or    placed            on       credit          watch           with
  negative            implications              by     the        Business                Day        after          the     29th       day     after       the       Ramp-Up                    Completion                  Date        by
  either       Rating           Agency          Interest           Proceeds               and        if    Interest          Proceeds               are    insufficient                                          Proceeds              are
                                                                                                                                                                                           Principal

                                                                                                                     39                                                                                         005338
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 58 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 82 of 266 PageID 8136

  required          to     be    diverted              in    accordance                   with the Priority of Payments                                           and     used           to    pay        the    principal                of the

  Notes        sequentially                 in    order of their relative                                  priority             on    the     next Payment                     Date            and        each       Payment               Date

  after    that       until       each       rating              is   reinstated                    The         application              of Interest Proceeds                             and     Principal                Proceeds               to

  pay     principal             of the Notes                  to      the        extent        necessary for one                         or      more       ratings           to    be        reinstated             could          result        in


  an    elimination                  deferral           or reduction                     in    one        or    more payments                     or distributions                       on     one        or    more Classes of
  Securities             which            would adversely                         affect        the       returns           to the Holders                  of those           Classes of Securities



                 The        Indenture             Permits                   Special Redemption                              of Notes          Based on                 the Servicers                      Inability            to    Identify

                 Replacement                     Collateral                  Obligations


                 The        Servicer             is   permitted under                          the        Indenture              to   elect      to have           all    or            portion           of the funds then in

  the     Collection              Account               available                 to     be     used           to    purchase            additional               Collateral                  Obligations applied                           to

  Special           Redemption                   of     the           Notes              in    whole             or     in      part        on    one        or        more Payment                            Dates           during            the

                                Period          because                     has been            unable                           period of                  least 45          consecutive                      Business
  Replacement                                                         it                                             for                              at
                                                                                                                                                                                                                                    Days          to

  identify          additional             or    replacement                       Collateral                  Obligations that                  are        deemed            appropriate                  by        the    Servicer              in

  its   sole    discretion                and     meet           the Eligibility                     Criteria in sufficient                       amounts                to permit the application                                   of    all    or

       portion        of the              funds        then           in     the        Collection                  Account            available             to    be     used            to    purchase               additional                 or

  replacement               Collateral                Obligations                        On     the       Special            Redemption                    Date        in accordance                      with the Indenture

  the     Special          Redemption                       Amount                 will        be     applied              in    accordance                 with        Description                       of the           Securities

  Priority          of PaymentsPrincipal                                          Proceeds                     to     the       extent        available             which                includes               for       this       purpose
  unapplied           proceeds              specified                 by the Servicer                           to    pay       the principal               of the Notes                      The     application                   of funds

  in    that     manner               could           result           in        an     elimination                    deferral             or    reduction               of       amounts                 available                to    make

  payments            on        Securities             subordinate                      in priority             to    the       Securities            being amortized                          See        Description                     of the

  SecuritiesSpecial                          Redemption                           of Notes                If    the        Servicer           Does          Not          Identify              Replacement                      Collateral

  Obligations as Contemplated                                         by     the       Indenture


                 The Notes                 Are Subject                     to Optional               Redemption



                 Subject to                satisfaction                    of certain               conditions               on               Payment Date                                     the    occurrence                    of      Tax
                                                                                                                                      any                                      upon
  Event        or     at              time after                  the        Non-Call                Period            the                                                      Redemption
                            any                                                                                                  applicable                Required                                              Percentage                 may
  require           that        the       Notes             be        redeemed                  as        described               under          Description                       of     the        SecuritiesOptional
  Redemption                         In    the        case        of an           Optional                Redemption                   of the         Notes             the     Servicer                  may        be    required to

  aggregate Collateral                       Obligations to be sold                                   together              in one       block transaction thereby possibly                                                resulting              in

        lower       realized              value       for the               Collateral               Obligations sold                         There          can         be    no        assurance               that       the          market
  value       of the Collateral                       will be              sufficient           for       the        applicable             Required              Redemption                    Percentage                 to       direct       an

  Optional            Redemption                  of the Notes                                  decrease               in    the      market           value of the Collateral                                  would adversely
  affect       the       Sale        Proceeds               from           their        sale          Consequently                      the      conditions               precedent                  to    the       exercise             of an

  Optional           Redemption                  may          not          be     met Moreover                          the      Holders          of       the    Notes            may not be                   able      to    invest           the

  proceeds            of the          redemption                   of the Notes                      in    investments                 providing                   return           equal to or greater                             than the
  Holders           of the Notes                expected                   to obtain           from        their investment                      in the      Notes


                 The Notes                 are Subject                     to Redemption                   by Refinancing


                 The Indenture                    provides                  that
                                                                                        any
                                                                                                Class of the Notes
                                                                                                                                            may be redeemed                         in    whole                but    not in part on

  any Payment                   Date       following                  the       fifth
                                                                                          anniversary                  of the Closing                  Date        from        Refinancing                      Proceeds                 subject

  to    the    satisfaction                of certain                 requirements                        See        Description                 of the          SecuritiesOptional                                  Redemption
  Redemption                    by    Refinancing                           Accordingly                              more         junior         Class            of     Notes            may             be     redeemed                  from

  Refinancing               Proceeds              in        whole            even         if         more            senior          Class       of    Notes           remains             outstanding                      Holders               of

  Notes        that      are     refinanced                  or       otherwise                optionally              redeemed         may not be able to reinvest the                                                    proceeds               of

  such Notes               in assets         with comparable                             interest              rates    or      maturity An optional redemption from                                                      Refinancing
  Proceeds            may        also      result        in           shorter           investment                   than         Holder         of Notes              may have                anticipated


                 The        Servicer             has agreed                     with one             or    more Multiple                    Class Holders                     that        to    the extent                any       Class of

  Notes        held        or        in the       case           of
                                                                           any
                                                                                   Notes            represented                 by     Global          Notes             beneficially                 owned               by                such
                                                                                                                                                                                                                                 any
  Multiple           Class Holder                     are     subject              to    redemption                    by    the      Issuer          with Refinancing                         Proceeds               in connection

  with         Refinancing                   the       Servicer                 will      at    the option                  of such         Multiple              Class Holder                   purchase                           or    all     of
                                                                                                                                                                                                                          any

                                                                                                                        40
                                                                                                                                                                                                                     005339
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 59 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 83 of 266 PageID 8137

 the     Securities               or         Holding             Preference                  Shares               as       the        case        may         be         held           or     in    the        case         of any         Notes

 represented                 by     Global           Notes                beneficially                owned                by     such           Multiple            Class Holder                     that           are     not subject            to

 redemption               by the Issuer                    with Refinancing                           Proceeds                  in    connection               with             Refinancing                         in each        case      at    the

 applicable              Redemption                  Price           therefor



               Future               Ratings           of the Notes                     Are Not Assured                                and Limited                   in    Scope               the    Preference                    Shares         Are
               Not Rated


               It       is        condition to the                         issuance of the Notes                                     that    they        be rated              as       provided               under         Summary                of

 TermsPrincipal                           Terms of               the        Securities                            credit          rating          is    not         recommendation                              to    buy         sell    or hold

  securities            and       is
                                         subject          to    revision              or     withdrawal                     at               time             There           is    no    assurance                   that                        will
                                                                                                                                     any                                                                                           rating
 remain        for                     given         period           or       that         rating          will           not be           lowered             or       withdrawn                                                each
                          any                                                                                                                                                                       entirely            by                 Rating
 Agency            if    in   its
                                       judgment circumstances                                    in the          future           so warrant                   Any            such       action       could have                   an     adverse
 effect       on    the        Holders           of the relevant                       Class of Securities                                  If
                                                                                                                                                    rating          initially            assigned to                       Class of Notes
  is   subsequently                    lowered         for any                                   no person                 is                           to
                                                                            reason                                               obligated                    provide              any additional                     credit        support or
 credit       enhancement                        The           ratings           of the Notes                     are       based            on    the        assumption                  that       no        Maturity             Extension
 occurs       at
                    any time


               No         rating          of the Preference                           Shares          will be              sought or obtained                        in       connection               with their issuance



                   The        Issuer could be Treated as Engaged                                                      in         United States                  Trade              or Business


               Prior            to the        issuance               of the Securities                           the Issuer                will receive              an opinion                 from            Latham                   Watkins
 LLP       Tax Counsel                               which            opinion               is   based           in
                                                                                                                      part        on       the safe           harbor provided                        by Section               864b2                 of
  the    Code and               the Treasury                   regulations                  thereunder                 applying              to    non-U.S persons                             that    restrict            their activities

  in the      United            States          to   trading              in    stocks           and       securities                 for    their       own         account                  The opinion                    will be        to     the

  effect      that           although            no        activity              closely              comparable                      to    that                                                the        Issuer            has        been       the
                                                                                                                                                       contemplated                       by
  subject      of                   Treasury               regulation                  revenue              ruling              or judicial              decision              and        the       matter            is     not free           from
                         any
  doubt assuming                         compliance                  with        the        Issuers              Memorandum                         and        Articles              of Association                         the     Indenture
  the     Servicing               Agreement                     and         other           related             documents                    by        all    parties              thereto            the           Issuers          permitted
  activities            will      not cause               it    to    be       treated           as    engaged                  in    the        conduct        of             U.S        trade        or           business under                 the

  Code         However                   in the absence                        of authority                on point                  whether             the    Issuer             is    or    will be              treated        as engaged

  in       trade         or     business             in        the    United            States             or     not       is       not     entirely          free           from        doubt            and         there        can     be     no
  assurance              that       positions              contrary              to    those           stated          in the              opinion            of Tax Counsel                         or        any     other         advice         or

  opinion          may         not be           asserted              successfully                    by    the        Internal              Revenue                Service              the        IRS                    The      opinion         is

  based       on    certain              assumptions                  and        on    certain             representations                        and        agreements                  regarding                  restrictions           on      the

  future      conduct               of    the    activities                of the Issuer                   and        the        Servicer               Although                the       Issuer          intends            to    conduct         its


  business          in        accordance               with           such        assumptions                         representations                         and        agreements                   if       it    were         nonetheless
  determined              that         the   Issuer            was engaged                   in        United              States           trade        or business and                       had     taxable               income        that     is


  effectively             connected                  with        such          United            States           trade          or    business                foreign              investors              in Preference                   Shares
  that     would otherwise                       not       be        subject           to    U.S           federal              income            tax        would be               subject          to    U.S             federal        income
  tax    on   their allocable                    share          of the Issuers income                                  and        the       Issuer           would be              required           to       withhold            on     income
  allocable         to       such        foreign           investors             of the Preference                              Shares regardless                        of whether                 distributions                  were        made
  to such      holders                   Such withholding                         may            reduce          the amounts                     available               to   make            payments                on     the    Notes         and
  would reduce                      distributions                    to    the        holders              of the            Preference                  Shares                    Investors              should             note        that      the

  Treasury          and        the       IRS     recently                 announced               that      they are considering                               taxpayer                 requests           for specific              guidance
  on among               other           things        whether                    foreign             person           may            be    treated           as engaged                  in         trade           or business            in     the

  United       States           by virtue            of entering                 into        credit         default
                                                                                                                                 swaps            However                     the Treasury                 and        the     IRS have            not

  yet    provided              any guidance                     on    whether               they       believe              entering              into       credit       default             swaps            may         cause          foreign

  person       to        be     treated          as    engaged                  in          trade          or     business                  in    the        United           States           and        if    so what              facts        and

  circumstances                   must be            present               for this conclusion                             to    apply            Any         future           guidance               issued           by     the       Treasury
  and/or the IRS                    may       have         an        adverse           impact on                  the       tax       treatment               of the Issuer                     See        discussion                under         the

  heading           Material                  Income                 Tax        ConsiderationsU.S                                          Federal            Income                Taxation               of        the      IssuerU.S
  Federal Income                       Tax       below                There           can        be no          assurance                  that    if    the Issuer                were        determined                    to be       engaged
  in       trade         or     business              in       the        United         States             it    would be                   able        to    make            timely payments                             of interest             on
  payment               of     principal              and            payment                of    other           distributions                     at        the                                   Stated            Maturity             of      the
                                                                                                                                                                     applicable

                                                                                                                           41
                                                                                                                                                                                                                             005340
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 60 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 84 of 266 PageID 8138

  Securities                In     addition              all    or          portion              of the payments                     on    the       Securities              to          holder           that      is    not         U.S
  Holder           as         defined               in        Material                 Income                 Tax         ConsiderationsGeneral                                          below              could              in     such

  circumstance                     be         subject           to            30%            U.S             federal          withholding                   tax              See         Material                   Income             Tax
  Considerations



                  Benefit             Plan Investors



                  Certain               transactions                  involving                  the     Co-Issuers                 in    the        ordinary                course           might            be        deemed          to

  constitute            prohibited                 transactions                   under           the      United          States        Employee Retirement                              Income               Security             Act of

  1974        as       amended                ERISA                        and     Section 4975 of the Code                                     with respect                 to     Benefit Plan Investors                              as
  defined          in Considerations                           for         Benefit          Plans             that                         the       Securities               if    assets          of the Issuer                   and/or
                                                                                                                         purchase
  the    Co-Issuer                were        deemed           to     be plan               assets            subject         to Title          of    ERISA             or     Section 4975 of the Code                                  or

  Similar         Law as              defined            in    Considerations                          for Benefit            Plans             The        Issuer        intends             to    restrict
                                                                                                                                                                                                                    ownership            of
  the    Class               Notes           and    the Preference                      Shares by              Benefit Plan Investors                             so that           no    assets          of the Issuer                will

  be    deemed               to    be        plan        assets             of          plan            subject          to   Title             of    ERISA             or        Section            4975           of the          Code
  Specifically                    the         Issuer            in         reliance               on         purchaser              and         transferee               representations                         and            deemed

  representations                     intends           to     restrict          the                                of the Class                     Notes         and       the       Preference                Shares          so    that
                                                                                        acquisition

  less than            25%         of the aggregate outstanding                                         amount of each                    of the Class                       Notes            the     Class              Preference

  Shares          and       the       Class        II    Preference                Shares               will    be       held by           Benefit Plan Investors                                  determined                   without

  regard          to    those            Class                 Notes          and           Preference               Shares              held    by        Controlling                   Persons               as        defined         in

  Considerations                        for Benefit             Plans              such           as the       Class               Notes        and    the Class               II   Preference                 Shares           held by

  the    Servicer                or     its    affiliates             and        employees                   thereof                However                there         can        be        no     assurance                 that     the

  ownership              of any              of the Class                     Notes               the    Class             Preference            Shares            or    Class           II       Preference              Shares        by
  Benefit Plan                    Investors             will     always            remain               below        the       25%         threshold              established                  under           the       Plan        Asset

  Regulation             as defined                 in       Considerations                       for Benefit              Plans

                  Although               the Co-Issuers                     believe              that    the Senior            Notes        should be              classified                as indebtedness                     rather
  than       as    equity               for    purposes               of     the       Plan           Asset      Regulation                as        defined            in     Considerations                            for    Benefit

  Plans and                   thus       will allow             more than 25% of each                                    class      of Senior Notes                 to       be purchased                   by Benefit Plan
  Investors                 there            can        be      no         assurance                  that     the        Senior           Notes           will      be           so      characterized                        and      the

  characterization                      of one       or       more         classes           of the Senior Notes                          could       change            if   the       financial            condition               of the
  Co-Issuers             changes              or other          terms and               conditions               of the Senior Notes                        change


                  If    the       Benefit Plan Investor                            ownership                  of any          of the Class                  Notes            the       Class          Preference                 Shares

  or    the Class            II    Preference Shares                         were           to    meet        or exceed             the   25%         threshold              described               above           or any           class

  of the Senior Notes                          were          characterized                   as       equity     and          such       threshold          were         exceeded                  with respect                 to    such

  class resulting                     in the       assets        of the Co-Issuers                           being deemed                  to   be     plan         assets               certain           transactions                that

  the    Co-Issuers                   might        enter         into         or       may            have     entered             into     in       the                            course           of business
                                                                                                                                                            ordinary                                                                 might
  constitute            non-exempt                  prohibited                transactions                   under        ERISA            and/or          Section 4975                      of the Code                  and       might
  have       to    be       rescinded               Additionally                    the          Co-Issuers              or    other        parties           in    interest                  as     defined              in    Section

  314        of    ERISA                 or    disqualified persons                                   as     defined          in Section             4975e2                   of       the    Code may                    be     subject

  to other         penalties             and       liabilities             with respect                 to the transaction



                  In    addition               the acquisition                    or holding                 of the Securities                  by or on behalf of                                plan subject             to Title

  of    ERISA           or    Section 4975 of the Code                                      could give              rise      to     prohibited              transaction                 if
                                                                                                                                                                                              any         of the Co-Issuers
  the    Trustee             the        Servicer              the      Initial         Purchaser               other                                                services                 in    connection                  with     the
                                                                                                                              persons providing
  Co-Issuers                 or       any      of their respective                           affiliates             is
                                                                                                                               disqualified                 person                or     party            in     interest             with

  respect         to    that       plan         The          acquisition               or    holding           of Securities                by         governmental                          foreign           or church              plan
  subject         to    laws substantially                           similar           to    the        provisions             of Section             406 of ERISA                        or       Section 4975                     of the

  Code could                 constitute                 violation            of    such           similar laws                If   such     transaction                 is   not exempt from                         ERISA             and

  Section          4975 of              the    Code           or      if   applicable substantially                                similar       laws pertaining                         to governmental                        foreign

  or    church           plans           the       transaction
                                                                              may           have         to    be        rescinded          and        the     Co-Issuers                     or     other          disqualified
  persons              or     parties              in        interest            may             be     subject          to    other        penalties              with            respect           to     the      transaction

  Therefore              each           investor          in    the        Securities             will be        required            or    deemed            to                              and      warrant             that       either
                                                                                                                                                                   represent
        it   is   not        and        is    not using the assets of and                                     throughout              the       holding        and           disposition              of such             Securities

  will not         become               or transfer             its    interest             to         plan subject                to Title           of   ERISA              or Section              4975 of              the      Code
                                                                                                                     42
                                                                                                                                                                                                               005341
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 61 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 85 of 266 PageID 8139

  or    an    entity        that      is    deemed               to        hold assets             of any           of the foregoing                         or        governmental                    foreign             or    church

  plan       which          is     subject            to                    federal          state           foreign           or     local            law        that     is    substantially                  similar           to    the
                                                                any

  provisions              of Section                 406 of ERISA                           or     Section              4975 of             the        Code         or     ii         its      purchase              holding           and

  disposition             of such          Securities                  will not result                  in
                                                                                                                   non-exempt                prohibited                  transaction              under        Section 406 of
  ERISA            or Section          4975 of                  the    Code            or    in the case                of       governmental                       foreign           or church            plan                violation

  of    any        substantially                similar               federal            state         foreign            or     local        law            because            such           purchase              holding           and

  disposition             either                is    not and                will not            become             subject           to    such        laws or                     is   covered          by an exemption
  from       all    applicable              prohibited                 transactions                    all       of the conditions                     of which             are       and       will      be    satisfied          upon
  the    acquisition             of and throughout                               its   holding          and        disposition              of such           Securities




                   Any      transfer            in violation                  of the foregoing                       representations                     will be           treated             as having             no    force       and
  effect      and        will be       null and             void ab initio potentially                                                                                                                                                   of
                                                                                                                         causing loss to the investor                                    purchasing             in violation

  these      representations


                   See      Considerations                            for    Benefit Plans                        herein        for          more        detailed               discussion             of certain                ERISA
  and      related         considerations                       with respect                to    an     investment                 in the        Securities              by     an employee                   benefit           plan    or

  similar plan or arrangement




  Relating           to     the Servicing                   Agreement


                   The      Servicing            Agreement May Be Amended                                                Without           the     Consent               of Holders              of Securities                 Whether
                   or Not Such              Amendment Adversely                                    Affects          Holders            of Securities


                   The      Issuer
                                           may             at    the        request         of the Servicer                      enter        into       an        amendment                   or    modification                 of the

  Servicing              Agreement              from            time to time without                               the    consent            of the Holders                     of the Securities                     and       without

  regard to              whether           or    not        the        interests            of the           Holders            of the           Securities               are       adversely             affected              thereby

 provided            that        with respect                    to    any       such       amendment                    or    modification                              the    Rating           Condition                is   satisfied

  and                Majority              of the Controlling                          Class of Notes                    or      Majority               of the Holders                      of the Preference                    Shares
  have       not     objected              in   writing                to    such        amendment                   or       modification               by        delivering                    notice         to    the       Trustee

  prior      to      the     relevant                Objection                Cut-Off             Date              Holders                of the        Securities                 other         than         Holders            of the

  Controlling               Class of Notes                       and        Holders          of    the Preference                     Shares            will have              no        ability     to    vote       against          any
  such       amendment                 or       modification                        The          ability          of the        Holders                of the          Controlling                  Class        of Notes              and
  Holders           of the Preference                       Shares           to     influence               the    amendment process                              is     limited           to the    right of                  Majority
  of either          such Class to object                             as described                above            To     the extent             that    less than                  Majority           of the Controlling

  Class of Notes                 or        Majority               of the Holders                    of the Preference Shares                                 object         to the proposed                     amendment                or

  modification                  the    Servicer             may            request        that         the Issuer             enter        into    such           amendment                    or modification                   and    the

  Trustee           consent           thereto               without               regard          to     the       fact        that        certain       Holders                of       the      Securities                       have
                                                                                                                                                                                                                          may
  objected to such                    proposed              amendment                    or modification




  Relating           to     the Servicer



                   The      Issuer Will Depend                              on    the Expertise                   Available to the Servicer                               and        its
                                                                                                                                                                                            Key Personnel


                   The      performance                     of the Issuers portfolio                                of Collateral                 Obligations depends                               heavily on the                 skills

  of the Servicer                  in analyzing                       selecting          and       monitoring the Collateral                                      Obligations                   As        result           the    Issuer

  will be          highly        dependent             on        the financial                   and                                                    of certain                                             associated              with
                                                                                                         servicing             experience                                       professionals
  the     Servicer             none        of    whom                 is    under            contractual                 obligation               to    the       Issuer        to       continue          to be          associated

  with the Servicer                    for the         term of               this      transaction                 The        loss     of one           or    more of           these          individuals                could have
       material          adverse           effect          on     the        performance                    of    the     Co-Issuers                   Furthermore                       the    Servicer          has          informed
  the     Issuer         that      these        professionals                      are    also         actively           involved             in      other           activities           and      will       not       be     able    to

  devote           all    of     their       time           to        the     Issuers             business               and        affairs             In        addition               individuals              not          currently

  associated              with the          Servicer              may become                      associated              with the Servicer                         and        the       cash-flow             performance               of
  the Collateral                                                                                       on                                  and
                                 Obligations may                           also     depend                   the     financial                      servicing             experience of such                          individuals
  See      The       Servicing              Agreement                       and        The        Servicer




                                                                                                                     43
                                                                                                                                                                                                                005342
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 62 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 86 of 266 PageID 8140

                   The          Issuer           Will       Have            Limited            Control           of the           Administration                   and Amendment                            of         Collateral

                   Obligations



                   The          Servicer          will cause                the Issuer              to exercise          or enforce                 or refrain          from        exercising                  or enforcing

  its    rights            in      connection                   with        the      Collateral                Obligations               or    any         related            documents                    or     will     refuse

  amendments                     or   waivers              of    the        terms of any               Collateral            Obligation and                     related           documents                 in accordance

  with     its     ordinary                business practices                      as    if   the Servicer             were        administering the Collateral                                  Obligations for                  its

  own      account                    The        authority                of the        Servicer          to     cause       the     Issuer          to    change            the     terms        of the               Collateral

  Obligations will generally                                    not be          restricted          by the Indenture                  or the         Servicing               Agreement                 As              result    the

  Issuer       will be             relying            on    the       Servicers                                   standards                                 and                              with respect                   to   the
                                                                                              customary                                  policies                      procedures

  servicing             of the         Collateral                Obligations                   The        Holders           of the       Securities             and         the    Issuer        will           not have         any
  right       to    compel                 the    Issuer             or     the     Servicer           to      take     or        refrain       from         taking                      actions            other         than      in
                                                                                                                                                                              any
  accordance                 with      its
                                             ordinary                business practices



                   In        addition             when           the       Issuer        holds              Participation                the        Issuer      generally             will        have            no     right    to

  enforce compliance                             by the borrower                     with the loan                or credit         agreement                or other             instrument evidencing                          the

  related          loan          obligation                no        rights        of     set-off         against           the    borrower                no     direct           interest           in    the        collateral

  supporting                 the    loan obligation                        and    no     right to         vote        with respect             to    amendments of                       or waivers                of defaults

  under        the         loan       obligation                 An        acquisition           by the Issuer               of       Synthetic             Security              related    to            Loan         involves

  many           of        the        same            considerations                    relevant            to    Participations                          See      Relating                      to        the         Collateral

  ObligationsLoans                                Involve                 Particular           Risks            and     Synthetic                     Securities              Involve            Particular                Risks
  below


                           modification                    that       would          increase             the    commitment of                            lender             reduce         the       interest            rate    or

  postpone              the final maturity                       of an obligation                    under                                                                  or release                 of the collateral
                                                                                                                      participation            agreement                                     all

  for    an        obligation                generally                requires           the    affirmative              vote       of the           Participating                 Institution              for           loan      in

  which          the         Issuer         owns                Participation                  or    of the       Issuer           for         Loan          purchased               by     assignment                    for    the

  increase            reduction                  or    postponement                     to be       binding            The        exercise          of remedies               may         also        be    subject         to   the

  vote     of              specified             percentage                 of the            lenders          under        the     loan       obligation                    The     Servicer               will        have     the

  authority             to    cause the Issuer                       to    consent        to    certain          amendments                   waivers           or modifications                      to the           Collateral

  Obligations requested by obligors                                              or the       lead    agents for participation                            agreements                relating          to Participations

  subject           to        operating               procedures                 intended            to     reduce          the     risk      that        the    Issuer            would be                deemed           to    be

  engaged             in         trade       or business                   in the       United        States          for United              States       federal           income         tax       purposes                   The
  Servicer
                    may            subject            to the         transaction              documents               cause the Issuer                to extend or defer                     the maturity                  adjust
  the    outstanding                  balance              of any           Collateral          Obligation               reduce          or    forgive           interest           or fees           release            material

  collateral            or      guarantees                 or    otherwise              amend modify                        or    waive        the    terms of any                  related           loan agreement

  including              its     payment               terms               The      Servicer          will       make            determinations                 in      accordance               with            its    servicing

  standards              under             the    Servicing                 Agreement                     Any amendment                        waiver            or      modification                  of              Collateral

  Obligation                 could          postpone              the       expected            maturity          of the          Notes        or     the       expected            redemption                    date     of the
  Preference                 Shares          or reduce                the       likelihood          of timely and                 complete           payment                of interest          or principal               under
  the Notes             or         full     return         of an investment                     in the Preference                   Shares



                   Performance                    History of the Servicer                             May Not Be                 Indicative           of Future Results


                   Any          prior results               of       the    Servicer           and     the persons associated                          with       it    or any       other        entity          may      not be

  indicative             of the Issuers future                             results            The     nature      of and            risks associated                    with       the    Issuers future                   assets

  may       differ            substantially                 from            those assets              historically                associated              with         the    Servicer                and        the     persons
  associated               with       it    or any          other          entity         There        can       be    no    assurance              that     the       Issuers assets                  will perform               as

  well     as the past                assets          serviced             or    managed            by the Servicer                 and       the    persons associated                      with           it   or any        other

  entity           Moreover                 since          the criteria that                  govern        the acquisition               of the Collateral                       Obligations do                   not govern
  the    Servicers                 activities              generally              the    acquisition             and        disposition             of Collateral                 Obligations conducted                             in


  accordance                 with the            criteria            contained           in the Indenture                   and     the results they yield                          may      differ              substantially

  from      other            assets        serviced             or    managed            by the Servicer


                   Other accounts                          collateralized               debt obligations                    or other          funds managed                   or serviced              by the Servicer
  that    are       similar to              the       Issuer          Other             Debt         Funds              have       been        structured              to    comply with                   the exemption


                                                                                                                  44
                                                                                                                                                                                                           005343
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 63 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 87 of 266 PageID 8141

  from     registration                  under         the Investment                   Company                 Act provided            by Section               3c7           thereunder               whereas          the

  Issuer     is   also        structured               to    comply with the exemption                                  from      registration              provided           by Rule            3a-7       under       the

  Investment              Company                  Act            and     may           in    the        future         subject         to     the       conditions            described               herein           rely

  exclusively             on        such        exemption                  from         registration              provided            by      Rule         3a-7         Rule        3a-7        requires          certain

  additional             limitations              and            restrictions            on        the                    and                       of    assets         of the          Issuer       that     are       not
                                                                                                           buying                 selling

  applicable             to        the     assets            of     the      Other           Debt          Funds        relying         on        the     Section          3c7              exemption                  from

  registration             As             result            the     Issuers ability                   to       react    to    changes          in    market            value        of the        assets       is      more
  limited      and        the       returns            on     the       Issuers assets and                       the    Securities                                 the    returns          on     the    Preference
                                                                                                                                              including

  Shares          may not be comparable                                   to and             may      differ       materially           from         the     performance                   of the       Other          Debt
  Funds


               Notwithstanding                          the         inapplicability                of the results              obtained            and     expected          to     be     obtained          from        the

  past    activities           of the Servicer                           period of increased                      volatility          in market            conditions               including           interest        rate

  environments                     can     have         an       adverse         effect        on        the    realized        and     unrealized               returns       to    investors           in the         past

  products         of the           Servicer                 There        can     be     no        assurance           that    current        economic              conditions             and     the     effects        of
  increased         interest             rate     and        corresponding                    price       volatility          will not       adversely                            the      investment             returns
                                                                                                                                                                  impact
  ultimately         realized              by     investors               or    continued                compliance             with among                 other        things        applicable             coverage
  requirements                described in                   this
                                                                       Offering         Memorandum


  Relating          to    the Collateral Obligations



               In    General                the        Collateral              Obligations Are Subject to Various Risks


               The         Collateral              Obligations are                       subject           to    credit       liquidity            and     interest        rate      risks among                  others
  The     Eligibility              Criteria            and       the    Collateral            Quality Tests have                      been        established            to address certain                  assumed
  deficiencies                in
                                    payment                  occasioned               by      defaults            with        respect        to     the     Collateral              Obligations                   If
                                                                                                                                                                                                                        any
  deficiencies            exceed           certain            modeled scenarios                          however             payments             or distributions             on       the Securities              could
  be     adversely             affected                 To        the     extent         that            default        occurs         with                        to               Collateral
                                                                                                                                                   respect               any                             Obligation
  securing          the       Notes         and         the         Issuer       on          the    advice         of     the    Servicer                sells    or     otherwise              disposes          of the
  Collateral         Obligation                         is   not likely that                 the                        of the sale or other                                             will be
                                                  it
                                                                                                     proceeds                                                    disposition                            equal to the
  amount of          principal              and        interest          owing          to the       Issuer       on the Collateral                 Obligation


               The         value           of the            Collateral           Obligations generally                          will        fluctuate           with among                 other        things          the

  financial         condition               of the                                                                 of
                                                                 obligors         on         or     issuers               the    Collateral               Obligations and                       with     respect          to

  Synthetic         Securities                  both the financial                      condition               of the related             Synthetic             Security         counterparties               and       the

  obligors        on or issuers                  of the Reference                       Obligations               general        economic                conditions            the condition of certain

  financial         markets                political              events         developments                     or    trends        in             particular                                 and                       in
                                                                                                                                             any                           industry                      changes
  prevailing         interest             rates



               The        ability          of the            Issuer        to    sell      Collateral            Obligations before                      their maturity               is
                                                                                                                                                                                            subject       to      certain

  restrictions            under            the         Indenture               including             those        described            under                                for      the     NotesSale                    of
                                                                                                                                                        Security
  Collateral        Obligations                    Acquisition of Collateral                                   Obligations


               Below Investment-Grade                                     Obligations Involve                          Particular          Risks



                         substantial               amount               of      the      Collateral              Obligations               will     consist         of      loans           bonds        and           other

  obligations            that       are     below investment                          grade          including            high-yield           loans        and     securities              Those         Collateral

  Obligations will have                           greater            credit      and         liquidity           risk than       investment-grade                       obligations               They         are      also

  often    unsecured                 and                    be    subordinated                                                                                                        The
                                            may                                               to certain           other       obligations              of their issuer                          lower       rating       of
  those Collateral                  Obligations reflects                              greater        possibility that             adverse           changes             in the financial              condition           of
  an     issuer      or       in
                                     general            economic                conditions                or     both                                the                    of their            issuer       to      make
                                                                                                                          may         impair                 ability
                    of principal                                           These
  payments                                       or     interest                           Collateral            Obligations may be                      speculative


               Risks           of below investment-grade                                     Collateral           Obligations may                   include         among others

                                    limited            liquidity          and     secondary                market support


                                                                                                                 45
                                                                                                                                                                                                  005344
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 64 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 88 of 266 PageID 8142

                 ii                in     the    case       of fixed-rate                   high-yield             debt         securities            substantial               market            place         volatility

                                   resulting          from     changes            in prevailing                 interest         rates



                 iii               subordination               to the prior claims                      of senior           lenders           and     creditors




                 iv                the     operation          of mandatory                   sinking          fund or           call       and     redemption              provisions              during        periods

                                   of     declining           interest       rates           that     could           cause           the     Issuer        to       apply       premature                redemption

                                   proceeds           in lower-yielding                     debt obligations



                                   the     possibility          that      earnings               of the below               investment-grade                         issuer
                                                                                                                                                                                     may     be    insufficient              to

                                   meet       its    debt service            and



                 vi                the     declining          creditworthiness                      and       potential              for    insolvency               of         below investment-grade
                                   issuer       during periods               of rising interest                     rates       and        economic            downturn


                 An      economic                downturn            or     an     increase             in     interest          rates        could         severely             disrupt          the     market         for

  below          investment-grade                       obligations               and            could        adversely                affect         the        value          of        outstanding              below
  investment-grade                    obligations             and    the ability             of their issuers                   to    repay principal                  and      interest



                 Issuers           that    are      below       investment                  grade       may        be      highly leveraged                      and      may         not have           available           to

  them more             traditional              methods            of financing                   The       risk associated                     with obligations                    of below investment-

  grade       issuers         is
                                   generally            greater      than        is   the        case with investment-grade                                 issuers             For example                 during           an
  economic          downturn               or         sustained         period          of rising interest rates                              below        investment-grade                       issuers
                                                                                                                                                                                                                 may         be
  more      likely       to      experience             financial         stress            especially           if     they are highly leveraged                                    During        those         periods
              service            of debt obligations                              also       be     adversely              affected           by                       issuer         developments                 or the
  timely                                                               may                                                                           specific

  issuers inability to meet                          specific        projected              business forecasts                       or the unavailability                      of additional              financing
  The      risk of loss               from       default       by     the    issuer           is
                                                                                                    significantly                greater          for     the     holders            of below investment-

  grade       obligations               because            those obligations                      may     be     unsecured                  and      may        be     subordinated                to     obligations

  owed      to    other       creditors             of the issuer            In addition                  the    Issuer          may        incur       additional              expenses           to    the extent           it



  is   required        to seek recovery                     upon        default             on     such an obligation                       or participate                in   its   restructuring



                 As           result       of the          limited        liquidity              of below investment-grade                                 obligations                 their prices              have        at

  times experienced                       significant         and      rapid       decline           when               substantial               number of               holders          decided         to    sell        In

  addition         the      Issuer         may       have      difficulty             disposing           of certain                 below        investment-grade                        obligations            because
  there
            may        be          thin       trading        market         for       them          To        the     extent           that         secondary              trading          market         for     below

  investment-grade                      obligations           does exist               it    is
                                                                                                   generally            not as          liquid       as    the       secondary              market         for     highly

  rated     obligations                 Reduced             secondary            market liquidity                     may       have         an    adverse           impact          on    the Issuers ability

  to    dispose         of       particular           Collateral            Obligations                  in     response               to          specific          economic               event          such         as

  deterioration             in     the creditworthiness                     of the          issuer      of the Collateral                     Obligation


                 All    risks         associated            with the Issuers purchase                               of     such        Collateral           Obligations will be                         borne      by the
  holders        of the Securities                    in    reverse       order of seniority                          beginning               with the Preference                         Shares          as the     most

  junior      Class



                 Limitations of Portfolio                           Divers fication



                 The        Indenture               will    require        that       certain         levels          of diversification                       are     maintained              or       improved             in

  connection            with purchases                     of Collateral              Obligations                   The         Collateral           Obligations are                      expected          to    consist

  primarily         of below investment                         grade            debt obligations                          To    the        extent      that      below              investment            grade        debt

  obligations           as       an     asset       class     generally            underperform                     or      experience               increased             levels          of credit        losses           or

  market         volatility             the     Collateral          Obligations will likely experience                                            credit       losses          and     losses       in    connection

  with      sales      even           with       significant           issuer         and         industry            diversification                     In     addition              given        the     leveraged
  capital        structure            of the Issuer                     losses          resulting             from         defaults           and/or trading                   losses       will be        borne        first
                                                    any
  by    the    Preference                 Shares           as the     most        junior           Class           Because              the       value     of the obligations                      of             single
                                                                                                                                                                                                           any
   issuer     or industry               sector       will     represent                higher percentage                         of the           issuance           price       as    the    case        may be of
  the   Preference                 Shares        or     any    other        junior          Class than                it
                                                                                                                           represents              in relation             to    the      aggregate principal

                                                                                                              46
                                                                                                                                                                                                  005345
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 65 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 89 of 266 PageID 8143

  amount of             the    total    portfolio              there    can        be        no    assurance                 that      the diversification                           guidelines              of the Indenture
  will     be        effective         in    minimizing             losses              on        the                      Classes               of Securities                                                   the        Preference
                                                                                                         junior                                                                      particularly
  Shares



                 Loans Involve                 Particular Risks



                 The         Collateral        Obligations will consist                                 primarily               of Dollar-denominated                                   senior         secured              and    senior

  unsecured             loans        which          are    required           by        the        Indenture               to     be       obligations                    of corporations                    partnerships or
  other     entities          organized             under       the     laws            of the United                     States            or            any       of    its    states          or   of foreign                 obligors

  meeting specified                    criteria          or Synthetic              Securities                 the Reference                          Obligations of which                             are    such           loans       See

  Security             for the       NotesCollateral                     Obligations


                 Loans may become                          non-performing                          for                            of reasons                        Non-performing                      loans
                                                                                                                  variety                                                                                              may        require

  substantial               workout                                     or                                          that                                                           other                                    substantial
                                             negotiations                         restructuring                                 may             entail              among                          things
  reduction            in    the interest          rate    or      substantial                    write-down                 of the principal                            of      loan         In      addition              because       of
  the     unique            and     customized              nature           of          loan            agreement                    and        the           private           syndication                of          loan        loans

  typically           may     not be         purchased            or sold            as easily                as publicly                  traded           securities               and      historically                 the    trading
  volume         in     the    bank term                loan    market            has been                   small      relative                to    the       corporate              bond market                      Loans may
  encounter trading                    delays due           to their unique and                              customized                    nature              and       transfers                                                consent
                                                                                                                                                                                            may        require          the

  of an     agent           bank     or borrower                 Consequently                           there       can      be       no assurance                        that    there       will      be                  market for
                                                                                                                                                                                                              any
  any     Loan         if   the     Issuer     is
                                                     required           to    sell       or otherwise                     dispose of such                            Loan            Depending               on       the       terms of
  the    underlying loan documentation                                        consent              of the            borrower                               be                                   an                                 and
                                                                                                                                             may                     required           for            assignment
  purported            assignee may                 not have           any        direct          right to           enforce               compliance                     by     the    obligor           with the terms of
  the loan           agreement          in the absence                 of    this       consent



                 The         Issuer
                                            may         acquire         interests                 in     loans          either             directly                 by        assignment                or       indirectly             by
  Participation              or through             Synthetic           Securities                      The        Issuer         may            not       originate             any        loans           The purchaser of
  an    assignment of                   loan obligation                 typically                 succeeds              to      all    the rights                   and       obligations             of the Participating
  Institution           and       becomes               lender     under           the loan              or credit            agreement                     with respect                to the         debt obligation                    In

  contrast              Participation               acquired           by     the        Issuer              in        portion             of             loan       obligation              held by                  Participating

  Institution           or        security         or other       debt obligation                        typically              results              in        contractual              relationship              only with the
  Participating              Institution            not    with the borrower                                  The      Issuer              would have                     the    right to          receive            payments            of

  principal            interest         and        any    fees     to    which               it    is    entitled            under                   Participation                only from                 the       Participating
  Institution           and       only upon receipt                     by        the    Participating                     Institution                    of     those                                from        the        borrower
                                                                                                                                                                                payments

                                                                                                                                                                                                             by them as they
  Participating              Institutions           commonly                 reserve              the    right to administer the                                                                   sold
                                                                                                                                                                    Participations
  see     fit
                 unless             their     actions           constitute
                                                                                         gross               negligence                    or        willful             misconduct                   and        to        amend        the

  documentation                    evidencing             the     obligations                      in    all
                                                                                                                   respects                     However                       most      participation                   agreements
  provide            that     the                                Institutions                                 not      vote                 favor of any                         amendment                   modification
                                     Participating                                                may                                 in                                                                                                  or

  waiver         that        forgives         principal            interest              or        fees           reduces              principal                    interest           or    fees       that          are       payable
  postpones             any       payment          of principal              whether                     scheduled                    payment                  or         mandatory              prepayment                       interest

  or fees        or releases           any     material          guarantee               or        security            without              the consent                   of the participant                     at        least to the

  extent        the     participant           would be            affected              by any               such      amendment                           modification or waiver                                     Participating
  Institutions              voting      in    connection                with                                       waiver              of                                        covenant                        have
                                                                                         potential                                                    restrictive                                     may                       interests

  different           from those of                the    Issuer and                such           Participating                  Institutions                      might         not consider               the        interests         of
  the    Issuer        in connection                with their votes                         In    addition               many             participation                      agreements              that    provide              voting

  rights        to    the     holder         of the        Participation                     further              provide             that           if    the       holder          does        not      vote         in       favor     of
  amendments                  modifications or waivers                               the          selling          lender         may           repurchase such                         Participation                  at    par        The
  Issuer        will be       subject         to    restrictions             on    the       amount of                 Participations                          that       may be acquired                    for       inclusion          in

  the    Collateral               See Security              for the NotesEligibility                                       Criteria



                 Holders            of Participations                   are        subject              to    additional                   risks          not       applicable              to         holder              of      direct

  interest       in          loan       In    the       event     of the            insolvency                    of the Participating                                Institution                under       the       laws        of the
  United         States        and      the        various       States            thereof                    holder            of           Participation                       may        be     treated            as          general

  creditor           of the Participating                 Institution              and       may not have                       any        exclusive                 or senior          claim with respect                         to   the

  Participating              Institutions               interest       in or the collateral                            with respect                        to       the    loan         Consequently                        the    holder
  of       Participation                will       be     subject        to        the       credit           risk      of the                                                  Institution            as    well            as    of the
                                                                                                                                            Participating

                                                                                                                  47                                                                                              005346
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 66 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 90 of 266 PageID 8144

  borrower                Participants             also       often        do    not benefit                from         the collateral               if     any        supporting               the       loans      in    which

  they have                participation              interest           because            Participations                    often       do    not provide                   purchaser with direct rights
  to   enforce            compliance                by    the        borrower               with           the    terms            of the       loan         agreement                  or    any     rights         of set-off

  against        the       borrower                The        Servicer           is    not required                     and        does        not    expect            to    perform            independent                credit

  analyses of the Participating                               Institutions




                 Certain             of the loans             in    the     Issuers portfolio                       may be unsecured                          or secured                by collateral              worth less
  than the outstanding                        balance          of the loan                      In    addition           to    the    general             risks    associated                 with loans             described

  above         unsecured               loans        will      not be            secured             by     substantial              collateral             or    any        collateral             and     secured          loans


  may      be    substantially                    under-secured                       Without               collateral              and        with        materially              inadequate              collateral            the

  ability of the             holder of the loan to recover amounts                                                due     from        the borrower                 may be               substantially             limited



                 Risks Associated                     with         Appiing Proceeds                              of Dispositions


                 The        Issuers               income            will      decline            if    and        when         the        Issuer           applies           the    proceeds              from        matured

  prepaid         sold          or    called       Collateral              Obligations into lower                                  yielding          instruments                         decline           in income            will

  affect      the     amount               available          for        distributions                on     the     Securities                  Subject           to      criteria           described          herein          the

  Servicer        will have                discretion           to       use Principal                 Proceeds               to    purchase              Collateral           Obligations in compliance
  with the Eligibility Criteria and                                   other       requirements                     for    the acquisition                    of Collateral                   Obligations described

  herein         The        yield       with respect                to    such        Collateral             Obligations will depend                              on among                    other       factors          interest

  rates    available             at the       time        the availability                      of assets satisfying                      the Eligibility                  Criteria and               acceptable            to the

  Servicer            and        market        conditions                related       to       leveraged            Loans and                  high yield            bonds             in general              The need           to

  satisfy        the       Eligibility             Criteria              and      other              requirements                   for    the        acquisition                  of    Collateral             Obligations
  described herein                     and     identify         acceptable                  assets         may      require           the purchase                 of      Collateral            Obligations with
  lower       yield         than those               replaced               with           different             characteristics                 than        those           replaced           including              but       not

  limited        to        coupon             spread          maturity                call       features           and/or           credit          quality            or    require           that       such       funds       be

  maintained                in       Eligible        Investments                  pending                  such      replacement                     of     Collateral              Obligations                  which           will

  further        reduce              the     yield       on     the        Collateral                 Obligations                    Any        decrease              in      the       yield       on     the     Collateral

  Obligations will have                           the effect             of reducing                 the amounts               available             to    make         distributions                on the Securities

  especially              the    most         junior      Class of Securities                                There            can     be       no     assurance               that       in the        event         Collateral

  Obligations are                     sold prepaid                   called           or    mature               yields        on     Collateral              Obligations that                       are    available            and

  eligible for purchase                        will be         at    the      same         levels          as those           replaced              that     the characteristics                      of             Collateral
                                                                                                                                                                                                           any
  Obligations purchased                            will be          the     same           as    those       replaced               or as       to the       timing of the purchase                             of              such
                                                                                                                                                                                                                      any
  Collateral          Obligations



                 Leveraged                 Loans and                privately          placed high yield                       bonds           are not as easily                    or       as quickly            purchased
  or   sold      as       publicly           traded       securities             for            variety          of reasons               including              confidentiality                    requirements                with

  respect        to        obligor           information                   the     customized                     non-uniform                   nature           of     loan         agreements                 and        private

   syndication                  The        reduced        liquidity             and        lower           volume of                trading          in such          debt obligations                      in addition            to

  restrictions             on        purchase          represented                by        the       Eligibility              Criteria              could        result       in       periods           of time during

   which        the       Issuer        is    not able          to       fully     apply             its    cash     to       purchase              Collateral             Obligations                    The      longer         the

  period        before           the       application              of cash           to    purchase              Collateral              Obligations                 the      greater          the       adverse          impact
   will be      on        aggregate Interest Proceeds                                 collected             and      distributed                by the Issuer including                              on    the    Securities

  especially              the     most        junior          Class of Securities                            thereby           resulting              in    lower          yields            than     could       have          been

   obtained          if
                          proceeds            were       immediately                   applied               In    addition               leveraged              Loans        are often             prepayable              by the
  borrowers               with       no      or    limited penalty                    or        premium              As             result           leveraged Loans                     generally           prepay             more

   frequently             than other              corporate              obligations                 of the same               borrower                   Senior        leveraged               Loans        usually            have

   shorter       terms           than        more      junior            obligations                  and        often        require          mandatory                repayments                  from        excess          cash

   flow       asset          dispositions                and         offerings               of       debt         and/or            equity           securities                   The         increased             levels        of

   prepayments                   and       amortization                  of      leveraged                 Loans          increase              the        associated              replacement                  risk       on     the

   Collateral             Obligations which                         risk       will        first      be     borne            by    holders           of the          Securities                beginning              with       the

   Preference Shares                       as the most              junior       Class




                                                                                                                   48
                                                                                                                                                                                                          005347
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 67 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 91 of 266 PageID 8145

                   Defaults           and Market                 Volatility



                   To      the      extent       that         default        occurs with respect                                 to    any    Collateral                 Obligation and                       the Issuer           sells    or

  otherwise              disposes of that                    Collateral          Obligation                     it     is    likely         that    the        proceeds               will be            less       than     its   unpaid
  principal             interest         or     its    purchase                        This           could            have             material             adverse            effect         on       the                          on    the
                                                                          price                                                                                                                                 payments
  Securities               The       Issuer       also       may      incur       additional                                           to the      extent           it   is    required             to seek                           after
                                                                                                             expenses                                                                                                recovery
       default        or    participate               in    the restructuring                of an obligation                                Even        in the          absence              of         default          with respect
  to    any    of the Collateral                       Obligations               the       market               value            of the       Collateral                 Obligation                at               time will vary
                                                                                                                                                                                                         any
  and     may vary                 substantially              from        the    price       at       which            that       Collateral                 Obligation was                     initially           purchased             and
  from        the       principal          amount              of such          Collateral                 Obligation                      due      to       market            volatility                changes            in     relative

  credit       quality general                        economic              conditions                 the        level           of interest                rates        changes              in       exchange             rates         the

  supply         of below investment                               grade        debt obligations                            and        other        factors              that       are       difficult             to    predict           In

  addition              the    Indenture              places        significant              restrictions                    on       the    Servicers                   ability         to    buy and               sell    Collateral

  Obligations which restrictions                                 may be               greater              if    amendments                       are        made         to       assure        compliance                  with Rule
  3a-7         See         The             Servicer            May Cause                    the       Issuer           to    Amend                the        Indenture              to    Assure              Compliance              with
  Rule        3a-7 Without                 the        Consent            of the Holders                    of the Securities                                       Manner                                                           Affect
                                                                                                                                                    in                               that      May            Adversely
  the Holders                 of Securities



                   The        market          price         of below investment                            grade            debt obligations                        may         from          time to           time experience

  significant              volatility                 During         certain          periods                   this        market            has        experienced                     significant                                  with
                                                                                                                                                                                                                    volatility

  respect        to      market prices                       significant          increase                 in    issues           trading          at    distressed                 levels               significant             increase

  in    default         rates        and          significant             decrease           in recovery                         rates        No        assurance               can       be     given that                volatility       in

  the    below             investment             grade          debt market                 will       not          continue                in the          future             Such          volatility             can     adversely
  impact         the       liquidity             market            prices       and     other           performance                         characteristics                     of leveraged                    Loans         and     high
  yield       bonds


                   Structured              Finance            Obligations Involve                           Particular                   Risks


                                         of the Collateral                                                                                 of Structured
                         portion                                             Obligations may consist                                                                     Finance              Obligations                   Structured

  Finance                                                                                                       those of the other
                    Obligations                 may         present       risks       similar           to                                                   types of Collateral                             Obligations which
  the    Issuer          may purchase                      and      in    fact    the        risks
                                                                                                            may             be    of greater                 significance                 in the             case        of Structured
  Finance           Obligations                       Moreover                                             Structured                   Finance                                                                                             of
                                                                             purchasing                                                                       Obligations                  may           entail              variety

  unique           risks           Among              other        risks      Structured                   Finance                Obligations may                         be        subject             to    prepayment              risk
  credit       risk liquidity                   risk market                  risk                                                                            and
                                                                                       structural                    risk         legal       risk                   interest             rate        risk      which may                  be
  exacerbated                 if   the    interest          rate    payable           on          Structured                     Finance           Obligation changes                              based         on       multiples         of

  changes           in interest            rates       or inversely              to changes                  in      interest                            In    addition               certain            Structured              Finance
                                                                                                                                         rates
  Obligations particularly                                 subordinated             collateralized                      bond obligations                             may           provide            that      non-payment                 of
  interest         is   not        an event           of default            in certain            circumstances                         and       the        holders           of the securities                     will     therefore

  not have            available            to    them any             associated                 default             remedies                 During               the    period              of non-payment                       unpaid
  interest         will generally                be capitalized                 and     added           to       the                                                           balance           of the related
                                                                                                                            outstanding                 principal                                                                security
 Furthermore                   the performance                      of                                 Finance
                                                                             Structured                                      Obligation will be affected                                       by            variety        of factors

  including             its
                               priority          in the        capital        structure               of    its       issuer           the                                of any              credit         enhancement                   the
                                                                                                                                              availability

  level       and       timing           of payments                 and        recoveries                 on        and         the     characteristics                      of the           underlying receivables
  loans       or other             assets       that        are being         securitized                  bankruptcy                    remoteness                 of those              assets         from        the     originator
  or transferor                the adequacy                  of and         ability         to    realize             on any             related         collateral                 and       the       skill    of the          manager
  or    the    servicer             of the        Structured                Finance          Obligation                      in       managing                or                              securitized                 assets          The
                                                                                                                                                                    servicing

  price       of           Structured            Finance            Obligation                   if
                                                                                                       required to                    be     sold                    be                          to      certain           market         and
                                                                                                                                                         may                   subject

  liquidity           risks        for    securities           of     its
                                                                             type      at    the        time of sale                         In    addition               Structured                  Finance             Obligations
  may involve                 initial      and        ongoing         expenses              above           the costs                 associated              with the related                      direct          purchases


                   Synthetic             Securities           Involve         Particular Risks



                           portion         of         the     Collateral          Obligations                         may             consist           of     Synthetic                 Securities                 the     Reference
  Obligations of which                           are        Loans         Structured                  Finance               Obligations or High-Yield                                     Bonds                 Acquiring            these

 types        of assets             through            the    purchase           of Synthetic                        Securities                                risks          in    addition             to     those
                                                                                                                                             present                                                                         inherently
 associated                with      direct           purchases             of such          assets                  With                               to    Synthetic               Securities                 the        Issuer        will
                                                                                                                                      respect

                                                                                                                     49
                                                                                                                                                                                                                     005348
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 68 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 92 of 266 PageID 8146

  usually        have              contractual                 relationship            only with the counterparty                                        of the           Synthetic           Security             and       not the

  reference           obligor          on       the Reference                 Obligation                   The     Issuer             will have           no    right to enforce compliance                                   by the
  reference           obligor           with the Reference                      Obligation nor any                               rights       of    set-off          against          the reference                obligor              nor
  have     any        voting          or     other         consensual               rights       of ownership                         with respect              to        the    Reference               Obligation                    The
  Issuer       will    not        directly            benefit         from      any     collateral                supporting                 the    Reference                   Obligation and                will not             have

  the benefit          of the remedies                         that    would normally be                          available             to         holder of the Reference                               Obligation


                 In    addition              in the            event        of the insolvency                     of the Synthetic                       Security               Counterparty                the     Issuer             will

  be treated          as          general            creditor          of the counterparty                        and        will not have
                                                                                                                                                           any        claim of          title        with respect                 to    the

  Reference            Obligation                     Consequently                   the     Issuer          will           be    subject           to    the    credit           risk of the             counterparty                      as

  well     as that          of    the      reference             obligor        and        concentrations                        of Synthetic              Securities                entered          into     with any                one

  counterparty               will       subject            the        Securities        to       an    additional                     degree        of risk with respect                            to    defaults           by        that

  counterparty                   One       or    more           Affiliates          of the       Initial         Purchaser may act as counterparty                                             with respect                  to   all       or

       portion        of the Synthetic                         Securities           which        relationship                     may        create       certain              conflicts        of interest               See

  Relating        to        Certain             Conflicts             of InterestThe                        Issuer           Will        Be        Subject           to        Various         Conflicts            of Interest

  Involving           the        Initial        Purchaser below                        In     addition                 Synthetic              Securities
                                                                                                                                                                      may        involve            initial      and     ongoing

  expenses            above           the       costs          associated           with the           related              direct        acquisitions                         The    Issuer         will     be       subject              to

  restrictions          on the amount of Synthetic                                    Securities             it
                                                                                                                   may own                at any         one     time


                 Some of              the    Collateral                Obligations Will Be Illiquid


                 Some            of the Collateral                     Obligations purchased                            by the Issuer                    will have              no     or only             limited trading

  market          The            Issuers acquisition                         of illiquid Collateral                              Obligations may                          restrict      its    ability        to       dispose of
  Collateral           Obligations                   in         timely        fashion        and           for         fair       price        as    well        as       its    ability       to    take      advantage                    of

  market         opportunities                   although              the    Issuer        is   generally                  prohibited              by    the        Indenture           from            selling       Collateral

  Obligations except under                                 certain          limited        circumstances                         described           under           Security            for the           NotesSale                        of

  Collateral           Obligations                    Acquisition of                  Collateral              Obligations                          Illiquid Collateral                    Obligations                  may         trade

  at        discount               from         comparable                    more         liquid           assets                The         market           for         below        investment                 grade               debt

  obligations           may           become               illiquid from              time to              time as                    result       of adverse                  market      conditions                  regulatory

  developments                   or     other         circumstances                    In    addition                  the        Issuer       may purchase                       privately              placed        Collateral

  Obligations that                    may        or    may not be              freely        transferable                   under        the       laws of the applicable                            jurisdiction             or due

  to     contractual               restrictions                  on     resale         and        even            if    those           privately              placed            Collateral               Obligations                   are

  transferable               the      prices          realized           from        their sale             could           be        less    than those              originally              paid by          the       Issuer             or

  less than       what           may         be considered their                     fair    value



                 Insolvency                  Considerations                     With        Respect               to        Issuers           of Collateral                     Obligations               May          Affect           the

                 Issuers Rights



                 Various              laws enacted                    for    the protection                 of creditors                 may        apply            to    the       Collateral           Obligations                       If

  in      lawsuit          brought              by        creditor           or representative                    of creditors                 of an      obligor              under           Collateral           Obligation

  such      as         trustee          in   bankruptcy                        court       were        to    find       that          the obligor              did    not receive               fair      consideration                     or

  reasonably            equivalent                   value for incuning                      the       indebtedness                      evidenced               by        the       Collateral           Obligation                   and
  after giving              effect         to    the       indebtedness               and     the          use of the proceeds                           thereof               the    obligor                 was insolvent

  ii was         engaged                in           business           for    which          the          remaining                  assets       of the        obligor              constituted              unreasonably
  small     capital          or iii intended to                         incur        or believed                 that       it    would incur                  debts           beyond         its
                                                                                                                                                                                                    ability        to pay          them
  as     they     mature               the       court          could         determine               to    invalidate                   in    whole            or        in    part     the         indebtedness                      as

  fraudulent           conveyance                     to       subordinate           the     indebtedness                        to existing             or future             creditors            of the obligor                 or to

  recover        amounts                previously                paid by            the     obligor             in     satisfaction                of the           indebtedness                        There         can        be        no

  assurance            as    to       what       standard                   court     would apply                      to    determine              whether                the    obligor           was insolvent                           or

  that regardless                  of the method of valuation                                         court        would not determine                               that       the    obligor           was insolvent
  in    each     case        after giving                  effect       to    the    incurrence               of the Collateral                          Obligation and                  the        use of       its    proceeds
  In    addition            in    the event               of    the    insolvency            of an obligor                       under             Collateral              Obligation               payments             made on
  the    Collateral              Obligation may                        be    subject        to    avoidance                      as      preference                       if   made within                    certain         period
  before insolvency                     which              may be            as long as approximately                                  one     year



                                                                                                                   50
                                                                                                                                                                                                            005349
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 69 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 93 of 266 PageID 8147

               In       general               if     payments                   on              Collateral                                             are     avoidable                  whether              as     fraudulent
                                                                                                                          Obligation

  conveyances                or preferences                     the       payments               can       be     recaptured                either           from        the   initial                              such         as    the
                                                                                                                                                                                               recipient

  Issuer      or       from        subsequent                  transferees                of the                                 such            as     the    Holders              of the                                      To     the
                                                                                                           payments                                                                                 Securities
  extent      that      any         payments               are       recaptured                 from            the       Issuer the               resulting              reduction              in      payments               on     the

  Securities         will be          borne          by the Holders                       of the Securities                      beginning               with the Preference Shares                                  as the          most
  junior     Class of Securities                                    court       in         bankruptcy                 or       insolvency               proceeding                would be               able    to       direct       the

  recapture         of any          payment               from            Holder              of the Securities                      to    the extent              that    the court            has jurisdiction                     over
  the    Holder         or    its    assets           Since              there       is    no judicial                                                          to      structured             securities            such
                                                                                                                      precedent              relating                                                                            as the

  Securities           there        can       be     no        assurance                 that        Holder               of    Securities              will       be     able      to    avoid                                 on    this
                                                                                                                                                                                                         recapture
  basis



               The          preceding               discussion                 is   based           on    principles              of United              States           federal         and       state      laws             Insofar

  as    Collateral           Obligations that                        are       obligations                 of non-United                     States                               are     concerned                  the    laws        of
                                                                                                                                                              obligors
  certain     foreign          jurisdictions                   may        provide               for avoidance                    remedies under                         factual      circumstances                    similar to

  or broader           or narrower                  than       those described above                                  with consequences                                                                  not be analogous
                                                                                                                                                                   that       may        or    may
  to those     described above                        under          United              States          federal          and    state       laws


               Collateral                Obligations consisting                                 of obligations                       of non-U.S                                                be
                                                                                                                                                                issuers           may                 subject         to    various

  laws     enacted           in     their          home         countries                for    the                                  of debtors               or     creditors                which       could
                                                                                                           protection                                                                                                     adversely
  affect     the        Issuers               ability          to        recover              amounts             owed                    These         insolvency                  considerations                   will        differ

  depending            on    the      country             in   which            each          issuer             located             and                differ                                 on     whether
                                                                                                           is
                                                                                                                                            may                         depending                                         the    issuer

  is
         non-sovereign                or           sovereign entity


              International                    Collateral                 Obligations Involve                             Particular Risks



                       portion        of the Collateral                         Obligations may                           consist          of obligations                  of obligors                Domiciled             outside

  the    United         States            Acquiring                  assets          outside             the    United           States                       involve                                       than acquiring
                                                                                                                                                  may                          greater           risks

  assets in the United                    States            These                                    include
                                                                            risks         may                             less publicly                available            information                  varying           levels      of

  governmental                 regulation                 and        supervision                     and         the       difficulty              of        enforcing              legal        rights         in          foreign

  jurisdiction           and        uncertainties                   as    to    the       status           interpretation                  and         application             of laws               Moreover               foreign

  companies             may         be        subject           to       accounting                  auditing                  and        financial            reporting             standards                 practices              and

  requirements               different             from        those applicable                      to    U.S companies


              There           generally              is   less governmental                              supervision              and       regulation               of exchanges                   brokers and                 issuers

  in                   countries               than        there                    in    the       United           States                For                                                      be
        foreign                                                           is                                                                       example                 there         may              no        comparable
  provisions            under         certain             foreign              laws        with          respect           to     insider          trading              and      similar            investor          protection
  securities        laws that apply                   with respect                       to securities            transactions                consummated                      in the United                   States



               Foreign              markets           also          have        different            clearance and                        settlement           procedures                     and     in certain           markets
  there     have         been         times           when               settlements                 have            failed          to     keep         pace           with        the        volume           of        securities

                            making                                    to conduct
  transactions                                it   difficult                                    transactions                    Delays            in    settlement             could result               in   periods when
  assets     of the Issuer                are       unapplied                  and       no     return          is    earned          on     them              The                             of the       Issuer         to    make
                                                                                                                                                                          inability
  intended         purchases                of      Collateral                 Obligations                 due        to       settlement                                      or    the        risk     of
                                                                                                                                                        problems                                                intermediary
  counterparty              failures          could         cause          the       Issuer          to    miss opportunities                           to    acquire          Collateral                                             The
                                                                                                                                                                                                      Obligations
  inability       to    dispose of                   Collateral                Obligation due                        to    settlement              problems               could result either                        in    losses      to

  the    Issuer     due       to    subsequent                 declines              in the value                of the Collateral                      Obligation or                    if    the Issuer            has entered
  into      contract           to    sell      the    security could                          result       in    possible             liability
                                                                                                                                                         to    the purchaser                    Transaction                costs       of
  buying      and        selling          foreign              securities                 including              brokerage                  tax         and        custody           costs           also      are        generally

  higher      than          those        involved               in       domestic               transactions                         Furthermore                   foreign           financial            markets                while
  generally         growing              in    volume                have           for       the    most        part           substantially                 less       volume than U.S markets                                      and
  securities         of many              foreign              companies                  are       less        liquid          and        their prices              more           volatile          than      securities             of

  comparable            domestic               companies


              In        certain           foreign               countries                 there           is     the                                    of                                                                             or
                                                                                                                               possibility                     expropriation                        nationalization

  confiscatory              taxation               limitations             on       the       convertibility                   of currency               or    the       removal              of securities               property
  or other     assets         of the Issuer political                                economic                  or social                                      or adverse
                                                                                                                                     instability                                    diplomatic developments

                                                                                                                     51                                                                                        005350
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 70 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 94 of 266 PageID 8148

  each      of which               could        have        an     adverse               effect           on      the       Issuers            purchase              of Collateral                   Obligations in the

  foreign         countries              which may make                            it    more         difficult            to     pay        Dollar-denominated                           obligations              such         as    the

  Collateral            Obligations                      The      economies                    of     individual                 non-U.S              countries             may       also       differ          favorably or
  unfavorably                from         the       U.S          economy                 in     such          respects             as     growth              of gross            domestic              product               rate     of

  inflation             volatility             of     currency                exchange                   rates          depreciation                     capital           reinvestment                      resource            self-


  sufficiency              and     balance          of                             position
                                                           payments


                  Lender           Liability          Considerations                       and Equitable                     Subordination                     Can        Affect          the Issuers              Rights            with

                  Respect           to    Collateral             Obligations



                  In    recent           years              number                of judicial               decisions              in     the       United           States          have        upheld           the     right        of

  borrowers             to     sue       lenders           and     bondholders                      on     the     basis           of various             evolving               legal       theories             collectively

  termed lender                    liability                Generally                   lender           liability          is   founded            on    the       premise that                     lender has violated

       duty whether                 implied or contractual                               of good faith and                        fair       dealing          owed         to the         debtor or has assumed

  degree       of control                over       the     debtor           resulting               in the       creation              of         fiduciary              duty       owed        to     the      debtor         or     its

  other       creditors            or shareholders                          Because             of the nature                    of the Collateral                       Obligations                 the     Issuer           may      be

  subject         to    allegations             of lender               liability               In    addition               under           common                law     principles                that    in    some         cases

  form      the        basis       for     lender          liability              claims              court           may         elect       to    subordinate                 the       claim of the               offending
  lender       to      the claims           of the disadvantaged                              creditors                 remedy               called      equitable               subordination                      if        lender

         intentionally              takes       an       action         that       results           in the        undercapitalization                             of       borrower             to     the       detriment of
  other       creditors            of the         borrower                  ii     engages                in other           inequitable                 conduct           to     the      detriment of the                      other

  creditors             iii engages                 in     fraud with                   respect          to      or     makes           misrepresentations                           to    the       other        creditors            or

  iv      uses       its     influence          as         lender           to    dominate                or control                   borrower           to       the    detriment of other                       creditors           of

  the borrower



                  Because            the Collateral                Obligations are primarily                                      Loans            the Issuer             may be           subject          to claims            from

  creditors            of an       obligor          that    Collateral                  Obligations issued                        by the obligor                    that    are      held by the Issuer                        should

  be    equitably            subordinated                   However                     the    Servicer            does          not intend              to    engage           in   conduct            that      would form
  the basis          for          successful             cause of action                      based         on    lender           liability          or the equitable                     subordination                 doctrine

  Nonetheless                 no     assurances             can        be     given           that       actions           taken        in    good       faith by           the      Servicer          will not result                 in

  losses       to      issuers           of Collateral                 Obligations                    and        that       the     Issuer          will       not        be    liable for             any        such         losses

  Furthermore                  the       Issuer       and        the        Servicer           may         be     unable           to     control             the    conduct              of lenders             under               loan

  syndication                agreement              requiring                less       than              unanimous                 vote           yet    the       Issuer        may           be     subject           to    lender

  liability         or equitable               subordination                  for such              conduct


                  The        preceding              discussion               is    based         on       principles              of United              States          federal          and    state        laws            Insofar

  as    Collateral            Obligations that                     are        obligations                  of non-United                      States          obligors          are       concerned               the         laws     of

  certain      foreign             jurisdictions             may            impose             liability          on       lenders           or bondholders                     under       factual          circumstances

                        or broader              or narrower                                           described above                          with consequences
  similar to                                                                 than        those                                                                                            that       may     or     may not            be

  analogous             to    those described above                               under        United            States          federal       and       state       laws


                  Notes          May Be           Affected             by Interest               Rate          Risks         Including Mismatches                                Between              the Notes               and     the

                    Collateral            Obligations


                  The Notes               bear interest                at         rate    based on               LIBOR             as determined                    on     the second            Business Day                    prior

  to    the    first         day     of the          relevant               Interest           Period              The           Collateral              Obligations will                       consist           primarily            of

  obligations              that     bear interest at floating                            rates           which          floating          rates       may          be     different         than the floating                    rates

  on the Floating                  Rate        Notes         Accordingly                        the Notes              are subject              to interest              rate    risk to         the       extent        that    there

  is   an interest rate mismatch                            between                the rates          at    which           interest          accrues              on the Notes             and        the rates         at     which

  interest        accrues          on     the Collateral                     In    addition there                      may        be         timing mismatch                      between              the Floating              Rate

  Notes       and       the Floating                Rate       Obligations as the interest on                                       the Floating                   Rate        Obligations may                    adjust         more
  or less frequently                      on    different          dates           and        based         on    different              indices         than the interest rates                            on    the     Floating

  Rate      Notes             Furthermore                   any        payments                of principal                 of or         interest            on    Collateral             received              during              Due
  Period will except to                              limited       extent               specified           in    the Indenture                    be    held        in
                                                                                                                                                                           Eligible         Investments                  maturing
  not     later      than the Business Day                              immediately                      preceding               the    next Payment                     Date         There           is    no    requirement
  that    Eligible            Investments                  bear        interest           at     LIBOR             or             similar          rate        and        the    interest            rates       available            for


                                                                                                                      52
                                                                                                                                                                                                             005351
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 71 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 95 of 266 PageID 8149

  Eligible        Investments                   are inherently                       uncertain                 As           result of these              mismatches an                      increase            or    decrease           in

  LIBOR          for the relevant                     maturity                  could          adversely              affect         the ability         of the Issuer               to    make       interest          payments
  on     the   Notes          including                  due         to         rise      or        decline           in     the      value of previously issued                              Collateral             Obligations
  or other        Collateral              that       bear interest                     at         fixed        rate    as       LIBOR          decreases             or increases                as applicable                and        to

  make         distributions               or       final       distributions                     on         the    Preference               Shares           To     mitigate                 portion           of the       interest

  rate    mismatch                  the       Issuer
                                                              may          enter          into      Hedge            Agreements                that      are       in     the     case        of Hedge               Agreements
  entered into            on        or    after          the       Closing             Date             subject         to           Rating        Confirmation                      However               there       can        be     no
  assurance            that     the       Collateral                 Obligations and                                             Investments                                 with the Hedge
                                                                                                              Eligible                                        together                                           Agreements
  will    in    all    circumstances                      generate sufficient                                Interest        Proceeds          to       make        timely payments                     of interest on                  the

  Notes          Moreover                  the      benefits               of any            Hedge             Agreements may                       not       be    achieved              in the     event           of the early
  termination             of the               Hedge             Agreements                         including               termination                 upon        the     failure           of the        related           Hedge
  Counterparty                 to    perform              its    obligations                     under         the     Hedge           Agreement                   Although             any       Hedge          Counterparty
  will be                           rated       institution                         the     time of entering                     into       the applicable                                                           there    can        be
                      highly                                                   at
                                                                                                                                                                          Hedge           Agreement
  no     assurance             that       it    will      meet             its       obligations               under            the    applicable             Hedge          Agreement                     In    addition               the

  actual       principal            balance              of any            rate        mismatch                between               the    Collateral             Obligations and                  the     Notes           may         not

  exactly        match             the    notional               balance               under            any        Hedge         Agreement                    All    risks        associated             with any             rate       or

  notional           balance             mismatch               will be              borne          by the holders                     of the       Securities              beginning             with      the Preference

  Shares        as the        most junior                 Class                See        Security             for the          NotesHedge                     Agreements

                 The      Servicer              may           direct           the Issuer               to    reduce         the notional               amount of            or otherwise                  adjust       the terms

  of any Hedge                      Agreement                   outstanding                    at    any           time subject                in the         case       of any           reduction             or    adjustment
  made on             or after the             Ramp-Up                    Completion                    Date         to obtaining                  Rating Confirmation


                 Changes                 in     Tax       Law              Could             Result            in     the       Imposition              of     Withholding                 Taxes         with         Respect            to

                 Payments on                    the       Collateral                   Obligations                    and       the     Obligors on                the     Collateral             Obligations will not
                 Gross-            Up Payments                       to    the Issuers



                 The       Issuer              expects               that
                                                                                    payments                 received           on     the     Hedge            Agreements                    and       generally             on        the

  Collateral           Obligations and                         Eligible               Investments                    will not          be     subject         to    withholding                  taxes     imposed            by the
  United        States         or    reduced              by         withholding                    taxes          imposed            by            other                         from        which such payments
                                                                                                                                             any                   country
  are    sourced         unless           the       obligor               is    required            to       make gross-up                     payments              that    cover          the     full    amount of any
  such        withholding                 taxes           In         the        case        of Collateral                  Obligations and                     Eligible           Investments               issued           by        U.S
  obligors            after    July            18     1984            that          are     in     registered              form payments                       thereon          generally            are        exempt            under
  current        United             States          tax         law         from            the     imposition                  of United               States       withholding                  tax           See     Material
  Income         Tax ConsiderationsUnited                                                   States           Federal         Taxation              of the       Issuer             However                 there       can        be     no
  assurance            that         as         result         of                change             in               applicable              law                     rule    or regulation                 or interpretation
                                                                     any                                 any                                        treaty

  thereof         the     payments                  on    the         Hedge               Agreements                   Collateral             Obligations and                     Eligible          Investments               would
  not    in    the future            become              subject               to    withholding                    taxes       imposed         by      the United           States           of America or another
                              In    that       event            if   the                            of such Hedge                                                  Collateral
 jurisdiction                                                                   obligors                                               Agreements                                         Obligations and                   Eligible

  Investments             were            not    then required                         to    make            gross-up                 payments           that       cover         the     full    amount of any                        such

  withholding             taxes               the    amounts                    available               to    make          payments               on     or       distributions              to    the     holders           of the

  Notes   would accordingly   be                                          reduced                   There            can        be     no     assurance              that    remaining               payments                 on        the

  Collateral would be sufficient                                           to       make          timely            payments            of interest            on     and       payment             of principal                  at    the

  stated       maturity of each                      Class of the Notes                             or distributions                   on the Preference Shares


                 In     the event              that       any         withholding                   tax        is
                                                                                                                    imposed            on                           on      or distributions                to        the    holders
                                                                                                                                              payments
  of the Securities                  as         result of any                       change          in
                                                                                                             any applicable                  law     treaty         rule    or regulation                 or interpretation

  thereof         the     holders              of the Securities                          will not            be entitled              to    receive                                      amounts
                                                                                                                                                              grossed-up                                    to       compensate
  for such           withholding                tax



                 Upon          the       occurrence                   of            Tax Event                 the Notes              shall    be redeemable                  at    the applicable                Redemption
  Price         in     whole              but       not        in
                                                                          part         by      the       Issuer         at       the        written       direction             of      the      applicable             Required
  Redemption              Percentage                     as described under                              Description                   of the SecuritiesOptional                                 Redemption

                 An       investment                     in     the         Securities                  involves             complex              tax    issues           particularly               in     respect           of        the

  subordinated                 Securities                     and         delays             in     distributing                 important              tax    information                 may       occur              Investors


                                                                                                                           53
                                                                                                                                                                                                                005352
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 72 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 96 of 266 PageID 8150
  should        consult               their       own      tax        advisors             before           investing              in    the      Securities               See         Material               Income                Tax
  Considerations                      herein



                 The Issuer                 Has         the Right       to    Engage              in   Securities                Lending which                     Involves            Counterparty                 Risks and

                 Other Risks



                 The        Collateral              Obligations               may          be    loaned for                      term       of 90       days       or    less to        banks            broker-dealers
  and    other        financial              institutions             other           than insurance companies                                     that      have         or     are guaranteed                    by     entities

  that   have         long-term and                       short-term             senior          unsecured                 debt ratings or                    guarantor               with those              ratings          at    the

  time of the loan                     of    at    least       Al and                 not       Al          but       on    credit       watch       with negative                    implications                 and         P-i
  and      not on          credit           watch         for    possible             downgrade                      from        Moodys             and            long-term senior                      unsecured                  debt

  rating       of    at    least                   from        SP           See         Security                for    the       NotesSecurities Lending                                         The         loans       must        be
  secured        by cash or direct registered                                 debt obligations                         of the United               States      of America                   in an        amount           at    least

  equal to          102% of             the current              Ask-Side               Market Value                       of the loaned Collateral                            Obligations                determined                 on

       daily     basis            However                 if    the    borrower                 of         loaned Collateral                       Obligation             defaults           on        its    obligation              to

  return       the        loaned Collateral                     Obligation because                              of insolvency                or     otherwise              the        Issuer       could           experience
  delays and              costs        in gaining              access       to     the collateral                    posted by the borrower                          and         in    extreme            circumstances
  could        be restricted                from         selling       the    collateral                    If       the    borrower              defaults the Issuer                       could        suffer           loss        to

  the extent          that       the    realized           value of the cash or securities                                       securing          the       obligation           of the borrower                       to return

       loaned Collateral                     Obligation less expenses                                      is   less       than the amount required                              to    purchase              the   Collateral

  Obligation              in    the
                                       open         market            This       shortfall could                      be due        to among              other         factors         discrepancies                   between
  the mark-to-market                         and        actual       transaction             prices             for the loaned Collateral                                                                     from        limited
                                                                                                                                                                   Obligations arising
  liquidity         or     availability                 of the        loaned Collateral                          Obligations and                     in      extreme            circumstances                      the    loaned
  Collateral          Obligations being unavailable                                        at   any        price


                 The Rating Agencies                             may downgrade                         any of the Notes                      if     borrower              of          Collateral             Obligation or
  if   applicable the entity                            guaranteeing             the       performance                     of the borrower                has been               downgraded                  by one        of the

  Rating Agencies                      such        that    the       Issuer      is     not     in    compliance                   with the Securities                    Lending            Counterparty                  rating

  requirements                        The         Securities           Lending              Counterparties                         may       be     Affiliates             of     the       Initial          Purchaser                or

  Affiliates          of the           Servicer                which        may          create            certain          conflicts            of interest               See         Relating                    to    Certain

  Conflicts           of InterestThe                       Issuer          Will Be              Subject to Various                       Conflicts            of Interest Involving                          the     Servicer
  and    The               Issuer        Will Be               Subject to Various                      Conflicts             of Interest Involving                        the     Initial         Purchaser below


                      Substantial                  Amount            of Collateral                   Obligations Was                        Acquired           Before the               Closing              Date        and         the

                 Terms of              the Acquisition                  May           Adversely             Affect          the Issuer



                 In       anticipation                  of the       issuance            of the            Securities              one      or     more       Affiliates              of the           Initial     Purchaser

  the Pre-Closing                       Parties                are    financing             the       acquisition                of Collateral               Obligations by the                         Issuer
                                                                                                                                                                                                                        pursuant
  to    confirmations                   entered            into       by      or      on        behalf           of    the       Issuer          confirming              the      Issuers               commitment                    to

  purchase            such            Collateral               Obligations               during             an        accumulation                  period          before            the        Closing           Date             the
  Accumulation                        Period                   Pursuant            to           master participation                         agreement               such        Pre-Closing                  Parties           have

  acquired           and         will        acquire            from        the       Issuer          at    the        time of the                Collateral            Obligation purchase                                    100%
  participation                interest            in    each        such     loan              which           participation                will    be       repurchased                   by    the        Issuer       on         the

  Closing           Date         at     an        amount         equal           to     the      purchase                  price      minus         any        distributions                 of principal                 on         the

  obligation              received by               the respective                 Pre-Closing                   Party           In     consideration               for providing                      financing          for the

  obligations                  the     Pre-Closing                Parties             will       be                                                fee       out    of     interest              and                    fees        and
                                                                                                           paid              financing                                                                       any
  commissions                  paid by the obligors                        under           such       obligations                or accrued             on    such        obligations                  from the time of

  purchase           through            the       Closing         Date             In    addition                in    preparation               for the       closing           one        or    more Pre-Closing
  Parties                   acquire           Collateral              Obligations pursuant                             to    confirmations entered                             into                           behalf       of the
                may                                                                                                                                                                     by or on
  Issuer       confirming the                     Issuers commitment to purchase                                             such Collateral                 Obligations on                      the    Closing          Date         at

  the purchase                 prices        set forth          therein plus                 the      amount of accrued                           interest         thereon            in accordance                with their
  terms        through           the        Closing            Date          Furthermore                        in    return          for    bearing          the       risk     of loss           on        the   Collateral

  Obligations acquired                            prior to the          Closing             Date           the Servicer                 or one      or    more          if its   Affiliates              will be         entitled

  to    retain      all    interest           and                fees      and        commissions                     net of any             financing             fees        payable            to    the Pre-Closing
                                                         any
  Parties           paid by            the        obligors           under       such           obligations                 or     accrued         on     such          obligations                from          the     time of

  purchase           through            the Closing               Date           Accordingly                      there       can       be no       assurance             that        the    market           value of any

                                                                                                                      54
                                                                                                                                                                                                          005353
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 73 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 97 of 266 PageID 8151

 such      Collateral              Obligation                on     the        Closing             Date           will    be       equal         to     or                            than        the       price          paid by           the
                                                                                                                                                                 greater

 Issuer and                any     net     losses           as    well     as net           gains            experienced                   in
                                                                                                                                                respect
                                                                                                                                                                   of
                                                                                                                                                                            any        such          Collateral             Obligation
 during         the period           in    which            they were            warehoused                       will be       for the Issuers account




 Relating             to   Certain             Conflicts            of Interest



                 In    General             the       Transaction                Will       Involve            Various           Potential               and Actual                    Conflicts              of Interest


                 Various            potential              and     actual        conflicts               of interest               may          arise        from           the       overall             servicing             advisory
 and      other        activities          of the Servicer                     and         its    Affiliates              and      from          the        conduct              by        the       Initial     Purchaser                  and
 their     respective               Affiliates              of other            transactions                  with           the     Issuer             including                acting              as     counterparty                    with

 respect         to    Hedge         Agreements                     Securities                  Lending            Agreements and                            Synthetic                 Securities                The           following

 briefly         summarizes                    some         of     these        conflicts                but       is    not       intended                 to    be        an    exhaustive                   list        of    all        such
 conflicts



                 The        Holders            of the Class II Preference                                 Shares             Control Appointment                                 and Removal of Directors of
                 the Issuer




                 HFP         and/or            one     or    more of             its       subsidiaries                 are     expected                to       purchase               all      of Class            II    Preference

  Shares         on        the     Closing            Date          Class            II    Preference                Shares               will     have           total          control               with      respect             to      the

  appointment                and    removal                of directors              of the Issuer                 as long as the                  aggregate number                                  of Class         II   Preference

  Shares        Outstanding                as    of the relevant                     Voting            Record Date                   is    higher            than the aggregate number                                         of Class

 Preference                Shares     Outstanding                   as of such                  date provided                  that        the holders                 of the Class                    II   Preference               Shares

  may     not     vote        to    remove            less        than     all       of    the         directors          of the Issuers                         The        Class               Preference                 Shares           will

 have      no    voting           rights       with respect                to the appointment                            or removal               of directors                        As of          the     Closing            Date         the

  Class     II    Preference               Shares           Outstanding                    will constitute                         Majority             of the Preference Shares                                      Outstanding
 IFP       and/or           its    subsidiaries              that    purchase                   Class        II   Preference                   Shares         will         agree           not to transfer                     any     of the
  Class     II   Preference                Shares           to     any     Person               other     than Investors                       Corp              Any        transfer             of Class             II    Preference
  Shares         by        HFP      or     any        of     its    subsidiaries                   to     Investors                Corp          will         require             redesignation                      by        the     Share

 Registrar            of such         Class           II    Preference                Shares            as    Class             Preference                   Shares               If       at    any        time due              to        such

  redesignation                  upon      sale      of any         Class            II    Preference               Shares           by        HEP          or    any       of    its       subsidiaries                  to    Investors

  Corp                 aggregate number
             the                                                 of Class                  Preference               Shares                                                 reduced               so that
                                                                                     II
                                                                                                                                     Outstanding                      is                                        it    is
                                                                                                                                                                                                                           equal to or
  lower         than        the     number             of        Class               Preference                   Shares           Outstanding                        Class           II      Preference                   Shares           will

  automatically                   become             non-voting                shares            and         will       no     longer            be         entitled             to     vote           with      respect               to    the

  appointment                and     removal               of directors               of the Issuer                 and            in     such         case        the          directors              will be        appointed               in

  accordance               with the definition                     of    Board              of Directors



                 As long            as Class           II   Preference Shares                           retain       the       voting           rights           with respect                   to    the    appointment                    and
  removal         of directors                 of the Issuer                   HFP         and/or one                or      more of             its    subsidiaries                    that         have      purchased                    such

  Class     II        Preference               Shares            will     be         able        to     appoint              and        remove               any           of    the       directors                 The        directors

  appointed            by HFP and/or one                            or    more of                its    subsidiaries                may         be      Affiliates                of       HFP         or    the      Servicer               No
  other    Holders               of the Securities                  will have
                                                                                           any         right to         vote       with respect                  to    such           appointments                   and        removals
  of directors             of the Issuer



                 The        Holders            of the Class               II
                                                                                Preference                   Shares          May          Control or Prevent Removal                                           of the Servicer
                 Appointment                   of      Replacement                        Servicer           and Optional                  Redemption                      or Refinancing                      of the Notes


                 The        Class         II   Preference                Shares            to    be     purchased               by      HFP            or    any       of       its    subsidiaries                  at
                                                                                                                                                                                                                           closing           are

  expected            to constitute                  Majority            of the Preference Shares                                    As such and                       absent              any       express exclusion                        so

  long as        HFP         and/or one              or     more of            its    subsidiaries                 maintain             their position                     in    such Preference                          Shares            HFP
  and     such        subsidiaries              as applicable                   will hold               the controlling                   vote         on any          decision                 that      requires              Majority
  of the        Preference               Shares            and     will        hold             blocking            position              with respect                     to                 decision          that           requires
                                                                                                                                                                                 any
  higher percentage                   of Preference Shares



                 Pursuant to the Servicing                               Agreement                      such agreement                         may be terminated                            and        the     Servicer              may be
  removed             by     the     Issuer           if    directed            by        the      Trustee              acting            at    the         direction             of            Super          Majority                of the


                                                                                                                   55
                                                                                                                                                                                                                     005354
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 74 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 98 of 266 PageID 8152

  Controlling                  Class of Notes                               or by           Majority            of the Preference                      Shares              excluding            Preference               Shares           held

  by     the       Servicer                     any         of        its    Affiliates              or    any        account             for    which                the    Servicer               or     its    Affiliates          have

  discretionary                     voting             authority                 or        with respect               to    Class            Preference                    Shares        held by            Investors          Corp             at

  such     time Holding                              Preference                  Shares          held by the Servicer                          any        of    its    Affiliates             or any        account           for which

  the    Servicer                  or     its    Affiliates                 have                                                                            other           than         with respect              to    the    Class           II
                                                                                          discretionary              voting           authority
  Preference Shares                              HFP           or any            of   its      subsidiaries            provided             that          with respect              to       the voting           authority          of the
  Class       II    Preference                       Shares           owned            by      HFP        or    any    of    its      subsidiaries                  such      vote        shall      not be excluded                      only
  if    such        vote            is     determined                       by            vote       of the          majority            of the           independent                        directors            determined                    in

  accordance                   with the                   governing                 documents              of        HFP         or    such      subsidiaries                     and     certified          in    writing           to    the

  Preference                   Shares                Paying             Agent by                    any    of        the     independent                        directors                of    HFP of HEP                       or        such

  subsidiaries                     each          such           non-excluded                     Preference                Share            Voting               Preference                   Share in each                     case for
  cause upon                        10     days             prior written                   notice             Further           the Issuers               ability to             appoint                successor servicer                     is


  subject          to among                     other           things             the      written        direction             of         Majority             of the Voting                  Preference               Shares                As
  such        if    the        Class            II    Preference                    Shares          continue          to    constitute                    Majority            of Preference                  Shares            HFP         and
         of        its        subsidiaries                     that         hold      Class          II   Preference               Shares            will                                    control        the                      of the
  any                                                                                                                                                           collectively                                        ability
  Holders           of the                Preference                   Shares             to     both      remove            the       Servicer            for        cause              and    appoint            the     Servicers
                                    Since            HFP                                                                         HFP may have                                             of interest and
  replacement                                                          managed                 by    the Servicer                                                      conflict
                                                                                                                                                                                                                         may be           less
                                                                 is




  likely      to    exercise                these              rights than the Holders                           of the Class                   Preference Shares                              In    such        case      should the
  Holders           of the Class                           Preference Shares                         believe         that        cause          exists to             remove             the Servicer              the Holders                 of
  the Class              II    Preference                   Shares            may prevent                 their ability               to do     so


                   The             Holders                of         Majority              of the Aggregate                      Outstanding                   Amount              of the Preference                     Shares           may
  give     written                  notice            to       the      Preference                  Shares           Paying           Agent           the       Trustee             the        Issuer        and        the    Servicer

  directing          an            optional            redemption                     of the Notes              upon        the       occurrence                of         Tax Event            or       at any         time after the
  Non-Call               Period                       After           such          Notes           are   retired          the        Holders          of           Majority             or    of    all     of the       Preference
  Shares           depending                         on        the     form           of redemption                        may        effect         an     optional              redemption                of the        Preference
  Shares             As                  result        of the foregoing                          and      so    long as they hold                           controlling                 block        of Preference               Shares
  the    vote       of        HFP          and/or              its
                                                                      applicable               subsidiaries            will be           required              to     redeem            the Securities                   As an       entity

  managed                by         the         Servicer               HEP            may        once          again        have         interests             that        differ        from        those         of the       Class

  Preference Shares                                  Should            the Holders                  of the Class                 Preference               Shares            seek to redeem the Securities                                  the

  Holders           of the Class                      II   Preference Shares                           may prevent                their ability to                    do so



                   In     addition                   at
                                                           any time after the Non-Call                                     Period           upon           proposal               by the Servicer                  the    Holders              of

       Majority                of the           Preference                   Shares                       consent           to         redemption                   of any         Class of Notes                                         to
                                                                                               may                                                                                                                  pursuant
  Refinancing                       As           result              of the         foregoing              and        so     long as            they hold                    controlling                 block      of Preference

  Shares           the         vote        of        HEP         and/or             its    applicable            subsidiaries               will       be       required            for       such       Refinancing                 If    the

  Holders           of the Class                           Preference Shares                         seek            redemption               of Notes              pursuant to Refinancing                              the    Holders
  of the Class                 II    Preference                      Shares         could prevent their ability to achieve                                            this



                    The Issuer Will Be Subject to Various                                                       Conflicts             of Interest Involving the Servicer


                   Various                                            and          actual        conflicts           of interest                          arise        from         the        overall           activities       of the
                                           potential                                                                                          may
  Servicer               its       Affiliates                  and      the        subsidiaries                of I-IFP               The     following                briefly           summarizes                some        of these

  conflicts              but        is    not intended to be an exhaustive                                           list   of     all    such       conflicts



                   On          the        Closing              Date                   HFP        and/or one            or        more of         its      subsidiaries                  are expected               to    purchase              all


  of    the     Class               II    Preference                   Shares              directly        from        the        Issuer        at          discounted                  purchase            price        and     ii        the

  Servicer           or            one     or        more of                 its    Affiliates            other            than       HFP       or        any         of    its    subsidiaries                  are     expected               to

  purchase               certain            of the              Class                 Notes          directly         from         the      Issuer         at          discounted               purchase            price       and        are

  expected               to        purchase                 certain                of the           Holding          Preference                Shares               directly            from        Investors            Corp             at

  discounted                   purchase                price            The           Initial       Purchaser              will       not be         acting           as    Initial          Purchaser            with        respect           to

  such     Class              II    Preference                   Shares            or other          Securities            purchased             by       HFP          or any           of    HFPs          subsidiaries             or the

  Servicer          or         any        of     its       Affiliates               as applicable                    On     the       Closing             Date         the    Servicer              will     be reimbursed                     by
  the    Issuer           for certain                     of   its
                                                                      expenses                 incurred         in   connection                with the organization                            of the Issuer              including

  legal       fees        and            expenses                      In      addition                   broker-dealer                  Affiliate             of the        Servicer           may          receive             fee           for

  placing          certain               of the Holding                      Preference Shares                        and/or certain                 of the           Securities

                                                                                                                            56
                                                                                                                                                                                                                   005355
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 75 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 99 of 266 PageID 8153

                   Conflicts                 of interest                may         arise        for    the       Servicer                  with respect                 to        its    obligations                 to     the      Issuer         from
 the     overall           activities             of the Servicer                         its    Affiliates             and           the subsidiaries                    of       HFP          for the accounts                        of    its    other

 clients             For example                        the       Servicer             its       Affiliates             and           their respective                    clients              and     the           subsidiaries              of     HFP
  may        acquire          loans              securities              and         other       obligations                 that        would be                 appropriate                   for inclusion                    in the Issuers

 portfolio            of Collateral                     Obligations                   as well           as in loans                     securities                and     other               obligations               that       are       senior     to
  or have            interests           different                from         or     adverse            to       assets              that       are    pledged               to    secure            the       Notes              Furthermore
 Affiliates             of the Servicer                         may          serve     as       general                                 or managers                     of special-purpose                             entities           organized
                                                                                                                  partners
  to    issue           other           collateralized                       loan         obligations                  CLOs                            secured            primarily                   by        corporate                 loans        and
 collateralized                   debt obligations                           CDOs                     secured           by corporate                        debt obligations                      or asset backed                         securities

 The         Servicer           and         its   Affiliates                 may      also        have        ongoing                  relationships                    with render                   services               to    or engage                in

 transactions                 with companies                                 whose         loan         obligations                    or     securities                are    pledged                to        secure the Notes                       and

  may now                or       in     the          future           own          as     portfolio               assets              or        otherwise                loan           obligations                   or       equity         or     debt
  securities            issued           by       issuers            of or obligors                     on     Collateral                    Obligations or other                               Collateral                   An         Affiliate        of
  the        Servicer             may             earn          fees         with         respect            to    financial                     advisory               services                rendered                to       companies                  in

  connection                 with workouts                        or     the        subsequent               restructuring                       of such           companies                     Such            fees        and      advice
                                                                                                                                                                                                                                                      may
  continue            for          period of time after any                                     such     workout                  or restructure                    The            Issuer        may own                   an     interest           in the

  securities               of      such           companies                          The          Servicer                  will        endeavor                   to     resolve                conflicts                  with         respect            to

  opportunities                   in          manner               that        it    deems            equitable              to        the       extent           possible               under         the       prevailing                  facts     and
  circumstances



                   The          Servicer                   and         its     Affiliates
                                                                                                        may            possess                   information                  relating                to        issuers           of      Collateral

  Obligations or other                            Collateral                 that            may        constrain                the         Issuers asset acquisition                                     as        consequence                    of the

  Servicers              inability               to    use such               information for asset acquisition                                              purposes                or otherwise                     to    take        actions        that

  would be               in     the         best        of interests                 of the            Issuer          or        ii         is    not       known             to     the        employees                    of the           Servicer

  responsible                for       monitoring the Collateral                                      and      performing                        the    other           obligations                  of the           Servicer               under     the

  Servicing             Agreement                          The Servicer                    its    Affiliates                and        their respective                   clients               and        the       subsidiaries              of     HFP
  may         at     certain            times be                  simultaneously                        seeking              to        purchase               or        dispose               of assets               for       the       respective

  accounts            of the Issuer any                              similar          entity          for    which               it    serves          as    manager                or        advisor            and        for     its      clients     or
  Affiliates



                   Neither              the       Servicer              nor any            of     its   Affiliates                    has any           affirmative                  obligation                 to    offer                   assets        to
                                                                                                                                                                                                                                   any
  the    Issuer          or to         inform              the       Issuer         of any           assets        before              offering                         assets           to    other        funds or accounts                          that
                                                                                                                                                            any
  the    Servicer               or                    of    its      Affiliates             manage                      service                   Furthermore                        the        Servicer                           be     bound by
                                        any                                                                       or                                                                                                  may
  affirmative                obligations                   in     the    future            whereby                the       Servicer              is    obligated              to        offer       certain           assets           to    funds or

  accounts            that        it
                                       manages              or services                before or without                              the Servicer                 offering              those        assets           to    the Issuer



                   Pursuant                 to     the      terms             of the            Servicing              Agreement                        the       Servicer               will        not        direct          the      Trustee            to

  acquire          an      obligation                 to    be included                in       the     Collateral                from           the    Servicer              or any            of    its       Affiliates            as principal

  or    to    sell      an      obligation                 to    the     Servicer               or    any     of       its       Affiliates             as    principal                  unless                  the       Issuer         shall       have
  received            from             the       Servicer              such         information                   relating              to       such        acquisition                   or    sale           as    it
                                                                                                                                                                                                                            may         reasonably
  require          and       shall have                 approved               such        acquisition                   which               approval             shall        not        be unreasonably                          withheld            ii
  in    the judgment                    of the Servicer                        such        transaction                 is   on        terms no less favorable                                   than would be obtained                                 in

  transaction                conducted                 on       an     arms          length           basis       between                   third parties                unaffiliated                  with each                  other       and      iii
  such        transaction                   is
                                                  permitted by                      the     United            States             Investment                   Advisers                   Act     of 1940                   as     amended              the
  Advisers                 Act                The          Servicing                Agreement                also        provides                 that       the    Servicer                  will not           direct           the Trustee               to

  acquire          an obligation                       to be         included             in the        Collateral                    directly         from         any account                      or portfolio                 for which            the

  Servicer           serves            as     servicer            or     investment                   adviser           or direct                the Trustee              to        sell       an obligation                                     to
                                                                                                                                                                                                                                directly               any
  account             or      portfolio                 for       which              the        Servicer               serves            as       servicer               or        investment                    adviser            unless            such

  acquisition                or        sale       is              in    the         judgment             of the              Servicer                  on     terms            no        less        favorable               than            would be
  obtained            in          transaction                   conducted              on        an     arms           length            basis         between                third parties                 unaffiliated                  with each

  other       and       ii permitted                       by the Advisers                       Act


                   The        Servicer                currently              serves        as the           servicer             or portfolio                 manager                for         number of                   special          purpose
  vehicles           that       have          issued            securities            secured            by or referencing                              collateral             consisting                  of assets similar to the
  Collateral             Obligations                       which         may         create           conflicts             in    allocating                its    time and               services              among             the Issuer           and



                                                                                                                             57
                                                                                                                                                                                                                                  005356
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 76 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 100 of 266 PageID 8154

   the    Servicers                 other        accounts                  The        Servicer               and     its    Affiliates                 and     the subsidiaries                   of   HFP may own                        equity

   or    other       securities                 of issuers                of or obligors                      on     Collateral               Obligations or other                            Collateral                and                 have
                                                                                                                                                                                                                                   may
   provided              and        may         provide           in      the future               advisory                and        other       services               to    issuers       of Collateral                    In    addition
   the    Servicer               and           its     Affiliates
                                                                                may        act          as     the     Securities                 Lending                 Counterparty                 under            any        Securities

   Lending           Agreement                       entered           into     by the Issuer



                    The         Servicer               may        resign         at    any         time and                may        be     removed                 for cause          by the Issuer                    if    directed           by
   the Trustee             acting               at    the direction                of           Super          Majority               of the Controlling                        Class of Notes                     or by            Majority
   of the        Voting              Preference                   Shares               Upon              the    resignation                  or        removal                of the        Servicer              the    Issuer            at    the

   written          direction              of          Majority                of the Voting                  Preference                Shares               may appoint                    replacement                  servicer           if


        Super            Majority               of the           Controlling                    Class          of      Notes            excluding                       any     Notes        held       by        the     Servicer                its

   Affiliates            or any            account              for which              the       Servicer             or    its       Affiliates              have        discretionary                voting           authority           other

   than    HFP           or     any        of    its       subsidiaries                provided                that with respect                         to        the    voting        authority            of Notes              owned          by
   HFP     or any              of    its   subsidiaries                    such        vote        shall not be                  excluded               only        if    such vote          is   determined                  by         vote of
   the    majority              of the independent                               directors                   determined                     in accordance                      with the governing                        documents                of
   HFP      or       such           subsidiaries                 and       certified               in    writing            to    the       Preference                   Shares        Paying           Agent by any                       of the

   independent                      directors               of       HFP         of     HFP             or    such         subsidiaries                  each            such      non-excluded                    Note              Voting
   Note             or                   Majority               of     the      Aggregate                    Outstanding                   Amount              of the Voting                  Notes          voting            as          single

   Class do               not       object            to    the      replacement                    servicer                See        The             Servicing               Agreement                    Securities              or          with

   respect          to    Preference Shares                            held by Investors                           Corp          at    such        time Holding                    Preference Shares held by the

   Servicer              its    Affiliates                 or    any       account              for       which            the    Servicer               or        its   Affiliates          have           discretionary                 voting
   authority             other           than        HFP         or any          of     its     subsidiaries                     will have              no     voting           rights      with respect                 to    any       vote     in

   connection                  with        removal                of the           Servicer                  for     cause                  and        will         be        deemed         not       to     be        outstanding               in

   connection                  with        any         vote          to    remove               the       Servicer               for       cause               and        to    appoint                replacement                  servicer

   provided              that        with respect                    to    the    voting            authority               of Class              II    Preference               Shares        or Notes             owned            by     HFP
   or    any        of    its    subsidiaries                     such          vote       shall          be    determined                   by              vote        of the majority                    of the       independent
   directors              determined                       in   accordance                 with the governing                              documents                    of    HFP      or such         subsidiary of                     HFP      or

   such     subsidiary                          Except            to      the     extent            specified               otherwise                   Securities               or         with       respect           to    Preference

   Shares           held        by         Investors                 Corp         at       such           time Holding                        Preference                      Shares held by                      the         Servicer            its


   Affiliates            or any            account              for which              the       Servicer            or     its       Affiliates             have         discretionary             voting          authority              at    the

   time of such                 vote will have                         voting          rights            with respect                 to    all    other           matters         as to      which           the       Holders            of the

   Securities             are entitled                 to       vote       including               any        vote     to    direct          an Optional                      Redemption               or      Refinancing                       See

   The      Servicing                    Agreement                        Description                    of the SecuritiesOptional                                            Redemption                and         Description                   of

   the SecuritiesOptional                                       RedemptionRedemption                                             by Refinancing


                    On         the       Closing                Date              HFP            and/or             one      or       more of                its    subsidiaries              are      expected               to    purchase
   Class       II    Preference                      Shares          having           an      aggregate Face                          Amount             equal to U.S.$75000000                                     at         discounted

   purchase              price           and     ii         the       Servicer             or      its    Affiliates              are       expected                to       purchase        Class                Notes            having         an

   aggregate              principal                   amount              equal         to         U.S.$ 16000000                            at          discounted                    purchase             price         and        Holding
   Preference Shares                            having           an       aggregate Face                       Amount                 equal to U.S.$20000000                                  at        discounted                  purchase
                    In    addition               the        Servicer                    its     Affiliates                            also                              Securities                      the       occurrence               of an
   price                                                                         or                                    may                        acquire                                   upon
   Amendment                     Buy-Out                   or             Maturity              Extension                  or     Notes            upon              the
                                                                                                                                                             occurrence       Refinancing              of                                         as

   described herein                            The         Servicer             has also            agreed           with one                or    more Multiple Class Holders to purchase                                                         at


   the    option          of each               such        Multiple Class Holder                                   Securities               or        Holding                Preference Shares                     as the         case may

   be     held or              in    the case              of Notes             represented                   by     Global            Notes            beneficially                  owned        by such              Multiple           Class
   Holder           in     connection                      with           an    Amendment                       Buy-Out                 or        Refinancing                    if    such        Securities                 or     Holding
   Preference              Shares               as     the case                may be              are       not     subject           to    such        Amendment                     Buy-Out               or    Refinancing                   and

   other       Securities                 or         Holding              Preference               Shares             as the           case        may be                 held or beneficially                      owned            by         such

   Multiple              Class Holder                      are       subject          to    such             Amendment                     Buy-Out                 or    Refinancing                   To     the       extent           that    the

   interests             of the Holders                     of the Notes                   differ            from     the        interests of the Holders                              of the Preference                       Shares            the

   holding          of Preference Shares                                  by the Servicer                      or    its   Affiliates                          create          additional          conflicts             of interest
                                                                                                                                                   may


                    The         Servicer               will be            entitled          to     receive            the        Senior           Servicing               Fee         the   Subordinate                  Servicing               Fee
   and     the       Supplemental                          Servicing             Fee          as    further           described               herein                The        structure          of such           fees       may cause
   the     Servicer                 to     direct           the        Issuer         to      purchase                more            speculative                   Collateral              Obligations                 than        it    would


                                                                                                                            58
                                                                                                                                                                                                                        005357
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 77 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 101 of 266 PageID 8155

  otherwise             acquire              in        the     absence                 of     such         performance                       based           compensation                            See           The          Servicing

  Agreement

                 In     addition              to       acting        as     Servicer               to    the     Issuer           Highland                   Capital            will     act        as    manager                for    HFP
  which      will on              the Closing                 Date          purchase               all   of the Class                 II    Preference Shares                           Because               Highland             Capital

  will receive              both             Servicing              Fee         from         the    Issuer        for      servicing               the Collateral                     and          management                    fee    from
  HFP       for       managing                HFPs             assets             which             will       include           the         Class        II    Preference                  Shares             and         therefore

  residual        interest             in the          Collateral                Highland                Capital           has agreed                   in connection                   with the capital                        raising          of

  Highland            Financial              Trust            to waive                  portion          of    its
                                                                                                                     Servicing                  Fees from            the        Issuer        for     two                       following
                                                                                                                                                                                                                   years
  the Closing            Date           so    as not to reduce                         the    income            realized          by         HFP        or     any of           its    subsidiaries                that     hold Class
  II    Preference               Shares             as       the     case         may            be      in
                                                                                                               respect            of such               Class        II    Preference                    Shares             Thereafter
                                                   at    its   discretion                continue             to waive            such portion                  of                                   Fees or
  Highland            Capital           may                                                                                                                           its       Servicing                                 may elect              to

  receive         such       Servicing                  Fees          in    their                                Accordingly                       during            the                    two                                              the
                                                                                            entirety                                                                            first
                                                                                                                                                                                                     years following
  Closing          Date           an        amount equal                    to           portion           representing                      the       percentage                ownership                    of the        Preference
  Shares         represented by the Class                                  II    Preference                Shares of               the          amounts          that          would otherwise                       be     payable to
  the Servicer              as         Servicing               Fee     will            instead          be payable as                                                            to the            Holders          of the Class
                                                                                                                                            special          payment                                                                             II

  Preference             Shares              in accordance                      with                                      of Payments                                                              Servicer
                                                                                             the     Priority                                                Thereafter                 the                           may         elect          to

  continue         to    waive              such        same        portion             of the amounts                     that       would otherwise                          be payable                to    the    Servicer              as

  Servicing            Fee            or any       lesser           portion            of such           amounts                and        an    amount equal                    to     such        waived            amounts               will

  be    paid as              special              payment             to    the         Holders          of the           Class         II      Preference                Shares              The        Class       II     Preference
  Shares         and    the           Class         Preference Shares                            will vote together                         as         single        class Receipt                   of Servicing                  Fees in
  the   form of dividends                          on     Class        II       Preference               Shares           may         cause        HFP         to    have         different              incentives              from        the

  Holders         of the Class                     Preference Shares



                 The        Issuer Will Be Subject to Various                                             Conflicts              of Interest Involving the Initial Purchaser


                 The         Initial          Purchaser                or        its     Affiliates
                                                                                                                may own                    positions            in        and         will         likely          have         placed           or

  underwritten               certain               of    the         Collateral               Obligations                  or         other            obligations               of      the        issuers          of         Collateral

  Obligations                when             they           were          originally               issued           and        may          have         provided               or      be        providing                investment

  banking             asset           management                      commercial                        banking            or     other            services               to    issuers             of    certain               Collateral

  Obligations                    It    is
                                             expected               that        from          time to           time        the       Servicer               will     purchase                 from           or    sell        Collateral

  Obligations through                             or    to     the     Initial           Purchaser               or       its    Affiliates              including                      significant                 portion            of the
  Collateral           Obligations to be purchased                                          on     or prior          to    the Closing                  Date         and        that        one      or   more         Affiliates                of
  the    Initial       Purchaser may                          act    as     counterparty                  with respect                     to    all    or       portion               of the        Synthetic              Securities

  the     Participating                     Institution             with         respect            to    Participations                               counterparty                   under               Hedge            Agreement
  and/or           counterparty                    with respect                  to     securities            lending           transactions                   if    any              The     Initial         Purchaser and                  its

  Affiliates                          act    as    placement                                  and/or                                                   in other           transactions                                           issues          of
                       may                                                  agent                             initial       purchaser                                                                    involving
  collateralized              debt obligations                        or        other        investment               funds with assets similar to those of the Issuer which

  may have             an adverse                 effect       on the availability of collateral                                        for the Issuer


                 The Trustee                      the    Initial          Purchaser or any                       Hedge            Counterparty                      or any            of their respective                       Affiliates

  or employees                may            purchase           the        Securities               either upon                  initial         issuance            or        through         secondary               transfers                 or

  exercise         any      Voting             Rights          to     which             such       Securities              are entitled                  The        Initial           Purchaser               is
                                                                                                                                                                                                                   acting        as    initial


  purchaser             with           respect           to          portion             of      the      Holding               Preference                   Shares              The          Initial          Purchaser               or    its

  Affiliates           shall          also    provide                                    to      the Servicer              or     its      Affiliates           in connection                      with their purchase                           of
                                                                financing

  Class     II   Preference                  Shares           which         will be           secured           by          lien on             such     financed Class                       II   Preference               Shares


                 In     addition              to    the       foregoing                 activities             the    Initial           Purchaser               or    one        of     its    Affiliates             holds            equity

  securities           of   HFT             issued       in    connection                    HFTs             acquisition               of the limited                    partnership                interests             in    HFP        and

  acted     as         co-manager                  in    connection                    with the offering                    of such              equity        securities


                 The        Issuers purchase                           of Collateral                     Obligations prior                         to    the     Closing               Date         was financed                      in part

  through         the       sale       of participation                     interests therein                    to       Pre-Closing                   Parties                  portion            of the proceeds                     from
  the     offering          of the            Securities              will         be        paid to           the      Pre-Closing                    Parties            to                              such
                                                                                                                                                                                repurchase                            participation

  interests




                                                                                                                      59
                                                                                                                                                                                                                     005358
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 78 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 102 of 266 PageID 8156

                The     Initial     Purchaser        and     its    Affiliates        may      by       virtue     of the     relationships          described     above      or

   otherwise       at      the date     hereof or     at            time hereafter be              in
                                                                                                         possession of information regarding                       certain    of
                                                            any
   the   issuers      of Collateral           Obligations and                 their                                         that    is               be     material   in    the
                                                                                      respective         Affiliates                       or   may
   context      of the       Securities        and   that    is    or     may       not be    known           to   the    general        public      None     of the   Initial


   Purchaser or any            of     its   Affiliates     has            obligation         and    the offering           of the Securities         will    not create
                                                                   any                                                                                                       any

   obligation         on     their     part     to   disclose            to
                                                                              any     purchaser          of      the     Securities       any     such    relationship        or

   information          whether         or not confidential




                                                                                         60
                                                                                                                                                            005359
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 79 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 103 of 266 PageID 8157


                                                                    DESCRIPTION                            OF THE SECURITIES

                The         Notes            will       be    issued          pursuant              to    the        Indenture              The         terms        of the           Preference                  Shares            are

  contained           in the          Issuer       Charter          and       in certain            resolutions                                        the     Issuers Board of Directors                                      on
                                                                                                                               adopted           by                                                                                  or

  before       the        Closing            Date           authorizing           and          approving                 the    issuance           of the           Securities               as     reflected                 in    the

  minutes           thereof            the Resolutions                            and          together              with       the     Issuer          Charter           and        the      Preference                  Shares

  Paying        Agency                Agreement                   the     Preference                     Share           Documents                          The     following   summary describes
  certain      provisions of the Notes the Preference                                                    Shares          the Indenture                 and    the     Preference Share Documents
  The     summary does not purport                                   to    be    complete                and        is
                                                                                                                         subject       to and           qualified            in     its    entirety         by         reference

  to    the                             of the Indenture                   and     the Preference                        Share     Documents                                      of the Indenture                                   be
               provisions                                                                                                                                          Copies                                                may
  obtained          by     prospective                 purchasers               upon        request         in writing             to      the Trustee              at    200 Clarendon                      Street Mail
  Code EUC                 108 Boston                       MA      02116 Attention                       CDO             Services          Group            and     will       be        available          at    the        office

  of Affi       International                 Financial             Services           Ltd in such capacity                                 the    Irish Paying                      Agent              in the           City of
  Dublin             Copies            of the           Preference              Share          Documents                   may        be    obtained               upon        request            in
                                                                                                                                                                                                        writing               to    the

  Administrator                  at    P.O Box                 1234           Queensgate                 House George Town                                   Grand Cayman                          Cayman                Islands
  Attention              the     DirectorsGrayson                             CLO Ltd

  Status       and Security


                The         Senior Notes                     are    non-recourse                  debt obligations                     of the Co-Issuers                            The      Class                 Notes            are

  non-recourse                 debt obligations                    of the Issuer                  Each Note                within            Class will rank pan                                        with            all    other
                                                                                                                                                                                            passu
  Notes        of that           Class            Under            the    Indenture               the      Issuer          will    grant          to    the        Trustee                first-priority security
  interest          in    the         Collateral             to     secure        the       Issuers                                         under            the    Indenture                 the       Notes
                                                                                                                    obligations                                                                                           Hedge
  Agreements                and        the        Servicing              Agreement              collectively                    the        Secured Obligations                                         The         Notes            are

  payable           solely        from amounts                      received           in      respect          of the          Collateral             pledged            by      the       Issuer       to       secure the
  Notes         If       the     amounts received                         in respect            of the          Collateral             net of          certain           expenses             are       insufficient                 to

  make        payments                on    the    Secured              Obligations               in accordance                   with the Priority of Payments                                        no     other           assets

  will    be      available             for       payment                of the        deficiency                and           following           liquidation                 of     all    the       Collateral                   the

  obligations             of the Issuer                or the Co-Issuer                  as the           case       may be           to    pay the deficiency                       will be           extinguished


                The Preference                         Shares        are      entitled         to    proceeds              of the Collateral                   only to the extent                       that                       such
                                                                                                                                                                                                                       any
  proceeds           are       remaining               on    any     Payment Date                    after          payment of              all   interest          and        principal           payable              on each
  Class of Notes                 on     that       Payment Date                   and       the     satisfaction                of certain             other       amounts            payable in accordance
  with the Priority of                                               In    addition            the Holders                 of the Class                      Preference Shares                      will be
                       Payments                                                                                                                        II                                                               entitled

  as    and    to    the       extent         set      forth       herein         to    the       Class                  Preference          Share
                                                                                                                II
                                                                                                                                                             Special           Payments pursuant                              to    the

  priority      provided               in    the Priority               of Payments



                In       furtherance                   of the       priorities           of payments                      among            the    Classes            of Notes                and       the        Preference
  Shares        the        Indenture              contains
                                                                     express subordination                                provisions             pursuant           to    which             the    Holders               of each
  Class of Notes                 that        is        Junior Class as described below                                                     for the          benefit       of the Holders                    of the Notes
                                                                                                                               agree
  of each       Priority Class                    with respect             to the Junior Class that                             the Junior Class shall be                             subordinate                 and junior
  to the Notes             of each           Priority Class to the extent                                and        in the     manner provided                      in the Indenture



                If
                         any      Event           of Default               has    not       been          cured           or    waived            and        acceleration                 occurs        under             and        in

  accordance              with the Indenture                        each        Priority          Class of Notes                   shall be            paid in        full     in cash            or   to     the       extent

  Majority          of each            Class consents                    other     than in cash before any                                 further                             or distribution                         made on
                                                                                                                                                            payment                                               is

  account       of any           Junior Class of Notes                           with                          to    the Priority            Class            The Holders                   of each         Junior Class
                                                                                            respect
  of Notes                        for the          benefit          of the Holders                  of the Notes                of each
                    agree                                                                                                                         Priority Class not to                       cause          the filing of

       petition      in bankruptcy                     against          the     Issuer       or the        Co-Issuer               for failure to                 pay     to    them amounts due                              to    the

  Junior Class                 of the Notes                        each       Class of Notes as the case
                                                             or
                                                                                                                                            may be             or     under          the     Indenture                 until        the

                                  of the Priority Classes or
  payment           in    full                                                           all    the Classes                 as the case               may be and               not        before one              year and
  day     or   if
                     longer            the                                                  period then in effect                           has elapsed since                     the
                                              applicable             preference                                                                                                             payment


                For purposes                      of   this       provision            with respect                  to each       Class of Notes the Classes of Notes                                                   that       are

  Priority Classes and                       Junior Classes are as follows

                                                                                                                61
                                                                                                                                                                                                        005360
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 80 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 104 of 266 PageID 8158

                                          Class                                       Junior            Classes                                                 Priority Classes


                                                                        A-lb A-2                                   Preference
                                          A-la                                                                                                                            None
                                                                                              Shares

                                                                              A-2                           Preference
                                          A-lb                                                                                                                            A-la
                                                                                              Shares

                                           A-2                                              Preference               Shares                                                A-i


                                                                                          Preference Shares                                                             A-i A-2

                                                                                      Preference              Shares                                                  A-i A-2

                                                                                    Preference Shares                                                            A-i A-2

                                Preference Shares                                             None                                                              A-i A-2


                                           Other             than with             respect        to    the        Class       II    Preference                Share      Special      Payments
                            which may be                    payable           to    the    Holders            of the          Class           II    Preference           Shares       as    set    forth

                            herein        and    will have             priority       to the extent                provided              in   the Priority            of Payments


                                           The              Preference              Shares         will       be    entitled             to     certain         residual       cash    flow         after


                            payment of               senior       obligations             in accordance                  with the Priority of Payments



               If     notwithstanding                  the    provisions             of the Indenture                     any        Holder              of Notes        of any     Junior Class has

   received any            payment          or       distribution            in
                                                                                   respect        of    the       Notes        contrary             to    the    provisions         of the Indenture

   then     until    each        Priority       Class with respect                   to    the Junior Class of Notes                                 or each         Class of Notes as the case

   may be or              to the      extent          Majority          of the Priority Class or the Class                                          as the      case     may be        consents         other

   than in cash            in accordance               with the Indenture                     the       payment               or    distribution                shall be      received        and     held in

   trust    for the benefit            of and          shall forthwith               be paid over and                     delivered                to the Trustee              which        shall    pay and
   deliver     the    same        to the       Holders        of the applicable                    Priority         Classes of Notes                       or the Holders             of    all   Classes of

   Notes      as the case             may be           If
                                                             any such         payment             or    distribution                is   made        other       than in cash          it    shall be       held

   by the Trustee               as part    of the Collateral                  and    subject           in   all    respects          to the Indenture




               Each         Holder         of Notes               of any           Junior Class agrees                        with        all       Holders           of the     applicable          Priority

   Classes that            the     Holder            of Junior          Class        Notes         shall          not    demand                    accept        or    receive      any       payment          or

   distribution           in respect        of the Notes                in    violation           of the Indenture                        After            Priority       Class has been              paid     in


   full    the Holders             of Notes           of the related               Junior Class or Classes shall be                                      fully subrogated              to    the    rights     of

   the     Holders        of the       Priority Class                  Nothing         in these             provisions              shall       affect         the    obligation      of the Issuer            to

                           of                        Class of Notes
   pay Holders                  any    Junior



               Distributions               to Holders             of the Preference Shares                           are       subordinate                to    distributions         on     the Notes         as

   described         in    the     Priority          of Payments              other         than        as     and       to    the        extent         set    forth     herein      with        respect      to

   distribution           of the Class          II    Preference Share Special                          Payments

                The Servicing Fees                     shall have            priority        only to the extent                      provided             in    the Priority of        Payments


   Interest         Payments            on the Notes                and Payments                    of Dividends                    on the Preference                      Shares      from         Interest

   Proceeds



                The        Notes        of each             Class      will        accrue         interest         during           each           Interest          Period    on     their       Aggregate

   Outstanding             Amount          determined                  as    of the       first    day       of the Interest Period                            and    after    giving effect           to    any
   redemption             or other        payment           of principal            occurring            on       thatday            at    the      applicable          per annum            interest       rates

   for each         such    Class the            Note         Interest             Rate       equal to             LTBOR             for Eurodollar deposits                       for the applicable

   Interest     Period plus the                  spread           as    specified          above            under        Summary                    of TermsPrincipal                       Terms of         the

   Securities              Interest       accrued            on   the       Notes     shall        be       calculated              on    the       basis       of the actual         number of days

   elapsed in the applicable                     Interest          Period divided                 by    360 Payment                       of interest on               each    Class of Notes               shall




                                                                                                        62
                                                                                                                                                                                       005361
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 81 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 105 of 266 PageID 8159

  be     subordinated                   to     the                               of     interest       on        the       related                              Classes             and        other        amounts            in
                                                          payments                                                                         Priority
  accordance                with the Priority of Payments



                  So long              as     any        Priority        Classes are Outstanding                              with respect                 to               Class of Deferred                      Interest
                                                                                                                                                                 any
  Notes any                 payment                of Deferred              Interest         in accordance                   with        the    Priority             of Payments                 on               Payment
                                                                                                                                                                                                       any
  Date       shall       not       be       considered                payable               for     the     purposes               of the       Indenture                  and      the        failure       to               the
                                                                                                                                                                                                                   pay
  interest        shall       not be           an Event               of Default            until the           Payment             Date       on     which           the     interest          is    available          to    be
  paid in accordance                          with the Priority                    of Payments                       Deferred            Interest          on    any        Class of Deferred                      Interest

  Notes        shall be           payable on the                    first    Payment Date                  on     which           funds are available                       to be     used for that
                                                                                                                                                                                                                   purpose
  in    accordance                with the Priority of Payments                                      To     the       extent        lawful          and     enforceable                   interest          on    Deferred
  Interest        with respect                 to    any        Class of Deferred                   Interest          Notes         shall accrue                at    the     Note        Interest Rate                for the

  Class      and        to    the extent             not paid as current                         interest       on    the     Payment Date                   after the Interest                      Period       in    which
  it   accrues          shall thereafter                      be additional             Deferred          Interest            until paid



                  Interest             shall       cease         to    accrue         on    each      Note            or     in    the                of
                                                                                                                                          case                       partial       repayment on                    the    part
  repaid          from        the       date        of repayment                   or      its    Stated        Maturity             unless                                of principal
                                                                                                                                                      payment                                          is    improperly
  withheld         or unless                there        is   some       other     default         with respect               to    the payments                     of principal


                  On        each       Payment Date                      the     Issuer      will     make           distributions              to    the       Preference Shares                      Paying           Agent
  for                                   rata        to        the   Holders           of the        Preference               Shares                  dividends              on             Preference
         payment pro                                                                                                                       as                                       the                             Shares
  pursuant         to       the        Preference              Share        Documents                to     the       extent                                                  to    the    extent           of available
                                                                                                                                    legally          permitted
  Interest        Proceeds              as     described under                    clauses          22       and       24          under        Description                  of the SecuritiesPriority

  of PaymentsInterest Proceeds


                  In    addition              on     each        Payment Date during                        the       first   two        years        following             the Closing               Date         Holders
  of the Class               II    Preference                 Shares        will      be    entitled        to       distributions              on                     rata        basis from               the    Class
                                                                                                                                                            pro                                                                II

  Preference                Share           Special            Payment            Account             equal           to     the     Class           II    Preference                Share           Senior         Special

  Payment              the    Class           II   Preference               Share       Subordinated                  Special        Payment and                      the Class           II    Preference              Share

  Supplemental                     Special            Payment                if       any          collectively                   the      Class                II     Preference                    Share         Special
  Payments                    After the two-year                         anniversary               of the Closing                  Date        the        Servicer          may       in       its   sole    discretion

  at
       any     time waive                     portion           of the Servicing                   Fees     then due               and    payable               in which            event       an     amount equal
  to    such      waived                             will be                                                     the Class                Preference                  Share
                                   portion                            paid by the Issuer                   as                        II
                                                                                                                                                                                   Special           Payments             Any
  payments             to    the Holders                 of Class           II   Preference           Shares           of the Class              II       Preference               Share       Special           Payments
  will have                             to the extent                                   under                                     of the SecuritiesPriority                                of
                       priority                                       provided                      Description                                                                                  Payments

                  For        purposes               of calculating                 the       Class         II    Preference               Share                                                       the
                                                                                                                                                           Special            Payments                           following
  definitions           shall apply



                  Class            II Preference                      Share Percentage                          means         for any          Payment Date                          fraction           expressed as

       percentage             the       numerator                   of which          is   the     number            of Outstanding                   Class           II   Preference                Shares        on    such

  Payment          Date           and        the     denominator                  of which           is    the       total        number of Outstanding                              Preference                  Shares       on
  such Payment Date



                  Class            II Preference                      Share Portion                  means             for               Payment Date                       100%          minus        the
                                                                                                                              any                                                                                Servicing
  Fee    Portion for such                      Payment Date


                  Class            II Preference                      Share Senior                                Payment                 means
                                                                                                  Special                                                  for any          Payment Date                     an amount
  equal to the              product of                        the     Senior      Servicing          Fee        for such           Payment Date                      and            the    Class       II    Preference
  Share      Portion          for such              Payment Date


                  Class            II Preference                      Share Subordinated                                           Payment                  means
                                                                                                                 Special                                                    for any            Payment Date                   an
  amount equal                    to    the        product          of           the       Subordinated               Servicing            Fee        for       such       Payment              Date        and               the

  Class      II   Preference                 Share        Portion         for such          Payment Date




                                                                                                                63
                                                                                                                                                                                                      005362
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 82 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 106 of 266 PageID 8160

                     Class         II Preference                   Share Supplemental                              Special            Payment                 means           for
                                                                                                                                                                                         any        Payment Date an
   amount equal                   to    the    product            of           the      Supplemental                     Servicing           Fee        for        such      Payment                Date        and              the

   Class       II    Preference Share                  Portion for such Payment Date



                     Servicing                Fee Portion                 means 100%                      minus                  for
                                                                                                                                           any     Payment               Date           from        the    Closing             Date
   until       and         including             the        Payment            Date          on      or     immediately                    preceding               the       second            anniversary                of the

   Closing           Date         the     Class        II    Preference                 Share          Percentage               for       such      Payment               Date          and                for      any      other

   Payment            Date              percentage               between             0%       and         100%           selected           by     the    Servicer                in    its    sole       discretion             and

   reported           to the Trustee             in    writing           on    or before the                 related          Determination                   Date


                    For                         of calculating                 interest           on      each       Class of Notes                      the       Issuer         will                                           the
                            purposes                                                                                                                                                          initially         appoint
   Trustee           as     calculation                            the        Trustee           in     that                            and       each         successor                 calculation                              the
                                                     agent                                                        capacity                                                                                        agent
   Calculation                   Agent

                    As soon             as possible              after    1100 a.m                   London time                      on    the     second           Business                 Day     before           the     first


   day of each              Interest          Period         but in no event                  later       than 1100               a.m London time on                                    the next Business                    Day
   the Calculation                 Agent         will calculate                    the Note          Interest           Rate        for    each         Class of Floating                      Rate        Notes          for the

   related          Interest           Period        and         the    amount            of interest                for      the     Interest           Period           payable              in    respect           of each

   $100000                in principal          amount of each                      Class of Floating                         Rate     Notes            in each           case          rounded            to    the     nearest

   cent        with half               cent    being rounded                   upward             on the related                  Payment Date                     and       will       communicate                   the Note

   Interest Rate                for each        Class of Floating                       Rate      Notes           and      the      date     of the next Payment                              Date        to    the Trustee

   the     Initial         Purchaser             each        paying            agent         Euroclear                Clearstream                   the       Depository                      and     as long             as     the

   Senior Notes                 are listed on              the    ISE     the       ISE


                    The         Calculation Agent may                          be       removed by                the      Co-Issuers              at    any       time            If   the     Calculation               Agent
   is   unable or unwilling                      to    act       as    such        or   is   removed by                  the     Co-Issuers              or    if    the      Calculation Agent                          fails    to

   determine              the Note            Interest       Rate        for each            Class of Floating Rate                          Notes            or    the      amount of                interest         payable
   in
         respect          of each        Class of Floating Rate                           Notes        for any           Interest Period                  the Issuer               will promptly                                  as
                                                                                                                                                                                                                  appoint
        replacement               Calculation Agent                           leading         bank which                   is   engaged            in   transactions                    in    U.S     Dollar deposits
   in    the    international                 U.S      Dollar            market           and        which         does         not       control        and        is    not          controlled              by   or     under
   common             control           with the Co-Issuers                        or any       of their respective                        affiliates              The       Calculation              Agent may not
   resign       its      duties        without             successor having                     been        duly appointed                       The      determination                       of the Note               Interest

   Rate      with respect                to    each    Class of Floating                        Rate       Notes         for      each       Interest          Period by the Calculation                                  Agent
   shall     in      the absence               of manifest error be final and                                 binding                        all
                                                                                                                                 upon               parties



                    LIBOR                 means        the        offered          rate as determined                         by the Calculation Agent for any                                        Interest Period

   for three          month Dollar               deposits              that    appears            on    Moneyline                Telerate           Page           3750       as       reported           on    Bloomberg
   Financial              Markets         Commodities News                              or           page         that     replaces           Moneyline                  Telerate              Page            3750      for     the

   purpose           of displaying               comparable                   rates          as    of     1100           a.m          London             time           on    the        second           Business             Day
   before the             first    day of the relevant                    Interest Period



                    If     on     the    second        Business Day                     before         the    first
                                                                                                                         day        of any         relevant          Interest            Period            that     rate       does
   not
           appear          on     Moneyline                Telerate           Page        3750         as reported               on    Bloomberg                   Financial             Market            Commodities
   News or                  page        that    replaces              Moneyline              Telerate           Page            3750       for the        purpose             of displaying                     comparable
   rates            the    Calculation                Agent            shall       determine              the        arithmetic             mean          of the             offered            quotations                of     the

   Reference               Banks         to    prime         banks            in    the      London           interbank               market            for    three          month Dollar                      deposits          in


   Europe            by     reference           to    requests           by the Calculation Agent to four                                          major           banks          in the        London              interbank

   market selected                     by the Calculation                     Agent after                 consultation                with the Servicer                       the Reference                         Banks
   for quotations                 as of approximately                         1100        A.M London                       time on           the second                 Business Day                   before the              first


   day of the Interest Period                               If   at    least two          of the Reference                      Banks provide                  quotations                    as requested              LIBOR
   shall equal such                    arithmetic           mean          If   fewer than two Reference                                    Banks provide                     quotations              LIBOR             shall be

   the     arithmetic             mean of            the    offered           quotations             that     one        or     more       leading         banks             in    New         York City               selected

   by the Calculation Agent after consultation                                                  with the Servicer                         are quoting              to    the principal                London             offices

   of leading              banks        in the       London            interbank             market          on      the      second         Business Day                     before           the    first       day      of the

   relevant          Interest          Period for three                 month Dollar deposits



                                                                                                                64
                                                                                                                                                                                                          005363
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 83 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 107 of 266 PageID 8161

                  If     the       Calculation                   Agent          is    unable            to     determine                    rate       in      accordance                 with       any         of the         above

  procedures                 LIBOR              for        the    Interest           Period        shall          be      calculated            on     the          last    day     of the Interest                     Period      and

  shall      be    the       arithmetic               mean         of the rate              of interest for each                          day    during              the    Interest          Period           determined             by
  the   Calculation                 Agent             as    being the rate                  of interest              most         recently         announced                 by the Bank                  at     its    New      York
  office      as       its   base rate prime                       rate reference                  rate or similar rate for Dollar loans                                                or     if   the     Bank          ceases to
  exist      or   is    not quoting                    base rate prime rate reference                                          rate or similar rate for Dollar loans                                            another major

  money           center          commercial                 bank         in    New          York City                  selected           by    the      Calculation                Agent after                   consultation

  with the Servicer



                  For         the       first    Interest           Period           and         unless           the     Maturity              Extension                  occurs        the    last       Interest            Period
  LIBOR            shall       be       determined                 based        on     the       actual           number            of days          in the          Interest        Period using                  straight-line

  interpolation                of two rates                 calculated               in accordance                     with the above                  procedure                  except that              instead         of using
  three      month deposits                           one        rate    shall        be    determined                    using the             period          for which            rates          are    obtainable               next
  shorter         than the Interest                        Period and            the       other       rate         shall      be determined                    using the period for which                                rates      are

  obtainable                 next       longer             than     the        Interest          Period                 All     calculations                   shall        be     calculated              to     at     least      four

  decimal          places           and     rounded               to four       decimal            places



  Principal                 Payments                  on the             Notes             and     Distributions                         on the           Preference                 Shares               from           Principal
  Proceeds



                  The         principal           of each               Note     of each           Class matures                     at
                                                                                                                                           par and             is   payable          on    the      Payment Date                    that

  is   the    Stated          Maturity                for the       Class of Notes unless                                 the unpaid             principal                 of the Note becomes payable                                 at


  an    earlier date                by     declaration                  of acceleration                      call      for     redemption                 or        otherwise             The        Preference                Shares

  are     scheduled                to     be     redeemed                on     the        Scheduled                Preference              Shares             Redemption                 Date            unless         redeemed
  prior thereto                   The       average              life    of each           Class of Notes                      is   expected           to      be     shorter        than the number                       of years

  from       issuance              until        Stated       Maturity                for    such        Notes               See      Risk FactorsRelating                                 to    the       SecuritiesThe

  Weighted                   Average              Lives            of      the         Notes            Interests                 May           Vary                and      Maturity                 and          Prepayment
  Considerations                          Notwithstanding                       the        foregoing                and        except as set forth                        below         the    payment of                 principal

  of each          Class of Notes                                may only occur                    after          principal           on    each          Class of Notes                   that      is          Priority        Class
  with respect                to    the        Class has been                    paid in          full        and       ii      is   subordinated                    to     the    payment            on        each      Payment
  Date       of the principal                     and        interest          payable           on     the Priority                 Classes           and          other        amounts            in accordance                   with
  the    Priority             of Payments                        However                     Interest               Proceeds             may      be      used         to    pay        principal           of the Class
  Notes           on        any      Payment                 Date         to     the        extent                                   to     satisfy             the        Class               Coverage                 Tests       and
                                                                                                              necessary
  ii Principal                 Proceeds                may         be    used         to    pay       Deferred                 Interest         and       other        amounts            before           the         payment        of

  principal            of the Notes                    See       Description                 of the SecuritiesPriority                                    of    Payments

                   In    general               principal           payments                will not           be       made on            the    Notes              before the end                  of the Replacement

  Period           except           in     the        following            circumstances                                  in   connection                 with        an     Optional           Redemption                      ii     in

  connection                 with          Refinancing                    iii         at   the    option             of the          Servicer             to    effect             Special          Redemption                  of the
  Notes           iv         pursuant            to         redemption                made         in    connection                  with          Tax Event                 or           following                     mandatory

  redemption                 of the Notes                   caused        by          failure to              meet        any of the Coverage                              Tests     or        Rating            Confirmation
  Failure               After        the        Replacement                    Period            Principal                Proceeds           will         be    applied            on     each        Payment              Date        in

  accordance                 with the Priority                      of Payments                   to    pay          principal            of each              Class of Notes                  except             for Principal

  Proceeds              constituting                  Unscheduled                Principal              Payments and                       Sale Proceeds                     from        Credit        Risk            Obligations
  and     Credit             Improved Obligations which                                                  be       applied           to    purchase              Collateral           Obligations to the extent
                                                                                             may
  described             herein              No        principal           of
                                                                                any
                                                                                           Class of Notes                      will be      payable on                     any    Payment Date                    other        than in
  accordance                 with the Priority of Payments                                       and         to     the     extent        funds are available                        therefor             on     that     Payment
  Date       for that
                               purpose                except that the principal                              of each           Class of Notes                   will be           payable in              full     at    the    Stated

  Maturity              unless          repaid         before           that



                   On        each        Payment Date                     the Issuer              will        make          distributions              to      the Preference                  Shares            Paying         Agent
  for     payment pro                     rata        to     the        Holders            of the       Preference                   Shares          as     dividends               on    the       Preference                 Shares

  pursuant             to    the        Preference               Share         Documents                     to     the     extent         legally         permitted                to    the       extent         of available

  Principal             Proceeds                 as        described             under           clauses                     1A            14          and           15           under        Description                     of    the

  SecuritiesPriority                            of PaymentsPrincipal Proceeds



                                                                                                                       65
                                                                                                                                                                                                                005364
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 84 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 108 of 266 PageID 8162

   Legal        Provisions Applicable                             to    the Payments                    of Dividends                      from        Interest          Proceeds            and Dividends                          or
   Other Distributions                       from Principal                        Proceeds



                 Interest       Proceeds               and        Principal           Proceeds              paid to the Preference Shares                                     Paying        Agent           for    payment
   of dividends           on         or    the     payment                   of the Redemption                       Price           in    respect         of     the        Preference            Shares              will        be
   distributable          to        the     Holders               of     the       Preference                Shares         only           if     the     Issuer         is    and        will    remain               solvent

   following          such      distribution                 and        Interest           Proceeds           and      Principal                 Proceeds            paid to         the     Preference                 Shares

   Paying        Agent        for     payment               of dividends                   in
                                                                                                 respect           of the Preference                       Shares            will be       distributable                    to    the

   Holders           of the     Preference                      Shares         only        if    the        Issuer      has           sufficient           distributable               profits          and/or              share

   premium and            if    the        Issuer          is   and      will      remain          solvent           following                 such      distribution                Payments               will be              paid
   by     the Trustee          to    the       Preference               Shares                                         on       behalf            of the Issuer for payment                             of dividends
                                                                                       Paying           Agent
   and      other      distributions                  to        the     Holders             of    the        Preference                   Shares                              to     the     Preference                     Share
                                                                                                                                                         pursuant
   Documents             to    the        extent       legally               permitted            on         pro      rata           basis        according             to    the    number            of Preference
   Shares held by each                     Holder           on        the Record            Date       for such         Payment Date


   Extension           of the         Replacement                        Period the Stated                           Maturity                   and the Scheduled                         Preference                   Shares

   Redemption             Date


                 General



                 The     Issuer            if    directed              by     the     Servicer               shall     be       entitled            on     each         Extension            Effective                 Date        to

   extend the Replacement                          Period to the applicable                                 Extended            Replacement                    Period End Date                    up to four                times
   if        in the     case         of an        Extension                  Effective           Date                                 after       the     first      Extension             Effective              Date            the
                                                                                                             occurring
   Issuer       has previously effected                                Maturity Extension                          for each            preceding               Extension            Effective           Date           and        ii
   the    Extension           Conditions               are       satisfied          and     the    Issuer          has given the Trustee written                                    notice        of   its   election              to

   extend the Replacement                          Period no                  later    than 60          days         and        no    earlier than              90 days            prior     to    such       Extension
   Effective          Date           If    the     Extension                  Conditions               are        satisfied               the     Stated        Maturity             of the        Notes           shall          be

   automatically              extended            to       the        related        Extended               Stated      Maturity Date                          the      Scheduled           Preference                  Shares

   Redemption            Date         shall       be       automatically                   extended            to    the        related           Extended           Scheduled               Preference                 Shares

   Redemption            Date         and        the       Weighted                Average             Life        Test         shall       be     automatically                   extended            to    the       related

   Extended           Weighted             Average               Life        Date      without              any     requirement                   for approval                or consent           of any          Holders
   of Securities         or    amendment                    or        supplement            to the Indenture                    or the Preference                       Share Documents


                 In   the case            of      Maturity Extension                                        Holder         of    Notes            or Preference                Shares                             to    sell      all
                                                                                                 any                                                                                         wishing
   or       portion      of    its        Securities             or          with respect              to    any     Preference                   Shares        held by            Investors           Corp            at    such
   time any Holder                   of Holding                  Preference Shares                      wishing            to    sell       all    or      portion            of the Holding                 Preference
   Shares       held by        such         Holder               to    an     Extension                                     Purchaser pursuant to the Extension                                              Conditions
                                                                                                   Qualifying
   must                   the                                   Extension             Sale       Notice            within        the       Extension              Sale        Notice        Period
            provide                  applicable                                                                                                                                                             pursuant to
   Extension                  Procedure                    below             such      Securities              or      Holding                  Preference              Shares         as    applicable                     as     to

   which        an    Extension             Sale       Notice               has    been         duly given              Extension                       Sale Securities                          Notwithstanding

   anything          to the contrary               herein              each       Holder         providing an Extension                                 Sale    Notice         shall be           deemed           to agree

   that    no   Extension             Sale       Securities              of any Holder                  shall       be purchased                   unless         all    Extension           Sale Securities                       of
   all    Holders        are        purchased                and        settled        at       the     applicable               Extension                 Purchase            Price        on     the        applicable
   Extension          Effective            Date       and        the other            Extension             Conditions                are       satisfied       as of such           date



                 The     Maturity                Extension                   shall    be        effective            only        if       the     following             conditions               the        Extension
   Conditions             are        satisfied



                                the        purchase              of    all    Extension           Sale Securities                     has been            settled by           the    designated Extension

                                Qualifying                  Purchasers                at    the       applicable            Extension                   Purchase             Price     as    of the           applicable

                                Extension                  Effective           Date


                 ii             all       such     purchases                  of Extension                  Sale     Securities                individually             and     in   the     aggregate comply
                                with            the        applicable                 transfer          restrictions                      in      the     Indenture                 the      Preference                     Share

                                Documents                        and         the      Holding               Preference                    Share          Documents                  and      described                  herein

                                immediately                      after       such      purchase              and     the        legends on               such        Extension             Sale Securities                       and

                                                                                                               66
                                                                                                                                                                                                   005365
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 85 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 109 of 266 PageID 8163

                                    all      applicable              law        rules           and        regulations              including                    without          limitation               rules        regulations

                                    and         procedures                   of any            applicable                securities                exchange                 self-regulatory                  organization                  or

                                    clearing            agency


                 iii                         the     Rating Condition                           has been               satisfied             with respect              to       SP       so        long as any Notes                   are

                                    then rated                by     SP              and               Rating           Condition                 has been             satisfied          with respect               to     Moodys
                                    so       long as any Notes                           are then rated                  by       Moodys

                 iv                 the Issuer             has not effected                         more than                three       prior Extensions                         and



                                    such        extension                is   not effected                  for the primary                                          of decreasing losses                        or recognizing
                                                                                                                            purpose
                                    gains resulting                     from         market value changes



                 In         the    case         of         Maturity                 Extension                 each           Noteholder                      other         than    Holders              of Extension                  Sale

  Securities                shall       be    entitled             to        receive           an     amount                 equal       to       the                              Extension                Bonus
                                                                                                                                                             applicable                                                    Payment
  Holders        of Preference                     Shares          shall not              be entitled             to receive                 any Extension                      Bonus Payment


                 The         Extension                Bonus Payment                            shall        be    payable               to    any        applicable               qualifying            beneficial              owners
  who      have         provided              the       Trustee              with         an    Extension                    Bonus           Eligibility              Certification                on      the     first    Payment
  Date     from         and        including the Extension                                     Effective              Date        on     which               funds are available                     for     such       purpose            in

  accordance                with the Priority of Payments                                        but in any                  event           no    later       than the earlier of the Stated                               Maturity
  and     the date           of redemption                    of the Notes                      Extension               Bonus Payments which                                    are not available                   to be       paid on
       Payment Date                     in accordance                   with the Priority of
                                                                                             Payments on                                      Payment Date shall not be considered
  due      and        payable                hereunder                  The         failure to
                                                                                                            pay       any         such Extension Bonus Payment on such date shall

  not     be an Event               of Default                 unless          the Issuer              shall          fail    to pay          in   full        such Extension                 Bonus Payment on                         the

  earlier       of the            Stated         Maturity                 and        the       date        of redemption                          in    full       of the         relevant          Securities                  Unpaid
  Extension            Bonus Payments                          shall not accrue                       interest               Such       amounts                shall       be paid        in the case               of the Notes

  to     the    accounts               designated               in the          applicable                  Extension               Bonus              Eligibility              Certification               or     to     the    extent

  otherwise            required by                   the       rules         of any            applicable                securities               exchange                 or   clearing           agency           in          manner
  determined                by the Issuer


                 Extension                Procedure


                 Not         later        than three               Business               Days following                          receipt          by        the     Trustee           of the notice                given       by     the

  Issuer       of     its    election           to    extend the Replacement                                      Period            the Extension                           Notice             the      Trustee            shall     mail
  the Extension                   Notice         to     all    Holders               of Notes the Preference                                      Shares         Paying           Agent for forwarding                           to    the

  Holders        of the Preference                         Shares and                     the    Holding               Preference                 Shares             Paying Agent for forwarding                                   to the

  Holders            of the         Holding              Preference                  Shares and                       each        Rating               Agency          so        long     as       any       rated         Notes       are

  Outstanding                     in    the      form          set      out         in    the       Indenture                 and       shall
                                                                                                                                                       request         the       Rating            Confirmation                 for    the

  Maturity Extension                         from        each        Rating              Agency             if    applicable



                 Any          Holder            of Securities                  may         deliver           an       irrevocable                 notice         an        Extension                Sale      Notice             to    the

  Issuer       and      the       Trustee            within          30       days        after the           Trustee              has mailed                  the Extension              Notice            the Extension
  Sale Notice                Period                of    its    intention                to    sell    all       or          portion          of       its   Securities           or with            respect         to    Investors

  Corp          in    its
                             capacity            as        Holder              of    the Class                   Preference                  Shares            all    or        portion        of Holding               Preference

  Shares         as         the   case        may be               to     an    Extension                   Qualifying                  Purchaser               in    the       case     of         Maturity            Extension

  Any      Extension                   Sale Notice                 received                by       the      Trustee              after       the        Extension                Sale    Notice             Period         shall          be

  disregarded                and        deemed           not       to     have        been          given             No      Holder              of Securities                 that    has not            delivered         such          an
  Extension             Sale        Notice            within            the     Extension                  Sale       Notice            Period           shall        be    entitled          to    sell     its    Securities             or

  Holding            Preference               Shares            as       applicable                   to    an    Extension                  Qualifying                Purchaser              in    connection              with the

  Maturity Extension


                 If
                       any        Holder           of Class             II    Preference Shares                         delivers             an Extension                   Sale       Notice        notifying             the Issuer

  and     the    Trustee of               its    intention              to    sell       all   or          portion           of   its   Class           II   Preference Shares                              such        Holder        will

  sell    such       Class         II   Preference Shares                           to    Investors              Corp and                such Preference Shares                               will be         redesignated                 as

  Class          Preference                   Shares            ii           Investors                Corp            will        issue       additional               Holding            Preference                 Shares           in


                                                                                                                        67
                                                                                                                                                                                                                   005366
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 86 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 110 of 266 PageID 8164

   number             equal           to    the      aggregate               number               of and           at          price        equal            to     the       price        of      such         redesignated
   Preference                  Shares         purchased                by     it    and        iii         the     Extension                Qualifying                  Purchaser               will       purchase              such
   additional             Holding            Preference             Shares              in   lieu of such              redesignated Preference Shares


                     On         the        applicable             Extension                  Determination                     Date             the     Issuer           or       its      agent           shall        confirm
         whether           or not Extension                      Qualifying Purchasers for                                   all    Extension               Sale      Securities             have      been       designated
   to purchase                 such        Extension          Sale        Securities                in   compliance                with     all    transfer           restrictions            in the        Indenture             the

   Preference                  Share        Documents                  and        the        Holding            Preference                Share         Documents                 and        the     legends            on       such
   Extension              Sale        Securities           and      all     applicable               laws        rules       and        regulations               including             without            limitation            any
   rules        regulations                 and      procedures                   of any            securities              exchange              self-regulatory                    organization                 or    clearing

   agency             ii        whether            the     requirements                      of clause           iii of            the     Extension              Conditions               are     satisfied           as    of the

   applicable             Extension               Determination                    Date        and        iii whether                all    other       Extension               Conditions                can     be    satisfied

   as of the          applicable              Extension             Effective                Date


                     On        each        Extension             Effective              Date         the    Maturity               Extension                shall     automatically                 become             effective

   under        the        terms           of the        Indenture                 and        the        Preference            Share            Documents                                          that     all    Extension
                                                                                                                                                                              provided
   Conditions                  set forth         above        are      satisfied             as     certified          to the Trustee                  by         certificate         of     an Authorized                  Officer

   of the Issuer                  No        later than           two Business Days after each                                       Extension               Effective           Date          the Trustee              based      on
        determination                  made by             the    Issuer           at    the
                                                                                                  expense          of the Co-Issuers                         shall mail                 notice       to    all    Holders          of

   Notes            the    Preference                Shares         Paying              Agent             for forwarding                    to     the       Holders            of Preference                   Shares            the

   Servicer           the       Initial       Purchaser                each        Rating           Agency             so     long as any                   rated     Notes          are     Outstanding                 and      the

   ISE        if and           for     so    long        as      any      Class of Senior Notes                               is    listed thereon                    confirming                 whether           or    not      the

   Maturity Extension                         became             effective               If    the Maturity                 Extension              became             effective              the    Issuer        shall      make

   any required                 notifications              thereof           to    the Depositary                  for               Securities              subject          to the Maturity                  Extension
                                                                                                                            any


                     None of           the       Initial      Purchaser                 the    Servicer           or any           of their respective                    Affiliates             shall have
                                                                                                                                                                                                                       any       duty
   to act       as an Extension                    Qualifying Purchaser



   Optional            Redemption


                     Notes                 The      applicable                Required                   Redemption                 Percentage                    may         give      written            notice           to    the

   Preference              Shares           Paying Agent                    the Trustee                   the    Issuer       and        the Servicer               directing           an    optional            redemption
   of the Notes                 with         respect        to    the     Notes an Optional                                 Redemption                       upon        the    occurrence                of       Tax Event
   or    at    any     time after the                    Non-Call             Period                Such         notice        must         be    given           not     later      than 45           days        before         the

   Payment            Date           on     which          the    redemption                   is    to    be    made              In     the     event        that       the     Preference               Shares           Paying
   Agent            the    Trustee           and        the   Issuer          receive           notice          directing            an    optional            redemption               from         any        one     or   more
   Holders           of Preference                 Shares          holding              less than               Majority            of the Preference Shares                               the Preference                   Shares

   Paying Agent shall                         within              Business Days of receipt                                  of such         notice           notify       the     Holders           of the Preference
   Shares           and        the    Holding            Preference                Shares           Paying         Agent for forwarding                                  to   the     Holders             of the        Holding
   Preference Shares                               of the receipt                  of such           notice       and        ii that            any     Holder           of Preference                 Shares          may join
   in
        directing              an Optional              Redemption                 by notifying                  the Issuer the Trustee                            and    the Preference                   Shares           Paying
   Agent         in    writing              within            Business              Days            after       such        Holders              receipt           of the        Preference                Shares           Paying
   Agents notice


                     Upon        receipt          of the written                  notice          directing            an    Optional            Redemption                   of the Notes the Co-Issuers
   with        respect          to     the    Senior Notes                   and         the      Issuer         with                       to        the    Class              Notes         are                                 the
                                                                                                                             respect                                                                   required             by
   Indenture              to    redeem            the    Notes         in whole                but not           in part            from        amounts             available           therefor           in     accordance
   with        Optional                     Redemption                  Procedures described                                 below               Any         Optional           Redemption                  of the           Notes
   shall       be     made            at    the    applicable                Redemption                    Price            Upon           an     Optional             Redemption                  of the         Notes           the

   Replacement                   Period           will     terminate               in    accordance                with the              definition               of that       term          The         Issuer        shall      at

   least 30          days       before the Redemption                              Date        unless            the    Trustee shall agree to                                shorter        notice        period            notify

   the Trustee                 the Preference                 Shares          Paying Agent for forwarding                                         to    the Holders               of Preference                  Shares           the

   Holding            Preference                 Shares          Paying           Agent           for forwarding                     to    the     Holders             of Holding                Preference             Shares
   and        each     Rating              Agency          of the         Redemption                      Date      the                                Record            Date         the                         amount of
                                                                                                                              applicable                                                      principal

   Notes        to be          redeemed on               the      Redemption                   Date        and    the applicable                  Redemption                    Prices



                                                                                                                   68
                                                                                                                                                                                                          005367
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 87 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 111 of 266 PageID 8165

                Preference                      Shares              On         any        Payment             Date            on     or      after      payment            in      full      of       the        Notes         all

  administrative                     and     other          fees    without               regard to                     payment               limitations            payable           under          the       Priority       of
                                                                                                              any
  Payments                including               the       Senior            Servicing           Fee        and        the        Subordinated               Servicing              Fee         and        all    amounts

  owing under                  the     Indenture             and     any       Hedge           Agreement                to    any Hedge               Counterparty                have      been       discharged



                                                       at    the    direction             of         Majority           of the Preference                        Shares      the      Issuer          shall       cause       the

                Trustee               to     make        payments              in    redemption               of    all       of the Preference                   Shares          in an      aggregate amount
                equal to               all      of the proceeds                     from        the    sale    or       other        disposition             of    all    of the remaining                        Collateral

                    less       any     fees        and       expenses               owed        by     the     Issuer          including               the       Redemption                Price       of any            Notes

                being simultaneously                                redeemed                   the    aggregate amount to be                             distributed            to    the Preference                    Shares

                Paying               Agent         for distribution                  to     the Holders             of the Preference Shares pro rata                                       in accordance                    with
                their respective                       holdings               or




                                      ii               at    the     unanimous                  direction           of the Holders                     of the       Preference               Shares               the    Issuer

                    shall cause              the      Trustee to make                     payments             in redemption                     of   all    or     directed           portion             representing
                    less       than all of the Preference                                 Shares        to    the       Preference               Shares          Paying      Agent           for distribution                   to

                           Holders              of the Preference Shares based
                the
                                                                                                               upon such direction


  with        respect           to    the Preference                 Shares           and       each    of clauses                      and     ii above             an Optional                     Redemption

                Upon                  distribution             pursuant to clause                             above            the      Servicer            will subject             to    the    standard of care

  specified           in the          Servicing             Agreement                  on       behalf of the Issuer                      and         subject      to clause           ii above direct                        the

  sale     of       all        remaining              Collateral              Obligations                   Upon               distribution                 pursuant         to      clause ii above                          the

  Servicer           will       effect          the    sale     of Collateral                  Obligations               in    accordance               with the unanimous                           direction           of the
  Holders           of the Preference                       Shares



                Upon             receipt         of the written                    notice       directing          an     Optional              Redemption               of the Preference Shares                             the

  Issuer       is    required              by    the Preference                    Shares       Paying         Agency Agreement                             to    redeem        the Preference                     Shares       in

  the    applicable                  manner            described              above             Any         Optional               Redemption               of the        Preference                 Shares         shall      be
  made        at the applicable                       Redemption                   Price



                    Optional               Redemption               Procedures                       The     Trustee               will    give       notice       of        redemption                    by     first-class

  mail postage                   prepaid              mailed         not       later        than       10    Business               Days and            not earlier than                   30     days          before        the

  applicable              Redemption                   Date         to             each        Holder        of Notes              to   be      redeemed            at    the     Holders             address in the
  Indenture               Register           or otherwise                in accordance                 with the rules and                        procedures              of the Depository                        Euroclear

  and     Clearstream                      as applicable                 to    the Preference                 Shares           Paying           Agent for forwarding                            to    the       Holders        of
  Preference               Shares and                  to    the Holding               Preference             Shares           Paying            Agent        for forwarding                    to    the       Holders        of

  Holding           Preference                  Shares and                ii        in the       case       of an        Optional             Redemption                 of the       Notes           to    each        Rating

  Agency                  In    addition           for so          long as any              Senior Notes                 are       listed on          the    ISE    and     so       long as the rules of the
  exchange                so     require              notice        of    an        Optional           Redemption                    of      Senior         Notes         shall       also       be        given        to    the

  Company                 Announcements                      Office of the                ISE


                    Notice           of redemption                  having            been       given        as    provided               above         the      Notes      to      be    redeemed                shall       on
  the    Redemption                    Date           become         payable              at    the    Redemption                   Price       therein          specified           and    from and               after      the

  Redemption                    Date       unless            the    Issuer           shall      default        in       the    payment             of the          Redemption                Price         and      accrued

  interest           the Notes               shall cease to              bear interest on the Redemption                                        Date


                                 final
                    Upon                     payment on                       Note     to      be so redeemed                      the Holder           shall present                and    surrender              the Note

  at    the                                        in the          notice          of redemption               to       receive           the                                                     Price          unless       the
               place           specified                                                                                                         applicable          Redemption
  Holder        provides               an undertaking                    to    surrender             the Note           thereafter



                    The Notes                may       not     be optionally                   redeemed            unless          either       of the following                conditions             is       satisfied



                                                       at    least        10 Business                 Days before                   the    Redemption               Date          the      Servicer              shall       have
                    furnished to the Trustee                              evidence              in form            reasonably                satisfactory           to    the     Trustee             that        the    Issuer

                    has entered into                         binding           agreements              with               financial           or   other         institution or            entity          whose short

                                                                                                               69
                                                                                                                                                                                                       005368
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 88 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 112 of 266 PageID 8166

             term unsecured                       debt obligations                      other        than obligations                        whose         rating           is    based        on       the    credit          of

             person            other        than the             institution             have              credit       rating          of    at     least      A-i               from       SP             and     of    P-i
             and          not    on     credit          watch           for    possible             downgrade                  from          Moodys               or        to     any       other          institution             or

             entity        if   the    Rating Condition                        with respect                 to   Moodys                 is   satisfied          with respect                 to    the other             entity
             to   sell     to    the financial                   or other        institutions               not       later    than the Business Day                                   before the Redemption

             Date         in    immediately                  available             funds        all        or    part    of the           Collateral             directly               or by       participation                   or

             other         arrangement                  at             Purchase          Price        at    least equal              to      an      amount           sufficient             together              with        any
             Cash and             other          Eligible              Investments             not subject               to   the       agreements                and        maturing              on       or before           the

            Redemption                  Date           and        any       payments           to     be received                 with respect               to       the    Hedge            Agreements                  on        or

             before the Redemption                                Date         to pay         all    administrative                  and          other     fees       and        expenses              payable           under

             the      Priority              of    Payments                   without           regard            to     any        payment                limitations                  including              the        Senior

             Servicing            Fee        and        the       Subordinated                 Servicing                Fee         all      amounts            owing under                    the       Indenture              all


             amounts             owing under                      the       Hedge         Agreements                    to    the       Hedge          Counterparties                        and       to     redeem            the

             Notes         on    the        Redemption                  Date       at   the applicable                  Redemption                   Prices           or



                                ii                before              entering          into
                                                                                                    any         binding           agreement                to        sell        all    or          portion              of     the

             Collateral           and        selling             or    terminating             any     Hedge            Agreement                    the   Servicer               shall      have        certified            that
             in     its
                           commercially                     reasonable judgment                             the       settlement              dates        of the           sales        will      be       scheduled               to

             occur         on    or before              the       Business Day                 before            the    Redemption                   Date        and        that       the expected                proceeds
             from          the    sales          are        to    be        delivered          to    the         Trustee           no        later    than           the     Business               Day        before           the

             Redemption                 Date            in immediately                    available              funds            in an       amount calculated                           as      applicable              in the

             manner provided                           below            sufficient            together                with     any        Cash and               other           Eligible          Investments                  not

             subject            to the agreements                       and    maturing             on      or before             the     Redemption                  Date         and       any payments                     to be

             received            with        respect              to    the    Hedge           Agreements                    on    or        before        the        Redemption                   Date           to     pay    all


             administrative                  and        other          fees    and      expenses                payable under                  the Priority                 of Payments including                               the

             Senior             Servicing              Fee            and     the       Subordinated                    Servicing                 Fee           all     amounts                owing              under         the

             Indenture                all    amounts                  owing under              the     Hedge            Agreements                   to    the        Hedge            Counterparties                    and        to

             redeem             the    Notes           on    the       Redemption               Date            at the       applicable              Redemption                   Prices            For purposes                    of

             this     paragraph                  the    amount              shall be         calculated               with respect                to the     classes             of Collateral                listed in the

             table         below by               multiplying                  the      expected                proceeds            of sale           of the           Collateral                 by     the       indicated

             percentage               in    the table             below


                                                                                                                                          Number of Business Days Between
                                                                                                                                        Certification                 to the Trustee                   and        Sale


                                                                                                                         Same Day                               to                           to                          to    15

            Cash          or other          Eligible             Investments                                                  100%                         100%                          100%                          100%
            Loans other than                            below                                                                 100%                         93%                           92%                           88%
            High-Yield                 Bonds            other               than         below              and               100%                          89%                          85%                           75%
            Structured                Finance           Obligations in                        each         case
            other         than         below
            High-Yield                 Bonds            other               than         below              and               100%                         75%                           65%                           55%
            Structured                Finance               Obligations                 in    each         case
            with            Moodys                Rating              of    B3          and    on      credit

            watch              with         negative              implications                 or     below


            Synthetic             Securities                                                                                  100%                          65%                          55%                           35%


             Any          certification            delivered                 by the Servicer                    shall    include                     the prices              of and           expected             proceeds
   from    the      sale        of any           Collateral                 Obligations              Eligible            Investments                  or     Hedge                Agreements                  and               all


   calculations       required              by    the Indenture




                                                                                                                70
                                                                                                                                                                                                       005369
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 89 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 113 of 266 PageID 8167

                Any         notice          of redemption                   may            be    withdrawn                by the Issuer               up    to    the       fourth          Business             Day before
  the scheduled                 Redemption                   Date                                                               Preference            Shares Paying
                                                                      by        written           notice       to     the                                                                  Agent for forwarding
  to    the    Holders           of Preference Shares                                the        Holding        Preference                  Shares         Paying        Agent for forwarding                                 to    the

  Holders           of Holding              Preference Shares                             the Trustee               and    the       Servicer         only if


                                                      in the        case of an Optional                         Redemption                   of Notes the Servicer                            does         not deliver             the

                 sale       agreement                  or       certifications                  required            under            the    Indenture             as        the        case       may        be        in     form

                 satisfactory               to the         Trustee



                                     ii               in     the     case            of    an     Optional             Redemption                    in    whole            of either             the       Notes           or     the

                Preference                 Shares           as    described                above        in    Optional RedemptionNotes                                                      and       clause                of the
                first
                            paragraph                  under         Optional                       RedemptionPreference                                    Shares                    the     Issuer         receives              the

                written             direction              of the       Preference                  Shares            or        in    the     case        of an        Optional               Redemption                    of the
                Notes               the    Affected              Class          to    withdraw               the      notice         of redemption                delivered                       the                               of
                                                                                                                                                                                            by             percentage
                the       Preference                  Shares         or         in    the        case     of an           Optional            Redemption                    of the           Notes          the        Affected
                Class requesting                           redemption                 under         Optional RedemptionNotes                                                          or    clause               of the           first

                paragraph under                        Optional RedemptionPreference                                                         Shares          as applicable                       or



                                    iii               in     the     case        of an            Optional             Redemption                   of Preference                     Shares          as    described                in

                clause              ii     of the           first    paragraph                  under         Optional                RedemptionPreference                                    Shares              the       Issuer

                receives             the        unanimous             written              direction          of the Holders                  of the Preference                        Shares         to    withdraw               the

                notice              of redemption                   and         the        Issuer       hereby            agrees for the                  benefit           of the          directing            Holders             to

                withdraw                  the    applicable           notice              of redemption                   if   it    receives        the written                 direction        refened              to    in the

                preceding                 clause       ii or         this       clause           iii

                Notice              of any       withdrawal                shall be             sent      not later than the third Business Day                                             before         the scheduled

  Redemption                Date           assuming                 that        the        Trustee        has         received                             written           notice           from         the        Issuer        as
                                                                                                                                            timely
  provided           above                by     the       Trustee          to       each         Holder            of Notes               scheduled         to     be           redeemed             at    the        Holders
  address in the Indenture                            Register         by overnight                    courier         guaranteeing                  next day          delivery              or to          the extent             the

  address contained                        in    the       Indenture                                 is   not
                                                                                 Register                             sufficient            for     that    purpose                   by    first-class           mail             the

  Preference              Shares           Paying           Agent for forwarding                               to     each          Holder        of Preference                   Shares and                 the       Holding
  Preference              Shares           Paying           Agent for forwarding                               to     the       Holders           of Holding                Preference                Shares                 if    the

  Issuer       so    withdraws                  any    notice        of redemption                       or    is    otherwise              unable to complete                                   redemption                 of the
                                                                                                                                                                                        any
  Notes        the    Sale          Proceeds           received from                       the    sale    of any           Collateral             Obligations sold                     in accordance                   with the
  Indenture           may            during            the       Replacement                     Period         and             in    respect         of    Sale        Proceeds                 from        Credit              Risk

  Obligations and                    Credit        Improved                Obligations                  after       the Replacement                       Period            at    the       Servicers             discretion

  be used to purchase                       replacement               Collateral                 Obligations in accordance                                with the Eligibility Criteria


                Notice              of redemption                  shall        be given by the Co-Issuers                                  or upon an            Issuer              Order by             the    Trustee            in
  the    name and              at   the
                                            expense             of the Co-Issuers                        Failure          to give           notice    of redemption                         or any         defect       therein
  to    any Holder              of
                                     any Note
                                                            selected        for redemption                      the Preference                    Shares         Paying Agent for forwarding                                        to

  each     Holder          of Preference Shares or the Holding                                                 Preference                  Shares     Paying           Agent for forwarding                                 to     the

  Holders           of Holding                 Preference             Shares               shall     not       impair or affect                     the     validity             of the                                     of any
                                                                                                                                                                                                 redemption
  other       Securities




                                               by Refinancing                                                             Class of the Notes
                Redemption                                                            In    addition           any                                               may be redeemed                            in    whole but
  not    in part          on        any     Payment              Date       following               the       fifth       anniversary               of the       Closing               date      from        Refinancing
  Proceeds           if    the       Servicer              on     behalf         of the           Issuer proposes                      to     the     Holders           of the              Preference                Shares        in

  writing       by         notice          to    the       Preference                Shares         Paying           Agent for forwarding                           to       the        Holders            of Preference
  Shares and               to       the    Holding              Preference                 Shares        Paying            Agent for forwarding                              to       the    Holders             of Holding
  Preference              Shares                with         copy          to    the       Trustee            and      the      Rating         Agencies                at        least 30         days       prior          to     the

  Payment            Date           for        such        redemption                 such          date            the        Refinancing                  Date                 to    redeem           such          Notes          in

  accordance              with      the     Indenture               which            notice       shall
                                                                                                 among                              other    things         specify              the       Refinancing                Date        and
  the    Class of Notes                    to    be Refinanced                        Such redemption will be                                effected                                                                   loan or
                                                                                                                                                             by the Issuer                    obtaining
  an    issuance of                  replacement                  class         of notes          Refinancing                         Notes           the    terms of which loan                                 or    issuance
  will    be    negotiated                 by     the       Servicer             on        behalf        of the           Issuer from                one     or     more              financial            institutions             or

                                                                                                                71
                                                                                                                                                                                                           005370
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 90 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 114 of 266 PageID 8168

  purchasers              which may                    include          the     Servicer              or    its    Affiliates         selected        by    the        Servicer                  refinancing

  provided              pursuant          to    such         loan or          issuance                    Refinancing                  and     provided           that                  such     proposal          is


  approved              by         Majority           of the Preference                    Shares            voting        as      single      class       at    least        15        days    prior    to      the

  Refinancing                Date        and    ii      the       Servicer         completes                such     Refinancing           and      causes       the Refinancing                      Proceeds

  to    be    deposited with the Trustee in immediately                                                     available       funds no          later    than the close                    of the Business

  Day immediately                     preceding              the Refinancing                    Date


                   The       Issuer       will    obtain               Refinancing                   only    if   the    Servicer      determines            and       certifies to              the Trustee

  that



                                      Rating Agency                     Confirmation                  has been           obtained from           SP        for    such Refinancing



                   ii              the    proceeds               from       the Refinancing                  will be       at    least sufficient          to
                                                                                                                                                                 pay     the Refinancing                    Price

  plus       any Administrative                       Expenses              of the Issuer             related       to   the Refinancing




                   iii              the     interest          rate     payable            in    respect           of the    obligations          providing             the    Refinancing                is      less

  than the interest rate payable on                                    the Notes          being refinanced



                   iv               the    principal             amount of any                      obligations          providing the Refinancing                       is    no        greater      than the

  principal         amount of              the    Notes           being redeemed with                         the proceeds          of such         obligations



                                    the     stated          maturity           of the          obligations           providing         the     Refinancing               is    no        earlier      than        the

  Stated       Maturity of the Notes                          being refinanced



                   vi               the    Refinancing                 Proceeds            will be          used     to    the    extent      necessary           to    redeem             the    applicable

  Notes


                   vii              the        agreements                relating          to        the     Refinancing            contain           non-recourse                  and         non-petition

  provisions              investor          qualification               provisions                  and    transfer      restrictions         equivalent          to    those applicable                    to    the

  Notes        being redeemed                     as    set      forth      in the Indenture




                   viii             the    obligations               providing            the Refinancing                  are    subject      to    the   Priority           of Payments               and       do

  not     rank higher in priority                           pursuant to the Priority                         of Payments than the Class of Notes                                        being redeemed
   and



                   ix               the     expenses              in connection                     with    the    Refinancing          have        been        paid or        will        be    adequately

   provided         for



   Any       Refinancing                 Proceeds           will not constitute                       Interest      Proceeds        or Principal           Proceeds            but will be              applied

   directly        on     the      related       Refinancing                  Date     pursuant              to   the    Indenture       to    redeem           the    Notes            being refinanced
   and       pay    Administrative                     Expenses               in connection                 with     the    Refinancing             without        regard           to    the     Priority         of

   Payments              provided               that    to       the    extent       that           any     Refinancing           Proceeds          exceed        the     amount               necessary to
   redeem           the       Notes            being          refinanced             and              any     associated           Administrative                 Expenses                     such      excess

   Refinancing               Proceeds           will be          treated       as Principal                Proceeds


                   In    addition           the       Servicer          has agreed                  with one       or    more Multiple Class Holders                               to    purchase           at    the

   option       of each            such     Multiple             Class Holder                  Securities           or    Holding       Preference           Shares           as the case              may be
   held or in the case of any Notes                                     represented by Global                        Notes        beneficially         owned           by such            Multiple          Class

   Holder          in connection                with             Refinancing                   if    such    Securities          or    Holding         Preference              Shares            as   the        case

   may be           are      not     subject           to    such       Refinancing                  and     other       Securities     or       Holding         Preference                Shares        as       the

   case      may be               held or        in    the case             of any     Notes              represented        by Global           Notes      beneficially                  owned        by     such

   Multiple             Class         Holder            are        subject           to        such         Refinancing                 See         Risk         FactorsRelating                        to        the

   SecuritiesThe                    Notes        are subject             to   Redemption                   by Refinancing


                   Refinancing                 Notes        may        be     issued      from            time to time pursuant to                    Refinancing              as        described above

   and       subject         to    and     in    compliance                 with     the        terms of the             Indenture            Any     such       Refinancing                   Note     will be

   issued          by    the       Issuer       and         if
                                                                  any       such     Refinancing                   Note     is      Senior          Note        the     Co-Issuer               and     will       be

                                                                                                              72
                                                                                                                                                                                          005371
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 91 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 115 of 266 PageID 8169

   authenticated                  by     the     Trustee                                                   to    the     Trustee             of an    order of the                                and
                                                                          upon        delivery                                                                                       Issuer               the      applicable
   opinion          of counsel as set forth in the Indenture


   Special          Redemption                   of Notes                  If the          Servicer              Does        Not Identify Replacement                                      Collateral Obligations
   as Contemplated                        by the Indenture


                   Principal             payments                on        the Notes                shall       be made           in    whole        or   in               at              in accordance              with the
                                                                                                                                                                part            par
  Priority          of Payments                  if        at               time during                    the                                  Period          the       Servicer           elects
                                                                 any                                              Replacement                                                                            subject         to    the

   Servicing                Agreement                 to        notify          the       Trustee           and        each        Rating           Agency           that       it    has     been       unable        for     45
   consecutive                Business           Days                to    identify             additional             or                             Collateral                                                      deemed
                                                                                                                             replacement                                       Obligations that                 are

   appropriate                by the Servicer                    in       its    sole      discretion             and       meet        the    Eligibility           Criteria in sufficient                     amounts         to

   permit the application                         of       all       or         portion             of the funds then                   in    the    Collection             Account              available       to be       used
   to purchase                additional          or replacement                           Collateral            Obligations


                   On        the Special
                                                      Redemption                      Date           the    Special          Redemption               Amount              will be          available       to be      applied
   in   accordance                  with       Priority                         of PaymentsPrincipal                                   Proceeds            to    the       extent           of available            Principal
  Proceeds                  Notice          of payment                      of the                               Redemption                   Amount           shall       be
                                                                                               Special                                                                               given       by     first-class        mail
  postage           prepaid              mailed            not        later          than three             Business              Days         before      the       applicable               Special         Redemption
  Date        to        each        Holder        of Notes                      to    be       redeemed                at    the       Holders            address in                 the    Indenture                           or
                                                                                                                                                                                                                Register
  otherwise              in    accordance                  with the rules and                         procedures of the Depository                                        In                      for    so
                                                                                                                                                                                addition                        long as any
   Senior Notes                   are    listed on          the           ISE and              so   long as the rules of the exchange                                     so require              notice      of      Special
  Redemption                  of the Senior Notes                           shall          also      be given to the Company                              Announcements                      Office of the            ISE

                   In       connection            with                                                                 the                          of the Notes                will be
                                                                      Special             Redemption                             principal                                                       paid from Principal
  Proceeds              in an
                                    aggregate amount equal to the Special                                                                             Amount                                       Class A-i
                                                                                                                             Redemption                                   first        to any                            Notes
  to    be        redeemed               then         to    any           Class           A-lb Notes                to       be     redeemed              then       to                Class        A-2 Notes            to    be
                                                                                                                                                                               any
  redeemed                  then to any           Class                   Notes           to    be redeemed                  then to any             Class            Notes           to    be redeemed and                  then
  to    any       Class              Notes        to       be        redeemed                  in each          case        until      paid in full             in   accordance                  with    the                   of
                                                                                                                                                                                                                 Priority
  Payments                  See Description                          of the SecuritiesPriority                                    of PaymentsPrincipal Proceeds



  Mandatory                   Redemption                    of the Notes


                   General



                   In       the     event        of         Rating               Confirmation                    Failure           or         failure      to    meet                                         Test
                                                                                                                                                                                any        Coverage                   on      any
  Determination                     Date          mandatory                      redemption                 of one          or    more Classes of Notes                          in    whole        or in part         will be

  required               Any        mandatory                   redemption                     could       result       in an          elimination             deferral          or        reduction       in    interest      or

  principal             payments            to    one           or    more Classes of                       Securities                 which        would adversely                    affect       the returns         to    the
  Holders              of     the       Class     or        Classes                  of    Securities                  See        Risk FactorsRelating                                 to    the      SecuritiesThe
  Indenture             Requires            Mandatory Redemption                                           of the       Interests             for   Failure          to                                         Tests         and
                                                                                                                                                                           Satisfy          Coverage
  The              Indenture             Requires               Mandatory Redemption                                    of the Notes                Upon       Rating Confirmation                        Failure


                   Mandatory Redemption                                    of the Notes                for Failure to Satisfy Coverage                                     Tests



                   Except           with                         to payments                    made pursuant                           an Optional
                                             respect                                                                              to                           Redemption                   or     redemption            made
  in    connection                with         Tax Event                   as described                under           Optional Redemption                                      on     any       Payment Date              with
  respect         to    which           any Coverage                      Test as described under                                                    for the         NotesThe
                                                                                                                                  Security                                                       Coverage          Tests        is

  not    met on             any Determination                         Date            principal                                   on    the Notes          will be          made           as described          under
                                                                                                           payments
  Priority         of    Payments

                   Mandatory Redemption                                    of the Notes                Upon Rating Confirmation                                 Failure



                   Upon           the    event         of                             Confirmation                                             Interest
                                                                     Rating                                        Failure              all                    Proceeds               remaining          after      payment
  of amounts                referred        to    in       clauses                    through              14      of       Priority of PaymentsInterest Proceeds                                                     will be

  used       to    pay                           of the Class A-ia Notes the Class A-lb Notes the Class A-2
                              principal                                                                     Notes the                                                                                                 Class
  Notes           the    Class            Notes            and       the Class                      Notes                                 in   order of their priority                       on    the next
                                                                                                                sequentially                                                                                       Payment

                                                                                                                       73                                                                                005372
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 92 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 116 of 266 PageID 8170

  Date     and        each       Payment              Date           thereafter             until          the    Initial            Ratings            are    confirmed                         if
                                                                                                                                                                                                       necessary                  after   the

  foregoing           payments                are    made        out        of Interest                Proceeds                 Principal              Proceeds                in     accordance                   with clause

  Priority              of PaymentsPrincipal                                     Proceeds                   will      be     used          to     pay        principal               of each                Class of the Notes

  sequentially              in order of their priority                           on each              Payment              Date        until the             Initial       Ratings are confirmed



               Upon           receipt              of notice          of          Rating          Confirmation                        Failure           and         if    available              Interest              Proceeds           and

  Principal           Proceeds                are    insufficient                to     effect             the     redemption                     of the           Notes              at     par on any                     subsequent

  Payment         Date           in     accordance               with the               Priority             of Payments                    as        and     to     the        extent
                                                                                                                                                                                                 necessary for each                         of

  Moodys              and     SP              to    confirm           in    writing           the          Initial        Ratings            assigned by                       it    on     the       Closing               Date     to    the

  Notes then            at       the    direction           and        in    accordance                    with the             instructions                 of the Servicer                      the            Trustee          shall   sell


  Collateral          Obligations so that                        the       proceeds              from         the       sale         and     all       other        funds available                          for the         purpose        in

  the    Collection              Account             will       be    used         to    redeem               the     Notes            but only                to        the        extent       necessary for each                         of

  Moodys              and     SP              to    confirm           in    writing           the          Initial        Ratings            assigned by                       it    on     the       Closing               Date     to    the

  Notes and            to pay           all    administrative                    and     other         fees expenses                       and        obligations                   payable under                   the Priority            of

  Payments             Any         sale       under       these        provisions                shall be            conducted                   in    such          manner that


                                                     after giving effect                      to the          sale        each        Overcollateralization                                Test        is    satisfied         or    if
                                                                                                                                                                                                                                          any
               Overcollateralization                            Test        is   not     satisfied                the     extent           of compliance                       with the Overcollateralization

               Test         is   not reduced



                                  ii                 if   the    sale       occurs on                 or after            the    second               Payment Date                         after           giving effect             to    the

                 sale       each        Interest          Coverage               Test       is   satisfied              or      if
                                                                                                                                      any        Interest          Coverage                 Test            is   not    satisfied          the

               extent            of compliance                  with the Interest Coverage                                      Test        is   not reduced                        and



                                  iii                after      giving effect                    to    the        sale     each         Collateral                 Quality Test                       is    satisfied         or     if   any
               Collateral               Quality Test                  is    not    satisfied                the      extent          of compliance                        with the Collateral                           Quality Test
                 is   not reduced



   Redemption                of the Preference                        Shares            in    Connection with Mandatory                                                  Redemption                         of the Notes



               The          Preference               Shares           will       be     redeemed                  in whole              in       accordance                 with the                  Priority          of Payments

   and   the     Preference                   Share       Documents                    on     any          Payment               Date           on      which                  mandatory                    redemption               of the

   Notes    described                  under         Mandatory                          Redemption                    of the           Notes                results            in     the    payment                   in    full    of the

   Aggregate           Outstanding                  Amount             of each          Class of Notes



   Priority of Payments


                 Collections                  received           on        the     Collateral                during             the        related           Due          Period             will           be    segregated              into

   Interest      Proceeds               and        Principal          Proceeds                and      applied             on        each        Payment                 Date         in the          priority          below under
   Interest                 Proceeds                  and        Principal                            Proceeds                       respectively                    collectively                           the        Priority             of

   Payments

               Interest            Proceeds



                 On     each            Payment             Date           Interest           Proceeds                with           respect            to    the         related            Due            Period          other         than

   Interest      Proceeds                previously used                     during              such         Due          Period            to       purchase              accrued               interest             in    respect        of

   Collateral          Obligations                  or    otherwise               used           as        permitted under                        the        Indenture                    will    be         distributed             in    the

   following          order of priority



                                   to     the       payment            of any               taxes           and      registration                     and     filing           fees        owed             by     the       Co-Issuers

                                   without                limit            and         then           to     the        payment                  of     Administrative                            Expenses                          to     the
                                                                                                                                                                                                                             up
                                   Administrative                     Expense            Cap as follows


                                              FIRST        in   the following                    order of priority



                                                                       fees expenses                        and      indemnities of the Trustee                                       and        then



                                                                                                                     74
                                                                                                                                                                                                                   005373
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 93 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 117 of 266 PageID 8171

                                ii               fees expenses               and        indemnities of the Collateral                               Administrator                     and     then



                                iii              fees        expenses            and     indemnities of the                       Preference             Shares             Paying          Agent
                                                 and



                                iv               fees expenses               and        indemnities of the Holding                                Preferences               Shares          Paying
                                                 Agent


                     SECOND                in the following                 order of priority



                                                 fees    and    expenses               of the Administrator                          and     then


                                                 fees    and      expenses               of     the        Co-Issuers             including              fees         and        expenses            of
                                counsel          and     ongoing            surveillance                   credit        estimate            and     other           fees    owing            to    the

                                Rating           Agencies             and        any         other        person          except            the     Servicer                if    specifically

                                provided          for in the          Indenture               and       to the expenses                    but not fees                of the Servicer               if


                                payable under                 the Servicing              Agreement


              the    excess           if
                                           any of        the     Administrative                     Expense             Cap over            the amounts                paid pursuant to
              clause              above           to deposit          into       the   Expense Reimbursement                                 Account


              FIRST        to    deposit          in the Class              II   Preference                Share                           Payment Account                       for
                                                                                                                        Special                                                         payment
              in    accordance              with        Security            for        the    NotesThe                    AccountsClass                       II      Preference              Share

              Special           Payment Account                       an     amount equal                     to   the     product          of          the     Class        II   Preference

              Share        Portion for                 such     Payment            Date            if
                                                                                                         any        and      ii       any     accrued            and        unpaid          Senior

              Servicing           Fee       then due            and     payable              and        SECOND             to    the
                                                                                                                                           payment         to      the      Servicer           of an

              amount equal                  to    the    difference              between                   the     accrued           and     unpaid Senior                  Servicing              Fee

              as    of such           Payment Date                and        ii        the    amount deposited                        to    the    Class        II    Preference              Share

              Special           Payment Account                   in accordance                    with the preceding                       clause


              to    the     payment               of     all    amounts                due      to       the       Hedge         Counterparties                      under        the       Hedge
              Agreements               if       any     other     than       any        Defaulted              Hedge         Termination                Payments


              FIRST        to    the                         of accrued            and                                                        Class A-
                                           payment                                            unpaid interest                   on     the                                 Notes and               any
              accrued           and    unpaid Defaulted                     Interest          on        and     any      Defaulted           Interest         Charge             with respect
              to     the    Class A-la Notes                     and        SECOND             to       the    payment of accrued                       and          unpaid       interest          on
              the     Class        A-lb Notes                   and        any         accrued            and       unpaid            Defaulted          Interest                on     and        any
              Defaulted           Interest         Charge         with respect                to the Class A-lb Notes


              to    the    payment of accrued                         and        unpaid        interest            on    the     Class A-2 Notes and                             any    accrued
              and     unpaid Defaulted                       Interest        on        and    any        Defaulted              Interest      Charge            with respect                to     the

              Class A-2 Notes


              if   the     Class            Coverage            Tests are not satisfied on                                the related             Determination                  Date         to   the

              payment            of principal                of the Class A-la Notes the                                     Class A-lb Note                     and        the    Class A-2
              Notes        in the          Note     Payment Sequence                          in     the      amount necessary                     so   that         all   of the Class
              Coverage            Tests would be                      met on           such         Determination                 Date        on         pro forma                basis        after

              giving effect                to    any     payments            in    reduction               of the principal                  of Notes            made            through           this

              clause        or     until         paid    in    full    Interest              Proceeds              to   be      applied       pursuant               to    this       clause

              before        the        application              of     any         Principal               Proceeds              as        described          under              Principal
              Proceeds            below           on    the current              Payment Date


              to    the    payment of accrued                         and        unpaid interest                   on   the     Class              Notes        excluding               Class

              Deferred            Interest             but     including           interest             accrued           for    the       preceding             Interest          Period           on
              Class             Deferred          Interest




                                                                                       75
                                                                                                                                                                            005374
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 94 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 118 of 266 PageID 8172

               if   the    Class            Coverage               Tests are not satisfied                        on       the     related         Determination                     Date     to    the

              payment            of principal               of the Class A-i                      Notes         the    Class A-lb Notes the Class A-2 Notes

              and      the       Class             Notes           in     the       Note         Payment           Sequence                  in     each        case       in        the    amount

              necessary              so that      all   of    the       Class              Coverage          Tests would be                        met on such Determination
              Date        on        pro forma basis                 after giving effect                    to any           payments              in reduction             of the principal

              of Notes              made        through        this       clause            or    until    paid        in       full    Interest             Proceeds           to    be    applied

              pursuant           to    this clause                      before           the    application            of any Principal                      Proceeds               as described

              under        Principal Proceeds                                 below         on the current                 Payment Date


         10   to    the    payment of Class                         Deferred               Interest



         11   to    the    payment of accrued                           and     unpaid            interest       on        the    Class             Notes           excluding               Class

              Deferred              Interest      but       including           interest          accrued         for the             preceding          Interest         Period on            Class
                    Deferred           Interest



         12    if   the    Class            Coverage               Tests       are        not satisfied           on       the     related         Determination                     Date     to    the

              payment of               principal         of the Class A-la Notes the Class A-lb Notes the Class A-2 Notes
              the    Class             Notes          and     the    Class                Notes       in the      Note           Payment Sequence                          in each           case    in

              the    amount necessary                        so     that      all        of the Class                  Coverage              Tests           would be               met on        such

              Determination                 Date        on         pro forma               basis      after giving effect                     to
                                                                                                                                                   any       payments                in reduction

               of the principal                 of Notes           made through                   this    clause            or until paid               in   full    Interest             Proceeds

               to be      applied         pursuant to              this    clause           12       before the application                          of any         Principal             Proceeds

               as described               under       Principal Proceeds                                 below         on the current                Payment Date


         13    to the      payment of Class                         Deferred               Interest



         14    to   the    payment of accrued                           and     unpaid           interest        on     the       Class             Notes           excluding               Class

               Deferred             Interest      but including                 interest          accrued         for the             preceding          Interest         Period on            Class

                    Deferred           Interest



         15    if   the    Class            Coverage               Tests are not satisfied                        on       the     related         Determination                     Date     to    the

               payment           of principal               of the Class                   Notes         in the    amount necessary                           so that      all       of the Class

                    Coverage              Tests       would be met on such Determination                                                Date       on         pro forma               basis       after

               giving effect               to   any      payments               in reduction               of the principal                    of Notes             made through                   this

               clause          or     until     paid in full               or       if      Rating         Confirmation                     Failure          exists       on        the    Payment
               Date        to    the      payment            of principal                  of the        Class A-la Notes                          the       Class A-lb Notes                       the

               Class A-2 Notes the Class                                   Notes            the      Class         Notes              and    the Class                Notes          in the Note

               Payment Sequence                         in each         case        in    the    amount necessary                       so    that           Rating Confirmation                     is


               obtained             or until paid             in   full    Interest              Proceeds         to       be applied              pursuant          to   this       clause        15
               before           the    application                 of                    Principal        Proceeds                 as       described           under               Principal
                                                                          any
               Proceeds               below on          the current             Payment Date


         16    to the      payment of Class                          Deferred              Interest




         17    to   deposit          in the      Collection             Account             as Principal           Proceeds                 amounts           representing                Principal

               Proceeds             previously           used to pay                 amounts          referred             to    in clauses                   through                             10
               11 13 14                         and     16         above        and        not previously restored                           to    the       Collection              Account        or
               if   not restored            to the Collection                   Account              used to purchase                       Collateral          Obligations


         18    during          the Replacement                 Period            if      the    Retention         Overcollateralization                             Test       is   not    satisfied

               on    the       related          Determination                  Date            for   deposit          to        the    Collection             Account               as     Principal

               Proceeds             the     lesser       of             50%          of the          remaining              Interest          Proceeds              available              after    the


               payments               pursuant          to    clause            17          above         and     ii            the     amount           necessary              to        cause     the

               Retention             Overcollateralization                      Test to be satisfied                       as of such             Determination                     Date




                                                                                          76
                                                                                                                                                                           005375
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 95 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 119 of 266 PageID 8173

               19            to    the        payment                of
                                                                            any    remaining                Administrative                     Expenses                  not     paid        under            clause

                             above            in the respective                   priorities         specified          in    clause




               20            FIRST            to    deposit          in the       Class        II    Preference              Share        Special              Payment Account                              for    payment
                             in    accordance                  with Security                   for        the    NotesThe                  AccountsClass                               II   Preference                  Share

                             Special           Payment Account                           an amount equal                     to    the product                 of              the    Class            II    Preference

                             Share            Portion            for        such        Payment                 Date         if                 and     ii any                       accrued                and      unpaid
                                                                                                                                    any
                             Subordinated                      Servicing          Fee     then due              and     payable and                  SECOND to                   the       payment                pro     rata

                             according               to the          amounts        payable               under       clauses                  and                  below to                      the        Servicer         of

                             an     amount            equal            to    the     difference                 between                   the       accrued               and        unpaid            Subordinated

                             Servicing               Fee        as    of such            Payment               Date     and        ii      the       amount deposited                             to        the    Class       II

                             Preference               Share           Special       Payment Account                          in    accordance                  with the preceding                            clause          and

                                    pro        rata       to    each        Holder       of Securities                entitled           thereto the applicable                              Extension               Bonus
                             Payment               as described under                     Extension                     of the Replacement                               Period        the    Stated              Maturity
                             and     the Scheduled                        Preference Shares                     Redemption               Date

               21            to    the    payment of any Defaulted                                   Hedge         Termination                 Payments


               22            to    the        Preference                  Shares        Paying            Agent         on         behalf        of the                 Issuer        for    deposit               into      the

                             Preference               Shares               Distribution              Account            for        payment               pro            rata    to     the    Holders                 of the
                             Preference               Shares              until    the   Holders               of the Preference                     Shares              have        realized                Preference
                             Share        Internal             Rate        of Return of 12.0%



               23            FIRST            to    deposit           in the      Class        II    Preference              Share        Special              Payment Account                          for        payment
                             in    accordance                  with Security                   for        the    NotesThe                  AccountsClass                               II   Preference                  Share

                             Special               Payment                Account           of       an        amount             equal        to        the        product           of                the        Class       II


                             Preference               Share               Portion        for        such        Payment             Date            if
                                                                                                                                                          any            and     ii         the    Supplemental

                             Servicing               Fee        if    applicable           and           SECOND          to       the     payment                  to    the    Servicer           of an            amount
                             equal to the difference                             between                  the     accrued          and     unpaid Supplemental                               Servicing               Fee      as

                             of     such           Payment            Date        and     ii         the       amount             deposited              to    the        Class       II    Preference                  Share

                             Special           Payment Account                       in accordance                    with the preceding clause                                  and



               24            any     remaining                 Interest           Proceeds               to the    Preference Shares                           Paying           Agent on behalf of                           the

                             Issuer for deposit                           into    the Preference                  Shares          Distribution                 Account               for                                  rata
                                                                                                                                                                                            payment pro
                             to    the Holders                 of the Preference Shares



               provided           that        in    lieu       of payment                of Interest              Proceeds              referred              to    under        clauses           22             and     24
  above        in whole       or in part             on    any Payment Date                              the    Servicer           on     behalf the Issuer will have                                        the    right to

  direct     the    Trustee         to    distribute                 Eligible       Equity               Securities
                                                                                                                             pro        rata        to        the       Consenting                Holders             of the
  Preference        Shares         with respect                 to    such Payment                  Date        to the       extent       that       the       Market            Value        of such Eligible

  Equity       Securities          determined                  by      the       Servicer           as    of the       relevant           Market               Value            Determination                      Date        is


  equal to or       lower than the aggregate amount of Interest Proceeds                                                                that    would otherwise be due                                      and     payable
  on    such    Payment            Date        to     such       Consenting               Holders               of the Preference                        Shares                Interest           Proceeds              in    an
  amount equal            to the     Market           Value            of such Eligible                   Equity       Securities              determined                      by the Servicer                     as of the

  relevant      Market Value                       Determination                  Date         distributed              to        the    Consenting                     Holders             of the           Preference
  Shares       with    respect           to    any        such        Payment            Date            will    be    treated           for    all       purposes               by     the       Issuer            and      the

  Servicer      as Principal             Proceeds               available           for distribution                  in accordance                      with the Priority                    of Payments on
  the   relevant      Payment Date                        The amount of                  Interest          Proceeds               available          on the relevant                    Payment Date                      will

  be reduced        and      the   amount of                                      Proceeds
                                                           Principal                                 available          on        the relevant                Payment Date                   will be              increased

  accordingly



               Principal          Proceeds



               On     each    Payment Date                      Principal           Proceeds              with respect              to the related                      Due Period            other          than




                                                                                                           77
                                                                                                                                                                                                   005376
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 96 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 120 of 266 PageID 8174

                      Principal             Proceeds            previously used                   to        purchase               Collateral          Obligations                including             any
                      related          deposit          into    the       Revolving         Reserve                Account              or    the     Delayed            Drawdown            Reserve

                      Account            or       the    posting           by    the     Issuer         of cash              collateral             with      or        for   the    benefit          of
                      Synthetic             Security           Counterparty               simultaneously                       with          the    Issuers             purchase       of or entry

                      into         Synthetic            Security             or otherwise           used as permitted under                                  the Indenture




                      Principal          Proceeds              on    deposit        in the Revolving                       Reserve            Account             the Delayed             Drawdown
                      Reserve           Account                the    Synthetic           Security               Collateral             Account            or      the    Securities         Lending

                      Account               and



                      Principal             Proceeds           on     deposit       in the       Collection                  Account           in an       aggregate amount equal to
                      the agreed             Purchase           Prices          for Collateral               Obligations with respect                              to    which      the   Issuer        has

                      entered into                  commitment before                       the        end        of the Due                 Period for their purchase                           but has

                      not settled the purchase                            by the end        of the Due                  Period



  shall be   distributed     in   the following                order        of priority



                                                  the
                             FIRST          to           payment of                the   amounts             referred          to       in   clauses                   through            under
                      Interest          Proceeds               above        and      in the      same manner and                             order of priority                   to the   extent         not

                      previously paid                   in    full    thereunder           and               SECOND                to    the    payment                of amounts         referred          to

                      in clause                    under        Interest Proceeds                                above        to    the       extent       not previously paid in                       full


                      thereunder              and       to   the     extent        necessary to cause                        the    Class             Overcollateralization                      Test to
                      be    met        as    of the related                 Determination                Date           on         pro fonna               basis        after    giving     effect          to

                      any     payments              made through                 this    clause                   or until such                amounts            are paid in full



                      to    the    payment of                the     amounts         referred          to    in     clause                   under     Interest Proceeds                          above

                      to    the extent            not previously paid in                    full       thereunder



                      to    the    payment of                the     amounts         referred          to    in clause                       under     Interest Proceeds                          above

                      to    the    extent          not previously paid in                        full        thereunder              and       to    the     extent        necessary to               cause
                      the    Class               Overcollateralization                    Test to be met as of the related                                      Determination              Date        on

                      pro forma              basis       after giving            effect     to    any        payments               made through                   this clause                   or    until


                      such        amounts           are paid          in    full



                      to    the     payment              of the           amounts         referred            to      in     clause          10       under            Interest Proceeds
                      above        to    the extent            not    previously paid                  in    full     thereunder


                      to    the     payment              of the           amounts         referred            to      in     clause          11       under            Interest Proceeds
                      above        to    the extent            not    previously           paid in           full     thereunder



                      to    the     payment              of the           amounts         referred            to      in     clause          12       under            Interest Proceeds
                      above        to       the    extent       not        previously paid                  in   full      thereunder               and      to    the    extent      necessary to
                      cause        the       Class             Overcollateralization                         Test to          be     met       as     of the           related      Determination
                      Date        on         pro forma               basis      after    giving         effect          to    any       payments             made through                 this    clause

                              or   until         such        amounts         are    paid in full


                      to    the     payment              of the           amounts         referred            to      in     clause          13       under            Interest Proceeds
                      above        to the extent               not previously paid                      in   full       thereunder



                      to    the     payment              of the           amounts         referred            to      in     clause          14       under            Interest Proceeds
                      above        to the extent               not        previously       paid         in   full       thereunder



                      to    the    payment               of principal              of the     Notes              in   the      Note          Payment              Sequence          in an        amount
                      necessary to                           cause        the   Class         Overcollateralization                             Test to be              met as of the related
                      Determination                     Date         on         pro forma              basis          after        giving           effect        to    any      payments             made



                                                                                            78
                                                                                                                                                                                    005377
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 97 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 121 of 266 PageID 8175

                          through           this    clause                  or    until        paid in         full     or              if        Rating       Confirmation                  Failure           exists

                          on    the    Payment Date                    obtain             Rating Confirmation                                or until paid in full




               10         to    the     payment              of the         amounts              referred              to    in    clause         16          under       Interest Proceeds
                          above        to the extent             not previously paid in                            full       thereunder



               11

                                           if   the    Payment Date                  is         Redemption                   Date       in the following                  order of priority                           to

                                           the     payment            in the Note               Payment Sequence                             of the Redemption                    Prices        of    all      of the
                                           Notes          to    be     redeemed                      ii      to        the     payment                 of     the    amounts             referred              to     in

                                           clauses           19       through           23            under        Interest Proceeds                                 above         and          in    the       same
                                           manner and                order of priority                      to    the        extent      not       previously paid                 in    full    thereunder

                                           and        iii to         the     Preference                 Shares              Paying           Agent            on    behalf        of     the     Issuer              for

                                           deposit           into     the        Preference                 Shares            Distribution                  Account          for       payment              to       the

                                           Holders             of the        Preference                Shares               of the       Redemption                  Price        of any         Preference

                                           Shares         to be       redeemed                 and



                                           if    the     Payment Date                   is           Special           Redemption                 Date         to   the     payment             in the           Note

                                           Payment             Sequence            of principal                  of the Notes                 in an         aggregate amount equal                             to    the

                                           Special           Redemption              Amount                 in    each        case      until paid in full




               12         during        the        Replacement                  Period           all       remaining               Principal             Proceeds           to    the       acquisition               of
                          additional             Collateral           Obligations in accordance                                    with the Indenture                       and         until        so    applied
                          including                any
                                                             related         deposit            into        the        Revolving               Reserve              Account            or    the          Delayed
                          Drawdown                 Reserve           Account              or    the     posting              by the          Issuer         of cash       collateral            with        or       for

                          the        benefit          of          Synthetic               Security                Counterparty                    simultaneously                  with          the       Issuers

                          purchase              of or entry           into         Synthetic               Security               to    be    deposited in the Collection Account
                          as Principal              Proceeds


               13         after      the    Replacement                    Period                FIRST            at    the       discretion            of the Servicer                 with         respect          to

                          Unscheduled                    Principal           Payments                  and        Sale         Proceeds                from         the     sale        of      Credit           Risk

                          Obligations and                    Credit        Improved              Obligations                   to the         purchase             or funding           of additional                 or

                          replacement                  Collateral           Obligations in                       accordance                  with       the                         Criteria              and        the
                                                                                                                                                               Eligibility

                          applicable               provisions              of     the        Indenture                 when            appropriate               Collateral            Obligations                   are

                          available              and      until       such        time          to    the      Collection                Account              for   the     purchase             of Eligible
                          Investments                  and     ii SECOND                  to     the       payment            in the Note                Payment Sequence                       of principal
                          of Notes           until paid in full




               14         to    the    extent          not previously                paid in            full      under           clause          11         above        after     the      Replacement
                          Period           to      the    payment            of the            amounts             referred             to    in       clauses       19       through            23            under

                          Interest Proceeds                            above         and             in the       same manner and                           order of priority                 to the        extent

                          not previously                 paid in       full       thereunder                and



               15         after       the       Replacement                Period          to    the       Preference                  Shares          Paying        Agent          on       behalf         of the
                          Issuer for deposit                    into       the     Preference                Shares           Distribution                  Account         for   payment pro                       rata

                          to the       Holders           of the Preference Shares


               The    calculation          on      any     Coverage              Test on             any    Determination                     Date          shall be      made by giving                       effect

  to   all
             payments     to    be    made pursuant                   to    all    subclauses of the Priority of Payments                                                 as applicable                   payable
  on   the    Payment Date            following            such       Determination                    Date            In    addition             no    Principal         Proceeds              will be          used
  to pay       subordinated           Class on                 Payment Date                  if after giving effect                          to    such       payment                    Coverage                Test
                                                                                                                                                                                  any
  of         more    senior     Class        of Notes                                   on      such                               Date                 would                            result           of     such
                                                                 is    failing                               Payment                              or                 fail    as

  application        of the Principal              Proceeds           on    such Payment Date




                                                                                                      79
                                                                                                                                                                                             005378
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 98 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 122 of 266 PageID 8176

                      If    on    any       Payment Date                       the       amount            available              in the          Payment Account                           is   insufficient                     to    make            the

   full     amount                of        the       disbursements                       required               by         the        Valuation                   Report             the       Trustee                shall           make            the

   disbursements                       called          for     in       the        order        and        according                   to    the       priority            under           Interest Proceeds                                           and

   Principal Proceeds                                     to the extent                   funds are available                          therefor



                      The Trustee                     shall    remit funds                     to    pay     Administrative                            Expenses            of the           Issuer             or     the       Co-Issuer                   in

   accordance                with the Priority of Payments under                                                  Interest Proceeds                                      and         Principal Proceeds                                       above
   to     the    extent           available              to    the        Issuer the Co-Issuer                              as    directed              and        designated               in       an    Issuer            Order which

   may be          in the form                   of standing                 instructions              delivered                  to the Trustee                   no     later       than the Business Day                                   before
   each     Payment Date


   Form          Denomination                           Registration                     and Transfer                       of the Senior                     Notes


                   The           Senior Notes                  sold          in Offshore              Transactions                     may only be                   sold        to    non-U.S Persons                             in reliance

   on     Regulation                         Except            as provided                     below          the       Senior              Notes           sold     in    reliance              on       Regulation                         will          be

   represented               by one              or    more Regulation                              Global Notes                       The        Regulation                     Global Notes                        will be           deposited
   with         the    Trustee              as    custodian                  for and            registered              in       the        name            of        nominee               of the Depository                                for       the

   respective               accounts                  of the        beneficial                 owners            at    Euroclear                  and         Clearstream                       Beneficial                   interests                in

   Regulation                     Global              Note                    be    held only through                            Euroclear                       Clearstream
                                                                   may                                                                                  or                                      Investors                  may hold                   their

   interests           in         Regulation                       Global Note                  directly          through              Euroclear                 or Clearstream                       if   they are participants
   in     such        systems               or        indirectly             through            organizations                     that           are    participants                  in    such           systems                 Beneficial

   interests in                   Regulation                       Global Note                  may not be held by                                U.S         Person            at    any time                  By     acquisition                     of
   beneficial               interest         in        Regulation                        Global Note                   the       purchaser thereof                        will be           deemed                  to represent                 that       it


   is     not          U.S            Person           and     that           if    in the          future        it    determines                     to    transfer           such        beneficial                  interest                 it    will

   transfer           such        interest            only to             person           whom         the       seller reasonably                           believes           to be            non-U.S Person                              or to

   person         who        takes          delivery           in       the form           of an interest in                           Rule           144A         Global Note


                   The           Senior Notes                  initially            sold       in non-Offshore                         Transactions                  or to       U.S        Persons                  in reliance                 on    the

   exemption                from           registration             provided               by Rule               44A may only                          be sold        to              Qualified                Institutional                 Buyers
   that    are        also       ii        Qualified           Purchasers and                         except as provided                               below          will be              represented by one                               or        more
   permanent                Rule           144A         Global            Notes                Investors              may        hold their interests in the Rule                                              144A          Global              Notes

   directly           through              the    Depository                  if   they        are the Depository                           participants                 or indirectly                through                organizations
   that    are        the    Depository                  participants                     The        Rule        144A            Global            Notes           will be            deposited with the Trustee                                           as

   custodian for the Depository                                         and        registered          in the          name of                    nominee            of    the Depository



                   Beneficial                    interests              in    Senior            Notes         represented                        by     Global            Notes            will       be            subject            to    certain

   restrictions                  on    transfer              set    forth           therein           and        in     the        Indenture                  and        such          Global              Notes             will       bear           the

   applicable               legends regarding                           the    restrictions             set       forth          under           Transfer             Restrictions                                  beneficial               interest

   in
           Regulation                       Global Note                   may        be transferred                    to         person           who        takes        delivery             in the form                  of an           interest

   in       Rule            144A           Global            Note         only           upon        receipt           by        the    Trustee               of         written            certification                    from                      the

   transferor               in    the       form        provided               in the Indenture                        to    the       effect          that        the transfer             is
                                                                                                                                                                                                 being               made         to         person
   whom           the        transferor                reasonably                  believes            is             Qualified                  Institutional             Buyer who                           is    also              Qualified
  Purchaser and                       in accordance                     with                   applicable              securities                laws of any               state           of the United                     States           or any
                                                                                    any
   other        jurisdiction                and                the       transferee              in    the       form            provided              in the        Indenture                  to    the           effect        that       among
   other        things            the      transferee              is    both            Qualified            Institutional                      Buyer and                  Qualified                 Purchaser                    Beneficial

   interests in the Rule                              144A         Global          Notes         may        be        transferred                to         person         who         takes         delivery              in     the       form of
   an interest              in
                                       Regulation                       Global           Note        only upon receipt                            by the Trustee                     of         written             certification                     from
           the transferor                    in       the form               provided           in    the Indenture                         to    the effect             that        the transfer               is     being made                     to

   non-U.S Person                           in an       Offshore               Transaction                  in accordance                        with Regulation                            and                      the     transferee                 in
   the     form            provided              in    the     Indenture                  to    the    effect           that                            other        things               the    transferee                             non-U.S
                                                                                                                                       among                                                                                 is

  Person


                   Any            beneficial             interest             in         Regulation                     Global               Note           that    is   transferred                  to            person         who            takes

   delivery            in    the      form of an interest                           in         Rule     144A            Global              Note        will upon transfer                            cease            to be       an        interest

   in   such      Regulation                          Global        Note           and     become             an interest                   in   the    Rule         144A            Global Note and accordingly

   will thereafter                    be    subject           to    all      transfer          restrictions                 and    other           procedures               applicable                    to    beneficial                  interests

                                                                                                                            80
                                                                                                                                                                                                                           005379
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 99 of
Case 3:21-cv-00538-N Document 26-21 Filed242 06/09/21 Page 123 of 266 PageID 8177

  in     Rule        144A         Global            Note           for as       long as             it    remains                 such         an    interest                Any        beneficial            interest          in         Rule

   44A        Global         Note        that           is    transferred                 to             person              who         takes           delivery            in    the        form          of an        interest           in

  Regulation                Global            Note           will upon transfer                               cease           to    be        an    interest            in the Rule               144A        Global            Note            and
  become        an        interest       in        the       Regulation                        Global              Note            and         accordingly                   will       thereafter            be     subject               to    all

  transfer      restrictions             and        other          procedures                  applicable                    to    beneficial                 interests           in        Regulation                    Global           Note
  for as      long as        it   remains               such       an     interest              No            service             charge           will be          made          for
                                                                                                                                                                                         any       registration             of transfer

  or exchange              of Senior Notes but the Issuer                                            or Co-Issuers                           as    the case           may be             or      the Trustee              may        require

  payment           of        sum         sufficient                 to    cover               any        tax           or    other           governmental                        charge          payable           in     connection
  therewith



               Except             in the       limited             circumstances                     described                     in    this paragraph                      owners              of beneficial             interests              in

  Senior      Notes          held        in    the        form           of Global                  Notes               will       not        be    entitled            to    receive             delivery          of certificated
  Senior      Notes               The     Senior              Notes            are       not        issuable                 in    bearer form                               Global           Note          deposited            with           the

  Depository              pursuant            to    the       Indenture                  shall       be        transferred                    to    the       beneficial               owners           thereof                      if     such
                                                                                                                                                                                                                          only
  transfer      complies            with the Indenture                              and        either                   the Depository                     notifies          the       Co-Issuers            that    it    is
                                                                                                                                                                                                                                unwilling
  or unable to            continue            as depository                    for         Global              Note           or ceases              to be              Clearing              Agency           registered                  under
  the Exchange              Act and                 successor depository                                 is    not       appointed                  by     the      Issuer         within          90       days    of such           notice

  or    ii as         result        of any              amendment                   to    or change                     in the laws                  or regulations                    of the         Cayman             Islands           or     of

  any    authority          therein           or thereof                having           power            to       tax       or in the             interpretation                 or administration                      of such            laws

  or    regulations           which become                           effective                 on    or        after          the        Closing              Date           the       Issuer         or     the    Paying            Agent
  becomes aware                   that    it       is    or will be             required to make                               any       deduction                 or    withholding                  from         any     payment                in

  respect      of the        Senior Notes                     which            would not be required                                     if    the       Senior Notes                   were          in definitive             form              In

  addition          the    owner of                     beneficial             interest             in         Global              Note           will be          entitled        to receive                 certificated                 Note
  in    exchange           for     such        interest             if    an    Event               of Default                    has        occurred              and       is   continuing                  In    the     event               that

  certificated            Senior         Notes           are       not    so        issued          by        the       Issuer           to    such        beneficial              owners             of interests in Global

  Notes       the        Issuer      expressly                 acknowledges                          that          such           beneficial               owners             shall         be    entitled          to     pursue               any
  remedy        that       the     Holders               of        Global            Note           would be                   entitled             to
                                                                                                                                                          pursue in accordance                              with the            Indenture

  but only           to    the     extent           of such              beneficial                 owners                   interest             in the       Global             Note           as    if   certificated              Senior
  Notes       had     been         issued                Payments               on        such           certificated                    Senior           Notes          will      be        made           by wire         transfer              in

  immediately              available               funds           to          Dollar-denominated                                   account                maintained                  by     the       owner        or         if          wire
  transfer     cannot             be effected                 by         Dollar check                     delivered                to the           owner            See Settlement                         and Clearing


               The         Senior          Notes              will        be        issued               in        minimum                    denominations                       of     U.S$250000                      and         integral

  multiples          of U.S$ 1000                   in    excess          thereof              for each             Class of Senior Notes



  Form        Denomination                         Registration                     and Transfer                         of the Class                          Notes


               The         Class               Notes               will    be        issued              in    the           form        of one               or   more           certificated               Class              Notes             in


  definitive          fully registered                       form         registered                in the              name            of the owner                  thereof           the Certificated                         Class
  Notes



               The         Class              Notes           may         only be              sold           to    persons              who         are      Qualified Institutional                          Buyers            who             are

  also    Qualified Purchasers


               The         Class              Notes           may         be    transferred                        only upon inter a/ia                                 receipt         by       the    Trustee           of         written

  certification            in      the    form           provided               in the          Indenture                      from           the        transferee           to       the    effect         that        among             other

  things       the        transferee               is
                                                              Qualified                  Institutional                   Buyer who                       is    also           Qualified                 Purchaser               and         such
  transfer      is
                     being made                    in    accordance                  with any                 applicable                 securities                laws      of any          state      of the United                  States

  or    any    other       jurisdiction                       Each        initial          Holder                  as    well           as    each         transferee              of the          Class             Notes            is    also

  required      to provide               certain             tax    forms           and        other          tax-related                certifications                      See Transfer                   Restrictions


               The         Class               Notes               will        be        issued           in       minimum                    denominations                        of    U.S$250000                       and        integral

  multiples          of U.S$ 1000 in excess                               thereof




                                                                                                                         81
                                                                                                                                                                                                                    005380
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 100
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 124 of 266 PageID 8178
                                        Filed

  Form         Denomination                        Registration               and Transfer                of the Preference                         Shares



                The Preference Shares                            will be           issued     in the form             of one           or    more           certificated           Preference              Shares     in

  definitive           fully           registered           form            registered            in     the     name             of    the         owner              thereof       the         Certificated

  Preference            Shares

                Preference                  Shares        may         only be        sold     to
                                                                                                    persons           who         are    Qualified                Institutional            Buyers           who      are

  also   Qualified           Purchasers



                Preference                  Shares        may         be     transferred           only        upon inter alia                           receipt        by     the      Preference            Shares

  Paying        Agent of                    written       certification             in      the    form        provided            in    the       Preference              Share         Documents                 from

  the transferee             to    the effect             that        among         other     things        the      transferee               is       Qualified             Institutional            Buyer who
  is   also      Qualified Purchaser                            and    such        transfer       is   being made in accordance                                   with any         applicable              securities

  laws        of any     state              of the    United           States        or     any     other       jurisdiction                      Each       initial         Holder        as    well        as    each
  transferee          of the           Preference               Shares        is    also     required           to    provide           certain             tax    forms          and     other        tax-related

  certifications             See Transfer                  Restrictions



                Ogier         Fiduciary Services                           Cayman            Limited            has       been         appointed             and        will      serve     as       the    registrar

  with        respect        to    the           Preference            Shares        the        Share Registrar                               and        will      provide           for    inter alia               the


  registration          of        the        Preference               Shares         and      the      registration               of     transfers                of    the      Preference                Shares     in

  accordance            with           the       Preference             Share        Documents                 and        the     Administration                       Agreement            in        the    register

  maintained            by    it        The        Preference               Shares       will     be    issued        in    minimum numbers                              of 100         Preference            Shares

  per    investor       and        integral          multiples             of one     Preference            Share          in excess              thereof



  The     Indenture



                The      following                 summary             describes            certain       provisions               of the           Indenture                The     summary                does    not

  purport to        be complete                    and     is   subject          to and      qualified          in    its       entirety          by     reference           to    the    provisions              of the

  Indenture



                Events            of Default


                Event             of Default               is    defined           in the    Indenture as


                                                         default        for four          Business Days                   in the        payment              of any          interest      on        any    Class of

                Notes         that          is   currently       part       of the Controlling                  Class when                   it   becomes payable or                        in       the case       of

                default           in    payment due               to    an administrative                  error      or omission                   by the Trustee                 the     Irish Listing            and

                Paying Agent                      or the Indenture                 Registrar           after seven              Business            Days

                                                         default        in the                          of principal               including                 Deferred                                of any        Note
                                                                                     payment                                                                                      Interest

                when         the       same becomes payable                           at    its   Stated        Maturity or on                     the    Redemption               Date


                                                    the    failure          on     any     Payment             Date        to    disburse              amounts           available          in       the    Payment
                Account                in   accordance             with the Priority of Payments and                                        the failure continues                        for three          Business

                Days


                                                    on     any        Measurement                 Date     for       so     long        as    any        Class A-Ia Notes                       or    Class A-lb

                Notes        are        Outstanding               the Class                Overcollateralization                        Ratio          is   less than          100%

                                                    either       of the Co-Issuers                  or the      pooi of Collateral                        becomes an investment company
                under        the Investment                     Company Act

                                                    breach         of any          other      covenant           or       other        agreement              of the Issuer                or    the       Co-Issuer

                under         the       Indenture           other           than any         failure       to    satisfy          any        of the Collateral                    Quality Tests               any     of
                the     Concentration                     Limitations                any     of the        Coverage                Tests           the       Retention            Overcollateralization

                Test         or    other          covenants            or    agreements             for which                   specific          remedy has been                    provided              under     the



                                                                                                          82
                                                                                                                                                                                                005381
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 101
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 125 of 266 PageID 8179
                                        Filed

               Indenture               in
                                            any        material                 respect        or the failure of                                   representation                   or warranty                 of the issuer                or
                                                                                                                                          any
               the       Co-Issuer               made            in    the        Indenture                  or     in                  certificate           or       other                            delivered
                                                                                                                              any                                                   writing                                  pursuant
               thereto           or    in       connection                  therewith                   to    be         correct          in
                                                                                                                                                any         material           respect             when           made           and        the

               breach           or failure continues                            for 30       days            after either                of the Co-Issuers has actual                                    knowledge                of   it    or

               after      notice           to    the       Issuer the Co-Issuer                               and         the       Servicer            by    the       Trustee            or to         the      Issuer the             Co
               Issuer the Servicer                          and        the Trustee                 by        the Holders                  of    at      least      25%         of the Aggregate                       Outstanding
               Amount             of the          Controlling                    Class by               registered                  or    certified          mail or overnight                           courier           specifying

               the       breach        or       failure          and        requiring              it    to       be     remedied               and         stating          that       the    notice           is         Notice            of

               Default under                     the Indenture



                                                  the       entry           of       decree             or order by                       court       having competent                         jurisdiction                 adjudging
               the       Issuer       or        the    Co-Issuer                  as    bankrupt                   or     insolvent                or      approving               as     properly filed                         petition

               seeking           reorganization                        arrangement                       adjustment                      or    composition                    of the Issuer                  or      the    Co-Issuer
               under           the    Bankruptcy                      Law          or       any         other           applicable                 law       or        appointing                   receiver               liquidator

               assignee               or    sequestrator                        or     other        similar                  official           of the            Issuer           or    the       Co-Issuer                or    of any
               substantial             part       of       its
                                                                  property              or    ordering the winding                                   up     or     liquidation                of   its       affairs        and     if   the

               decree          or order remains                        unstayed              and        in effect              for 45         consecutive                days


                                                  the       institution by                   the shareholders                            of the Issuer                 or the Co-Issuer                      of Proceedings                  to

               have        the       Issuer       or        Co-Issuer                  as    the        case           may be              adjudicated                  as     bankrupt             or       insolvent            or     the

               consent           by        the    shareholders                       of the         Issuer               or    the        Co-Issuer               to    the        institution               of bankruptcy                   or

               insolvency              Proceedings                     against          the       Issuer           or Co-Issuer                    or the filing by                     the Issuer             or the Co-Issuer

               of        petition           or    answer              or        consent        seeking reorganization                                      or relief          under        the      Bankruptcy                   Law         or

               any       other       similar           applicable                 law        or the           consent               by the Issuer                 or the Co-Issuer                      to     the filing         of any
               such       petition          or    to the          appointment                      of          receiver                 liquidator               assignee               trustee          or sequestrator                    or
               other       similar          official              of the Issuer                   or         the    Co-Issuer                 or     of any        substantial                part       of     its                         or
                                                                                                                                                                                                                       property
               the       making            by    the        Issuer          or       the     Co-Issuer                   of an                                     for       the    benefit             of creditors              or     the
                                                                                                                                         assignment
               admission              by        the    Issuer              or    the    Co-Issuer                   in writing                of     its
                                                                                                                                                            inability          to       pay     its      debts        generally             as

               they become                  due        or the              taking       of any               action           by    the       Issuer        or the           Co-Issuer             in furtherance                 of
                                                                                                                                                                                                                                         any
               such       action           or



                                                  one        or       more         final judgments                            is    rendered against                     the       Issuer          or    the      Co-Issuer              that

               exceed           in    the       aggregate U.S.$2000000                                            or      any        lesser        amount              specified           by                  Rating        Agency
                                                                                                                                                                                                   any
               and       that    remain                                                                           and         unsatisfied             for     30                   after      the judgments                      become
                                                  unstayed                      undischarged                                                                           days
               nonappealable                      unless              adequate              funds             have            been        reserved            or       set     aside       for        their        payment               and
               unless          except            as otherwise                    specified              in
                                                                                                              writing              by    Moodys                  the Rating              Condition                with respect               to

               each       Rating Agency                      is   satisfied             with                             thereon
                                                                                                    respect



               Upon        the       occurrence                  of an Event                of Default                    the Trustee                must give               prompt           and        in    no     event       later

  than five Business                  Days        after          becoming aware                          of such              event           notice         thereof          to    the Noteholders



               If    an Event              of Default                 is   continuing               other                than an          Event            of Default              described              in    clauses

  or           under           Events                  of Default                       above                the         Trustee              may          with         consent            of the             Majority            of     the

  Controlling            Class        and        must upon                  the      written            direction               of        Majority               of the Controlling                         Class          declare       the

  principal         of   all    the Notes             to    be        immediately                                         by notice             to the        Co-Issuers                 and       the                                   and
                                                                                                   payable                                                                                                   Noteholders

  upon    that       declaration            the unpaid                 principal             of    all       the       Notes             together          with        all its      accrued             and       unpaid         interest

  and    any         applicable             Defaulted                 Interest             Charge                  and         other          amounts             payable               under       the        Indenture               shall

  become        immediately                 payable               The Replacement                                 Period shall terminate                                                declaration               of acceleration
                                                                                                                                                                       upon
  subject       to    re-commencement                             as described                 below                     If    an Event              of Default               described             in    clauses                           or

        above         under          Events                      of Default                  occurs                all       unpaid           principal                together           with        all      its    accrued            and
  unpaid       interest          and            any        applicable                Defaulted                    Interest           Charge                 of    all        the    Notes             and         other      amounts
  payable       under          the    Indenture                  shall          automatically                     become             payable               without           any        declaration             or    other       act       on
  the   part     of      the     Trustee              or                   Noteholder               and            the                                       Period           shall        terminate automatically
                                                            any                                                               Replacement
  subject       to    re-commencement                             as described                below



                                                                                                                        83                                                                                        005382
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 102
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 126 of 266 PageID 8180
                                        Filed

                At any time                  after the declaration                    of acceleration                 of maturity                 has been           made and            before             judgment
         decree      for   payment of                 the
   or                                                            money due             has been              obtained           by the Trustee                        Majority            of the Controlling
   Class by written               notice        to    the Issuer the Trustee                          and      the    Preference Shares                        Paying Agent                    may rescind                the

   declaration         and       its
                                        consequences                   if




                                 the     Issuer       or the Co-Issuer                     has paid or deposited with the Trustee                                                sum       sufficient          to    pay


                                                 all
                                                        unpaid installments                        of interest and                    principal          on        the Notes          then due          other            than
          as    result          of the acceleration



                                                 to     the       extent           that    payment                of the            interest       is    lawful            interest        on                Deferred
                                                                                                                                                                                                  any
          Interest      and        Defaulted                Interest          at     the    Applicable                Note            Interest          Rate        or     Default         Interest           Rate         as

          applicable



                                                 all       Administrative                  Expenses               of the Co-Issuers                      and        other       sums paid              or    advanced

          by the Trustee under                       the     Indenture



                                                 all    unpaid Senior Servicing                               Fees and


                                                 all    amounts               then payable to any                     Hedge               Counterparty                and



                ii               the     Trustee            has determined                  that       all    Events            of Default               other       than the            nonpayment                 of the

                                 interest        on         or    principal           of the       Notes           that         have        become            due        solely       by    the    acceleration

                                 have         been                    cured        and          Majority             of the           Controlling              Class by written                    notice           to    the

                                 Trustee has agreed                         with that determination                             or              waived        as provided              in the      Indenture


                No     rescission              shall        affect      any        subsequent            Default               or    impair any           right resulting                  from        the    Default
   The    Issuer       shall       not terminate any                         Hedge         Agreement                 at    any        time after                   declaration            of acceleration                  of

   Maturity          of the       Notes         has been               made          unless        such        declaration                 and     its
                                                                                                                                                          consequences                   may       no       longer be
   rescinded and             annulled           in    accordance               with the Indenture                        and        liquidation          of the Collateral                  has begun



                If   an Event            of Default               is
                                                                        continuing              the     Trustee           will retain              the Collateral                 collect         and        cause the
   collection        of the proceeds                   of the Collateral                    and       make         and         apply        all                           and                      and        maintain
                                                                                                                                                   payments                       deposits
   all   accounts          in
                                 respect        of     the       Collateral           and       the     Notes        and                   Hedge         Agreements                   other       than amounts
                                                                                                                                    any
   received       under            Hedge          Agreement                   that    are       used     in putting                   replacement                  hedge        in place          in    the    manner
   described under               Priority of Payments                                     and    the Indenture                  unless          either




                                                 the Trustee                  in    consultation              with the Servicer                      determines                 bid      prices        having        been
                obtained           with respect                  to    each        security       contained               in    the       Collateral          from        two     nationally            recognized
                dealers          or     if    there     is    only one             dealer        that    dealer           and       if    there    is    no    dealer           from        pricing           service
                selected          and         specified           by    the        Servicer        to   the       Trustee             in    writing           at    the    time making                      market         in

                those       securities            and        having           computed            the        anticipated              proceeds           of sale or liquidation                        on    the     basis

                of the          lower         of the bid prices                      for    each        security               that       the     anticipated             net     proceeds             of       sale       or

                liquidation              of the         Collateral              would after deduction                                 of the        reasonable              expenses             of the         sale       or

                liquidation be                   sufficient             to    discharge           in    full      the      amounts              then due            and     unpaid          on     the      Notes         for

                principal              and     interest          including            Defaulted               Interest          and        Deferred           Interest          and      any     interest           on    the

                Defaulted               Interest       and        the       Deferred            Interest           all     Administrative                     Expenses             all     other       amounts             if
                any        then payable                to     the      Hedge         Counterparty                 by the Issuer                   including                      applicable             termination
                                                                                                                                                                          any
                payments                net    of     all    amounts            then payable to the Issuer                                 by the Hedge                   Counterparty             and        all    other

                amounts            then payable under                         clause               under          Priority                  of PaymentsInterest Proceeds                                             and

                Majority           of the Controlling                        Class agrees with that determination                                         or



                                 ii              the        Holders           of      Super        Majority               of each          of the Class A-la Notes the Class A-lb

                Notes           the     Class A-2 Notes                        the    Class             Notes             the       Class           Notes           and     the    Class               Notes        direct

                the    sale and              liquidation              of the Collateral




                                                                                                             84
                                                                                                                                                                                                 005383
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 103
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 127 of 266 PageID 8181
                                        Filed

                During       the    continuance                   of an     Event          of Default                            Majority           of the Controlling                     Class          may        institute

  and   direct the          Trustee       in    the    conduct            of any proceedings                               for                remedy          available           to     the Trustee             or for the
                                                                                                                                  any
  exercise       of any      right of the              Trustee under                 the Indenture                         if    the        direction         does not conflict                    with any           rule       of
  law or with any express provision of the Indenture                                                        and           the    Trustee has been                     indemnified                  to    its   reasonable
  satisfaction          Any        direction           to    the    Trustee to              undertake                          sale     of the Collateral                   shall be           by        the Holders             of
  Notes       representing          the     requisite             percentage              of the Aggregate                             Outstanding                 Amount              of the Notes              specified

  in the      Indenture            The    Trustee              need      not    take           any     action              that        it    determines             might         involve           it    in   liability         or

  expense       unless       it   has received an indemnity                               reasonably satisfactory                                  to    it   against        the       liability         or    expense


                     Majority        of the Controlling Class                             may         on behalf                  of the Holders                 of    all    the       Notes before                  the time

                             decree       for       the                        of
    judgment           or                                    payment                 money due                        has been                obtained          by     the       Trustee            waive         any          past
  Event     of Default            or event       that with notice                    or the           lapse           of time or both                     would become                     an Event             of Default
  and   its
              consequences               except such                    default



                              in the      payment of                principal             or    Redemption                       Price        of
                                                                                                                                                    any
                                                                                                                                                              Note     or in the           payment of                 interest

                              including              Defaulted            Interest              Deferred                  Interest            and       any    interest           on     Defaulted              Interest         or

                              Deferred           Interest              on the Notes



                ii            with respect                to       provision of the Indenture                                      that        cannot         be     modified             or    amended              without
                              the    waiver           or     consent          of the Holder                          of each           Outstanding                 Note      adversely               affected             by the
                              modification                  or    amendment


                iii           in the      payment of amounts                              due         to        the       Servicer            the       Trustee         or the          Hedge            Counterparty
                              which may only be waived                                    with the consent                         of the affected                  party or


                iv            arising          as           result       of    an     Event                of        Default                described          in    clause                               or              under

                              Events                 of Default



                No     Holder        of any           Note         may        institute
                                                                                                     any        proceeding                   with       respect        to    the        Indenture               or    for       the

  appointment           of        receiver          or trustee           or for any              other           remedy under                      the Indenture                  unless



                              the    Holder           has previously given to the Trustee                                                   written      notice       of an Event               of Default



                ii            the     Holders                of    not        less        than        25%                 of     the         Aggregate               Outstanding                Amount                of        the

                              Controlling              Class shall have                     made                written                            to    the    Trustee to               institute
                                                                                                                                  request                                                                     Proceedings
                              with respect                to     the    Event        of Default                      in    its   own name                as Trustee               under        the       Indenture             and
                              the    Holders            have        offered          to    the Trustee                     indemnity                satisfactory             to          against          the
                                                                                                                                                                                   it
                                                                                                                                                                                                                 expenses
                              and     liabilities            to be      incurred           in compliance                          with the request



                iii           the    Trustee           for 30          days     after          its                         of the notice                                    and        offer    of indemnity                   has
                                                                                                     receipt                                             request
                              failed      to    institute              Proceeding                    and



                iv            no    direction             inconsistent           with the written                               request        has been             given to the Trustee                        during the
                              30 day period by                         Majority            of the Controlling                               Class


                If   the     Trustee           receives                                    or        inconsistent                                        and                               from           two        or    more
                                                                  conflicting                                                         requests                      indemnity
  groups        of Holders           of the          Controlling               Class            each            representing                   less     than                                of the
                                                                                                                                                                      Majority                                 Controlling
  Class       the    Trustee        shall       take        the    action       requested by                         the        Holders         of the largest percentage                                 in
                                                                                                                                                                                                                Aggregate
  Outstanding           Amount           of the Controlling                     Class            notwithstanding                             any    other          provisions             of the Indenture                      but

  subject       to   such     Holders           having            offered       to        the    Trustee                  indemnity              satisfactory               to    it    against          the     costs         and
  liabilities        that    might        reasonably               be     incurred              by         it    in       compliance                with        the     request            as      provided               in    the

  Indenture




                                                                                                                85
                                                                                                                                                                                                         005384
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 104
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 128 of 266 PageID 8182
                                        Filed

  Supplemental Indentures


              Without          Consent       of Holders


              Without          the consent          of the Holders                  of any          Securities              other        than with respect                      to    the consent          of the

  Majority         of the Controlling               Class specified                 in clause              15         below             but with the consent                          of the parties the

  consent      of which          is   required         as    described              in the          following               paragraph               the       Co-Issuers                  in   each      instance

  when      authorized         by     resolutions           of the           respective             Boards            of Directors                 and        the    Trustee              at    any     time and

  from      time     to   time        subject        to     the    requirement                   provided               below            with       respect              to    receipt           of        Rating
  Confirmation            may         if    with     respect            to
                                                                              any        matters            described              in    clauses                     through              23         below      the

   interests of the Holders                 of the        Securities           except            in the case                of clause              12     below any Holders                             of Notes

  subject     to    the   applicable          Refinancing                 are      not        materially              and     adversely             affected             thereby           the Co-Issuers
  and     the Trustee      will be         bound by               standard of good faith and                                  fair      dealing          in    making such determination
  enter     into   one    or    more       indentures            supplemental                  to     the       Indenture               in form          satisfactory                to   the    Trustee         for

  any     of the following            purposes


                           to    evidence            the     succession                  of    another                             to    the       Issuer           or    the        Co-Issuer           and    the
                                                                                                                  person

                           assumption             by      the     successor person of the obligations                                          of the Issuer                  or the Co-Issuer              under

                           the      Indenture and                in the       Securities



                           to    add       to the    covenants               of the Co-Issuers                    or the Trustee                   for the benefit                   of the Noteholders

                           or to surrender any right in the Indenture                                             conferred              on    the Co-Issuers



                           to    convey          transfer          assign           mortgage                or pledge              any       property to the Trustee                             or add     to the

                           conditions             limitations            or restrictions                on       the authorized                    amount           terms and                               of the
                                                                                                                                                                                           purposes
                            issue authentication                       and     delivery          of the Notes



                           to    evidence            and        provide            for    the       acceptance                of     appointment                    under        the       Indenture           by
                            successor            Trustee          and         to    add        to     or        change         any           of    the        provisions              of       the     Indenture

                           necessary to              facilitate          the       administration                     of the       trusts under                the       Indenture              by     more than
                           one        Trustee        pursuant to the requirements                                     of the Indenture



                           to    correct         or amplify            the description                 of any           property              at   any time subject                       to the       lien of the

                           Indenture             or to      better       assure convey                      and        confirm           to    the Trustee                any       property subject                 or

                           required to be                 subject        to    the       lien of the             Indenture               including             all       actions          appropriate           as

                           result         of changes         in
                                                                   law        or to       subject           to the lien of the Indenture                                 any    additional             property


                           to       conform                     provision            in       the     Indenture               to     the       related          provision                 in    this
                                                                                                                                                                                                        Offering
                                                     any
                           Memorandum                     that    is   intended to be                      verbatim            recitation            of such provision



                           to    modify          the restrictions               on and          procedures for resales                             and    other          transfers             of the Notes          to

                            reflect        any    changes          in applicable                 law        or        its   interpretation                or to          enable the Co-Issuers                       to

                            rely on         any     less     restrictive             exemption                  from        registration                under        the       Securities            Act   or    the

                            Investment            Company               Act or to remove restrictions                                    on resale            and        transfer         to the extent         not

                            required under                the     Indenture



                            with the consent                 of the Servicer                     to    modify                      the restrictions                  on       the    sales       of Collateral

                            Obligations              described                in    Security                 for        the     NotesSale                      of         Collateral             Obligations

                            Acquisition              of     Replacement                   Collateral                  Obligations                  or               with        the        consent         of    the

                            Majority          of the Controlling                    Class which                   consent            shall not           be unreasonably                       withheld          the

                            Eligibility           Criteria         described              in    Security                for    the       NotesEligibility                            Criteria            and     the

                            related         definitions            provided               that        for       the    avoidance               of doubt the consent                             of      Majority
                            of      the     Controlling            Class            shall       not        be     required              if    such       amendment                    also       satisfies       the

                            requirements             of clause            24        below




                                                                                                      86
                                                                                                                                                                                               005385
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 105
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 129 of 266 PageID 8183
                                        Filed

              to    make        appropriate           changes       for
                                                                              any     Class of Senior Notes                                 to    be       listed on                 an    exchange
              other       than the      ISE


        10    otherwise          to correct
                                                  any    inconsistency                or cure any                  ambiguity                or errors            in the              Indenture



        11    to     accommodate                the    issuance           of    the       Senior              Notes         in        book-entry                     form            through               the

              facilities        of   DTC       or otherwise



        12    to    accommodate                 Refinancing              effected             pursuant to and                    in compliance                         with the terms of
              the     Indenture             provided      that      no     Holders                 of Notes           or    Preference                     Shares               are       materially

              adversely          affected       thereby        other      than Holders                   of Notes           subject              to    such          Refinancing


        13    to    take       any    appropriate            action      to     prevent             the       Issuer            the        Holders              of     Securities                  or      the

              Trustee          from    becoming          subject         to    withholding                    or    other        taxes           fees           or    assessments                     or    to

              prevent          the    Issuer     from     being          treated         as        being       engaged            in             U.S            trade           or    business or
              otherwise          being       subject     to    U.S       federal              state      or    local       income            tax           on          net       income              basis
              so    long as the action                will not cause            the Holders                   of any Securities                        to be         adversely                  affected

              to    any    material          extent     by             change            to     the      timing            character                  or    source of the                        income
                                                              any
              from      the     Securities        as evidenced             by an opinion                      of counsel              which            may           be     supported as to
              factual          including        financial       and      capital         markets               matters           by                   relevant              certificates                  and
                                                                                                                                           any
              other        documents                              or      advisable                 in    the                                of        counsel                                             the
                                                necessary                                                           judgment                                                    delivering

              opinion


        14    to     authorize         the      appointment              of     any           listing         agent             transfer              agent            paying               agent           or

              additional          registrar      for
                                                        any     Class of Notes                      appropriate                 in connection                        with the               listing         of

              any      Class of Senior                Notes      on      the    ISE           or    any       other        stock            exchange                   and           otherwise              to

              amend            the    Indenture          to     incorporate                   any        changes                required               or        requested                      by        any
              governmental              authority         stock        exchange                authority                               agent               transfer                              paying
                                                                                                                      listing                                                   agent
              agent       or additional          registrar      for any         Class of Notes                      in connection                     with           its
                                                                                                                                                                           appointment                      so

              long        as    the    supplemental              indenture               would           not        materially               and            adversely                     affect
                                                                                                                                                                                                          any
              Noteholders              as    evidenced          by       an    opinion              of counsel                  which                            be                                  as     to
                                                                                                                                                  may                      supported
              factual          including        financial       and                      markets               matters                                relevant              certificates                  and
                                                                         capital                                                 by any
              other        documents            necessary         or      advisable                 in    the       judgment                 of        counsel                  delivering                the

              opinion           or      certificate       of an        Authorized                  Officer          of the        Servicer                  to       the        effect          that      the

              modification would not be materially                                  adverse              to the Holders                    of any Class of Notes



        15    with the consent               of the Majority              of the Controlling                        Class         to       amend modify                              enter       into       or

              accommodate               the     execution         of any            contract             relating          to          Synthetic                 Security                 including

              posting          collateral      under          Synthetic             Security             Agreement                    if   such        particular                    action          is   not

              otherwise          permitted under              the Indenture




        16    to    modify        certain      representations                as to      Collateral                in the       Indenture                  in order that                   it
                                                                                                                                                                                                may        be
              consistent          with applicable             laws or Rating                   Agency requirements


        17    to    evidence          any      waiver     by     any      Rating          Agency               as     to    any            requirement                     or    condition                  as

              applicable of the Rating                    Agency          in    the Indenture



        18    to    facilitate        the   issuance         of participation                  notes          combination                    notes              composite                  securities

              and     other      similar securities




        19    to   facilitate
                                     hedging      transactions


        20    to    facilitate        the    ability    of the        Issuer        to    lend collateral                   pursuant                  to         Securities                     Lending
              Agreement




                                                                               87                                                                                               005386
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 106
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 130 of 266 PageID 8184
                                        Filed

              21               to    modify            any       provision          to    facilitate               an exchange                    of one           security        for another                security          of

                               the        same         issuers          that        has       substantially                       identical             terms         except           transfer              restrictions

                               including              to effect         any    serial
                                                                                              designation                relating            to    the    exchange


              22               with the           consent           of the          Servicer             to    enter          into
                                                                                                                                            any     additional              agreements                  not     expressly

                               prohibited              by     the       thdenture             as    well           as    any       amendment                       modification                   or     waiver           if   the

                               Issuer       determines               that      the       amendment                      modification                     or    waiver           would not upon                       or     after

                               becoming               effective           materially               and    adversely                 affect         the rights             or interest            of the Holders                 of

                               any        Class of Securities                      as evidenced                    by an          opinion           of counsel which                         may be supported
                               as    to    factual       including                 financial          and          capital         markets               matters          by any           relevant           certificates

                               and        other        documents                                     or       advisable                 in the          judgment            of counsel                                         the
                                                                              necessary                                                                                                                 delivering

                               opinion            or         certificate            of an          officer          of the Servicer                       to    the       effect      that        the    modification
                               would not be                  materially             adverse           to the            Holders              of
                                                                                                                                                   any
                                                                                                                                                          Class of Securities                           provided            that

                               for    the        avoidance              of doubt               this       clause             22             shall       not        permit the              Co-Issuers               and        the

                               Trustee           to    effect       any       amendment                   that       expressly                requires             the    consent            of the Majority                    of

                               the    Controlling                Class without                 such       consent



              23               to    provide           for the       issuance            of additional                   Preference Shares                           to the        extent         permitted by the
                               Preference               Share           Documents                  and        to    extend              to    such         additional              Preference                 Shares           the

                               benefits          applicable             to    the Preference                   Shares             under           the    Indenture              and    the Preference                     Share

                               Documents                 or



              24               to     prevent           the        Issuer          from        becoming                      an     investment                      company                 as     defined            in       the

                               Investment               Company                Act       or    to    better          assure            compliance                  with the           requirements                   of Rule
                               3a-7 and/or               to       remove           transfer           restrictions                 and        other           requirements                  relating          to     Section

                               3c7               provided               that       as          condition                to        the       effectiveness                 of
                                                                                                                                                                                 any        such         supplemental

                               indenture               each        of the          Issuer           the       Trustee             and        the        Servicer           shall       have         received

                               Rating        Confirmation                     with respect                to        such          supplemental                     indenture          and                     customary

                               opinion            of    counsel              which            may         be        supported                 as    to        factual          matters           by      any        relevant

                               certificates             or       other        documents                                             or       advisable               in    the                                of     counsel
                                                                                                          necessary                                                                   judgment
                               delivering              such        opinion              from              nationally                   recognized                  law     firm providing                      that         after

                               giving effect                to    such       supplemental                 indenture                    the Issuer             is   exempt from                registration                as an

                               investment                company                   under       the       Investment                 Company Act                       in reliance             on       the    exemption

                               provided           by Rule           3a-7



              Without           the       consent           of the Servicer                    no     supplemental                      indenture
                                                                                                                                                               may         be    entered into                 that    would
  reduce      the    rights          decrease            the      fees        or    other          amounts              payable               to    the        Servicer          under           the     Indenture              or

  increase     the    duties         or obligations                of the Servicer                    The Trustee                      is    authorized             to join        in the execution                   of any

  such   supplemental                indenture           and       to   make any               further             appropriate                agreements                 and     stipulations                that    may be
  in   the agreements                but the Trustee                    should not be                 obligated               to       enter       into               such       supplemental                  indenture
                                                                                                                                                              any
  that   affects     the       Trustees               own        rights        duties          liabilities              or    immunities under                            the    Indenture               or   otherwise

  except to        the    extent          required           by     law        Unless notified                       by            Majority              of any           Class of Securities                        that      the

  Class of Securities                would be                                  and                                                      the Trustee
                                                         materially                       adversely                affected                                         may rely on                   certificate             of the

  Servicer     and       an                      of counsel which
                               opinion                                                   may be supported                          as to          factual          including               financial          and     capital

  markets      matters                           relevant          certificates               and     other         documents                                                                      in
                                    by any                                                                                                        necessary or              advisable                    the judgment

  of counsel         delivering             the        opinion            as       to    whether              the       interests             of
                                                                                                                                                    any
                                                                                                                                                               Holder            of    Securities              would be

  materially        and       adversely           affected          by any such                supplemental                       indenture



              If    any Outstanding                    Notes        are rated            by         Rating Agency                           the Trustee              will enter             into         supplemental
  indenture         without          the    consent              of Holders              only        if   either                    the       Rating           Condition               with        respect           to    each

  Rating Agency                is   satisfied          with respect                to   the    supplemental                       indenture              or           the Servicer                 and       the    Holders
  of 100%      in Aggregate                 Outstanding                 Amount of each                        Class of Notes                      the    ratings on             which         would be reduced
  or   withdrawn          consent           to    the    supplemental                    indenture                  Prior         to    the entry              into
                                                                                                                                                                         any     supplemental                  Indenture

  with    respect         to   which              Rating           Confirmation                    for    one           or    more Classes                      of Notes              is    not     expected              to   be

  delivered         the    Trustee           shall       provide             written          notice          to    each          Holder            of each           Outstanding                  Note        informing
  them of such fact

                                                                                                          88
                                                                                                                                                                                                        005387
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 107
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 131 of 266 PageID 8185
                                        Filed

                At        the     cost        of the       Co-Issuers                  the        Trustee           will       mail to           the    Noteholders                   the        Preference           Shares

  Paying Agent for forwarding                                    to    the Holders                    of Preference                  Shares         the Holding                 Preference Shares                     Paying

  Agent for forwarding                            to    the     Holders               of Holding              Preference               Shares            each        Rating          Agency            for     so     long as

  any    Notes            are    Outstanding                and        rated          by         Rating        Agency                 and    each        Hedge            Counterparty                                of any
                                                                                                                                                                                                             copy
  such    proposed               supplemental                 indenture               at    least 15         Business Days before                             its   execution                    the Trustee           or      60
                                                                                                                                                                                        by
  calendar days                 before execution                     in the case                of      supplemental                   indenture             for the purpose                 described           in    clause

         above            which        shall      be      identified             as    such       in     certificate                 of the Servicer                 delivered          to       the Trustee           before
  the date      on        which        such         notice       is
                                                                       required             to be      given

                With           Consent          of Holders


                If    the Rating               Condition              is   satisfied             with respect                to each        Rating Agency                       with the consent                 of           the

  Servicer           if    the        supplemental                indenture                 would reduce                       the    rights           decrease            the       fees        or other        amounts

  payable        to       it   under        the     Indenture               or    increase             the    duties           or    obligations              of the        Servicer                         Majority          of
  each    Class of Notes                      adversely           affected             thereby           by Act of the Holders                           of each           such       Class of Notes                  and

    Majority              of the Preference                     Shares           adversely             affected                             the     Trustee and                 the    Co-Issuers
                                                                                                                             thereby                                                                           may          enter

  into         supplemental                   indenture           to       add                                          to     or change           in any           manner           or eliminate                      of the
                                                                                  any           provisions                                                                                                     any

  provisions              of     the     Indenture              or     modify              in    any     manner              the     rights       of the Holders                     of the       Notes         under         the

  Indenture



                Any proposed                        supplemental                  indenture             that       would            also    necessitate                   change        to       the    Issuer       Charter

  or     the    memorandum                      and        articles          of association                   of Investors                  Corp may                  only be          made            after          Special
  Resolution              as     defined                             has been                                                                            or
                                                    therein                                passed        to    permit the Issuers                                 Investors           Corp.s            constitutional

  documents               to be       altered        to    conform            with such                proposed              change         to the       Indenture              as certified            to the Trustee

  by the Issuer



                Notwithstanding                        anything              in the         Indenture               to    the      contrary            without            the    consent          of the Holder                of

  each    Outstanding                  Note adversely                      affected              thereby           and       the     Holder        of each           Outstanding                 Preference             Share

  adversely           affected          thereby            no     supplemental                    indenture              shall




                                                     change            the    Stated             Maturity of the principal                              of or the due                date        of any       installment

                of interest on                  any       Note        or     of any          payment               to    the    Preference Shares                     Paying           Agent           for   payment           to

                the        Holders            of the Preference                       Shares            reduce           the       principal        amount            or    the      rate        of interest          on     any
                Note            or the        Default         Interest           Rate           or the   Redemption                      Price     with respect                 to   any     Note       or Preference

                Share             or    change            the     earliest             date       on     which               Notes       of any          Class or           Preference                 Share         may       be
                redeemed                 at    the        option           of the          Issuer        change                the     provisions                 of the        Indenture              relating        to     the

                application                 of proceeds                of any          Collateral             to    the      payment          of    principal             of or interest               on    Notes          or to

                payment                to     the      Preference                Shares          Paying            Agent           for     payment            to     the    Holders              of the       Preference
                Shares            or change                any       place        where              or the        coin        or currency              in    which         Notes           or    their principal              or

                interest          are       paid or impair the right to                                                   suit for the enforcement                          of any          such
                                                                                                      institute
                                                                                                                                                                                                       payment on              or

                after          their Stated               Maturity           or        in       the    case        of redemption                   on    or       after the          applicable             Redemption
                Date


                                  ii                 reduce          the     percentage                of the Aggregate                     Outstanding                   Amount            of Holders           of Notes
                of each           Class or Holders                         of Preference                 Shares              whose consent                   is   required           for the       authorization               of

                any            such    supplemental                   indenture                 or for   any            waiver        of compliance                   with certain                provisions           of the
                Indenture                or     certain          defaults              under           the     Indenture               or    their
                                                                                                                                                         consequences                    provided              for     in     the

                Indenture



                                  iii                permit the creation                          of any           lien ranking             prior       to or        on         parity       with the lien of the
                Indenture               with                         to                          of the       Collateral              or    terminate               the    lien on
                                                    respect                 any       part                                                                                                  any    property            at
                                                                                                                                                                                                                             any
                time subject                  hereto                                   the       Holder        of any           Note        of the                          afforded
                                                            or       deprive                                                                             security                                by the lien of the
                Indenture




                                                                                                                   89
                                                                                                                                                                                                        005388
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 108
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 132 of 266 PageID 8186
                                        Filed

                                       iv               reduce        the percentage                       of the Aggregate                        Outstanding             Amount              of Holders                  of Notes

                  of each              Class whose consent                          is   required            to       request          the Trustee               to    retain    the      Collateral                 pursuant to
                  the        Indenture             or to      sell    or liquidate               the Collateral                   pursuant to the Indenture



                                                        modify             any      of     the        provisions                 of the            Indenture            with        respect          to         supplemental
                  indentures                or     to     provide            that        certain           other        provisions                 of the        Indenture            cannot              be     modified           or

                  waived           without              the consent              of the Holder                   of each          Outstanding                Note        and     Preference Share                          affected

                  thereby



                                       vi               modify          the       definition                of Outstanding                            Controlling                Class           or        Majority                 or

                  the Priority of Payments                                 in the Indenture                      or




                                       vii              modify         any        of the         provisions                 of the           Indenture            in such             manner              as     to    affect      the

                  calculation                of the amount of any                           payment                of Redemption                      Price       or     of interest or principal                            on    any
                  Note           or any       payment            to the Preference                         Shares           Paying Agent for the payment of dividends                                                      or other

                  payments               on      the      Preference Shares                       on        any       Payment Date                    or to      affect       the     rights        of the Holders                  of
                  Notes           or Preference                 Shares to the benefit                            of any          provisions            for the          redemption              of the Notes                  or the

                  Preference                Shares            contained in the Indenture



                  Not        later than             15     Business Days                        prior       to    the       execution              of any         proposed            supplemental                     indenture


  pursuant             to        the    above            provision                the      Trustee                at       the
                                                                                                                                      expense          of       the      Co-Issuers                 will         mail        to    the

  Noteholders                    the        Servicer            the        Preference                 Shares            Paying               Agent for forwarding                              to     the         Holders           of

  Preference                 Shares              the      Holding            Preference                 Shares              Paying            Agent for forwarding                              to        the        Holders        of

  Holding          Preference                 Shares and                each        Rating            Agency so long                         as any        rated        Notes        are Outstanding                              copy
  of such          proposed                 supplemental                    indenture             and        will           request          any      required            consent          from            the        applicable

  Holders          of Securities                   to     be    given            within         the     Initial         Consent              Period              Any      consent          given            to         proposed
  supplemental                    indenture              by     the    Holder             of any            Securities                will       be   irrevocable               and       binding               on     all    future

  Holders          or        beneficial             owners            of that            Security                irrespective                of the        execution             date      of       the         supplemental
  indenture                 If   the    Holders               of less than the required                                percentage                of the Aggregate                    Outstanding                     Amount         of

  the relevant               Securities             consent           to         proposed             supplemental                     indenture           within the            Initial       Consent                Period        on

  the     first    Business Day                     after the          Initial         Consent              Period           the Trustee               will notify             the    Issuer         and         the       Servicer

  which       Holders              of Securities                 have        consented                to    the       proposed               supplemental                indenture             and         which           Holders

  and       to    the extent                such        information               is   reasonably available                             to    the Trustee               which        beneficial                 owners            have

  not consented                   to    the      proposed             supplemental                    indenture                  If    it   intends        to    exercise           its   Amendment Buy-Out
  Option         the Amendment Buy-Out Purchaser must                                                            so notify             the Trustee              which         notice       will designate                         date

  for the        Amendment Buy-Out to occur no earlier                                                           than       10 Business                Days           after the       date       of such              notice        no
  later    than five Business Days after the Servicer                                                       is   so notified                by     the Trustee           and     the Trustee                   will promptly

  mail such notice                     to    all    Noteholders                  the Preference                    Shares             Paying Agent for forwarding                                    to    the Holders              of

  Preference                Shares and                  the     Holding            Preference                Shares              Paying            Agent for forwarding                          to       the        Holders        of

  Holding              Preference              Shares                 Any         Non-Consenting                            Holder           may       give           consent        to    the       related           proposed

  supplemental                   indenture              until    the       5th   Business Day                    prior       to the date              of the Amendment                         Buy-Out designated
  by the         Amendment Buy-Out                                   Purchaser             and         in    such          case       will cease            to    be          Non-Consenting                          Holder        for


  purposes             of    the       Amendment                 Buy-Out                   If    the       Amendment Buy-Out                                Purchaser exercises                           its    Amendment

  Buy-Out Option                        and        purchases           the       applicable                Securities                 the    Amendment                  Buy-Out Purchaser                             as     Holder

  or    beneficial                owner            of the                                  Securities                             consent             to    the        related        proposed                  supplemental
                                                                 applicable                                            may
  indenture            within five Business Days of the                                          Amendment Buy-Out


                  It    is       not    be       necessary             for       any       Act        of Noteholders                         under         the        above      provision                to     approve           the

  particular            form           of any           proposed            supplemental                    indenture                 but     it   shall     be        sufficient         if   the        Act         or   consent

  approves             its   substance



                  The            Trustee           at    the     expense               of the         Co-Issuers                  will       mail to            the     Noteholders                  the        Servicer           the

  Preference                 Shares          Paying             Agent for forwarding                                   to    the       Holders             of     Preference              Shares                 the       Holding
  Preference                Shares          Paying            Agent         for forwarding                       to    the       Holders           of Holding             Preference                 Shares and                   each

  Rating         Agency                 copy            of any       supplemental                  indenture                 promptly              after    its       execution           by    the       Co-Issuers               and

  the Trustee


                                                                                                                      90
                                                                                                                                                                                                           005389
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 109
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 133 of 266 PageID 8187
                                        Filed

  Additional                Issuance            of Preference                 Shares



                  The        Preference              Share          Documents                 will       provide             that        at    any     time during                the     Replacement                     Period
  the    Issuer                                and                                       Preference                  Shares
                        may        issue                sell        additional                                                      and        use the proceeds                     from          such     issuance              and
  sale     to    purchase               additional          Collateral             Obligations or as otherwise                                        permitted under                     the      Preference                  Share
  Documents                 and         the    Indenture               provided               that        the        following                conditions             are     met                   the     terms              of the
  Preference            Shares           issued         must        be identical              to the           terms of previously issued                              Preference Shares                        and              the

  net    proceeds             of               additional             Preference              Shares            are       used      to                          additional          Collateral
                                    any                                                                                                   purchase                                                          Obligations
  Such      additional              Preference              Shares
                                                                             may        be     offered              and      sold    at        prices      that      differ        from        the       initial
                                                                                                                                                                                                                         offering

  prices        of      the        outstanding              Preference                  Shares            provided                 that        the     initial                                             of       additional
                                                                                                                                                                      offering            prices
  Preference            Shares            shall not be              below 100% of                        the    face         amount thereof                      The       Issuer       must cause purchases
  of additional               Preference              Shares           made pursuant                      to    an     additional              issuance           of Preference                   Shares            to    comply
  individually               and     in the
                                                     aggregate with the                       applicable               purchase               and     transfer         restrictions               for the       Preference
  Shares        set     forth      herein in Transfer                        Restrictions                      and     all
                                                                                                                              applicable              laws       rules       and     regulations                including
  without             limitation              any     rules           regulations                 and      procedures                of any             securities            exchange                   self-regulatory

  organization               or clearing             agency


                 Any         additional              Preference              Shares           issued           will to the extent                     reasonably              practicable                 be    offered           by
  the    Issuer         first      to     the    existing             Holders            of the           Preference                Shares            in    such       amounts               as                                    to
                                                                                                                                                                                                   are     necessary
  preserve            their    pro        rata       holdings           of the Preference                            Shares          By         its
                                                                                                                                                      acceptance               of the          Preference                 Shares
  each     Holder            of         Preference               Share       agrees that                 additional            Preference                  Shares        can       be     issued          in accordance

  with the Preference Share                             Documents                 and        the     Indenture               without           consent          of any        Holder           of the Securities


                 It    is
                             expected            that    Investors             Corp           will        finance            the                        of any         additional                 Class         Preference
                                                                                                                                    purchase
  Shares         issued         by       the    Issuer           by    issuing          additional                  Holding          Preference                 Shares         in         number                                 the
                                                                                                                                                                                                            equal to
  aggregate             number            of and            at
                                                                       price       equal            to    the        price        of such             additional             Class             Preference                     Shares
                              it
  purchased             by



                 Except            as     contemplated                  in     connection                  with              Refinancing                   the       Indenture            does        not       permit           the

  issuance            of additional                 Class A-ia Notes                          Class A-lb Notes                                Class A-2 Notes                      Class             Notes Class
  Notes         or Class                Notes        or other                                      with terms similar to those                              of such          Classes of Notes                            See
                                                                       obligations

  Redemption                 by Refinancing


  Amendment Buy-Out


                 In     the       case        of any        supplemental                     indenture               that    requires            the    consent             of one           or    more Holders                   of
  Securities            the        Amendment Buy-Out                              Purchaser                shall       have         the        right       but     not      the     obligation                 to    purchase
  from      Non-Consenting                           Holders           all   Securities                  held        by      such        Holders            of the          Class         of      Securities                  whose
  consent             was     solicited              with        respect          to     such           supplemental                     indenture              or     with                          to                  Class
                                                                                                                                                                                   respect                  any
  Preference Shares                      held by Investors                    Corp            if   the consent                of the Holders                    of Holding              Preference              Shares           has
  been      solicited               to        purchase              from       Non-Consenting                             Holding              Preference               Share           Holders             all          Holding
  Preference             Shares           held by           such        Holders              the         Amendment                            Buy-Out            Option                 in     each        case           for    the

  applicable             Amendment Buy-Out                                   Purchase               Price             provided                however            that        the     Amendment Buy-Out
  Purchaser may                    not exercise              the       Amendment                    Buy-Out Option                            during       the     Non-Call             Period            in connection
  with          proposed             amendment                   to reduce             the    rate       of interest           on                   Securities         or    to change              the     earliest            date
                                                                                                                                         any
  on    which          Notes        of               Class or Preference                           Shares                     be    redeemed
                                           any                                                                      may                                    at    the     option         of the Issuer                     If    such
  option         is    exercised               the      Amendment                      Buy-Out             Purchaser                must             purchase          all     such          Securities                  of    Non-
  Consenting                Holders            and    all    such        Holding              Preference                  Shares         of the        Non-Consenting                        Holding            Preference
  Share     Holders                as    the case
                                                         may be              in    each        case        for the           applicable               Amendment                Buy-Out Purchase                                Price
  regardless            of     the       applicable                                          of     the                                                              Amount             of     the        Securities             the
                                                                  percentage                                   Aggregate             Outstanding
                  of whose
  consent                                 Holders           is
                                                                    required            for    such            supplemental                    indenture          an Amendment Buy-Out
  provided            that    if               Non-Consenting                     Holder            holds Class                II    Preference                 Shares                  such
                                    any                                                                                                                                                            Non-Consenting
  Holder         will                such       Class               Preference               Shares
                            sell                             II                                                to    Investors                Corp and            such       Preference               Shares              will    be
  redesignated               as    Class             Preference              Shares            ii         Investors                            will     issue        additional                                 Preference
                                                                                                                               Corp                                                          Holding
  Shares         in          number             equal          to     the     aggregate                  number              of     and         at         price       equal         to      the                         of such
                                                                                                                                                                                                      price

  redesignated Preference Shares                                      purchased              by    it    and        iii the        Amendment                    Buy-Out Purchaser                         will purchase


                                                                                                                 91
                                                                                                                                                                                                          005390
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 110
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 134 of 266 PageID 8188
                                        Filed

  such     additional               Holding                  Preference                Shares           in    lieu       of         such        redesignated              Preference               Shares                    By        its


  acceptance            of    its    Securities                under         the        Indenture            or     the    Preference                  Share        Documents                as    applicable                  each

  Holder      of Securities                    agrees           that        if   the        Amendment Buy-Out                                   Option        is    exercised           any        Non-Consenting
  Holder     and         any       Non-Consenting                       Holding                  Preference              Share            Holder        will be          required        to    sell         its   applicable

  Transaction               Securities                  to    the      Amendment                        Buy-Out                Purchaser                  Neither              the     Amendment Buy-Out
  Purchaser nor any                     other           Person         shall have
                                                                                                  any     liability            to    any        Holder        or    beneficial          owner of Transaction
  Securities        as        result of an                   election            by the       Amendment Buy-Out                                  Purchaser not to exercise                         the       Amendment
  Buy-Out Option


               All      purchases              made pursuant                       to       an    Amendment Buy-Out                                Option          individually            and         in   the aggregate

  must     comply             with           the     applicable                  transfer          restrictions                for       the     relevant          Transaction               Securities             set       forth

  herein     in     Transfer                 Restrictions                    or    in       the    Investors             Corp             Offering        Memorandum                    as    applicable                 and       all


                       laws        rules       and                                                            without
  applicable                                                 regulations               including                                    limitation           any rules regulations                         and        procedures
  of any     securities             exchange                  self-regulatory                    organization              or clearing                 agency

               In      addition              the Servicer              has agreed                  with one          or    more Multiple Class Holders                                   to    purchase                 at   the

  option     of each          such           Multiple Class Holder                                Securities             or     Holding            Preference Shares                     as the case               may         be
  held or in the case of Notes                                 represented                  by Global Notes beneficially                                   owned          by such          Multiple               Class

  Holder     in connection                     with an Amendment                                 Buy-Out            if    such           Securities        or       Holding          Preference              Shares               as

  the case      may be              are not             subject        to    such           Amendment Buy-Out                               and       other    Securities             or     Holding              Preference

  Shares         may be held or beneficially owned
              as the case                                                                                                 by such               Multiple           Class Holder            are     subject          to such

  Amendment Buy-Out See Risk FactorsRelating     to                                                                       the       SecuritiesAn Amendment                                   Buy-Out May
  Result in            Short holding                     Period Than                   Expected




  Notices



               Notices             to    the       Holders            of the Securities                      will be            given by              first-class         mail postage                                       to    the
                                                                                                                                                                                                        prepaid
  registered           Holders               of the           Notes         at    their respective                     addresses appearing                           in    the       Indenture              Register               the

  Preference           Shares           Paying               Agent for forwarding                              to    the        Holders               of Preference              Shares and                  the        Holding
  Preference Shares                     Paying               Agent      for forwarding                       to the        Holders              of Holding            Preference Shares                            If    and       for

  so    long as any            Class of Senior Notes                                   is   listed on         the      ISE          and     the rules          of the exchange                    so    require notice
  will also       be     given to the Company                                Announcements                        Office of the ISE



              Any           Holder            or    beneficial               owner of any                    Class A-i                   Notes        may     elect       to    acquire        bond insurance

  surety     bond                 credit           default          swap          or        similar       credit         enhancement                    supporting               the    payment              of principal
  and/or     interest          on such              Class        A-i         Notes           on    terms and              conditions                  acceptable          to     such    Holder             or     beneficial

  owner and            at    the    sole
                                               expense
                                                                    of such Holder                      or beneficial                    owner          On    or    after any          such       acquisition                  such
  Holder      or       beneficial              owner may                    deliver              notice       and         if    from              beneficial          owner                       such        notice          shall
                                                                                                                                                                                       any
   include      certification                 that           such     owner             is        beneficial              owner             of the       Class        A-         Notes            to    the       Trustee              in


   substantially            the     form set out in the Indenture                                       specifying                  the    name and            contact          information of the insurer

   surety credit             protection                 seller or enhancer                       of such Class A-i Notes                                each        an    Insurer                      After receipt                   of

         such       notice         by        the    Trustee            the        Trustee           shall                  the           related       Insurer       on    all       notices                            or other
  any                                                                                                          copy                                                                                    reports
  documents            delivered              to    the Noteholders




  Certain       Covenants


               The          Indenture               contains            certain              covenants              restricting                 the    conduct           of the         Co-Issuers                 including

        restrictions           on       consolidations                       mergers              and        transfers              or    conveyances                of assets          involving                 either          Co
  Issuer     ii        restrictions                on    incurrence               of debt other                than the Notes                      and     certain        obligations              incidental                to    the

  performance                by     each       Co-Issuer                of       its    obligations               under             the    Indenture               iii restrictions               on        the    ability             of

  either     Co-Issuer                  to     conduct               activities               inconsistent                with            its
                                                                                                                                                 special-purpose                     nature        and            iv     certain

  restrictions          on    amendments of                         the Collateral                  Administration Agreement                                   and       the    Servicing              Agreement




                                                                                                                  92
                                                                                                                                                                                                        005391
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 111
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 135 of 266 PageID 8189
                                        Filed

  Certain            Additional                Issues Relating                      to       Listing of Senior                        Notes



                    Application                will        be       made       to       admit           each       Class            of Senior           Notes           to     the       Official           List       of the          ISE
  There        can        be no     assurance               that
                                                                         any
                                                                                  such        admission             will be              granted or maintained


                    The     Indenture               provides             that so long as any Senior Notes                                             remain           Outstanding                   the Co-Issuers                    shall

  use    all    reasonable               efforts          to    obtain         and       maintain                 the    listing          of the Senior Notes                       on     the                              market           of
                                                                                                                                                                                                     regulated
  the    ISE         provided            that       the     Co-Issuers                 will not be                required to maintain                             listing
                                                                                                                                                                                    on          stock exchange                        in   the

  European                Union          if
                                               compliance                   with         requirements                        of the         European               Commission on                               member                  state

  becomes burdensome                               in    the sole          judgment of the Servicer


  Cancellation


                    All    Securities               that       are paid           in    full       or    redeemed and                      surrendered for cancellation                                 will forthwith                      be
  canceled           and     may         not be          reissued            or resold



  No Gross-Up


                    All
                            payments                made            by     the     Issuer           under          the        Securities              will    be       made          without           any        deduction                  or

  withholding                for        or     on        account            of                 tax           unless          the     deduction               or
                                                                                    any                                                                                withholding                is    required by                        any
  applicable              law      as    modified               by the practice                     of any         relevant              governmental                  revenue                                 then in effect
                                                                                                                                                                                          authority
  if    the     Issuer        is     so       required              to     deduct             or    withhold                  then        the     Issuer          will        not     be                               to
                                                                                                                                                                                                obligated                        pay       any
  additional              amounts             in                    of the withholding                            or deduction
                                                   respect



  Petitions              for Bankruptcy



                    The     Indenture               provides               that     the Trustee                    each        Hedge            Counterparty                  the        Servicer           and        the       Holders
  of the Notes              may not cause                       the                     or Co-Issuer                                                                           before one
                                                                         Issuer                                     to petition                 for bankruptcy
                                                                                                                                                                                                        year and                 one       day
  have        elapsed since                  the     final payments                      to    the           Holders          of    all    Notes        or    if       longer         the                               preference
                                                                                                                                                                                                applicable

  period then in effect                            including             any period established                               pursuant to the laws of the                                Cayman             Islands


  Standard of Conduct


                    The     Indenture                provides              that         in     exercising               any         of    its    or    their voting                 rights        rights          to    direct             and
  consent           or any        other        rights          as        Noteholder                 under          the       Indenture            subject          to the terms                 and     conditions of the
  Indenture                 Noteholder                   shall        not      have          any        obligation              or       duty to       any        Person            or    to    consider           or        take          into

  account           the    interests           of any Person                      and       shall not be                liable to                                                                                                      them
                                                                                                                                           any Person              for any           action          taken        by        it   or

  or    at    its    or their direction                    or       any     failure            by       it   or   them         to    act    or to       direct         that     an       action        be     taken              without

  regard to              whether         the        action          or     inaction            benefits            or    adversely               affects          any     Noteholder                   the     Issuer or any
  other        Person except                       for     any        liability          to     which             the        Noteholder               may         be    subject            to    the        extent           the       same
  results       from        the     Noteholder                        taking           or                          an        action         or                    to    take        or    direct        an                         in bad
                                                                                              directing                                           failing                                                      action
  faith or                violation           of the
                                                           express terms of the Indenture
                    in




  Satisfaction              and Discharge                        of Indenture



                    The     Indenture                will be          discharged                   with respect                 to    the       Collateral             upon         delivery           to    the       Trustee             for

  cancellation              of     all   of the Notes or within                                     certain         limitations                 including              the     obligation              to               interest            on
                                                                                                                                                                                                             pay
  or principal             of the Notes                    upon          deposit         with the Trustee of funds sufficient                                             for the                             or redemption
                                                                                                                                                                                           payment
  thereof           and    the     payment by                   the      Co-Issuers                 or the         Issuer as applicable of                              all    other          amounts due                   under          the

  Indenture



  Trustee



                    Investors            Bank               Trust          Company                  will be         the        Trustee           under        the       Indenture                 The        Co-Issuers                    the

  Servicer           and     their respective                    Affiliates                          maintain
                                                                                         may                                 other        banking       relationships                    in    the    ordinary course of
  business with the Trustee and                                      its    Affiliates                  The       payment             of the fees and                                          of the Trustee relating
                                                                                                                                                                       expenses


                                                                                                                        93
                                                                                                                                                                                                               005392
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 112
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 136 of 266 PageID 8190
                                        Filed

  to    the Notes                is   solely       the       obligation                  of the            Issuer        The       payment of                   the       fees       and       expenses                 which           will be

  paid in accordance                            with the Priority of Payments                                          is   secured           by         lien on           the       Collateral                  which        is   senior          to

  the    lien       of       the       Holders               of the            Notes                  The        Trustee           and      its       Affiliates                may        receive               compensation                      in


  connection                with the purchase                            of trust assets                    in certain            Eligible          Investments                      as provided                  in    the     Indenture

  Eligible        Investments                      may            include               assets        for        which       the     Trustee             or     its       Affiliates             provide               services               The
  Indenture            contains                 provisions                for       the         indemnification                    of the          Trustee            for        any       loss         liability             or    expense
  including               reasonable                   attorneys fees                        and       costs        incurred             without           negligence                     willful            misconduct                  or bad

  faith arising              out       of or       in   connection                      with the acceptance                        or administration                       of the Indenture



                Pursuant                   to    the        Indenture                   as     security           for     the      payment               by     the        Issuer          of the            compensation                     and

  expenses           of the            Trustee              and        any         sums         the        Trustee          may      be     entitled            to    receive              as    indemnification                         by    the

  Issuer the Issuer                        will        grant       the        Trustee                 senior         lien on         the      Collateral                  which           is    senior           to     the   lien of the

  holders       of the Secured                         Obligations on                        the Collateral



                Pursuant to the Indenture                                           the Trustee                                                       time by providing 30                                  days        written          notice
                                                                                                                 may     resign      at
                                                                                                                                           any
  to    the   Co-Issuers                    the        Servicer               the       Holders             of each         Class of Notes the Preference                                              Shares           Paying           Agent
  for forwarding                       to    the        Holders               of Preference                      Shares           the     Holding             Preference                   Shares            Paying           Agent for
  forwarding                to    the       Holders           of Holding                     Preference                Shares and               each          Rating           Agency upon                        receipt          of which

  the Co-Issuers                      shall       at    the       direction              of        Majority              of the Controlling                        Class            promptly                appoint                successor

  trustee      that         meets           the    requirements                         set forth           in the       Indenture                 if    no     successor trustee                           is    appointed              within

  60    days    after            such       notice            the resigning                     Trustee or any                    Holder           of         Class of Notes                     may             petition          any     court

  of competent                   jurisdiction                for the appointment                                 of such        successor                 The Trustee may be removed                                                     at   any
  time by              Majority                 of the Controlling                           Class or            ii by         order of                 court      of competent                    jurisdiction                    If    at any

  time the          Trustee                 ceases           to    be         an        eligible           trustee       under          the     Indenture                  and       fails       to         resign          after       written

  request       by          the       Co-Issuers                  or          Majority              of the         Controlling                Class           or      the       Trustee           becomes incapable                                of

  acting       or      is        adjudged               bankrupt                or       insolvent                then               the        Co-Issuers                 may            and          at    the        direction             of

  Majority          of the Controlling                             Class shall                   remove            the Trustee              or                any         Holder          of       Security                 may     petition

  any     court          of competent                       jurisdiction                  for      the      removal            of the Trustee                      and         the    appointment                      of          successor

  trustee         if      the Trustee                  is    removed                or       becomes incapable of acting                                      or     if
                                                                                                                                                                               vacancy            occurs in the office                             of
  the    Trustee             for       any        reason other                          than resignation                       the      Co-Issuers                 shall        promptly                appoint                    successor

  trustee            If      the           Co-Issuers                  fail        to    appoint                   successor              trustee         within               60      days        after              the     removal              or

   incapability              or       the    occurrence                  of the vacancy                            successor trustee                      may be                appointed               by            Majority           of the

  Controlling               Class by written                           instrument                     If    no    successor trustee                      has been               so appointed                     by the Co-Issuers
  or      Majority                of the Controlling                           Class            then the Trustee                     to    be replaced                    or    any       Holder             of         Security              may
  petition      any          court          of competent                      jurisdiction                  for the         appointment                  of        successor trustee                              Notwithstanding

  anything             to        the       contrary               no      resignation                      or    removal           of      the      Trustee               will        become                 effective             until       the

  acceptance                of appointment                        by          successor trustee                      pursuant to the terms of the Indenture



  Governing Law


                The              Notes            the        Indenture                    the      Preference                  Shares           Paying             Agency                 Agreement                     the        Servicing

  Agreement                      the       Collateral                  Administration                           Agreement                 the      Subscription                      Agreements                         the     Securities

  Lending           Agreements and                            the        Hedge            Agreements                   will be       governed                 by the laws of the State                                  of    New         York
  The      Administration                         Agreement                     and          the      Issuer        Charter          will         be      governed                   by    the         laws           of the        Cayman
  Islands



  Method            of Payments



                Payments of                        principal              and           interest           on     any       Note     or     payments                  on       or    in    respect               of    the    Preference

   Shares      including                    any        Redemption                       Price         paid on          the     applicable               Redemption                     Date            and        of    any        payments
   on    any    Notes                 or    Preference                   Shares                will        be    made        to    the      person              in    whose name                        the           related       Note           or

  Preference                Share           is    registered                  fifteen           days            before      the     applicable                Payment                 Date        the Record                         Date
  Payments               will         be    made                   in         the       case       of            Global        Note        to      the        Depository                  or     its    designee              and        to    the

   Holder       or        its     nominee               with respect                      to          Definitive             Security              by     wire transfer                     in     immediately                     available

   funds to                 United           States          dollar            account             maintained                by     the     Depository                    or     its      nominee                with respect                 to

   Global       Note             and        to    the       Holder             or        its    designee            with        respect          to           Definitive                  Security               if    the    Holder           has

                                                                                                                          94
                                                                                                                                                                                                                       005393
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 113
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 137 of 266 PageID 8191
                                        Filed

  provided             written         wiring instructions                             to    the Trustee                and           if   the     payment               is   to    be made               by        the    Irish Paying

  Agent          the       Irish           Paying               Agent on                or     before           the         related             Record            Date         or        ii         jf
                                                                                                                                                                                              appropriate                           wiring
  instructions              are       not received                    by        the    related         Record               Date           by     check         drawn on                  U.S bank mailed                            to    the

  address of the Holder                               in    the       Indenture              Register           or           in the          case of the Preference                             Shares                the    Preference
  Share         register               Final           payments                  of principal                of the              Notes            or     Preference                Shares           will        be     made        against
  surrender             of the          related             Notes            or       Preference                Shares            at       the     office           designated                       the            Trustee       and      the
                                                                                                                                                                                              by
  Preference               Shares          Paying               Agent             None          of the Issuer the                            Co-Issuer               the      Trustee               the        Preference           Shares

  Paying         Agent            the       Servicer               the          Initial      Purchaser                 any        paying               agent        or    any        of their respective                         affiliates

  will have            any    responsibility                      or                         for any                              of the records                    maintained                       the                              or
                                                                           liability                         aspects                                                                           by               Depository                     its

  nominee             or   any        of     its      direct          or     indirect          participants                  including                   Euroclear             or    Clearstream                     or            of their
                                                                                                                                                                                                                           any
  respective            direct         or indirect                participants                  relating          to        payments              made on account                         of beneficial                   interests       in

  Global         Note


                  The        Co-Issuers                    expect            that       the         Depository                   or    its      nominee              upon            receipt             of     any        payment             of

  principal            or interest            in respect                of            Global         Note       held by the Depository                                   or    its       nominee                will      immediately
  credit        participants                  accounts                  with                                 in    amounts                                                     to     their                                  beneficial
                                                                                       payments                                               proportionate                                         respective
  interests           in the      Global              Note         as       shown on                the    records               of the Depository                        or       its   nominee                    The      Co-Issuers
  also     expect that                payments                   by    participants                  i.e        direct            participants                 to    owners              of beneficial                    interests       in

  Global         Note         held           through              the                                  i.e              indirect                                              will       be
                                                                                participants                                                 participants                                       governed                  by standing
  instructions             and        customary                  practices              as     is   now the            case           with securities                held for the accounts                                of customers

  registered            in the         names of nominees                                  for the          customers                       The     payments               will       be       the        responsibility              of the

  participants



                  For       so    long         as      any         Senior Notes                      are    listed           on        the      ISE and             the       rules       of the exchange                         shall        so

  require the Issuer                       and     the          Co-Issuers                as applicable                     will have              the Irish Paying                      Agent           for the Senior              Notes
        Ireland        and                                 on              Senior Notes                   may be
  in                                                             the                                                         effected
                                 payments                                                                                                         through           the       Irish Paying                 Agent            If   the Irish

  Paying Agent                   is
                                      replaced              at    any time during the period                                       notice          of the appointment                          of any replacement                         will

  be given to the                 Company Announcements                                             Office of the                 ISE

  Preference               Shares            Paying Agency Agreement


                  General



                 Pursuant               to     the         Preference                  Shares             Paying            Agency                Agreement                   the        Preference                  Shares        Paying
  Agent         will       perform            various             fiscal          services           with respect                     to    the     Preference                Shares           on        behalf        of the Issuer
  including            the    maintenance                        of the Preference                        Shares            Distribution                 Account              and     the      making of                  distributions

  on     the     Preference                 Shares                The           Preference             Shares               Paying           Agent            will       deliver          or                         the     Trustee           to
                                                                                                                                                                                                request
  deliver        all
                        Monthly Reports and                                     Valuation             Reports               prepared              pursuant to the Indenture                                    to    the    Holders            of
  the Preference                 Shares               and        the Preference                     Shares                                                                                                                   Trustee
                                                                                                                  Paying               Agent            will    deliver             or    shall cause                 the                      to

  deliver              copy       of                  other       notice           or information                           receives              from        the Trustee                under           the        Indenture        to    the
                                           any                                                                         it


  Holders         of the Preference                          Shares              in each            case          by first-class mail postage                                                             to    each        Holder        of
                                                                                                                                                                                    prepaid
  Preference               Share       at    the       address appearing                             in the Preference                        Share           register         or    ii with                                to
                                                                                                                                                                                                           respect               delivery
  of Monthly                Reports              and        Valuation                  Reports             by     making                such                         available                via        its    internet         website
                                                                                                                                                        reports

  initially       located             at     http//www.cdocalc.comlibtlcdo/                                                      All       information made                          available                 on    the    Preference
  Shares         Paying           Agents                   website              will      be        restricted              and        the        Preference              Shares           Paying               Agent         will      only
  provide         access          to       such        reports             to    those       parties         entitled              thereto
                                                                                                                                                        pursuant to the Preference                                   Shares        Paying
  Agency          Agreement                      In        connection                 with                                  access           to    its     website             the       Preference                  Shares
                                                                                                providing                                                                                                                          Paying
  Agent may                require           registration                   and       the      acceptance                   of         disclaimer                 Questions               regarding                  the    Preference
  Shares        Paying           Agents               website can                     be directed            to the          Preference                   Shares Paying                   Agents customer                          service

  desk     at    617         937-5585                       The payment of                          the    fees    and           expenses                of the Preference Shares                                   Paying Agent               is


  solely        the    obligation              of the Issuer                       The Preference Shares Paying Agency Agreement                                                                          contains           provisions
  for    the     indemnification                       of the Preference Shares                                   Paying              Agent             for              loss                            or                      incurred
                                                                                                                                                              any                   liability                   expense
  without         gross negligence                           willful            misconduct                 or bad           faith on              its    part arising               out of or in connection                             with
  the    performance                  of     its   function                under       the Preference                       Shares          Paying Agency                      Agreement




                                                                                                                       95
                                                                                                                                                                                                                      005394
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 114
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 138 of 266 PageID 8192
                                        Filed

                    Redemption


                    On         the        Scheduled               Preference                  Shares            Redemption                  Date           the        Issuer          is    scheduled              to     redeem               the

  Preference                   Shares           for          redemption                  price           equal        to    all       amounts               distributable                   to    the       Preference               Shares

  Paying        Agent                for       distribution             to        the    Holders            of the Preference                         Shares            as       provided             under         Priority                    of

  Payments                     unless          the     Preference                  Shares           have        been        redeemed              earlier through                          an    optional          redemption                   as

  described herein                        or otherwise




                    Governing                  Law


                    The             Preference               Shares           Paying               Agency                 Agreement               will           be     governed                  by        and      construed                     in

  accordance                   with        the       laws        of the State                 of    New York                    The        rights          of    the    Holders             of the Preference                        Shares
  will be       governed                  by         and    construed               in accordance                     with        the laws            of the Cayman                        Islands



                    Redesignation                      of Class               Preference                  Shares           and Class             II Preference                    Shares



                    The         Share          Registrar               will record             in the register                  maintained                  by    it    which          Preference                  Shares       are           held

  by     HFP        or         any    of       its    subsidiaries                     Such Preference Shares                                will be             designated                 by the          Share        Registrar              as

  Class        II    Preference                      Shares             IFP             and        its    subsidiaries                will
                                                                                                                                                 agree           not        to    transfer
                                                                                                                                                                                                       any     of        the    Class              II


  Preference Shares                            to any       third party                 other       than        Investors            Corp          Any           transfer         of Class             II   Preference               Shares

  by     HFP        or         any    of       its    subsidiaries                to    Investors               Corp        will require                   redesignation                    by    the       Share        Registrar              of
  such     Class               II    Preference                 Shares            into    Class             Preference                 Shares              and        any        transfer          of Class               Preference
  Shares        to        HFP          or any              of    its    subsidiaries                 from        Investors                 Corp        will       require              redesignation                 by        the       Share

  Registrar              of such            Class            Preference                 Shares            into       Class      II    Preference                 Shares               Investors             Corp         will finance

  the    purchase                   of any           Class        II    Preference                 Shares            to    be     redesignated                   in connection                     with       such        transfer              by

  issuing       additional                  Holding              Preference Shares                         in         number equal                    to the          aggregate number                        of and           at         price

  equal to the price                        of such Class                    II    Preference Shares



                    Distribution                     of Eligible          Equity              Securities



                    If    the        Servicer              on    behalf           of the Issuer desires                          to    make           distributions                of Eligible               Equity            Securities

  on     any        Payment                 Date           in    lieu    of Interest                     Proceeds           that       are       otherwise                 available              for       distribution             to        the

  Holders            of Preference                      Shares          on        such        Payment Date                      pursuant              to    the       Priority             of Payments                   the    Servicer

  will    notify               the    Trustee               the    Preference                  Shares           Paying           Agent and                  the       Holding              Preference              Shares            Paying

  Agent        not        later       than 20              calendar days                  prior to          such          Payment Date                     and        provide          the Trustee                 the     Preference

  Shares        Paying               Agent for forwarding                                on     the       Record           Date        or promptly                    thereafter                but    in
                                                                                                                                                                                                             any event              no        later


  than two Business                            Days         after       the Record                 Date         to    each       Holder          of the Preference Shares                                    registered             as such

  on     the        Record                Date        for       such      Payment                  Date          and        the       Holding               Preference                 Shares           Paying            Agent for
  forwarding                   on     the      Record            Date        or    promptly               thereafter              but in                    event          no     later         than two Business Days
                                                                                                                                                 any
  after the          Record Date                       to       each     Holder           of the Holding                        Preference Shares                          registered             as    such        on    the       Record

  Date      for          such        Payment               Date          with                 details       of the Eligible                      Equity           Securities                to    be    distributed                  ii        the

  Market             Value                of        such         Eligible              Equity             Securities              determined                     as        of     the           relevant           Market                Value
  Determination                       Date           iii any            other          information considered                               necessary by the Servicer                                       in connection                     with

   such    proposed                   distribution                and     iv            any
                                                                                                information as otherwise                                   required              by    the       Trustee           the     Preference

   Shares       Paying               Agent and/or the Holding Preference Shares Paying Agent with respect to such proposed
  distribution                      The Preference Shares Paying Agent will then mail such materials within two Business

  Days         of        its    receipt              thereof           from        the        Servicer               to    each       registered                 Holder           of       Preference               Shares           on        the

  Record            Date            for    such        Payment Date                      along with                       form        of notice             and        consent             in          form attached                     to    the

  Preference                   Shares           Paying            Agency                Agreement                     seeking              the    written              consent              of     each        such        Holder                  of

  Preference                   Shares          to    distribute          such           Eligible          Equity           Securities            to    such           Holder           in   lieu of          all   or      portion                 of

   the Interest                Proceeds               available          for distribution                       to such         Holder           on    such           Payment Date                          Each Holder of                     the

  Preference                   Shares          wishing            to    receive           such           Eligible          Equity           Securities                in    lieu of               distribution             of       all       or

   portion          of the Interest Proceeds                              available                for distribution                   to    such       Holder              on    such       applicable              Payment Date
   each such Holder                            with respect              to       such        Payment Date                        Consenting                      Holder of the Preference                                     Shares
   must     deliver                 to the      Preference Shares                         Paying Agent                          written          consent              which           consent           will       be irrevocable

   not    later      than five                 Business Days                       prior to              such    Payment               Date           If
                                                                                                                                                                any    Holder              of Preference                 Shares           does

                                                                                                                          96
                                                                                                                                                                                                                   005395
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 115
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 139 of 266 PageID 8193
                                        Filed

  not                     deliver        its        written          consent           to    the       Preference                  Shares                                            in the       manner
          timely                                                                                                                                    Paying          Agent                                          set     forth         in

  such        notice       indicating               its    consent              to the      receipt          of such           Eligible             Equity          Securities             in    lieu of           distribution

  of    all    or      portion          of the Interest Proceeds                                 available             for distribution                  to    such          Holder         on   such        Payment Date
  such        Holder            will    be      deemed                to    have         not          given        its       consent           and        shall         not     be          Consenting               Holder             of
  Preference               Shares        with         respect              to    such        Payment               Date             On        each        applicable                Payment           Date         or      as        soon
  thereafter           as       reasonably                 practicable                   Eligible             Equity            Securities                will       be        distributed                    rata          to       each
                                                                                                                                                                                                      pro
  Consenting                Holder             of     the       Preference                  Shares            with          respect           to     such          Payment                Date          Each        Holder              of
  Preference              Shares        that        is    not         Consenting                  Holder           of Preference                     Shares          and           for     the avoidance                of doubt
  each        Consenting              Holder              of the Preference Shares                                to    the extent             the Market                 Value          as of the      relevant            Market
  Value         Determination                   Date           of the pro              rata       portion              of Eligible                                 Securities             distributed         to           on        such
                                                                                                                                               Equity                                                                it



  Payment Date                   is   less than the
                                                                    pro     rata       portion             of the Interest Proceeds                            that       it   would have               received on                  such

  Payment             Date        had       the       Eligible             Equity           Securities                 not been               distributed               on     such        Payment            Date          on        any
  applicable              Payment              Date            will        receive                distribution                 of Interest                Proceeds                  to     the    extent       available                in

  accordance               with        the     Priority              of Payments                      on     such        Payment               Date            See        Description                 of the        Securities-

  Priority of          PaymentsInterest Proceeds


                    Amendment


                    Without           the      Consent               of Holders                       The         Preference                  Shares       Paying              Agency            Agreement                 may          be
  amended             by        the    parties            thereto           without              the       consent            of the          Holders              of               Preference           Shares                 for    the
                                                                                                                                                                          any
  purpose            of curing              any       ambiguity                   or     of curing                 correcting                 or     supplementing                               defective              provision
                                                                                                                                                                                          any
  contained            therein or in regard to matters                                       or questions                    arising          under       the Preference                    Shares       Paying            Agency
  Agreement                as    the    Issuer            and       the     Preference                 Shares            Paying           Agent may deem necessary                                      or    desirable               and
  which         shall      not    materially                adversely              affect         the        interests         of Holders                 of the Preference                      Shares         In        addition
  the Preference                 Shares                             Agency Agreement                                          be     amended              without              the consent            of any       Holders              of
                                                Paying                                                            may
  the Preference                 Shares         and        without              regard to whether                           or not       such       amendment adversely                            affects         the interest

  of the        Holders           of the            Preference                  Shares           in    order to                                the       Issuer          from                            an    investment
                                                                                                                             prevent                                                 becoming
  company                  as     defined             in       the         Investment                  Company                 Act            or    to     better            assure         compliance                    with         the

  requirements                  of Rule              3a-7           and/or        to     remove               transfer              restrictions              and         other          requirements                                   to
                                                                                                                                                                                                                   relating
  Section           3c7               provided             that        as          condition                 to   the        effectiveness                of any             such         amendment             each             of the
  Issuer the Trustee                        the Preference                      Shares           Paying           Agent and               the       Servicer             shall have             received            customary
  opinion            of counsel             which may                      be     supported                 as    to     factual          matters          by       any        relevant          certificates             or         other

  documents                                     or advisable                     in the judgment                       of counsel delivering                             such                         from
                          necessary                                                                                                                                                  opinion                         nationally

  recognized               law        firm providing                       that     after         giving effect                     to    such       amendment                       the    Issuer      is                           from
                                                                                                                                                                                                              exempt
  registration             as an       investment                    company                 under           the Investment                    Company               Act        in    reliance        on the exemption

  provided           by Rule           3a-7



                    With        the     consent                of Holders                        Unless            otherwise                  set    forth          in       the     preceding                                         the
                                                                                                                                                                                                            paragraph
  Preference Shares                     Paying             Agency               Agreement                  may be            amended               with the consent                       of Holders          of          Majority
  of the Preference Shares                                materially             and     adversely                affected           thereby



                    Any amendment                         to the      Preference Shares Paying Agency                                                Agreement                  must        be   in   writing executed
  by each           party       thereto The                 Preference                 Shares Paying                     Agent           is   entitled         to    receive              and    subject        to        its    duties

  and                                 in the        Preference                  Shares           Paying                                                            shall       be
          obligations                                                                                             Agency             Agreement                                           fully protected             in
                                                                                                                                                                                                                            relying

  upon          an     opinion          of      counsel               consent               or    certificate                of the           Issuer          in    determining                  whether           or      not        any
  proposed            amendment                 is    permitted under                       Preference Shares                            Paying Agency                    Agreement


                    Any amendment                         to    the    Preference                 Shares           Paying            Agency Agreement                               that    would       also       necessitate

       change         to    the       Issuer         Charter               may      only be                made          after            Special          Resolution                    as defined           in     the         Issuer

  Charter            has        been        passed             to    permit            the       Issuer           Charter           to    be        altered          to      conform             with    such           proposed
  amendment


  The         Issuer Charter



                    The         following             summary                    describes                 certain           provisions              of       the        Issuer           Charter       relating                to     the

  Preference Shares                     that        are    not referred                to elsewhere                    in    this                         Memorandum
                                                                                                                                     Offering

                                                                                                                       97
                                                                                                                                                                                                             005396
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 116
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 140 of 266 PageID 8194
                                        Filed

                     Voting Rights


                 Other than as provided                                 below only               the holders                 of the Issuer                 Ordinary           Shares          shall    have          the right

  to   receive            notice         of    attend         at and          vote     as        shareholder                 of the Issuer                 at                           meeting           of the Issuer
                                                                                                                                                                 any general
  Every         holder of an                  Issuer         Ordinary           Share          present        at    any        meeting              shall        on       show         of hands           be entitled         to

  one    vote         and on                  poll shall be entitled to one                            vote        per Issuer               Ordinary             Share held by such                   holder



                 Other than as provided                                 below         the Holders              of the Preference                           Shares        shall have           the right to receive

  notice        of        attend         at    and       vote      as         shareholder              of the Issuer                   at
                                                                                                                                               any       general         meeting         of the Issuer                only in

  respect            of           resolution             which           relates          to
                                                                                                any     circumstance                        or      matter         which         under         the    Indenture              the

  Preference               Share         Documents                 or the        Servicing             Agreement                    can     take         place     or    occur         only    at    the    direction         of

  the Holders                of      the      Preference Shares                            Preference                   Share             Vote              Every         Holder         of    Preference              Shares

  present        shall            on          show       of hands              be     entitled         to   one         vote        and on                poll shall be entitled                     to    one       vote    per
  Preference                Share          held         by    such        Holder            except          that        in      relation            to          Preference             Share        Vote        relating      to

  certain        matters             as       set    out      in   the    Indenture                  Preference              Shares            held by certain                   Holders        as        set    out in the

  Indenture                shall be            ignored


                 The            Class         II    Preference                Shares           will     have            total        control             with     respect         to    the     appointment                  and

  removal             of the            directors            of    the    Issuer          as    long as            the       aggregate number                           of Class         II    Preference              Shares

  Outstanding                   as      of the          relevant          Voting            Record           Date            is     higher          than         the     aggregate            number            of    Class

  Preference               Shares             Outstanding                as    of such           date         If    the        aggregate number                          of   Class      II    Preference              Shares

  Outstanding                   as     of the        relevant            Voting           Record Date                   is   lower             than or equal to                  the     aggregate number                     of

  Class          Preference                   Shares         Outstanding               as of such             date           only the Issuer                    Ordinary         Shares         will be         entitled      to

  vote     with respect                  to the appointment                         and     removal          of the directors                       of the Issuer



                     Liquidation



                     In    the event           of any voluntary or involuntary                                      liquidation                  dissolution             or winding            up of       the Issuer




                                        the    Holders             of the           Issuer       Ordinary               Shares            at     the      time         outstanding            will     be       entitled      to

  receive        out        of the assets of the Issuer                               available         for distribution                       to    shareholders                before               distribution            of
                                                                                                                                                                                               any
  assets        is    made         to    Holders             of the Preference                   Shares            an    amount equal                     to U.S.$2.OO            in respect           of each          Issuer

  Ordinary                Share held by each                       such       holder           and



                     ii                 the    Holders             of the           Preference              Shares             at    the       time        Outstanding                 will    be     entitled          to   the

  balance            of the assets                 of the Issuer              available              for distribution                  to      shareholders               after distribution                 of amounts

  due    to     holders              of Issuer          Ordinary              Shares        under       the        above            subparagraph                  pro     rata    according            to    the      number
  of Preference Shares                             held by each               such holder



                     If   the     assets        available           for distribution                  to holders               of the Issuer               Ordinary           Shares          are not sufficient              to


  pay      to    such           holders            U.S.$2.OO             in
                                                                                respect          of each            Issuer           Ordinary              Share          the     available           assets         shall    be

  distributed              to     holders           of the Issuer               Ordinary              Shares pro                rata        according             to   the    number of              Issuer       Ordinary
  Shares held by each                          such          holder



                     Transfer


                     The        rights         of        Holder           of         Preference              Share             to    transfer            such      Preference             Share        are       subject      to

  restrictions              set      out in the Preference                       Share Documents                         and        as described                 in Transfer             Restrictions



                     Petitions           for Bankruptcy


                     Each         Holder           of        Preference Share                    will be           required            to      agree       or     be deemed             to    have        agreed        not to

  cause the filing of                              petition        in    bankruptcy              or winding                  up      against         the        Issuer    before         one    year and             one     day

  have      elapsed since                     the       payment          in    full       of the Notes              or       if     longer          the applicable               preference            period then             in


  effect




                                                                                                                   98
                                                                                                                                                                                                      005397
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 117
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 141 of 266 PageID 8195
                                        Filed

                                                                      USE OF PROCEEDS

             The    Securities         will be      issued     and        sold    for    Cash on             the    Closing         Date         The        gross       proceeds           from     the

  issuance    of such       Securities        on    the      Closing       Date        are     expected             to   equal approximately                          U.S.$    1495000000
  and   will be    used by the Issuer              to



                   purchase            portfolio        of Collateral            Obligations


                   fund the Revolving                   Reserve       Account             and      the       Delayed           Drawdown               Reserve           Account            to    cover

                   any future          draws       on Revolving             Loans and Delayed                            Drawdown Loans

                   enter     into     any Hedge          Agreements               as applicable



                   enter       into    any    Securities        Lending               Agreements and                       correspondingly                       to   fund     the     Securities

                   Lending           Account

                   enter     into     Synthetic         Security      Agreements and correspondingly                                        to fund              the related         accounts


                   repurchase           participations          sold       to     the    Pre-Closing                 Parties        to    finance           the       Issuers pre-closing

                   acquisition         of loans


                   fund the Closing              Date      Expense          Account            and       the Interest           Reserve          Account


                   pay     certain                       related      to the          transaction and
                                       expenses


                   undertake certain               related     activities



                                                              SECURITY                  FOR THE NOTES

             The Notes         and     the Issuers obligations                        under       the    Hedge           Agreements             and        the Servicing             Agreement
  will be    secured     by    the following



                                        the Collateral          Obligations and                    all       Workout           Assets



                          ii            the     Custodial            Account             the       Collection               Account              the        Payment             Account             the

             Revolving          Reserve         Account             the    Delayed             Drawdown                   Reserve         Account                 the    Interest          Reserve
             Account           the    Closing       Date       Expense                Account            the       Expense           Reimbursement                      Account            and      the

             Securities         Lending         Account             such         accounts               collectively                the    Issuer                Accounts                  Eligible
             Investments         purchased          with funds on                deposit          in the Issuer            Accounts             and        all    income        from       funds in
             the   Issuer      Accounts


                          iii           the     Synthetic            Security           Counterparty                     Account          and          together           with        the       Issuer

             Accounts           the    Synthetic          Security          Collateral             Account               and     the      Hedge            Counterparty               Collateral

             Account           the    Accounts                 and        assets        included              therein          subject          to    the        terms         of    the    related

             Synthetic          Security         provided             however                  that          any     such        rights         in
                                                                                                                                                           any        Synthetic            Security

             Counterparty             Account        shall     be    held        in    trust      by     the       Trustee       or       securities              intermediary              first    to

             secure      the    Issuers         payment         obligations               to      the        relevant          Synthetic             Security           Counterparty               and
             second      for the      benefit      of the Secured                Parties



                          iv            the
                                                Servicing            Agreement                    the        Synthetic              Security           Collateral              Account              the

             Securities        Lending        Agreements             and        all    Securities                              Collateral            and     the      Securities
                                                                                                             Lending                                                                       Lending
             Account          the     Hedge        Agreements              as     set    forth          in    the    Indenture            and        all    Collateral              securing        the

             Hedge         Counterparty                   obligations             thereunder                  including              without               limitation               the         Hedge
             Counterparty             Collateral        Account           and     the     Collateral               Administration                Agreement                to    the    extent        of

             any   rights      of the Issuer        therein



                                        all   Cash      or   money         delivered           to the Trustee                  or   its   bailee and

                                                                                             99
                                                                                                                                                                               005398
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 118
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 142 of 266 PageID 8196
                                        Filed

                                 vi                all
                                                          proceeds           with respect              to    the foregoing                       collectively                the       Collateral

                For the          avoidance                of           doubt            Collateral           will          exclude                   amounts               released          from      the    Trustees
                                                               any
  lien     in    connection                  with         certain          Synthetic             Securities                     Hedge               Agreements                   and        Securities            Lending

  Agreements            in accordance                    with the Indenture                     and    ii the              Excluded                 Property


  Purchase of Collateral Obligations


                The Indenture                    will provide              that    the    Servicer              will use commercially                               reasonable efforts                    to cause        the

  Issuer    to purchase                or    enter        into binding             commitments                    to       purchase              Collateral           Obligations that                    meet      certain

  minimum            amounts            and       characteristics                  The composition                         of the portfolio                     of Collateral                Obligations will be
  determined            by       the    selections              of the         Servicer           designed                     to    meet        the      Eligibility              Criteria          the     Collateral

  Quality Tests              the   Coverage                Tests and           the       requirements                     provided             in    paragraphs                    through           ix      in    Sale
  of Collateral             Obligations                  Acquisition              of      Collateral              Obligations                         See       Eligibility Criteria                               The
  Collateral          Quality          Tests            The             Coverage              Tests and                   Sale                 of Collateral               Obligations               Acquisition            of
  Collateral          Obligations


                The     Servicer             expects that                  by the end            of the          Ramp-Up                   Period             the    Issuer        will have           purchased            or

  committed            to    purchase              Collateral           Obligations having                           an        Aggregate                 Principal          Balance            of approximately

  $1471900000                    for        the       avoidance            of doubt             without           giving effect                     to    any       reductions               of that      amount         that

  may have            resulted         from           scheduled            principal          payments                    principal             prepayments                 or     dispositions            made with

  respect       to   any Collateral                   Obligations on               or before           the       Ramp-Up                   Completion                 Date


  Eligibility         Criteria


                On     any       date        during         the      Replacement                 Period              and            in    respect         of Principal                 Proceeds           constituting

  Unscheduled                Principal            Payments             and        Sale    Proceeds               from           Credit           Risk         Obligations and                   Credit       Improved

  Obligations               on   any        date      after the         Replacement                   Period               so       long as no                Event        of Default           is   continuing             at

  the direction             of the Servicer                    the    Issuer
                                                                                   may        direct        the Trustee                   to    apply         Principal           Proceeds           together            with

  Interest       Proceeds              but only to               the       extent        used     to       pay        for       accrued             interest          on     Collateral          Obligations                to

  purchase           Collateral         Obligations including                             any    related             deposit              into      the Revolving                 Reserve         Account            or the

  Delayed            Drawdown                Reserve            Account            or     the    posting               by       the        Issuer        of cash            collateral          with       or      for    the

  benefit       of          Synthetic            Security            Counterparty               simultaneously                           with the Issuers purchase                             of or                 into
                                                                                                                                                                                                     entry

  Synthetic           Security              if   the      conditions              specified           in    the           Indenture              are      satisfied               No        obligations            may    be

  purchased            unless          each        of     the        conditions           in     the        following                    clauses                    through            12       the       Eligibility
  Criteria             is    satisfied           as     evidenced           by           certificate            of the Servicer                      as       of the date              the    Issuer       commits          to

  make      the       purchase              in     each        case     after       giving        effect             to    the           purchase         and        all    other        purchases            and     sales

  previously          or simultaneously                        committed            to


                                 the    obligation              is      Collateral            Obligation


                                 for any           date    occurring              during the Replacement                                  Period



                                                   each        Overcollateralization                        Test          is    satisfied           and        if   the    commitment                is    made on          or

                                                   after the          second        Payment Date                          each       Interest          Coverage             Test       is    satisfied        or



                                                   if    any    such       Coverage             Test       is   not satisfied                    both


                                                                     the    extent       of    satisfaction                of the Coverage                      Test        is   not reduced              and



                                                   ii                the     Collateral           Obligation                        is
                                                                                                                                          being          purchased               with        Principal        Proceeds
                                                                     other     than



                                                                                    Principal           Proceeds                    received             in
                                                                                                                                                              respect        of         Defaulted            Collateral


                                                                                    Obligation                  or




                                                                                                            100
                                                                                                                                                                                                     005399
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 119
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 143 of 266 PageID 8197
                                        Filed

                                                                     Principal            Proceeds            received          in
                                                                                                                                         respect       of             Workout               Asset       that

                                                                     has          been         received            in    exchange                for             Defaulted                  Collateral

                                                                     Obligation


                    for    any date       occurring             during            the Replacement                   Period          the        Diversity             Test       is   satisfied       or   if

                    not satisfied          the extent                of satisfaction              is   not        reduced


                    for           date         occurring             during          the       Replacement                Period              the     Weighted                  Average            Rating
                           any
                    Factor Test          is    satisfied         or     if   not satisfied                  the   extent       of satisfaction                  is   not reduced



                    for          date     occurring             during            the Replacement                    Period          each        of the limits in the definition
                           any
                    of Concentration                    Limitations                 is    satisfied          or     if
                                                                                                                         any
                                                                                                                                such          limit    is   not satisfied                   the    extent

                    of satisfaction            is   not reduced



                    for    any    date         occurring             during         the        Replacement                Period              the    Weighted                   Average            Spread
                    Test    is   satisfied         or    if   not satisfied                the    extent          of satisfaction               is   not    reduced


                    for any      date     occurring              during           the     Replacement                Period          the       Weighted               Average Fixed Rate
                    Coupon Test               is   satisfied          or     if   not     satisfied          the    extent      of satisfaction                      is   not reduced



                    for any      date     occurring             during            the    Replacement                Period          the        Weighted              Average               Life    Test   is

                    satisfied      or     if   not satisfied                 the extent          of satisfaction               is   not reduced


                    for
                           any    date     occurring                 during        the     Replacement                   Period          the     Weighted                  Average            Moodys
                    Recovery            Rate        Test        is    satisfied            or     if    not        satisfied             the    extent          of        satisfaction             is   not
                    reduced


        10          for    any     date        occurring              during             the    Replacement                Period               the    Weighted                      Average         SP
                    Recovery            Rate        Test        is    satisfied            or     if    not        satisfied             the    extent          of        satisfaction             is   not
                    reduced


        11          for    any    date        occurring              during         the    Replacement                   Period           the        SP         CDO             Monitor            Test   is

                    satisfied      or     if    not      satisfied            the       extent     of satisfaction                  is    not    reduced provided                             however
                    that    this Eligibility             Criterion                11      shall    not apply either to the application                                           of the proceeds
                    from     the     sale          of         Credit         Risk         Obligation                Non-Performing                     Collateral                    Obligation           or

                    Workout         Asset           or     to        the     application               of     Principal          Proceeds                  in    respect              of    Defaulted
                    Collateral       Obligations                 and



        12          for any      date     occurring             after the Replacement                             Period



                                  each     Coverage              Test        is    satisfied       and        the extent         of satisfaction                     is    not reduced



                                  each         Collateral              Quality            Test         is    maintained              or        improved                   and        the     Weighted
        Average      Rating Factor Test                   is    satisfied



                                  each         Concentration                  Limitation                is    maintained                 or    improved                   and    the        Aggregate
        Principal     Balance       of     all      CCC/Caal                  Collateral           Obligations do                    not exceed                 7.5% of              the    Maximum
        Amount


                                  the    Weighted Average                           Life       Test    is    satisfied



                                  the    SP         Rating            of such           Collateral           Obligation             is at       least equal                to   the    SP          Rating
        of the    Collateral       Obligation being                        the      source of the                  Unscheduled                  Principal             Payments                or   of the

        Credit    Risk      Obligations or                 Credit            Improved Obligation being                                   the        source of Sale Proceeds                               as

        applicable         and




                                                                                           101
                                                                                                                                                                                     005400
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 120
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 144 of 266 PageID 8198
                                        Filed

                                                    the     current           Moodys               Rating            on        Class        A-la Notes                     is    Aaa            and       the     current

                    Moodys              Ratings        on        the Class           A-lb Notes                the       Class A-2 Notes the Class                                        Notes           the    Class

                    Notes       and     the Class                 Notes        are     no lower          than one              subcategory                 below           their     initial    rating



                    Notwithstanding                   the foregoing                         one    or    more        Collateral                 Obligations                may       be purchased               pursuant
  to         Portfolio           Improvement Exchange                                 effected          in    compliance                   with        Sale                of Collateral               Obligations
  Acquisition              of Replacement                    Collateral              ObligationsCredit                          Improved               Obligations                   regardless            of whether

  such       purchase            would otherwise                   satisfy           the Eligibility                Criterion             set    forth          in clause            12     above         and     ii the
  Issuer       or     the        Servicer        on        its   behalf             shall    not direct             the        Trustee           to   purchase              any       Collateral            Obligation
  following           receipt           by    the     Servicer           of notice               of removal               or    resignation                pursuant             to    the    provisions            of the

  Servicing           Agreement                until             successor servicer                     is   appointed               pursuant              to    the    provisions             of the        Servicing
  Agreement                    See    The      Servicing               Agreement

                    The        Issuer     may         at    the     direction              of the       Servicer               exchange                    Collateral              Obligation for another
  Collateral          Obligation               in     an    exchange                of one         security          for       another           security             of the         same       issuers          that    has

  substantially                identical       terms except transfer restrictions



                    Cash on           deposit         in    the     Collection               Account           may         be       held in Eligible                       Investments               in accordance

  with       this
                     Eligibility              Criteria section                  pending            the application                   thereof          to   purchase              Collateral          Obligations


                    The     Indenture           provides           that       any      sale      or purchase               by the Issuer                   of        Collateral           Obligation shall be
  conducted               on     an     arms        length         basis        and         if    effected          with        the       Servicer              or         person Affiliated                    with      the

  Servicer           or any          fund     or account               for    which         the    Servicer           or       an    Affiliate             of the Servicer                  acts     as    investment

  adviser           shall be          effected        in accordance                   with the requirements                           the        Servicing              Agreement              on     terms no           less

  favorable          to    the Issuer          than would be the case                             if   the person were                    not     so Affiliated



  The        Collateral Quality                     Tests



                    The        Collateral           Quality             Tests         will        be     used         primarily                 as     criteria            for       purchasing             Collateral

  Obligations                   See     Eligibility Criteria above                                       and        Sale               of Collateral                    Obligations                 Acquisition            of
  Collateral          Obligations                below            The        Collateral            Quality Tests are described below


                    Measurement                of the degree                  of compliance                   with the Collateral                          Quality Tests will be                          required        on
  each       Measurement                 Date       on and         after the          Ramp-Up                Completion               Date


                    The Diversity              Test



                    The        Diversity            Test          is         test    that        will   be     satisfied             on     any       Measurement                     Date      if    the    Diversity

  Score       as of the           Measurement                    Date     equals           or exceeds              the    Minimum                 Diversity             Score             For the purposes                 of

  calculating             the     Diversity           Test                   Structured            Finance           Obligation that                       is        collateralized                loan     obligation
                                                                  any
  will be       disregarded


                    Weighted            Average        Lfe        Test



                    The        Weighted Average                          Life        Test          is        test    that       is    satisfied            on        any    Measurement                   Date      if    the

  Weighted            Average            Life       on that        date       of     all    Collateral         Obligations                  is
                                                                                                                                                 equal to or less than the greater                                  of
  the    number of years including                                 any fraction               of        year between                   such           Measurement                    Date      and    May               2017

  or    in   the     case of            Maturity Extension                           the Extended              Weighted               Average              Life        Date       and           4.0
                                                                                                                                                                                                          years



                    Weighted            Average        Moodys                Recovery             Rate       Test




                    The        Weighted               AverageMoodys Recovery Rate Test                                                                is         test      that      is   satisfied         as    of any

  Measurement Date                       if   the     Moodys Minimum Average Recovery Rate                                                            is   greater          than      or equal to 43             .63%




                                                                                                             102
                                                                                                                                                                                                    005401
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 121
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 145 of 266 PageID 8199
                                        Filed

                Weighted           Average              SP        Recovery               Rate       Test



                The        Weighted                  Average              SP             Recovery                   Rate            Test             is        test      that     is    satisfied         as      of     any
  Measurement              Date         if   the    SP        Minimum               Average              Recovery                   Rate        is   greater       than or equal to 52.28%



                SP Minimum                           Average              Recovery                  Rate            is
                                                                                                                              rate as of any                      Measurement                Date      equal to          the

  number obtained by


                                                   summing              the     products              obtained                 by        multiplying               the    Principal           Balance            of each
                Collateral         Obligation by                   its
                                                                          respective                SP        Priority              Category              Recovery           Rate


                                 ii                dividing            the      sum       determined                     pursuant               to    clause               above         by     the       sum      of the

                Aggregate              Principal          Balance             of   all   Collateral              Obligations                     and



                                 iii               rounding            up    to the       first      decimal               place



                Weighted           Average Fixed Rate                           Coupon              Test



                The        Weighted                  Average              Fixed          Rate         Coupon Test                               is         test    that      is   satisfied          if     as    of any
  Measurement              Date         the     Weighted               Average           Fixed Rate                  Coupon equals                         or exceeds           7.5%


                Weighted           Average Spread                        Test



                The       Weighted Average                              Spread           Test            is         test      that        is    satisfied         as   of any          Measurement                Date      if

  the    Weighted           Average             Spread            as     of the       Measurement                        Date            equals           or   exceeds          the    Minimum Weighted
  Average        Spread


                Weighted           Average Rating Factor                              Test



                The Weighted Average                                   Rating         Factor             Test            is        test    that       is   satisfied       on     any Measurement                      Date
  if    the   Weighted             Average                Moodys                Rating          Factor              of        the        Collateral            Obligations              excluding                Eligible

  Investments              as     of     the       Measurement                  Date           is    less      than           or     equal           to    the     Maximum Weighted                            Average
  Moodys           Rating         Factor



                SP         CDO Monitor                    Test



                The        SP CDO                     Monitor                Test         is         test      that           is    satisfied             on   any       Measurement                 Date        if    after

  giving      effect       to    the     sale      of        Collateral            Obligation                 or the                                 of        Collateral                                   each       Note
                                                                                                                               purchase                                            Obligation
  Class       Loss     Differential                of the         Proposed               Portfolio             is     positive                  The        SP          CDO        Monitor            Test        shall    be
  considered          to   be     improved              if   each        Note      Class Loss                 Differential                 of the Proposed                      Portfolio       is at     least equal

  to    the   corresponding                  Note       Class Loss              Differential                of the Current Portfolio                                   The      SP       CDO         Monitor           Test
  is   not required             to be    satisfied           or   improved               upon        the      sale       of         Credit           Risk Obligation and                     the application              of
  the    related      Sale       Proceeds            to      purchase           additional               Collateral                 Obligations                   For purposes               of the       SP          CDO
  Monitor       Test



                                 the    SP          Rating of any                  SP      Unrated               DIP Loan                  shall be            CCC           and



                ii               the     SP          Industry             Classification                   for             Synthetic                 Security          shall      be     that       of the        related

                                 Reference              Obligation and                   not the Synthetic                         Security


                The        Note         Class         Loss        Differential                      with respect                    to    any        Measurement                  Date       and      any      Class of
  Notes       that   is    rated       by     SP          the     rate       calculated             by      subtracting                   the    Class Scenario Loss                         Rate     for the         Class
  from the then-applicable                         Note       Break-Even                 Loss        Rate        for the Class of                         Notes


                The       Note Break-Even                          Loss         Rate           with respect                   to    each        Class of Notes                  that    is   rated    by     SP          the

  maximum             percentage                of      defaults          that      the        Current               Portfolio                 or     Proposed            Portfolio           can       sustain          and


                                                                                                              103
                                                                                                                                                                                                    005402
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 122
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 146 of 266 PageID 8200
                                        Filed

  nevertheless             sufficient         funds will remain                for the
                                                                                               payment of               principal          of the Class of Notes                     in   full    by        its

  Stated     Maturity and                the timely        payment           of interest on the Class A-la Notes the Class A-lb Notes                                                            and    the

  Class A-2 Notes                  and       the   ultimate
                                                                 payment of               interest          on    the     Class            Notes         the        Class          Notes       and      the

  Class         Notes        using        SPs            assumptions           on    recoveries              defaults and              timing            and     taking       into    account           the

  Priority      of Payments               and      the    adjusted       Weighted              Average            Spread        level       specified           in the      applicable           row of
  the   table    below             The       adjusted       Weighted           Average               Spread        as    of any       Measurement                    Date     is    the    Weighted
  Average        Spread            as    of the      Measurement                Date           minus        the     amount        of any            Spread           Excess         added         to    the


  Weighted Average                  Fixed Rate             Coupon        as of the         Measurement                   Date



                                    Row                                 Adjusted               Weighted            Average            Spread

                                                                               Greater than or equal to 3.05%


                                                            Greater than or equal to 2.95% but less than 3.05%


                                                            Greater than or equal to 2.85%                                but    less than          2.95%

                                                            Greater than or equal to 2.75%                                but    less than          2.85%

                                                            Greater than or equal to 2.65% but less than 2.75%


                                                            Greater than or equal to 2.55% but less than 2.65%


                                                            Greater than or equal to 2.45%                                but less than 2.55%


                                                            Greater than or equal to 2.35% but less than 2.45%


                                                            Greater than or equal to 2.25%                                but less than 2.35%


  The      Coverage           Tests



                General



                The        Coverage           Tests       will    be     used        to    determine                among        other         things           whether            Notes       will         be

  redeemed            in    certain          circumstances              as     described              under         Description                of    the        SecuritiesPriority                          of

  Payments             and     whether             additional          Collateral              Obligations              may      be        acquired            as    described            under

  Eligibility        Criteria            There      will not be          any    Coverage              Test applicable                 to   the Preference              Shares



                The    Overcollateralization                     Tests



                The        Overcollateralization                       Tests          will      consist           of the      Class            Overcollateralization                       Test         the

  Class               Overcollateralization                      Test          the        Class               Overcollateralization                        Test         and         the      Class
  Overcollateralization                   Test



                Each        Overcollateralization                  Test        will       be    satisfied           with      respect         to    any         Class       of Notes             on    any
  Measurement               Date        if    as   of such       Measurement                   Date         the    Overcollateralization                       Ratio     for   the        Class        is   at

  least equal to           the specified            required level for the Class indicated                                 in the          table    in   Summary               of   TermsThe
  Overcollateralization                   Tests


                The    Overcollateralization                     Ratio       with respect              to    each       Class of Notes              on     any Measurement                   Date           is

  referred      to    as an    Overcollateralization                         Ratio             and    is    the ratio calculated                   by dividing


                              the Overcollateralization                       Ratio Numerator                      by


                ii            the       Aggregate          Outstanding              Amount            of the Class of Notes                    and        all   Notes       ranking        senior           to

                              it   excluding             any Deferred           Interest         on    the        Notes    and    all      Notes         ranking       senior        to   it




                                                                                                 104
                                                                                                                                                                                   005403
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 123
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 147 of 266 PageID 8201
                                        Filed

          The   Overcollateralization                Ratio        Numerator                     is    on any     date         the    sum of


                   the    Aggregate          Principal         Balance             of    all    Collateral           Obligations                other        than    any      Excess
                   CCC/Caa                 Collateral         Obligations                 any        Non-Performing                   Collateral             Obligations              any
                   Deep    Discount          Obligations and                 any     Collateral             Obligations loaned pursuant to                                Securities

                   Lending      Agreement            with respect              to    which           an event         of default                under and           as    defined      in

                   the   Securities        Lending         Agreement                is   continuing            plus



                   unpaid      Accrued          Interest          Purchased               With         Principal           excluding                         unpaid         Accrued
                                                                                                                                                  any
                   Interest    Purchased         With         Principal            in    respect       of Non-Performing                        Collateral         Obligations
                   plus


                   the    Aggregate          Principal         Balance          of              Eligible        Investments                that       were    purchased            with
                                                                                         any
                   Principal        Proceeds         and     the       amount            of Principal          Proceeds             on     deposit          in the        Collection

                   Account      plus



                   the    Aggregate          Principal            Balance           of    Eligible           Investments              on        deposit       in          Securities

                   Lending      Account         that       relate      to      Securities             Lending        Agreement                with respect           to    which       an
                   event       of    default         under             and     as        defined        in    the     Securities              Lending             Agreement            is


                   continuing         plus


                   with respect        Collateral           Obligation that                are Non-Performing                        Collateral           Obligations            Deep
                   Discount          Obligations             or        Excess            CCC/Caal               Collateral               Obligations                the      amount
                   determined         by     using     one     of the following                      methods                               to    such               of Collateral
                                                                                                                     applicable                           type
                   Obligation         provided          that      if         Collateral         Obligation            falls     within           more than one               of such

                   types     the Issuer       will be       required           to use      the       method     that       results       in     the   smallest       amount


                               with respect           to    any        Excess       CCC/Caal                  Collateral            Obligations              an    amount equal
                               to    the    product of                 the lower          of           70%     and             the    CCC/Caal                    Excess     Market

                               Value         Percentage                 multiplied              by      ii       the        Excess              CCC/Caal                  Collateral

                               Obligations


                               with respect           to    any        Non-Performing                  Collateral          Obligations                the    aggregate of the

                               Applicable            Collateral              Obligation               Amounts          for      all      included            Non-Performing
                               Collateral        Obligations                 other         than        Defaulted           Collateral             Obligations             that   have
                               been        held by      the    Issuer         for       more than           three                   which         shall      be    deemed        to    be
                                                                                                                      years
                               zero    for                     of this clause                          and
                                              purposes


                               with        respect     to    any        Deep        Discount            Obligations             the      Aggregate            Purchase           Price

                               Amount          for   all    Deep        Discount          Obligations



          Applicable       Collateral Obligation                        Amount                  for    any     Non-Performing                     Collateral             Obligation
  means


                   the    lesser      of             the     Market            Value           Percentage             of      the                                         Collateral
                                                                                                                                      Non-Performing
                   Obligation          and              the       Applicable               Percentage                for      the     Non-Performing                      Collateral

                   Obligation multiplied               by

                   if   the Non-Performing                 Collateral          Obligation is



                               any     Pledged         Obligation other                    than       those     in    clauses                   through                  below        the

                               outstanding            principal              amount            of     the    Pledged           Obligation              as     of    the     relevant

                               Measurement              Date


                                    Synthetic        Security the notional                      amount         specified            in the Synthetic               Security




                                                                                   105
                                                                                                                                                                   005404
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 124
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 148 of 266 PageID 8202
                                        Filed

                                                  any     Revolving            Loan         or Delayed               Drawdown Loan                       its   Principal         Balance           including

                                                  any      unfunded                amount          thereof           regardless               of        the    nature       of      the         contingency

                                                  relating        to   the Issuers obligation                        to    fund the unfunded                     amount             and



                                                  any P1K Security                    its   Principal          Balance


                As        used        in    the        calculation            of    Market             Value         Percentage               of        the    Non-Performing                     Collateral

  Obligation              the     Principal             Balance          of     any       Defaulted             Collateral              Obligation              shall      be       if    the     Defaulted
  Collateral      Obligation is



                                 any        Pledged            Obligation                other      than        those           in    clauses            ii      through            iv          below            the


                                 outstanding              principal           amount of            the    Pledged               Obligation as                 of the relevant              Measurement

                                 Date


                ii                   Synthetic           Security the notional                      amount            specified          in the Synthetic                  Security



                iii              any       Revolving            Loan          or   Delayed             Drawdown Loan                         its
                                                                                                                                                    Principal         Balance              including             any
                                 unfunded               amount          thereof          regardless             of    the       nature        of        the    contingency               relating           to    the

                                 Issuers obligation                     to fund       the unfunded               amount               and



                iv               any       P1K Security                its   Principal        Balance


                The Interest               Coverage            Tests



                The       Interest         Coverage            Test     in    respect        of each          Class of Notes                 each an Interest                     Coverage                  Test
  is     test   the       first      Measurement                Date         for which            will   be     on        the     second       Payment Date                   and        that    is    satisfied

  with respect            to    any      specified        Class of Notes                  if as of the          second            Payment Date and                    any      Measurement Date
  thereafter         on    which any                   Notes      remain           Outstanding                the     Interest          Coverage              Ratio     equals or               exceeds           the

  applicable         required            level        specified        in the table          in    Summary                 of   Terms               The       Interest      Coverage              Tests

                The        Interest                   Coverage           Ratio              with        respect           to      any        specified           Class        of         Notes         on        any
  Measurement                  Date        the    ratio calculated              by dividing


                                 the       sum of


                                                      the Interest Proceeds                 received or scheduled                           to be       received with respect                     to   the       Due
                                                  Period in which                  the    Measurement                 Date        occurs           minus



                                                      amounts          payable           under      clauses                                         and               of    Description                     of    the

                                                      SecuritiesPriority                    of     PaymentsInterest Proceeds                                       on      the      related            Payment
                                                      Date by


                ii                all    accrued          and     unpaid           interest        on     the        specified          Class           of Notes        and      all      Notes         ranking
                                  senior         to    the Class        including           any     Deferred              Interest       on the related             Payment Date


                For purposes                 of the Interest                 Coverage         Ratio        only the amount                         of any       interest      payment including
  any    gross            up         payment              on    any          Collateral           Obligation               in     excess           of    any     withholding                tax        or    other

  deductions          on       account           of tax of any jurisdiction                       on     any    date       of determination                    shall be       included            in Interest

  Proceeds



                Retention               Overcollateralization                      Test



                The       Retention                    Overcollateralization                       Test         is         test      that    is     satisfied      as      of any          Measurement
  Date     during              the      Replacement                Period           on      which         any         Notes          remain             Outstanding               if      the      Retention

  Overcollateralization                      Ratio as of such                 Measurement Date                       is at      least equal to                103.2%




                                                                                                        106
                                                                                                                                                                                          005405
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 125
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 149 of 266 PageID 8203
                                        Filed

  Ramp-Up

                In    connection               with the           Ramp-Up                 Completion                  Date        the Issuer          shall use                    best efforts                to
                                                                                                                                                                            its
                                                                                                                                                                                                                     purchase
  Collateral          Obligations on                      any     Business                Day       during           the    Ramp-Up             Period            or     enter          into       commitments                     to

  purchase           Collateral              Obligations on                   any        Business              Day     during       the       Ramp-Up                 Period           for purchase                  on      or    as

  soon     as    practicable                 thereafter             not        to        exceed           60     days       thereafter               in        each      case           for        inclusion            in        the

  Collateral          so       that    the     Overcollateralization                           Ratio Numerator with respect                                     to    the     Class                Notes            is at    least

  U.S.$    1471900000

                No         Collateral              Obligations may                        be     purchased                 prior    to     the       Ramp-Up                  Completion                      Date      unless

  immediately              following               the purchase                of               Collateral             Obligation          as        certified          by        the    Servicer              in    writing
                                                                                     any
  the remaining                 funds in the Collection                         Account                  after giving effect               to such                                  are      sufficient              as of the
                                                                                                                                                               purchase
  date    of     determination                      to    purchase             Collateral                                          for    inclusion               in     the       Collateral                  so     that        the
                                                                                                          Obligations
  Overcollateralization                        Ratio Numerator with                                               to    the       Class             Notes        is at       least       U.S.$1471900000
                                                                    respect
                into       account           the     Collateral                                                                   of the Collateral
  taking                                                                  Obligations already part                                                                    without            giving effect                  to    any
  reductions              of        that     amount             that        may           have           resulted          from         scheduled               principal               payments                     principal

  prepayments                  or    dispositions               made        with respect                  to    any     Collateral            Obligations on                      or    before           the        Ramp-Up
  Completion               Date

                Notwithstanding                          the     foregoing                 or       any        other        provision           of        the        Indenture                if    the        Issuer         has

  previously           entered into                      commitment                 to    purchase               Collateral             Obligation to be                    included               in    the Collateral

  such     commitment                      initially        not     to        exceed           60      days and              at    the    time           of the        commitment                        the        Collateral

  Obligation complied                         with the            definition              of Collateral Obligation                                  and    the        requirements                      set    forth        under

  Ramp-Up                            the    Issuer       may consummate                         the purchase                of the Collateral                   Obligation notwithstanding                                    that

  the    Collateral                  Obligation             fails        to    comply                with        the       definition           of        Collateral                                                 and          the
                                                                                                                                                                                       Obligation
  requirements                 set    out above            on    the date           of settlement


                The         Issuer           will        use     commercially                       reasonable              efforts        to       purchase                or     to     enter           into        binding
  agreements              to    purchase             Collateral             Obligations by the                         Ramp-Up            Completion                   Date that               together              with the
  Collateral                                                                  or before the
                     Obligations purchased                             on                                      Closing Date             and     then held by the Issuer will satisfy                                               as

  of the     Ramp-Up                  Completion                Date        without                             effect      to            reductions                 of that       amount                                    have
                                                                                                giving                            any                                                                   that        may
  resulted       from           scheduled            principal           payments                   principal          prepayments                  or    dispositions                  made            with respect               to

  any    Collateral             Obligations on                   or before               the    Ramp-Up               Completion               Date            the     Collateral              Quality Tests                      the

  Concentration                 Limitations                the    criteria          set    forth         in the Indenture                and    the Overcollateralization                                     Tests



                Within                     Business         Days         after           the    Ramp-Up                Completion               Date            the     Issuer           or     the       Servicer            on
  behalf     of the Issuer                     shall
                                                           request             SP              Rating          Confirmation               and       shall        provide                report           to    the     Rating
  Agencies           identifying              the        Collateral           Obligations then included                             in    the       Collateral           and        the      Issuer           shall     obtain

  and     deliver          to       the     Trustee        and      the        Rating           Agencies               together          with the              delivery            of          report           and          with

  respect       to    SP              the    Excel         Default            Model            Input      File       and with            respect          to    each        Collateral              Obligation                    the

  name      of the          obligor           thereon            the     CUSIP number                          thereof        if applicable                     and     the       SP           Priority             Category
  thereof        substantially                  in        the     form         of              Monthly            Report           as    of     the       Ramp-Up                                                   Date          an
                                                                                                                                                                                    Completion
  accountants              certificate




                                     confirming             the     maturity              date         rating spread and                      recovery            rate       for       each        item of original
  Collateral          Obligations owned                           by     the        Issuer          as    of the         Ramp-Up               Completion                Date           and        the        information

  provided           by    the        Issuer        with respect               to    every other                 asset      included           in    the       Collateral               by     reference              to     such
  sources as shall be                      specified        therein



                ii                   confirming that as of the                            Ramp-Up               Completion               Date


                                                    each        of the Coverage                     Tests        are satisfied



                                                    the     Aggregate               Principal              Balance          of Collateral                 Obligations that                     the       Issuer        owned
                or committed                   to    purchase            as of the              Ramp-Up                Completion              Date        is    at    least equal to                   the     Maximum
                Amount                 and


                                                                                                                107
                                                                                                                                                                                                         005406
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 126
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 150 of 266 PageID 8204
                                        Filed

                                        the     Collateral             Obligations comply with                                        all    of the requirements                          of the Collateral

            Quality       Tests        and      the     Concentration                        Limitations               and             the         criteria           set     forth       in     Eligibility
            Criteria           and



            iii           specifying          the     procedures                 undertaken                by them to review                                data        and    computations                relating

  to   the foregoing      statements



            If
                       Rating        Confirmation                Failure           should           occur          the       Notes                 will       be        redeemed              pursuant         to     the

  Indenture      and     as     described       in     Description                     of the          SecuritiesMandatory Redemption                                                         of the      Notes
  Mandatory Redemption                  of the Notes              upon Rating Confirmation                                       Failure


  Sale of Collateral Obligations                        Acquisition                    of Replacement                       Collateral Obligations



            Pursuant to the Indenture                       and        so    long as no                Event        of Default                     has occurred                   and    is   continuing              the

  Issuer   may     at    the     direction           of the       Servicer                  direct       the    Trustee                 to        sell     and          the    Trustee           will     sell        any
  Collateral     Obligation or Workout                       Asset          if    the       sale    meets          the      requirements                       in     paragraphs                  through             ix
  below


                          Credit       Risk      Obligations                      At        the     direction              of the             Servicer                  the    Issuer         may       direct        the

                          Trustee       to    sell
                                                       any       Credit           Risk        Obligation              at     any            time during                  or    after      the     Replacement
                          Period        without         restriction                and           the     Trustee             shall            sell         the      Credit          Risk        Obligation               in

                          accordance           with such               direction                 Following            any         sale        of           Credit        Risk       Obligation pursuant
                          to    the Indenture           at       the    direction             of the Servicer                    during the Replacement                                  Period         the Issuer

                          shall      use commercially                       reasonable                 efforts        to    purchase                     additional            Collateral             Obligations
                          to     the    extent        the    purchase                  is   in     the    best       interest                of the           Issuer          meeting           the     Eligibility

                          Criteria with an              Aggregate                 Principal              Balance            at        least equal to                  the     Sale       Proceeds         received

                          by     the    Issuer        with        respect              to     the        Collateral              Obligation                    sold            For       this
                                                                                                                                                                                                  purpose             the

                          Principal          Balance         of any          Revolving                 Loan        or Delayed                      Drawdown Loan                         shall only include

                          its   funded        amount


             ii           Credit Improved                   Obligations                     At     the     direction              of the Servicer                        the      Issuer        may     direct        the

                          Trustee       to    sell    any    Credit          Improved                  Obligation                if    either




                                        during         the       Replacement                     Period         the        Servicer                has      identified            in     writing        before        the

                                        sale     one    or       more        specific             manners          in which                  it    will be          able      in compliance                with the

                                        Eligibility              Criteria          and        the        requirements                       set     forth          in    paragraph              ix      below            to

                                        cause         the        Issuer           to        use     the        Sale        Proceeds                      it    being           understood               that        such
                                        identification                 shall       not       be     considered               either                      requirement               or    an     assurance             that


                                        any     specified              purchase              will be         consummated                            to purchase               one       or more         additional

                                        Collateral           Obligations with an                             Aggregate                      Principal            Balance            at    least equal to              the

                                        Purchase            Criteria Adjusted                       Balance           of the Credit                        Improved               Obligation by the end
                                        of     the     immediately                      succeeding                 Due            Period                 for       this
                                                                                                                                                                              purpose            the      Principal

                                        Balance         of any              Revolving               Loan        or     Delayed                    Drawdown Loan                          shall    only include
                                        its    funded            amount and                  Principal             Balance                  shall         include           the    principal           balance           of

                                        Collateral               Obligations                  in       which          the         Trustee                 does          not       have            first    priority

                                        perfected            security             interest             which          in     aggregate                     will       result       in           the     Collateral

                                        Quality Tests                  the Interest                Coverage            Tests                the Overcollateralization                            Tests and            the

                                        Concentration                   Limitations                    herein         being                 satisfied            or      if   one        or     more       of       such

                                        Collateral           Quality              Tests           Interest         Coverage                   Tests           Overcollateralization                        Tests or

                                        Concentration                   Limitations                 are      not      satisfied                   the      degree           of compliance                therewith

                                        being improved                       ii the           quality          of the        total           portfolio              of Collateral               Obligations as
                                        measured                 by         such             Collateral               Quality                      Tests            Interest             Coverage               Tests
                                        Overcollateralization                           Tests          and     Concentration                             Limitations              being improved                    on

                                        net     basis       in    the    commercially                     reasonable judgment                                 of the Servicer                   and     iii      in   the

                                        case         of each           of clause                     and       ii any                  other             Collateral           Quality Tests                Interest


                                        Coverage             Tests               Overcollateralization                            Tests             or      Concentration                     Limitations             not


                                                                                                    108
                                                                                                                                                                                                005407
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 127
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 151 of 266 PageID 8205
                                        Filed

                                 being violated                   or         in    the        commercially                       reasonable judgment                                 of the        Servicer            the

                                 likelihood            of such violation                            in the future                 not being                                               increased             or
                                                                                                                                                             significantly



                                 after the           Replacement                       Period            the        Sale     Proceeds                   received              in respect           of the Credit

                                 Improved Obligation                                   are    at    least equal                  to    its      Purchase               Criteria           Adjusted            Balance

                                 for         this
                                                      purpose                 the        Principal                  Balance                of     any        Revolving                    Loan       or       Delayed
                                 Drawdown Loan                               shall       only include                       its       funded               amount             and      Principal              Balance
                                 shall       include           the      principal              balance               of Collateral                     Obligations               in       which         the    Trustee
                                 does not have                        first
                                                                                  priority             perfected            security                 interest


               and      the       Trustee             shall           sell        the        Credit           Improved                     Obligation                   in    accordance                 with        such
               direction



         iii   Non-Performing                        Collateral               Obligations                          At   the       direction                of the Servicer                    the       Issuer        may
               direct       the Trustee               to       sell                                                         Collateral                                                        time during               or
                                                                       any Non-Performing                                                              Obligation               at
                                                                                                                                                                                      any
               after        the       Replacement                     Period             without              restriction                   and        the        Trustee            shall       sell     the        Non-
               Performing                Collateral               Obligation                      in    accordance                     with          such         direction                 Non-Performing
               Collateral                                                     be sold                                      of price
                                      Obligations                may                               regardless



        iv     Non-qualifying                       Collateral               Obligations                       At     the        direction              of the              Servicer          the       Issuer
                                                                                                                                                                                                                      may
               direct        the      Trustee             to    sell
                                                                             any        obligation                  that     at       the       time of acquisition                           conversion                or

               exchange               does           not       satisfy             the        requirements                        of              Collateral                 Obligation              the        Non
               Qualifying                Collateral Obligation                                          at    any       time during                     or      after the         Replacement                   Period
               without            restriction              and         the        Trustee              shall         sell        that                                   in     accordance                with        such
                                                                                                                                             obligation
               direction



               Withholding                   Tax Sales                At      the       direction              of the Servicer                         the Issuer              may        direct        the Trustee

               to    sell
                             any      Collateral               Obligation subject                             to     withholding                     tax     at              time during                or after       the
                                                                                                                                                                   any
               Replacement                     Period            without                 restriction                  and         the           Trustee                shall         sell     the        Collateral

               Obligation               in   accordance                 with such direction



        vi     Optional               Redemption                         After               the       Issuer           has           notified               the        Trustee             of     an     Optional
               Redemption                    of     the     Notes             at        the        direction            of the               Servicer                  the    Issuer         shall       direct       the

               Trustee           to   sell     all    or         portion               of the Collateral                     Obligations as contemplated                                          therein        if

               the    requirements                    in                          of an           Optional              Redemption                      under            the    Indenture                have        been
                                                               respect

               satisfied          and                 the       independent                    certified              public               accountants                  appointed                                to   the
                                                                                                                                                                                             pursuant
               Indenture              have        confirmed              the           calculations                 contained                in
                                                                                                                                                       any      required            certificate           furnished
                     the     Servicer
               by                                 pursuant to the Indentures                                         Note         redemption                      procedure               provisions                After
               the    Holders            of         Majority             of the Preference Shares                                          have        directed             an Optional             Redemption
               of the Preference                     Shares            in accordance                         with the Indenture                            at     the direction              of    the Servicer

               the    Issuer          shall       direct        the Trustee                  to     sell      all    of the remaining                           Collateral            Obligations in the
               case         of     an        Optional             Redemption                        pursuant                to        clause                      under         Description                     of    the

               SecuritiesOptional                               RedemptionPreference                                              Shares                   or           portion           of the         remaining
               Collateral             Obligations                 in     accordance                      with         the        unanimous                      directions             of Holders               of the

               Preference               Shares         in        the     case           of an           Optional             Redemption                         pursuant             to     clause        ii     under

               Description                    of     the        SecuritiesOptional                                      RedemptionPreference                                           Shares                 and     the

               Trustee           shall       sell    the remaining                      Collateral                 Obligations                    in   accordance               with such direction



        vii    Rating            Confirmation                    Failure                      After           the       Servicer                  has        received             notice          of            Rating
               Confirmation                    Failure            and         if        available              Interest                Proceeds                 and          Principal            Proceeds            are

               insufficient             to effect              the redemption                       of the Notes                      at    par on           any        subsequent               Payment             Date
               in accordance                   with the Priority                         of Payments                              and
                                                                                                                            as                  to     the      extent         necessary for each                      of

               Moodys              and       SP           to confirm                   the    Initial         Ratings assigned by                                 it   on    the Closing                Date     to   the

                                        the       Issuer                                the
               Securities                                        may              at               direction               of the            Servicer                  direct        the     Trustee            to    sell

               Collateral             Obligations as contemplated                                              in     the        Indenture                 and         the     Trustee            shall       sell    the

               Collateral             Obligations                in    accordance                      with such             direction


                                                                                               109
                                                                                                                                                                                                 005408
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 128
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 152 of 266 PageID 8206
                                        Filed

                   viii            Workout Assets                        At    the       direction              of the Servicer                    the Issuer           may        direct           the Trustee           to       sell


                                  any     Workout                Asset        at
                                                                                    any time during                      or after the Replacement                              Period without                     restriction

                                  and     regardless                  of price          and        the    Trustee          shall       sell     the    Workout                Assets in accordance                             with

                                  such       direction




                   ix             Supervening                    Requirement                       Notwithstanding                       anything              herein         to    the        contrary           the     Issuer

                                  at     the    direction               of the Servicer                    or otherwise                   will not             acquire         or       dispose of                Collateral

                                  Obligation or                      other     eligible             asset        as      defined           in      Rule        3a-7        for      the        primary purpose                       of

                                  recognizing                   gains        or     decreasing                  losses        resulting            from         market             value        changes                 For        the

                                  avoidance                of doubt                          Issuer                                           of the Servicer                            otherwise
                                                                                  the                      at    the     direction                                                 or                            may          direct

                                  the     Trustee               to    sell
                                                                             any         CCC/Caal                     Collateral            Obligation                or     Deep          Discount               Obligation

                                  only               if    it   constitutes              Credit           Risk      Obligation or Non-Performing                                          Collateral              Obligation
                                  or            in    connection                   with the              Optional             Redemption                  as    set     out        in
                                                                                                                                                                                         paragraph               vi       above
                                  The Trustee                   will     have           no    obligation            to    monitor             compliance                by     the       Issuer         or the         Servicer

                                  with respect                  to the       requirement                  set out        in   this paragraph




                   Notwithstanding                    the        foregoing                   the    Issuer         or         the     Servicer             on     its      behalf              shall       not    direct           the

  Trustee          to     sell    any        Collateral               Obligation               other            than      the       sale        of         Credit          Risk         Obligation                or          Non-
  Performing              Collateral            Obligation pursuant to                                     sale     that       meets          the     requirements                  in paragraph                         or        iii

   above       as       applicable            following                receipt          by    the        Servicer        of notice              of removal              pursuant               to    the provisions                  of

  the       Servicing            Agreement                 until             successor                   servicer         is    appointed                 pursuant             to       the         provisions            of       the

   Servicing            Agreement              See        The          Servicing              Agreement

   Certain Determinations                             Relating               to    Collateral Obligations



                   The      Indenture           provides                that       notwithstanding                       anything             to     the    contrary               contained               therein            solely

   for the
                purpose            of calculations                     in connection                     with the         Eligibility                Criteria           the    Issuer           or     the    Servicer              on

  behalf       of the Issuer             shall       be deemed                 to       have       purchased                        Collateral             Obligations as of the date                               on    which
                                                                                                                         any
   the      Issuer      enters        into          contract            to   purchase                     commitment                  letter               confirmation or                           due     bill      for     such

   Collateral           Obligation             in    each            case entitling the Issuer                          or      the      Trustee as assignee thereof                                   to    receive           such

   Collateral            Obligations             and             in    such         event           the         Issuer        shall      be        deemed             to    have          acquired               granted             or

   delivered as the case may                              be         such    Collateral              Obligations on                   such         date



                   The      Indenture           provides                that       notwithstanding                       anything             to     the    contrary               contained               therein            solely

   for the      purpose            of calculations                     in connection                     with      the    Eligibility                Criteria           the    Issuer           or     the    Servicer              on
   behalf      of the Issuer              shall       be        deemed             to    have        sold                Collateral             Obligations as of the date                                  on    which            the
                                                                                                                any
   Issuer      enters        into        contract               to    sell          commitment                    letter            confirmation or                         due         bill    for such            Collateral

   Obligation             in each        case        entitling the                 Issuer          or      the Trustee              as    assignee thereof                         to    sell        and     requiring             the


   purchaser            to purchase             such            Collateral              Obligations and                    in   such        event          the     Issuer          shall        be     deemed            to    have

   sold      such       Collateral        Obligations on                     such date



                   Under          the        circumstances                     described                  in      the      two         preceding                 paragraphs                     if     the       transaction

   contemplated                  by    the    contract                commitment                    letter        confirmation                  or    due        bill      referred            to     therein          does        not

   settle     on     or    before         the       60th        day     following                  the    scheduled             settlement                date     the         Deadline                       the       deemed

   purchase          or sale          shall be       deemed             not to have                 occurred             provided               however            that       the       Servicer            shall have             the

   right to extend the                   Deadline               for an       additional             period         not        to exceed              an additional                 60     days by            notice           to    the

   Trustee           which        notice       shall        include          the        Servicers               certification             to the       effect         that     the        Servicer           believes              that

   the      settlement           shall   occur        on or before                  the extended                  Deadline



                   Scheduled             distributions                 with respect                 to     any     Pledged            Collateral               Obligation shall be                         determined                in

   accordance             with the applicable                         provisions              of    the Indenture



   The       Accounts


                   The      Indenture           provides                that       the       Trustee            will     establish            separate           segregated non-interest                                 bearing

   trust     accounts             which        will be               designated as the Collection                                   Account            the      Payment Account                             the     Custodial

                                                                                                                 110
                                                                                                                                                                                                           005409
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 129
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 153 of 266 PageID 8207
                                        Filed

  Account           the        Revolving               Reserve              Account                 the     Delayed            Drawdown                  Reserve           Account                   the    Synthetic

  Security         Collateral             Account              the     Hedge                Counterparty                 Collateral           Account                the       Closing           Date        Expense
  Account           the      Expense Reimbursement                                 Account                  the       Interest        Reserve            Account               the    Securities              Lending
  Account          and     the       Class        II    Preference            Share             Special           Payment             Account                 In    addition           Synthetic              Security
                          Accounts                                  be established
  Counterparty                                   may         also                                         Any         account        may contain any number of subaccounts


                 Collection             Account              The Trustee                shall        deposit          into the        Collection               Account


                                  any      funds            transferred            from                     the       Closing          Date         Expense             Account                                 to     the
                                                                                                                                                                                            pursuant
                                  Indenture            or           the Interest               Reserve           Account            pursuant to the Indenture


                 ii               all    Principal           Proceeds             unless                    simultaneously               used           to    purchase          Collateral             Obligations
                                  in accordance                 with the Indenture                                                       into       the                              Reserve           Account          or
                                                                                                                       deposited                              Revolving
                                  the     Delayed             Drawdown                 Reserve             Account             or            posted by              the    Issuer          as    cash       collateral

                                  with      or     for        the    benefit           of            Synthetic               Security         Counterparty                 simultaneously                    with      the

                                  Issuers          purchase             of        or     entry            into          Synthetic             Security             or     in    Eligible              Investments
                                  received         by the Trustee



                 iii              all    Interest           Proceeds          received               by      the       Trustee         unless            simultaneously                    used        to    purchase
                                  accrued         interest          in respect              of Collateral                Obligations               in    accordance              with the Indenture                     or

                                  in Eligible               Investments                and



                 iv               all    other     funds received by the Trustee                                       and    not excluded               above


                 The     Issuer         and      the Servicer               may         but will not be required                         to    jointly             deposit       from time             to    time any
  monies         in the      Collection Account                             deems
                                                                       it                      in    its   sole       discretion         to    be advisable                and may                   designate any
  amounts          so deposited               as Principal            Proceeds               or Interest              Proceeds          in   its   discretion



                 Any      Principal            Proceeds             received during                      the Replacement                 Period              and     Sale Proceeds                   from     the     sale

  of    Credit        Risk         Obligations                and      Credit            Improved                                            and        Unscheduled
                                                                                                                  Obligations                                                        Principal              Payments
  received         after       the       Replacement                 Period              which             have        not     been      used           to                       additional                 Collateral
                                                                                                                                                              purchase
  Obligations on                the      Business Day                 of receipt               shall       be     deposited in the Collection                              Account              and     shall    at   the

  direction        of the         Servicer             be     applied        to    the         purchase               of additional            Collateral               Obligations                  in accordance

  with     the     Eligibility            Criteria            and     the     other            requirements                   set    forth     in       the    Indenture              or    the                         of
                                                                                                                                                                                                      purchase
  Eligible       Investments               pending            such      application                 or     used to enter              into    additional             Hedge           Agreements or used
  in    connection           with          Special            Redemption                     Principal            Proceeds            other        than Sale            Proceeds            from the sale               of
  Credit      Improved Obligations                              Credit        Risk                                       and        Unscheduled                                                              received
                                                                                             Obligations                                                       Principal             Payments
  after    the     Replacement                 Period shall be                deposited                   into    the    Collection            Account              and      applied            to    the    purchase
  of Eligible          In vestments



                 The     Collection              Account            shall     be        maintained                for     the       benefit        of the Noteholders                       the       Trustee         the

  Servicer         and       each         Hedge             Counterparty                 and         amounts             on                        in    the       Collection              Account            will     be
                                                                                                                                deposit
  available         for      application                in    the      order of                                   under                                       of     the                                                of
                                                                                               priority                         Description                                    SecuritiesPriority
                       and      for      the                           of Collateral
  Payments                                       acquisition                                             Obligations under                    the       circumstances            and pursuant to the
  requirements             in     the     Indenture                 Amounts                 received             in    the    Collection            Account               during    Due Period and
  amounts          received             in prior        Due      Periods           and         retained           in    the     Collection              Account            under       the       circumstances
  stated      above          in
                                    Description                  of     the        SecuritiesPriority                           of      Payments                   will    be                          in
                                                                                                                                                                                     applied                  Eligible
  Investments             with          Stated         Maturities            no        later        than        the    Business          Day            before       the       next                           Date
                                                                                                                                                                                        Payment                         as

  directed       by      the    Servicer          which                      be        in   the      form        of                     instructions                    All
                                                                    may                                                standing                                                 proceeds              deposited         in

  the    Collection            Account           will be        retained           therein            unless          used to purchase                   Collateral            Obligations during                     the

  Replacement              Period          or          in
                                                             respect        of Principal                   Proceeds           constituting               Unscheduled                 Principal              Payments
  and     Sale     Proceeds             from      Credit        Risk        Obligations and                       Credit        Improved            Obligations                 after      the       Replacement
  Period         in accordance                with the Eligibility Criteria                                 to honor          commitments with                                       thereto           entered into
                                                                                                                                                                     respect

  during      or    after       the      Replacement                 Period             or     used         as    otherwise            permitted under                     the       Indenture               See

  Eligibility         Criteria




                                                                                                            111
                                                                                                                                                                                                 005410
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 130
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 154 of 266 PageID 8208
                                        Filed

                The         Trustee           shall      transfer             to    the    Payment               Account           from      the       Collection             Account                 for    application

  pursuant          to      the     Priority        of Payments                     no     later       than the Business                    Day         preceding             each          Payment Date                       the

  amount        set forth            to be      so transferred                    in the    Valuation              Report for the Payment Date


                At any time during                            or      after        the    Replacement                  Period         at    the    direction             of the            Servicer               the    Issuer

  may     direct         the      Trustee          to                 from        amounts          on                        in the    Collection                Account              on                  Business
                                                         pay                                                deposit                                                                         any                               Day
  during any             Interest        Period from                   Interest          Proceeds            only any Administrative Expenses                                          that          require       payment
  before the next Payment                            Date        to     the extent          that       the       amount of           the payments                 does not exceed                         the aggregate

  amount        that         may        be     paid on                the     next       payment             Date        under        and     at       the       level       of priority                   specified           by
  Description                of the SecuritiesPriority                                   of PaymentsInterest Proceeds



                Custodial Account                               The          Trustee        will       from time              to     time deposit                 collateral           into           the    Custodial
  Account                over which the Trustee will have                                     exclusive                control       and     sole       right of withdrawal                               in accordance

  with    the       Indenture                 All       assets          or    securities          at    any        time on          deposit        in       or    otherwise                to    the       credit        of the
  Custodial Account                      will be          held in trust by the Trustee for the benefit                                                 of the Noteholders                            the    Trustee            the

  Servicer        and        each       Hedge           Counterparty



               Revolving                Reserve           Account              and Delayed Drawdown Reserve                                Account Upon                                    the purchase                 of any
  Collateral           Obligation               that       is
                                                                        Revolving             Loan           or    Delayed            Drawdown Loan at                                 the           direction          of the

  Servicer          the      Trustee          shall deposit                  Principal        Proceeds                 into   the     Revolving              Reserve             Account                  in the        case of

       Revolving             Loan         and       the       Delayed              Drawdown                 Reserve           Account             in    the      case       of         Delayed               Drawdown
  Loan        each          equal       to    the       unfunded              commitment amount                               of the       Revolving               Loan          or    Delayed               Drawdown
  Loan        respectively               and        the Principal                  Proceeds            so    deposited shall be considered                                  part      of the Purchase                     Price

  of    the Revolving                Loan          or Delayed                Drawdown Loan                        for
                                                                                                                          purposes
                                                                                                                                            of the Indenture                       At      the        direction          of the

  Servicer        at
                         any        time during               or      after        the    Replacement                  Period         the    Trustee             shall      withdraw                  funds from               the

  Revolving              Reserve             Account             or     the        Delayed         Drawdown                   Reserve         Account               to      fund       extensions                  of credit

  pursuant to Revolving                            Loans          or Delayed               Drawdown Loans                           respectively                  In     addition               to    the     extent          that

  the    Issuer        receives          proceeds               of           repayment            in
                                                                                                        respect
                                                                                                                         of        Revolving            Loan except                    to       the       extent        of any

  concurrent             commitment reduction                                 at
                                                                                    any    time during                  or    after the      Replacement                     Period              the       Trustee           shall

  deposit      the proceeds                  into the Revolving                          Reserve            Account


                Upon           the       sale       of          Revolving                 Loan         or    Delayed           Drawdown Loan                           in    whole              or     in    part       or     the

  reduction            in    part       or    termination                    of the       Issuers            commitment thereunder                                an     amount                 on     deposit           in    the

  Revolving            Reserve           Account              or the Delayed                  Drawdown                  Reserve        Account                as the case              may be               specified          by
  the    Servicer           as being          equal to                   the       unfunded            amount of              the    commitment in                       the case               of        sale     in whole

  or     termination                 of the        commitment ii the                               proportionate                amount of              the       amount on                                  in      the      case
                                                                                                                                                                                           deposit
  of      sale      in
                            part        or    iii the             amount by which                           the    commitment                is    reduced             in     the      case           of          reduction
  thereof      in
                     part           shall     be transferred                  by the Trustee to the Collection                                Account              as Principal                  Proceeds


                Amounts                 on     deposit             in       the    Revolving                Reserve           Account             or    the       Delayed              Drawdown                     Reserve

  Account           will       be    held in Eligible                        Investments               with       Stated       Maturities              as    directed         by       the           Servicer           which
  may     be      in     the        form      of        standing             instructions               not       later       than    the     Business                 Day        after         the        date     of their

  purchase               All        interest         and        other          income         from           amounts            in    the     Revolving                  Reserve                Account             and        the

  Delayed         Drawdown                   Reserve             Account             deposited              to    the     Collection          Account               under          the      Indenture               shall       be

  considered Interest Proceeds                                in the          Due Period               in which           they are so deposited



                Synthetic               Security          Collateral                Account                 On    or    before        the    date        on       which       the          Issuer          enters        into

  Synthetic            Security              the    Trustee              shall       create                 sub-account              of     the        non-interest                bearing                trust     account
  established            for Synthetic                  Security             Collateral       the Synthetic Security Collateral                                               Account                       with respect

  to    the     Synthetic                Security                     All         Synthetic            Security              Collateral           posted            by                     Synthetic
                                                                                                                                                                             any                                    Security

  Counterparty                 in    support             of     its
                                                                        respective           obligation                 under          Synthetic                 Security          shall             be     immediately
  deposited            into       the    Synthetic               Security            Collateral              Account           and     posted           to       the     sub-account                      related       to     the

  Synthetic          Security                On     each         day         on     which      amounts                 are    payable to           the       Issuer         out       of Synthetic                  Security

  Collateral             the      Issuer       shall       direct            the    Trustee        to       withdraw           amounts            on        deposit         in the          Synthetic               Security
  Collateral           Account           in an          amount              sufficient       to    make           the     payment including                        any       total         or    partial release                of



                                                                                                                 112
                                                                                                                                                                                                       005411
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 131
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 155 of 266 PageID 8209
                                        Filed

  Synthetic        Security              Collateral                 The only permitted withdrawal                                             from        or application              of funds on                   deposit      in
  or otherwise           to       the credit           of     the    Synthetic                                  Collateral               Account               shall   be
                                                                                           Security



                                   for application                  to                               of the relevant
                                                                          obligations                                                   Synthetic              Security        Counterparty                     to the       Issuer
                                   under          Synthetic               Security              if   the                                                  becomes                           to                  termination
                                                                                                             Synthetic              Security                              subject                    early
                                   or in the exercise                     of remedies                     under         the                                                                      event           of default
                                                                                                                               Synthetic                  Security       upon any
                                   under         and      as       defined           in    the        terms          of the             Synthetic              Security         including                 liquidating           the

                                   related       Synthetic               Security          Collateral                Account                  or



               ii                  to return           the Synthetic                 Security             Collateral               to    the relevant             Synthetic           Security                 Counterparty
                                   when         and     as required by                     the terms             of the            Synthetic              Security in each                  case           as    directed        by
                                   the Servicer



  Amounts          on        deposit           in the         Synthetic           Security                Collateral               Account                will    be   held      in Eligible                    Investments
  having      Stated          Maturities              not                 than one             Business
                                                              later                                                  Day       after their purchase                          as directed                  by the Servicer
  which       may       be        in the form            of standing                  instructions                   and       shall not be                considered an               asset          of the Issuer             for

  the   purposes         of the Coverage                       Tests



               Hedge              Counterpart-v                Collateral              Account                  The        Trustee             will deposit            all     collateral             received            from
  Hedge       Counterparty                    under      any Hedge                   Agreement                  into       the      Hedge                 Counterparty Collateral Account
  The     only permitted withdrawal                                 from         or                               of funds on                                     in or otherwise
                                                                                       application                                                 deposit                                            to    the      credit     of
  the   Hedge        Counterparty                 Collateral              Account               will be                 for application                    to    obligations          of the relevant                     Hedge
  Counterparty               to    the        Issuer     under                                                                                                                 becomes
                                                                           Hedge               Agreement                 if   the        Hedge            Agreement                                   subject          to     early
  termination or                  ii     to    return         collateral          to      the        relevant           Hedge             Counterparty                 when          and        as    required by               the
  relevant     Hedge              Agreement                   in each       case                                                        Servicer
                                                                                          as     directed             by      the                              Amounts          on     deposit              in the        Hedge
  Counterparty               Collateral           Account                will be          held       in    Eligible           Investments                  with Stated           Maturities                    no    later     than
  the   Business         Day            before the next Payment                                Date        as directed              by        the    Servicer          which                     be        in the      form      of
                                                                                                                                                                                      may
  standing      instructions                   and      shall       not     be    considered                   an asset of the Issuer                            for the                             of the Coverage
                                                                                                                                                                               purposes
  Tests



               Closing             Date Expense                    Account                Amounts               deposited                in    the    Closing Date Expense Account                                               on
  the                   Date                     be     withdrawn
         Closing                        will                                     to       pay        certain         administrative
                                                                                                                                                          expenses        of the           Co-Issuers                   On      the

  Payment Date                in
                                    August             2007        or      at    the       discretion             of the           Servicer               on     the   Payment Date                       in    May 2007
  the   Trustee         shall        transfer                  funds on
                                                        all
                                                                                       deposit            in the         Closing               Date        Expense           Account             to       the       Collection
  Account       as                             Proceeds            and                                                Date
                        Principal                                          close          the        Closing                       Expense               Account             Amounts                 on    deposit           in the

  Closing      Date          Expense Account                        shall       be     held in Eligible                       Investments                  with Stated           Maturities                    no    later     than
  the Business           Day         before           the second                                     Date             directed
                                                                            Payment                             as                        by       the     Servicer          which          may           be    in the        form
  of    standing         instructions                  and         shall     not          be     considered                   an        asset       of     the    Issuer        for       the
                                                                                                                                                                                                     purposes             of    the

  Coverage        Tests



              Expense               Reimbursement                        Account                 On        any        Payment                 Date        and     on any         date           between              Payment
  Dates      the Trustee                will apply            amounts                                                                     Reimbursement                        Account
                                                                                  if      any        in   the    Expense                                                                                  to the     payment
  of expenses            and        fees       that     must         be     paid between                                            Dates                                 due
                                                                                                               Payment                               or    that    are               on     that          Payment             Date
  under      clause                 of Description                        of the                                                              of PaymentsInterest                           Proceeds                   and      the
                                                                                          SecuritiesPriority
  Trustee      shall         on    any        Payment Date                  transfer            to     the      Expense Reimbursement                                  Account             an        amount equal                to
  the    excess         if                of      the         Administrative                                                        over                   amounts             due
                                  any                                                            Expense                Cap                        the                                    under            clause                of
  Description            of the SecuritiesPriority                                     of PaymentsInterest Proceeds                                                to the      Expense Reimbursement
  Account       in accordance                    with clause                      of Description                           of the SecuritiesPriority                                 of PaymentsInterest
  Proceeds               Amounts                 on     deposit            in     the      Expense                Reimbursement                            Account           shall         be        held       in    Eligible
  Investments           with            Stated        Maturities            as       directed                   the        Servicer
                                                                                                          by                                       which         may      be    in    the        form           of standing
  instructions           no        later than the Business                           Day        before          the next            Payment Date


              Securities                Lending         Account                 The Trustee                  will deposit                 all      Securities          Lending            Collateral                posted by
  any    Securities           Lending             Counterparty                   in support                of     its                                                     under             Securities
                                                                                                                           respective                obligation                                                      Lending
  Agreement             in          non-interest                   bearing        trust          account              the          Securities                   Lending          Account                            The       only
  permitted        withdrawal                   from          or                                of        funds       on                            in            otherwise
                                                                    application                                                deposit                     or                         to        the        credit      of       the


                                                                                                                113
                                                                                                                                                                                                           005412
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 132
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 156 of 266 PageID 8210
                                        Filed

   Securities          Lending             Account                will be                 for    application                 to    obligations                     of the relevant                    Securities               Lending

   Counterparty               to     the    Issuer           under                 Securities              Lending            Agreement                            the    Securities
                                                                                                                                                             if                                    Lending            Agreement
   becomes             subject        to     early           termination                  or     in        the        exercise              of     remedies               under            the      Securities                 Lending
   Agreement                upon any             event                of default                under           and      as       defined               in    the        Securities              Lending             Agreement
   including           liquidating           the       related           Securities              Lending               Collateral                or    ii to            return       collateral           to    the       Securities

   Lending         Counterparty                  when            and     as required                 by          Securities             Lending                   Agreement                 Amounts              on       deposit        in

   the Securities             Lending            Account                shall be          held        in   Eligible              Investments                  with Stated              Maturities               as    directed         by
   the Servicer             which may be                     in the form                 of standing instructions                                  no    later          than the Business Day                             before the
   next Payment               Date           Amounts                   on     deposit           in the          Securities              Lending                   Account            shall       not     be     considered             an
   asset of the             Issuer        for the       purposes               of the Coverage                         Tests           but the loaned security                                or    asset       that       relates to

   the Securities            Lending             Account                shall be          so considered                  an asset of the Issuer


                Payment Account                              The Trustee                  will        deposit           collateral               into       the     Payment                 Account                   over which
   the    Trustee           will     have       exclusive               control           and        sole        right       of withdrawal                          in    accordance                with the              Indenture
   All    assets or securities                   at    any time on                   deposit          in or otherwise                       to    the credit             of the Payment                   Account               will be

   held    in   trust by            the    Trustee for the benefit                              of the Noteholders                               the Trustee                   the    Servicer            and        each       Hedge
   Counterparty                The         only permitted withdrawal                                       from        or application                    of funds on                 deposit           in or otherwise                  to

   the    credit       of     the     Payment                Account                shall       be    to                amounts                  due     and        payable            on     the       Notes         and       to
                                                                                                                pay                                                                                                                   pay
   Administrative                  Expenses                 and        other         amounts               specified             in     the        Indenture                   each      in      accordance                with        the

   Priority of          Payments


                Interest            Reserve           Account                 Amounts                deposited in the Interest                                     Reserve            Account                  on    the Closing

   Date      will      be    withdrawn                           to    pay         amounts            necessary               such          that        the        amounts            referred           to     in    clauses

   through        20         of Description                       of the           SecuritiesPriority                            of PaymentsInterest Proceeds                                                  will       be    paid in
   full   on each           Payment Date                    occurring               on    or before              the    Payment Date                          in    August           2007        or     ii at        any time           to

   be transferred              at    the    discretion                 of the         Servicer             to    the     Collection                    Account            as Principal                  Proceeds                On     the

   Payment Date                in August               2007            or      at    the       discretion              of the Servicer                        on        the    Payment Date                    in    May 2007
   the Trustee           will transfer                all    funds on               deposit          in the       Interest             Reserve              Account             to    the Collection                  Account           as

   Principal        Proceeds              and        close        the        Interest          Reserve           Account                    Amounts                 on    deposit           in the        Interest             Reserve
   Account          will be          held       in    Eligible               Investments               with           Stated          Maturities                   as    directed           by     the    Servicer              which
   may be         in the       form of           standing               instructions                  no        later       than the Business Day                                before            the    second           Payment
   Date


                  Class II Preference                            Share         Special           Payment Account                                  On         each        Payment              Date        to    the        extent       of

   available        funds in accordance                                with the Priority of Payments                                         the        Trustee           will deposit                  into    the       Class         II

   Preference               Share          Special               Payment                 Account                  amounts                   equal        to        the        products             of               the        Class     II

  Preference            Share        Portion for such Payment                                    Date           and               on        any Payment                   Date        during            the    first      two       years

   after    the     Closing           Date        or        with respect                  to    which            the     Servicer                has     notified              the    Trustee            on     or     before          the

   related      Determination                   Date         that       it    is    waiving           its       Servicing             Fee         the       Servicing            Fees then due                      and        payable
   as described in Description                                   of the SecuritiesPriority                                  of    Payments                        for    payment            to     the Servicer                on    such

   Payment Date The                        Servicer              has agreed               to waive              such        amounts                which           would otherwise                       be payable to the

   Servicer        as       Servicing           Fees on each                       Payment Date                      during        the           first   two        years        following               the    Closing              Date
   and     an amount equal to such                                waived            amounts            will be           distributed                   by     the Trustee              to     the       Preference Shares

  Paying        Agent          subject          to    the laws               of the Cayman                      Islands for payment pro rata                                         to the        Holders           of the Class
   II   Preference           Shares         as Class                   Preference Share                                                                      After the two-year                                                     of the
                                                                  II                                            Special          Payments                                                               anniversary
   Closing        Date        the     Servicer               may         in    its       sole    discretion                 at
                                                                                                                                  any
                                                                                                                                             time waive                        portion        of the           Servicing             Fees
   then due         and      payable            in which               event         an amount equal to such                                     waived            portion           will be        paid by the Trustee
   to the Preference                 Shares           Paying Agent subject                                 to   the laws           of the Cay                 man        Islands for payment pro rata                                   to

   the    Holders            of the         Class                 Preference                   Shares           as     Class                 Preference                   Share                                                       For
                                                            II                                                                         II
                                                                                                                                                                                       Special            Payments
                       of             calculation                 under            the     Indenture                  and        the                                                             the     Servicer              will    be
   purposes                  any                                                                                                            Servicing               Agreement
   deemed         to    have        received            the       Servicing               Fee        in an       amount equal                      to    the        sum of           the    Servicing               Fee        actually

   paid to the Servicer                    and       the     amount            distributed                 to the Holders                   of the Class                  II   Preference                Shares as Class                 II

   Preference Share                  Special           Payments




                                                                                                                  114
                                                                                                                                                                                                               005413
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 133
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 157 of 266 PageID 8211
                                        Filed

                Synthetic           Security           Counterpartv                  Account                 To     the       extent       that    any     Synthetic           Security             requires          the

  Issuer     to    secure         its    obligations              to    the    Synthetic           Security              Counterparty               or to       the     extent       that      any        Synthetic

  Security        has      an     unfunded             amount payable by                          the    Issuer          that    does not by               its    terms require                collateral             the

  Issuer     shall         direct       the      Trustee           and        the    Trustee            shall        establish               segregated               non-interest               bearing             trust

  account         the Synthetic                      Security                Counterparty                Account                     for    the    Synthetic            Security            which            shall        be
  held in trust for the                      benefit        of the related                                                            Counterparty               and     over        which          the       Trustee
                                                                                           Synthetic              Security
  shall    have        exclusive                            and
                                          control                      the    sole     right of withdrawal                       in accordance               with the applicable                          Synthetic

  Security         and      the         Indenture                 In    the      alternative                   Synthetic               Security          Counterparty                 Account                may          be
  established              with              trustee         designated                by         the        Synthetic               Security        Counterparty                    that        satisfies            the

  requirements              with        respect        to    being             securities             intermediary with respect                            to     the    posted collateral                      if    that

  trustee       would        qualify           to    be          successor trustee                    under          the       Indenture           and     the     account           satisfies            the      other

  requirements             of       Synthetic             Security            Counterparty               Account               under       the    Indenture


                As      directed         in writing           by the           Servicer            the       Trustee shall deposit                    or     deliver          for deposit                 into       each

  Synthetic            Security          Counterparty                    Account            all     amounts               or     securities          that         are    required            to        secure         the

  obligations           of the          Issuer       in accordance                   with       the     related                                                  and     without                                          an
                                                                                                                         Synthetic           Security                                       duplication
  amount equal              to    the unfunded               amount of                    Synthetic           Security               including       the     entire       notional           amount of any
                                        in    the    form         of          credit       default                             other       similar       transaction                 The
  Synthetic            Security                                                                          swap            or                                                                    Servicer              shall

  direct     any        such      deposit            only during                 the      Replacement                    Period        and        only to         the    extent           that      monies            are

  available          for   the    purchase             of Collateral                 Obligations pursuant to the                                  Indenture             Any        income           received              on
  amounts          in the        Synthetic            Security               Counterparty               Account               shall     after      application            in accordance                      with the
  relevant         Synthetic             Security            be         withdrawn                from         the                                                                              Account                and
                                                                                                                         Synthetic           Security             Counterparty
  deposited          in the Collection                 Account               for distribution                as Interest             Proceeds



                As      directed         by      the      Servicer            in writing           and        in accordance                 with the applicable                      Synthetic               Security
  and     the     Indenture              amounts            on         deposit       in         Synthetic            Security              Counterparty                Account            shall        be     held        in

  Synthetic          Security           Collateral



                In     connection              with the           occurrence               of      credit          event        or    an event        of default             or       termination event
  each      as defined            in the applicable
                                                                        Synthetic          Security            under           the related          Synthetic           Security amounts                        in    any
  Synthetic          Security           Counterparty                   Account         shall be          withdrawn                by    the Trustee              or     the    Trustee            shall       request
  their withdrawal                  and                          toward          the                          of               amounts
                                               applied                                    payment                   any                           payable         by    the        Issuer      to      the    related

  Synthetic          Security           Counterparty                   in accordance               with the Synthetic                      Security          as directed              by     the       Servicer           in

  writing          Any       excess           amounts             held in            Synthetic               Security           Counterparty               Account             or held directly                      by
                                                                         after                           of              amounts
  Synthetic            Security          Counterparty                                payment                   all
                                                                                                                                            owing from                 the    Issuer         to        the    related

  Synthetic            Security          Counterparty                   in    accordance              with         the    related          Synthetic             Security          shall     be        withdrawn
  from      the        Synthetic              Security                                           Account             and                              in     the        Collection               Account               for
                                                                  Counterparty                                                   deposited
  distribution          as Principal                Proceeds


                Amounts             on       deposit        in
                                                                   any       Synthetic            Security           Counterparty                 Account          shall      not be           considered                 an
  asset     of the Issuer               for the        purposes               of the       Coverage               Tests         but    the       Synthetic                            that     relates to             the
                                                                                                                                                                   Security

  Synthetic          Security           Counterparty                   Account         shall       be    so considered                  an       asset   of the Issuer               with           the      notional

  amount        as the Principal                 Balance           unless            default          exists under              the    applicable           Synthetic              Security


  Hedge         Agreements


                At any time and                     from      time to time on or after the Closing                                          Date      the        Issuer       at    the     direction           of the
  Servicer         and       with        the        consent            of                               of    the                                 Class          shall       enter        into         the
                                                                                    Majority                             Controlling                                                                           Hedge
  Agreements               and    will                      its                     but none            of    its    obligations                 under     the                                                  to    the
                                              assign               rights                                                                                             Hedge         Agreements
  Trustee pursuant                 to    the        Indenture                The Trustee will on behalf                                of the Issuer              and     in accordance                      with the
  Valuation            Report           pay     amounts                due     to    the    Hedge            Counterparties                  under       the      Hedge            Agreements                 on      any
  Payment Date               in   accordance                with the Priority of Payments



                Each Hedge                Counterparty                  will be        required          to    have                   debt rating          by     Moodys             for long-term debt

  of    Al        or    higher      if    the       Hedge         Counterparty                  has only             long-term rating or                           debt rating            by     Moodys               for

  long-term debt of                 A2              or higher           and         debt rating by                  Moodys             for short-term              debt of          P-i           if   the     Hedge
                                                                                                         115
                                                                                                                                                                                               005414
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 134
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 158 of 266 PageID 8212
                                        Filed

  Counterparty                    has    both      long-term and                        short-term              ratings       and       ii       short-term               debt rating          by      SP        of not

  less than            A-i or              if   the   Hedge          Counterparty                     does not have                     short-term           debt rating              by    SP            long-term
  debt rating of not less than                                           the Required                       Rating

                  If    at        any     time           Hedge                Counterparty                  does            not    have        the     Required                Rating        then        the    Hedge
  Counterparty                    shall be       required at              its       sole       expense to within                       the    applicable           period specified                 in the      related

  Hedge        Agreement                   either




                                    post        collateral          with the Trustee                       to    secure        the     Hedge         Counterparty                    obligations          under        the

                                    Hedge          Agreement                       in    an     amount            and       of the        type        specified           under        the    relevant          Hedge
                                    Agreement              provided                 that       the    Hedge            Counterparty             shall        at    the time such             collateral          is first


                                    posted         deliver          to        the       Issuer the Trustee                     and      the    Rating Agencies                    an       opinion       of counsel

                                    of nationally               recognized                    standing in the jurisdiction                            in which            the    Hedge        Counterparty               is


                                    incorporated               confirming that                        such       collateral            will    be     available           in     timely manner upon

                                    bankruptcy            of the Hedge                        Counterparty


                  ii                obtain            guarantor                that       has         short-term               debt rating            by     SP          of not less than                A-i and
                                    otherwise           has the Required                         Rating              subject      to    satisfaction          of the Rating Condition                           or


                  iii               replace           itself     under              the        related          or     substantially            equivalent                Hedge        Agreement                with

                                    substitute          Hedge            Counterparty                   that         has the Required                 Rating         subject          to    satisfaction         of the

                                    Rating         Condition


                  provided               that    failure to take                           such       steps          set forth         under    paragraphs                      through       iii above               shall
                                                                                   any
                  be    treated          as an     Additional                   Termination                 Event            under       such Hedge                Agreement

  If   at   any    time the Hedge                     Counterparty                      has           no    short-term             Moodys             rating       and          long-term           Moodys             that

  is   below           A3          or            both          short-term                and      long-term                 Moodys            rating       and     either       the    long-term           Moodys
  rating       that          is    below         A3            or    the           short-term              Moodys                 rating       that     is       below          P-2          then        the    Hedge
                                  shall be
  Counterparty                                   required           at    its       sole
                                                                                               expense to within                       the applicable              period specified                 in   the    related


  Hedge        Agreement                   either


                                    obtain             guarantor                that       has       the        Required           Rating           subject         to    satisfaction            of the        Rating
                                    Condition             or


                  ii                replace           itself        under           the        related          or     substantially            equivalent                Hedge        Agreement                with

                                    substitute          Hedge            Counterparty                   that         has the Required                 Rating         subject          to    satisfaction         of the

                                    Rating         Condition


                  provided               that    failure to          take          any        such     steps          set   forth      under        paragraphs                   and       ii above            shall    be
                  treated          as an        Additional               Termination                  Event             under       such Hedge               Agreement

                  If    at    any        time the         Hedge                Counterparty                 has             long-term unsecured                          debt rating          by       SP        below
  BBB-                 then the            Hedge        Counterparty                       will       be    required              within        the    applicable               period        specified          in    the

  related      Hedge              Agreement              to    replace              itself      under       the       related        or substantially               equivalent             Hedge         Agreement
  with         substitute                Hedge        Counterparty                      that    has the Required                       Rating         subject        to    satisfaction             of the Rating

  Condition             provided            that      failure to              do    so shall          be treated             as an      Additional                Termination              Event         under        such

  Hedge        Agreement

                  Whenever                 the     Issuer           enters              into          Hedge            Agreement               the     Hedge             Counterparty               thereto           shall

  comply with                 the then currently                    applicable                 rating      criteria of each                  Rating Agency                from        time to time


                  Any         payments             required              to    be        made        under           the    Hedge         Agreements                shall       be     made       in     accordance

  with the Priority                      of Payments                 Defaulted                  Hedge            Termination                 Payments             shall    be    subordinate              to    interest

  and       principal             payments         on the Notes                     and        any    other          payments           required        to    be made            by the Issuer            under        the

  Hedge           Agreements                    but     senior           to        distributions                to     Holders          of the         Preference               Shares        pursuant           to    the

  Indenture



                  Unless the Rating                     Condition                   with respect                to    each     Rating Agency                  is    otherwise          satisfied          following
  the early            termination of                   Hedge            Agreement                   other than on                     Redemption             Date         the Issuer          at   the    direction

  of the       Servicer                 shall    promptly            but no               later than             60     days      after       the    early        termination               and     to    the    extent


                                                                                                                 116
                                                                                                                                                                                                  005415
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 135
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 159 of 266 PageID 8213
                                        Filed

  possible        through           Hedge             Termination               Receipts           enter        into           replacement                 hedge                unless        in the        exercise        of

  the   Servicers             commercially                   reasonable judgment                             to do       so    would not be                     in    the best         interest           of the Issuer
  and     the Rating           Condition               with respect             to    each        Rating Agency                     is    satisfied         with                         to    not entering              into
                                                                                                                                                                           respect

       replacement            hedge             In    addition             replacement                  hedge        may       not       be entered into unless                           the     Issuer       provides
  the Rating                                with            least seven              Business                                                                         of
                       Agencies                        at                                               Days            prior       written          notice                its    intention          to     enter    into

  replacement                hedge        together           with    its   form and               the Rating             Condition              with respect                    to each       Rating Agency                 is

  satisfied       with respect                  to    the   replacement               hedge             The        Issuer       shall         use commercially                         reasonable             efforts       to

  cause     the       termination of                        Hedge         Agreement                other           than             termination                 resulting             from      the       bankruptcy
  insolvency             or similar             event        with respect              to    the       Hedge         Counterparty                    to    become                effective        simultaneously
  with     its   entering           into             replacement            hedge            To        the    extent          that             the    Servicer              detennines               not to replace

  the    Hedge          Agreement                    and    the    Rating            Condition               with       respect          to    each        Rating               Agency         is    satisfied           with

  respect        to     the        determination                   or      ii         termination               is      occurring              on               Redemption                 Date             the     Hedge
  Termination                Receipts           shall       become         part       of Principal                 Proceeds          and        be     distributed                 in accordance                  with the

  Priority of Payments                         on     the    next following                  Payment               Date       or     on       the     Redemption                      Date      if    the    Notes        are

  redeemed on                the    Redemption                Date

                 The         notional           amounts            of the        Hedge            Agreements outstanding                                   at               time                    be      reduced
                                                                                                                                                                     any                may                                 or

  increased           from         time to           time by         the    Issuer               and    the     Hedge           Agreements                      may be            amended                modified           or

  terminated           in accordance                   with the Hedge                  Agreements                  if   the Rating             Condition                with respect                to    each      Rating
  Agency         is    satisfied          with respect              to     the       reduction               increase          amendment                    modification                   or     termination               as

  the case
                 may be

                 Each Hedge                Agreement                may     be terminated                     pursuant to             its     terms by the Hedge                          Counterparty                   upon
  an Optional            Redemption                   of the Notes an acceleration                                 of maturity of the Notes                                followed          by     the     liquidation

  of any         or    all    of the           Collateral          after        an    Event            of Default              or    the       entry        into        certain          amendments                 to    the

  Indenture           without        the consent               of the Hedge                 Counterparty                      The Hedge               Agreement                   will not be             permitted to
  be    terminated             by        the    Issuer        as    the    result           of         Default           or    Event           of Default                  unless                 acceleration              of
                                                                                                                                                                                         any
  maturity of the Notes                         resulting          from     the Event              of Default             is   no     longer permitted to be                              rescinded            pursuant
  to the    Indenture



                 Except            for    Hedge            Agreements                entered           into    on       or    before           the    Closing               Date         the    Issuer         shall      not
  enter     into                Hedge            Agreement                unless        the                        Condition              with                                   each
                       any                                                                        Rating                                              respect              to             Rating            Agency          is

  satisfied




  Securities           Lending


                 The         Indenture           permits the Issuer                    to engage              in        limited          number of                   securities         lending           transactions

  as described               below


                 The         Servicer
                                                may         instruct       the        Trustee           to    cause           Collateral             Obligations that                     are        not     Defaulted
  Collateral          Obligations to be lent for                                term of 90 days                    or less to            banks broker-dealers and                                   other      financial

  institutions           other           than         insurance           companies                    having           long-term and                  short-term                  senior       unsecured                debt
  ratings        or    guarantors               with        ratings        of    at    least       Al              and        not     Al             but        on     credit         watch          with      negative
  implications               and     P-i and                 not on        credit       watch           for possible                downgrade                   from        Moodys              and          long-term
  senior      unsecured              debt rating              of at least                         from        SP          each                Securities                   Lending             Counterparty
  pursuant        to    one        or more agreements                      each                  Securities              Lending              Agreement                          provided            that    Collateral

  Obligations the Market Value                                of which           cannot           be determined                 under          clause                   ii or         iii of that            definition

  may not be            lent
                                   pursuant to               Securities              Lending           Agreement                    Upon        receipt          of an Issuer             Order             the Trustee

  shall    release                       lent    Collateral
                             any                                        Obligations to                        Securities             Lending              Counterparty                   as     directed            by    the

  Servicer            The      Securities             Lending        Counterparties                     may        be Affiliates               of the       Initial         Purchaser or Affiliates                         of
  the   Servicer              The        duration           of any       Securities              Lending           Agreement                  shall       not        exceed        the    Stated          Maturity          of
  the    Notes           Collateral                  Obligations representing                           no     more than                  15% measured                           by    Aggregate              Principal

  Balance             of the        Maximum Amount                          may         be       loaned         pursuant             to       Securities              Lending            Agreements                 at   any
  time




                                                                                                             117
                                                                                                                                                                                                     005416
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 136
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 160 of 266 PageID 8214
                                        Filed

           Each   Securities       Lending                  Agreement              shall       be     on     market          terms            as     determined               by     the    Servicer

  except   to the extent     specified            in the Indenture                  and        shall




                    require      that        the       Securities          Lending             Counterparty                return        to    the    Issuer       debt obligations                     that

                    are     identical        in terms of                 issue     and        class    to the         lent Collateral                 Obligations



           ii       require       that       the       Securities          Lending             Counterparty                pay      to    the       Issuer       amounts            equivalent            to

                    all    interest      and       other           payments            that    the    owner          of    the   lent         Collateral           Obligation              is   entitled

                    to     for the     period during                     which      the       Collateral         Obligation               is    lent       and     require          that    any        such

                    payments            not        be        subject        to     withholding               tax      imposed                 by             jurisdiction                 unless         the
                                                                                                                                                     any
                    Securities          Lending               Counterparty                is
                                                                                               required         under         the        Securities           Lending              Agreement              to

                    make        gross-up                payments            to     the    Issuer       that     cover        the     full      amount of               the    withholding                tax

                    on an       after-tax          basis



           iii      require       that       the       Rating           Condition             with respect            to     each        Rating            Agency            shall    be        satisfied

                    with respect             to    the execution                 of the Securities                Lending            Agreement


           iv       satisfy      any     other          requirements               of Section              1058       of the Code                   and    the    Treasury           Regulations

                    promulgated               under          it



                    be     governed          by the laws of                 New York

           vi       permit       the      Issuer             to    assign        its     rights       under          the     Securities              Lending            Agreement                 to     the

                    Trustee pursuant to the Indenture



           vii      provide       for early                 termination and                   the   delivery          of any         lent          Collateral          Obligation with no

                    penalty       if     the       Collateral             Obligation                becomes                Credit        Risk         Obligation or                  is    subject        to

                    redemption               in accordance                 with     its   terms


           viii     provide       for early                 termination and                   the    delivery         of any         lent          Collateral          Obligation with no

                    penalty                                                      of the Notes              in   whole
                                  upon any redemption


           ix       require       the    Securities                Lending          Counterparty                to    post       with the Trustee collateral                               consisting

                     of cash      or direct             registered           debt obligations                   of    the     United            States       of America that                     have

                     maturity date                no    later       than the Business Day                        preceding               the        stated    termination date                    of the

                     Securities         Lending              Agreement              to    secure       its    obligation            to    return           the Collateral             Obligations
                     or    in   the    alternative                 post     that       collateral          with            custodian                for    the     benefit          of the        Issuer

                     designated          by        the       Securities           Lending            Counterparty                that         satisfies          the    requirements                   with

                     respect      to     being                securities           intermediary                 with       respect            to     the     posted collateral                    if    that

                     custodian         would            qualify          to be         successor trustee                   under         the Indenture




                     provide          that     the          Securities           Lending            Collateral             shall     be        maintained               at    all    times in             an

                     amount equal                 to    at    least       102%         of the        current         Ask-Side             Market            Value        determined                    daily

                     and     monitored                 by    the        Servicer          of the       lent      Collateral              Obligations and                      if    securities           are

                     delivered          to        the       Trustee         as      security           for      the        obligations                of     the       Securities           Lending

                     Counterparty              under              the   related        Securities          Lending            Agreement                    the    Servicer           on     behalf        of

                     the    Issuer      will negotiate                   with the         Securities            Lending            Counterparty                     rate      for the           loan     fee

                     to    be paid to the Issuer                        for lending           the lent Collateral                Obligations



           xi        the    lent Collateral                  Obligations shall be marked-to-market                                            on          daily    basis       by the Servicer
                     on    the basis         of their Market                 Value


           xii       the     Collateral                will       include        the      Issuers            rights         under             the     related          Securities               Lending

                     Agreement            rather            than the loaned Collateral                          Obligation




                                                                                              118
                                                                                                                                                                                   005417
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 137
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 161 of 266 PageID 8215
                                        Filed

                  xiii                 provide           for early termination                         within           10 days           at    the option               of the Issuer                 and      the delivery               of

                                       any    lent        Collateral             Obligation with no                            penalty           if    the        Securities              Lending              Counterparty                 is


                                       no    longer            in     compliance                  with           the     requirements                      relating            to        the     credit         ratings           of      the

                                       Securities             Lending            Counterparty                     and     the       noncompliance                         is    not       cured        as      provided              in   the

                                       Indenture              and



                  xiv                  contain       appropriate                 limited           recourse and                    non-petition                   provisions               to       the     extent         the       Issuer

                                       has    contractual                 payment             obligations                to    the        Securities               Lending               Counterparty                     equivalent
                                       mutatis           mutandis               to those           in the Indenture



                  In     addition              each           Securities              Lending            Agreement                   must           provide              that       if    either        Moodys                  or    SP
  downgrades                     Securities              Lending           Counterparty                     such        that       the    Securities               Lending               Agreements                  to    which          the

  Securities            Lending              Counterparty                  is                     are no                           in compliance                       with the requirements                                               to
                                                                                      party                       longer                                                                                                  relating
  the     credit         ratings             of     the        Securities              Lending               Counterparty                       then         the         Issuer            within              10    days         of      the

  downgrade                   shall                  terminate                  its        Securities              Lending                                                with            the         Securities
                                                                                                                                          Agreements                                                                            Lending
  Counterparty                   unless                  guarantor               for        the     Securities                 Lending                Counterpartys                                                       under           the
                                                                                                                                                                                               obligations
  Securities            Lending               Agreements                   has         been        obtained                   or     ii        reduce             the      percentage                  of       the       Aggregate
  Principal            Balance              of the Collateral                    Obligations lent to                          the    downgraded                        Securities              Lending               Counterparty
  so     that     the       Securities              Lending               Agreements                   to    which             the       Securities                Lending               Counterparty                     is
                                                                                                                                                                                                                                     party
  together         with          all    other       Securities             Lending             Agreements                      are       in compliance                     with the requirements                                relating

  to    the     credit        ratings         of Securities                 Lending               Counterparties                     or        iii take            any         other       steps          Moodys                or    SP
  may         require         to       cause        the       Securities              Lending               Counterparty                        obligations                under           the        Securities               Lending
  Agreements                to     which           the    Securities             Lending            Counterparty                     is
                                                                                                                                               party         to    be     treated          by       Moodys                or    SP         as

  the    case     may be                as    if   the        obligations              were        owed by                   counterparty                   having                  rating       at    least equivalent                    to

  the    rating         that       was        assigned               by    Moodys                 or     SP             as     the        case        may be               to       the    downgraded                      Securities

  Lending          Counterparty                    before           its
                                                                          being downgraded


                  The         Servicer             shall           instruct          the     Trustee              in    writing            with            respect         to        the       administration                    of       any
  Securities            Lending              Agreement                                        with respect                                                       and                                   of rights under
                                                                       including                                             to    any         default                    the exercise                                                    it
  The      Trustee            shall         not have            any       responsibility                 for evaluating                    the        sufficiency                   validity           or acceptability                    of

  any      Securities              Lending               Agreement                    or    for     the          qualifications                  or                                 of                Securities
                                                                                                                                                           eligibility                    any                                  Lending
  Counterparty                     Nothing               in    the     Indenture              shall         be     construed               to       cause         the     Trustee              to     have          any        fiduciary
  duties        to any        Securities            Lending               Counterparty


                  So long               as    any        Collateral             Obligation                  is    on loan pursuant                          to           Securities              Lending              Agreement
         the    Trustee            shall      have         no       liability         for any          failure or              inability on                 its    part        to   receive                     information or
                                                                                                                                                                                                      any
  take     any         action          with        respect           to    the       Collateral             Obligation                because                of    its
                                                                                                                                                                           being           on       loan including                        any
  failure to           take      action        with respect                to         notice       of redemption                      consent               solicitation                 exchange               or tender            offer
  or similar corporate                        action           and              the     loaned Collateral                         Obligations shall not be disqualified                                              for return            to
  the    Trustee            as         Collateral              Obligation by                                             in       circumstance                    or     status                        the      time while on
                                                                                              any      change                                                                            during
  loan     including               any       change            that       would cause               the      Collateral              Obligation to be                          ineligible             for purchase                by the
  Issuer        under         the       Indenture              if
                                                                     applied           to      proposed                 purchase               of           in    the                    market           at    the       time of          its
                                                                                                                                                      it
                                                                                                                                                                          open
  return        from        loan


                                                   MATURITY AND PREPAYMENT                                                                CONSIDERATIONS

                  The         Stated          Maturity               of each           Class        of Notes                  will       be      November                           2021         or upon                       Maturity
  Extension             if     any           the    applicable             Extended               Stated           Maturity Date                      however                  the principal                of each            Class of
  the Notes            is                          to be
                            expected                           paid       in    full
                                                                                           prior    to      its    Stated          Maturity                or     Extended                Stated          Maturity Date                    as

  applicable                  Average             life    refers to            the
                                                                                       average          amount of time                        that     will elapse                  from       the date             of delivery            of
                       until each             dollar          of    the principal              of such                               will be                                                            The
       security                                                                                                   security                             paid to the investor                                         average           lives

  of the Notes                will be         determined                  by the amount and                        frequency               of principal                                          which
                                                                                                                                                                         payments                                   are dependent

  upon         among          other          things           the    amount of               sinking             fund     payments                  and      any other               payments               received             at or     in

  advance         of the scheduled                                             of Collateral
                                                          maturity                                          Obligations whether through                                             sale maturity                    redemption
  default        or other          liquidation                or disposition




                                                                                                                   119
                                                                                                                                                                                                                    005418
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 138
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 162 of 266 PageID 8216
                                        Filed

                 The         actual          performance                   of the           Securities           will       also     be    affected          by     the     financial            condition of the

  obligors           on     or     issuers          of the Collateral                       Obligations and                   the     characteristics               of the Collateral                       Obligations

  including            the    interest             rate       or    other        rate    of distribution                    the     actual       default       rate       and    actual          losses          sustained
  the existence               and       frequency                  of exercise              of any         prepayment                optional          redemption               or    sinking             fund        features

  and     any        related         premium                   the    prevailing                  level       of interest          rates     any       sales       of Collateral                 Obligations                 and

  any unique risks of the Collateral                                        Obligations                    Any       disposition           of      Collateral             Obligation may                        change        the

  composition                and        characteristics                 of the portfolio                       of Collateral              Obligations and                 their rate            of payment                  and

  accordingly                 may       affect           the       actual        performance                  of each        respective           Class of Securities                           The       ability          of the

  Issuer        to    apply         any       Interest             Proceeds            or    Principal           Proceeds            in the        manner described under                                 Security               for

  the     Notes              will       also         affect          the         performance                   of     the     Securities                Redemptions                   will           also        affect       the

  performance                 of    the Securities



                                                                                                   THE SERVICER

                     The     information                  appearing               in     this      section          has      been     prepared              by the Servicer                     and has              not been

  independent/v                    verified         by the Co-Issuers                        or the Initial Purchaser                            According/y                notwithstanding                          anything
  to    the contrary herein                          neither          the        Co-Issuers               nor    the       Initial Purchaser                 assume any               responsibility                   for the

  accuracy             completeness                      or applicability                   of such           information


  General


                     Based         in    Dallas            Texas            Highland                Capital           is      registered           investment               adviser             specializing                in

  below         investment-grade                          credit        and         special             situation           investing              As       of August            31 2006                    Highland

  Capital            managed            over         $30       billion           in leveraged                 loans         high     yield       bonds        structured             products               and       other

  assets for           banks            insurance companies                             pension plans                  foundations               and    high net worth individuals



                     Highland                                                       or       services            these        assets        through                                  of        fund         structures
                                             Capital           manages                                                                                              variety

   including           separate              accounts                CDOs           hedge           funds        and        mutual         funds            As of June 30 2006                              Highland

  Capital            invested           in
                                              approximately                      1200 below investment                               grade       and        credit       sensitive             credit       positions
  and     Highland                 Capitals              62    person credit                  team         followed           approximately                   1400 below                  investment                 grade
  and      credit           sensitive          credit          positions            across              over     36        industries            Highland             Capital         or        an     Affiliate            or

  predecessor thereof                         has been              an SEC-registered                         investment            adviser       since       April        1993


  Philosophy                 and Process


                     Highland            Capital              has           large       range           and     depth         of experience                   It    has     expertise                in    the       fields       of

   syndicated               loans       high         yield         bonds          and        distressed             assets          Highland           Capital           believes         it    is   in         position          to

   maximize               the spread differential between                                         the    yields       on    underlying collateral                     and       the cost          of financing                    In

   addition Highland                         Capital           seeks        to    construct              portfolios          to           maximize            relative          value          based        on       its   credit

   views        and                maximize                diversification                   in     order to           minimize            the    effect          of isolated             credit          events on           the

   overall       portfolio              utilizing             Highland            Capitals                infrastructure             to minimize              defaults          of underlying assets and

  to     maximize             recoveries                 in    the    case        of defaults                   Highland            Capital        has over              $500     million              of firm capital

   exposure            to    the     firms           funds           and     expects that                     HFP      an     Affiliate          of the       Servicer            and/or             one        or   more of
   HIP          subsidiaries                 will on           the Closing              Date        purchase           all    of the Class             II   Preference Shares



                     Highland            Capital              believes           that       its    disciplined              selection        process minimizes                            portfolios                 risk and

   that   its    analysis           seeks to maximize yield                                  spread while limiting                        downside           risk         Portfolio            managers               actively

   follow        each         credit          and        several        times each                      year the           entire     staff reviews                all    positions             during            multi-day

   monitoring               meetings                 Highland               Capital           diversifies             its
                                                                                                                             portfolios          with       set    limits       on    exposure                  to    any    one

   given industry                  or issuer              Highland               Capital           believes         that     this philosophy                 and     selection            process has resulted
   in   positive           returns        on       its   underlying loan                     portfolio           and       consistent        outperformance                     relative          to      its   indices



                     Highland            Capital           focuses on                   team              approach           that    it   has used since                 1990        It    is   Highland               Capital

   managements                     belief       that       this      style       creates           the    optimum environment                          for the           exchange              of information and
   the    development                   of     all       asset        management                    professionals                    All     aspects         of the         selection                monitoring              and

   servicing                                 are     coordinated                  through               the    senior        asset        portfolio          managers                direct          interaction
                       process

                                                                                                                    120
                                                                                                                                                                                                       005419
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 139
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 163 of 266 PageID 8217
                                        Filed

  committee               of senior         portfolio                 managers           and        analysts Highland                         Capitals                 Chief Investment                         Officer     and        its

  Head      of Structured                   Products                  meets       every morning                      to    discuss           the       status          of the credits                      Collectively               the

  committee               utilizes              selection              and        monitoring                process             which         is      driven           by     fundamental                      credit     research
  Each      portfolio            manager/analyst                            makes        specific              credit       recommendations                             based            upon        industry           coverage
  The    credit         recommendation                           is   then brought to the committee                                        for consideration                         Based upon                  the consensus

  decision         the portfolio                 manager with                      the recommendation                                will direct
                                                                                                                                                            Highland              traders           to    execute        the trade

  Highland           Capital           has also                 provided           its    committee                  with              strong          commitment                       to    technology                 The      firm

  developed             Wall          Street          Office                which        is
                                                                                                    proprietary                 software           system              that       allows            Highland            Capital        to

  model         portfolio             manage                and        trade       syndicated               loans               This        software             has     been           licensed           to    more than 70
  financial        institutions             that          acquire           syndicated              loans



  Professionals of the Servicer



                Set        forth       below               is    information                  regarding              certain           persons              who        are      currently                 employed          by        the

  Servicer              Such                                          not necessarily                     continue                    be
                                      persons             may                                                                   to          so     employed                  during            the       entire    term     of the
  Servicing          Agreement


                Senior Management



                James Dondero                              CFA CPA CMA                                   Managing               Partner            President



                Mr         Dondero               is         Founder              and     President              of Highland                  Capital              Formerly                    Mr     Dondero             served
  as    Chief Investment                        Officer           of Protective                  Lifes          GIC         subsidiary                 and        helped           grow            the    business         from

  concept          to     over        $2    billion              between               1989         to    1993             His        portfolio management experience includes
  mortgage-backed                      securities                 investment-grade                          corporates                 leveraged bank loans emerging  markets
  derivatives              preferred             stocks           and       common              stocks            From               1985     to       1989        he managed                       approximately               $1
  billion       in        fixed        income                   funds        for       American                 Express                 Prior          to        joining           American                    Express          he

  completed               the    financial                training          at
                                                                                  Morgan            Guaranty               Trust        Company Mr                           Dondero                is     Beta     Gamma
  Sigma graduate                      of the          University                 of Virginia                   1984        with        degrees              in
                                                                                                                                                                  Accounting                   and Finance                  Mr
  Dondero            is         Certified             Public           Accountant                   Chartered              Financial               Analyst             and              Certified              Management
  Accountant



                Mark Okada CFA                                        Managing            Partner              Chief Investment                        Officer



                Mr         Okada           is         Founder               and    Chief Investment                         Officer           of Highland                    Capital                He     is   responsible
  for overseeing                Highland                  Capitals           investment                  and                           activities            for       its   various           funds and            has over
                                                                                                                servicing
  19    years      of experience                      in    the       leveraged               finance          market                Formerly               Mr         Okada             served as Manager                       of
  Fixed      Income             for    Protective                 Lifes           GIC         subsidiary             from            1990     to       1993            He was                primarily          responsible
  for the     bank         loan        portfolio                and    other       risk assets                 Protective               was one             of the           first      non-bank               entrants     into

  the    syndicated              loan market                          From        1986         to    1990 he               served as Vice                        President               for       Hibernia         National
  Bank       managing                 over           $1     billion          of high           yield        bank loans                      Mr         Okada           is    an      honors              graduate         of the

  University              of California                   Los Angeles                  with degrees                  in    Economics                   and        Psychology                        He    completed            his

  credit     training            at    Mitsui              and        is         Chartered               Financial              Analyst               Mr         Okada             is    also        Chairman of               the

  Board of         Directors               of   Common                     Grace    Ministries                 Inc


                Todd         Travers                 CFA              Head of Structured                        Products               Senior Portfolio                       Manager


                Mr         Travers              is
                                                     responsible                 for     Highland              Capitals               CDO          business and                    is        the    primary portfolio
  manager          for     Highland                  Capitals              par debt funds                      He     is        member of                   the    Credit           Committee and                       heads
  team      that     is
                           responsible                for structuring                    new        transactions                 and                                         additional
                                                                                                                                            implementing                                             opportunities               in


  Highland              Capitals            core           businesses                  Formerly                 Mr         Travers            served              as    Portfolio                  Manager/Portfolio
  Analyst          from         1994        to        1998            for    Highland               Capital                In        1999        he     was        promoted                    to    Senior        Portfolio

  Manager          and      his duties                were        expanded               beyond            sector                                                             to     include             the
                                                                                                                          portfolio           management                                                        origination
  structuring             and     issuance                 of    new        structured              vehicles              including              all    structured                 vehicles              since     Highland
  Loan Funding                         Ltd and                  Restoration              Funding               Ltd          His                                                          included
                                                                                                                                       prior       responsibilities                                             managing
  portion       of        Highland              Capitals                   leveraged            loan        and       high           yield       debt        portfolios                 with         an    emphasis             on

                                                                                                                  121
                                                                                                                                                                                                                005420
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 140
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 164 of 266 PageID 8218
                                        Filed

  technology                and    aviation              transactions                  Prior        to joining                 Highland           Capital           Mr         Travers        was                 Finance

  Manager              at    American Airlines                              Mr        Travers             is
                                                                                                                      graduate              of Iowa          State        University              with             BS     in


  Industrial           Engineering                    He       received           his    MBA             with an               emphasis          in    Finance            from        Southern          Methodist

  University                Mr      Travers             is      Chartered Financial                            Analyst


                  Traders



                  Brad Borud                       Senior Trader                  and Co-Director                          Portfolio           Management


          Mr Borud is Senior Trader of leveraged loans and high                                                                                        yield        bonds             Prior       to    his       current

  duties Mr Borud served as   Portfolio Analyst for Highland Capital                                                                                   from        1996        to   1998          From            1998    to

  2003   Mr Borud was    Portfolio  Manager covering      wide range                                                                                       of industries               including             Wireline

  Telecommunications                               Wireless            Telecommunications                                  Telecommunication                         Equipment Manufacturers
  Multi-channel                   Video            and        Media             Prior       to    joining             Highland              Capital         Mr      Borud worked                       as          Global
  Finance          Analyst              in the        Corporate                 Finance           Group              at   NationsBank                 from         1995        to     1996     where              he    was
  involved             in    the       originating                  structuring             modeling                  and       credit        analysis            of leveraged               transactions                for


  large     corporate              accounts              in the        Southwest              portion               of the United              States             During            1994      Mr       Borud            also

  served      at       Conseco              Capital          Management                 as an       Analyst               Intern        in the Fixed              Income Research                      Department

  following             the       Transportation                     and        Energy           sectors                  He    has          BS       in    Business            Finance           from            Indiana

  University



                  Paul        Kauffman                   CFA CPA                       Senior Trader                      and Co-Director                    of Portfolio             Management


                  Mr         Kauffman               is         Senior Trader                for         loan        and    high yield            credit         products              He   joined Highland

  Capital         in    1998           as      Portfolio              Analyst           and        was              Portfolio          Manager             prior     to       moving         into       his       current

  role        At            Highland               Capital             Paul           has        followed                       variety          of        industries               including               Paper

  Packaging                 General Industrials                        Metals            and       the         Automotive                   sector          Prior        to    Highland            Capital          Mr
  Kauffman              spent          four
                                               years
                                                               in    the    public       accounting                   industry              including           two and             half
                                                                                                                                                                                             years          at    KPMG
  Peat     Marwick                 At        KPMG Mr                    Kauffman                 gained audit                  experience             in        wide          range    of industries                    with

  particular           focus on the Energy                            and       Cable       industries                He was           the     Supervising               Senior Accountant                         on one
  of the Dallas               offices          largest          clients           He     received                    BBA        in Accounting                   from      Baylor        University and                    an

  MBA        from           Duke         University                 Mr      Kauffman               is          Chartered Financial                        Analyst


                  Senior Portfolio                    Managers


                  Patrick                     Daugherty                     Senior Distressed                        Portfolio          Manager


                  Mr         Daugherty              is         Senior Portfolio                   Manager and                    General Counsel                    at
                                                                                                                                                                          Highland            Capital              He    is    co
   head      of        the    Distressed                  Group             where        he        is
                                                                                                         responsible                   for     managing              the        sourcing               investing              and

   monitoring                process               In         addition           he     serves            as        head        manager              of     the     Private           Equity           Group            and     is


   responsible              for    all      portfolio           companies                   Prior        to joining              Highland             Capital        in
                                                                                                                                                                              early    1998            Mr         Daugherty
   served as Vice President                              in   the     Corporate Finance                             Group       at    NationsBanc                Capital        Markets Inc                      now     Bank
   of America Capital                         Markets                Inc        where         he    originated                 and      structured              leveraged           transactions                  for        $2.5

   billion     portfolio               of mid-cap               companies               located           in        the    Southwest              Prior         to joining            Bank        of America                  Mr
   Daugherty                was an Associate                        with the          law firm of Baker                          Brown           Sharman and                   Parker        in   Houston                Texas

   where      he       represented                 banks        and         financial            institutions              in the       liquidation               of various           RTC         portfolios                 Mr
   Daugherty                has over          15    years           of experience                  in    distressed              high yield               and     corporate           restructuring                     He    has

   been     involved              in     over      100        bankruptcy               situations               and       held steering               committee               positions        in over             35    cases

   Mr      Daugherty               currently              serves           on    the    Board            of Directors                   of Norse            Merchant             Group and                  its    affiliates

   Ferrimorac               Holdings            Limited               Nexpak            Corporation                   and       its    affiliates          as Chairman                     Moll        Industries             and
   its   affiliates          as Chairman and                               is     former           board             member            of Mariner               Health         Care Inc                He         received

   BBA       in    Finance              from       The         University              of Texas                at    Austin           and       Juris       Doctorate               from     The        University             of

   Houston         School              of     Law             Mr      Daughertys                   professional                  certifications              include           membership                   in    the    Texas

   Bar Association                     and    admittance                to the        American Bar Association                                  in    1992


                   John Morgan                      CFA               Senior Portfolio                    Manager

                                                                                                                    122
                                                                                                                                                                                                       005421
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 141
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 165 of 266 PageID 8219
                                        Filed

              Mr       Morgan             is         Senior Portfolio                       Manager           covering               the    Retail          Food                 Drug        and         Restaurant

  Lodging         sectors       Prior           to    joining          Highland               Capital          Mr         Morgan             served as Portfolio                         Analyst              for Falcon

  Fund Management                        LTD          from        August               995-February                2000              There        he    created            comparables                   to    assess       the

  attractiveness           of companies                    within industries                      and     across        the      portfolio              He       assisted          the       portfolio          manager
        the security        selection
  in
                                                 process and                 management of                     the     portfolio              Prior         to   Falcon he was an Analyst                                   for

       Convertible         Arbitrage             Fund           at          Investments                  His    primary responsibility                                included           analyzing              financial

  statements           and      related               corporate               disclosures                 and         performing                   analysis                 on     potential                  investment

  opportunities              He      received                  both          BS        in    Biological            Sciences                and     an       MBA             from        Southern               Methodist

  University


              Kurtis            Plumer CFA                               Senior Distressed                     Portfolio              Manager


              Mr        Plumer            is     co-head              of     the        Distressed             Group            at     Highland               Capital             and     is
                                                                                                                                                                                                responsible                 for

  managing          the     sourcing            and        monitoring                 process            He     has       over         14
                                                                                                                                             years          of experience                 in    distressed                 high
  yield     bond and          leveraged               loan products                         Prior       to joining             Highland            Capital             in    1999         Mr         Plumer was
  distressed        high     yield        bond            trader       at    Lehman               Brothers           in   New York                     where          he     managed                     $250     million

  portfolio       invested           in
                                           global              distressed             securities               While           at     Lehman                he    also       traded          emerging                market

  sovereign         bonds            Prior           to    joining           Lehman               Brothers            Mr            Plumer was                        corporate           finance              banker          at

  NationsBanc              Capital        Markets                Inc        now          Bank       of America                   Capital          Markets                  Inc      where           he     focused             on
  MA        and     financing transactions                             for       the     banks           clients           Mr          Plumer           earned               BBA          in    Economics                  and
  Finance      from         Baylor             University              and         an       MBA          in    Strategy              and      Finance             from           the     Kellogg               School          at

  Northwestern             University                 Mr Plumer                  is         Chartered Financial                       Analyst


              David Walls                  CFA                 Senior Portfolio                   Manager


              Mr       Walls        is         Senior Portfolio                    Manager with                  oversight             of the Cable Wireless/Wireline                                          Telecom
  Satellite    Aerospace/Defense                               and    Equipment Rental sectors                                      Prior    to joining               Highland            Capital              Mr     Walls
  worked      for      Lend          Lease                Real        Estate            Investments                as          an      Associate                           their        Asset
                                                                                                                                                                 in                                      Management
  unit    underwriting            and                                                               of bulk                                   of       distressed                Korean         real                       and
                                               structuring                 acquisitions                                portfolios                                                                             estate

  corporate         debt        Before                his       international                responsibilities                   at    Lend         Lease              Mr          Walls         performed                  loan

  workouts        on         domestic                portfolio             of sub-          and                                            real    estate         secured           assets           Prior       to       Lend
                                                                                                    non-performing
  Lease       Mr       Walls        worked                at   U.S         Trust        Company               of California                  as    an       Assistant             Vice         President              Junior
  Portfolio       Manager             in       their           Fixed        Income           Portfolio           Management                       group           and        for       Capital           Research

  Management               Company               as             fixed        income           trader           He      holds                BA         in    Economics                  from Northwestern
  University         and       an        MBA              in     Finance              and      Marketing                from           the        Kellogg             School            of     Management                      at

  Northwestern              University                    Mr         Walls         is         member            of        AIMR             and     DAIA                    Mr      Walls            is         Chartered
  Financial       Analyst



              Joe      Dougherty                 CFA CPA                         Senior Portfolio                  Manager


              Mr       Dougherty                 is            Senior        Portfolio             Manager                 Additionally                     Mr         Dougherty               heads           Highland
  Capitals        retail     funds business unit                           Highland Funds                            and        serves        as       Senior Vice President                             and    Director
  of the Firms             two NYSE-listed                           bond funds               which           invest       in both           investment                    grade       and                                debt
                                                                                                                                                                                               high           yield

  Additionally             Mr     Dougherty                     serves       as    Senior           Vice       President              and        Director             of    the    Firms two 1940                          Act
  Registered         floating            rate        funds           which         primarily              invest          in    senior           secured          floating              rate     loans               In    this

  capacity        Mr        Dougherty                 oversees               investment                 decisions              for    the     retail          funds          alongside               several              other

  Portfolio       Managers                and        manages               the     team        dedicated             to    their           day-to-day             administration                          Prior       to    his

  current     duties Mr Dougherty                                    served as              Portfolio           Analyst              for     Highland                 from        1998         to        1999             As
  Portfolio    Analyst Mr Dougherty                                   also       helped follow                 companies               within           the      Chemical Retail                         Supermarket
  and     Restaurant         sectors             Prior          to joining             Highland            Mr        Dougherty                served as an                   Investment                  Analyst           with
  Sandera      Capital        Management                       from         1997       to    1998         Formerly he was                              Business Development                               Manager              at

  Akzo Nobel           from       1994          to    1996           and         Senior Accountant                        at    Deloitte                Touche               LLP        from         1992       to    1994
  He     received            BS      in        Accounting                  from         Villanova              University              and        an     MBA               from         Southern              Methodist
  University           Mr     Dougherty                   is      Chartered Financial                         Analyst           and          Certified           Public           Accountant




                                                                                                          123
                                                                                                                                                                                                     005422
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 142
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 166 of 266 PageID 8220
                                        Filed

                Brett           Pope CFA                   Senior Portfolio                      Manager


                Mr         Pope        is          Senior        Portfolio              Manager              covering             the    Healthcare                Financial               Services                 Building
  Products           and        Metals              Mining            sectors                Prior    to joining            Highland               Mr      Pope         served as                    Senior Equities

  Analyst       in    Healthcare               at   Street       Advisor.com                     from        1999      to    2001            His experience                  also       includes            working               as

       Senior    Research                   Analyst        covering              the         Building          Products            and       Financial            Service             sectors          at      Southwest

  Securities         from         1996        to    1999              Prior        to        1996 he          served as                 Senior Financial                    Analyst              with          Associates

  First Capital            Corporation                   Mr      Pope         is        graduate of the University of Texas                                        at   Austin             where          he graduated

  Magna Cum Laude                            Mr     Pope         is       Chartered Financial                        Analyst


                See        Risk FactorsRelating                                     to         the     ServicerThe                      Issuer        Will         Depend               on       the        Managerial
  Expertise          Available to the Servicer                            and       Its
                                                                                              Key Personnel


                                                                         THE SERVICING AGREEMENT

                The following                     summary             describes                certain       provisions            of the Servicing                     Agreement                     The        summary
  does    not        purport           to     be    complete              and           is
                                                                                              subject         to and          qualified             in     its    entirety            by        reference             to      the

  Servicing          Agreement


                Pursuant to                 the     terms of the                 Servicing             Agreement                  and        in accordance                  with the requirements                             set

  forth   in    the    Indenture               the       Servicer           will select              the     portfolio        of Collateral                 Obligations and                      will instruct                the

  Trustee       with        respect            to   any         acquisition                   disposition            or     sale        of         Collateral            Obligation                  or     an       Eligible

  Investment                Neither            the        Initial        Purchaser               or      any        Affiliate           thereof           will     select
                                                                                                                                                                                  any           of the         Collateral


  Obligations


                Pursuant               to    the     terms          of the              Servicing            Agreement                  the        Servicer           will       monitor              the       Collateral

  Obligations and                 provide            the     Issuer         with certain                   information received                           from        the   Collateral                Administrator

  with respect             to    the    composition                 and     characteristics                   of the Collateral                    Obligations              any       disposition                or tender

  of      Collateral             Obligation                the        application               of the         proceeds            of any           such         disposition               to    the      purchase                of

  Eligible       Investments                  and        with       respect             to     the    retention            of the        proceeds               of any           such       disposition                or     the

  application          thereof              toward        the    purchase               of additional               Collateral            Obligations                   The       Servicer             will and              will

  be    authorized              to negotiate                on      behalf         of the Issuer with                        respect          to    all    actions          to   be        taken       by      the     Issuer

  under    any Hedge               Agreements


                As compensation                      for        the      performance                  of   its   obligations                 as Servicer              the    Servicer                will      be     entitled

  to   receive



                                       fee     the Senior                   Servicing                 Fee           that     accrues          from         the     Closing             Date          payable           to     the

                                  Servicer           in     arrears         on      each         Payment             Date         equal       to    0.30% per annum                             of the         Maximum
                                  Amount            if    and       to    the      extent            funds are available                     for    that    purpose              in    accordance                   with the

                                  Priority          of Payments                    with         the      Senior        Servicing              Fee     being           calculated                on    the      basis         of


                                  360-day           year consisting                     of twelve            30-day         months


                ii                an    amount the Subordinated                                          Servicing            Fee            payable on               each       Payment Date                       equal to
                                  the       sum of                    fee     that       accrues           from      the Closing              Date         payable          to    the       Servicer             in   arrears

                                  on    each        Payment Date                    equal to 0.25%                     per    annum           of the        Maximum Amount                                if   and      to    the

                                  extent          funds       are        available             for    that     purpose            in    accordance               with the Priority                        of Payments

                                  and               on     any        Payment Date                     that      any       part    of the          Subordinated                  Servicing                Fee        was      not

                                  paid on           the preceding                  Payment Date                      an amount equal to interest on                                    such          unpaid amount
                                  at         rate    of    LIBOR            for         the     applicable           period plus 3.00%                          per     annum           with          the      portion            of
                                  the        Subordinated                  Servicing                 Fee       in    clauses                   and                 above              as     applicable                 being
                                  calculated              on the basis of                      360-day           year consisting                   of twelve            30-day         months                  and



                iii                    fee    the Supplemental                                Servicing          Fee         and        together          with the Senior Servicing                                  Fee     and

                                  the       Subordinated                 Servicing              Fee the              Servicing               Fee           if
                                                                                                                                                                 any        payable             on    each          Payment
                                  Date        to the       Servicer           in    an amount equal to                                  20%        of the remaining                     Interest            Proceeds               if




                                                                                                              124
                                                                                                                                                                                                     005423
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 143
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 167 of 266 PageID 8221
                                        Filed

                                     any            available                after          making            the        distributions                 on    such         Payment               Date         pursuant               to     clause

                                     22             under         Description                         of the SecuritiesPriority                                   of PaymentsInterest Proceeds                                                     and

                                     ii 20%                  of the remaining                              Principal           Proceeds                if
                                                                                                                                                            any        available               for    payment                in respect             of

                                     the       Supplemental                          Servicing               Fee        pursuant to clause                    11A                   and        if   applicable clause                          14
                                     in each               case            pursuant to Description                                  of        the SecuritiesPriority                            of PaymentsPrincipal
                                     Proceeds


                On        each            Payment                 Date               as    and        to     the        extent       described               under         Description                      of the            Securities
  Priority      of      Payments                      the Trustee                     will deposit                 the Class             II    Preference              Share Portion                   of the Servicing                        Fees
  into    the      Class            II    Preference                       Share           Special           Payment                Account                 The     Servicer               has       agreed             to        waive        such

  amounts            which               would otherwise                              be       payable             to    the       Servicer            as    Servicing               Fees on               each            Payment Date
  during     the        first       two         years            following                 the        Closing            Date       and        an    amount equal                    to    such        waived               amounts             will

  be     paid      to    the         Preference                       Shares           Paying              Agent             for                                  rata         to        the    Holders               of      the    Class
                                                                                                                                    payment             pro                                                                                          II

  Preference             Shares            as       Class             II    Preference                 Share                                                   After the two-year                                                          of the
                                                                                                                        Special          Payments                                                                anniversary
  Closing       Date            the        Servicer                   may            in    its      sole     discretion                  at
                                                                                                                                               any     time waive                   the    Class            II    Preference                  Share
  Portion       of       its    Servicing                    Fees           then          due         and         payable            in       which         event       an      amount               equal            to     such        waived

  portion       will be              paid by the                      Issuer           as      Class         II    Preference                 Share         Special        Payments                    For purposes                       of any
  calculation             under            the         Indenture                     and         the                                                         the        Servicer                        be        deemed                       have
                                                                                                           Servicing               Agreement                                                   will                                   to

  received         the                                     Fee         in       an     amount                                                 sum      of the                                  Fee
                               Servicing                                                                    equal to               the                                 Servicing                        actually                  paid to          the

  Servicer         and     the           amount             distributed                   to    the Holders                  of the Class              II   Preference               Shares as Class                         II   Preference
  Share      Special            Payments                         as        described                above               See        Security             for       the     NotesThe                         AccountsClass                             II

  Preference            Share             Special            Payment Account


                In                                                                                                           out above
                        addition                notwithstanding                                anything            set                               the     Servicer            may            in    its    sole          discretion

  waive      all     or    any            portion            of the              Servicing                 Fee          any    funds           representing               the        waived            Servicing                  Fees        to    be
  retained         in the           Collection                   Account                  for       distribution               as    either          Interest          Proceeds                or Principal                  Proceeds              as
  determined              by        the        Servicer                    pursuant              to    the    Priority              of Payments                   or    ii      defer          all    or     any           portion         of the

  Servicing             Fee          any            funds             representing                    the         deferred           Servicing               Fees         to    be        retained               in     the        Collection

  Account               when              they             will            become                payable                in     the        same          manner             and            priority               as        their      original
  characterization                   would have                        required unless                       deferred              again


                The        Servicer                        its    directors                    officers             stockholders                       partners            agents              and         employees                     and        its

  Affiliates         and       their directors                             officers             stockholders                   partners agents                    and      employees                   shall          not be         liable to

  the Issuer the Co-Issuer                                   the Trustee                       the Preference                  Shares                                           the Holders                  of the Securities
                                                                                                                                                Paying Agent                                                                                        or

  any     other         person             for                        losses              claims            damages                                           assessments                                    or
                                                      any                                                                           judgments                                                  costs                  other         liabilities

  collectively                 Liabilities                            incurred                 by      the        Issuer           the        Co-Issuer            the         Trustee               the     Preference                   Shares

  Paying        Agent           the        Holders                of the Securities                          or any          other
                                                                                                                                          person that             arise out of or in connection                                      with the

  performance              by            the    Servicer                   of             duties           under         the                                                        and
                                                                                 its                                               Servicing            Agreement                              the     Indenture                   except           by
  reason of                acts           or        omissions                constituting                    bad        faith        willful         misconduct                  gross          negligence                   or breach              of

  fiduciary          duty           in     the        performance                          or       reckless            disregard               of the        obligations                  of the           Servicer               under           the

  Servicing             Agreement                     and         under          the           terms         of the           Indenture              applicable            to       it    or    ii         with         respect           to       any
  information              included                   in    this           Offering              Memorandum                         in the          sections           entitled            The         Servicer                    and        Risk
  FactorsCertain                          Conflicts                   of InterestConflicts                                    of Interest              Involving               the       Servicer                that        contains
                                                                                                                                                                                                                                                   any
  untrue     statement of material                                    fact       or omits to state                            material          fact
                                                                                                                                                        necessary in order to make                                         the     statements
  therein       in      the         light       of the                circumstances                     under            which           they were            made             not        misleading                    the preceding
                        and     ii                                           being the Servicer                                                             The
  clauses                                  collectively                                                                       Breaches                                 Servicer            will be           liable for any                    non
  waivable         breaches                of applicable                        securities              laws


                The        Issuer              will         indemnify                     and         hold        harmless           the        Servicer            its    directors                 officers               stockholders
  partners agents and                           employees                       such           parties            collectively                in such        case         the       Indemnified                       Parties                  from

  and    against         any         and        all    Liabilities                    and        shall reimburse                    each        such Indemnified                         Party        for    all      reasonable fees
  and    expenses              including                    reasonable fees and                                                      of counsel               collectively                     the     Expenses                          as    such
                                                                                                              expenses
  Expenses           are       incurred               in investigating                                                                          or defending                             claim        action                                        or
                                                                                                 preparing                pursuing                                         any                                             proceeding
  investigation                with respect                      to    any       pending               or threatened                 litigation             collectively                  the       Actions                       caused           by
  or    arising      out       of    or        in   connection                   with            the       issuance           of the Securities                    the transactions                     contemplated                      by the



                                                                                                                              125
                                                                                                                                                                                                                           005424
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 144
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 168 of 266 PageID 8222
                                        Filed

  Offering            Memorandum                            the       Indenture               or     the       Servicing              Agreement                    and/or
                                                                                                                                                                                        any        action       taken              by        or     any
  failure       to         act        by         such        Indemnified                      Party            provided               however                 that            no        Indemnified                  Party              shall           be

  indemnified                    for       any        Liabilities                 or    Expenses                it    incurs           as          result           of                    acts       or       omissions                      by
                                                                                                                                                                              any                                                                   any
  Indemnified                Party constituting                             Servicer          Breaches                    Any        such     indemnification by the Issuer                                              will be             paid in
  accordance                with and                 subject           to the Priority of Payments


                  Pursuant                  to       the    terms of the                    Servicing                Agreement                the        Servicer              will                          that    on         the      Closing
                                                                                                                                                                                             agree
  Date            HFP              and/or             one    or        more of              its    subsidiaries                 will      purchase             all       of the Class                    II    Preference                    Shares

  having        an         aggregate                 Face        Amount                 equal to           U.S $75000000                             directly                 from           the    Issuer           at            discounted

  purchase            price            and        ii        the        Servicer              or     one        or     more           of     its    Affiliates                 other            than          HFP          or       any        of        its


  subsidiaries                   will purchase                    certain              of the       Class                 Notes        having            an    aggregate                     principal              amount equal                        to

  U.S.$     16000000                       directly          from           the     Issuer          at         discounted              purchase               price           and        will       purchase                  certain         of the

  Holding         Preference                     Shares            having              an     aggregate               Face        Amount                equal to               U.S.$20000000                                  directly            from

  Investors           Corp             at        discounted                  purchase              price


                 The         Issuer             may         at    the        request              of the       Servicer               enter       into        an     amendment                      or       modification                     of the

  Servicing           Agreement                       from        time to time without                               the    consent           of the Holders                            of the Securities                      and       without

  regard to            whether                  or    not        the    interests             of the           Holders            of the           Securities                 are        adversely              affected                 thereby

  provided            that with respect                          to    any        such amendment                          or modification                                 Rating              Condition                  is    satisfied            and

            Majority                  of the          Controlling                 Class of Notes                      or         Majority               of the Holders                        of the Preference                              Shares
  have     not objected                      in writing                to    such        amendment                   or     modification prior to the relevant                                                Objection                  Cut-Off
  Date     as     defined               below

                 if    at
                             any           time the Servicer                       desires          to    amend            or modify               the    Servicing                     Agreement                   the Servicer                   will

  notify     the       Issuer              and        the    Trustee                providing              details          of such               proposed               amendment                      or     modification                         Not
  later    than five                  Business              Days            after       receipt          of such           notice           the     Trustee              will           mail such               notice             to              each

  Noteholder                at     such          Holders               address           in       the    Indenture              Register           or     otherwise                     in accordance                     with the rules

  and     procedures                   of the Depository                           Euroclear               and       Clearstream                   as applicable                         ii       to the       Preference                    Shares

  Paying Agent for forwarding                                           to the          Holders            of Preference                    Shares iii                   to        the Holding                 Preference                    Shares

  Paying        Agent for forwarding                                        to    the    Holders               of the Holding                     Preference                  Shares and                      iv         to    each          Rating
  Agency              If
                            any        Holder              of the Controlling                       Class of Notes                     or any        Holder              of        the Preference                    Shares              notifies

  by delivering                        written         notice           to the          Trustee within                     35    days       after the              Trustee has mailed                               such        notice              that

  it   objects        to     such          proposed               amendment                   or     modification                     the    Trustee will within                                  two     Business                 Days            after

  receiving           such            notice         of objection                  mail             notice          of the receipt                of such           objection                 to the          Issuer the Servicer
  and     other        Holders               of the          Controlling                    Class of Notes                      and       other      Holders                  of the Preference                           Shares                  Each
  Holder        of the Controlling                               Class of Notes                      and        each        Holder           of the Preference                               Shares           that       also       wishes to

  object     to       such             amendment                  or        modification                  must by                delivering                   written               notice              so    notify            the      Trustee
  within        seven            Business Days after the Trustee has mailed                                                            such        notice          of the receipt                    of such                                       the
                                                                                                                                                                                                                          objection
  last
          day     of such               seven          Business Day                      period            the       Objection                Cut-Off                Date                    If      Majority                  of either            the

  Controlling                Class           of Notes                 or     the       Preference                Shares           notifies          the        Trustee                  in    writing           on        or       before           the

  Objection            Cut-Off                  Date        that        they object                 to     the       proposed               amendment                    or        modification                     to    the       Servicing
  Agreement                  such          amendment                   or modification will not be                                    made


                 The          Servicing                Agreement                       provides            that       the       Servicer           will        not        direct             the    Trustee               to       acquire              an

  obligation           to        be     included             in       the Collateral                 from           the    Servicer           or    any of              its    Affiliates               as    principal                 or    to    sell


  an     obligation               to    the      Servicer              or any           of    its    Affiliates             as principal                 unless                    the       Issuer          shall        have          received
  from      the       Servicer               such          information relating                           to    such        acquisition              or       sale       as        it
                                                                                                                                                                                         may        reasonably                  require             and

  shall     have            approved                  such        acquisition                     which         approval              shall        not    be         unreasonably                        withheld                  ii         in    the

  judgment             of the              Servicer               such           transaction              is    on        terms       no      less       favorable                  than          would be                obtained                 in


  transaction               conducted                 on     an       arms         length           basis       between              third parties                 unaffiliated                   with each               other          and        iii
  such      transaction                    is    permitted by                      the       Advisers               Act          The        Servicing                Agreement                      also        provides                 that       the

  Servicer        will            not direct               the    Trustee to acquire                           an    obligation              to    be    included                  in the          Collateral                 directly            from

  any     account                or    portfolio             for       which            the       Servicer            serves          as    servicer               or    investment                     adviser               or    direct          the

  Trustee to               sell       an    obligation                directly          to    any        account            or portfolio             for       which               the       Servicer           serves             as    servicer

  or     investment                adviser            unless           such        acquisition                 or    sale       is          in     the judgment                         of the       Servicer                  on terms no


                                                                                                                          126
                                                                                                                                                                                                                         005425
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 145
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 169 of 266 PageID 8223
                                        Filed

  less   favorable              than would be                         obtained             in         transaction               conducted                 on      an    arms                          basis     between                   third
                                                                                                                                                                                      length

  parties    unaffiliated                     with each               other        and     ii permitted                     by the Advisers                       Act


               Subject to the provisions                                      for          successor servicer                         discussed below                         the     Servicer              may resign upon
  90    days      written            notice              to the Issuer              or         such shorter               notice          as    is   acceptable to the Issuer


               The            Servicing              Agreement                   will be            terminated                 and        the       Servicer           will be        removed                 by the Issuer                     if


  directed        by          the    Trustee               acting           at     the        direction          of            Super           Majority              of the        Controlling                 Class           of Notes

  excluding              any         Notes           that       are      not       Voting           Notes             or       by          Majority               of the Voting                  Preference                Shares               in

  each     case      for        cause                upon
                                                                    10 days               prior       written          notice            to     the    Servicer             and       upon        written            notice          to     the

  Holders         of the            Securities                as      set     forth       below                For purposes                     of determining                    cause               with      respect              to    any
  such     termination of the Servicing                                       Agreement                   such        term shall mean any one                                 of the following                      events



                                                          the      Servicer              willfully          breaches                in    any        respect           or takes            any        action        that       it    knows
               violates              in                                                                     of the Servicing                                                                 terms of the Indenture
                                              any        respect            any         provision                                                    Agreement                or      any

               applicable                  to       it




                                     ii                   the      Servicer              breaches               in    any        material              respect          any        provision                of the         Servicing
               Agreement                       or any           tenns         of the Indenture                       or     the      Collateral              Administration                      Agreement                applicable
               to        it    or    any        representation warranty                                     certification                  or       statement           given         in                             the       Servicer
                                                                                                                                                                                            writing           by
               shall           prove           to    have          been       incorrect              in              material             respect           when        made          or    given            and     the       Servicer
                                                                                                          any
               fails           to    cure such                breach          or        take     such          action       so       that       the    facts         after giving effect                       to    such           action
               conform                   in    all    material                                 to    such       representation warranty                                     certificate           or        statement               in each
                                                                            respects
               case            within 30                 days      of becoming                      aware        of       or    receiving              notice          from         the Trustee               of such breach
               or materially                        incorrect          representation warranty                                      certificate             or statement




                                     iii                  certain          events of bankruptcy                             or insolvency                   occur          with respect               to the        Servicer



                                     iv                   the      occurrence                  of any       Event           of Default                under          the    Indenture             that       results        from           any
               breach               by    the        Servicer            of   its       duties       under        the       Indenture or the Servicing                                 Agreement                    which           breach
               or default                 is    not cured              within any applicable                              cure period                  or



                                                                   the       occurrence                   of    an     act        by          the     Servicer             related          to    its       activities              in     any
               servicing                  securities                financial             advisory             or other             investment               business that constitutes                              fraud                   the

               Servicer                  being           indicted             or        any     of    its      principals                being convicted                         of         felony           criminal               offense

               related              to    its   activities             in                servicing              securities               financial                               or other             investment               business
                                                                              any                                                                            advisory
               or               the      Servicer               being indicted                   for adjudged                   liable in                 civil      suit    for or convicted                       of         violation

               of the Securities                           Act or any                   other       United           States         Federal securities                      law or any                rules     or regulations

               thereunder


               No         removal               or resignation                     of the Servicer                   will be             effective          under          the     Servicing                Agreement                unless

               at        the        written           direction               of          Majority              of the           Voting              Preference               Shares             the        Issuer        appoints
  successor servicer                      and         such         successor servicer                          has agreed                in
                                                                                                                                               writing          to   assume           all   of the           Servicers               duties

  and                                                                                                                          and               Indenture              and
         obligations                 pursuant              to      the      Servicing               Agreement                            the                                     ii        the    successor servicer                            is

  not    objected              to    within              30      days         after        notice         of such              succession                         either                                                             of the
                                                                                                                                                           by                                Super            Majority
  Controlling                 Class           of Notes                excluding                             Notes           that         are        not                       Notes              or                                             in
                                                                                                 any                                                        Voting                                                   Majority
  Aggregate              Outstanding                     Amount              of the Voting                  Notes           voting             as         single        Class         or               if      Majority              of the

  Voting      Preferences                       Shares             has      nominated                 two       or     more           successor servicers                          that      have           been      objected                  to

  pursuant          to        the    preceding                  clause           Aii             or    has failed               to       appoint                successor servicer                      that        has        not        been

  objected        to      pursuant to the preceding                                       clause          Aii within                      60        days       of the date            of notice              of such           removal
  or    resignation                 of the           Servicer                      at    the     written             direction            of          Super          Majority           of the              Controlling               Class

  excluding               any        Notes               that      are      not         Voting            Notes             the       Issuer          appoints                   successor              servicer           and            such

  successor servicer                       has agreed                 in     writing           to    assume           all      of the Servicers                        duties       and      obligations                  pursuant to
  the    Servicing              Agreement                       and    the       Indenture                and        ii     the       successor servicer                         is   not        objected            to    within           30

  days     after notice                  of such           succession by either                                        Majority                of the Voting                 Preference                Shares         voting               as

  single     class             or                Majority              in     Aggregate                Outstanding                   Amount               of the Voting                 Notes           voting            as         single


                                                                                                                      127
                                                                                                                                                                                                                005426
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 146
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 170 of 266 PageID 8224
                                        Filed

  Class          provided                     that     if         Majority               of    the     Voting               Preference               Shares            and              Super      Majority               of         the

  Controlling                  Class           excluding              any
                                                                                  Notes       that     are    not Voting                   Notes              have        each      nominated             two        or        more
  successor servicers                          that       have     been       objected to pursuant to the preceding                                              clauses          Aii and Bii or                                have
  otherwise               failed         to    appoint                successor            servicer         that       is    not objected to                     pursuant to the                  preceding           clauses

  Aii or Bii within                                       120     days       of the date             of notice              of such           removal           or resignation                 of the Servicer                   any
  Holder         of the Controlling                          Class of Notes                   excluding               any Notes                that      are     not Voting               Notes         any      Holder               of

  Voting         Preference                    Shares          or the        Trustee           petitions              court         of competent                  authority              to    appoint           successor

  servicer            In       addition any                  successor servicer                      must     be an established                          institution            which             has demonstrated

  an    ability           to    professionally                    and       competently               perform               duties        similar          to    those          imposed          upon      the       Servicer

  under        the        Servicing             Agreement                    ii     is    legally      qualified              and        has the capacity                    to    act    as    Servicer         under               the

  Servicing           Agreement                      as successor to the Servicer                             under           the       Servicing             Agreement                 in the assumption                      of    all

  of the responsibilities                             duties       and       obligations             of the Servicer                    under        the      Servicing            Agreement             and     under               the

  applicable               terms          of the            Indenture              iii        shall    not       cause         the       Issuer          or     the       pool     of Collateral                to    become
  required           to    register             under        the      provisions              of the Investment                      Company                  Act         iv      shall       perform      its       duties           as

  successor servicer                           under        the    Servicing              Agreement              and         the     Indenture                without           causing         the    Issuer the                Co
  Issuer        or        any         Holder          of Preference                  Shares           to     become                subject          to     tax       in    any     jurisdiction            where                such

  successor               servicer             is    established             as    doing        business            and                  each                                           has     confirmed             that           the
                                                                                                                                                    Rating           Agency
  appointment                   of such             successor servicer                    shall       not cause              its   then-current                 rating          of any        Class of Notes                   to     be
  reduced            or    withdrawn                      No    compensation                   payable to                   successor from                    payments             on     the    Collateral           shall           be

  greater        than           that       paid        to      the      Servicer           without           the      prior         written           consent             of           Super      Majority            of             the

  Controlling                  Class of Notes                        Majority            of the Notes             and          Majority              of the Preference Shares


                 The            Servicing              Agreement                   and        any     obligations                  or    duties          of the           Servicer            under      the     Servicing
  Agreement                    cannot           be    delegated              by     the       Servicer           in     whole            or    in
                                                                                                                                                     part        except           to    any     entity     that           is    both

        controlled                  by   all    or any          of James Dondero                       Mark           Okada             and    Todd           Travers           and     ii      one     in which               all    of

  James         Dondero                  Mark         Okada           and    Todd Travers or any Approved                                           Replacement                   thereof         is   involved            in the

  day     to    day        management                       and    operations              and        in any        such           case       pursuant to an                    instrument of delegation                              in

  form         and        substance                 satisfactory             to    the    Issuer            without            the       prior       written           consent           of the        Issuer              Super
  Majority            of the             Controlling                  Class        of     Notes        excluding                   any        Notes           that        are     not     Voting         Notes             and

  Majority            of        the       Voting            Preference              Shares            and        notwithstanding                                  such          consent           no     delegation                   of
                                                                                                                                                         any
  obligations                  or    duties          by     the    Servicer              including            without               limitation             to     an       entity       described         above                shall

  relieve       the Servicer                    from        any      liability       under          the Servicing                  Agreement


                                                                                               THE CO-ISSUERS

  General


                 The           Issuer          was        incorporated              as an       exempted              limited            liability         company on February                              2006           in the

  Cayman              Islands             under           registration             number            MC- 162048                         The     registered                office        of the         Issuer        is    at        the

  offices       of Ogier Fiduciary Services                                       Cayman              Limited P.O Box                               1234 Queensgate                      House          George            Town
  Grand Cayman                           KY1-1108                 Cayman             Islands               The     Issuers               telephone               number            is    345          945-6264                   The
  Issuer        has       no        prior       operating             experience               other        than       in     connection                 with the            acquisition           of the        Collateral

  Obligations during                            the       Accumulation                    Period and               will        not        have        any        material           assets        other     than                     the

  Collateral              pledged              to    secure       the       Secured           Obligations              and         ii $500 of                   which        $250        represents        the        Issuers

  ordinary share                     capital         and     $250        represents                 fee for issuing                 the       Securities


                 The            Co-Issuer             was incorporated                        on October               13 2006                in the State             of Delaware                under     registration

  number 060941313                              as         corporation              and       has      perpetual              existence                  The     registered              office       of the Co-Issuer

  is at    do        National              Corporate              Research                Ltd        615     South           DuPont Highway                            Dover            Delaware           19901                 The
  Co-Issuers                   telephone number                         is   302          738-6680               The         Co-Issuer               has no          prior        operating           history        and         will

  not have           any        material             assets




                 The            Senior          Notes           are     non-recourse                 debt obligations                     of the          Co-Issuers                   The      Class            Notes               are

  non-recourse                      debt       obligations              of the           Issuer       and     the       Preference                  Shares           are     equity           interests    only in the
  Issuer             The            Securities              are    not       obligations              of the           Trustee                the    Preference                 Shares          Paying         Agent                 the

  Servicer            the           Initial     Purchaser               the       Administrator                  the        Holders           of the Preference                        Shares         Ogier      Fiduciary

                                                                                                                 128
                                                                                                                                                                                                        005427
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 147
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 171 of 266 PageID 8225
                                        Filed

  Services         Cayman                     Limited        as    the share            trustee     in such capacity                    the    Share Trustee                             or any          directors

  or officers           of the Co-Issuers                    or any        of their respective                 Affiliates




                  At        the        Closing        Date        the     authorized            share       capital       of the Issuer              consists       of 250 ordinary shares

  U.S.$1.OO             par value per share                       the Issuer Ordinary                         Shares              all   of which             will have            been        issued       prior to

  the Closing                Date           and     127500 Preference Shares                            U.S.$0.01          par value per share                     127500               of which           will be

  issued      on        or    about           the    Closing         Date          The        authorized          common           stock          of the      Co-Issuer             consists              of    1000
  shares      of       common                stock        U.S.$    0.01         par value the Co-Issuer                       Common Stock                              all       of which          shares          will

  be   issued           on    or about              the   Closing         Date          All    of the outstanding                 Issuer          Ordinary         Shares           and       all    of the         Co
  Issuer      Common                     Stock        will    be     held         by    the     Share        Trustee          For        so       long       as   any        of the           Securities             are

  Outstanding                 no       transfer        of any      Issuer         Ordinary         Shares         or Co-Issuer           Common               Stock          to         U.S     Person          shall

  be registered



  Investors             Corp

                  On         the Closing              Date Grayson                 Investors        Corp Investors                       Corp                an exempted                  limited         liability

  corporation                incorporated                 under    the         laws of the         Cayman           Islands        is
                                                                                                                                        expected             to   purchase              all   of the Class
  Preference                Shares           and     to    finance        such      purchase           by                                           shares        the Holding Preference
                                                                                                             issuing       preference
  Shares                in        number             equal to the aggregate number                                of Class             Preference             Shares          purchased              by    it       The
  Holding          Preference                  Shares       will     be offered              by Investors          Corp      to    investors                                                                   Corp
                                                                                                                                                       pursuant to the Investors
  Offering             Memorandum                     and    are not            offered       hereby         In    case of any           transfer            of Class         II    Preference                 Shares

  by   HFP         or       any        of    its    subsidiaries           to    Investors         Corp        Investors          Corp         is    expected           to    purchase              all    of such
  Class      II   Preference                  Shares redesignated                      as Class         Preference           Shares          and     finance       such           purchase           by issuing
  additional                Holding                Preference        Shares            in       number            equal      to    the       aggregate            number                of     such        Class

  Preference                Shares purchased                  by     it




                  Investors                 Corp      will exercise              its   consent      and      voting       rights        in    its
                                                                                                                                                    capacity        as            Holder        of the Class

    Preference                Shares               in accordance               with the directions                 of the Holders                 of the                           Preference              Shares
                                                                                                                                                              Holding
  provided             that       Holding            Preference            Shares           held by     the       Servicer        or    any       of   its    Affiliates           will       have        no such
  right      to        direct          Investors            Corp          in    connection            with        the     removal            of     the      Servicer             for    cause                 or    the

  appointment                 of         replacement              servicer             For                     of calculating            such consents                  or votes              exercised with
                                                                                              purposes
                            the    Class             Preference            Shares           held                                          each                                                                      with
  respect         to                                                                               by    Investors          Corp                       consent          or        vote exercised

  respect         to         Holding               Preference        Share        will count          as one       consent        or vote          exercised        with respect                    to     Class

  Preference                Share held by Investors                        Corp           as applicable



  Capitalization



                  The         initial         proposed        capitalization                 of the     Issuer       as   of the        Closing           Date     after giving                 effect         to    the

  initial     issuance                  of     the    Securities           and         the    Issuer                         Shares           before                                                           of the
                                                                                                            Ordinary                                          deducting                 expenses
  offering             is   as set forth             below


                                                                                                                                                                  Amount U.S.$
                  Class A-la Notes                                                                                                                                  $1015000000
                  Class A-lb Notes                                                                                                                                   $111500000
                  Class A-2 Notes                                                                                                                                             $68000000
                  Class                Notes                                                                                                                                  $72000000
                  Class                Notes                                                                                                                                  $75000000
                  Class                 Notes                                                                                                                                 $31000000
                                  Total Notes                                                                                                                       $1372500000
                  Class                Preference           Shares                                                                                                    $52500000
                  Class           II   Preference Shares                                                                                                                      $75000000
                  Issuer          Ordinary            Shares                                                                                                                                   $250
                                  Total        Equity                                                                                                                     $127500250
                  Total           Capitalization                                                                                                                    $1500000250



                                                                                                         129
                                                                                                                                                                                              005428
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 148
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 172 of 266 PageID 8226
                                        Filed

               The     Co-Issuer            will be       capitalized          only to           the       extent        of   its    common           equity        of U.S.$10 will have
   no assets other           than    its
                                            equity    capital         and     will have             no debt        other       than as Co-Issuer                of the Senior Notes



   Business



               General



               The     Issuer       Charter provides                  that   the     objects          for which           the       Issuer      is   established        are limited         and        the

   Issuer     may     exercise       the     power contained                  in Section              226        of the Companies                    Law 2004 Revision                          Article

   III   of the Co-Issuers                 Certificate          of Incorporation provides                           that       the       principal      purpose         of the Co-Issuer                is


   the    issuance     of     the    Senior Notes               and     to                     in            activity          and       to   exercise                               permitted to
                                                                              engage                 any                                                      any     powers
   corporations         organized            under        Delaware           Law          which            are    incidental             to    or    connected         with        the    foregoing
   and    necessary          suitable       or convenient              to accomplish                 the foregoing



               The Issuer



               The Indenture               provides that the activities                         of the Issuer             are limited            to the     following



                              acquisition           and    disposition            of Collateral                  Obligations and                Eligible      Investments


               ii             entering        into        and     performing              its    obligations              under           the    Indenture            the   Preference           Share

                              Documents               any       Hedge        Agreements                    the     Securities             Lending        Agreements                the    Servicing
                              Agreement              the    Placement             Agency             Agreement                 the       Collateral      Administration                  Agreement
                              and    the     Administration Agreement


               iii            the issuance           and     sale      of the       Securities             and     the    Issuer         Ordinary        Shares


               iv             the    pledge of the Collateral                        as security             for    its   obligations               in respect        of the Notes          and     any
                              Hedge         Agreements


                              entering        into     certain         pre-closing              warehousing                   arrangements              and    the     agreements           relating

                              thereto and


               vi             undertaking            certain         other     activities            incidental           to the foregoing



               The     Co-Issuer



               The     activities          of the Co-Issuer             are to be            limited        to    the following



                              the co-issuance               and      sale    of the Senior Notes and



               ii             to    engage      in
                                                      any       activity       and      to     exercise
                                                                                                                 any      powers          permitted to corporations                       organized
                              under         Delaware            Law          which        are        incidental           to        or    connected           with      the       foregoing        and

                              necessary          suitable            or convenient              to    accomplish              the foregoing



   Administration



               Ogier        Fiduciary Services                  Cayman               Limited               Ogier                     Cayman           Islands         company            will    act    as

   the    administrator           of the Issuer           in such        capacity              the    Administrator                             the Share      Registrar           and    the    Share

   Trustee       Ogier became                the Administrator                 of    the       Issuer       on     October           14 2006 when                it
                                                                                                                                                                      replaced the original
   administrator         of the Issuer Maples                         Finance           Limited            in such            capacity          the   Original              Administrator
   The     office     of the Administrator                   will      serve       as    the     principal           office         of the Issuer             Through             this   office     and

   pursuant      to    the       terms      of an     agreement              by     and      between              the     Administrator               and     the      Issuer      as amended
   supplemented             and     modified          from        time to         time the Administration                                       Agreement                   the    Administrator
   will    perform      various          administrative               functions           on     behalf          of the Issuer including                       the     provision of certain
   clerical    and     other        services         including          acting          as     Share        Registrar           until         termination        of the           Administration

   Agreement                In     consideration                of    the     foregoing                the        Administrator                  will     receive           various       fees      and


                                                                                                     130
                                                                                                                                                                                  005429
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 149
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 173 of 266 PageID 8227
                                        Filed

  reimbursement                             of      its     expenses                    Ogier          Fiduciary                   Services                 Cayman                    Limited            will       also        act        as     the

  administrator                       of    Investors           Corp and                   the registrar               of the Holding                        Preference               Shares



                         The        activities             of the Administrator                             under           the         Administration                         Agreement                will       be     subject          to     the

  overview                    of the Issuers                    Board of Directors                                The        Administration                         Agreement                            be       terminated
                                                                                                                                                                                              may                                          by     the

  Is   suer             upon        14     days           written        notice            following              the                                     of certain            events or upon                      90                  written
                                                                                                                            happening                                                                                      days
  notice                in    all    other          cases          Upon           the       earlier of             the       termination                     of the            Administration                     Agreement                or     the

  dissolution                   of the Issuer the Administrator                                        shall cease to                        serve         in such        capacity


                         The        Administrators                       principal               office           is   at     P.O Box                      1234           Queensgate                  House George Town
  Grand Cayman                              KY 1-1108                Cayman                Islands



  Directors



                         The        Issuer        will      have       three           directors            each         of      whom               will      initially         be     an employee                  or     officer         of the
  Administrator                          or an       Affiliate        of the Administrator



                         The        directors             of the Issuer                 who        are      also        the       directors               of Investors                Corp            are Scott           Dakers             Evan
  Burtton                and                                                                Holders           of the
                                    Vijayabalan                 Murugesu                                                          Class            II    Preference              Shares            may            for    so    long        as     the

  aggregate                    number               of     Class       II       Preference               Shares              Outstanding                       is
                                                                                                                                                                     greater           than        the        number            of Class
  Preference                    Shares            Outstanding                   vote       at            time to remove                             all    but       not       less        than all of the directors                              and
                                                                                                 any
  appoint                other        directors            who may be employees                                    officers             or designees of the                           Servicer



                         Directors               of the Issuer               may           serve       as     directors                of and              provide             services          to     other           special        purpose
  entities               that        issue          collateralized                                            and                                    other          duties           for    the       Administrator                    and        the
                                                                                   obligations                              perform
  Servicer                    as the case             may be They may                              be contacted                   at        the address of the Administrator



                         The        director          of the Co-Issuer                       is    Donald Puglisi                             Mr          Puglisi         is   also        the    President               Secretary               and
  Treasurer                    of     the        Co-Issuer                  Mr          Puglisi          is            Professor                    of     Finance              at     the       University               of     Delaware
  Mr         Puglisi             serves          as        director         of and provides                        services                 to          number of               special          purpose           entities            He may
  be contacted                      at     the address of the Co-Issuer




                                                                PREVENTION                                  OF MONEY LAUNDERING

                         To      ensure compliance                          with           applicable              statutory                 requirements                  relating           to      anti-money                laundering
  and            anti-terrorism                   initiatives               the        Share        Registrar                on         behalf             of the         Issuer            will      require            verification              of
  identity               and        source of funds from                             all    prospective                 purchasers of the Preference                                         Shares               Depending                on     the

  circumstances                          of each           purchase               it
                                                                                       may         not always                be        necessary to obtain                            full
                                                                                                                                                                                                 documentary                   evidence            of

  identity               and/or          source of funds where


                                            The           purchaser             is              licensed           entity              or        financial             institution                regulated               in           country
  recognized                    as having                 an adequate             anti-money                  laundering                     regime

                                            The       purchaser             is    an       entity      or     financial                     institution             listed on           the      Cayman             Islands           or     other

  approved                    stock        exchange2             or



                                            The       funds          have         been          paid        from         an         account                held      in    the        name         of        the    purchaser                at

  financial                  institution            based                                    recognized                                             an adequate
                                                                in
                                                                         country                                        as having                                              anti-money                laundering               regime




    The          list    of    acceptable        countries      is    Argentina            Australia        Austria         Bahamas                Bahrain      Barbados                           Bermuda          Brazil
                                                                                                                                                                                     Belgium                                    British      Virgin
  Islands          Canada           Denmark         Finland     France        Germany            Gibraltar        Greece         Guernsey Hong                Kong        Iceland       Ireland       Isle   of   Man    Israel   Italy      Japan
  Jersey           Liechtenstein             Luxembourg              Malta        Mexico           Netherlands              New        Zealand            Norway       Panama              Portugal          Singapore         Spain       Sweden
  Switzerland                 Turkey       United     Arab    Emirates          United      Kingdom         and    United         States      of    America

                  of approved            Stock      Exchanges      can   be     found      under                            of                            Islands
          list
                                                                                                    Appendix                     the    Cayman                       Money       Laundering        Regulations           as amended
  which          may     be    accessed      on     the   Cayman      Islands
                                                                                   Monetary         Authority          website         at   www.cinioney.com.kv




                                                                                                                            131
                                                                                                                                                                                                                         005430
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 150
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 174 of 266 PageID 8228
                                        Filed

                                                        MATERIAL INCOME TAX CONSIDERATIONS

   General


                   The following                   summary                describes           the      principal        U.S           federal        income        tax     and      Cayman             Islands        tax

   consequences                 that        are expected                to be       applicable           to    the     purchase               ownership           and      disposition            of the Notes

   but does         not       purport to be                    comprehensive                      description           of    all     the     tax     considerations               that    may be            relevant

   to      decision             to     purchase             the     Notes             In    particular           special         tax        considerations               that    may        apply       to    certain

   types      of         taxpayers                 including               without            limitation               securities              dealers            banks         financial          institutions

   partnerships insurance                           companies                   purchasers              of Notes         who          did not acquire               the     Notes          at    the    applicable

   issue price                 defined           below              and       subsequent            purchasers of the Notes are not addressed                                               In    addition            this

   summary              does     not describe                  any       tax     consequences                  resulting         from          or    relating       to    the    Preference              Shares        or

   any tax        consequences                   arising           under       the    laws of any state                    locality           or taxing       jurisdiction            other       than the         U.S
   federal        government                 and    the       Cayman             Islands           In    general        the      summary              assumes           that       purchaser acquires
   Note      at    original            issuance             and     holds        such       Note        as       capital         asset        and     not as part           of        hedge            straddle or
   conversion                transaction within the meaning                                      of section          1258       of the        U.S      Internal         Revenue            Code of 1986                as

   amended              the     Code
                   This        summary                 is    based         on     the       U.S         and      Cayman               Islands         tax     laws        regulations              rulings            and

   decisions            in    effect        on   the        date    of    this      Offering           Memorandum                      All     of the foregoing                 are   subject           to   change
   which      change            may         apply retroactively                      and     could affect              the continued                 validity      of    this
                                                                                                                                                                                 summary

                   Prospective               purchasers                 of the Notes              should note that                  no      ruling     from       the     Internal         Revenue           Service

   the     IRS                will be        sought with respect                       to    any tax          matters        discussed herein                     and    there      can     be no       assurance

   that    the     IRS        will
                                       agree       with such               statement and                 conclusions                  Prospective             purchasers of the Notes                         should
   consult         their       tax      advisors             as    to     U.S        federal           income        tax     and           Cayman           Islands       tax      consequences                of the

   purchase             ownership                and        disposition           of the Notes                 and     the      possible            application          of state          local        foreign        or

   other     tax        laws


                   As used             in   this    section             Material             Income Tax Considerations                                      the   term     U.S            Holder means
   beneficial            owner of                Note         who        is      citizen          or    individual           resident          of the United               States               corporation           or
   any
           other        entity        treated       as         corporation                 for    U.S        federal       income             tax    purposes            created      or organized                 in or

   under      the       laws of the United                         States        or an       estate      or trust other                than          foreign            estate      or          foreign        trust
   each     as defined               in the      Code

                   If          partnership                  including             any        entity       treated          as            partnership              for    U.S        federal            income         tax

   purposes              is      beneficial                 owner of            the    Notes            the    U.S      federal            income          tax    treatment           of         partner       in     the

   partnership               will generally                 depend         on    the       status of the partner                 and        the activities          of the partnership



        TO COMPLY WITH     TREASURY DEPARTMENT     CIRCULAR  230   YOU ARE
   HEREBY NOTIFIED THAT        ANY DISCUSSION OF FEDERAL TAX ISSUES IN THIS
   OFFERING   MEMORANDUM    IS  NOT INTENDED OR WRITTEN    TO BE USED AND
   CANNOT BE USED BY YOU FOR THE PURPOSE OF AVOIDING PENALTIES THAT MAY
   BE IMPOSED ON YOU UNDER THE INTERNAL        REVENUE CODE       ANY SUCH
   DISCUSSION  IS INCLUDED HEREIN BY THE ISSUERS IN CONNECTION WITH THE
   PROMOTION OR MARKETING WITHIN THE MEANING OF CIRCULAR 230 BY THE
   ISSUERS OF THE TRANSACTIONS    OR MATTERS ADDRESSED HEREIN AND      YOU
   SHOULD SEEK ADVICE BASED ON YOUR PARTICULAR CIRCUMSTANCES FROM AN
   INDEPENDENT TAX ADVISOR

   U.S      Federal Income Taxation                                 of the Issuer



                   US          Federal           Income            Tax          Although            the       Issuer    will          elect     to    be    treated       as       partnership               for   U.S
   federal        income             tax    purposes               there      can     be no        assurance           that      it    will not        treated      as     or    become                corporation
   for    U.S       federal          income            tax    purposes
                                                                                      If    the   Issuer        is   treated          as       partnership the Issuer                      will not          itself    be




                                                                                                               132
                                                                                                                                                                                                005431
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 151
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 175 of 266 PageID 8229
                                        Filed

  subject        to    U.S        federal         income               tax        The      following               discussion              assumes               that    the        Issuer         will be           treated              as

  partnership              of    U.S       federal          income            tax    purposes               at    all    times



                 Section           864b2                    of the Code              provides                    specific          exemption               from        U.S      federal            income             tax       to   non
  U.S       persons which                     either                   trade        stocks        or        securities               through                resident           broker              commission agent
  custodian            or other            independent                              or    ii restrict              their activities                  in    the    United            States         to trading              in stocks
                                                                       agent
  and     securities             and        any    other          activity          closely         related             thereto for their                       own      account              whether               such        trading

  or     such other              activity         is
                                                        by such              person or           its
                                                                                                       employees                   or through                   resident        broker             commission agent
  custodian            or    other          agent            This            particular          exemption                    described              in    clause         ii        above           does        not        apply               to

  foreign        persons that                are dealers                in    stocks       and     securities                 Moreover                the        Treasury            and      the    Internal              Revenue
  Service recently                    announced                  that       they are considering                          taxpayer             requests           for     specific            guidance                on among
  other                      whether                                                                be
            things                                     foreign           person           may                treated            as    engaged              in       trade       or        business             in     the       United
  States       by     virtue          of entering                into       credit        default                             However                the                            and       the                          Revenue
                                                                                                            swaps                                            Treasury                                Internal

  Service have                  not yet                                                                on        whether
                                                 provided               any       guidance                                         they believe                  entering            into      credit          default
                                                                                                                                                                                                                                 swaps
  may      cause                             person to be                    treated        as    engaged                in        trade       or business               in the United                    States          and
                            foreign                                                                                                                                                                                                  if
                                                                                                                                                                                                                                           so
  what      facts          and        circumstances                     must        be     present               for     this        conclusion              to     apply             If                  future
                                                                                                                                                                                              any                          guidance
  concludes            that       foreign         persons entering                         into    certain              credit        default                          will     be       treated          as                              in
                                                                                                                                                      swaps                                                     engaged
  trade     or business in the United                                 States         such guidance                                                        impact the Issuer
                                                                                                                        may        adversely


                 Prior       to    the      issuance             of the Securities                      the Issuer              will receive                an                       from Latham                            Watkins
                                                                                                                                                                  opinion
  LLP      Tax             Counsel                based            in
                                                                         part on           the exemption                      described in the preceding                                  paragraph                 to    the effect

  that     although              no     activity         closely             comparable                to        that    contemplated                     by the         Issuer          has been              the        subject              of

  any      Treasury              regulation                 revenue               ruling     or        judicial             decision            and        the     matter            is    not       free           from         doubt
  assuming             compliance                 with           the     Issuers            Memorandum                          and       Articles           of Association                        the      Indenture                     the

  Servicing            Agreement                 and     other          related          documents                 collectively                 the       Documents                           by    all    parties           thereto
  the    Issuers permitted activities                                   will not cause                 it    to    be treated             as engaged               in the conduct                    of         U.S         trade              or

  business under                  the      Code             Investors             should note that                      gain or loss on                     disposition               by           foreign           person of
  United        States          real property interest
                                                                               may be            subject           to United              States          federal        income            tax     even         if    the foreign

  person        is    otherwise              not engaged                     in      U.S         trade           or     business               Because            the     determination                     of whether                     an
  asset     constitutes                      United              States           real    property                interest           is    made           periodically                   although               the        Issuer              is

  prohibited           from        acquiring an asset that constitutes                                                 United         States         real property interest                          it    is   possible                  that

  an     asset      that        was not                United           States           real property                  interest          at    the       time such             asset         was acquired                      by        the

  Issuer       will        become                United           States          real     property interest                       after       the    asset        is
                                                                                                                                                                         acquired                  Because                the    Issuer

  may      be       treated           as    engaged              in          U.S         trade      or       business                solely      with           respect         to       such       gain        or        loss         Tax
  Counsels              opinion            will not address the taxation                                    of the Issuer                 with respect              to    such disposition                           In    addition
  in    interpreting              and      complying                  with the            Documents                     the     Issuer         and        the    Servicer            are      entitled          to        rely       upon
  the    advice and/or opinions                             of their selected                    counsel                and     the opinion                of Tax Counsel                     will assume                   that          any
  such      advice          and/or          opinions               other          than advice                given            by     Tax Counsel                    are       correct          and        complete                     The
  opinion           of Tax            Counsel               will       be     based         on      the          Code           the       Treasury              regulations                final           temporary                      and
  proposed thereunder                            the     existing             authorities              and        Tax Counsels                       interpretation                 thereof          all       as    in    effect              as

  of the        date        of such          opinion               and        on     certain        factual              assumptions                  and        representations                    as     to        the    Issuers

  contemplated                  activities             The         Issuer          intends        to        conduct           its     business in accordance                               with       the       assumptions
  representations                 and       agreements                  upon which                the opinion                 of Tax Counsel                      is    based            However                opinions                  and
  advice        of Tax            Counsel              or    other           counsel         are       not        binding             on   the       IRS           Accordingly                      in     the       absence                   of
  authority           on    point          whether           the        Issuer       is   or will           be treated               as   engaged           in          trade       or     business in the United
  States       or not       is    not entirely               free       from doubt and                       there       can       be no        assurance               that    positions            contrary               to those
  stated       in the
                            opinion           of Tax Counsel                        or any        other           advice or opinion                        may         not     be    asserted                                              by
                                                                                                                                                                                                          successfully
  the    IRS


                 U.S Federal                     Withholding                   Taxes             Generally                U.S         source interest                    income            received             by              foreign

  person not           engaged              in     trade          or business within                         the United               States         is
                                                                                                                                                          subject        to    U.S         withholding                    tax     at      the

  rate    of    30%         of the amount thereof                              The        Code provides an exception                                      for interest              that      constitutes                 portfolio
  interest            which           is   exempt from                       withholding               tax            The       term portfolio                    interest               is
                                                                                                                                                                                              generally               defined              as

  interest       paid with                 respect          to    debt        issued         after          July        18      1984       that       meets            the     registration                     requirement
  unless       the     interest            constitutes                  certain          type     of contingent                      interest        or     is    paid to                10%        shareholder                  of the



                                                                                                                   133
                                                                                                                                                                                                               005432
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 152
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 176 of 266 PageID 8230
                                        Filed

  payor         to         controlled                 foreign         corporation                      CFC               related            to    the
                                                                                                                                                            payor        or     to        bank with                 respect             to

   loan    entered into                    in    the     ordinary             course of             its    business               For
                                                                                                                                            purposes
                                                                                                                                                                   of applying                 the        10%           shareholder

  and      related          CFC            rules         certain         constructive                  ownership               rules         contained              in     the       Code           apply               The       Issuer

   intends       that       all       of the Collateral                      Obligations purchased                             that      consist            of obligations                  of       U.S           issuers        to    the

  extent        that       they        are        treated          as    debt           for     U.S        federal           income              tax
                                                                                                                                                            purposes            will       either
                                                                                                                                                                                                                    pay       interest

  qualifying              as portfolio                  interest             for which              federal       income            withholding                    tax    is    not    otherwise                   applicable                or

  ii      require          the     obligor             to    make        gross-up                   payments            to     offset            fully any          such        tax       on        any       such       payments
  However              withholding                     tax       may     be       imposed           on     certain          payments              received              by the Issuer                    as        result         of one

  or     more non-U.S persons                                    ownership               of Preference                 Shares            Furthermore                     there        can       be       no     assurance               that

  the     Issuer          will        not become                  subject           to     such        withholding                  without            gross-up                  payments                  as           result         of

  change         in       or     the       adoption              of          U.S         tax     statute          or     any        change             in     or    the        issuance              of            regulation                or

  equivalent              authority                   Any        such     change               adoption           or    issuance
                                                                                                                                                 may        constitute                Withholding                       Tax Event
  See      Description                 of the SecuritiesOptional                                       Redemption

                 The           Issuer
                                                may         acquire           certain           types      of     Collateral                Obligations not                      constituting                   debt         for       U.S
  federal        income               tax
                                                 purposes
                                                                      under         the        assumption               that        they         are        not     subject          to     U.S            withholding                  tax

  despite        the absence                    of clear         authority          that        withholding              tax      is   not payable



                 Any commitment                               fees      and        any        lending        fees       received             under                Securities              Lending               Agreement                    or

   similar fees             or other              items of income                        other         than interest                received by                   the    Issuer           may        be       subject         to       U.S
   withholding              tax         However                  the     Issuer          does not anticipate                      that      it    will       derive       material             amounts                  of any         such

  commitment                   fees        and        lending fees                or similar           fees      or    other        items         of income                that      would be                 subject         to       U.S
   withholding              taxes



                 The        Issuer          may         also      acquire           Collateral             Obligations that consist                               of obligations                    of non-U.S                issuers


  Payments                in
                                  respect              of     such       Collateral                 Obligations                may           be        or     could         become                  subject             to    foreign

   withholding                 tax         In     this       regard           the        Issuer      is    not        generally             permitted to                 purchase                             obligations                the
                                                                                                                                                                                                 any
                       on      which            are     subject         to    withholding                 tax     unless          the       issuer          of the obligation                       is
                                                                                                                                                                                                          required           to    make
   payments
   gross-up               payments                that       cover       the      full    amount of any such withholding                                           tax



   U.S     Federal              Income                Taxation           of       U.S         Holders        of Notes



                 Status           of the Notes                     In    the      opinion           of Tax Counsel the Senior Notes                                             issued           on       the      Closing          Date

   will    be    treated              as    debt for              U.S         federal           income           tax     purposes                  The         Issuer          will       treat           and       each          person

   acquiring           an      interest           in         Note        will be          deemed            to   agree         to      treat       the       Notes         as    debt               The       opinion          of Tax

   Counsel           is    based           on     current          law        and        certain         representations                    and        assumptions                and          is   not binding                   on     the

   IRS     or    the      courts            and        no     ruling         will        be    sought from               the      IRS regarding                      this       or    any           other          aspect         of the

   U.S     federal             income            tax     treatment             of the Notes                  Accordingly                    there           can    be    no     assurance                 that      the      IRS        will

   not     contend             and         that          court        will        not     ultimately             hold        that      for       U.S         federal          income             tax      purposes                one        or

   more Classes of                    the Notes               are properly                treated         as equity          in     the Issuer                In    that      case        there           might be            adverse
   U.S     federal             income            tax     consequences                    to       U.S       Holder           of Notes              upon           the    sale redemption                           retirement                or

   other    disposition                of        or the receipt               of certain            types        of distributions                  on         the    Notes Except                        for the discussion

   under        United                States           Income           Taxation               of the        Class                Notes           if    Characterized                     as        Equity              below            the

   remainder              of the           discussion              assumes               that     the     Notes         are     properly               characterized                  as       debt for             U.S        federal

   income        tax
                           purposes


                 Maturity                  Extension              and Extension                     Bonus Payment                           Because                the    Stated          Maturity                 of the          Notes

   may      be       extended               if    certain          conditions                 are    met         it    is    unclear             whether            the        Notes           should              be    treated             as

   maturing           on       November                          2021        or    November                      2037          or      on         date        between            such          dates            The          Treasury

   regulations              do    not provide                    clear       guidance             on      debt instruments                       with terms               similar           to      the       Notes           Absent

   further       guidance                  the        Issuer      intends           to    take      the     position           that         the    Notes           should be              treated             as    maturing             on

   November                     2021             If    the Notes          are extended                    the    Issuer        intends            to    treat       each       Note            solely         for purposes                   of

   sections          1272         and           1273        of    the    Code            as     retired       and       reissued             for       an     amount equal                     to    the        adjusted            issue

   price    on       the       date     of the new                Extension               Effective           Date           Prospective                    investors           in the Notes                   should         consult

   their tax         advisors              regarding              whether            the       Notes       should           be treated             as       maturing            on          different               date      and        the

   tax    consequences                     if   the Notes             have          different             maturity          date       than that chosen                    by the Issuer

                                                                                                                  134
                                                                                                                                                                                                              005433
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 153
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 177 of 266 PageID 8231
                                        Filed

                 If    the       Stated Maturity                          is   extended                the        extension                of the           Stated                                    would be               treated
                                                                                                                                                                              Maturity                                                         as
  modification                  of the Notes                    the Notes                         be                           an Extension
                                                          if                           may                   sold       to                                    Qualifying Purchaser that                                       is   related          to

  the    Issuer        within the meaning                            of section             267b                 of the        Code              If    such extension                   constitutes                      modification
  there     is
                       significant             risk that             U.S        Holders            who            continue                to    hold their Notes                      after           such       extension               will be

  treated        as    having               exchanged            their Notes                     for    new            Notes          New                  Notes              in       deemed                exchange                   for    U.S
  federal        income               tax    purposes                 Deemed Exchange                                               Any         such        Deemed Exchange would                                         be       treated          as

       taxable        exchange                resulting              in
                                                                           gain or loss                     if
                                                                                                                  any          Furthermore                       if    the    Notes         are        treated           as    exchanged
  for    New      Notes           in         Deemed Exchange as     result                                         of          Maturity Extension                                 whether             the    New          Notes           would
  be     treated           as    debt        for U.S federal income   tax                                                                      will        depend            on      the     facts          and circumstances
                                                                                                                       purposes
  existing        at      the     time of such             Deemed Exchange                                         Tax Counsel                        is    unable to opine on                          whether               New         Notes
  treated        as received                 in         Deemed Exchange for                                      the    Notes             will        be    treated           as debt        for        U.S            federal           income
  tax    purposes                 In    the       event        of          Deemed Exchange U.S Holders                                                       are        strongly           urged            to    consult           their tax

  advisors        regarding                 the tax
                                                          consequences           of such Deemed Exchange


                 The            tax    treatment               of the           Extension                   Bonus             Payment                 and        the         CDS/TRS                  Termination                   Payment
  Amount          is       unclear            The        Issuer           intends       to       take            the    positions               that       the        full    amount of                the       Extension                Bonus
  Payment             should            be    taxable           to        U.S         Holders                as        ordinary income                           in     accordance                    with        their        method               of

  accounting                that       the        CDS/TRS                 Termination                   Payment                     if
                                                                                                                                          any          should            be       treated         as    part           of the            amount
  realized
                  upon                 disposition             of the Notes                  and            that       none          of the Extension                         Bonus Payment                             the        CDS/TRS
  Termination                   Payment            Amount                 or    the     Issuers                   options            to    extend            the        Stated         Maturity                  should            cause        the

  Notes      to       be    treated           as       subject            to    the    rules           applicable                to       contingent                    payment              debt instruments                             under
  Section         1.1275-4              of the Treasury                        regulation               U.S            Holders             should consult                      their tax              advisors           regarding              the
  taxation        of the Extension                        Bonus Payment and                                      the    CDS/TRS                     Termination                   Payment Amount                              and        the    tax

  consequences                   of the Notes              if   they are treated                       as contingent                      payment debt instruments


                  Taxation              of Interest              Income                 Stated               interest           on        the       Notes             that     is    considered                   unconditionally
  payable as                described              below             will be          includable                   in income                   by          U.S        Holder         when             received or accrued                           in

  accordance               with such              Holders             method of                  tax    accounting                   as ordinary interest                            income            from sources                      outside
  the United              States



                 If    the       issue price                   of any           Note        is    less           than the stated                       redemption                   price        at    maturity                SRPM
  of such        Note           the     excess          of the        SRPM            over the issue                         price        may         constitute             original        issue           discount              OlD
  Under           de        minimis            rule       if    the        excess           of the           SRPM              of such                Note       over         its    issue        price           is    less       than one-
  fourth        of     one        percent              of the         SRPM             multiplied                      by     the        weighted                average             maturity               determined                    under

  applicable              Treasury            regulations                  of such           Note                such        Note         will not           be treated               as    issued           with         OlD             If
                                                                                                                                                                                                                                               any
  such     Notes           are    issued          at      greater              than de minimis discount                                        or are otherwise                     treated           as having              been         issued

  with     OlD            the    excess           of the        SRPM             of such               Notes            over         their issue              price           will constitute                     OlD          Under            the

  Code            U.S            Holder           of such            Notes        would be                       required            to        include        the        daily        portions              of        OlD          if
                                                                                                                                                                                                                                         any        in

  income         as       interest          from        sources outside                     the        United                States        over the term of such                                 Notes            under             constant
  yield     method               that        reflects          the        time        value        of        money              regardless                  of        such        U.S Holders                          method             of tax
  accounting               and        without          regard to the timing of actual                                        payments


                 The issue price                         of the           Notes        is   the        first
                                                                                                                   price       at    which                 substantial              amount of                the Notes                  are    sold

  for    money excluding                               sales    to        bond houses                        brokers            or        similar
                                                                                                                                                            persons            or     organizations                      acting           in    the

  capacity        of underwriters                        placement               agents           or wholesalers                                                                                                       for                          of
                                                                                                                                               Treasury               regulations            provide                         purposes
  determining               whether                    debt     instrument                  is    issued               with     OlD             that        stated           interest        must           be        included            in    the

  SRPM           of        debt instrument                      if   such        interest              is    not       unconditionally                           payable              in
                                                                                                                                                                                            money                at    least annually

  Interest        is       considered              unconditionally                          payable                     if    reasonable                                 remedies            exist           to
                                                                                                                                                           legal                                                       compel            timely
  payment            or    terms and               conditions                  of the debt instrument make                                            the    likelihood               of    late
                                                                                                                                                                                                       payment                other            than
  late    payment               that        occurs        within                reasonable                                    period                                                                                                             of
                                                                                                             grace                               or     nonpayment                    ignoring                   the    possibility

  nonpayment                due        to    default insolvency                        or similar circumstances                                             remote contingency                                   Stated        interest          on
  the Class A-                        Notes        the     Class A-lb Notes                                 and        Class A-2 Notes                           will        be     unconditionally                          payable                at

  least     annually              and        thus        will        be        included            in        income              in       accordance                    with           U.S             Holders                 method            of

  accounting                Because               interest       on        the    Class                Notes             the        Class               Notes           and       the Class                  Notes                        not be
                                                                                                                                                                                                                              may
  due     and     payable              on               Payment Date                   to    the        extent           that        funds are not available                                on        such
                                             any                                                                                                                                                                 Payment Date                       to




                                                                                                                       135
                                                                                                                                                                                                                        005434
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 154
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 178 of 266 PageID 8232
                                        Filed

  pay the        full       amount of such                      interest          or in order to                      satisfy       certain       Coverage                   Tests          the Issuer              intends          to take

  the    position            that      payment of                   interest          on    the        Class                Notes        the      Class                Notes           and       the       Class              Notes           will

  not    be viewed                as    unconditionally                         payable                    Assuming                 such     treatment                 is    respected                all    interest          payments
  on     the     Class              Notes           the       Class              Notes           and        the       Class              Notes         would be               required             to       be     included              in    the

  SRPM           of such          Notes          and therefore accrued                                     by         U.S         Holder         pursuant to                 these          OlD rules Accordingly
  the Class                 Notes          the      Class             Notes           and        the Class                       Notes      would be              subject             to    the OlD rules whether                               or

  not they are issued                      at   an       issue       price       equal to their principal                                amount


                 Because               the      Floating             Rate        Notes           provide              for         floating        rate       of interest                        U.S        Holder             of Floating
  Rate     Notes            must       include            in    income            interest            or        OlD         if
                                                                                                                                 any     on the Floating                      Rate          Notes           at    the    floating             rate

  in    effect       for the         first      accrual             period        assuming                      the Floating             Rate         Notes            are    issued            without            OlD other than
  any     deemed                  discount               attributable                 to    the       accrual             of interest                 The         amount of                     interest          or OlD actually

  recognized                for any        applicable                period           will       increase              or        decrease             if   interest          actually             paid during                  the period

  is   more or less than                        the      amount accrued                          at   the        initial
                                                                                                                                 floating      rate



                 If     the       Notes          of            Class            are        not    issued              at     an     issue        price           equal        to       their       principal                  amount            in

  computing    OlD with respect to such Notes                                                              the       Issuer        intends        absent               definitive                guidance                to    determine
  the    amount of OlD to be included in income                                                                 annually           by    U.S          Holders               of such             Notes            under        an    income
  accrual        method                prescribed               by        Section            272a6                        of the        Code          applicable                 to    debt instruments                        payments
  under         which may be                        accelerated                  by        reason               of    prepayments                 of other                  obligations                 securing               such           debt

  instruments                or        pool of debt instruments                                   the       yield          on     which      may            be    affected             by reason of prepayments
  that     uses         an        assumption                   as    to        the     expected                  prepayments                 on        the        Notes The                      application                  of     section

   l272a6                   of the        Code           to    debt instruments                            with        prepayment                features              similar             to    the       Notes         is    uncertain
  however              and     may        be     challenged                    by the       IRS            In    the      event      that    the       IRS        successfully                   challenged                the Issuers

  characterization                     of such            Notes            as    subject              to    section               272a6                of the           Code               any     such           Notes            might       be
  treated        as     contingent               payment debt instruments                                             Prospective                investors              should             consult           their tax             advisors

  regarding             the       potential              application                 of the           method               under         section             272a6                     of the           Code            and        the    rules

  governing             contingent               payment              debt instruments                           for accruing
                                                                                                                                            any prospective                       OlD           on the Notes



                 Disposition                   of Notes               In       general                U.S            Holder         of      Note           will have                   basis       in such              Note        equal to
  the    cost        of such           Note         to    such        Holder               increased                 by     any     amount            includable                 in    income               by such            Holder           as

  OlD      and         reduced            by    any       payments                of principal                    and       interest        on    such            Note           other          than payments                      of stated
  interest       that        are not required                   to be           included              in the          SRPM          of such           Note


                 Upon             the      sale          exchange                    retirement                  or       other      disposition                  of    such           Note                  U.S         Holder               will

  recognize             taxable           gain or loss                    if
                                                                                any        generally                 equal to the difference                            between                 the     amount                realized         on
  the sale        or other             disposition              other            than accrued                     stated          interest       that       was        not       required             to    be     included              in the

  SRPM           of such           Note          which          interest             will be           taxable             as     such      and        such        U.S Holders                         adjusted           tax       basis       in

  such     Note             Any        such      gain or loss will generally                                      be       long-term capital gain or loss provided                                                  that       such       Note
  had     been         held for more than                       one        year       at    the time of the sale                         or other            disposition                    In    certain          circumstances
  U.S      Holders            that        are    individuals                   may be            entitled             to preferential                 treatment              for net            long-term capital                        gains
  however              the ability             of   U.S         Holders              to offset             capital          losses       against            ordinary             income           is    limited



                  United States                     Income            Taxation               of the             Class              Notes         if    Characterized                       as Equity                    As discussed
  above          the        Issuer        will      treat           and     each           person           acquiring              an    interest            in         Note          will be           deemed                to   agree        to

  treat        the     Class              Notes           as    debt of the                 Issuer              and       the     discussions               above            assume              that       the    Class                 Notes

  would be             characterized                  as debt             for United              States             federal        income            tax    purposes                 However                    the United              States

  federal        income             tax    treatment                of the Class                       Notes           is    subject        to    significant                uncertainty                   and     no     ruling          from
  the    IRS      has        been         sought regarding                        this       issue Accordingly                              there          can     be       no     assurances                    that    the       IRS        will

  not    contend             and       that          court          will not ultimately                          hold        that    the Class                    Notes          are equity                of the Issuer


                  If    the       Class               Notes          were         treated             as        equity              U.S      Holder               of Class                      Notes        will        generally             be
  treated        as          partner            of the Issuer                    and        would be                   generally            required              to    take          into       account            such           Holders
  allocable            share        of the Issuers items                             of income                   gain        loss deduction                      and     credit            for the          taxable
                                                                                                                                                                                                                              year of the
  Issuer        ending            within         or      with the              taxable           year of the                 U.S         Holder            regardless                 of whether                 such         Holder          has
  received             or    will       receive           corresponding                      distributions                       from       the       Issuer                Investors             are       strongly               urged        to


                                                                                                                          136
                                                                                                                                                                                                                    005435
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 155
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 179 of 266 PageID 8233
                                        Filed

  consult        their          tax        advisors            as        to    the     possible              characterization                        of    the      Class                 Notes            as                    the       tax
                                                                                                                                                                                                                  equity

  consequences                   resulting            from          such       characterization                          and     the       advisability                of filing an IRS Form                             8865


  Tax Treatment                       of Tax-Exempt                           U.S      Holders                of Notes


                 U.S            Holders          which              are       tax-exempt               entities           Tax-Exempt                         U.S Holders                             will    not be         subject         to

  the    tax    on        unrelated             business taxable                       income                UBTI                    with respect                 to    interest          and         capital       gains        income
  derived           from         an        investment                    in    the     Notes                However                        Tax-Exempt U.S                              Holder              that     also        acquires
  Preference               Shares           should          consider                whether                                                                                  of the Notes                            be
                                                                                                       interest           it    receives             in respect                                             may             treated         as

  UBTI         under        rules          governing                certain          payments                received           from           controlled              entities




                 Notwithstanding                           the       discussion                in      the        preceding               paragraph                     Tax-Exempt U.S                             Holder         which

  incurs       acquisition                   indebtedness                      as    defined            in Section                  514c            of the        Code           with respect                to the Notes               may
  be subject              to the       tax      on    EJBTI with respect                          to    income               from         the Notes           to the extent                    that    the Notes            constitute

  debt-financed                   property                 as defined                in Section               514b              of the         Code         of the Tax-Exempt                              U.S Holder


                 Tax-Exempt U.S Holders should                                                  consult            their tax              advisors          regarding              an investment                    in the       Notes


  Transfer               Restrictions                on the Class                         Notes



                 The        Issuer           will not recognize                        any transfer                    of Class                 Notes        if   the       proposed                transfer        will cause             the

  Issuer       to    have        more than                 ninety-nine                 beneficial                  owners            as        determined               for                           of the provisions                     of
                                                                                                                                                                                 purposes
  Treasury           Regulation                 section             1.7704-1h                   of     its    Class                 Notes        and       Preference Shares                          unless        it   receives          the

  consent           of    all    of    the      Holders             of the Preference Shares                                   and        an    opinion           of counsel to the effect                               that    Holders
  of the        Notes           will        not recognize                      gain       or    loss         for       U.S           federal          income            tax       purposes             as          result        of such

  transfer           and        will       be   subject             to    U.S        federal           income             tax        on    the       same amounts                      in the         same manner and                       at

  the    same times               as       would have                    been        the case           if    such        transfer             had    not been               made              In    addition            the Class

  Notes        may         not        be     traded            on        an    established                   securities               market               and      the          Issuer         will       not     recognize            any
  transfers          made             pursuant            to     any          such     trades                For        this
                                                                                                                                 purpose              the     term          established                    securities           market
  includes                      national             securities               exchange                                         under           Section             of the           Securities
                     any                                                                            registered                                                                                              Exchange Act of
  1934         as        amended                or    exempted                  from         registration                  because              of the            limited          volume              of       transaction             any
  foreign           securities              exchange                 that           under         the        laws         of        the     jurisdiction                 where            it     is    organized                satisfies

  regulatory              requirements                    that       are       analogous               to     the        regulatory              requirements                     imposed             under        the      Securities

  Exchange                Act         of     1934                                            or      local                                     and                  interdealer
                                                            any          regional                                      exchange                           any                                    quotation               system         that

                     disseminates                    firm buy or                sell
                                                                                                                       by identified                 brokers or dealers                                                         means
  regularly                                                                               quotations                                                                                            by electronic                               or

  otherwise



                 Holders              of the Class                        Notes        will not be                 permitted to transfer                           any of the Class                             Notes       they hold
  unless        the       transferee             provides                 among            other            things           the      Trustee                     appropriate                  documentation                    required
  under        the       Code and               the       applicable             Treasury               regulations                  establishing                 that      the     beneficial               owner         is    either

  non-U.S person                   e.g               an    IRS Form                  W-8BEN                  or    an IRS Form                      W-8IMY               with appropriate                         attachments               or

       U.S     person            e.g an              IRS Form                  W-9                     if    the       beneficial              owner        is    not            U.S Holder                  certification              that

        the    beneficial              owner          either             is   not         bank       or      is        person that               is   eligible for benefits                           under        an income               tax

  treaty       with the United                       States          that      eliminates               U.S            federal         income             taxation           of Unites               States        source interest
  not    attributable                 to         permanent                    establishment                   in       the     United            States       and           ii      the        beneficial           owner          is   not
  purchasing               the    Class               Notes              in order         to reduce                its    United           States         federal           income             tax    liability           or pursuant

  to      tax       avoidance                plan         and                  for        beneficial                owner            that      is    treated           as                                                                   or
                                                                                                                                                                                  partnership                S-corporation

  grantor       trust for              U.S       federal             income            tax      purposes                       written          representation                    that               there        will not       be     any
  interests          in such          beneficial               owner where                                                     all    of the value                of such          interest           is    attributable           to      the
                                                                                               substantially
  value of the Class                            Notes          proposed              to be        transferred                  to    such beneficial                                                         with the value of
                                                                                                                                                                        owner            together

  any    Class                  Notes Holding                        Preference                 Shares             and         Preference                 Shares         already               held by            such     beneficial

  owner and                ii     the        beneficial              owner           is    not              part       of any         arrangement                        principal              purpose            of which           is    to

  cause        the       Class             Notes           and       Preference Shares                                   be treated                   owned                      100
                                                                                                                  to                            as                     by               persons or less within the
  meaning            of Treasury                     Regulation                section            1.7704-1h                          Each        transferee                 of         Class               Note          will    also      be

  required           to    agree        to      provide                  properly          completed newly                                executed           U.S         tax       form         and        other     certificate            in

  each     of the following                      circumstances                             no       later         than       120      days       prior to          the expiration                     if applicable                of the

                                                                                                                         137
                                                                                                                                                                                                                    005436
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 156
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 180 of 266 PageID 8234
                                        Filed

  last
          previously provided                               U.S        tax        form            or    certificate                 ii upon             any        change               of circumstance                            that        would
  cause that             the     last
                                           previously provided                               U.S        tax       form         or certificate                to    be    incorrect                 and        iii upon                     request

  by the Issuer                 or the          Share Registrar                         Each           transferee              will also          be required                     to    agree           that       if    such transferee
  fails    to    provide                   properly completed newly                                         executed            U.S         tax    form or other                        certificate                no        later than              120

  days     prior          to    the        expiration             of the           last       previously provided                            U.S         tax        form           or        if    earlier              within            the       time

  specified              in    any        request          by    the        Issuer           or    the       Share        Registrar              which             shall           not       be     less than                 30     days            the

  Issuer        will have             the        unconditional                    right to             cause           such     transferee              to    sell                     and        all    Class                Notes             to   the
                                                                                                                                                                         any
  Issuer        or to           person chosen                     by        the        Issuer          or    the       Issuers agent                on        such           terms as the Issuer                              may choose
  For this purpose an                            IRS Form W-8IMY                                   or       any        successor form                   thereto                   will be          deemed                to    expire            upon
  the expiration                of any           withholding                  statement or                    U.S        tax        forms     associated                 with such                  IRS Form                  W-8IMY

  U.S      Federal              Income                Taxation              of Non-U.S                      Holders


                    The        summary                contained               in       this       subsection                  outlines       certain              significant                 U.S             federal              income            tax

  principles             that       are     likely         to    apply            to         beneficial                owner         that     is   treated              as          non-resident                        alien        or    foreign

  corporation                 for    U.S         federal          income               tax        purposes                    Non-U.S Holder                                       It    assumes                that         the     Non-U.S
  Holders             investment                 in the         Issuer        is       not    effectively                connected                with the conduct                           by         such       Non-U.S                 Holder

  of      trade          or business              in the United                   States



                 Payments                   on     the       Notes           to         Non-U.S                   Holder             will    generally                  be        exempt from any                             U.S          federal

  income            or    withholding                  taxes           as    will gains                 derived           from        the     sale exchange                             or    redemption                      of the Notes

  provided            that      such           payments            or gains              are not             effectively              connected               with                U.S         trade           or    business of such

  Holder            and         generally                  in    the        case        of    gain           excluding                accrued                OlD             if    any            of           non-resident                         alien

  individual              Holder            the Holder                 is    not present                 in the          United        States           for       183        days        or       more during                      the     taxable

  year of the sale                    and        certain         other        conditions                    are    satisfied             However                   if   it    were           determined                  that        the        Issuer

  were     engaged                  in         U.S         trade       or     business                       portion            of the       payments                   on        the        Notes        paid           to          Non-U.S
  Holder
                may           be subject              to        30% U.S                 withholding                    tax



                    As discussed                      above        the        United               States          federal            income            tax        treatment                  of the           Class                  Notes               is


  subject        to      significant              uncertainty                and        no        ruling          from        the    IRS has been                       sought regarding                           this issue                   If   the

  Class             Notes           were        treated          as equity             of the Issuer among                             other       things                Non-U.S                    Holder               may be            subject

  to withholding                    taxes        with respect                to        payments              under            the    Class          Notes Furthermore                                      in such             event            if   the

  Issuer        were          engaged            in        U.S         trade           or business                     Non-U.S              Holder            would               also       be     treated             as engaged                   in

  U.S      trade          or    business               and       would be               required              to       file    and     pay        U.S         federal              income                taxes          on     its    allocable

  share        of the Issuers                     income           and            possibly              on    any        gain on                 disposition                  of       Class              Notes               that        is    or        is


  deemed            to    be     effectively                connected                  with such              U.S         trade       or business                 at    graduated                  U.S         federal             income            tax

  rates    applicable                 to       U.S         Holders           corporate                  Non-U.S                 Holders            may            also       be        subject           to    the       branch             profits

  tax          Investors             are       strongly          urged            to consult                their tax           advisors           as to          the    possible                 U.S          federal             income            tax

  characterization                        of     the        Class                  Notes               as     equity            and         the     tax           consequences                           resulting                 from             such
  characterization



  Information                   Reporting                  and Backup                    Withholding


                    Information                  reporting              to    the        IRS           generally               will     be       required               with            respect           to       payments                 on       the

  Notes and                   proceeds            of the sale                of the Notes                    to        U.S      Holders            other          than corporations                             and          other         exempt
  recipients                        backup                 withholding                  tax        generally              will       apply         to   those
                                                                                                                                                                         payments                   if    such           Holder            fails          to

  provide           certain           identifying                 information                      such           as     the        Holders             taxpayer                  identification                        number                 to    the

  Trustee             Non-effectively                           connected                    gain or distributions                       received                 by         Non-U.S                     Holder              will generally

  not     be    subject              to    U.S         information                     reporting             requirements                   or     U.S backup                                withholding                     tax      although
  such     Holder              may         be     required             to     furnish                  certificate              to    the    paying               agent           of the Issuer                    attesting               to       their

  status       as         Non-U.S                 Holder          in order to                 avoid           the       application              of such            information reporting                                     requirements
  and     backup              withholding                       Backup withholding                                is   not an         additional              tax       and        may be refunded or                                     credited

  against        the          Holders U.S                   federal          income               tax       liability          if    any     provided                  that       certain           required information                                  is

  furnished              to    the    IRS        in
                                                           timely           manner




                                                                                                                         138
                                                                                                                                                                                                                         005437
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 157
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 181 of 266 PageID 8235
                                        Filed

  Cayman              Islands Tax                  Considerations



                 The following                     discussion               of certain            Cayman                   Islands      income           tax    consequences              of an          investment          in

  the   Securities               is   based          on      the      advice           of Ogier                 as    to    Cayman            Islands          law         The     discussion             is
                                                                                                                                                                                                                   general
                       of present             law            which                                to                                   and        retroactive                                  assumes             that    the
  summary                                                                   is    subject                  prospective                                                   change          It



  Issuer        will       conduct           its     affairs          in     accordance                    with        assumptions                 made        by        and                                   made         to
                                                                                                                                                                                 representations
  counsel             It   is    not intended                  as     tax    advice             does not consider                                  investors particular                   circumstances                    and
                                                                                                                                        any
  does not consider                    tax                                       other       than those                arising         under        Cayman           Islands       law
                                              consequences


                 Under           existing          Cayman              Islands           laws


                                                     payments                of principal                   and            interest     on        the    Notes           and     dividends           and       capital       in

                 respect          of the           Preference                Shares             will       not        be     subject         to    taxation          in the       Cayman            Islands          and    no

                 withholding                 will         be     required             on     such          payments               to    any        Holder           of     Security           and     gains        derived
                 from           the   sale     of Securities                  will not be                  subject          to    Cayman Islands                    income        or corporation                tax        The
                 Cayman               Islands           currently            have          no     income                   corporation             or    capital         gains     tax   and        no     estate      duty
                 inheritance             tax       or     gift      tax



                                  ii                 no        stamp        duty       is    payable                 in respect         of the issue            or transfer         of Securities               although

                 duty may be                 payable             if   Notes           are executed                    in or brought               into   the    Cayman Islands                      and



                                  iii                certificates                 evidencing                     Securities             in        registered             form      to    which             title     is    not
                 transferable                by delivery                    should not attract                        Cayman            Islands               duty However an instrument
                                                                                                                                                         stamp
                 transferring                title      to          Note         if
                                                                                      brought              to    or executed             in the          Cayman Islands would be subject to
                 Cayman               Islands        stamp            duty


                 The        Issuer      has been                incorporated                 under          the        laws       of the Cayman                 Islands          as an   exempted company
  and      as    such has applied                         for and            obtained            an        undertaking                 from        the   Governor               in Cabinet          of the      Cayman
  Islands        in substantially                  the following                      form


                                                                             THE TAX CONCESSIONS LAW
                                                                                                 1999 REVISION
                                                               UNDERTAKING                                 AS TO TAX CONCESSIONS

                 In        accordance               with         Section               of        the       Tax Concessions                         Law         1999        Revision             the       Governor           in


  Cabinet undertakes                     with


                 Grayson              CLO Ltd                  the Company


                                                     that        no     Law           which           is    hereafter             enacted           in    the       Islands       imposing            any      tax    to    be
                                                     levied           on     profits            income                gains       or    appreciations                shall      apply    to     the       Company           or

                                                     its
                                                             operations                and


                                                     in      addition             that      no    tax       to       be     levied      on        profits       income           gains    or     appreciations              or

                                                     which            is    in the nature              of estate              duty or inheritance                    tax    shall be      payable


                                                                        on       or    in       respect              of the        shares          debentures              or    other        obligations            of the

                                                                        Company                  or



                                                     ii                 by way             of the withholding                          in whole          or    in   part       of any    relevant          payment          as

                                                                        defined            in    Section              63         of the Tax Concessions                         Law 1999 Revision

                 These           concessions                 shall      be for             period of                 TWENTY              years          from    the      14th     day    of February               2006


                 GOVERNOR                          IN     CABINET



                                                                                                                      139
                                                                                                                                                                                                      005438
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 158
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 182 of 266 PageID 8236
                                        Filed

                The Cayman                      Islands              does    not have            an    income           tax    treaty          arrangement                with the           U.S       or     any
                                                                                                                                                                                                                      other

  country



        THE PRECEDING DISCUSSION  IS ONLY   SUMMARY OF CERTAIN OF THE TAX
  IMPLICATIONS OF AN INVESTMENT IN THE SECURITIES PROSPECTIVE INVESTORS ARE
  URGED TO CONSULT    WITH THEIR OWN TAX ADVISORS PRIOR TO INVESTING     TO
  DETERMINE THE TAX IMPLICATIONS     OF SUCH INVESTMENT   IN LIGHT  OF SUCH
  INVESTORS CIRCUMSTANCES

                                                                CONSIDERATIONS                                FOR BENEFIT PLANS

                                 as described                   below          the       Preference Shares                    and       the Class              Notes                      not be purchased
                Except                                                                                                                                                         may                                         by

  any     Benefit           Plan        Investor                 Subject            to    the       following           discussion                 the     Senior          Notes            may        generally           be

  acquired           by Benefit Plan Investors                                      Any        fiduciary          or    other          person           contemplating                 an     investment              in    the

  Securities          by        on     behalf          of or using                the      assets        of an employee                        benefit         or    similar         plan        or   arrangement
  whether        or     not          subject          to    Title            of      ERISA as               defined            below              or    Section           4975 of           the       Code         should

  consider           among            other      things               the matters             described below                 before deciding                   whether              to    invest      in            of the
                                                                                                                                                                                                             any
  Securities




                The United                   States         Employee                Retirement              Income            Security            Act     of 1974              as    amended           ERISA
  establishes          fiduciary              standards                for persons having                    authority                 or control         of the assets                   of employee              benefit

  plans     subject         to       Title           thereof including                     collective          investment                 funds and            other       entities         whose underlying
  assets       are    treated          as       if    they           were     the        assets       of such          plans           collectively                 ERISA Plans                            pursuant            to

  Section       342             of    ERISA              and          the   regulation              issued        by    the       United          States       Department                  of Labor             DOL
  and     found        at       29 C.F.R                 Section            2510.3-101                the Plan Asset                          Regulation                   or       otherwise              pursuant            to

  ERISA Under                    Title            of     ERISA              any person who                    exercises                any     authority            or    control          with respect              to    the

  management                or disposition                      of the assets of an                   ERISA            Plan       is   considered to be                        fiduciary           of such        ERISA
  Plan


                Investments                  by       ERISA             Plans are              subject       to    ERISA                  general         fiduciary             requirements                  including

  the    requirement                 of investment                     prudence               and     diversification                  and     the      requirement                 that     an      ERISA Plans
  investments              be    made           in    accordance                with the              documents              governing             the     relevant            plan        The        prudence            of

  particular          investment                must            be    determined               by     the   responsible                 fiduciary         of an          ERISA            Plan by           taking        into

  account        the        ERISA Plans                              particular          circumstances                  and         all      of    the     facts          and       circumstances                   of     the

  investment                    fiduciary             of an           ERISA          Plan should             consider               for      example            that      in    the       future      there
                                                                                                                                                                                                                  may      be

  no    market        in    which          to     sell      or otherwise                 dispose of the Securities                             whether          an investment                   in    the    Securities

  may     be    too     illiquid             or too         speculative                  and     whether          the       assets        of the         ERISA            Plan would be                    sufficiently

  diversified




                Section              406 of ERISA and                             Section           4975      of the           Code          effectively             prohibit             certain          transactions

  involving          the    assets           of an         ERISA            Plan         as    well    as those             plans       that      are    not subject            to Title              of   ERISA          but

  are    subject       to       Section          4975           of the Code               each         such       plan       or     ERISA Plan                       Plan                 and      certain        persons
               certain                                                 such     Plans referred
  having                         relationships                   to                                               to   as     parties             in interest             or    disqualified                persons
  unless         statutory             or administrative                       exemption               applies         to    the transaction                        violation             of these         prohibited
  transaction              rules       may        generate excise                    tax       or other      penalties             and       liabilities        under          ERISA            and    the      Code       for

  such    person


                Additionally                    the acquisition                   or holding             of Securities                 by or on          behalf          of benefit          plans         that    are not

   subject      to    Title           of     ERISA               or    Section           4975       of the        Code         such          as   foreign           plans       governmental                    plans      as
  defined        in    Section             332             of    ERISA              and        certain      church            plans          as defined              in    Section           333           of     ERISA
  could      give      rise      to    similar             liabilities         under           federal       state          foreign          or    local       law which              may        be    substantially

   similar      to    Section            406          of    ERISA              or    Section           4975 of              the        Code             Similar             Law                 and/or        might        be

  prohibited          or otherwise                   restricted             as described              herein



                Section              342        of     ERISA            and     the Plan Asset Regulation                                 define        plan assets                  of      Plan with respect
   to the    Plans investment                          in   an        entity    for
                                                                                          purposes          of certain             provisions             of   ERISA                including          the fiduciary


                                                                                                             140
                                                                                                                                                                                                     005439
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 159
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 183 of 266 PageID 8237
                                        Filed

  responsibility                 and     prohibited              transaction            provisions                of Title               of    ERISA                and         Section 4975                  of the        Code
  Under Section                   342          of   ERISA             and    the     Plan Asset Regulation                               if      Plan invests                       in an        equity interest of
  an               that          is    neither             publicly-offered                     security                nor                               issued              by      an      investment
        entity                                                                                                                      security                                                                         company
  registered           under           the    Investment               Company             Act            the    Plans            assets       include              both           the     equity       interest           and        an

  undivided            interest             in each        of the entitys                  underlying assets                        unless           it    is   established                    that     the     entity          is    an

  operating            company                 or that          Benefit Plan Investors                           hold less than                25%         of the value of any                           class       of equity

  interest       of the entity                 determined              as of the most                 recent          acquisition              of an equity                    interest           The      term Benefit

  Plan Investor                   includes                 an     employee             benefit            plan as defined                  in Section                    33         of     ERISA           that      is    subject

  to    Title     of    ERISA                             plan described in Section                             4975e1                   of the Code                     that       is   subject      to    Section 4975
  of the Code               and               any    entity           whose underlying                      assets          include        plan assets                          of any           of the foregoing                    by
  reason of an               investment                  in the       entity      by    such               plan or arrangement                                  Benefit                    Plan Investor                          For

  purposes        of making                   the    25%        determination                 the         value of any              equity           interests held by
                                                                                                                                                                                                  person other                   than
       Benefit     Plan Investor                     who         has discretionary                   authority              or    control        with respect                       to     the    assets      of the entity
  or    who      provides               investment               advice         for         fee           direct        or       indirect            with           respect              to    such      assets            or    any
  affiliate            of such                person       as         defined        under       the Plan Asset                    Regulation                       will be              disregarded                Under            the

  Plan Asset Regulation                             an    affiliate of                  person includes                      any    person            directly                or      indirectly        through            one        or

  more intermediaries controlling                                       controlled              by    or under              common              control             with the person                        and       control
  with respect              to         person other              than an individual                        means         the      power         to    exercise                     controlling             influence             over
  the    management or                       policies       of such          person


                 An equity                    interest           is    defined          under             the    Plan        Asset        Regulation                      as       an      interest        other          than        an
  instrument which                       is    treated          as     indebtedness               under           applicable              local           law        and           which has               no      substantial

  equity     features



  Senior         Notes



                 The        Co-Issuers               believe          that     at    the    time of their issuance                               the       Senior Notes                        should       be      treated           as

  indebtedness                   without            substantial             equity         features              for        purposes            of        the        Plan             Asset        Regulation                    This

  determination                  is    based         in    part       upon        the    traditional                  debt features                  of such               Senior             Notes        including                 the

  reasonable           expectation                  of purchasers               of such          Senior Notes                     that    they        will          be repaid                 when      due         as well           as

  the    absence        of       conversion               rights        warrants         and      other          typical          equity        features                  The Co-Issuers                   will therefore

  not    monitor            the    investment              by Benefit Plan Investors                                  in the      Senior Notes                      It    should be noted                     that    the        debt
  treatment        of the Senior Notes                            for       ERISA          purposes              could           change         subsequent                     to     their issuance                i.e          they
  could     be     treated             as    equity         if    the    Issuers         incur        losses           or    the    rating           or    other           terms and               conditions               of the
  Senior Notes                   changes            The        risk     of recharacterization                          is    enhanced            for       subordinate                        classes      of the          Senior
  Notes The             Co-Issuers                  have        not     obtained           an    opinion               of counsel              regarding                  the       debt treatment                  of Senior
  Notes     under           local       law or the Plan Asset Regulation



  Regardless            of the characterization                             of the Senior Notes                         as debt          or equity              under           the        Plan Asset Regulation
  and     regardless              of the level of Benefit Plan Investor                                          investment               in    any        class          of Securities                 the        acquisition

  or    holding        of Senior Notes                     by     or    on behalf of                      Plan could              give        rise    to            prohibited                 transaction            if   any        of
  the    Co-Issuers               the       Trustee         the       Servicer          the     Initial         Purchaser                the Preference                       Shares           Paying                        other
                                                                                                                                                                                                              Agent
  persons providing services                               in    connection             with the Issuers or any of their respective                                                        affiliates       is       party            in

  interest        or disqualified                        person with                respect      to       that    Plan            Persons            acting          on       behalf           of Plans that acquire
  the    Securities              should        also       consider          that     an indirect                                      transaction                   could result in connection                                   with
                                                                                                                prohibited
  the     Issuers                                    of Collateral                  from                                Purchaser                                        of
                            acquisition                                                         the       Initial
                                                                                                                                                or        one                   its
                                                                                                                                                                                         affiliates           if    the     Initial

  Purchaser            is
                                 disqualified                  person          or                          interest with respect                           to       such                                Plans
                                                                                     party           in                                                                            Regulated                              Certain

  exemptions                from        the    prohibited              transaction              rules       could           be    applicable however                                     depending            in part
                                                                                                                                                                                                                                upon
  the    type of fiduciary                    making            the    decision         to acquire               Senior Notes                 and     the circumstances                            under         which           such
  decision        is    made            Included            among           these       exemptions                    are    the    statutory              prohibited                    transactions              exemption
  under      Section             408b17                   of    ERISA          available             to     service              providers                to    the        Plan other                 than           fiduciary

  with respect              to    the       Plan assets used                 to     acquire          the        Senior Notes                  or any           of    its
                                                                                                                                                                              affiliates            provided              that       the

  transaction           is       for        adequate             consideration                   United               States        Department                      of Labor                  DOL                  Prohibited

  Transaction               Class Exemption                      PTCE 84-14                           regarding              transactions                 effected               by independent                     qualified
  professional              asset       managers P1CE 90-1                                 regarding                  investments              by insurance                         company           pooled          separate



                                                                                                                141
                                                                                                                                                                                                           005440
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 160
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 184 of 266 PageID 8238
                                        Filed

   accounts              PTCE           91-38                regarding             investments                      by        bank            collective                 investment                 funds            PTCE             95-60
   regarding            investments                by        insurance company                           general              accounts                  and        VICE 96-23                      regarding              transactions

   effected        by     certain           in-house                asset        managers                     However                   even        if       the conditions                   specified             in one       or    more
   of these        exemptions                  are       met         the
                                                                                scope        of the relief                    provided               by        these          exemptions                 might        or     might          not

   cover    all     acts        which might be construed                                     as prohibited                    transactions                     There             can    be no       assurance               that      any    of

   these      or    any         other        exemption                    will     be     available                with respect                   to     any           particular            transaction              involving             the

   Senior Notes



                  Similarly                 the        acquisition                or      holding                 of        Senior            Notes               by        or     on        behalf          of     foreign           plans
   governmental                 plans         as         defined            in     Section              332             of     ERISA                 and          certain              church       plans           as      defined             in


   Section         333          of     ERISA                 which          are      not        subject            to       Title            of     ERISA               and/or           Section 4975                 of the          Code
   could give            rise    to         prohibited               transaction              or other             liabilities               under            Similar            Law


                  By      acquiring                    Senior Note                  each           purchaser and                        transferee                will be          deemed           to       represent             warrant

   and    covenant              that    either                 it    is   not and             is   not acquiring                        such      Senior Note                      with the assets of                           Plan or

   foreign         governmental                    or church               plan subject                 to    Similar               Law           and         throughout                the    holding              and    disposition

   of such         Senior         Note            it    will        not    become             or     transfer               its     interest            to     any       Plan or foreign                       governmental                  or

   church       plan or to an entity                         using the assets thereof or                                      ii the            acquisition                      holding        and       disposition              of such

   Senior Note                by the         purchaser or transferee                                 throughout                     its      holding              and       disposition             of such           Senior Note

   will not result              in          non-exempt                prohibited                transaction                   under          Section 406 of                       ERISA            or Section              4975       of the
   Code     or          in the        case        of         foreign             governmental                      or       church           plan            any
                                                                                                                                                                       violation             of Similar             Law           because

   such     purchase             holding               and    disposition                either                   is    not and              will not             become               subject      to       such     laws or                    is


   covered         by     an     exemption                   from         all    applicable              prohibited                     transactions                    all      of the conditions                    of which              are

   and     will     be        satisfied
                                                  upon        its    acquisition                of and              throughout                    its    holding                 and    disposition                 of such           Senior

   Note      Each         investor            in         Senior Note                     will      be    deemed                to       represent                 warrant              and    covenant              that    it    will      not

   sell    pledge or otherwise                          transfer           such         Senior Note                    in violation               of the foregoing                           and    that       it   and     any person
   causing         it    to    acquire            such        Senior Note                    agree           to     the       fullest extent                      permissible                 under          applicable            law          to

   indemnify             and     hold harmless the Issuer the Co-Issuer                                                           the Trustee                  the      Servicer              the       Initial      Purchaser and

   their respective               Affiliates                 from         any      cost       damage                   or    loss       incurred               by      them        as         result          of such        purchaser
   not    satisfying             the        foregoing               or     as           result       of       its       transferring                    its    interest            to         Person            not       meeting           the

   foregoing             requirements                   Any          purported               transfer             of the          Senior Note                     to          purchaser             that       does        not     comply
   with the requirements                           of the foregoing                       shall         be    null          and        void ab            initio            and        will vest         in the       transferee             no

   rights    against            the Trustee              or the Co-Issuers



   Class           Notes         and Preference                           Shares



                  Although              the        Issuer            will        treat       the     Class                    Notes            as       debt           this        characterization                   is    subject             to


   uncertainty            and     the        Class             Notes            may be             characterized                       as equity              interests           for purposes                of the Plan Asset

   Regulation                  The      Preference                   Shares         are       equity              of the          Issuer          and          will         be    treated          as     equity          interests         for

   purposes             of Section            342            of      ERISA           and        the      Plan Asset Regulation                                          Accordingly                     the    Issuer        intends            to

   limit the        purchase                and    holding            of each            of        the Class                   Notes              the Class                   Preference                Shares        and       the    Class

   II   Preference              Shares         by       Benefit            Plan Investors                     to       less       than       25%          of the aggregate outstanding                                      amount of
   each     of the Class                     Notes           the      Class            Preference                  Shares              and    the       Class          II    Preference Shares                       excluding              for

   purposes             of such        determination                      any     Class              Notes              or Preference                    Shares             held by           Controlling                 Persons               as

   defined         below               by     requiring              each         purchaser                  or    transferee                 thereof             to     make           certain          representations                    and

   agreements                 with     respect           to     its       status        as         Benefit Plan Investor                                     or     Controlling                Person and                  to    agree          to

   additional            transfer           restrictions             described under                         Transfer                  Restrictions                     In       making        the       25%         determination

   Class            Notes         and        Preference                   Shares          held by                                                             than               Benefit        Plan Investor                    that       has
                                                                                                              any           person other
   discretionary                authority               or    control             with
                                                                                              respect              to       the        assets       of the              Issuer          or          person
                                                                                                                                                                                                                     who         provides
   investment             advice for                                                                     with respect                                                       of the Issuer
                                                       fee     direct or indirect                                                            to the assets                                              or    any affiliate as
   defined         in     29     C.F.R             Section            2510.3-10103                                 of
                                                                                                                            any
                                                                                                                                       such
                                                                                                                                                    person             any         such
                                                                                                                                                                                               person                 Controlling
   Person                such          as    the        Class              Notes             and        the       Class           II    Preference                     Shares           held       by     the       Servicer           or    its


   affiliates           and     employees                thereof                will be       disregarded                     and         not treated                  as     outstanding                     No      purchase             of

   Class           Note         or          Preference               Share         by        or     proposed                 transfer           to             person that               has represented                    that      it    is

   Benefit Plan Investor                          or         Controlling                Person           will be            permitted to the extent                                that       such purchase                 or transfer




                                                                                                                        142
                                                                                                                                                                                                                    005441
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 161
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 185 of 266 PageID 8239
                                        Filed

  would         result in
                                  persons that                    have     represented that                     they are Benefit Plan Investors                                            owning            25%      or   more of
  the     aggregate              outstanding                 amount of                 the     Class                 Notes            the       Class             Preference                Shares           or     the    Class        II

  Preference            Shares              as     applicable                  excluding                 for    purposes                 of such            determination                           Class                  Notes       or
                                                                                                                                                                                            any
  Preference            Shares               as        applicable              held      by any             Controlling                   Person            immediately                    after        such        purchase           or

  proposed             transfer             determined                    in     accordance                 with           Section             342              of    ERISA                the     Indenture               and      the

  Preference Share                     Documents

                 In    addition the Servicer                               the Preference                  Shares              Paying          Agent and               the Trustee                will                   that after
                                                                                                                                                                                                             agree
  the     initial      distribution                    of the       Class                Notes            and    the           Preference                 Shares            neither         they nor                        of their
                                                                                                                                                                                                                   any
  respective            affiliates               will       acquire         any         Class               Notes              or    Preference                  Shares           including                  pursuant        to     the

  Extension            Procedure                       Refinancing                 or the           Amendment Buy-Out Option                                               unless          such     acquisition              would
  not     as determined                     by the Trustee                 in reliance              on     representations                       made           in the applicable                  transfer          certificates

  with respect               thereto result                   in                                have                                                                       Benefit Plan Investors
                                                                    persons that                               represented                 that          they    are                                                        owning
  25%       or    more of          the           aggregate            outstanding                   amount of any                        of the           Class             Notes           the    Class             Preference
  Shares         or    the       Class       II        Preference              Shares          immediately                     after       such           acquisition             determined                  in     accordance
  with Section               342            of   ERISA              the Indenture                   and    the Preference                      Share         Documents                     The Class                  Notes        and
  the Preference                 Shares            held as principal                            the       Servicer              the                                     of their respective
                                                                                         by                                               Trustee               any                                                affiliates
                                                                                                                                                                                                                                    as
  defined        in the          Plan Asset Regulation                                 and    persons that have                           represented that they are Controlling                                            Persons
  will     be    disregarded                 and        will not           be     treated           as                                for                             of determining                                              with
                                                                                                          outstanding                           purposes                                                compliance
  such     25%         limitation            to the          extent        that     such Controlling                        Person             is   not         Benefit Plan Investor



                 Each        purchaser and                        transferee            will be           further          required            to        represent              warrant      and        covenant            that       no
  transfer        of         Class                Note       or           Preference               Share        will be             made            to      Benefit Plan Investor                             or    Controlling
  Person         except as provided                         herein          and        that    it   and                   fiduciaries               or other          Person                                 to                   such
                                                                                                               any                                                                    causing           it
                                                                                                                                                                                                                   acquire
  Securities           agree           to    the        fullest extent                 permissible under                                                   law        to                           and        hold harmless
                                                                                                                                applicable                                  indemnify
  the     Issuer the             Co-Issuer                  the     Trustee             the     Servicer                  the    Initial            Purchaser               the    Preference                 Shares        Paying
  Agent and             their respective                     Affiliates            from        any         cost           damage           or       loss        incurred          by       them     as            result     of any
  transfer       of Class                   Notes           or Preference               Shares            as applicable                    in violation               of the foregoing



  Independent Review                               and Consultation                          with        Counsel


                 Any         person proposing                        to    purchase                Securities              with assets                   of an       employee              benefit           plan or similar
  plan     or    arrangement                       including                   collective            investment                  fund            insurance                                                        account         or
                                                                                                                                                                       company               general

  foreign         governmental                     or church              plan         should consult                     with      its    counsel with respect                            to among               other      things
  the     limitations             applicable                 to    Benefit Plan Investors                                                        herein           and       the                                                        of
                                                                                                                          specified                                                   potential              applicability

  ERISA           the       Code        and                  Law
                                                       Similar                    to    such        investment                  and       whether                       exemption                 from        the
                                                                                                                                                                any                                                   prohibited
  transaction           provisions                 of    ERISA and                 Section 4975                  of the Code                     or such          Similar Law                 would be applicable
  Each      investor             must        determine               on     its    own        whether            all       conditions                of any                                                           have        been
                                                                                                                                                                      applicable             exemption
  satisfied            Moreover                  each        ERISA             Plan fiduciary                   should              determine               whether under                    the        general           fiduciary
  standards           of investment                    prudence            and      diversification                       an    investment                 in    the Securities               is                             for the
                                                                                                                                                                                                   appropriate
  ERISA Plan taking into                                account           the     overall           investment                 policy          of the        ERISA Plan                     the composition                   of the
  ERISA Plans investment                                    portfolio           and      the risk/return                   characteristics                      of the Securities


                                                                                   PLAN OF DISTRIBUTION

                 The        Initial         Purchaser will pursuant                                  to    and        subject             to   the        terms        and       conditions              of the Purchase

  Agreement              agree         to    purchase               all    of the Offered                  Notes               The        offering          price          and    other      terms of the offering
  of the         Offered          Notes                the Offering                                   be                                                 time        without
                                                                                         may                   changed              at     any                                        notice             Pursuant            to    the

  Purchase            Agreement                  the     Initial      Purchaser will receive                               certain         fees and                                   on the Closing                  Date
                                                                                                                                                                 expenses


                 On     the       Closing              Date               HFP          and/or one               or    more of              its      subsidiaries                are    expected              to    purchase         all

  of the Class                   Preference                  Shares                           an                                          Amount                                  U.S $75000000
                            II
                                                                            having                   aggregate Face                                             equal to                                                   directly
  from     the      Issuer        at         discounted               purchase               price        and    ii        the      Servicer               or one          or    more of                 Affiliates
                                                                                                                                                                                                  its                        other
  than     HFP         or    any        of       its
                                                        subsidiaries                   are    expected               to    purchase                 certain          of the        Class                Notes         having           an
  aggregate principal                        amount equal                   to     U.S.$16000000                            directly             from        the      Issuer          at      discounted                  purchase
  price     and       are    expected                  to                         certain           of the                               Preference               Shares
                                                            purchase                                             Holding                                                          having           an        aggregate           Face

                                                                                                                 143
                                                                                                                                                                                                               005442
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 162
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 186 of 266 PageID 8240
                                        Filed

  Amount              equal to              U.S.$20000000                      directly           from          Investors               Corp               at          discounted                 purchase              price             In

  addition                the     Issuer       will                    to    sell     and         Investors                Corp             will                      to        purchase            all      of the           Class
                                                       agree                                                                                           agree
  Preference                Shares          in privately          negotiated               transactions                    The        Initial          Purchaser                 is    not acting            as         placement

  agent     or       initial
                                      purchaser with respect                     to the Notes                   and        the Preference                       Shares           sold       by the Issuer               to    HFP         or

  any     of    its       subsidiaries          or the          Servicer       or any           of   its    Affiliates




                    Each          purchaser           of the           Class           Notes          and         the       Preference                     Shares           on        the     Closing             Date        will        be

  required           to     execute          and    deliver              subscription                agreement                   in    form           and        substance              satisfactory              to    the Issuer

  which         will        include            among            other        things         representations                       and           warranties                 substantially                 similar             to    those

  described under                      Transfer        Restrictions



                    The         Issuer       has been            advised by           the       Initial          Purchaser that                       it
                                                                                                                                                           proposes               to    resell the             Offered             Notes

          only to Qualified                    Institutional                Buyers         that      are        also       Qualified Purchasers                                  in reliance            on     an       exemption
  under        the         Securities          Act     and                  through         Credit              Suisse Securities                          Europe                 Limited           acting             as    its    sales

  agent        to     non U.S                persons        in        offshore        transactions                    in    reliance             on        Regulation                         Any         offer         or        sale    of

  Offered            Notes            in the   United           States        in the       Offering              will       be    made by                  the    Initial            Purchaser or other                       broker-

  dealers            including              Affiliates           of     the    Initial          Purchaser                   who            are       registered                 as     broker-dealers                   under            the


  Exchange Act


                    The         Initial       Purchaser           will       represent            and           agree
                                                                                                                            that           it   has        only communicated                              or      caused           to     be

  communicated                        and     will only          communicate                 or      cause            to    be    communicated                          an       invitation             or     inducement                 to


  engage            in      investment              activity           within         the         meaning                  of    Section               21        of    the           FSMA           received                 by     it    in


  connection                with        the    issue       or     sale       of the Offered                     Notes           in circumstances                           in    which         Section             211             of the

  FSMA does not apply to                               the Issuer and                 it   has complied                     and        will          comply with                  all    applicable               provisions              of

  the FSMA with respect                               to    anything             done        by      it     in    relation             to       the        Offered           Notes            in from             or        otherwise

   involving              the United           Kingdom


                    The         Initial     Purchaser has represented                             and       agreed              that



                                       it   will    not     underwrite                or    place           Offered              Notes               otherwise              than         in    conformity                   with         the

   provisions               of        the    Investment                Intermediaries                 Act             1995            of        Ireland           as        amended                including                  without

   limitation              Sections             and    23 including                   advertising                restrictions                   made thereunder                          thereof         and       the codes              of

   conduct           made under                Section 37              thereof        or    in the          case of               credit             institution exercising                        its    rights            under        the

   Banking            Consolidation                  Directive               2000/1 2/EC                   of    20th           March                2000         in       conformity               with          the       codes         of

   conduct           or     practice          made     under           Section        1171            of the Central                        Bank           Act        1989            of Ireland             as    amended                in

   each     case with respect                      to anything               done     by     it   in relation               to    the Offered                    Notes           if    operating          in or otherwise

   involving               Ireland



                    ii                 in connection              with offers              or     sales         of Offered                 Notes            it    has only issued                   or       passed           on         and

   will only              issue       or pass    on in Ireland                      any     document                   received                 by    it    in    connection                 with       the       issue       of such

   Securities              to persons          who are persons                   to   whom           the        documents                   may        otherwise                 lawfully          be issued                or passed

   on     and



                    iii                in respect          of         local    offer       within               the    meaning of Section                              381              of the Investment                         Funds

   Companies                    and     Miscellaneous                  Provisions Act                     2005         of Ireland                    the 2005                    Act           of Offered                   Notes          in

   Ireland           it   has complied              and         will    comply with Section 49 of                                     the       2005        Act


                    The         Initial       Purchaser           has        agreed         that      it    has        not       made            and        will       not make               any        invitation                to    the

   public       in        the    Cayman Islands                  to    subscribe           for the Offered                      Notes


                    The         Issuer      extends to each                  prospective              investor              the       opportunity                  prior to             the   consummation                         of the

   sale    of the Offered                    Notes         to    ask questions              of and              receive           answers              from           the       Issuer       or         person or persons

   acting       on        behalf        of the Issuer including                       the       Initial         Purchaser                  concerning                 the Offered                 Notes        and          the    terms

   and     conditions                  of this Offering                 and      to   obtain          any         additional                    information                 it
                                                                                                                                                                                  may         consider            necessary                in


   making            an         informed           investment               decision         and          any         information                    in     order to              verify          the
                                                                                                                                                                                                          accuracy                 of    the

   information set forth                       herein            to    the    extent        the      Issuer
                                                                                                                      possesses                 the    same           or    can        acquire          the       same without

                                                                                                                 144
                                                                                                                                                                                                              005443
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 163
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 187 of 266 PageID 8241
                                        Filed

  unreasonable                   effort         or   expense                Requests             for        such        additional          information can                         be     directed         to     the     Initial

  Purchaser at 11                   Madison Avenue                           New York New                          York 10010 Attention                                   CDO Group

                 No         action         is   being taken                 or     is   contemplated                    by the Issuer             that            would permit                     public         offering           of
  the     Offered           Notes          or        possession or                 distribution                  of any         Offering          Memorandum in                                 preliminary           or       final

  form      or        any        amendment                 thereof            any        supplement                  thereto         or    any      other           offering            material          relating         to       the

  Offered        Notes            in   any jurisdiction                     where          or    in
                                                                                                       any        other       circumstances                   in    which           action         for those
                                                                                                                                                                                                                    purposes
  is
        required                 The       Initial         Purchaser                understands                   and         agrees       that        it     is     solely         responsible              for     its        own
  compliance                with        all      laws         applicable            in     each            jurisdiction           in      which         it    offers         and          sells    Offered          Notes            or

  distributes              any      Offering               Memorandum in                              preliminary               or     final      form               or    any       amendments                   thereof            or

  supplements                thereto            or any        other         material          and      it
                                                                                                             agrees to comply with                            all    of these           laws


                 The         Issuer           has       agreed         to     indemnify                the        Initial       Purchaser              the          Servicer              the     Administrator                     the

  Collateral               Administrator                      and       the        Trustee             against            certain          liabilities                                      liabilities            under            the
                                                                                                                                                                     including
  Securities           Act         or to        contribute             to payments               it
                                                                                                       may        be required to make                         in respect            thereof


                 One         or    more         Affiliates             of the       Initial       Purchaser are financing                              the acquisition                    of Collateral

  Obligations by                   the Issuer            prior to           the Closing               Date           In     return     for bearing                  the risk of loss               on the Collateral
  Obligations acquired                           prior to the               Closing        Date            the    Servicer        or one         or    more of              its   Affiliates             will be     entitled

  to    retain    all       interest          and       any fees and               commissions                    net of any              financing               fees payable               to the       Pre-Closing
  Parties paid by the obligors                                   of such          Collateral               Obligations or accrued                            from         the time of purchase                      to the

  Closing        Date             In    addition                 broker-dealer                  Affiliate          of the Servicer                may             receive           fee for placing                 certain

  of the Holding                  Preference               Shares           and/or certain                   of the Securities                   The         Initial       Purchaser or               its   Affiliates

  shall also          provide             financing             to the       Servicer           or     its    Affiliates          in      connection                with their purchase                     of Class           II

  Preference               Shares         which          will be        secured            by          lien on          such financed               Class           II    Preference              Shares

                 In        addition           to     the      foregoing            activities               the     Initial      Purchaser or one                          of     its     Affiliates        holds         equity

  securities          of     HFT          issued         in     connection              with      HFTs             acquisition             of the limited                   partnership              interests           in   HFP
  and     acted       as         co-manager                   in connection                with the offering                     of such         equity             securities


                 The         Initial          Purchaser                or    its    Affiliates
                                                                                                   may own positions      in and                                             will         likely     have          placed            or
  underwritten                   certain           of    the      Collateral                           or other                                                            of     the       issuers         of     Collateral
                                                                                           Obligations            obligations

  Obligations                   when          they         were        originally               issued            and       may        have       provided                 or     be       providing              investment
  banking         services              and        other        services           to     issuers           of certain          Collateral             Obligations                         is                      that       from
                                                                                                                                                                                     It
                                                                                                                                                                                                  expected
  time     to     time           the      Servicer              will        purchase            from         or      sell     Collateral            Obligations through                              or     to     the    Initial

  Purchaser or               its    Affiliates             including                    significant              portion        of the Collateral                     Obligations to be purchased                                   on
  or    prior         to    the        Closing             Date         and         that        one         or    more          Affiliates            of      the         Initial         Purchaser
                                                                                                                                                                                                             may          act        as

  counterparty                  with respect               to    all    or         portion            of    the    Synthetic              Securities               the                                Institution              with
                                                                                                                                                                           Participating

  respect        to    Participations                         counterparty                 under                 Hedge        Agreement               and/or                counterparty                 with respect                to
  securities           lending            transactions                 if     any             The          Initial        Purchaser           and           its    Affiliates
                                                                                                                                                                                          may       act     as    placement

  agent     and/or              initial       purchaser             in other            transactions                 involving            issues        of collateralized                         debt    obligations                or

  other    investment                  funds with assets similar to those                                          of the Issuer which                            may      have         an adverse          effect        on        the

  availability             of collateral                for the        Is   suer


                 The        Initial        Purchaser and                    its   Affiliates
                                                                                                           may purchase                Securities                 for their       own        account


                                                                             SETTLEMENT AND CLEARING

  Book Entry                 Registration                  of the Global                   Notes


                 So long               as the Depository                      or    its    nominee                is    the    registered         owner              or Holder              of      Global Note                     the

  Depository               or    the      nominee               as the       case may             be         will be        considered            the        sole        owner          or Holder           of the Senior
  Notes      represented                   by           Global              Note        for     all                           under        the    Indenture                  the        Issuer       Charter         and            the
                                                                                                       purposes
  Global        Notes and                  members of                   or participants                     in the Depository                               well                                                         whose
                                                                                                                                                  as                 as     any      other         persons on
  behalf     the participants                        may      act      including              Clearstream                 and    Euroclear              and         account          holders         and         participants

  therein         will           have       no        rights        under          the        Indenture                 the     Issuer        Charter               or        Global              Note           Owners              of
  beneficial           interests           in         Global           Note        will not           be     considered              to    be owners                or     Holders           of the related              Senior

                                                                                                                   145                                                                                    005444
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 164
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 188 of 266 PageID 8242
                                        Filed

  Note     under           the     Indenture              or      the      Issuer         Charter                  Unless        the        Depository              notifies          the       Co-Issuers                  that        it   is


  unwilling           or    unable            to       continue              as     depositary                for          Global            Note        or      ceases         to    be             clearing               agency
  registered          under        the       Exchange Act owners                                  of          beneficial              interest         in        Global         Note        will not            be     entitled              to

  have     any      portion             of         Global             Note          registered               in their          names             will       not receive              or    be     entitled             to    receive

  physical        delivery              of Senior Notes                           in certificated                  form         and        will    not be           considered               to      be     the        owners                or

  Holders        of any            Senior              Notes         under          the     Indenture                    In     addition           no       beneficial              owner of an                  interest           in

  Global      Note          will be           able        to      transfer           that        interest          except        in     accordance                with the Depositorys                                 applicable

  procedures               in      addition               to         those          under         the         Indenture               and         if    applicable                   those        of       Euroclear                    and

  Clearstream


               Investors                may        hold their interests in                                  Regulation                  Global           Note          directly        through             Clearstream                       or

  Euroclear           if   they are participants                             in Clearstream                       or Euroclear               or    indirectly            through            organizations                    that        are

  participants              in         Clearstream                   or      Euroclear                       Clearstream                   and      Euroclear                  will        hold        interests              in         the

  Regulation                Global            Notes            on     behalf         of their participants                            through          their respective                    depositories                    which             in

  turn     will       hold         the        interests              in    Regulation                        Global            Notes         in        customers                securities             accounts               in         the


  depositories              names on                   the     books            of the         Depository                     Investors           may         hold their interests                         in         Rule         144A

  Global      Note            directly            through             the       Depository                   if
                                                                                                                   they        are    participants                in     the    Depository                      or    in     directly

  through        organizations                    that       are participants                    in the           Depository



               Payments of                     principal              of       or    interest          or other            distributions                on        Global            Note        will       be        made      to        the


  Depository             or      its    nominee                as the          registered              owner thereof                        The        Co-Issuers               the    Trustee              the       Preference

  Shares      Paying             Agent            the     paying           agents           the        Initial       Purchaser               the       Servicer           and       their respective                      Affiliates

  will not       have         any       responsibility                    or    liability         for
                                                                                                            any      aspect          of the records                 relating          to    or payments                     made on
  account        of beneficial                    ownership                interests             in         Global            Note      or    for maintaining                        supervising                 or       reviewing

  any     records          relating          to    the beneficial                   ownership                 interests



               The          Co-Issuers                  expect            that       the       Depository                  or    its       nominee                upon         receipt          of    any            payment                 of

  principal           interest           or other            distributions                  in    respect           of         Global        Note        representing                 any       Senior Notes as the

  case     may be held by                         it    or     its    nominee               will       immediately                    credit      participants                  accounts             with payments                           in

  amounts         proportionate                    to     their respective                       beneficial              interests          in the          stated       aggregate principal                           amount                or

  number of                Global            Note         for the Senior                   Notes             as    shown on             the records               of the Depository                        or    its       nominee
  The     Co-Issuers               also        expect             that     payments                by        participants              to    owners           of beneficial                 interests                in       Global

  Note     held through                  the       participants                 will be           governed               by     standing           instructions                and     customary                 practices as
   is   now   the      case with securities                           held for the accounts                           of customers                  registered            in the           names of nominees                             for

  those    customers                    The payments                      will be         the responsibility                         of the participants



   Global      Note Settlement                          Procedures



               Transfers                 between               the        participants                 in    the      Depository                 will       be    effected            in     the      ordinary               way             in

   accordance              with the            Depository                  rules       and        will        be     settled          in    immediately                  available           funds               The         laws            of

   some       states            require            that        certain
                                                                                    persons            take          physical              delivery           of        securities              in     definitive                  form

   Consequently                   the    ability          to transfer               beneficial              interests           in      Global          Note        to    these
                                                                                                                                                                                      persons may                     be limited

   Because          the     Depository                   can         only act          on behalf                   of participants                     who        in     turn       act     on       behalf           of indirect

                           and         certain          banks             the                     of                                                   beneficial          interest             in         Global            Note            to
   participants                                                                   ability                     person holding
   pledge     its     interest          to persons or entities                            that        do     not     participate             in the Depository                       system           or otherwise                  take

   actions       in    respect           of       its     interest             may        be      affected            by        the    lack       of          physical           certificate               of the            interest

   Transfers          between                participants                 in      Euroclear                 and      Clearstream                 will       be    effected            in     the       ordinary               way            in


   accordance            with their respective                            rules and              operating            procedures



                 Subject to                  compliance                with the transfer                          restrictions             applicable             to     the    Securities             described above

   and    under        Transfer                Restrictions                       cross-market                    transfers           between           the       Depository                on       the    one           hand          and

   directly      or    indirectly                 through            Euroclear              or    Clearstream                   participants                 on    the     other           will      be     effected               in    the

   Depository              in     accordance                 with         the       Depository                rules        on    behalf           of Euroclear                 or     Clearstream                     as    the     case

   may     be       by      its
                                       respective              depositary                 however                  the     cross-market                  transactions                 will       require              delivery               of

   instructions             to     Euroclear                 or      Clearstream                   as        the     case        may         be        by     the       counterparty                  in    the           system             in


   accordance              with        its    rules       and        procedures                  and        within       its     established                deadlines           Brussels              time                Euroclear

                                                                                                                     146
                                                                                                                                                                                                            005445
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 165
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 189 of 266 PageID 8243
                                        Filed

  or    Clearstream                    as    the       case        may        be      will       if    the    transaction                     meets        its     settlement                requirements                 deliver

  instructions              to    its
                                        respective                 depositary          to    take       action          to       effect       final    settlement                 on    its       behalf      by delivering
  or    receiving               interests         in        Senior Note                represented by                            Regulation                 Global              Note         in   the     Depository                and

  making         or        receiving              payment                in   accordance                with          normal              procedures                  for       same-day               funds         settlement

  applicable               to     the       Depository                    Clearstream                                                   and     Euroclear                                                          not    deliver
                                                                                                       participants                                                        participants                may
  instructions              directly         to the         depositories              of Clearstream                    or Euroclear



               Because                 of time zone differences cash                                    received in Euroclear                              or Clearstream                     as        result       of sales of
  interests       in             Regulation                        Global       Note         by       or                                 Euroclear               or    Clearstream                                          to       the
                                                                                                             through                                                                                participant

  Depository               participant             will be           received with value on the Depository                                                 settlement                 date    but will be               available

  in    the relevant              Euroclear              or Clearstream                    cash account                 only as of the business day following                                                 settlement                 in

  the Depository



               The              Depository              has        advised the              Issuer          that       it    will        take        any     action             permitted to                 be     taken       by
  Holder       of Securities                  including               the     presentation                 of Securities                  for exchange                  as described                above            only      at    the

  direction       of one              or    more         participants                in the                                  to    whose account                       with the Depository                          interests            in
                                                                                                 Depository
  the    Securities              are    credited            and      only in respect                   of the portion                    of the Aggregate                       Outstanding               Amount               of the
  Securities          as to        which          the participant                or participants                   has or have                 given the direction


               The              Depository               has        advised           the    Issuer          as     follows                  The      Depository                  is
                                                                                                                                                                                             limited-purpose                     trust


  company             organized              under            the    New        York Banking                     Law                   banking             organization                  within the meaning                              of

  the    New      York Banking                         Law               member             of the Federal                   Reserve               System                  clearing               corporation               within

  the    meaning of               the       UCC         and          Clearing               Agency               registered               pursuant to the provisions                                of Section            17A of
  the    Exchange                Act          The        Depository                  was    created           to      hold         securities           for       its      participants                and        facilitate         the

  clearance            and        settlement                of securities              transactions                 between                  participants               through              electronic             book-entry
  changes        in        accounts          of    its   participants                 thereby eliminating                              the need       for physical                 movement                  of certificates

  Participants              in the Depository                        include          securities           brokers and                   dealers           banks           trust                                  and
                                                                                                                                                                                       companies                         clearing

  corporations                  and     may        include            certain         other           organizations                       Indirect         access            to    the       Depository                 system           is

  available           to    others          such       as     banks           brokers            dealers           and       trust companies                          that      clear        through         or maintain
  custodial       relationship                    with             participant          either         directly             or    indirectly



               Although                 the       Depository                  Clearstream               and       Euroclear                  have     agreed            to      the    foregoing             procedures                  to

  facilitate          transfers              of    interests             in
                                                                                Regulation                    Global              Notes                                                           of    the
                                                                                                                                                   among              participants                                 Depository
  Clearstream                   and         Euroclear                they       are     under           no        obligation                  to     perform               or     continue              to        perform            the

  procedures                and       the    procedures may                      be    discontinued                   at
                                                                                                                             any        time         Neither            the       Co-Issuers              nor the Trustee
  will    have                                                     for    the                                                                                                                      Euroclear
                       any        responsibility                                 performance                     by     the       Depository                 Clearstream                     or                          or     their

  respective               participants                or      indirect          participants                 of       their            respective               obligations                 under         the        rules         and

  procedures governing                            their operations



                                                                                TRANSFER                      RESTRICTIONS

               Because                  of the         following              restrictions              purchasers                     are     advised           to     consult                         counsel                          to
                                                                                                                                                                                         legal                           prior

  making any offer resale pledge                                          or transfer            of the Securities                            Purchasers of Senior Notes                                  represented by
  an    interest           in         Regulation                     Global           Note        are       advised               that       such     interests              are       not transferable                  to      U.S
  Persons        at    any time except                        in   accordance               with the following                          restrictions



               Each              prospective             purchaser              of Securities                that       is        U.S         Person         or       is   purchasing               the      Securities             in

  non-Offshore                   Transaction                       U.S Offeree                         by accepting                      delivery          of     this       Offering             Memorandum                        will

  be deemed                to have          represented and                   agreed         as follows



                                                       The         U.S        Offeree           acknowledges                      that        this    Offering               Memorandum                      is    personal              to

               the         U.S         Offeree          and        does not constitute                      an     offer          to    any     other
                                                                                                                                                            person or to                 the public               generally              to

               subscribe                for or         otherwise              acquire           the    Securities                other        than pursuant to transactions                                                     from
                                                                                                                                                                                                              exempt
               the         registration                requirements                  under       the       Securities              Act        or in Offshore                    Transactions                 in accordance

               with Regulation                                 Distribution                of   this                              Memorandum                     to                                           than the           U.S
                                                                                                           Offering                                                     any       person other
               Offeree                and     those                                             retained                    advise the               U.S         Offeree           with respect
                                                              persons           if
                                                                                      any                          to                                                                                             thereto and

                                                                                                                 147
                                                                                                                                                                                                             005446
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 166
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 190 of 266 PageID 8244
                                        Filed

               other       persons that                    are                  in    the       case        of the        Senior Notes Qualified                                   Institutional                 Buyers or non-
               U.S         Persons               or                  in    the         case           of the           Class              Notes             or    the        Preference                    Shares             Qualified

               Institutional                Buyers              is    unauthorized                        and                disclosure               of any          of     its     contents              without            the
                                                                                                                  any                                                                                                                    prior
               written          consent           of the Co-Issuers                              is    prohibited


                                                   The          U.S         Offeree               agrees          to     make        no photocopies                         of     this        Offering              Memorandum
               or    any
                             documents                     referred              to    herein             and       if   the    U.S        Offeree               does not purchase                          the        Securities              or

               the    offering              is    terminated                     to       return           this     Offering             Memorandum                         and          all       documents                referred           to

               herein        to      the     Initial            Purchaser                  at    11       Madison             Avenue New                     York New York 10010                                             Attention
               CDO         Group

               Under         the      Indenture                  with           respect              to    the    Co-Issuers                   and     the Preference                          Share       Documents                     with
  respect     to     the    Issuer               the       Co-Issuers                     or    the        Issuer        will
                                                                                                                                   agree        to     comply with                       the        requirements                   of Rule
  144A      relative       to     the       dissemination                       of information to prospective                                        purchasers in the secondary                                          market          See

  Available          Information


               The     Securities                have           not been              registered                 under       the    Securities              Act and                           in    the    case of the Senior
  Notes may not be                         offered          or       sold        in       non-Offshore                    Transactions                 or    to        or    for         the        account           or    benefit           of
  U.S     Persons            except              to     Qualified                     Institutional                Buyers            in        transactions                 exempt                  from        the        registration

  requirements             of the Securities                          Act       who            are     also       Qualified Purchasers                           and                  in       the    case       of the Class
  Notes       or    the      Preference                    Shares                                           be      offered                    sold                                            Institutional
                                                                                may             only                                 or                 to        Qualified                                                 Buyers             in

  transactions         exempt               from           the        registration                     requirements                 of the            Securities                Act           who         are        also     Qualified

  Purchasers



               Any     purported                  transfer            of         Security                 not in accordance                     with     this         section            shall be          null and            void and
  shall   not be      given          effect        for
                                                            any        purpose                 hereunder



  Transfer          Restrictions                  Applicable                    to     Rule 144A                  Global            Notes


               Each        purchaser of                         beneficial                 interest           in Senior             Notes        represented                    by            Rule        144A            Global         Note
  will be     deemed            to    represent             and        agree              on     its      own      behalf           or    if   the purchaser                    is
                                                                                                                                                                                     acquiring the Senior Notes
  for
        any    account               on     behalf          of each               such           account and                    each       transferee                 of         beneficial                interest           in         Rule

  144A      Global         Note            will       be        required              or        deemed            to     represent             and      agree              as      follows            terms used                    in    this

  paragraph that are defined in Rule                                            144A           or Regulation                     are used             herein          as defined                   therein


                                                                The       purchaser                   is         Qualified Institutional                          Buyer and                          Qualified              Purchaser
                       the      purchaser                  is    purchasing                     the       Senior Notes               for        its   own         account                or    the        account           of another

               Qualified              Purchaser                  that           is     also                Qualified            Institutional                Buyer               as       to        which            the     purchaser
               exercises              sole        investment                    discretion                             the     purchaser              and        any        such          account               is    acquiring               the

               Senior Notes                  as principal                   for        its      own         account           for    investment                  and       not       for sale             in connection                   with

               any     distribution                   thereof                         the        purchaser               and     any      such         account              was not formed                            solely        for the


               purpose            of investing                   in the          Senior Notes                     except when                    each       beneficial                   owner of           the           purchaser or
               any     such          account               is
                                                                      Qualified                 Purchaser                           to   the     extent           the       purchaser                 or        any        account            for

               which                                                             Senior Notes
                             it      is
                                           purchasing                 the                                           is
                                                                                                                               private          investment                  company formed on                                 or    before

               April       30 1996                 the purchaser                          and     each           such     account             has received the
                                                                                                                                                                                     necessary consent
                                                                                                                                                                                                                                   from        its


               beneficial                 owners                          the          purchaser                  is     not             broker-dealer                      that         owns             and         invests            on

               discretionary                 basis         less       than           $25000000                     in     securities           of unaffiliated                     issuers                      the       purchaser            is


               not           pension                  profit-sharing                       or        other        retirement              trust        fund            or       plan           in    which            the      partners
               beneficiaries                 or    participants                      or    affiliates
                                                                                                                  may        designate           the    particular                 investment                   to    be     made
               the    purchaser agrees                          that       it    and       each           such account               shall not hold                    such Senior Notes                             for the benefit

               of any other                 Person              and       shall be              the       sole    beneficial             owner         thereof          for        all    purposes              and         that    it   shall

               not    sell      participation                    interests             in       the       Senior Notes              or enter           into       any        other         arrangement                     pursuant to
               which                      other       Person              shall be              entitled          to         beneficial             interest          in the         distributions                    on    the     Senior
                             any
               Notes         except              when            each           beneficial                 owner          of the purchaser                       or    any
                                                                                                                                                                                   such            account           is       Qualified

               Purchaser                          the      Senior Notes                         purchased                directly        or     indirectly             by the purchaser or any                                     account
               for    which           it    is
                                                 purchasing                     the       Senior Notes                   constitute            an     investment                   of no            more than 40% of                          the



                                                                                                                       148
                                                                                                                                                                                                                     005447
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 167
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 191 of 266 PageID 8245
                                        Filed

        purchasers                and        each          such           accounts             assets        except when                       each         beneficial             owner of             the    purchaser
        or    any       such           account                 is          Qualified            Purchaser                                the     purchaser                   and     each         such        account              is


        purchasing                the       Senior Notes                     in         principal            amount of not                       less            than the          minimum              denomination

        requirement                   for the purchaser                         and     each         such     account                          the purchaser                   will provide                notice       of the
        transfer            restrictions                 set    forth       in the        Indenture            including                      the exhibits                  thereto to any                 transferee             of
        its   Senior Notes                    and                    the    purchaser understands                                and          agrees         that       any       purported            transfer         of the
        Senior Notes                   to         purchaser that does not comply with the requirements                                                                        of    this    paragraph                        shall

        be    null and            void ab              initio



                                             The          purchaser               has      such         knowledge                   and          experience                   in    financial           and        business
        matters         as       to    be    capable                of evaluating               the     merits           and        risks        of        its   investment              in Senior           Notes and
        the    purchaser                and         any         account           for     which         it   is    acting            are        each         able       to    bear the economic                      risk of

        the purchasers                      or     its    investment


                                             The          purchaser               understands                 that          the     Senior                Notes         are       being         offered        only          in

        transaction               not        involving                any         public        offering               in    the       United               States          within         the       meaning            of the

        Securities            Act           the Senior Notes                       have        not been            and       will not be                   registered             under         the Securities               Act
        and       if   in the          future            the    purchaser decides to offer resell                                              pledge or otherwise                          transfer          the    Senior
        Notes          or    any       beneficial                interest         therein             such     Senior Notes                      or any               beneficial           interest        therein           may
        be offered                resold pledged                          or otherwise               transferred              only in accordance                              with the applicable                    legend
        in    respect             of    such             Senior            Notes         set        forth     in                  below          and             the    restrictions              set      forth        in    the

        Indenture                 The         purchaser                   acknowledges                  that       no        representation                       is    made        by     the       Co-Issuers               the

        Servicer            or the          Initial        Purchaser as to the availability of                                                   exemption                   under       the     Securities          Act or
                                                                                               any
        other      applicable                laws of any jurisdiction                                 for resale             of the Senior Notes


                                             The          purchaser               is     not        purchasing                the         Senior             Notes           or    any        beneficial            interest

        therein         with                view           to       the    resale distribution                          or       other                                      thereof         in       violation          of the
                                                                                                                                               disposition

        Securities            Act           The purchaser understands                                      that    an        investment                   in the Senior Notes                        involves        certain

        risks          including               the         risk       of        loss     of     its    entire           investment                    in         the    Senior           Notes          under        certain

        circumstances                        The         purchaser has had                          access        to    such        financial                and       other       information concerning
        the   Co-Issuers                    the     Senior Notes                   and        the Collateral                 as     it    deemed                 necessary or appropriate                          in order

        to    make          an    informed                 investment                  decision         with respect                     to    its
                                                                                                                                                      purchase               of the Senior Notes                     or       any
        beneficial               interest          therein                including            an     opportunity to                     ask questions                      of and                          information
                                                                                                                                                                                           request
        from      the Co-Issuers                         and        the    Initial      Purchaser


                                             In    connection                   with the purchase                       of Senior Notes                          or    any beneficial                 interest      therein

        provided              that      no         such         representation                  is    made with                  respect             to    the     Servicer          by any            Affiliate         of or
        account             serviced              by      the       Servicer                    none         of the          Co-Issuers                     the        Trustee          the      Initial      Purchaser

        any       Hedge               Counterparty                        the     Preference               Shares            Paying             Agent             or     the       Servicer           is    acting           as

        fiduciary            or financial                  or       investment            adviser           for the purchaser                             ii the            purchaser           is   not relying             for
        purposes              of       making                  any         investment                decision               or      otherwise                     upon         any         advice           counsel               or

        representations                     whether                 written        or     oral of the Co-Issuers                                 the        Trustee            the      Initial       Purchaser               any
        Hedge           Counterparty                           the        Preference                Shares         Paying                Agent              or        the     Servicer           or     any        of     their

        respective               Affiliates               other       than        in    the     Offering               Memorandum                           and        any     representations                 expressly
        set   forth          in         written                agreement               with         such                     iii none                     of the        Co-Issuers                the      Trustee            the
                                                                                                             party
        Initial        Purchaser                 any       Hedge            Counterparty                   the Preference                      Shares             Paying Agent or the Servicer                                    or

        any     of their respective                             Affiliates              has given            to     the       purchaser                    directly           or    indirectly             through            any
        other          person                          assurance                                        or                                                whatsoever               as      to    the                              or
                                            any                                   guarantee                       representation                                                                           expected
        projected                success                 profitability                  return          performance                       result             effect            consequence                    or    benefit

        including                legal        regulatory                    tax        financial             accounting                   or     otherwise                   of the        Senior          Notes         or       an
        investment                therein              iv        the purchaser                  has consulted                     with         its    own         legal regulatory                      tax     business
        investment                    financial            and        accounting               advisors            to       the     extent                  has        deemed                                 and             has
                                                                                                                                                      it
                                                                                                                                                                                        necessary                       it


        made           its       own          investment                    decisions                including                decisions                    regarding               the      suitability             of       any
        transaction               pursuant                to    the       Indenture             based          upon           its    own judgment                           and     upon any               advice        from
        such      advisors              as    it   has deemed                    necessary and                 not       upon            any     view            expressed by the Co-Issuers                                  the

        Trustee             the       Initial        Purchaser                   any     Hedge          Counterparty                          the     Preference                  Shares         Paying         Agent             or




                                                                                                        149
                                                                                                                                                                                                       005448
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 168
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 192 of 266 PageID 8246
                                        Filed

         the   Servicer        or any         of their respective                 Affiliates                   the    purchaser has determined                          that    the    rates

         prices     or amounts            and       other       terms of the purchase                     and       sale    of the Senior Notes                   or           beneficial
                                                                                                                                                                        any
         interest     therein        reflect         those      in    relevant       market         for       similar       transactions             vi      if   the     purchaser           is


         acting     for     the   account           of another investor the purchaser represents                                      that      the       investment            on    behalf
         of such       account           is   based        on         determination             that      the       investment       is   suitable          based         on    the     risks

         referred      to    in this Offering                Memorandum                   including             without        limitation            the    Risk Factors                    and

         the   Transfer             Restrictions                Applicable          to     Rule          144A        Global        Notes              given        the        investment

         objectives          of    the    account            for      which       the     purchase             is
                                                                                                                    being     made        and        that    the        investment            is


         consistent         with any           applicable             legal   requirements                    vii     the    purchaser          is
                                                                                                                                                      purchasing              the     Senior

         Notes      or any        beneficial             interest     therein       with          full        understanding          of   all    of the       terms            conditions

         and   risks      thereof        economic               and    otherwise and                it    is   capable        of assuming             and     willing          to    assume
         financially          and    otherwise              those      risks and          viii     the purchaser              is     sophisticated                investor


                                                      The       purchaser          understands                that    the     Senior      Notes           offered        to     Qualified

         Institutional         Buyers          in    reliance         on    the                           from        the                                                      under        the
                                                                                   exemption                                 registration        requirements
         Securities         Act provided              by     Rule      144A               will bear the              legend substantially                  in the       form        set forth

         below      unless        the    Co-Issuers             determine          otherwise             in    accordance          with applicable                 law               will    be

         represented          by one          or     more Rule              144A        Global      Notes and                      may     not       at    any     time be           resold

         pledged       or    transferred            to    U.S        Persons       that     are    not        Qualified Institutional                 Buyers            and     Qualified
         Purchasers            Before         any        interest      in     Rule        144A      Global           Note     may    be    offered           resold pledged                  or

         otherwise          transferred         to         Person       who       takes     delivery           in the       form   of an     interest         in         Regulation
         Global     Note          the    transferor          will be        required to provide                     the Trustee      with            written           certification         as

         to compliance             with the transfer restrictions


         THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN HAS NOT BEEN AND WILL NOT
   BE REGISTERED   UNDER THE UNITED STATES SECURITIES ACT OF 1933 AS AMENDED
   THE SECURITIES                   ACT
                            AND THE CO-ISSUERS HAVE NOT BEEN REGISTERED UNDER
   THE UNITED    STATES IN VESTMENT   COMPANY ACT OF 1940 AS AMENDED THE
   INVESTMENT    COMPANY ACT THE PURCHASER HEREOF BY PURCHASING THIS
   NOTE AGREES FOR THE BENEFIT OF THE CO-ISSUERS THAT THIS NOTE OR ANY
   BENEFICIAL INTEREST   HEREIN MAY BE OFFERED SOLD PLEDGED OR OTHERWISE
   TRANSFERRED   ONLY       TO                A1
                                 PERSON WHOM THE SELLER REASONABLY BELIEVES
   IS  QUALIFIED INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A UNDER
   THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
   QUALIFIED INSTITUTIONAL  BUYER IN   TRANSACTION MEETING THE REQUIREMENTS
   OF RULE 144A UNDER THE SECURITIES ACT SO LONG AS THIS NOTE IS ELIGIBLE FOR
   RESALE IN ACCORDANCE WITH RULE 144A OR         TO    NON-U.S PERSON IN AN
   OFFSHORE TRANSACTION COMPLYING WITH RULE 903 OR RULE 904 OF REGULATION
   UNDER THE SECURITIES ACT AND IN CASE OF CLAUSE             TO  PURCHASER THAT        IS

       QUALIFIED   PURCHASER     WITHIN    THE   MEANING    OF SECTION   3c7    OF   THE
   IN VESTMENT   COMPANY ACT THAT WAS NOT FORMED FOR THE PURPOSE OF IN VESTING
   IN THE ISSUER EXCEPT WITH        EACH BENEFICIAL OWNER OF THE PURCHASER          IS

   QUALIFIED PURCHASER          TO  THE  EXTENT  THE  PURCHASER   OR ANY ACCOUNT FOR
   WHICH IT IS PURCHASING THE NOTES IS          PRIVATE  INVESTMENT COMPANY FORMED
   ON OR BEFORE APRIL 30 1996 HAS RECEIVED THE NECESSARY CONSENT FROM ITS
   BENEFICIAL OWNERS         IS NOT     BROKER-DEALER THAT OWNS AND INVESTS ON
   DISCRETIONARY     BASIS LESS THAN $25000000         IN SECURITIES OF UNAFFILIATED
   ISSUERS AND       IS NOT    PENSION PROFIT-SHARING      OR OTHER RETIREMENT TRUST
   FUND OR PLAN IN WHICH         THE PARTNERS      BENEFICIARIES OR PARTICIPANTS       OR
   AFFILIATES MAY DESIGNATE THE PARTICULAR INVESTMENT TO BE MADE                    IN
   PRINCIPAL AMOUNT OF NOT LESS THAN U.S.$250000          FOR THE PURCHASER AND FOR
   EACH ACCOUNT FOR WHICH          IT IS  ACTING AND         IN ACCORDANCE    WITH ALL
   APPLICABLE    SECURITIES LAWS OF THE STATES OF THE UNITED             STATES    EACH
   TRANSFEROR     OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL PROVIDE
   NOTICE OF THE TRANSFER RESTRICTIONS         AS SET FORTH HEREIN TO ITS TRANSFEREE
   EACH PURCHASER      OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL BE

                                                                                          150
                                                                                                                                                                       005449
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 169
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 193 of 266 PageID 8247
                                        Filed

  DEEMED TO HAVE MADE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS       SET
  FORTH IN THE INDENTURE  ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE
  OF NO FORCE AND EFFECT AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE
  TRANSFEREE NOTWITHSTANDING    ANY INSTRUCTIONS TO THE CONTRARY TO THE CO
  ISSUERS THE TRUSTEE OR ANY INTERMEDIARY    IN ADDITION TO THE FOREGOING THE
  CO-ISSUERS MAINTAIN THE RIGHT TO RESELL NOTES OR ANY BENEFICIAL INTEREST
  THEREIN PREVIOUSLY    TRANSFERRED   TO NON-PERMITTED U.S HOLDERS AS DEFINED
  IN THE INDENTURE     IN   ACCORDANCE  WITH AND SUBJECT TO THE TERMS OF THE
  INDENTURE

        UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
  DEPOSITORY     TRUST  COMPANY    DTC     TO THE   INDENTURE  REGISTRAR     FOR
  REGISTRATION     OF TRANSFER  OR PAYMENT AND ANY CERTIFICATE        ISSUED   IS

  REGISTERED   IN THE NAME OF CEDE    CO OR IN SUCH OTHER NAME AS IS REQUESTED
  BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT MADE TO CEDE
  CO OR TO SUCH OTHER          ENTITY   AS  IS REQUESTED   BY AN AUTHORIZED
  REPRESENTATIVE OF DTC ANY TRANSFER PLEDGE OR OTHER USE HEREOF FOR VALUE
  OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
  OWNER HEREOF CEDE       CO HAS AN INTEREST HEREIN
        THE FAILURE TO PROViDE THE ISSUER THE TRUSTEE AND ANY PAYING AGENT
  WITH THE APPLICABLE U.S FEDERAL INCOME TAX CERTIFICATIONS GENERALLY AN
  INTERNAL REVENUE SERVICE FORM W-9 OR SUCCESSOR APPLICABLE FORM IN THE
  CASE OF    PERSON THAT IS   UNITED STATES PERSON WITHIN THE MEANING OF
  SECTION 7701A30 OF THE INTERNAL REVENUE     CODE OF 1986 AS AMENDED THE
  CODE OR AN APPLICABLE INTERNAL REVENUE SERVICE FORM W-8 OR SUCCESSOR
  APPLICABLE FORM IN THE CASE OF       PERSON THAT IS NOT    UNITED STATES
  PERSON WITHIN THE MEANING OF SECTION 7701A30 OF THE CODE MAY RESULT IN
  U.S FEDERAL WITHHOLDING FROM PAYMENTS     TO THE HOLDER IN RESPECT OF THIS
  NOTE

          THE PURCHASER     HEREOF BY PURCHASING THIS NOTE AGREES FOR THE
  BENEFIT   OF THE CO-ISSUERS THAT THIS NOTE AND ANY BENEFICIAL INTEREST HEREIN
  MAY NOT BE OFFERED SOLD PLEDGED OR OTHERWISE TRANSFERRED EXCEPT TO
  PERSON THAT REPRESENTS      WARRANTS AND COVENANTS THAT EITHER         IT IS NOT
  AND IS NOT USING THE ASSETS OF AND THROUGHOUT THE HOLDING AND DISPOSITION
  OF SUCH NOTES WILL NOT BECOME OR TRANSFER ITS INTEREST TO AN EMPLOYEE
  BENEFIT    PLAN WITHIN THE MEANING OF SECTION 33 OF THE UNITED STATES
  EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 AS AMENDED ERISA THAT
  IS SUBJECT   TO TITLE   OF ERISA   PLAN DESCRiBED IN SECTION 4975e1 OF THE
  UNITED STATES INTERNAL REVENUE CODE OF 1986 AS AMENDED THE        CODE    THAT IS
  SUBJECT TO SECTION 4975 OF THE CODE OR AN ENTITY WHOSE UNDERLYING ASSETS
  INCLUDE THE ASSETS OF ANY SUCH PLAN OR       GOVERNMENTAL FOREIGN OR CHURCH
  PLAN SUBJECT      TO ANY FEDERAL     STATE   FOREIGN OR LOCAL LAW THAT          IS

  SUBSTANTIALLY     SIMILAR TO THE PROVISIONS  OF SECTION 406 OF ERISA OR SECTION
  4975 OF THE CODE OR II iTS PURCHASE      HOLDING AND DISPOSITION OF THIS NOTE
  WILL NOT RESULT IN       NON-EXEMPT PROHIBITED   TRANSACTION UNDER SECTION 406
  OF ERISA OR SECTION 4975 OF THE CODE OR IN THE CASE OF ANY GOVERNMENTAL
  FOREIGN OR CHURCH PLAN ANY VIOLATION OF FEDERAL STATE FOREIGN OR LOCAL
  LAW SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF THE
  CODE BECAUSE SUCH PURCHASE HOLDING AND DISPOSITION OF SUCH NOTE EITHER
      IS NOT AND WILL NOT BECOME SUBJECT     TO SUCH LAWS OR     IS COVERED   BY AN
  EXEMPTION     FROM ALL APPLICABLE PROHIBITED        TRANSACTIONS    ALL OF THE
  CONDITIONS    OF WHICH ARE AND WILL BE SATISFIED UPON THE ACQUISITION OF AND
  THROUGHOUT ITS HOLDING AND DISPOSITION OF THIS NOTE              ANY PURPORTED

                                         151
                                                                         005450
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 170
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 194 of 266 PageID 8248
                                        Filed

   TRANSFER OF THIS NOTE THAT DOES NOT COMPLY WITH                                                                                          THESE REQUIREMENTS                                               SHALL
   BE NULL AND VOW AB INITIO


                     ii                In       addition             each       Regulation                     Global           Note         representing                 any         Senior            Note        will

         contain     the following                     additional          legend


         EACH TRANSFEREE OF THE NOTE REPRESENTED HEREBY WILL IF REQUIRED BY
   THE TNDENTURE  BE REQUIRED TO DELIVER     TRANSFEREE CERTIFICATE IN FORM
   PRESCRIBED  IN THE  INDENTURE  OR WILL BE DEEMED TO HAVE MADE THE
   REPRESENTATIONS AND AGREEMENTS   SET FORTH IN THE INDENTURE


                                       The purchaser                     will provide               notice         to each          person to             whom            it
                                                                                                                                                                                proposes               to    transfer

         any     interest        in    the       Senior Notes                 of the transfer                   restrictions                and    representations                         set    forth        in the

         Indenture         including              the exhibits                referenced therein


                                       The         purchaser              understands               that       the      Indenture              permits the                Issuer            to    compel            any
         Holder      of the           Senior Notes                  or    any        beneficial            interest          therein           who        is      U.S           Person                and     who     is

         determined             not        to     have            been     both                      Qualified                 Institutional                               and
                                                                                                                                                          Buyer                                         Qualified
         Purchaser         at    the       time of acquisition                       of the        Senior Notes                   or              beneficial              interest          therein           to    sell
                                                                                                                                         any
         such     interest        or       to    sell        such    interest          on    behalf           of such                                  to                                              both
                                                                                                                                purchaser                         person that                    is


         Qualified         Institutional                     Buyer and                              Qualified                Purchaser               in          transaction                     meeting            the

         requirements             of Rule              144A         or to            person        that       is        non-U.S Person                         in an       Offshore               Transaction

         meeting the requirements                             of Regulation


                                       The         purchaser understands                            that      in the         case        of any        supplemental                       indenture            to   the

         Indenture        that        requires          consent          of one        or more Holders                       of the Senior Notes the Indenture                                               permits
         the    Amendment Buy-Out                                 Purchaser to purchase                         Senior Notes                   from       any        Non-Consenting                           Holder
         thereof     at the       applicable                 Amendment                 Buy-Out Purchase                           Price        and      such         Non-Consenting                           Holder
         will be    required to                 sell    such        Senior Note              to the       Amendment                    Buy-Out Purchaser                             at    such price


                     10                The purchaser understands                                   that       the Stated            Maturity           of the Senior Notes                              is    subject
         to    multiple         extensions               of four                       each         without          consent             of any           Holders               of Securities                  at   the
                                                                          years

         option     of the Issuer                 if   directed          by the Servicer                   upon         satisfaction              of certain           conditions


                     11                The         purchaser acknowledges                                that      no     action            was taken            or       is    being contemplated
         by the Co-Issuers                  that       would permit                    public        offering           of the Senior Notes                          in any           jurisdiction                  The
         purchaser         further          acknowledges                      that     no        action       was taken                or    is   being          contemplated                         by     the    Co
         Issuers     that         would permit possession                                    or     distribution                  of     the      Offering             Memorandum                            or     any
         amendment              thereof           or     supplement              thereto           or     any       other         offering           material             relating           to        the    Senior
         Notes     in
                         any jurisdiction                     other       than Ireland                   where          or     in any        circumstances                      in    which            action       for

         those     purposes           is
                                           required                Nothing           contained            in the offering                   memorandum                     relating              to    the    Senior
         Notes     shall        constitute             an offer to            sell    or         solicitation             of an offer             to   purchase                            Senior Notes               in
                                                                                                                                                                               any
         any jurisdiction              where            it   is   unlawful           to do       so absent the taking                        of such           action          or the availability                   of
         an exemption             therefrom


                     12                The purchaser                     will    not        at
                                                                                                  any     time          offer       to   buy      or offer           to    sell       the        Senior Notes
         or any     beneficial             interest           therein         by any        form         of general             solicitation              or advertising                    including               but

         not     limited         to                    advertisement                  article            notice         or     other         communication
                                        any                                                                                                                                          published                in
                                                                                                                                                                                                                    any
         newspaper  magazine                            or    similar          medium              or     broadcast               over       television              or        radio        or        seminar        or

         meeting whose attendees                             have        been    invited           by general             solicitations                or advertising



                     13                          Either              the      purchaser             is    not and            is   not using the assets                           of and               throughout
         the     holding        and        disposition              of the           Senior        Notes           will      not       become          or       transfer             its    interest           to    an
         employee         benefit           plan or other                fund or arrangement                         subject           to    Title        of the Employee                             Retirement
         Income      Security              Act of            1974        as    amended             ERISA                            plan       subject          to    Section              4975e               of the
         Internal       Revenue             Code of 1986                  the        Code                or        governmental                    foreign           or    church            plan which               is

         subject    to     any        federal state                 foreign          or     local       law that          is    substantially                  similar to             the    provisions              of



                                                                                                  152
                                                                                                                                                                                            005451
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 171
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 195 of 266 PageID 8249
                                        Filed

        Section 406 of              ERISA               or    Section 4975                of the Code                   or    ii     the        purchasers                  purchase            holding             and

        disposition           of such          Senior           Notes           will     not        result         in         non-exempt                       prohibited              transaction             under

        Section 406 of              ERISA               or    Section 4975               of the Code                or         in    the        case of               governmental                      foreign      or

        church        plan      any      federal              state       foreign        or local          law that             is
                                                                                                                                     substantially                    similar          to    Section 406 of

        ERISA          or Section             4975            of the        Code         because              such       purchase                   holding            and        disposition             of      such

        Senior Notes             either                  is   not and           will not           become               subject           to    such           laws        or           is   covered           by    an

        exemption          from        all
                                              applicable               prohibited             transactions                   all    of the conditions                           of which are and                  will

        be    satisfied         upon      the       acquisition              of and            throughout                its
                                                                                                                                   holding            and       disposition                 of such         Senior

        Notes              the purchaser                  shall not          transfer         an        interest        in    such        Senior Notes                     to   any     transferee          unless

        such     transferee            meets            the    foregoing            requirements                    and               the           purchaser               and        any    fiduciaries            or

        other     Person                                                      such       Senior Notes
                                causing            it   to    acquire                                                   agree         to       the    fullest extent                   permissible under
        applicable            law      to      indemnify                  and      hold         harmless                the     Issuer              the        Co-Issuer                the    Trustee              the

        Servicer         the    Initial       Purchaser                the      Preference               Shares          Paying Agent and                             their respective                  Affiliates

        from      any    cost       damage               or     loss       incurred           by        them       as         result           of such           purchaser               not    meeting             the


        foregoing         requirements                   or    as         result    of    its
                                                                                                   transferring               its    interest             to      transferee                not meeting             the

        foregoing         requirements                    Any        purported           purchase               or transfer               of the Senior Notes                           to     purchaser or

        transferee         that     does       not           comply with               the         requirements                of this paragraph                            13         shall       be     null      and
        void     ab    initio



                       14              The      purchaser understands                               that      the       Co-Issuers                  may        receive                list   of participants

        holding        positions         in    its      securities          from       one         or    more book-entry                        depositories


                       15              The      purchaser                 agrees that              it    will not            offer    or        sell       transfer              assign        or       otherwise

        dispose of the Senior Notes                              or any         interest           therein         except                 pursuant              to    an exemption                  from         or in

             transaction        not subject                  to the registration                    requirements                   of the Securities                       Act and                  applicable
                                                                                                                                                                                             any
        state    securities         laws or the applicable                          laws of any                 other        jurisdiction                 and        ii in        accordance              with the

        Indenture          to which            provisions              the purchaser                    hereby agrees                it    is   subject


                       16              The purchaser                   is   not        member of                 the public               in the          Cayman Islands

                       17              The     beneficial                 owner      will
                                                                                                   agree to
                                                                                                                   treat       the    Senior Notes                     as unconditional                     debt of

        the Issuer       for tax         accounting                  and     financial             reporting            purposes


                       18              To     the        extent       required            as determined                       by     the       Is   suer       or the           Servicer       on        behalf       of

        the    Issuer the Issuer                                             notice                the                                           additional
                                                    may         upon                      to              Trustee             impose                                       transfer          restrictions            on

        the     Senior          Notes          to        comply             with       the         Uniting              and         Strengthening                      America                by        Providing

        Appropriate             Tools         Required               to     Intercept          and        Obstruct             Terrorism Act                         of 2001            the U.S             Patriot

        Act      and    other       similar             laws or regulations                        including             without           limitation                  requiring             each       transferee

        of      Senior Note            to     make            representations                 to    the Issuer           in    connection                  with such              compliance

                       19              The      purchaser understands that                                    to    the       extent           required               as    determined              by     the      Co
        Issuers         the     Co-Issuers                    may     amend            the         Indenture             and         with            respect           to       the     Issuer          only        the

        Preference            Share      Documents                     without           the       consent          of any           Holders               of the           Securities          and        without

        regard to         whether             or        not    such        amendment                    adversely             affects           the       interest          of the           Holders           of the

        Securities         to          remove any                restrictions             and           limitations           imposed                on    the Co-Issuers                    or the       Holders
        of     the     Securities             that           solely        relate        to        compliance                 with         Section               3c7                  and      ii        add        any

        requirements              that       are        necessary            for     compliance                    with       Rule         3a-7           if     at    any        time following                    the

        Closing         Date        the        Co-Issuers                 elect     to        rely       on     exclusion                 from            the     definition                 of investment

        company            under       Rule             3a-7    in    lieu of the exclusion                        under           Section           3c7
                       20              The          purchaser               understands                  that       the        Issuer
                                                                                                                                                may            enter            into     amendments                   or

        modifications             to     the       Servicing              Agreement                 without         the        consent              of any            Holders           of the          Securities

        and      without          regard           to    whether             or    not        such         amendment                  adversely                  affects           the       interest       of the

        Holders         of the Securities




                                                                                                   153
                                                                                                                                                                                              005452
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 172
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 196 of 266 PageID 8250
                                        Filed

                                 21                   The          purchaser                   agrees not                   to    cause               the        filing           of           petition             in    bankruptcy                    or

                                                                the         Issuer       before one                                                               have
                winding              up    against                                                                    year and              one           day                 elapsed since                        the    payment               in    full

                of the Notes                or        if
                                                           longer             the applicable                     preference                     period          in     effect



                                 22                   The             purchaser                 acknowledges                           that           the        Co-Issuers                        the       Servicer               the         Initial

                Purchaser                 and     others               will        rely       upon         the        truth       and           accuracy                of the              foregoing              acknowledgments
                representations                       and        agreements                    and        agrees that                 if
                                                                                                                                           any of the acknowledgments                                               representations                     or

                agreements                 deemed                to     have        been            made by            it
                                                                                                                            by        its       purchase               of the Senior Notes                           or any          beneficial

                interest         therein              are        no         longer        accurate               it    shall          promptly                  notify        the           Co-Issuers               the       Servicer               and
                the      Initial          Purchaser                     If    the        purchaser               is    acquiring any                            Senior Notes                       or    any        beneficial                 interest

                therein          as         fiduciary                 or agent            for one              or     more        institutional accounts                                      it
                                                                                                                                                                                                   represents             that       it    has sole
                investment                  discretion                  with            respect           to     each            such           account                and        it    has         full
                                                                                                                                                                                                              power            to    make             the

                foregoing                 acknowledgments                                representations                     and           agreements                   on    behalf of such                       account


   Transfer         Restrictions                  Applicable                       to    Regulation                         Global              Notes



                Each purchaser of                                beneficial               interest              in     Regulation                              Global Note                   will be          further          deemed                and
   each     transferee           of          beneficial                     interest                                                            Global            Note         will          be                                    deemed
                                                                                               in
                                                                                                          Regulation                                                                                 required or                                        in

   addition     to       making            the    representations                             set forth              in paragraphs                                                      and                through            22          above         in

   Transfer               Restrictions                 Applicable                       to Rule           144A         Global              Notes                to represent                  and
                                                                                                                                                                                                         agree as follows


                The       purchaser               is       aware            that        the    Senior Notes                      have           not been                and       will not               be registered                under           the

   Securities           Act      or       any     other            applicable                   state          securities                  law       and        the         sale        of     such          Senior           Notes            or     any
   beneficial           interest          therein          to     it    is    being made                   in reliance                     on    the       exemption                    from registration                          provided            by
   Regulation                  and        understands                       that    the        Senior            Notes           offered                  in reliance                  on     Regulation                      will        bear the

   appropriate           legend set forth                        in paragraph                              above            in    Transfer                            Restrictions                 Applicable                 to    Rule         144A
   Global       Notes            and        will           be     represented                       by     one        or     more Regulation                                       Global               Notes             The        purchaser

   acknowledges                 that        no        representation                          is     made             by     the           Co-Issuers                   or    the            Initial         Purchaser               as         to    the

   availability          of any           exemption                    under            the     Securities              Act           or other                 applicable               laws        of any           other         jurisdiction

   for    resale        of the         Senior Notes                           The         purchaser                  and         each           beneficial               owner               of the          Senior           Notes            or     any
   beneficial           interest therein                   that        it   holds        is    not and               will not              be         U.S             Person           as defined              in Regulation                          and
   its    purchase        of    the       Senior Notes                       or any            beneficial              interest             therein             will        comply with                      all    applicable                 laws in

   any jurisdiction               in which                 it    resides            or    is    located              and     will be                 in         principal               amount of not                     less than             U.S.$

   250000            The        purchaser                  has        such         knowledge                    and     experience                        in    financial               and        business              matters           as    to    be

   capable      of evaluating                    the            merits         and        risks           of    its    investment                     in        Senior         Notes               or    any        beneficial                 interest

   therein      and        it    and        any        accounts                    for    which            it    is
                                                                                                                       acting              are       each             able    to        bear the economic                            risk        of    its


   investment              Before               any         interest               in          Regulation                         Global              Note             may         be        offered               resold           pledged             or

   otherwise            transferred              to             person
                                                                                   who        takes        delivery               in       the       form             of an       interest              in         Rule       144A             Global

   Note      the transferor                and        the transferee                      will be          required              to        provide             the Trustee                   with written                certifications                 as

   to    compliance             with the transfer restrictions



   Transfer         Restrictions                  Applicable                       to    Class                 Notes



                Each           purchaser               of Class                         Notes            acquiring such                         Class                  Notes            in    the        initial         offering              will    be

   required        to    enter        into            Subscription                       Agreement                    with the Issuer                          or      otherwise                   provides          the      Issuer            with

   certification           pursuant               to       which              each        such           purchaser               will           be    required               to        represent              and        agree       and             each

   subsequent            transferee              will be              required            to represent                 and        agree               on        its    own        behalf            as follows             terms used                   in

   this
           paragraph            that      are    defined                in    Rule            44A         are       used herein                  as defined                  therein


                                                      The         purchaser                    is         Qualified               Institutional                       Buyer and                    is    aware           that       the        sale     of

                Class                Notes        to       it    is    being made                    in   reliance               on    an exemption                          from the registration                            requirements

                provided              by Section                  42           and        is   acquiring               the       Class                    Notes         for       its    own         account             and        not        for the

                account              of
                                           any        family or other                          trust       any         family member                             or     any        other           person                In     addition              the

                purchaser                 has such               knowledge                    and        experience               in        financial                 and     business matters                           as to      be     capable
                of evaluating                   the        merits            and        risks of          its    investment                     in    Class                 Notes and                    the purchaser                    is   able     to

                bear the economic                               risk of the purchasers                                investment


                                                                                                                       154
                                                                                                                                                                                                                          005453
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 173
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 197 of 266 PageID 8251
                                        Filed

                                            The      purchaser                 understands                      that     the       Class                     Notes            are        being         offered              only         in


        transaction             not         involving                          public          offering                in     the       United                States           within            the        meaning                of the
                                                                 any
        Securities         Act          the        Class              Notes          have           not         been         and        will not              be        registered               under        the           Securities

        Act       and      if     in    the        future        the      purchaser                 decides to offer resell                                        pledge or otherwise                                 transfer           the

        Class         Notes such                     Class               Notes           may be offered resold pledged                                                    or otherwise                      transferred                  only
        in    accordance               with the                                in respect              of such                Class                    Notes            set    forth            in            below            and        the
                                                            legend
        restrictions            set forth           in the Indenture                          The purchaser acknowledges                                                 that       no     representation                      is   made
        by    the    Issuer the                   Servicer          or     the       Initial          Purchaser                   or    any         of their respective                               Affiliates             as     to    the

        availability            of any            exemption               under          the        Securities               Act or other                                                 laws of any jurisdiction
                                                                                                                                                              applicable
        for resale         of the Class                       Notes


                                            The      purchaser                 agrees          that        it    will        not offer                 or     sell       transfer                assign            or       otherwise

        dispose of the Class                              Notes           or    any
                                                                                          interest              therein            except                    pursuant to an                          exemption               from             or

        in        transaction                 not        subject           to       the        registration                   requirements                         of     the            Securities               Act        and         any
        applicable              state        securities              laws           or     the        applicable                   laws                of    any         other            jurisdiction                  and         ii        in

        accordance              with the Indenture                          to which                provisions                the purchaser                        agrees           it    is
                                                                                                                                                                                                subject


                                            The      purchaser                 is    not       purchasing                    the        Class                 Notes            with                  view         to     the      resale
        distribution              or        other        disposition                 thereof               in        violation               of        the        Securities                Act              The            purchaser
        understands               that        the       Class              Notes              will     be         highly           illiquid                 and     are        not        suitable            for        short-term

        trading         The            Class              Notes           are            leveraged                   investment                   in        the    Collateral                  Obligations that                          may
                     the        Class               Notes           to                                                                                        in        value                                      in respect                 of
        expose                                                            disproportionately                             large          changes                                           Payments
        the    Class              Notes            are    not guaranteed                       as     they           are      dependent                      on    the        performance                    of the            Issuers

        portfolio       of Collateral                    Obligations                     The purchaser understands                                            that        an    investment                    in the          Class

        Notes       involves            certain          risks including                       the risk of loss                        of     all      or         substantial
                                                                                                                                                                                            part        of    its      investment
        The     purchaser               has had            access          to       such       financial               and         other            information concerning                                    the        Issuer the
        Class           Notes               and      the       Collateral             as       it     deemed                 necessary                  or                                      in     order to              make             an
                                                                                                                                                                  appropriate
        informed           investment                   decision            with respect                        to     its    purchase                  of the           Class                   Notes             including                  an

        opportunity to ask questions                                     of and       request              information from                             the Issuer              and        the        Initial          Purchaser


                                            In     connection                  with           the     purchase                    of     Class                     Notes                                                     no      such
                                                                                                                                                                                     provided                     that

        representation                 is    made with               respect             to    the Servicer                   by        any         Affiliate            of or account                       serviced             by the
        Servicer                   none            of the Co-Issuers                          the     Trustee                the        Initial             Purchaser                any        Hedge             Counterparty
        or the      Servicer            is    acting        as           fiduciary            or financial                   or investment                        adviser           for the            purchaser                  ii the
        purchaser          is     not relying               for purposes                      of making                                investment                  decision               or otherwise
                                                                                                                         any                                                                                                upon any
        advice        counsel               or     representations                    whether                    written           or        oral           of the         Co-Issuers                       the     Trustee               the

        Initial     Purchaser                     any    Hedge            Counterparty                      or        the     Servicer                  or                of their respective                               Affiliates
                                                                                                                                                              any
        other       than     in    the        Offering           Memorandum                           and         any        representations                        expressly                   set    forth           in      written

        agreement            with           such         party           iii none                of    the           Co-Issuers                   the        Trustee            the         Initial          Purchaser                   any
        Hedge        Counterparty                    or the Servicer                     or any        of their respective                                  Affiliates          has given to the purchaser

        directly        or       indirectly              through               any       other         Person                or    documentation                           for       the        Class                  Notes             any
        assurance               guarantee                 or     representation                       whatsoever                       as         to    the        expected                or         projected              success
        profitability                  return            performance                     result                 effect            consequence                            or     benefit                including                    legal

        regulatory           tax financial                     accounting                     or otherwise                    of the Class                          Notes            or an           investment                therein

        iv      the purchaser                     has consulted                 with       its      own         legal regulatory tax business                                                   investment                   financial

        and       accounting                 advisors            to       the        extent           it        has      deemed                   necessary                    and         it        has     made            its         own
        investment              decisions               including               decisions              regarding                   the       suitability of any                           transaction                  pursuant to
        the    documentation                      for the Class                      Notes based upon                                  its   own        judgment                and         upon any advice from
        such      advisors             as    it   has deemed                necessary and                        not upon                any           view        expressed by the Co-Issuers                                            the

        Trustee         the       Initial          Purchaser                         Hedge             Counterparty                          or     the      Servicer            or                   of their respective
                                                                           any                                                                                                            any
        Affiliates                     the        purchaser has                  determined                     that        the    rates               prices       or        amounts                 and     other          terms of
        the     purchase               and         sale        of     the        Class                     Notes             reflect              those            in     relevant                   market            for        similar

        transactions              vi         the purchaser                  is
                                                                                    purchasing                  the      Class                Notes           with             full
                                                                                                                                                                                          understanding                      of     all       of
        the    terms       conditions                   and      risks         thereof           economic                     and        otherwise and                              it    is    capable            of assuming




                                                                                                       155
                                                                                                                                                                                                              005454
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 174
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 198 of 266 PageID 8252
                                        Filed

         and     willing        to    assume            financially              and        otherwise               those       risks           and        vii     the     purchaser             is


         sophisticated          investor



                                              The        purchaser              is                   Qualified           Institutional            Buyer and                             Qualified

         Purchaser                   the     purchaser             is   acquiring          the       Class           Notes        as    principal           for    its    own     account           for

         investment        and        not for sale in connection                           with any distribution                       thereof                the purchaser               was       not

         formed        solely        for    the    purpose              of investing             in the       Class             Notes           except when                each        beneficial

         owner      of the       purchaser              is         Qualified              Purchaser                       to   the     extent         the    purchaser            is      private

         investment        company                formed            before       April          30 1996              the       purchaser           has      received         the        necessary
         consent       from     its    beneficial            owners                   the purchaser                 is   not      broker-dealer               that       owns      and     invests

         on        discretionary              basis          less       than     $25000000                   in     securities             of    unaffiliated             issuers                   the

         purchaser        is    not          pension               profit-sharing               or    other       retirement            trust      fund       or    plan      in       which        the


         partners beneficiaries                    or    participants                or   affiliates
                                                                                                             may         designate          the    particular             investment           to    be

         made             the        purchaser           agrees          that    it   shall      not hold           such       Class             Notes        for the       benefit           of any

         other    Person        and        shall    be       the    sole      beneficial             owner        thereof       for     all
                                                                                                                                                purposes           and     that    it    shall      not

         sell    participation             interests         in the       Class            Notes        or    enter        into      any      other        arrangement             pursuant to
         which      any        other        Person           shall       be     entitled         to          beneficial           interest            in    the    dividends             or    other

         distributions          on     the        Class              Notes        except              when        each         such     other         Person         is                 Qualified
         Institutional         Buyer and                           Qualified Purchaser                       and               the     purchaser            understands            and
                                                                                                                                                                                              agrees
         that    any     purported           transfer         of the Class                      Notes        to          purchaser          that      does        not     comply with               the

         requirements           of    this
                                              paragraph shall be null and                              void ab initio



                                      The      purchaser                understands             that        the   Class               Notes                 will     be     represented              by
         either    one    or    more Class                    Note        certificates           which        will        bear the legend substantially                            in the       form

         set forth       below        unless       the Issuer            determines             otherwise            in accordance                with applicable                 law     and

         may      only     be        resold        pledged              or    transferred              to    Qualified            Institutional              Buyers          who         are     also

         Qualified Purchasers                      The purchaser understands                                 that    before          the    Class            Notes        may      be     offered

         resold pledged               or otherwise             transferred                the   transferee           will be         required         to    provide        the Trustee              and

         the Issuer       with         written       certification               as to compliance                   with the transfer                  restrictions



         THE       NOTES
                    REPRESENTED  HEREBY  HAVE NOT BEEN AND WILL NOT BE
  REGISTERED  UNDER THE UNITED STATES SECURITIES ACT OF 1933 AS AMENDED THE
   SECURITIES ACT AND THE ISSUER HAS NOT BEEN REGISTERED UNDER THE UNITED
   STATES INVESTMENT   COMPANY ACT OF 1940 AS AMENDED THE INVESTMENT
   COMPANY ACT THE NOTES REPRESENTED HEREBY HAVE NOT BEEN OFFERED SOLD
  PLEDGED OR OTHERWISE TRANSFERRED           EXCEPT         TO    PERSON WHOM THE SELLER
  REASONABLY       BELIEVES     IS    QUALIFIED     INSTITUTIONAL       BUYER      QUALIFIED
  INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES
  ACT PURCHASING FOR ITS OWN ACCOUNT IN                        TRANSACTION       MEETING THE
  REQUIREMENTS       OF RULE 144A SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE IN
  ACCORDANCE WITH RULE l44A WHO IS ALSO                 QUALIFIED PURCHASER        QUALIFIED
  PURCHASER         WITHIN    THE  MEANING    OF  SECTION       3c7    OF   THE    INVESTMENT
  COMPANY ACT        THAT   WAS NOT FORMED FOR         THE   PURPOSE   OF  INVESTING     IN THE
  ISSUER EXCEPT WHEN EACH BENEFICIAL OWNER OF THE PURCHASER                     IS   QUALIFIED
  PURCHASER AND THAT               HAS RECEIVED THE NECESSARY            CONSENT      FROM ITS
  BENEFICIAL OWNERS WHEN THE PURCHASER               IS     PRIVATE  INVESTMENT COMPANY
  FORMED ON OR BEFORE APRIL 30 1996           IS NOT       BROKER-DEALER THAT OWNS AND
  IN VESTS  ON        DISCRETIONARY    BASIS LESS THAN $25000000 IN SECURITIES OF
  UNAFFILIATED      ISSUERS AND        IS NOT      PENSION PROFIT-SHARING            OR OTHER
  RETIREMENT TRUST FUND OR PLAN IN WHICH THE PARTNERS                      BENEFICIARIES OR
  PARTICIPANTS     OR AFFILIATES MAY DESIGNATE THE PARTICULAR INVESTMENT TO BE
  MADE         IN       PRINCIPAL AMOUNT    OF NOT LESS THAN U.S.$250000               FOR THE
  PURCHASER     AND        IN ACCORDANCE WITH      ALL APPLICABLE SECURITIES LAWS OF
  ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION EACH
  TRANSFEROR      OF THE NOTES REPRESENTED        HEREBY OR ANY BENEFICIAL INTEREST

                                                                                             156
                                                                                                                                                                            005455
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 175
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 199 of 266 PageID 8253
                                        Filed

  THEREIN  WILL PROVIDE NOTICE OF THE TRANSFER         RESTRICTIONS   AS SET FORTH
  HEREIN TO ITS PURCHASER     EACH PURCHASER OF THE NOTES REPRESENTED HEREBY
  WILL BE REQUIRED TO MAKE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS
  SET FORTH    IN THE INDENTURE        THE NOTES REPRESENTED       HEREBY   MAY BE
  PURCHASED   BY OR TRANSFERRED     TO     BENEFIT PLAN INVESTOR OR CONTROLLING
  PERSON EACH AS DEFINED IN THE INDENTURE          ONLY UPON THE SATISFACTION    OF
  CERTAIN CONDITIONS    SET FORTH IN THE INDENTURE      ANY TRANSFER IN VIOLATION
  OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT WILL BE VOID AB INITIO AND
  WILL   NOT    OPERATE    TO   TRANSFER     ANY   RIGHTS   TO    THE   TRANSFEREE
  NOTWITHSTANDING     ANY INSTRUCTIONS      TO THE CONTRARY TO TIlE ISSUER THE
  TRUSTEE OR ANY INTERMEDIARY         IN ADDITION   TO THE FOREGOING THE ISSUER
  MAINTAINS THE RIGHT TO RESELL ANY NOTES PREVIOUSLY TRANSFERRED            TO NON-
  PERMITTED HOLDERS OR NON-PERMITTED BENEFIT PLAN INVESTORS AS DEFINED IN
  THE INDENTURE     IN ACCORDANCE      WITH AND SUBJECT TO THE TERMS         OF THE
  INDENTURE

           THE FAiLURE
                    TO PROVIDE THE ISSUER AND ANY PAYING AGENT WHENEVER
  REQUESTED  BY THE ISSUER OR THE SERVICER ON BEHALF OF THE ISSUER WITH THE
  APPLICABLE U.S FEDERAL INCOME TAX CERTIFICATIONS GENERALLY AN INTERNAL
  REVENUE SERVICE FORM W-9 OR APPLICABLE SUCCESSOR FORM IN THE CASE OF
  PERSON THAT   IS   UNITED STATES PERSON WITHIN     THE MEANING OF SECTION
  7701A30 OF THE CODE OR AN APPROPRIATE INTERNAL REVENUE SERVICE FORM W-8
  OR APPLICABLE SUCCESSOR FORM IN THE CASE OF PERSON THAT IS NOT    UNITED
  STATES PERSON WITHIN    THE MEANING OF SECTION 770 1A30 OF THE CODE MAY
  RESULT IN THE IMPOSITION OF U.S FEDERAL WITHHOLDING FROM PAYMENTS TO THE
  HOLDER IN RESPECT OF THE NOTES REPRESENTED HEREBY

           THE NOTES REPRESENTEDHEREBY MAY NOT BE ACQUIRED OR HELD BY      ANY
  EMPLOYEE BENEFIT    PLAN WITHIN THE MEANING OF SECTION 33 OF THE EMPLOYEE
  RETIREMENT INCOME SECURITY ACT OF 1974 AS AMENDED ERISA THAT IS SUBJECT
  TO TITLE    OF ERISA II ANY PLAN DESCRIBED BY SECTION 4975e1 OF THE
  INTERNAL REVENUE CODE OF 1986 AS AMENDED THE CODE THAT IS SUBJECT TO
  SECTION 4975 OF THE CODE OR III ANY ENTITY WHOSE UNDERLYING ASSETS INCLUDE
  PLAN ASSETS OF ANY PLAN DESCRIBED IN          OR II BY REASON OF       PLANS
  INVESTMENT IN SUCH ENTITY EACH OF      II AND III    BENEFIT PLAN INVESTOR
  EXCEPT IN ACCORDANCE WITH THE RESTRICTIONS   SET FORTH IN THE INDENTURE

           EACH TRANSFEREE WILL BE REQUIRED TO DELIVER                                                                             TRANSFEREE CERTIFICATE
  IN   FORM PRESCRIBED   IN THE INDENTURE


                                       The purchaser              will provide             notice          to each     Person       to   whom                               to    transfer
                                                                                                                                                      it
                                                                                                                                                            proposes
           any    interest      in    the    Class           Notes       of the          transfer          restrictions      and    representations                 set   forth         in the

           Indenture       including          the exhibits          referenced             in the Indenture



                                       The        purchaser        understands                 that   the        Indenture    permits the                 Issuer     to   compel          any
           Holder      of the        Class               Notes    who     is    determined                 not to     have    been                   Qualified            Institutional

           Buyer and                    Qualified          Purchaser           at   the    time of acquisition                  of the Class                  Notes       to     sell    such
           Class        Notes         or to       sell    such    Class         Notes           on    behalf of such                                 to      Person        that          both
                                                                                                                              purchaser                                             is

                   Qualified Institutional                   Buyer and                     Qualified Purchaser                     in     transaction
                                                                                                                                                                   exempt from             the

           registration      requirements                 under    the    Securities            Act


                        10             The        purchaser acknowledges                         that       no    action   was taken            or    is
                                                                                                                                                            being contemplated
           by    the   Issuer        that   would permit                  public          offering          of the     Class             Notes The             purchaser            further

           acknowledges              that    no     action       was taken          or    is
                                                                                                being contemplated                 by the Issuer              that    would permit
           possession or distribution                      of the Offering            Memorandum                    or any    amendment thereof                      or supplement

           thereto     or any         other        offering       material          relating          to    the    Securities       in
                                                                                                                                          any    jurisdiction              other         than

                                                                                          157
                                                                                                                                                                      005456
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 176
Case 3:21-cv-00538-N Document 26-21 of    24206/09/21 Page 200 of 266 PageID 8254
                                       Filed
        Ireland          where          or in       any        circumstances                  in       which             action         for those          purposes                is   required                  Nothing
        contained          in the          offering            memorandum relating                                  to    the         Class          Notes            shall       constitute                 an    offer          to

        sell   or         solicitation              of an          offer         to    purchase                          Class                Notes        in                jurisdiction                    where           it    is
                                                                                                              any                                                    any
        unlawful          to    do    so     absent the taking                        of such          action        or the availability                        of an exemption                         therefrom



                     11                 The purchaser understands                                       that        in    the       case      of any        supplemental                         indenture              to    the

        Indenture          that       requires            consent            of        one        or     more Holders                        of the        Class                  Notes                the    Indenture

        permits the Amendment                             Buy-Out Purchaser                              to       purchase             Class          Notes            from        any        Non-Consenting
        Holder      thereof           at     the    applicable               Amendment Buy-Out                                      Purchase          Price            and        such        Non-Consenting
        Holder      will        be required               to    sell    such           Class             Notes            to    the     Amendment                     Buy-Out Purchaser                            at    such

        price



                     12                 The        purchaser                understands                      that    the         Stated         Maturity                of the           Class                    Notes            is


        subject      to    multiple           extensions                of four                          each        without              consent          of                Holders              of Securities                    at
                                                                                            years                                                                any
        the    option of the Issuer                       if   directed            by the Servicer                        upon         satisfaction             of certain              conditions


                     13                    The      purchaser               will        not        at    any         time             offer    to    buy         or     offer          to     sell      the       Class

        Notes       by any             form         of general                   solicitation                or     advertising                 including                   but     not           limited          to        any
        advertisement                  article           notice        or    other          communication                           published          in         newspaper magazine or
                                                                                                                                                                any
        similar     medium              or    broadcast over television                                  or radio              or     seminar         or    meeting whose attendees have

        been     invited         by general              solicitations                 or    advertising



                     14                 The        beneficial           owner            will      agree            to treat           for    U.S      federal              income            tax       purposes
        the    Preference             Shares            as equity           of the Issuer                                the    Notes         as indebtedness                      of the Issuer                   and

        the Issuer         as         partnership               except            to the extent                   the Issuer            can    no longer be                  treated              as     partnership

        as       result        of any         election                  the           Issuer changes                       in    ownership             of the Issuer                        or     changes              in the
                                                                   by
        manner       in    which            the equity             of the Issuer                  is    traded                The      beneficial           owner            will       be        deemed           to    have

        acknowledged                   that        the    Issuer            is    not       authorized                   to                     in    activities                 that       could            cause       it        to
                                                                                                                                engage
        constitute              finance            or    lending            business for                     U.S         federal          income           tax       purposes                and       agrees        that           it



        will report            its   investment                in the       Notes        consistent                 with such              limitation




                     15                 The        beneficial               owner            if    not              U.S Person                  either                  is   not             bank within                      the

        meaning           of Section               881c3A                          of the          Code             as        defined         below             in    paragraph                  23          or   ii         is


        person       that        is     eligible           for       benefits            under               an     income              tax    treaty           with         the        United               States          that

        eliminates             United         States          federal        income               taxation           of Unites                States       source interest not attributable

        to      permanent               establishment                   in the          United               States             The       beneficial             owner            is    not        purchasing                 the

        Class            Notes        in order           to    reduce            its   United           States           federal          income        tax          liability          or    pursuant to                         tax

        avoidance          plan



                     16                 To       the     extent         required              as        determined                    by the Issuer              or        the    Servicer              on behalf of
        the                     the                                                                                                          and     the        Indenture
               Issuer                      Issuer        may           upon            notice           to     the       Trustee                                                            Registrar              impose

        additional              transfer           restrictions                  on      the           Class                    Notes          to     comply                 with            the        Uniting              and

        Strengthening                 America                 by     Providing                                                  Tools         Required                to     Intercept                 and        Obstruct
                                                                                             Appropriate
        Terrorism Act                  of 2001             the U.S                 Patriot         Act             and        other       similar          laws         or       regulations                  including

        without          limitation              requiring             each           transferee              of          Class               Note         to    make            representations                        to        the

        Issuer      in   connection                with such            compliance



                     17                 The         purchaser               agrees           not         to       cause          the      filing       of              petition              in    bankruptcy                      or

        winding          up     against          the Issuer             before one                year and               one        day    have       elapsed              since        the       payment               in    full


        of the Notes             or     if   longer            the     applicable             preference period                           in effect




                     18                 The purchaser                   is       not        member of                    the public            in the      Cayman                 Islands



                     19                 The        beneficial               owner           will
                                                                                                       agree         to       treat    the     Class                 Notes        as     unconditional                       debt

        of the Issuer             for      tax accounting                   and        financial              reporting               purposes




                                                                                                       158
                                                                                                                                                                                                 005457
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 177
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 201 of 266 PageID 8255
                                        Filed

                      20                 The        purchaser understands                                that        prior to          any        sale       or other            transfer             of any         interest

        in    Class             Notes               or     the       transferee           as applicable                      will be                                  to                         to    the       Issuer     and
                                              it
                                                                                                                                                 required                   provide
        the Trustee               duly executed                       transfer         certificate                                            in    the form                                      in       the    Indenture
                                                                                                                substantially                                              provided
        and       such     other        certificates                 and    other       information as they                             may         reasonably                   require              to    confirm         that

        the       proposed          transfer              complies              with      the        restrictions                 in        the     legend            placed               on each               certificate

        representing              the Class                 Notes           and       in the       Indenture



                      21                 The        purchaser understands                                that        to the       extent           required as determined                                       by   the    Co
        Issuers           the     Co-Issuers                may amend                    the         Indenture                and           with        respect             to        the        Issuer           only       the

        Preference              Share      Documents                       without           the     consent               of any           Holders              of the          Securities                 and      without

        regard        to    whether            or     not        such        amendment                    adversely               affects           the       interest            of the              Holders           of the
        Securities          to           remove any                   restrictions             and        limitations              imposed              on       the       Co-Issuers                 or the         Holders
        of     the    Securities                   that     solely           relate          to      compliance                   with            Section              3c7                  and            ii     add       any
        requirements               that        are                               for     compliance                       with     Rule           3a-7        if      at                time                                 the
                                                          necessary                                                                                                          any                       following
        Closing            Date         the        Co-Issuers               elect        to       rely         on     exclusion               from           the       definition                 of        investment
        company             under         Rule        3a-7 in lieu of the exclusion                                       under        Section           3c7
                      22                 The         purchaser                  understands                    that        the     Issuer              may         enter          into           amendments                     or

        modifications               to    the        Servicing              Agreement                    without           the     consent              of any             Holders              of the           Securities

        and       without         regard             to    whether              or     not         such        amendment                     adversely                affects              the        interest        of the
        Holders           of the Securities


                      23                 The purchaser understands and                                              agrees       that       no     purchase                or transfer                of the Class
        Notes              to       purchaser                   or    transferee          that           has        represented               that      it    is           Benefit Plan Investor                             as
        defined       in Section               342          of the Employee                        Retirement                Income               Security            Act of 1974                      ERISA                    or

             Controlling            Person            as         defined           under           the     Indenture                   will       be     effective                and        the           Issuer     or     the

        Indenture           Registrar              will     not recognize                     or                          such     purchase                 or   transfer               if   such                               or
                                                                                                    register                                                                                                purchase
        transfer          would     result           in Benefit Plan Investors
                                                                                                               owning            25%          or    more of                the
                                                                                                                                                                                  aggregate outstanding
        amount of Class                             Notes            determined               pursuant                to    Section           342             of      ERISA                29         C.F.R Section
        25 10.3-101 and                  the       Indenture               or   ii      will be           permitted               if   such        purchase                or transfer                will result           in

        prohibited          transaction               under           Section 406 of                     ERISA             or Section              4975 of             the Internal                   Revenue            Code
        of 1986           the    Code                 or        in    the case          of         governmental                    foreign              or church                plan            violation            of any
        substantially             similar            federal               state       foreign            or        local        law          The           purchaser                 or     transferee               further

        understands              and     agrees            that       any    transfer             in violation               of the applicable                                                   of the Indenture
                                                                                                                                                                      provisions
        will be       null       and     void         ab        initio          For purposes                   of the        determination                       described                 in clause                    of the

        preceding           sentence                the    Class                Notes         held by               the    Trustee            the       Servicer                           of their respective
                                                                                                                                                                                 any
        affiliates         as     defined             in    29        C.F.R Section                       2510.3-10103                                 and                  other                                          have
                                                                                                                                                                 any                        persons that
        represented              that     they            are     Controlling                 Persons               will     be        disregarded                 and           will        not       be        treated        as

        outstanding              unless            such         person           is    also              Benefit            Plan        Investor                 The        purchasers                      acquisition
        holding           and     disposition               of the           Class                 Notes            will    not        result          in        prohibited                  transaction                under
        Section 406 of                 ERISA              or Section             4975         of    the        Code         or     in       the case             of        governmental                          foreign     or
        church        plan          violation               of       any     substantially                 similar           federal              state       foreign            or     local          law           because
        such purchase                                     and                                                                                                    become
                                       holding                       disposition             either                  is    not and           will not
                                                                                                                                                                                       subject             to    such      laws
        or           is    covered         by an            exemption                 from         all    applicable               prohibited                 transactions                      all    conditions            of
        which        are    and    will be           been            satisfied        throughout                its       holding           and     disposition                  of such              Class           Notes
        The       purchaser and                any fiduciary                    or other           Person            causing                to acquire                the Class                   Notes                         to
                                                                                                                                       it
                                                                                                                                                                                                                  agree
        the    fullest extent             permissible                  under          applicable               law         to indemnify                 and      hold harmless the Issuer the
        Co-Issuer           the     Trustee                the        Servicer           the                        Purchaser                the       Preference                 Shares
                                                                                                   Initial
                                                                                                                                                                                                      Paying          Agent
        and       their respective                  Affiliates             from                                                             loss       incurred                   them
                                                                                       any        cost         damage             or                                        by                    as            result     of
        breach       of the representations                            set forth         in       this
                                                                                                          paragraph               23          and       paragraph                 24             If    the       purchaser
        is   an    insurance
                                        company                 investing             through            its
                                                                                                               general           account               as defined                in   PTCE                 95-60      for    so

        long as       it    holds the Class                           Notes such purchaser                                                         that      the percentage                       of the assets of
                                                                                                                           represents
        such       insurance                                                    account                                                                                                                     ERISA
                                       company                  general                            that        may be            treated           as       plan assets                     under                           and
        the    Code        will always remain                         below           25% as             determined                pursuant to                   ERISA            and        the      Code



                                                                                                     159
                                                                                                                                                                                                       005458
Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 178
Case 3:21-cv-00538-N Document 26-21 of    24206/09/21 Page 202 of 266 PageID 8256
                                       Filed
                          24                           The         funds         that          the    purchaser                  is    using           or      will       use        to    purchase            the     Class

        Notes         are_                  are       not_              check         one            assets          of         person            who        is   or      at    any       time while the Class

        Notes         are      held by the purchaser will be                                                    an employee                       benefit           plan          as      defined         in   Section          33
        of    ERISA              that       is    subject           to Title               of    ERISA                               plan              described in Section                         4975e                   of the

        Code         that      is     subject          to    Section 4975 of the Code                                       or              an entity               whose underlying                       assets       include


        plan         assets            of either             of the foregoing                         by reason of the investment                                          by an           employee             benefit         plan
        or    other        plan in the entity                           within the                  meaning of Section                             342              of    ERISA             or    29      C.F.R Section
        25 10.3-101                 the          plans        and         persons described                                in    clauses                                  and                 being       referred           to    as

        Benefit Plan Investors


                                                       The         purchaser               is_                  is    not_                 check            one          the      Issuer the              Co-Issuer               the

        Servicer                             other                                             than         Benefit Plan Investor                                    that       has discretionary
                            or      any                     person other                                                                                                                                              authority

        or control             with respect                  to the assets                 of the Issuer                   or         person           who          provides investment                         advice for

        fee     direct or                  indirect           with respect                     to    the        assets           of the Issuer or                                    affiliate            as      defined          in
                                                                                                                                                                          any
        29    C.F.R              Section 25                 10.3-101f3                           of        any        such            person             any           such           person               Controlling
        Person

                          25                 The         purchaser                   agrees           to        provide               and          agrees            it        will       cause        any       subsequent
       transferee              of   its     Class                Notes          to    provide               the       Indenture                  Registrar                      appropriate               documentation

       required           under            the    Code             and      the       applicable                 Treasury                  regulations               establishing                 that     the       beneficial

       owner of             the       Class                 Notes         is    either               non-U.S                    person           e.g         an      IRS        Form            W-8BEN            or    an      iRS
       Form         W-8IMY                 with appropriate                          attachments                     or         U.S         person           e.g           an     IRS Form              W-9          and            if


       such     beneficial                 owner            is     treated           as         partnership S-corporation                                         or      grantor          trust for           U.S      federal

       income            tax     purposes                    written            representation                       from such               beneficial                owner           that            there     will      not be

       any     interests              in     such           beneficial               owner            where               substantially                  all      of the          value          of such          interest          is


       attributable              to    the       value of the Class                                 Notes        proposed                   to    be     transferred              to      such      beneficial          owner
       together           with the value                      of any            Class                Notes Holding                           Preference                   Shares          and     Preference               Shares

       already           held         by         such        beneficial                owner           and            ii         such            beneficial               owner            is    not           part     of        any

       arrangement                     principal                                     of which              is    to    cause the Class                              Notes            and      Preference             Shares        to
                                                              purpose
       be    treated           as     owned            by        100      persons or                  less       within               the     meaning               of Treasury                  Regulation             section


       1.7704-1h                      The        purchaser agrees                         to    provide                properly completed newly                                           executed         U.S        tax    form

       and     other        certificate                in    each         of the following                       circumstances                                 no    later        than        120      days      prior to         the

       expiration              if applicable                       of the       last       previously provided                               U.S            tax   form or certificate                          ii upon            any

       change            of circumstance                           that        would cause                      that        the        last       previously                   provided             U.S        tax     form        or

       certificate             to     be    incorrect               and        iii upon                     request              by        the    Issuer          or      the     Indenture             Registrar               The

       purchaser agrees that                            if    it    fails       to   provide                    properly completed newly                                          executed           U.S        tax    form        or

       other        certificate             no        later      than       120       days          prior       to    the        expiration                 of the         last      previously provided                        U.S
       tax    form          or        if    earlier           within            the       time        specified                 in                request            by        the     Issuer        or    the       Indenture
                                                                                                                                       any
       Registrar            which                shall       not be            less       than        30    days                the        Issuer        will       have          the      unconditional               right       to

                     such
                                                                                                                                                                                            person chosen
       cause                     purchaser              to       sell                and       all    Class                 Notes           to     the Issuer              or to                                           by     the
                                                                          any
       Issuer        or the         Issuers agent                    on such terms                     as the          Issuer          may choose                        For this purpose                      an IRS Form

       W-8IMY or                      any        successor                form         thereto              will          be     deemed                to    expire            upon        the      expiration             of any

       withholding                  statement or                   U.S         tax   forms associated                            with such IRS Form                              W-8IMY

                          26                 The         purchaser                   understands                     and        agrees that                  the       Issuer          will      not      recognize               any
       transfers          of Class                     Notes         if   the        proposed              transfer              will       cause the Issuer                      to      have      more than           ninety-

       nine         beneficial              owners               as       determined                  for
                                                                                                                 purposes                  of the           provisions                 of Treasury               Regulation
       section           1.7704-1h                     of     its    Class                 Notes           and        Preference                  Shares            unless        it      receives        the     consent          of

       all   of the Holders                      of the Preference Shares                                   and        an                          of counsel to the effect                              that    Holders           of
                                                                                                                                opinion
       the    Notes            will        not recognize                  gain        or       loss    for       U.S            federal           income            tax        purposes           as       result       of such

       transfer           and         will       be    subject            to    U.S        federal              income               tax    on     the       same amounts                       in the         same manner
       and     at    the       same times               as       would have                been        the       case           if   such        transfer           had        not been          made


                          27                 The purchaser                       represents                that       it    has not acquired                        the        Class             Notes         pursuant to
       trade        on    an established                         securities            market               and                                                                                     Class             Notes        on
                                                                                                                          agrees that               it      will not           trade       any


                                                                                                            160
                                                                                                                                                                                                       005459
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 179
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 203 of 266 PageID 8257
                                        Filed

            an     established                 securities            market                  For        this        purpose                    the    term        established                 securities              market
            includes         any        national            securities           exchange                   registered                   under       Section              of the           Securities            Exchange
            Act      of     1934            as     amended                or     exempted                    from         registration                    because          of        the     limited            volume               of

            transaction                any       foreign        securities              exchange                   that         under           the       laws     of the jurisdiction                         where         it      is


            organized                 satisfies        regulatory               requirements                       that        are        analogous               to    the      regulatory               requirements

            imposed           under          the       Securities           Exchange                   Act         of 1934                    any     regional           or     local        exchange                and        any
            interdealer                                                                                      disseminates                      firm buy
                                      quotation          system that                 regularly                                                                    or     sell        quotations           by     identified

            brokers or dealers                      by electronic                means            or otherwise                       The purchaser understands and                                        agrees that                in

            the     event        that        the     purchaser             acquires               or    trades            the        Class                 Notes        on      an     established               securities

            market          as        described           above           the     Issuer           will        not        recognize                  any     transfers           of Class                  Notes           made

            pursuant to such                     acquisition          or trade



                             28                  The      purchaser              acknowledges                       that            the       Issuer the           Servicer                the     Initial       Purchaser
              and        others          will        rely       upon            the         truth            and                                     of    the         foregoing             acknowledgments
                                                                                                                         accuracy
              representations                  and     agreements                and        agrees that                  if
                                                                                                                              any         of the acknowledgments                                 representations                     or

              agreements               deemed            to    have        been        made            by     it   by         its    purchase              of the Class                    Notes          are    no    longer
              accurate           it    shall promptly                notify          the Issuer the Servicer                                   and    the    Initial         Purchaser



  Transfer         Restrictions               Applicable              to    Preference                      Shares



              Each        initial       purchaser             of Preference                   Shares              acquiring                   such    Preference                Shares        from         the    Issuer             in

  the   initial     offering           will be         required            to    enter        into                Subscription                      Agreement             with         the    Issuer                                 to
                                                                                                                                                                                                               pursuant
  which     each     such        initial       purchaser will be                      required to represent                                   and    agree       and       each        subsequent                transferee

  will be    required        to       represent          and        agree         on    its    own           behalf            as follows             terms used                 in    this paragraph                 that       are

  defined     in Rule        144A           are used          herein        as defined                 therein


                                                 The      purchaser              is         Qualified                Institutional                    Buyer and                 is    aware        that        the     sale          of
              Preference               Shares          to      it    is
                                                                           being            made             in     reliance                   on    an      exemption                 from        the         registration

              requirements               provided              by Section              42         and        is
                                                                                                                   acquiring                   the Preference                 Shares         for    its   own         account

              and        not for the account                    of any family or other                               trust               any    family member                    or any          other         person                In

              addition           the purchaser                 has such knowledge                             and                                    in financial             and      business matters                     as to
                                                                                                                         experience
              be    capable            of evaluating                 the        merits        and           risks         of        its       investment           in     Preference               Shares             and        the

              purchaser           is    able       to bear the economic                           risk of          its    investment


                                                 The      purchaser understands that                                     the Preference                     Shares         are        being offered               only in
              transaction              not       involving                                                                      the           United        States        within           the                         of the
                                                                      any        public           offering               in                                                                        meaning
              Securities              Act     the Preference                   Shares         have           not been               and        will not be             registered           under         the Securities

              Act        and      if    in    the      future        the    purchaser                  decides to                   offer resell                 pledge or             otherwise               transfer          the

              Preference                Shares            such        Preference                  Shares             may                 be     offered           resold              pledged             or     otherwise
              transferred              only in accordance                       with the legend in respect                                      of such       Preference Shares                        set forth           in

              below         and         the        restrictions             set        forth           in     the        Preference                   Share            Documents                       The       purchaser
              acknowledges                   that    no       representation                 is   made by                 the Issuer the                    Servicer            or the       Initial       Purchaser or
                     of their respective                       Affiliates             as to       the                                      of any                                under           the   Securities               Act
              any                                                                                            availability                                 exemption
              or other        applicable               laws of                                               for resale                  of the Preference Shares
                                                                      any jurisdiction


                                                 The      purchaser              agrees that                 it    will not               offer       or    sell       transfer            assign         or     otherwise

              dispose of the Preference Shares                                       or any            interest          therein              except              pursuant to an                   exemption               from
              or    in       transaction                not     subject           to        the        registration                  requirements                  of the            Securities           Act        and        any
              applicable               state       securities             laws         or     the           applicable                    laws       of     any        other         jurisdiction               and        ii in
              accordance               with the Preference                        Share           Documents                         to    which           provisions            the    purchaser                                it   is
                                                                                                                                                                                                               agrees
              subject



                                                 The      purchaser             is    not purchasing                          the Preference                  Shares            with         view         to    the    resale
              distribution              or       other        disposition               thereof              in     violation                   of    the     Securities               Act             The       purchaser
              understands               that       the Preference                 Shares           will be           highly                illiquid and            are       not suitable              for      short-term

              trading          The Preference Shares                              are         leveraged                  investment                  in    the    Collateral            Obligations that                     may

                                                                                                             161
                                                                                                                                                                                                          005460
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 180
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 204 of 266 PageID 8258
                                        Filed

                           the    Preference              Shares          to                                                                                     in value                                         in respect
         expose                                                                    disproportionately                         large        changes                                       Payments
         of the       Preference                 Shares            are    not        guaranteed               as    they are                                            on     the                                       of the
                                                                                                                                            dependent                                    performance
         Issuers portfolio                    of Collateral                Obligations                     The     purchaser understands that                                       it   is    possible             that due
         to    the     structure              of the         transaction              and         the       performance                    of the            Issuers portfolio                          of Collateral

         Obligations                  dividends           or      other        distributions                in respect              of the Preference                             Shares         may          be    reduced

         or eliminated entirely                           Furthermore                      the Preference                     Shares         constitute                 equity       in       the Issuer              are not

         secured           by     the    Collateral               and     will rank              behind           all    creditors               secured                and       unsecured              and        whether
        known          or    unknown                of the Issuer including                                 without            limitation              the Holders                  of the Notes and                           any
        Hedge         Counterparties                      The           Issuer       has assets              limited           to     the        Collateral              for
                                                                                                                                                                                  payment of                  all    Classes
        of the Notes                  and     dividends                 and    other           distributions              on     the        Preference                  Shares            and          the    Preference
         Shares        bear           pro rata           the       first      risk of loss                 The     purchaser                 understands that                        an        investment                 in the

        Preference                Shares         involves           certain          risks           including          the risk of loss                     of    all       or      substantial                          of    its
                                                                                                                                                                                                                  part
         investment                   The     purchaser has had                       access           to    such       financial                and     other          information concerning                                 the

        Issuer the Preference                           Shares           and        the    Collateral              as    it    deemed              necessary or appropriate                                   in order to

        make         an      informed               investment                 decision              with     respect            to        its
                                                                                                                                                  purchase               of the           Preference                 Shares
         including               an    opportunity                 to    ask        questions              of and         request                information                  from         the        Issuer        and        the

        Initial      Purchaser



                                            In    connection                  with        the        purchase            of Preference                       Shares            provided                 that        no such
        representation                  is    made with                 respect       to       the    Servicer           by any             Affiliate             of or account                   serviced               by the
         Servicer                      none       of the Co-Issuers                                  Trustee                                     Purchaser
                                                                                           the                          the     Initial
                                                                                                                                                                             any Hedge                 Counterparty
        the      Preference                 Shares        Paying               Agent            or    the     Servicer                is
                                                                                                                                            acting           as           fiduciary               or         financial              or

         investment               adviser         for the          purchaser               ii        the    purchaser               is   not relying                for purposes                       of making
                                                                                                                                                                                                                               any
         investment               decision          or otherwise                    upon any advice                      counsel or representations                                      whether                  written           or

        oral of the Co-Issuers                            the Trustee                 the       Initial      Purchaser                   any Hedge                 Counterparty                        the    Preference

         Shares Paying                  Agent        or the         Servicer              or any        of their respective                        Affiliates             other          than in the Offering

        Memorandum                      for such          Preference                 Shares           and     any       representations                          expressly           set forth               in      written

        agreement                 with       such     party             iii none                of the       Co-Issuers                    the     Trustee               the       Initial        Purchaser                    any
        Hedge              Counterparty                  the        Preference                  Shares            Paying            Agent              or        the     Servicer              or       any         of     their

        respective               Affiliates         has given to the purchaser directly                                               or     indirectly                through           any      other           Person            or

        documentation                    for the Preference                         Shares any                assurance                  guarantee                 or representation                         whatsoever
        as      to     the        expected              or        projected               success             profitability                      return            performance                         result            effect

                                       or     benefit         including               legal regulatory                         tax                                                             or       otherwise               of
        consequence                                                                                                                        financial               accounting
        the     Preference               Shares           or      an     investment                  therein            iv       the        purchaser                  has     consulted                with        its        own
         legal regulatory                     tax     business                 investment                  financial           and         accounting                  advisors           to    the      extent           it   has
        deemed             necessary              and        it   has made                its    own        investment                decisions                  including               decisions                regarding
        the                             of
                suitability                   any    transaction                   pursuant to the documentation                                         for the Preference                            Shares based
        upon         its    own        judgment           and
                                                                        upon any               advice from               such         advisors              as     it   has        deemed              necessary and
        not      upon any               view        expressed                 by     the        Co-Issuers              the      Trustee               the        Initial          Purchaser                  any     Hedge
        Counterparty                    the       Preference               Shares              Paying        Agent             or     the         Servicer              or               of      their         respective
                                                                                                                                                                               any
        Affiliates                      the      purchaser              has determined                      that    the        rates         prices          or amounts                   and          other        terms of
        the      purchase               and       sale       of     the        Preference               Shares           reflect            those           in     relevant              market              for     similar

        transactions                  vi      the    purchaser                 is   purchasing               the        Preference                Shares           with             full       understanding                    of

        all     of    the        terms           conditions              and        risks        thereof           economic                  and         otherwise and                           it     is    capable           of

        assuming             and        willing      to      assume            financially                  and    otherwise                     those       risks           and     vii         the     purchaser                  is


              sophisticated              investor



                                                    The           purchaser               is                 Qualified                Institutional                    Buyer and                                  Qualified
        Purchaser                        the      purchaser              is    acquiring              the    Preference                  Shares             as principal                 for     its    own         account
        for investment                   and      not for sale in connection                                 with any            distribution                    thereof                   the purchaser                       was
        not      formed               solely      for     the           purpose           of     investing              in     the         Preference                   Shares           except              when          each
        beneficial               owner of           the      purchaser               is         Qualified Purchaser                                         to     the       extent        the         purchaser               is


        private            investment               company                formed               before        April            30          1996          the       purchaser                  has       received               the

        necessary consent                        from        its    beneficial              owners                      the     purchaser                   is   not          broker-dealer                    that       owns
        and      invests          on         discretionary                basis       less than             $25000000                      in     securities             of unaffiliated                     issuers



                                                                                                       162
                                                                                                                                                                                                      005461
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 181
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 205 of 266 PageID 8259
                                        Filed

        the    purchaser         is   not        pension          profit-sharing              or    other       retirement           trust fund         or    plan in which the
                        beneficiaries                                                                                                                            investment                be
        partners                                 or   participants              or    affiliates
                                                                                                     may         designate           the    particular                                to

        made              the    purchaser agrees                 that    it    shall    not hold such Preference                          Shares       for the      benefit         of any

        other    Person         and     shall    be     the    sole      beneficial           owner           thereof       for    all
                                                                                                                                         purposes          and     that   it   shall       not

        sell    participation           interests       in the Preference                  Shares         or enter          into           other
                                                                                                                                    any               arrangement              pursuant
        to     which     any     other         Person       shall     be        entitled      to          beneficial          interest          in   the     dividends          or    other

        distributions           on    the      Preference         Shares          except           when        each         such    other        Person       is               Qualified
        Institutional          Buyer and                      Qualified Purchaser                        and            the       purchaser understands                   and        agrees
        that    any    purported             transfer      of the Preference                Shares        to         purchaser           that    does      not comply with the

        requirements            of    this    paragraph shall be null and                       void ab          initio



                                      The      purchaser understands                     that      the    Preference Shares                           will be      represented by
        either    one     or    more Preference Share                          certificates         which            will    bear the           legend      substantially            in the

        form     set    forth    below          unless      the    Issuer         determines             otherwise           in accordance                 with applicable             law
        and            may     only be resold pledged                          or transferred            to    Qualified           Institutional           Buyers     who       are    also

        Qualified        Purchasers                The        purchaser              understands              that    before        the     Preference             Shares       may        be
        offered        resold         pledged         or   otherwise            transferred              the    transferee          will    be       required to          provide          the

        Preference        Shares         Paying         Agent and              the Issuer       with            written       certification           as to      compliance            with
        the    transfer    restrictions



         THE PREFERENCE SHARES REPRESENTED          HEREBY HAVE NOT BEEN AND WILL
  NOT   BE REGISTERED    UNDER THE UNITED STATES SECURITIES ACT OF 1933 AS
  AMENDED THE SECURITIES                                      ACT
                                        AND THE ISSUER HAS NOT BEEN REGISTERED
  UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940 AS AMENDED THE
  INVESTMENT COMPANY                                  ACT
                                     THE PREFERENCE SHARES REPRESENTED             HEREBY
  HAVE NOT BEEN OFFERED SOLD PLEDGED OR OTHERWISE TRANSFERRED                  EXCEPT
  TO      PERSON   WHOM THE SELLER REASONABLY BELIEVES IS                      QUALIFIED
  INSTITUTIONAL   BUYER QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
  OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT TN
  TRANSACTION     MEETING THE REQUIREMENTS          OF RULE     144A   SO LONG AS THE
  PREFERENCE SHARES ARE ELIGIBLE FOR RESALE IN ACCORDANCE WITH RULE 144A
  WHO IS ALSO       QUALIFIED   PURCHASER     QUALIFIED PURCHASER             WITHIN   THE
  MEANING OF SECTION 3c7 OF THE INVESTMENT COMPANY ACT THAT WAS NOT
  FORMED FOR THE PURPOSE OF INVESTING            TN THE   ISSUER EXCEPT WHEN EACH
  BENEFICIAL OWNER OF THE PURCHASER        IS     QUALIFIED PURCHASER AND THAT
  HAS RECEIVED THE NECESSARY CONSENT FROM ITS BENEFICIAL OWNERS WHEN THE
  PURCHASER    IS  PRIVATE  INVESTMENT COMPANY FORMEDON OR BEFORE APRIL 30
   1996    IS NOT   BROKER-DEALER THAT OWNS AND INVESTS ON                DISCRETIONARY
  BASIS LESS THAN $25000000 IN SECURITIES OF UNAFFILIATED ISSUERS AND             IS NOT

  PENSION PROFIT-SHARING     OR OTHER RETIREMENT TRUST FUND OR PLAN IN WHICH
  THE PARTNERS BENEFICIARIES OR PARTICIPANTS         OR AFFILIATES MAY DESIGNATE THE
  PARTICULAR INVESTMENT TO BE MADE            IN EACH CASE IN       NUMBER OF NOT LESS
  THAN 100 PREFERENCE SHARES FOR THE PURCHASER AND                 IN ACCORDANCE WITH
  ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY
  OTHER APPLICABLE JURISDICTION       EACH TRANSFEROR       OF THE PREFERENCE SHARES
  REPRESENTED HEREBY OR ANY BENEFICIAL INTEREST THEREIN WILL PROVIDE NOTICE
  OF THE TRANSFER    RESTRICTIONS   AS SET FORTH HEREIN TO ITS PURCHASER              EACH
  PURCHASER OF THE PREFERENCE SHARES REPRESENTED HEREBY WILL BE REQUIRED
  TO MAKE THE APPLICABLE REPRESENTATIONS AND AGREEMENTS                 SET FORTH IN THE
  PREFERENCE SHARE DOCUMENTS          THE PREFERENCE SHARES REPRESENTED            HEREBY
  MAY BE PURCHASED       BY OR TRANSFERRED         TO     BENEFIT    PLAN INVESTOR OR
  CONTROLLING PERSON EACH AS DEFINED IN THE PREFERENCE SHARE DOCUMENTS
  ONLY UPON THE SATISFACTION          OF CERTAIN CONDITIONS          SET FORTH     IN  THE
  PREFERENCE SHARE DOCUMENTS         ANY TRANSFER TN VIOLATION OF THE FOREGOING
  WILL BE OF NO FORCE AND EFFECT WILL BE VOID AB INITIO AND WILL NOT OPERATE


                                                                                        163
                                                                                                                                                                     005462
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 182
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 206 of 266 PageID 8260
                                        Filed

  TO   TRANSFER   ANY   RIGHTS  TO   THE   TRANSFEREE   NOTWITHSTANDING   ANY
  INSTRUCTIONS  TO THE CONTRARY TO THE ISSUER THE PREFERENCE SHARES PAYING
  AGENT OR ANY INTERMEDIARY        IN ADDITION   TO THE FOREGOING THE ISSUER
  MAINTAINS   THE   RIGHT   TO RESELL    ANY   PREFERENCE SHARES   PREVIOUSLY
  TRANSFERRED    TO NON-PERMITTED    HOLDERS   OR NON-PERMITTED  BENEFIT PLAN
  INVESTORS  AS DEFINED IN THE PREFERENCE SHARE DOCUMENTS IN ACCORDANCE
  WITH AND SUBJECT TO THE TERMS OF THE PREFERENCE SHARE DOCUMENTS

        THE FAILURE TO PROVIDE THE ISSUER AND ANY PAYING AGENT WHENEVER
  REQUESTED  BY THE ISSUER OR THE SERVICER ON BEHALF OF THE ISSUER WITH THE
  APPLICABLE U.S FEDERAL INCOME TAX CERTIFICATIONS GENERALLY AN INTERNAL
  REVENUE SERVICE FORM W-9 OR APPLICABLE SUCCESSOR FORM IN THE CASE OF
  PERSON THAT IS     UNITED STATES PERSON WITHIN THE MEANING OF SECTION
  7701A30 OF THE CODE OR AN APPROPRIATE INTERNAL REVENUE SERVICE FORM W-8
  OR APPLICABLE SUCCESSOR FORM IN THE CASE OF PERSON THAT IS NOT    UNITED
  STATES PERSON WITHIN    THE MEANING OF SECTION 770 1A30 OF THE CODE MAY
  RESULT IN THE IMPOSITION OF U.S FEDERAL WITHHOLDING FROM PAYMENTS   TO THE
  HOLDER IN RESPECT OF THE PREFERENCE SHARES REPRESENTED HEREBY

         THE PREFERENCE SHARES REPRESENTED   HEREBY MAY NOT BE ACQUIRED OR
  HELD BY    ANY EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 33 OF
  THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 AS AMENDED ERISA
  THAT IS SUBJECT TO TITLE     OF ERISA II ANY PLAN DESCRIBED BY SECTION
  4975e1 OF THE INTERNAL REVENUE CODE OF 1986 AS AMENDED THE CODE THAT
  IS SUBJECT TO SECTION 4975 OF THE CODE OR III ANY ENTITY WHOSE UNDERLYING
  ASSETS INCLUDE PLAN ASSETS OF ANY PLAN DESCRIBED IN      OR II BY REASON OF
     PLANS INVESTMENT IN SUCH ENTITY EACH OF       II AND III    BENEFIT PLAN
  INVESTOR EXCEPT IN ACCORDANCE WITH THE RESTRICTIONS        SET FORTH IN THE
  PREFERENCE SHARE DOCUMENTS

        EACH TRANSFEREE WILL BE REQUIRED TO DELIVER TRANSFEREE CERTIFICATE
  IN   FORM PRESCRIBEDIN THE PREFERENCE SHARE DOCUMENTS


                                       The purchaser                will provide           notice       to each        Person         to   whom         it
                                                                                                                                                             proposes        to   transfer


        any    interest         in   the Preference                Shares of the transfer                restrictions           and    representations               set forth      in the

        Preference              Share           Documents              including           the        exhibits         referenced               in     the    Preference            Share
        Documents


                                       The           purchaser         understands             that     the    Preference              Share         Documents           permit          the

        Issuer       to   compel            any      Holder        of the Preference              Shares           who     is   determined             not to     have       been

        Qualified          Institutional               Buyer and                      Qualified          Purchaser              at    the       time of acquisition                 of the

        Preference             Shares           to   sell   such    Preference            Shares        or    to    sell   such       Preference             Shares     on    behalf         of

        such        purchaser              to        Person     that    is    both               Qualified            Institutional             Buyer and                     Qualified

        Purchaser              in     transaction            exempt from          the registration                 requirements             under      the    Securities          Act


                      10               The           purchaser acknowledges                     that    no     action      was taken              or   is    being contemplated

        by the Issuer               that    would permit                public       offering          of the Preference               Shares           The     purchaser further

        acknowledges                 that       no    action    was taken         or      is
                                                                                               being contemplated                     by    the Issuer        that    would permit

        possession or distribution                          of the Offering           Memorandum                    or any      amendment               thereof      or supplement

        thereto       or       any    other          offering      material       relating        to     the       Securities         in
                                                                                                                                                     jurisdiction        other          than
                                                                                                                                            any
        Ireland           where        or       in any      circumstances            in   which         action       for those         purposes          is
                                                                                                                                                              required            Nothing
        contained          in the          offering         memorandum relating                   to    the Preference                Shares         shall    constitute          an offer
        to   sell    or        solicitation           of an offer to purchase                          Preference Shares                   in                                where           is
                                                                                                any                                             any jurisdiction                        it


        unlawful          to    do so absent the taking                      of such action            or the availability                 of an exemption            therefrom




                                                                                          164
                                                                                                                                                                     005463
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 183
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 207 of 266 PageID 8261
                                        Filed

                       11              The      purchaser understands                                  that          in    the    case       of any            supplemental                         indenture              to        the

        Indenture         that       requires            consent            of one          or        more Holders                     of the Preference                             Shares              the     Indenture

        permits         the     Amendment Buy-Out                                    Purchaser                       to    purchase           Preference                       Shares            from            any        Non-

        Consenting             Holder         thereof           or        with respect                     to    any        Preference                 Shares        held by               Investors                 Corp             to

        purchase         the        Holding          Preference                  Shares               from any                  Non-Consenting                       Holding                   Preference                  Share
        Holder        thereof           in    each         case         at     the    applicable                      Amendment Buy-Out                                  Purchase                   Price            and     such

        Non-Consenting                  Holder            or Non-Consenting                            Holding                  Preference Shares                        Holder                will be          required to
        sell    such    Preference             Shares           or Holding                  Preference                     Shares         as the         case may                be        to       the    Amendment
        Buy-Out Purchaser                     at    such price



                       12              The         purchaser                understands                    that           the    Scheduled                Preference                      Shares           Redemption
        Date     of the Preference                   Shares            is
                                                                             subject         to       multiple              extensions              of four                          each           without           consent
                                                                                                                                                                     years
        of             Holders          of     Securities                       the                             of the           Issuer                  directed                         the        Servicer
               any                                                        at
                                                                                            option                                                 if
                                                                                                                                                                                by                                          upon
        satisfaction           of certain           conditions



                       13               The        purchaser                will     not         at
                                                                                                       any           time        offer       to    buy         or    offer           to    sell       the       Preference

        Shares        by any           form         of general                 solicitation                     or    advertising                 including                but            not       limited               to any
        advertisement                 article        notice          or      other      communication                             published                                                                magazine                   or
                                                                                                                                                          in
                                                                                                                                                                any        newspaper
        similar       medium           or broadcast over television                                        or radio             or seminar              or meeting                   whose            attendees             have

        been     invited        by general               solicitations               or advertising




                       14              The     beneficial               owner          will agree                    to    treat       for   U.S         federal           income                tax      purposes
        the     Preference            Shares         as equity              of the Issuer                                 the    Notes       as        indebtedness                   of the             Issuer           and
        the Issuer        as         partnership            except              to the extent                    the Issuer            can        no    longer be treated                           as      partnership

        as       result       of any         election           by      the      Issuer changes                             in ownership                  of the Issuer                        or    changes               in        the

        manner         in which             the equity          of the Issuer                    is    traded                  The     beneficial              owner            will be             deemed                to have

        acknowledged                  that     the        Issuer          is    not     authorized                        to    engage            in     activities              that          could        cause               it    to

        constitute              finance        or        lending            business for                   U.S            federal       income            tax        purposes                  and        agrees           that       it


        will report           its   investment             in Preference                    Shares              consistent             with such               limitation



                       15              The         beneficial               owner           if    not                U.S Person either                                    is    not             bank within                          the

        meaning          of     Section            881c3A                       of the            Code               as defined below                          in paragraph                         23          or    ii         is

                       that     is    eligible            for     benefits             under               an        income            tax                      with            the        United               States          that
        person                                                                                                                                    treaty

        eliminates            United         States        federal             income            taxation                 of Unites          States        source interest                          not attributable
        to       permanent             establishment                   in      the    United               States               The     beneficial              owner                is    not purchasing                            the

        Preference            Shares         in order to reduce                       its   United               States          federal          income            tax        liability            or    pursuant               to

        tax     avoidance            plan


                       16              To     the        extent        required              as       determined                  by the           Issuer           or    the        Servicer              on        behalf           of
        the                   the     Issuer                                    notice
                Issuer                               may          upon                            to       the        Preference             Shares            Paying                Agent and                   the       Share

        Registrar         impose             additional              transfer          restrictions                       on     the    Preference                   Shares               to    comply with                          the

        Uniting        and          Strengthening               America by Providing                                       Appropriate                  Tools            Required                to       Intercept              and
        Obstruct         Terrorism             Act         of 2001              the U.S                    Patriot              Act     and         other           similar           laws           or     regulations

        including              without             limitation                  requiring               each               transferee              of            Preference                       Share               to     make
        representations               to the Issuer               in    connection                with such                     compliance



                       17              The         purchaser                agrees          not        to        cause           the     filing          of              petition              in     bankruptcy                      or

                                              the        Issuer        before         one
        winding         up     against                                                           year and                 one     day     have          elapsed since                      the      payment                in    full

        of the Notes            or     if
                                             longer        the applicable                    preference period                          in effect




                       18              The purchaser                    is     not      member of                         the    public       in the       Cayman                    Islands



                       19              The      purchaser understands                                  that prior to any                          sale    or other               transfer             of any              interest

        in     Preference           Shares          it   or     the transferee                        as    applicable                 will be           required               to    provide              to    the       Issuer

        and     the    Preference             Shares          Paying             Agent                 duly executed                      transfer             certificate                 substantially                   in        the

        form         provided           in     the        Preference                  Share            Documents                       and        such          other            certificates                   and         other


                                                                                                      165
                                                                                                                                                                                                         005464
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 184
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 208 of 266 PageID 8262
                                        Filed

         information as they                           may          reasonably           require            to    confirm               that      the       proposed               transfer          complies               with
        the     restrictions                in the        legend placed on                      each        certificate                representing                the Preference                        Shares        and     in

        the Preference                   Share Documents



                          20                The purchaser acknowledges                                      that       the Issuer                 has the right pursuant to Section                                            of
        the Preference                   Shares Paying Agency                              Agreement                   to    issue          additional             Preference Shares



                          21                The        purchaser understands                           that to the extent                             required as determined                                    by the       Co
        Issuers           the         Co-Issuers                may amend                  the        Indenture                   and        with           respect           to     the        Issuer           only         the

        Preference                Share          Documents                   without        the       consent               of
                                                                                                                                  any
                                                                                                                                             Holders              of the        Securities                 and        without

        regard         to        whether           or     not        such      amendment                adversely                     affects          the        interest          of the          Holders            of the

        Securities               to         remove any                    restrictions           and    limitations                    imposed              on     the       Co-Issuers              or the Holders

        of     the        Securities               that         solely         relate       to        compliance                       with           Section           3c7                   and        ii          add
                                                                                                                                                                                                                             any
        requirements                   that       are         necessary for                compliance                   with           Rule           3a-7        if    at
                                                                                                                                                                               any       time         following               the

        Closing             Date            the     Co-Issuers                elect        to    rely        on        exclusion                  from           the     definition                 of     investment

        company                  under       Rule         3a-7 in lieu of the exclusion                                 under           Section             3c7
                          22                The          purchaser              understands                  that           the        Issuer           may            enter         into          amendments                  or

         modifications to                        the     Servicing            Agreement                without               the       consent              of any           Holders            of the          Securities

         and     without               regard            to    whether             or    not         such        amendment                       adversely              affects           the        interest          of     the

        Holders           of the Securities


                          23                The          purchaser              understands                  and            agrees           that       no         purchase               or        transfer           of     the

        Preference                Shares          to                  purchaser            or    transferee                 that        has represented                       that       it    is        Benefit Plan
         Investor           as        defined          in Section             342          of the Employee                            Retirement                  Income            Security             Act         of 1974

         as    amended                ERISA                    or         Controlling            Person           as        defined under                        the Indenture                  will be          effective

         and     the      Issuer         or the           Share           Registrar        will not              recognize                  or    register          such        purchase                 or transfer           if

         such     purchase                  or    transfer            would         result       in    Benefit Plan                         Investors             owning             25%            or    more of             the

         aggregate               outstanding                   amount           of       Class              Preference                      Shares           or     Class           II    Preference                   Shares

         determined pursuant                              to     Section            342         of     ERISA                29        C.F.R Section 2510.3-101                                           the     Indenture

         and     the      Preference                Share            Documents                  or    ii     will           be    permitted                 if    such        purchase              or    transfer           will

         result      in           prohibited                  transaction           under        Section               406 of ERISA                          or    Section           4975 of                the       Internal

        Revenue             Code            of 1986            the        Code            or         in the       case of                   governmental                      foreign          or church               plan
         violation           of
                                       any       substantially                 similar          federal            state              foreign           or        local       law             The        purchaser             or

        transferee                further          understands                  and        agrees            that           any        transfer              in    violation                  of     the        applicable

         provisions              of the Preference Share                             Documents                   will be          null and             void ab           initio           For purposes                     of the

         determination                  described               in    clause             of the preceding                         sentence              the Preference                        Shares        held by the

        Trustee             the       Servicer                any     of their respective                    affiliates                as        defined           in    29     C.F.R Section 2510.3-
         10103                   and     any       other         persons that              have        represented that                           they       are        Controlling                 Persons           will    be

         disregarded                  and        will     not be             treated       as        outstanding                  unless           such          person         is       also            Benefit            Plan

         Investor           The         purchasers                   acquisition            holding              and         disposition                of the Preference                           Shares           will    not

         result      in          prohibited              transaction               under        Section 406 of                    ERISA               or Section              4975 of              the     Code        or      in

         the case           of         governmental                       foreign        or church               plan        any        violation                of substantially                   similar           federal

         state    foreign              or    local        law             because        such        purchase                holding              and       disposition               either                    is   not and
         will    not        become                subject            to    such         laws     or               is    covered                  by    an        exemption               from         all       applicable

         prohibited               transactions                  all       conditions            of     which            are           and        will       be    been         satisfied             throughout               its



         holding          and         disposition               of such            Preference           Shares                   The        purchaser               and        any       fiduciary              or     Person

         causing            it    to     acquire               the        Preference             Shares            agree               to    the        fullest           extent              permissible                  under

         applicable               law        to        indemnify              and        hold         harmless               the        Issuer              the        Co-Issuer                the       Trustee             the

         Servicer           the        Initial      Purchaser                 the    Preference Shares                           Paying           Agent and                  their respective                    Affiliates

         from                cost        damage                or     loss    incurred           by them as                       result of                 breach           of the representations                           set
                  any
         forth       in     this       paragraph                 23          and     paragraph               24                  If    the        purchaser              is     an       insurance                company
         investing               through           its
                                                              general         account           as     defined              in    PTCE                95-60            for     so     long          as     it    holds        the

         Preference               Shares               such         purchaser            represents               that           the    percentage                  of assets                 of such            insurance

         company             general             account              that
                                                                              may be            treated          as     plan            assets              under        ERISA                and     the       Code         will

         always remain                   below           25% as              determined              pursuant               to    ERISA               and    the       Code
                                                                                                       166
                                                                                                                                                                                                     005465
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 185
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 209 of 266 PageID 8263
                                        Filed


                        24                       The        funds            that       the        purchaser                   is    using           or     will       use to purchase                        the        Preference

        Shares          are_                   are    not_              check                 one         assets               of              person            who         is    or    at        any        time        while            the

        Preference             Shares           are held by the purchaser will be                                                               an employee                       benefit           plan            as defined              in

        Section              33         of      ERISA                 that         is        subject            to        Title                 of        ERISA                               plan                  described               in

        Section         4975e                    of the Code                 that        is    subject              to    Section 4975                          of the Code               or              an entity              whose
        underlying assets                      include           plan         assets                of either              of the foregoing                            by reason of the investment                                         by
        an     employee              benefit              plan    or     other               plan        in     the        entity              within            the        meaning            of Section                  342              of
        ERISA           or 29 C.F.R                  Section 25 10.3-101 or otherwise



                                                 The purchaser                      is_                  is   not__ check                             one            the    Co-Issuer               the Servicer                 or any

        other                                    than             Benefit Plan Investor                                        that       has discretionary                                                   or control              with
                     person other                                                                                                                                                   authority

        respect         to    the    assets          of the Issuer                 or          person           who             provides                  investment               advice for                       fee    direct or
        indirect             with       respect            to    the        assets            of        the     Issuer               or                    affiliate                as        defined               in    29     C.F.R
                                                                                                                                               any
        Section         2510.3-10103                             of any            such person



                        25                The         purchaser                agrees               to        provide                and             agrees
                                                                                                                                                                       it    will        cause            any            subsequent
        transferee            of    its    Preference                 Shares            to                           the        Share                                                                         documentation
                                                                                              provide                                           Registrar                         appropriate

        required            under         the    Code           and     the        applicable                                                                                                       that           the    beneficial
                                                                                                               Treasury                   regulations                  establishing
        owner of             the    Preference                  Shares         to       be     transferred                     is    either                non-U.S                person           e.g             an     IRS Form
        W-8BEN               or     an IRS Form                   W-8IMY                     with appropriate                             attachments                       or      U.S        person               e.g         an IRS
        Form          W-9         and                if   such        beneficial               owner            is       treated               as         partnership S-corporation                                       or    grantor
        trust for           U.S      federal              income         tax        purposes                        written               representation                         from     such           beneficial              owner
        that           there        will not          be any          interests               in    such        beneficial                     owner where                       substantially                all    of the value

        of such         interest          is    attributable             to        the       value of the Preference Shares                                                  proposed              to    be        transferred              to

        such         beneficial           owner            together           with the value of any                                       Class                  Notes Holding                      Preference                   Shares
        and     Preference Shares                         already           held by such                      beneficial                  owner and                    ii such           beneficial                 owner            is   not

              part     of any        arrangement                        principal                  purpose                of which                   is    to    cause           the     Class                 Notes            and        the

        Preference             Shares           to    be    treated           as        owned            by     100            persons or                  less within                 the     meaning               of Treasury

        Regulation                section        1.7704-1h                         The         purchaser                   agrees               to        provide                properly            completed newly
        executed             U.S        tax     form        and        other            certificate             in        each         of the following                           circumstances                                no     later

        than 120             days    prior           to   the expiration                      if applicable                          of the          last       previously provided                            U.S         tax        form
        or     certificate              ii upon                 any     change                of circumstance                              that           would cause                   that       the        last       previously
        provided             U.S        tax     form or certificate                           to    be        incorrect               and           iii upon                     request           by    the        Issuer          or     the

        Share         Registrar                 The        purchaser                                    that                                   to
                                                                                   agrees                           if    it    fails
                                                                                                                                                      provide                    properly completed                              newly
        executed             U.S     tax       form or other                  certificate                no     later           than 120                  days        prior to          the expiration                    of the          last


        previously provided                          U.S         tax    form             or        if   earlier            within               the        time specified                    in any           request            by        the

        Issuer         or    the     Share           Registrar              which              shall           not        be         less       than            30     days            the     Issuer              will    have            the

        unconditional                right to             cause        such         purchaser                  to    sell
                                                                                                                                    any        and        all    Preference              Shares               to    the    Issuer           or

        to      person chosen                   by the Issuer                 or the           Issuers agent on                                such        terms as the Issuer
                                                                                                                                                                                                        may choose                        For

        this     purpose an IRS Form                                  W-8IMY or                          any         successor form                             thereto            will       be     deemed                to    expire

        upon         the     expiration              of any            withholding                      statement                    or    U.S             tax       forms         associated                 with        such            IRS
        Form         W-8IMY


                        26                The         purchaser               understands                      and             agrees               that        the    Issuer           will        not       recognize                   any
        transfers            of Preference                  Shares            if    the       proposed                    transfer              will        cause           the     Issuer          to        have        either

        exactly         one        beneficial              owner        or                   more than                   ninety-nine                      beneficial              owners            as        determined                   for

        purposes             of the provisions                    of Treasury                                                       section               1.7704-1h                 of       its   Class                  Notes           and
                                                                                                   Regulation
        its    Preference            Shares           unless           in    the case               of clause                             it   receives               the consent              of       all   of the Holders
        of the Preference                      Shares           and    an opinion                   of counsel to the effect                                     that       Holders            of the Notes                    will not

        recognize             gain        or    loss      for    U.S         federal               income                tax        purposes               as          result of such                   transfer               and        will

        be     subject        to    U.S         federal          income             tax       on        the     same amounts                               in    the        same manner and                          at    the       same
        times as would have                          been        the case           if       such        transfer              had        not been               made




                                                                                                          167
                                                                                                                                                                                                               005466
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 186
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 210 of 266 PageID 8264
                                        Filed

                                 27               The        purchaser represents                        that        it   has not acquired                    the       Preference               Shares        pursuant
               to         trade       on     an     established                 securities             market              and      agrees           that    it   will     not trade              any        Preference

               Shares           on an        established                  securities          market                  For        this
                                                                                                                                         purpose             the    term         established                  securities

               market                includes
                                                        any        national       securities             exchange                registered            under            Section              of the           Securities

               Exchange Act of 1934                                 as   amended             or   exempted from                         registration              because         of the          limited       volume
               of transaction any                        foreign          securities           exchange               that        under        the     laws        of    the jurisdiction                    where        it    is


               organized                satisfies            regulatory           requirements                     that      are        analogous            to     the       regulatory               requirements

               imposed               under        the    Securities              Exchange Act of 1934                                    any       regional         or     local          exchange             and        any
               interdealer              quotation             system           that    regularly          disseminates                       firm buy or            sell      quotations               by     identified

               brokers or dealers                        by electronic                 means        or    otherwise                 The         purchaser understands                             and        agrees that
               in    the        event         that       the        purchaser           acquires              or      trades        the        Preference                Shares            on     an      established

               securities             market            as    described           above            the    Issuer            will        not recognize                   any     transfers           of Preference
               Shares           made pursuant                  to such          acquisition            or trade




                                 28               The        purchaser           is_              is   not_               check          one         Highland            Financial              Partners            L.P        or

               any       of   its     subsidiaries




                                 29               The         purchaser           acknowledges                       that    the        Issuer the                Servicer            the       Initial       Purchaser
               and         others           will        rely         upon        the         truth        and             accuracy             of      the        foregoing                acknowledgments
               representations                    and    agreements               and        agrees       that        if
                                                                                                                            any     of the acknowledgments                                  representations                    or

               agreements                  deemed             to    have        been     made            by     it    by     its    purchase                of the       Preference                Shares           are        no

               longer accurate                     it   shall promptly                 notify       the Issuer the Servicer                             and       the    Initial          Purchaser



                                                             LISTING              AND GENERAL INFORMATION

                                 The       Is   suer     and        the     Co-Issuer             accept           responsibility               for     the        information contained                            in    this


   document              To   the      best      knowledge                and    belief       of the Issuer                 and     the Co-Issuer                   the       information contained                            in

   this    document             is   in accordance                   with the          facts      and        does          not omit anything                       likely       to    affect           the    import of

   such     information



                                 Application                 will     be made           to    list     the     Senior Notes                   on      the    ISE         However                 there        can    be no

   assurance        that      any      admission               will       be granted           or maintained                        In    connection               with the           listing
                                                                                                                                                                                                       of the Senior

   Notes      on    the       ISE      this Offering                 Memorandum                    will       be      filed       with the Registrar                       of Companies                      of Ireland

   pursuant to the ISE Listing                           Rules           and     the   IFSRA Rules                          Prior       to    the     listing            legal        notice       relating          to the

   issue    of the        Senior Notes                  and        copies of the Issuer                       Charter            and      the       Certificate            of    Incorporation                  and       By
   laws of the Co-Issuer                     will be          deposited with AIB                       International                Financial               Services          Ltd and             at    the principal

   office     of the Issuer where                       copies thereof                 may     be obtained                   free       of charge            upon        request


                                 As long           as    any        of the Senior Notes                        are        Outstanding                and     listed on           the       ISE         copies        of the

   Issuer     Charter           and        the    Certificate               of Incorporation                    and         By-laws             of the            Co-Issuer               the     Administration

   Agreement              the    Resolutions                  the        resolutions           of the          Board of             Directors               of    the    Co-Issuer                authorizing              the

   issuance         of    the        Senior        Notes            the     Indenture              the       Servicing              Agreement                     the    Collateral               Administration

   Agreement              the    Preference               Shares            Paying       Agency               Agreement                   any        Hedge         Agreement                 and        the    Monthly
   Report      will be          available          for       inspection           at   the     offices          of the Co-Issuers                       and        the    Irish       Paying            Agent        in the

   City     of Dublin where                   copies thereof                   may be obtained upon                           request           in    printed       form


                                 For fourteen                 days        following           the      date        of     listing
                                                                                                                                         of the Senior Notes                         on     the    ISE        copies of
   the    Issuer     Charter           and       the    Certificate             of Incorporation                      and        By-laws             of the Co-Issuer                     the     Administration

   Agreement              the    Resolutions                  the        resolutions           of the Board of Directors                                    of the Co-Issuer                      authorizing              the

   issuance         of    the        Senior        Notes            the     Indenture               the       Servicing             Agreement                     the    Collateral               Administration

   Agreement             the Preference                  Shares          Paying Agency                   Agreement                  and       any Hedge             Agreement                   will be        available

   for    inspection          at the        principal              office       of the       Co-Issuers               and        the     Irish       Paying         Agent            in    the    City        of Dublin
   and     copies thereof              may be           obtained            upon request


                                 Copies           of    the        Issuer      Charter         and       the    Certificate                  of Incorporation                   and       By-laws            of the       Co
   Issuer the            Administration                  Agreement                the    Resolutions                       the    resolutions               of the       Board of                Directors           of the

                                                                                                          168
                                                                                                                                                                                                  005467
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 187
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 211 of 266 PageID 8265
                                        Filed

  Co-Issuer            authorizing              the     issuance             of the           Senior     Notes               the    Indenture              the     Servicing            Agreement                 the

  Collateral           Administration                   Agreement                  the        Preference           Shares           Paying           Agency            Agreement                any         Hedge
  Agreement             and         the    Monthly               Report            prepared          by       the        Servicer          on        behalf         of     the        Issuer        containing
  information relating                    to    the     Collateral            will       be    available       for inspection                   so    long as any                of the Securities                are

  Outstanding            at    the    Corporate Trust Office                             of the Trustee



                                Each       of the Co-Issuers                       represents          that    as of the            date       of this Offering              Memorandum                       there

  has been        no    material          adverse           change           in    its   financial       position             since      its   date        of incorporation                  Since      its      date

  of incorporation                   neither         the     Issuer         nor the           Co-Issuer        has           commenced                operations             other         than the Issuer

  purchasing            certain        Collateral            Obligations and                     selling      participation                interests             therein     pursuant           to          master

  participation             agreement            preparatory                 to    the    offering          of the Securities                       and     no     annual reports               or    accounts
  have     been        prepared as of the date                         of   this
                                                                                    Offering        Memorandum


                                The       Co-Issuers                  are    not    involved           in     any       litigation         or       arbitration          proceedings                 including
         such      proceedings                 which         are                         or    threatened           of which             the        Co-Issuers                                  which
  any                                                                  pending                                                                                             are    aware                          may
  have     or   have          had within             the     last      twelve        12         months             significant             effect         on     the   financial           position         of the
  Co-Issuers



                                The       issuance           of the Securities                   was authorized                    and   approved                by the Board of Directors                         of

  the    Issuer        by     the    Resolutions                      The    issuance            of the       Senior           Notes       was authorized                   and approved                    by    the

  Board of        Directors           of the Co-Issuer                      by resolutions             passed           on    or before         the       Closing        Date


                                Since          the    date       of    their incorporation                    no    financial            statements              of the Co-Issuers                   have     been

  prepared             The     Issuer      is    not required by                   Cayman           Islands         law to publish                   financial         statements              and    does not
  intend     to    publish any                 financial         statements                   The   Issuer         is   required         to     provide           written        confirmation               to    the

  Trustee         on    an     annual basis that                      no Event           of Default           or    other          matter that             is   required         to   be   brought          to    the

  Trustees         attention          has occurred



                                                                              IDENTIFYING NUMBERS

                The         Senior Notes                sold      in    offshore              transactions          in       reliance          on    Regulation                  and       represented             by
  Regulation                  Global       Notes           have         been        accepted         for      clearance              under           the    Common               Codes         in     the     table

  below         The         table     also      lists      the    CUSIP Numbers                     and       the       International                Securities          Identification               Numbers
  ISIN




                                                                                                       169
                                                                                                                                                                                            005468
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 188
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 212 of 266 PageID 8266
                                        Filed

                             Security                                              CUSIP                      Common Code                           ISIN


   Class A-la        Notes
  Rule     144A     Global   Notes                                           389669       AA                        N/A                      US389669AA07

  Regulation            Global   Notes                                       G40763       AA                   027591256                     USG40763AA52


   Class A-lb        Notes

  Rule     144A     Global   Notes                                           389669        AB                       N/A                      US389669AB89
  Regulation            Global   Notes                                       G40763        AB                  027591299                     USG40763AB36


   Class A-2 Notes

  Rule     144A     Global   Notes                                           389669        AC                       N/A                      US389669AC62

  Regulation            Global    Notes                                      G40763        AC                  027591388                     USG40763AC19


   Class         Notes
  Rule     l44A Global       Notes                                           389669        AD                       N/A                      US389669AD46
   Regulation           Global    Notes                                      G40763        AD                  027591426                     USG40763AD91


   Class         Notes
   Rule 144A        Global      Notes                                         389669       AE                       N/A                      US389669AE29
   Regulation           Global    Notes                                      G40763        AE                  027591469                     USG40763AE74


   Class         Notes
   Certificated Class            Notes                                       389668        AA                       N/A                      US389668AA24


   Class         Preference Shares
   Certificated Preference              Shares                                389668       20                       N/A                       US3896682032



   Class    II   Preference Shares

   Certificated Preference              Shares                                389668       30                       N/A                       US3896683022




                                                                     LEGAL MATTERS

                  Certain    legal      matters    will   be passed        upon     for    the   Co-Issuers     and       the   Initial   Purchaser by Latham

         Watkins      LLP New             York     New York              Certain    matters       with respect       to    Cayman         Islands   corporate    law

   and     tax    law    will    be     passed     upon     for    the    Issuer    by Ogier George                 Town        Grand      Cayman KY1-1 108
   Cayman          Islands        Certain                matters    will     be    passed               for   the   Servicer       by     Orrick    Herrington
                                                 legal                                           upon
   Sutcliffe       LLP      Los Angeles California




                                                                                     170
                                                                                                                                                    005469
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 189
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 213 of 266 PageID 8267
                                        Filed

                                                                      GLOSSARY OF DEFINED TERMS

                Accrued            Interest               On         Sale means            interest       accrued               on     Collateral             Obligation               at    the    time of sale

  or    other     disposition            to    the       extent        paid to          the     Issuer      as                  of the      sale       or    other                                               of the
                                                                                                                  part                                                    disposition               price
  Collateral          Obligation              after        deduction              of     any     amount           representing                    Accrued            Interest              Purchased              With
  Principal          of the Collateral               Obligation


                Accrued                Interest           Purchased               With Principal means                                      interest          accrued           on     or    purchased             with

    Collateral             Obligation as part                    of the price           paid by the Issuer                      to acquire            the Collateral                 Obligation less any
  amount of            Interest        Proceeds                applied        as       Interest    Proceeds                 applied          by       the     Issuer       to    acquire            the      accrued
  interest      at   the    time of purchase                     and       ii    interest       accrued          on        Loan        that      constitutes              part       of the price            paid by
  the    Issuer       to    repurchase              and        terminate                                     sold          to                                Parties       to    finance            the      Issuers
                                                                                  participations                                 Pre-Closing
  pre-closing          acquisition            of such            Loan

                Act           means any                  request           demand              authorization                    direction             notice        consent                 waiver          or    other

  action    to be          given or taken                by Noteholders                 or Holders           of Preference Shares                            under        the Indenture                 embodied
  in and     evidenced            by     one        or     more instruments                     which may                  be    an    electronic             document                                       but not
                                                                                                                                                                                       including
  limited       to    in the      form        of e-mail               to   the    extent        permitted by applicable                               law     of substantially                     similar tenor

  signed by           Noteholders              or Holders               of Preference              Shares         in person                or by       agents duly appointed                            in writing

  provided           that    no   signature               shall be         required        on    electronic            documents                  including            but not limited                      to in the
  form     of e-mail to the extent                         permitted by                 law       Except          as otherwise                   expressly          provided                in   the    Indenture
  the   action        shall   become               effective          when        the    instruments             are       delivered             to    the    Trustee           which            instrument or
  instruments              may    be    delivered               through          the Preference             Shares              Paying                        in the        case of the Holders                      of
                                                                                                                                              Agent
  the Preference              Shares and                  if
                                                                expressly         required to the Issuer                             The    instruments              and         the       action       embodied
  in    them         are    referred          to    as     the       Act         of the         Noteholders                or    Holders              of Preference                  Shares         signing         the

  instruments



                Administrative Expense                                     Cap        means an amount on any Payment Date                                                 equal to the excess                      of


                                                   the    sum of 0.04%                   of the       Maximum Amount                              on    the     related          Determination                    Date
                plus       $150000             over



                               ii                  the    sum of           the    amounts          paid for Administrative                              Expenses             in the          twelve          months

                preceding          the    current              Payment Date


                Administrative Expenses                                      means amounts                due         or accrued            representing


                                                   tax    preparation                 filing    and      registration                fees   or        expenses         and       any        other       filing     and

                registration            fees       owed          by the Co-Issuers                 or    Investors               Corp        including              all    filing           registration           and
                annual return             fees payable                 to the         Cayman       Islands            government                 and    registered              office       fees


                               ii                  fees         indemnities             and      expenses             of        the    Trustee              including                all    amounts              under
                Section 6.7 of the Indenture the Administrator                                                    the Preference                      Shares     Paying Agent                      the Holding

                Preference Shares                    Paying Agent                     the Collateral             Administrator and                      the Original                 Administrator


                               iii                 fees         indemnities and                 expenses              of    the       Co-Issuers              and      Investors                 Corp        and     of

                accountants              agents and                  counsel for each             of the Co-Issuers                     and       Investors          Corp


                               iv                  fees        and    expenses           of the Rating                Agencies              in    connection               with            any   rating          of the
                Notes        owed        by        either        Co-Issuer             including          fees        and                              for     ongoing           surveillance                    credit
                                                                                                                                 expenses
                estimates         and     other           fees       owing       to    the Rating        Agencies


                                                   expenses            and       indemnities             but      not           Servicing             Fees      of     the       Servicer              if
                                                                                                                                                                                                            payable
                under        the Servicing                Agreement




                                                                                                      171
                                                                                                                                                                                                 005470
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 190
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 214 of 266 PageID 8268
                                        Filed

                              vi              fees       indemnities               and        expenses            for     third-party              loan        pricing         services           and

                accountants             and



                              vii             amounts          due    other        than indemnities                  to
                                                                                                                           any      other    Person        except            the    Servicer          if


                specifically            provided         for    in    the    Indenture                                  fees     or                       in    connection               with
                                                                                                    including                            expenses                                                 any
                Securities         Lending           Agreement


                Affected            Class             Any      Class of          Notes        that    as          result    of      the    occurrence            of          Tax Event              has
   received or will receive                   less than the          aggregate amount of principal                             and       interest that         would otherwise have
   been   payable to          such       Class on        the Distribution                Date       related       to the       Due Period with                                to    which        such
                                                                                                                                                               respect
   Tax Event         occurs



                Affiliate           or   Affiliated means with                           respect      to      Person


                                              any     other     Person        who        directly       or indirectly               is    in control       of     or    controlled             by     or

                is   under    common               control     with     the      Person        or



                              ii              any     other     Person        who        is     director          officer      or     employee                  of the Person                         of

                any    subsidiary             or    parent      company            of the       Person         or              of any        Person        described               in   clause

                above


   For the purposes            of this definition               control          of      Person       shall       mean     the                 direct       or indirect
                                                                                                                                    power


                                              to    vote     more than 50% of                    the       securities          having        ordinary          voting         power        for      the

                election      of directors            of the Person or



                                                    direct     the
                                              to                     corporate           management and                   corporate          policies          of the Person              whether

                by    contract          or   otherwise          this does              not    include       the     Servicing             Agreement             unless        it   is    amended
                expressly to provide                  those     services


   For    the                      of   this       definition         the    Administrator                  and     its    Affiliates         are       neither        Affiliates          of     nor
                 purpose
   Affiliated         with    the       Co-Issuers            and     the        Co-Issuers           are     neither          Affiliates          of     nor    Affiliated              with       the

   Administrator             or any      of their Affiliates



                Aggregate               Outstanding             Amount                 means when             used with respect                to any          of the Notes              as of any

   date   the aggregate             principal         amount of such Notes                     on    that     date        When         used with respect                to    the

   Preference Shares               as of any         date      means        the   number of such Preference Shares Outstanding                                               on     such       date



                Except       as otherwise             provided        herein


                                              the     Aggregate         Outstanding                 Amount          of the        Class A-i               Notes        at
                                                                                                                                                                             any        time     shall

                include                 Defaulted            Interest       in                  thereof        and        to     the      extent     not       included            in            such
                              any                                                 respect                                                                                                any
                Defaulted          Interest         accrued      interest         on    such     Defaulted           Interest



                              ii              the     Aggregate         Outstanding              Amount             of the       Class A-lb Notes                      at
                                                                                                                                                                             any        time     shall

                include                 Defaulted            Interest       in respect          thereof        and        to     the      extent     not       included            in            such
                              any                                                                                                                                                        any
                Defaulted          Interest         accrued      interest         on    such     Defaulted           Interest



                              iii             the     Aggregate         Outstanding                 Amount           of the         Class A-2           Notes          at
                                                                                                                                                                             any        time     shall

                include       any       Defaulted            Interest       in
                                                                                  respect       thereof        and        to     the      extent     not       included            in            such
                                                                                                                                                                                         any
                Defaulted          Interest         accrued      interest         on    such     Defaulted           Interest



                              iv              the     Aggregate          Outstanding                 Amount          of     the       Class             Notes      at
                                                                                                                                                                             any        time     shall

                include      all    Class           Deferred         Interest attributed              thereto


                                              the     Aggregate          Outstanding                 Amount          of     the       Class             Notes      at
                                                                                                                                                                             any        time     shall

                include      all    Class           Deferred         Interest attributed              thereto and


                                                                                               172
                                                                                                                                                                             005471
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 191
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 215 of 266 PageID 8269
                                        Filed

                                vi                the     Aggregate             Outstanding               Amount                 of the        Class            Notes            at    any        time         shall

              include           all    Class             Deferred         Interest        attributed          thereto



              Aggregate                  Principal             Balance               means when               used with respect                     to    the    Pledged              Obligations                  the

 sum of the Principal                    Balances           of    all    the Pledged               Obligations                   When      used with respect                     to        portion           of the

 Pledged       Obligations                   the    term Aggregate                     Principal       Balance              means         the    sum of         the        Principal          Balances               of

 that    portion         of the Pledged                 Obligations



              Aggregate                      Purchase            Price            Amount               means                when          used      with         respect              to     the     Pledged
 Obligations              the    sum         of the Purchase                   Price      Amounts             of      all     the    Pledged        Obligations                    When            used        with

 respect      to         portion         of the Pledged                  Obligations                the   term Aggregate                       Purchase         Price        Amount               means            the

 sum of      the Purchase                Price       Amounts             of that        portion      of the Pledged                  Obligations


              Allocable                 Principal              Balance                 means         with        respect            to         Synthetic         Security              based         upon            or

 relating      to          senior       secured           index       providing            non-leveraged                    credit                        to         basket of credit                    default
                                                                                                                                         exposure

  swaps      referencing                    diversified
                                                                 group         of Reference               Obligations                    with respect           to    which            the    principal              or

 notional      amount of                the       credit
                                                            exposure              to    any    single       Reference                Obligation does                  not    increase             over time

 the     portion         of     the     aggregate              Principal           Balance           of     such         Synthetic             Security         that        is    allocable             to     each

 Reference           Obligation comprising                          such        index         or    indices        based           upon        allocating        the        Principal          Balance               of

  such    Synthetic             Security            among        such          Reference            Obligations                  in the    same proportion                       as each           Reference

 Obligation bears                to the           aggregate Principal                   Balance       of such            Synthetic          Security


              Amendment                       Buy-Out            Purchase               Price means                 the purchase                price     payable by the                   Amendment
 Buy-Out Purchaser                     for Transaction                  Securities         purchased             in an        Amendment              Buy-Out                if   any        in an    amount
 equal to             in    the case          of the Notes the Aggregate                             Outstanding                  Amount         thereof                    accrued          and        unpaid
  interest    including               Deferred Interest                   if   any       as of the        date      of      purchase           payable      to the Non-Consenting

 Holder       giving          effect         to   any amounts             paid to the Holder                  on such date                     pj any           unpaid Extension                     Bonus
                              in the case           of
 Payment            plus                                  any Notes            held or with respect                      to      any Notes         representing              Global          Notes
 beneficially            owned          by          CDS/TRS             Purchaser             the    applicable             CDS/TRS              Termination                Payment Amount                           if


  any and ii in the case of the Preference Shares and the Holding Preference Shares an amount that
  when taken together with all payments  and distributions made in respect of such Preference Shares since
  or Holding         Preference Shares                      as applicable the                      Closing       Date         and        any    amounts         payable               if
                                                                                                                                                                                           any     to the

  Non-Consenting                 Holder            or the      Non-Consenting                  Holding           Preference               Share Holder                as applicable                 on       the

  next succeeding               Payment Date                    would cause such Preference Shares                                        or Holding            Preference Shares                         as

  applicable to have                   received          as     of the date             of purchase         thereof                  Preference Share Internal                             Rate     of
 Return or               Holding        Preference              Share Internal                Rate    of Return as applicable of 12.0% assuming such

  purchase         date     was         Payment Date provided                                 however            that       in
                                                                                                                                  any    Amendment Buy-Out                            from        and     after

  the date     on     which           the Non-Consenting                       Holders         of Preference Shares                       or the Non-Consenting                            Holding
  Preference Share Holders                          have       received                Preference         Share          Internal         Rate    of Return or                   Holding
  Preference Share Internal                         Rate       of Return as applicable equal to or in excess                                              of 12.0%               the       Amendment
  Buy-Out Purchase                    Price        for such      Preference Shares                    or Holding                 Preference         Shares            as applicable                 shall       be
  zero



               Amendment                          Buy-Out          Purchaser                   means          the        Servicer          or      any      of       its    Affiliates             acting            as

  principal         or     agent            provided           that      in     the      event       that     the        Servicer          elects        not     to                           Transaction
                                                                                                                                                                           purchase
  Securities        from        Holders            pursuant to Description                          of the SecuritiesAmendment                                   Buy-Out                    Amendment
  Buy-Out           Purchaser                 shall      mean         one       or      more        qualifying              purchasers            which            may           include          the        Initial


  Purchaser          the      Investors            Corp        Initial      Purchaser or any                  of their respective                   Affiliates                             as principal              or
                                                                                                                                                                           acting

  agent designated                     by     the     Servicer           provided             however              none          of the        Servicer         the        Initial         Purchaser               the

  Investors         Corp         Initial          Purchaser        or                  of their respective                    Affiliates         shall      have                  duty       to     act      as     an
                                                                            any                                                                                        any
  Amendment               Buy-Out Purchaser


               Applicable                   Discount           Rate            means          for
                                                                                                     purposes            of determining              the       CDS/TRS                Termination

  Payment Amount                      with    respect       to any       CDS/TRS              Purchaser          in    connection with               an Amendment                      Buy-Out               USD
  LIBOR-BBA                   as defined            in   the   Annex           to the     2000 ISDA              Definitions               as determined by the applicable




                                                                                                      173
                                                                                                                                                                                             005472
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 192
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 216 of 266 PageID 8270
                                        Filed

   CDSITRS          Purchaser on the Business Day preceding                                 the date         of purchase             of the applicable               Notes      from such

   CDS/TRS          Purchaser          in   connection       with     such Amendment                       Buy-Out


               Applicable               Note       Interest       Rate means                with respect              to the Notes               of any Class             the Note        Interest

   Rate    with                  to    such       Class
                    respect



               Applicable               Percentage                means    the    lesser         of the       Moodys                Priority      Category                           Rate       and
                                                                                                                                                                     Recovery
   the    SP       Priority      Category          Recovery         Rate    applicable            to the         Collateral          Obligation as specified                      in the tables

   below



   Moodys           Priority                                                                          Moodys              Priority Category
   Category                                                                                                        Recovery           Rate

   Synthetic        Securities                        In    the    case of

                                                                          Form-Approved                       Synthetic              Security          the       Moodys                   Priority

                                                      Category            Recovery               Rate            given         by     Moodys             to     the       Form-Approved
                                                         Synthetic        Security         at    the       time of approval                of the Form-Approved Synthetic

                                                         Security     by   Moodys                and

                                                      ii            any     other          Synthetic               Security           the        Moodys              Priority        Category

                                                      Recovery            Rate        given by             Moodys              to   the    Synthetic          Security       at   the     time of

                                                      acquisition          of the Synthetic                  Security

   Structured        Finance

   Obligations                                        The         Moodys Priority Category Recovery   Rate determined                                                        in accordance

                                                      with        the Moodys Structured  Finance Obligation Recovery                                                       Rates         set forth

                                                      in Schedule               to    the Indenture                 by reference            to    the type       of asset and             its   then

                                                      Moodys           Rating         or        with
                                                                                                            respect       to    assets      to   which        that    schedule           does not

                                                      apply on              case-by-case                   basis    in    connection             with the                  of the relevant
                                                                                                                                                          grant
                                                      Collateral          Obligation

   unsecured         DiP Loans and

   any    Collateral       Obligations
   not covered           above    or below.           As determined by Moodys                                on       case-by-case basis




  For     High-Yield             Bonds Moodys                 Senior        Secured             Loans and             Moodys               Non     Senior        Secured           Loans         the

   relevant        Moodys         Priority         Category         Recovery           Rate           is   the     rate    determined             pursuant           to   the     table    below
  based       on     the    number           of    rating     subcategories                difference              between           the    High-Yield               Bonds          or    Loans
  Moodys            Obligation Rating                and    its    Moodys         Default             Probability              Rating       for purposes              of clarification             if

   the    Moodys           Obligation             Rating      is    higher       than           the    Moodys              Default          Probability              Rating         the     rating

   subcategories           difference         will be      positive       and    if   it   is   lower negative




   Number           of   Moodys             Rating       Subcategories                                                          Moodys
           Difference Between the Moodys                                                        Moodys                         Non Senior
          Obligation Rating and the Moodys                                                       Senior                             Secured                   High-Yield
                   Default       Probability          Rating                           Secured              Loans                    Loans                       Bonds
                                       or    more                                                 60.0%                              45.0%                       40.0%
                                                                                                  50.0%                              42.5%                       35.0%
                                                                                                  45.0%                              40.0%                       30.0%
                                        -l                                                        40.0%                              30.0%                           15.0%
                                        -2                                                        30.0%                              15.0%                           10.0%
                                  -3   or less                                                    20.0%                              10.0%                           2.0%




                                                                                                174
                                                                                                                                                                           005473
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 193
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 217 of 266 PageID 8271
                                        Filed

  If   no    Moodys           Priority          Category           Recovery            Rate         has    been        specifically          assigned with               respect      to         Loan

 pursuant         to the      above         table and            the    Loan     is      secured           DIP Loan             the    relevant           Moodys           Priority       Category
 Recovery         Rate       is    50.0%


                                                                                                                       SP Priority Category
               SP        Priority Category                                                                                      Recovery            Rate

  Secured       Loans        other       than                                                                                                55.0%
  Subordinated              Lien       Loans     or      DIP
 Loans
  Senior Unsecured                 Loans                                                                                                     37.5%
  Second Lien Loans                                                                                                                          37.5%
  Subordinated              Lien       Loans     other      than                                                                             21.5%
  DIP Loan
  Senior Secured              High-Yield              Bonds                                                                                  44.0%
  Senior Unsecured                 High-Yield Bonds                                                                                          30.0%


  Subordinated              High-Yield           Bonds                                                                                       18.0%
  Structured         Finance           Obligations          ...
                                                                                The      SP              Priority        Category            Recovery              Rate          determined              in

                                                                                accordance                 with        the      SP           Structured             Finance          Obligation

                                                                                Recovery             Rates        set     forth       in     SP           Recovery          Rate     Matrix             by
                                                                                reference           to    the    type of asset and                  its    then    SP       Rating         or      with

                                                                                respect        to    assets      to    which       that     table      does not apply on                    case by

                                                                                case     basis       in connection              with the grant              of the relevant               Collateral


                                                                                Obligation
  Synthetic          Securities                                                 As assigned by                   SP      on        case-by-case              basis      in connection              with

                                                                                the    grant        of the relevant            Collateral           Obligation
  DIP Loans and               any       Collateral

  Obligation not covered                       above                            As assigned by                  SP      on       case-by-case basis



                Approved                 Pricing           Service             means Loan                 Pricing       Corporation               Mark-It-Partners                  Inc      or        any
  other      nationally          recognized           loan       pricing       service        approved           in writing           by    SP
                Approved                 Replacement                    means an          individual             who      shall             be    proposed          by     Highland          Capital

  to    replace        James Dondero                     Mark      Okada         or     Todd         Travers           or       prior       Approved              Replacement              therefor
  within       30 days           after      James        Dondero              Mark     Okada             or Todd        Travers            or       prior     Approved            Replacement
  therefor        fails      to    be          partner         director         officer        or    management-level                      employee          of Highland             Capital            or
  following          any     objection          pursuant          to    the    following            clause              to   the    first
                                                                                                                                             proposed          replacement                within        30

  days       after     such       objection           and              not     have      been         objected          to    by      either                  Super         Majority         of        the

  Controlling            Class of Notes               or                Majority         of the Preference                    Shares        excluding             any    Preference          Shares

  held by Highland                  Capital         or     any    of    its    Affiliates            within       30     days      after     written        notice       of such      Approved
  Replacement               has     been        given       by     the        Servicer         to    the     Controlling              Class       of Notes           and     the     Holders             of

  Preference Shares



                Ask-Side                Market         Value means                    as of any           Measurement Date                       the      market value           determined             by
  the       Servicer       and     reported           to    the    Trustee        as     an     amount           rather       than as               percentage           or fraction          of par

  expressed            in     Dollars           of       any      lent        Collateral            Obligation           based                      the     Servicers             commercially
                                                                                                                                       upon
  reasonable judgment and                        based upon the following                            order of priority                      the average            of the ask-side           market

  prices       obtained           by     the    Servicer          from         three     Independent                  broker-dealers              active      in     the    trading         of     such

  obligations          which        are also        Independent                from    the     Servicer          or    ii if     the       foregoing        set of prices           could     not be
  obtained        the       higher of the ask-side                     market         prices        obtained          by the Servicer             from       two Independent                broker
  dealers       active      in the trading             of such         obligations         which           are   also    Independent              from       the    Servicer        or iii        if   the

  foregoing          sets of prices             could       not    be obtained            the        average          of the ask-side             prices     for the        purchase        of such

  Collateral         Obligation             determined             by    an     Approved             Pricing          Service         Independent             from         the    Servicer             that

  derives       valuations             by    polling        broker-dealers               Independent                  from      the    Servicer             provided         that    if    the    Ask-




                                                                                                     175                                                                          005474
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 194
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 218 of 266 PageID 8272
                                        Filed

   Side     Market            Value        of      any     lent     Collateral                 Obligation              cannot         be        so     determined              then        such       Collateral

   Obligation shall be deemed                            to have              Market           Value        equal to the             outstanding              principal            balance        thereof



               Assigned                  Moodys             Rating                 means           the    monitored               publicly            available         rating        or    the    monitored
   estimated                                                                            debt obligation                or
                    rating          expressly           assigned             to                                                 facility          by    Moodys               that     addresses the              full

   amount of        the principal                 and    interest        promised


               Authorized                    Officer means                         with       respect          to    the     Issuer the               Co-Issuer          or    Investors           Corp          any
   Officer    or    agent           who      is   authorized            to    act       for the       Issuer the Co-Issuer                        or Investors               Corp         as applicable            in


   matters     relating             to     and      binding         on            the       Issuer       the        Co-Issuer         or        Investors           Corp        With        respect        to    the

   Servicer        any        managing             member               Officer              manager            employee              partner          or     agent          of the       Servicer       who       is

   authorized        to       act    for   the      Servicer        in matters                 relating        to      and                       on     the      Servicer           with respect           to    the
                                                                                                                                binding

   subject    matter of the request                        certificate             or order          in question                With                     to the Trustee               or any       other     bank
                                                                                                                                        respect
   or trust    company                                   trustee        of an           express trust or as custodian                                    Trust Officer                    Each
                                     acting        as                                                                                                                                              party        may
   receive     and        accept              certification              of        the       authority         of               other       party        as      conclusive               evidence         of    the
                                                                                                                       any
   authority       of any           Person         to    act     and         the       certification           may         be     considered             as    in     full    force       and     effect        until

  receipt     by the other               party      of written          notice              to the    contrary


               Average                   Life       means         as     of any              Measurement                Date        with respect               to             Collateral           Obligation
                                                                                                                                                                       any
   other than any Defaulted                          Collateral          Obligation                   the      quotient         obtained             by dividing


                                                  the    sum of         the        products of


                                                                 the         number             of
                                                                                                         years        rounded              to     the       nearest           hundredth               from       the

                                Measurement                    Date          to    the       respective              dates        of each            successive              scheduled           payment          of

                                principal           of the Collateral                    Obligation              and



                                                                 the respective                    amounts           of the successive                  scheduled             payments            of principal
                                of the Collateral                 Obligation                  by



                                ii                the    sum       of        all        successive             scheduled             payments            of      principal            of    the       Collateral

               Obligation


               Bank                 means         Investors       Bank                  Trust Company                   in    its   individual           capacity            and    not as Trustee



               Bankruptcy                    Code          means             the       U.S     Bankruptcy              Code          Title       11    of the United               States       Code


               Bankruptcy                    Law           means         the       Bankruptcy               Code           Part        of the Companies                       Law 2004                Revision
  of the Cayman                Islands        and       the Bankruptcy                      Law 1997 Revision                        of the          Cayman Islands

               Board            of Directors                   means with                   respect       to   the     Issuer the directors                      of the Issuer             duly appointed
  by      resolution           of the holders              of the Issuer                    Ordinary        Shares           or by    resolution              of the Board of Directors                         and
  with respect            to the         Co-Issuer         the directors                    of the Co-Issuer                 duly appointed                 by      the stockholders               of the        Co
  Issuer      provided                however             that     notwithstanding                        the       foregoing              if    the     aggregate             number            of     Class      II

  Preference         Shares              Outstanding               is    greater              than       the                           number            of      Class              Preference             Shares
                                                                                                                    aggregate
                                    Holders          of the Class
  Outstanding             the                                                     II    Preference             Shares         may remove                all    but not             less    than all of the
  directors        of the       Issuer        and       appoint         other           directors         who
                                                                                                      may be employees officers or designees of                                                                  the

  Servicer         and        thereafter           so     long as the                   aggregate number of Class II Preference Shares Outstanding                                                                 is


  greater      than       the
                                     aggregate           number              of        Class          Preference                Shares          Outstanding                  the                   to   appoint
                                                                                                                                                                                    power
  directors     of the Issuer                shall be       exercised                  by      vote      of the Holders               of the Class               II    Preference           Shares       instead

  of by resolution              of the holders              of the Issuer                    Ordinary          Shares



               Business                  Day        means             day         on     which        commercial                  banks         and     foreign         exchange            markets         settle


  payments          in    New         York City             and         any        other       city      in which            the     Corporate              Trust Office              of the Trustee               is

   located    and        in    the    case        of the   final        payment of                 principal          of any        Note         the   place          of presentation             of the Note

  designated         by the Trustee                     provided             however that                   for purposes              of determining                    LIBOR             Business          Day
                                                                                                          176
                                                                                                                                                                                           005475
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 195
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 219 of 266 PageID 8273
                                        Filed

  must        also    be         day     on        which        dealings           in    deposits           in    Dollars are              transacted              in     the    London             interbank

  market         To    the extent            action       is   required          of the Irish Listing                   Agent and            fish Paying Agent                         Dublin          Ireland

  shall    be considered               in determining                  Business            Day         for
                                                                                                                 purposes           of determining                 when         actions        by    the     Irish

  Paying Agent              are required



                Caal             Collateral              Obligations                means             the    Collateral              Obligations              excluding                  any     Defaulted
  Collateral         Obligations              that       on    the relevant             date    have         Moodys              Rating below                 B3
                Cash             means such coin                   or currency             of the United                States       of America as                  at    the    time shall be               legal

  tender for payment                   of   all
                                                   public       and      private        debts



                CCC/Caal                         Collateral              Obligations                   means            the         Collateral              Obligations             excluding                    any
  Defaulted           Collateral        Obligations                that     on     the     relevant          date       have                Moodys                Rating below                B3        and/or

  ii     an    SP      Rating below                 B-
                CCC/Caal                     Excess            Market        Value Percentage                           means         the percentage                 equivalent           of         fraction

  the    numerator           of which             is    the    aggregate Market                     Value        of   CCC/Caal                Collateral             Obligations in order of
  ascending           Market Value                  Percentage              starting          with the        CCC/Caal                 Collateral             Obligation with the                       lowest
  Market Value               Percentage                  with    an      aggregate Principal                      Balance            equal       to    Excess            CCC/Caal                Collateral

  Obligations              and    the       denominator                of which            is    an     amount           equal        to    the        Excess            CCC/Caal                Collateral

  Obligations


                CDS/TRS                 Termination Payment                               Amount                 means         with        respect      to    any        CDS/TRS              Purchaser            in

  connection                     an Amendment                                                                                                                 Date
                      with                                     Buy-Out            as the case          may be                  on    any Payment                           prior    to    the    November
  2010        Payment        Date           an     amount         equal       to    the        present       value        of    the        Fixed Amounts                    with       respect         to    such
  CDS/TRS             Purchaser and                 each       Fixed Rate               Payor       Calculation              Period        until       the    last       Fixed Rate             Calculation

  Period        discounting            each        Fixed Amount               from        the       Payment           Date      following             the    end     of    each     such        Fixed Rate

  Payor       Calculation          Period          to   the date       of   purchase            of the      applicable          Notes       at     the Applicable                Discount           Rate and
  ii on any Payment                     Date        on and       after      the    November 2010                      Payment         Date zero provided                         that     in    the case           of

  clause             the  CDSITRS Termination Payment                                      Amount            shall      be     calculated          by the Servicer                 and    subject           to    the

  approval       of    such CDS/TRS Purchaser



                CDS/TRS                 Purchaser means                             Holder            of the Notes             or     in the case            of    Notes        represented by
  Global       Notes any           beneficial             owner        thereof          that    has entered into either                          credit       default           swap     or         total

  return       swap with          respect          to such       Notes       and        has provided              the    Issuer       and     the Trustee                with       written

  certification         regarding            its                into     such                  in     form        reasonably           acceptable to the Issuer                          or     the
                                                    entry                         swap
  Servicer       on behalf of               the    Is   suer


                Class            means           all    of the Notes            having          the    same        priority          and    the       same        Stated        Maturity         and        all    of
  the    Preference Shares



                Class              Coverage               Tests          means          the     Overcollateralization                      Test and           the       Interest       Coverage             Test
  each     as applied            with respect             to the      Class A-la Notes Class A-lb Notes                                          and    Class A-2 Notes


                Class              Coverage               Tests          means          the    Overcollateralization                       Test and           the       Interest       Coverage             Test
  each     as applied            with respect             to the      Class         Notes


                Class              Deferred              Interest           means Deferred                   Interest         with respect             to the Class                 Notes


                Class              Coverage               Tests          means          the     Overcollateralization                      Test and           the       Interest       Coverage             Test
  each     as applied            with respect             to the      Class         Notes


                Class              Deferred              Interest           means Deferred                   Interest         with respect             to    the Class              Notes


                Class              Coverage               Tests          means          the     Overcollateralization                      Test and           the       Interest       Coverage             Test
  each     as applied            with respect             to   the Class                Notes


                                                                                                       177
                                                                                                                                                                                         005476
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 196
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 220 of 266 PageID 8274
                                        Filed

                Class              Deferred             Interest           means Deferred                    Interest          with respect           to the       Class            Notes


                   Class Scenario                   Loss       Rate            means             with       respect           to    any    Class           of    Notes           rated      by    SP              an
  estimate         of the cumulative                 default         rate      for    the    Current          Portfolio             or the Proposed                Portfolio as applicable

  consistent         with       SPs          rating       of the Class of Notes                        on    the    Closing            Date      determined                 by    application              of the

  SP      CDO           Monitor


                Clearstream means                             Clearstream               Banking             sociØtØ        anonyme                  corporation              organized            under       the

  laws of the Duchy                   of Luxembourg



                Collateral                Administration                   Agreement                    means            the       agreement          dated        as       of    the    Closing            Date
               the      Issuer the Servicer                   and    the Collateral               Administrator                    as modified              amended              and     supplemented
  among
  and    in   effect      from        time to time



                Collateral              Administrator means                                the   Bank        in    its    capacity         as collateral           administrator                  under       the

  Collateral         Administration Agreement



                Consenting                  Holder           of the        Preference              Shares means                          with    respect          to
                                                                                                                                                                        any       Payment             Date
  Holder       that       has    consented              by    delivering             an    irrevocable             written           notice      to    the       Preference              Shares        Paying

  Agent       to          distribution         of Eligible                Equity          Securities          in    lieu        of payment             of Interest               Proceeds             on    such

  Payment            Date        as     described             in
                                                                     Description                  of    the       SecuritiesPreference                             Shares           Paying            Agency
  Agreement


                Controlling Class means                                   the Class         A-la Notes              voting            together        as        Class or          group          so    long as

  any    Class A-la Notes                    are Outstanding                   then the Class A-lb Notes                                 voting        together             as      Class or           group
   so long      as any          Class A-lb Notes                   are Outstanding                  then the Class A-2 Notes                            voting          together            as        Class or

  group         so      long     as    any    Class A-2 Notes                      are      Outstanding                  then the Class                     Notes       voting              together         as

  Class or         group         so    long as any             Class             are Outstanding                   the     Class           Notes        voting          together            as        Class or

  group         so      long as any          Class             Notes        are      Outstanding               and        then the Class                    Notes           voting          together         as

  Class or         group         so long       as any         Class            Notes        are Outstanding




                Corporate                 Trust         Office            means       the    corporate             trust        office     of the Trustee                   at   which         the    Trustee

   performs         its   duties      under        the       Indenture           currently         having          an address of 200 Clarendon                                   Street        Mail        Code
  EUC         108 Boston              MA      02116 telecopy no                       617         351-4358               Attention            CDO          Services          Group           or any         other

   address the Trustee designates                             from       time to time by notice                     to the          Noteholders              the Servicer                the Preference

   Shares      Paying           Agent        the    Issuer          and     each        Rating         Agency            or     the    principal           corporate             trust office          of any

   successor Trustee



                Credit            Improved                Obligation                  is
                                                                                            any        Collateral             Obligation             that              is    sold        pursuant            to

  Portfolio          Improvement Exchange                            or            in      the    commercially                     reasonable judgment                       of the         Servicer          has

   improved          in credit         quality provided                    that       in    forming           such       judgment                reduction              in credit           spread or an
   increase        in   Market Value               of such          Collateral            Obligation whether                        as described             in clauses            ii or         iii below
   or   otherwise              may     only        be    utilized         as     corroboration                of other             bases      for     such       judgment                and     provided

  further       that       if      Credit      Rating          Event        is    in effect            such       Collateral           Obligation will be                    considered                    Credit

   Improved          Obligation only                if   in addition           to the       above


                                               the       Collateral         Obligation has been                          upgraded          or    has been           put on credit                watch        list


                with       the    potential          for      developing              positive          credit       implications               by    either       of the          Rating         Agencies
                since      the     date     the    Issuer         first                     the Collateral                Obligation under                  the    Indenture
                                                                          acquired



                                 ii            such          Collateral           Obligation                has      experienced                      reduction             in     credit        spread           of

                          0.25%        or    more            on     an     absolute          rather          than             relative        basis         in    the       case       of        Collateral

                Obligation with                    spread prior to such                          decrease          less than or equal to                    2.00%                   0.375%            or    more

                on        an    absolute       rather         than          relative         basis          in the       case       of     Collateral             Obligation with                          spread

                prior to such                decrease             greater      than 2.00%               but less than or equal to 4.00%                                 or              0.50%         or    more

                on        an    absolute       rather         than          relative         basis          in the       case       of     Collateral             Obligation with                          spread

                                                                                                       178
                                                                                                                                                                                         005477
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 197
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 221 of 266 PageID 8275
                                        Filed

                  prior to such               decrease            greater        than          4.00%          in    each        case    compared                   to    the credit              spread        at    the time

                  such     Collateral            Obligation was acquired                                       the       Issuer determined                                    reference            to    an
                                                                                                        by                                                          by                                         applicable
                  index      selected            by        the        Servicer            such          index         selection              subject               to        satisfaction               of    the        Rating
                  Condition             with respect             to    Moody

                                 iii                       in    the    case     of            Loan           the     Market            Value            of such              Collateral
                                                                                                                                                                                                    Obligation                  has
                  increased by            at    least 1.00%               from       the       Market Value                     of such           Collateral                 Obligation as of                  its       date    of

                  acquisition            as     determined               by    the        Servicer           provided              that          this     subclause                 iiix           will       be     deemed
                  satisfied        if   Market          Value          increases            to    101%              or            in    the       case        of         Bond             the     Market            Value        of
                  such     Collateral           Obligation has changed                                since     its   date       of acquisition                    by                                    more
                                                                                                                                                                               percentage                            positive

                  than     the     percentage               change         in the           Merrill           Lynch          US High                Yield               Master         II    Index            Bloomberg
                  ticker    HOAO              plus    3.00%            over the same period                           or



                                 iv                   Super           Majority        of the Controlling                         Class have                   voted           to    suspend             the    limitations

                  on        Collateral               Obligation                                       Credit                                                                  and                 each
                                                                              being                                  Improved                Obligation                               for                     subsequent
                  downgrade              by     Moodys                after          vote        to    suspend             the    limitations                 pursuant               to     this clause              iv         has
                  occurred               Super        Majority           of the Controlling Class must                                      again vote                  to    suspend            the limitations                on
                  the     Collateral           Obligation               being               Credit           Improved Obligation                               for           this    clause         iv         to        remain

                  applicable



                       Synthetic         Security           shall       be considered                    Credit           Improved               Obligation if


                                                 the Synthetic                Security            itself       is     Credit           Improved               Obligation                   or



                                 ii              the       Reference           Obligation of the Synthetic                                       Security           would             if    it   were              Collateral

                  Obligation             be      Credit          Improved            Obligation


                  Credit           Rating        Event means                   an event               that     is   in effect          if   the rating              by       Moodys

                                                 of the Class A-la Notes                               or the        Class A-lb Notes                         has been               withdrawn                or    is   one     or

                  more     rating        sub-categories                 below        its Initial           Rating           or



                                 ii              of the          Class A-2                Notes          the        Class          Notes                the    Class                  Notes        or        the    Class
                  Notes      has        been     withdrawn                or    is    two         or    more          rating       sub-categories                        below             its                            Initial
                                                                                                                                                                                                 respective

                  Rating


                  For the purposes                   of this definition                               withdrawal             or reduction                     in rating             shall        not be       effective
                                                                                           any                                                                                                                                   if

  after     the    withdrawal             or reduction                                     has upgraded
                                                                       Moodys                                              the    reduced               or    withdrawn                   rating        to    at    least the

  Initial
             Rating         in     the    case of the                 Class A-la Notes                       or the Class A-lb Notes or to                                            only one               subcategory
  below      their       Initial
                                    Rating           in the case          of the Class A-2 Notes the Class                                                   Notes            the     Class             Notes        and        the

  Class           Notes


                  Credit           Risk Obligation                        means any                   Collateral            Obligation                  other           than              Defaulted            Collateral

  Obligation              that     in the       commercially                   reasonable judgment                              of the Servicer                         has                                   declined           in
                                                                                                                                                                                   significantly
  credit     quality         and has                   significant             risk        with              lapse         of    time            of becoming                              Defaulted            Collateral

  Obligation             provided         that        in   forming         such           judgment             an     increase              in   credit                                     decrease           in Market
                                                                                                                                                               spread or
  Value      of such        Collateral               Obligation whether                          as    described            in   clauses            ii or           iii below or otherwise                                 may
  only be utilized as corroboration of other                                         bases for such judgment


                  So long          as         Credit       Rating         Event           is   in effect             no     Collateral              Obligation shall                        be                       to    be
                                                                                                                                                                                                   eligible
  Credit     Risk Obligation unless                             in addition          to    the    above             as of the          date       of determination


                                                 the       Collateral          Obligation has                       been                                            has been
                                                                                                                             downgraded                       or                           put on         credit         watch
                  list   with the potential                 for developing                     negative credit implications                                   by either             of the Rating Agencies
                  since    the date           the Issuer          first
                                                                          acquired               the Collateral              Obligation under                           the        Indenture




                                                                                                          179
                                                                                                                                                                                                        005478
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 198
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 222 of 266 PageID 8276
                                        Filed

                       ii                   such        Collateral              Obligation                has experienced                      an      increase               in      credit            spread of
        0.25%         or    more           on      an        absolute          rather       than           relative           basis          in the         case of                   Collateral               Obligation
         with         spread prior to                         such        increase              less      than or equal to                     2.00%                          0.375%                or    more       on      an

        absolute           rather          than             relative        basis          in the        case     of         Collateral             Obligation with                                 spread prior to
         such    increase                  greater          than 2.00%                 but less than or equal to 4.00%                                           or              0.50%              or    more       on      an

        absolute           rather          than             relative        basis          in   the      case of             Collateral             Obligation with                                 spread prior to
         such    increase                  greater           than        4.00%         in       each      case compared                      to     the     credit            spread           at       the    time such

        Collateral           Obligation was acquired by                                         the    Issuer determined                          by   reference                   to    an        applicable          index

         selected       by       the       Servicer           such          index         selection            subject        to       satisfaction               of the Rating                     Condition           with

        respect        to    Moodys

                       iii                         in        the     case       of         Loan           the    Market                Value        of such              Collateral                     Obligation has
         decreased           by       at    least       2.50% from                  the     Market Value                    of such Collateral                          Obligation as of                       its   date    of

         acquisition              as       determined                by     the      Servicer              and               in    the    case         of          Bond               the      Market           Value        of

         such        Collateral              Obligation                  has      changed                since        its    date        of       acquisition                    by            percentage              more

        negative            or less positive                       as the       case may              be    than the percentage                           change              in the          Merrill          Lynch US
        High Yield Master                         II    Index Bloomberg                          ticker        HOAO           less       3.00%            over the               same period                    or




                       iv                        Super         Majority              of the Controlling                      Class have                voted             to      suspend                the    limitations

         on      Collateral                 Obligation being                              Credit         Risk     Obligation                  set      forth           in     clauses                     ii     and        iii

         above         and       for       each         subsequent                downgrade                by     Moodys                 after            vote          to       suspend                the    limitations


         pursuant           to   this clause                  iv         has    occurred                   Super        Majority               of the Controlling                              Class must              again
         vote    to    suspend               the       limitations              on     the       Collateral            Obligation being                                 Credit          Risk            Obligation for
         this clause             iv        to remain             applicable



              Synthetic           Security              shall be          considered                   Credit         Risk Obligation if



                                            the Synthetic                   Security            itself    is      Credit          Risk Obligation                           or



                                            the    Reference                 Obligation of the Synthetic                                  Security               would             if    it    were            Collateral

         Obligation              be         Credit           Risk Obligation



         Current-Pay                       Obligation                    means             Collateral            Obligation as to which



                                            an     insolvency                  event        has       occurred              with       respect         to        its
                                                                                                                                                                        obligor               or    as    to    which        its


         obligor       is    rated                 or        SD          by     SP         or    its
                                                                                                         obligor        has previously been                              rated          CCC- by SP                          and

         the rating          has been             withdrawn


                       ii                   no    default            as to      the    payment              of principal                or interest               with respect                     to    the    Collateral

         Obligation              is   then continuing                       and      the    Servicer            has delivered                  to   the Trustee                    an        officers certificate

         to    the    effect          that       the         Servicer           expects           that      the       obligor           will        make           payments                   on        the    Collateral

         Obligation as they                       become             due


                       iii                             if   the     rating        by      Moodys               of the Collateral                    Obligation                   is     at    least       Caal and
         not    on    credit          watch            with negative                 implications                 the        Market           Value          of        the    Collateral                 Obligation           is


         at    least equal             to    80%            of     its   Principal              Balance          or               if   the     rating          by       Moodys                 of the           Collateral

         Obligation              is   less       than        Caal              or    is    Caal            and        on     credit       watch             with negative                      implications                 the

         Market        Value           of the Collateral                       Obligation              is at    least equal to                 85%        of      its
                                                                                                                                                                         Principal                 Balance


                       iv                   if   an         insolvency            event          has occurred                with respect                   to     the        obligor              of    the    Collateral


         Obligation                    bankruptcy                  court        has authorized                   the        payment            of interest                  payable            on        the    Collateral

         Obligation              and



                                            the    Servicer               has designated                   in writing             to    the Trustee                    the    Collateral                 Obligation as

              Current-Pay              Obligation




                                                                                                         180
                                                                                                                                                                                                        005479
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 199
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 223 of 266 PageID 8277
                                        Filed

              If   the     Aggregate              Principal            Balance           of Collateral                    Obligations that                 would otherwise                         be Current-Pay

  Obligations exceeds                   5%        of the        Maximum Amount                                all    or         portion     of one          or    more             Collateral             Obligations
  that    would otherwise                    be     Current-Pay                    Obligations                 with         an    Aggregate                Principal               Balance              equal         to    the

  amount of          the    excess           shall        not be           Current-Pay               Obligations                  and      will       therefore              be      Defaulted                 Collateral

  Obligations              The        Servicer            shall       designate              in writing             to    the     Trustee        the       Collateral              Obligations that                        shall

  not    be   Current-Pay               Obligations pursuant                             to       the    preceding                sentence            as    the        Collateral                                           or
                                                                                                                                                                                               Obligations
  portions       thereof that            have       the     lowest Market                     Value           on any        applicable              date    of determination


              The Servicer               may         with the consent                        of     Majority               of the Controlling                    Class           by notice              to    the Issuer

  the    Trustee      and       the    Collateral            Administrator                                          the    definition           of                                                                or       how
                                                                                                  change                                              Current-Pay                       Obligation
  Current-Pay          Obligations are treated                              in    the    Indenture                  subject        to    the    satisfaction                 of the Rating                     Condition
  with respect         to each         Rating         Agency


              Current                 Portfolio              means                at
                                                                                         any        time            the     portfolio           measured                    by      Aggregate                  Principal

  Balance of          Collateral             Obligations                   Principal          Proceeds               held as cash              on    deposit           in    the Collection                    Account
  and    other     Eligible           Investments                purchased               with Principal                    Proceeds         on       deposit           in     the        Collection             Account
  that    exists      before           the    sale                                 or    other                                     of          Collateral                                                     before        the
                                                           maturity                                      disposition                                                   Obligation                   or

  acquisition        of         Collateral          Obligation                   as the case
                                                                                                        may be

              Deep          Discount              Obligation                     means         until the
                                                                                                                    average         Market           Value        Percentage                  of the Collateral

  Obligation          as    determined                daily           for    any        period           of     30        consecutive               days equals                    or    exceeds               90%          any
  Collateral         Obligation acquired                     by the Issuer                    for        Purchase                Price    less       than       85%         of     its    Principal             Balance
  For such                         the Market               Value
                   purpose                                                  Percentage              of         Collateral           Obligation on                      day         that       is   not         Business

  Day     shall    be deemed             to   be      the Market                  Value        Percentage                  of the Collateral                Obligation on the immediately
  preceding        Business            Day

              Defaulted                Collateral Obligation                                  means any                  Collateral       Obligation or other                            obligation             included
  in   the Collateral




                                              as to        which                 default       in the         payment of                principal          or    interest           is
                                                                                                                                                                                         continuing               beyond
              the lesser          of three          Business Days and                          any applicable                    grace or notice                period             unless          in    the    case of
              failure of the             obligor            to    make                              interest                               the                         has         resumed                             Cash
                                                                                  required                               payments                    obligor                                            current

              payments             of interest             previously scheduled                            and           unpaid      and       has     paid       in        full               accrued            interest
                                                                                                                                                                                     any
              due     and       payable           thereon             in    which        case the Collateral                        Obligation shall cease to be                                    classified             as

              Defaulted           Collateral              Obligation


                                ii            the maturity                  of    all   or        portion           of    the principal          amount           of    such Collateral                       Obligation
              has     been        accelerated              as          consequence                  of          default           other        than               payment                 default              under        the
                                                                                                                                                           any
              instruments              evidencing                or    relating          to       such     Collateral                                      unless           such         default          or    event           of
                                                                                                                                  Obligation
              default       has       been        fully     cured           or waived             and     is    no                                          and        such         acceleration                has       been
                                                                                                                          longer     continuing

              rescinded


                                iii           with                           to    which           there       has        been      effected                     distressed                                     or     other
                                                           respect                                                                                    any                                 exchange
              debt restructuring                    where         the       obligor           has offered                 the    holders       thereof             new                              or        instrument
                                                                                                                                                                                   security
              or     package           of securities                  or    instruments                 that         in    the                                   reasonable
                                                                                                                                   commercially                                               judgment of                   the

              Servicer            either              amounts                to         diminished                  financial                               or               has        the    sole                             of
                                                                                                                                     obligation                                                              purpose
              enabling           the    obligor           to avoid                default



                                iv                    that        is   pan         passu          with        or subordinated                   to    other        indebtedness                     for        borrowed

              money             owing         by     its     obligor              Other              Indebtedness                                    the        obligor            has        defaulted              in     the

              payment            of principal               or        interest          without           regard            to    any     applicable                               or     notice             period        and
                                                                                                                                                                  grace
              without           regard to           any     waiver               of the       default           on        the    Other Indebtedness                          unless            in       the    case        of
              failure       of the obligor                 to     make                              interest                               the                         has resumed current                             Cash
                                                                                  required                               payments                    obligor

              payments            of interest              previously              scheduled             and         unpaid on the Other Indebtedness                                          and           has paid in
              full
                      any       accrued           interest            due    and        payable          thereon                in which        case        the    Collateral                 Obligation shall
              cease        to    be classified             as          Defaulted              Collateral             Obligation and                         the    Servicer                                      that       the
                                                                                                                                                                                           provided

                                                                                                         181
                                                                                                                                                                                                    005480
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 200
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 224 of 266 PageID 8278
                                        Filed

            related         Collateral                   Obligation           has      not         been          downgraded                after           the        default         on        such        Other
            Indebtedness                has occurred                  determines             in        its    commercially               reasonable judgment                           that       such      Other
            Indebtedness                is    material



                                              other than                 Current-Pay               Obligation or                    DIP Loan               as to       which


                                                                an insolvency               event            has occurred with respect                       to       its   obligor         or



                                                                the     obligation           is   rated                  SD                      or   CC              by     SP       or     was       so    rated


                                                                 immediately            prior to              such rating          being withdrawn                      or has        previously been
                                                                rated     CCC- or                 lower         by     SP        and     the rating          has been           withdrawn


                            vi                if   the Collateral             Obligation                 is      Structured            Finance         Obligation               it    is   rated       CC          or

            below by             SP          or     it   was     rated     CC          or    below by               SP       but the rating                has since           been        withdrawn               or

            it   is   rated      Ca          or below            by     Moodys              or    it   was      rated               or   below by Moodys                         but        the      rating       has

            since      been       withdrawn


                            vii               that        is       Participation                 that         would         if    the     underlying Loan                       were                 Collateral

            Obligation              be            Defaulted             Collateral          Obligation under                       any    of clauses                        through                   above        or

            with respect            to        which            the Participating              Institution              has       defaulted        in the         performance                 of any          of    its


            payment             obligations               under       the Participation




                            viii              that       is
                                                                 Synthetic          Security             referencing                Reference              Obligation that would                             if   the

            Reference             Obligation                   were       Collateral              Obligation                be         Defaulted            Collateral               Obligation under

            any of clauses                         through         vi     above        or with               respect     to which          the    Synthetic                 Security        Counterparty
            has defaulted                in   the        performance               of any         of     its
                                                                                                                payment           obligations              under        the    Synthetic              Security

            provided             however                 with respect         to       Synthetic                Security         based     upon        or relating              to         senior      secured

            index          providing non-leveraged                            credit                             to         basket of credit                default                         referencing
                                                                                            exposure                                                                          swaps
            diversified            group            of Reference                   Obligations                  with     respect          to     which           the        principal           or     notional

            amount of the credit exposure                                  to any       single           Reference           Obligation does not increase                                   over time

                 determination                whether             the    Reference            Obligations upon                      which         such       Synthetic               Security          is   based

            would           if    such        Reference                 Obligations were                       Collateral          Obligations               be              Defaulted               Collateral

            Obligation              shall          be     determined             by    treating                such    Synthetic           Security              as         direct         interest         of the

            Issuer         in    each        of the            Reference           Obligations                 on     which        such        Synthetic              Security         is       based        in    an
            amount              equal        to     the        Allocable           Principal             Balance            of     such        Reference               Obligation               and               the

            Defaulted               Collateral                 Obligation              for        purposes             of    this       clause        viii            shall     be         limited          to    the

            Allocable Principal                          Balance        of each        Reference                Obligation that                would         if   the Reference                   Obligation
            were            Collateral               Obligation               be        Defaulted                   Collateral           Obligation              under                     of     clauses
                                                                                                                                                                                any

            through         vi      above


                            ix                that        is     Written-Down                 Obligation


                                              that        is     DIP Loan             as to       which         an     order      has been            entered converting                        the    debtors

            chapter 11            case to                case under         chapter               of the Bankruptcy                      Code         or




                            xi                that        is   declared to be                Defaulted                Collateral         Obligation by the Servicer



            Any       Collateral             Obligation that                is     classified            as         Defaulted           Collateral          Obligation shall cease to be
   so classified      if   the    Collateral              Obligation           at   any      date        thereafter



                                              would             not     otherwise             be         classified          as           Defaulted               Collateral               Obligation              in


            accordance             with           this    definition          and



                                              otherwise               meets      the Eligibility                Criteria as of that               date




                                                                                                       182
                                                                                                                                                                                       005481
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 201
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 225 of 266 PageID 8279
                                        Filed

               If    any         portion       of         Collateral           Obligation             has          maturity               later       than         one    year     after    the     Stated

  Maturity of the Notes                      due    to         change        in the   payment              schedule           of the Collateral                    Obligation occurring               after

  its   acquisition              by   the    Issuer            that    portion       of the         Collateral           Obligation                  shall    be     considered                 Defaulted

  Collateral        Obligation


               Defaulted                   Hedge         Termination Payment                           means any termination payment required                                              to    be made

  by the Issuer             to        Hedge        Counterparty               pursuant to                  Hedge        Agreement                 upon             termination of the Hedge

  Agreement            in    respect          of which              the     Hedge     Counterparty                 is    the       sole     Defaulting Party or Affected                             Party
  each     as defined             in the      Hedge        Agreements


               Defaulted                   Interest            means any            interest         payable            in    respect           of
                                                                                                                                                      any      Class of Notes               that    is   not

  punctually          paid or duly provided                         for on     the applicable              Payment Date                    or   at    Stated        Maturity


               Defaulted                   Interest       Charge means                    to the                   lawful           interest          on
                                                                                                      extent                                                 any Defaulted              Interest    at   the

  Default      Interest          Rate


               Default                Interest           Rate          means        with                                                             Class of Notes
                                                                                               respect       to    any        specified                                             the    per annum
  interest     rate    equal to the Note                   Interest          Rate payable            on the Notes               of the Class


               Deferred                 Interest         Notes means                the Class               Notes            the Class               Notes         and    the    Class          Notes


               Definitive                  Security             means any Note                 or    Certificated              Preference               Share        that    is                     in the
                                                                                                                                                                                  registered
  name of      the beneficial                owner


               Delayed                  Drawdown                    Loan       means                 Loan         or     any        Synthetic                Security           with        Reference

  Obligation that



                                                  requires          the Issuer       to   make        one    or    more         future          advances            to the      borrower         under    its



               Underlying                  Instruments


                                 ii               specifies                 maximum amount                     that          can      be        borrowed             on     one     or     more      fixed

               borrowing                dates and



                                 iii              does not permit the re-borrowing                                of any        amount previously repaid


        Loan   or     Synthetic             Security       shall       only be        considered            to be            Delayed            Drawdown Loan                     for so                 its
                                                                                                                                                                                            long as
  unused       commitment amount                               is   greater        than    zero       and     for                               of the        Concentration               Limits only
                                                                                                                        purposes
  unfunded          portions          will count          as Delayed               Drawdown Loans


               Depository                    or    DTC                means The Depository                    Trust Company                          and     its   nominees


               DIP Loan                     means any Loan


                                                  that    has             rating    assigned by              Moodys                or      if    the       Loan      does       not have            rating

               assigned by                  Moodys              the    Servicer        has commenced                      the      process of having                         rating       assigned by
               Moodys                 within five          Business           Days of          the    date     the      Loan        is     acquired           by     the    Issuer        and       rating

               assigned               by    SP       or        if     the   Loan      does       not       have              rating        assigned           by         SP       the    Servicer        has
               commenced                   the process of having                      rating        assigned by               SP          within       two         Business Days of the date
               the    Loan         is
                                           acquired by the Issuer


                                 ii               that    is   an obligation              of    debtor        in
                                                                                                                   possession as described in Section                                      1107     of the

               Bankruptcy                  Code     or          trustee      if appointment                  of         trustee       has        been        ordered pursuant               to    Section
               1104         of the Bankruptcy                       Code           Debtor              organized              under        the       laws of the United                  States    or any

               state    of the United                States           and




                                                                                                     183
                                                                                                                                                                                        005482
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 202
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 226 of 266 PageID 8280
                                        Filed

                               iii         the    terms           of which                   have             been       approved            by           final       order of the                 United         States

              Bankruptcy             Court United                 States            District             Court           or any           other    court        of competent                   jurisdiction                 the

              enforceability              of which            order           is    not       subject              to   any      pending            contested               matter        or     proceeding                 as
              those terms are defined                       in the         Federal Rules                         of Bankruptcy                   Procedure and                       which        order provides

              that



                                                            the      Loan               is    secured              by       liens    on      the        Debtors otherwise                         unencumbered
                               assets pursuant              to Section                  364c2                  of the Bankruptcy                        Code

                                                            the      Loan           is       secured            by liens of equal or senior                               priority        on     property of the
                               Debtors        estate          that       is        otherwise                  subject          to          lien     pursuant               to    Section          364d            of the

                               Bankruptcy         Code

                                                            the      Loan               is    fully            secured          based             on          current            valuation            or     appraisal

                               report     by junior           liens        on the Debtors                            encumbered assets                        or




                                                            if    any          portion                  of     the      Loan         is    unsecured                 the        repayment             of the       Loan
                               retains priority             over     all      other           administrative                    expenses            pursuant to                 Section        364c               of the

                               Bankruptcy           Code and                  in the              case        of     this     clause                   before         the       acquisition           of the      Loan
                               the Rating        Condition              is     satisfied                with respect                to each       Rating           Agency


              Diversity              Score        is
                                                              single           number                   that       indicates           collateral             concentration                 in    terms          of both

  issuer    and    industry       concentration                  calculated                  as set forth               in Schedule                    to the Indenture



              Domicile               or   Domiciled                   means with                         respect            to each        Collateral           Obligation                       the jurisdiction

  of    incorporation            organization               or     creation                  of         the     related         obligor            or     ii         in    the       case        of         Collateral

  Obligation that would otherwise                             be considered to be domiciled                                           pursuant to clause                             in      Tax Advantaged
  Jurisdiction           the    jurisdiction           in     which                in    the           commercially                  reasonable               judgment                of the          Servicer              the

  related    obligor           conducts       substantially                   all       of        its    business             operations                and     in    which           the      assets       primarily

  responsible        for generating           its    revenues              are          located


              Due        Period           means with              respect               to any           Payment Date                      for    all    purposes               other     than payments                 and

  receipts    under       Hedge         Agreements                the      period from                        the Business                Day     after the           eighth          Business Day                before
  the   previous         Payment Date             or        in the         case          of the               first
                                                                                                                        Payment Date                     from        the    Closing            Date         up    to    but

  excluding        the    Business Day              after the           eighth               Business               Day before              the    Payment Date                      or     in the case           of the
  final    Payment Date              or any    Payment Date                         that          is
                                                                                                          Redemption                 Date         through            the Business                Day       before the

  Payment Date            and     for     payments            and     receipts                    under        Hedge           Agreements                 the      period from               the      day    after the

  previous        Payment         Date      or      in      the     case           of the              first
                                                                                                                 Payment             Date         from        the         Closing         Date         through              the


  Payment Date


              Eligible           Country means                     the        United               States           Canada and any country                                classified         by       Moodys           as

  Moodys Group                   Country Moodys                         Group                II    Country              or    Moodys              Group         III       Country         and         in each      case
  has an     SP      foreign         currency        rating         of     at      least          AA            by      SP          provided             that   such        country            has not       imposed

  currency        exchange        controls



              Eligible           Equity       Security               mean an                      equity        security            acquired            in connection                 with the workout                       or

  restructuring          of any      Collateral          Obligation                     by        or     on behalf of                 the    Issuer           that              is   publicly         traded      on        an
  Established        Securities           Market         or      ii     the         Market               Value          of which            is
                                                                                                                                                  higher        than the Principal                      Balance              of

  the Collateral         Obligation with respect                         to        which           such        equity         security           has been            acquired by             the Issuer




              Eligible            Investments                     means any                       Dollar-denominated                             obligation               or     asset       that       when           it    is


  pledged     by the Issuer             to the Trustee               under          the           Indenture              is   one     or    more of           the following




                                           Cash




                                                                                                              184
                                                                                                                                                                                                  005483
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 203
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 227 of 266 PageID 8281
                                        Filed

                          ii                  direct          Registered                 obligations                 of and               Registered                  obligations              the     timely         payment
        of principal                  and     interest             on    which               is    fully and           expressly                    guaranteed               by     the       United           States      or     any
        agency            or instrumentality                            of the United                    States           the    obligations                    of which            are       expressly backed                      by
        the    full      faith          and    credit          of the United                      States        which           in each              case are not zero coupon                               securities



                          iii                 demand               and        time            deposits               in     trust          accounts                  certificates              of     deposit           payable
        within          91     days         of issuance of bankers                                      acceptances                  payable within 91                            days    of issuance issued                       by
        or    Federal funds                    sold           by any                                     institution             or trust                                                                  under      the       laws
                                                                             depositary                                                               company                incorporated
        of the United                    States          or               state          thereof          and        subject              to    supervision                  and     examination                        Federal
                                                                any                                                                                                                                              by
        and/or           state        banking             authorities                   so    long        as    the       commercial                                   and/or            the    debt obligations                    of
                                                                                                                                                          paper
        such        depository institution                              or trust             company                or     in the          case of the principal                             depository institution
        in          holding               company                  system                the        commercial                                       or     debt        obligations                  of     such
                                                                                                                                    paper                                                                               holding
        company                    at       the      time          of        such            acquisition               or       contractual                     commitment                     providing              for       such

        acquisition                and        throughout                   the          term        thereof               have                 credit       rating            of not           less       than       Aaa           by
        Moodys                 and       AAA                  by    SP             and            in each           case        are       not        on     watch            for    downgrade                   or    P-i by
        Moodys                 and       A-                   by    SP            in the           case        of commercial                         paper        and        short-term               debt obligations

       provided                that      in any          case        the     issuer            thereof          must        have           at       the time of such                    acquisition                  long-term
        credit          rating          of not less than                     AA-                   by    SP          and        Aa3                 by     Moodys                 and          short-term             rating        of
        A-1 by SP                             and        P-i by Moodys                                   and    if    so rated                 is   not on watch                  for    downgrade


                          iv                  commercial                   paper              or    other           short-term                 obligations               with             maturity             of not         more
        than        183        days       from       the       date       of issuance and                           having           at    the       time of such                  acquisition                  credit       rating

        of    at    least        P-i by              Moodys                   and            A-1 by SP provided                                             that       in any           case         the    issuer       thereof

        must        have           at    the       time of such                     acquisition                      long-term credit                           rating        of not less                 than       Aa2           by
        Moodys                 and       AA-             by     SP           and         if    so rated              such rating                is   not on watch                   for      downgrade


                                              unleveraged                    repurchase                   obligations                     with        respect           to
                                                                                                                                                                                  any     security             described            in

        clause                  above          entered into with                                  U.S      federal             or     state         depository institution                           or    trust      company
        acting            as    principal described                               in clause               iii above                  or entered                 into     with             corporation                acting         as

        principal               whose long-term                          credit           rating          is   not less than                    Aaa              by    Moodys                 and     AAA               by      SP
        and        in    each         case         are    not       on       watch            for       downgrade                or       whose            short-term               credit          rating      is    P-i by
        Moodys                 and       A-                   by     SP            at    the        time of such                     acquisition                 and       throughout                the       term     thereof
       provided                 that          if    such           repurchase                      obligation               has                 maturity              of      longer            than       91        days          the

        counterparty                    thereto           must           also           have        at    the        time        of such                 acquisition               and                                the       term
                                                                                                                                                                                              throughout
        thereof                long-term credit                         rating          of not less than                    Aa2                 by    Moodys                 and        AAA               by    SP           and    if


        so rated             such        rating          is   not on         watch             for      downgrade


                          vi                  any        money market fund                                or    similar             vehicle           having            at    the       time of acquisition                       and

        throughout                 the        term        thereof                   credit           rating          of     MR1                      by     Moodys                  and        AAAm                   by     SP
        including               any       fund       for       which              the     Trustee              or    an    Affiliate                of the Trustee                  serves           as    an    investment

        adviser              administrator                     shareholder                     servicing             agent            custodian                 or     subcustodian                    notwithstanding
        that                 the        Trustee          or     an      Affiliate                 of the Trustee                    charges               and    collects           fees        and                           from
                                                                                                                                                                                                           expenses
        such        funds          for        services             rendered                  provided               that       such            charges           fees         and                              are    on terms
                                                                                                                                                                                        expenses
        consistent               with terms                   negotiated                 at       arms         length           and                   the       Trustee            charges           and       collects           fees

        and                              for services
                   expenses                                         rendered                  pursuant to the                    Indenture



                          vii                      guaranteed                reinvestment                      agreement                  from             bank if            treated          as      deposit          by such
        bank             insurance             company                  or    other           corporation                 or     entity             organized            under           the    laws        of the United
        States          or               state      thereof             if treated                 as    debt by           such           insurance                                            other
                               any                                                                                                                               company                or                 corporation              or

        entity            providing for periodic                                  payments                thereunder                 during               each       Due Period                 provided             that       each
        such        agreement                 provides             that      it    is    terminable by the purchaser                                        without               premium            or penalty              in    the

        event           that    the      rating          assigned to such                           agreement               by       either          Moodys                  or    SP          is   at any       time lower
        than the then current                            ratings          assigned to the Class A-la Notes the Class A-lb Notes the Class
             Notes           the      Class              Notes           the       Class                 Notes        or the          Class                Notes provided                       further          that at the
        time of acquisition                          and           throughout                  the       term        thereof              the        issuer       of such               agreement              has          senior

        unsecured                  long-term                  debt       rating               issuer           rating           or     counterparty                     rating           of     at     least         Aaa           by

                                                                                                               185
                                                                                                                                                                                                            005484
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 204
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 228 of 266 PageID 8282
                                        Filed

              Moodys                    short-term              debt              rating        of   P-i by             Moodys                and          not     on     watch            for    downgrade
              short-term              debt rating             of        at    least        A-             by       SP       and          long-term debt rating                             of    at    least      AAA
              by     SP         and     not on watch                     for       downgrade                   and



                                viii          such            other               obligations             or       assets         for    which             Rating          Confirmation                       has       been

              received



  and    in   each       case      with               stated       maturity                giving         effect       to    any        applicable           grace        period            no        later       than the
  Business Day            before the Payment Date                                    next succeeding                  the date          of acquisition



              Eligible           Investments                  on        deposit            in    the      Revolving                Reserve           Account              the        Delayed                Drawdown
  Reserve       Account           or    the      Synthetic                   Security           Collateral           Account            must        have           stated          maturity no                later     than
  one    Business Day             after the            date     of their purchase



              Eligible          Investments              may            not include



                                              any        interest-only                     security          any     security           purchased            at         price        in excess              of 100%        of

              its    par        value       any         mortgage-backed                              security         or     any        security           whose          repayment                    is    subject       to

              substantial             non-credit              related             risk as        determined             in    the                                      reasonable judgment                             of the
                                                                                                                                        commercially
              Servicer



                                              any        security                 whose         rating         assigned by              SP          includes            the     subscript

              pi          or



                                              any        floating                  rate       security            whose           interest          rate    is
                                                                                                                                                                   inversely               or     otherwise              not

              proportionately                    related           to        an     interest          rate     index         or    is    calculated               as    other        than        the        sum        of an
              interest                 index plus                  spread which                                               be    zero
                               rate                                                                   spread         may


                                              any        security             that       is   subject        to     an exchange               or tender offer or




                                              any        security                 that     has       payments           subject          to    foreign            or    United         States           withholding
              tax



              Eligible          Investments              may            include            Eligible          Investments            for which              the Trustee               or an Affiliate                   of the
  Trustee      is   the    issuer       or depository institution                                or provides                services           Eligible           Investments                   may         not   include

  obligations        principally            secured            by       real
                                                                                   property



              Emerging                 Market             Security                       means               security         or    obligation              issued         by          sovereign                  or    non
  sovereign         issuer      located          in
                                                         country                  excluding            the     Cayman Islands                       Bermuda              the British             Virgin Islands
  the Netherlands               Antilles and              the Channel                      Islands



                                              that       is    in Latin             America Asia Africa                             Eastern Europe                      or the Caribbean                      or




                                ii            the       long-term foreign                            currency         debt obligations                     of which             are    rated          below         Aa2
              or     Aa2          and       on        credit        watch             with       negative            implications              by     Moodys                  or     the    foreign           currency
              issuer       credit      rating          of which               is    below        AA SP         by


              Euroclear                 means Euroclear                             Bank        S.A./N.V              as operator              of the Euroclear                    system


              Excel             Default          Model              Input             File means an                        electronic           spreadsheet                   file    in        Microsoft              excel

  format      to    be    provided          to    SP            which               file      shall    include         the     balance          of Cash and                    Eligible           Investments              in

  each    account          and        the   following                   information                  to      the     extent        such        information                is    not        confidential                 with

  respect     to each          Collateral         Obligation


                                              the        name                and      country             of      domicile          of        the     issuer           thereof         and            the     particular

              obligation           or security            held by the Issuer



                                                                                                             186
                                                                                                                                                                                                  005485
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 205
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 229 of 266 PageID 8283
                                        Filed

                                                    the    CUSIP          or    other         applicable               identification                number          associated             with         such

                Collateral          Obligation


                                                    the           value of such            Collateral           Obligation
                                                          par


                                                    the   type     of obligation             or     security         including              by       way      of example               whether           such
                Collateral          Obligation               is     bond        loan        or asset-backed                  security               using such          abbreviations              as     may
                be     selected        by the Trustee


                                                                           of the                                                          benchmark
                                                      description                      index or other                  applicable                                  upon which               the    interest

                payable           on such           Collateral        Obligation             is   based        including                by way        of example fixed                  rate step-up
                rate zero coupon and                        LIBOR

                                                                                                  of                          Obligation which                     bears interest
                                                    the
                                                          coupon in            the case                   Collateral                                                                          at        fixed

                rate        or the       spread over the applicable                           index           in    the     case    of         Collateral          Obligation which bears
                 interest      at        floating          rate


                                                    the   SP       Industry          Classification                for such        Collateral             Obligation


                                                    the   stated    maturity          date       of such Collateral                 Obligation


                                                    the   SP       Rating of such                 Collateral         Obligation or the issuer thereof                                as applicable



                                                    the   applicable        SP         Priority          Category and


                                                    such other        information as the Trustee                            may determine                   to include         in such        file



                 Excess           CCC/Caal                      Collateral Obligations                             means       the       Principal           Balance       of    all    CCC/Caal
  Collateral          Obligations              in    excess       of 7.5% of the             Maximum Amount                             on the relevant            Determination                  Date


                 Excluded Property                                means              U.S.$250            attributable              to    the    issue       and    allotment of the                     Issuer

  Ordinary            Shares and                     U.S.$250          transaction            fee       paid to        the    Issuer the                  bank account           in     which           those

  amounts            are    credited       in the          Cayman         Islands          and     any        interest      earned         on       those     amounts           ii      any       amounts
  credited       to    the Class          II   Preference             Share     Special           Payment Account                       from        time to time and iii any Margin
  Stock


                 Extension means                           an extension          of the Replacement                         Period        the Stated           Maturity         of the Notes              and
  the   Weighted             Average           Life       Test in accordance                 with the Indenture


                 Extension               Bonus            Payment              means         with respect              to    each        Maturity Extension                          single       payment
  to    each         applicable          beneficial               owner        set    forth        in
                                                                                                         Description                of     the        Securities               Extension             of    the

  Replacement                Period        the       Stated        Maturity          and     the       Scheduled            Preference               Shares       Redemption             Date            in an

  amount equal               to           in    the       case     of the Class A-la Notes 0.25%                                    of the Aggregate                    Outstanding                Amount
  thereof       held by such              beneficial              owner    as    of the applicable                   Extension            Effective           Date             in the       case of the
  Class A- lb Notes 0.25% of the Aggregate                                            Outstanding                Amount            thereof          held by       such    beneficial           owner        as

  of the applicable               Extension               Effective       Date               in    the case         of the Class A-2 Notes 0.25% of the Aggregate

  Outstanding               Amount        thereof           held by such             beneficial           owner        as of the applicable                    Extension             Effective          Date
         in    the    case     of the Class                   Notes 0.25% of                     the    Aggregate            Outstanding                  Amount         thereof       held by           such
  beneficial          owner         as    of the          applicable           Extension            Effective             Date                 in    the    case     of the      Class              Notes
  0.50% of            the    Aggregate               Outstanding           Amount            thereof          held by        such        beneficial           owner       as    of    the     applicable

  Extension           Effective          Date         and           in   the    case       of the Class                   Notes 0.50% of                     the Aggregate              Outstanding
  Amount          thereof         held by such              beneficial         owner         as of the          applicable          Extension               Effective      Date


                 Extension               Bonus            Eligibility       Certification                     means with            respect           to each      Maturity Extension                      and
  each        beneficial          owner         of Notes           other       than        Extension            Sale      Securities                the    written      certification              by    such
  beneficial           owner        acceptable               to    the    Issuer       to     the       effect       that     it    held        Notes        other       than    Extension                Sale


                                                                                                        187
                                                                                                                                                                                      005486
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 206
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 230 of 266 PageID 8284
                                        Filed

   Securities          on        the    applicable           Extension               Effective          Date            including            the     Aggregate                 Outstanding                     Amount
  thereof     in    the      case of the Notes                  and       wire transfer                instructions              for the       Extension                Bonus Payment and                                any

  required        documentation                    thereunder



               Extension                  Determination                   Date means                   the              Business         Day        prior       to   each          Extension                  Effective

  Date


                  Extension                  Purchase          Price            means            the    purchase               price     payable              by     the      Extension                  Qualifying
  Purchasers for Extension                          Sale     Securities          in connection                    with each           Maturity Extension                           if   any            in an    amount

  equal to              in the         case    of the Notes the Aggregate                               Outstanding                Amount            thereof plus                  accrued               and     unpaid
   interest    including                Deferred       Interest           if
                                                                               any      as of the applicable                      Extension              Effective             Date          giving            effect       to

  any     amounts            paid       to    the    Holder          on       such     date            and        ii     in     the    case        of the          Preference                 Shares           and       the

  Holding         Preference Shares                    an amount that when                          taken          together           with    all
                                                                                                                                                     payments                and        distributions               made
   in
        respect    of such             Preference            Shares           or Holding          Preference               Shares            as the      case        may be              since          the Closing

  Date      would cause                 such       Preference Shares                   or    Holding              Preference            Shares           as    applicable                    to    have        received

  as     of the date              of purchase          thereof                 Preference              Share        Internal          Rate     of Return                or         Holding               Preference
  Share      Internal            Rate        of Return                                        of       12.0% assuming such                                                                   was
                                                               as    applicable                                                                          purchase             date                        Payment
  Date       under          the     Indenture provided                          however            that       if   the     applicable              Extension             Effective                 Date        is   on      or

  after     the    date          on which           such      Holders            have        received                   Preference            Share        Internal            Rate           of Return                or

  Holding         Preference                 Share    Internal            Rate        of Return              as     applicable               equal       to     or      in    excess               of 12.0%              the

  applicable            Extension              Purchase         Price           for     such           Preference               Shares         or    Holding                 Preference                  Shares             as

  applicable shall be                    zero



                  Extension                  Qualifying             Purchasers                    means            the     Servicer            or        any       of    its       Affiliates                 acting        as

  principal        or       agent         provided           that        in    the    event       that       the        Servicer        elects        not to         purchase                 Extension                Sale

   Securities      from           Holders          pursuant to the Extension                           Conditions               set forth       in Description                      of the Securities
  Extension             of       the     Replacement                Period             the       Stated           Maturity             and     the        Scheduled                 Preference                   Shares

  Redemption                Date          Extension             Qualifying               Purchasers                     shall    mean          one       or     more          qualifying                 purchasers
  which       may           include          the   Initial     Purchaser               Investors             Corp         or    any     of their respective                         Affiliates                acting        as

  principal        or        agent           designated         by        the    Servicer              provided                however             none         of      the     Servicer                  the       Initial

  Purchaser            Investors             Corp     or any         of their respective                     Affiliates          shall       have        any       duty to act                as an       Extension

  Qualifying Purchaser


               Face              Amount              means with                respect       to    any        Preference               Share        or   Holding              Preference                  Share          the

  amount          set       forth       therein       as     the     face             amount            thereof            which             face        amount                shall              be    $1000            per
  Preference Share                     or Holding          Preference            Share


               Finance                  Lease means                      lease        agreement              or    other        agreement             entered            into       in       connection                with

  and     evidencing                   Leasing Finance              Transaction



               Fixed              Amount                means             with respect             to     any       CDS/TRS                  Purchaser             and       each        applicable                 Fixed
  Rate     Payor        Calculation Period                      the       product           of          the       applicable            Fixed        Rate          Payor       Calculation Amount
   with respect             to    such       CDS/TRS           Purchaser               ii        the    applicable              Fixed Rate               with respect                   to    such        CDS/TRS
  Purchaser            and       iii          fraction       the     numerator               of which              is    the    actual        number of days                       in        such        Fixed        Rate

  Payor      Calculation Period and                          the denominator                 of which              is    360


               Fixed Rate                          means with             respect       to   any       CDS/TRS                 Purchaser             the spread over                     LIBOR                of the

  Class of Notes                 held by such           CDS/TRS                Purchaser with respect                           to which           such       CDS/TRS                   Purchaser has

  entered into               credit       default      swap         or        total    return       swap           as the       case may            be


               Fixed Rate Excess                              means             as    of any        Measurement                    Date              fraction           whose numerator                             is   the

  product         of


                                                   the greater           of zero and              the     excess          of the Weighted                     Average              Fixed               Rate    Coupon
               for the            Measurement                Date    over the           minimum percentage                             specified          to pass            the    Weighted                   Average
               Fixed Rate                Coupon Test and

                                                                                                        188
                                                                                                                                                                                                  005487
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 207
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 231 of 266 PageID 8285
                                        Filed

                         ii           the       Aggregate                   Principal           Balance         of    all       Fixed      Rate     Obligations excluding                         any

             Non-Performing               Collateral             Obligations               held by the Issuer                     as of the      Measurement              Date


  and    whose denominator                is    the      Aggregate             Principal           Balance            of    all    Floating        Rate     Obligations excluding

  any Non-Performing               Collateral             Obligations               held by the Issuer                    as of the       Measurement              Date


             In    computing         the       Fixed       Rate        Excess             on    any     Measurement                  Date         the    Weighted          Average           Fixed
  Rate    Coupon      for the      Measurement               Date           will be        computed            as    if   the     Spread     Excess        were        equal to       zero


             Fixed Rate Obligations means                                     any Collateral               Obligation that bears                    interest       at     fixed       rate


             Fixed Rate Payer                   Calculation                  Amount                means with                respect       to    any     CDS/TRS          Purchaser for

  purposes
                 of calculating       the applicable                  CDS/TRS                  Termination            Payment Amount                     the     Aggregate
  Outstanding       Amount          of the Notes            held by such                   CDS/TRS             Purchaser as of the date                     of purchase           of such
  Notes    in an    Amendment Buy-Out in                              each     case        after giving effect                    to any    principal       amounts            paid to such
  CDS/TRS         Purchaser on        such          date


             Fixed Rate Payer                   Calculation                  Period             With      respect         to any     CDS/TRS             Purchaser for purposes                   of

  calculating      the applicable         CDS/TRS            Termination                  Payment         Amount             initially      the period           from and        including        the

  date   of purchase     of such Notes              in    an Amendment                    Buy-Out         to but          excluding        the immediately              succeeding
  Payment       Date and      thereafter            each    successive              period        from and           including        each      Payment          Date    to but excluding

  the following      Payment        Date provided                 that       the    last   Fixed Rate Payer                  Calculation           Period       shall end       on the
  November 2010          Payment          Date


             Floating Rate Notes means                                  the Class              A-la Notes             the       Class A-lb Notes the Class A-2 Notes
  the    Class      Notes     the    Class               Notes        and     the Class                Notes


             Floating          Rate        Obligation                   means any                 Collateral              Obligation         that       bears     interest        based       on
  floating   rate    index



             Form-Approved                     Synthetic              Security             means           Synthetic              Security


                                                          each         of     the    Reference             Obligations                of    which        satisfy        the     definition             of
                         Collateral Obligation                              and     could be           purchased            by the Issuer           without        any     required         action

                         by the Rating                   Agencies without                      satisfaction          of the Rating              Condition          or which        the Rating

                         Agencies          have          otherwise            approved             or



                                                          each         of    the     Reference             Obligations               of which            would                     clause
                                                                                                                                                                       satisfy
                         above        but       for       the
                                                                  currency
                                                                                          in    which       the       Reference             Obligation            is
                                                                                                                                                                        payable        and        the

                         Synthetic             Security          is
                                                                       payable            in Dollars            does        not     provide        for    physical        settlement and
                         does not expose                   the Issuer             to Dollar currency                  risk



                         ii            the       Synthetic             Security            Agreement                of which          conforms           but      for    the     amount           and

             timing      of periodic            payments                the       name          of the     Reference               Obligation            the     notional        amount           the

             effective     date      the termination                    date        and        other    similar
                                                                                                                          necessary changes                 to      form       that    has been

             expressly       identified          and       approved               in writing           in connection               with         request     under        the    Indenture          by

             Moodys          and    SP
                         iii                              of the Synthetic                     Security        Agreement              of which           has been         delivered          to   the
                                           copy
             Holders      of the Class A-I                  Notes            by     the    Trustee              the                      of the Co-Issuers                and
                                                                                                          at
                                                                                                                          expense                                                 upon being
             furnished with               copy        of the same by the Servicer                               and



                         iv            that         is   with          counterparty               with respect               to    which        the Rating         Condition           has been
             satisfied     by      each        of    Moodys                 and     SP           prior     to    the        acquisition           of any         such    Form-Approved
             Synthetic       Security and                 such        approval        has not been              withdrawn




                                                                                                 189                                                                           005488
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 208
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 232 of 266 PageID 8286
                                        Filed

                  Moodys                 or    SP          may       at   any      time by               notice         to   the     Servicer           withdraw             its   approval            of any        such

   form                withdrawal              of approval                shall     have       no        effect        on    any        Synthetic        Security           acquired             entered into or

   committed                to before          the    date      on     which        the Servicer                 receives          the notice          of withdrawal



                  Funded Amount                                 means with                respect           to    any        Revolving             Loan       or Delayed                Drawdown Loan                         at

   any    time         the aggregate                 principal            amount of advances                           or other         extensions of credit                  made thereunder by                          the

   Issuer      that       are outstanding                  and       have     not    been       repaid            at    such time



                  Hedge Agreements                                   means          collectively                  all       interest       rate    cap    or    interest           rate    swap         agreements
   between           the     Issuer       and        any     Hedge          Counterparty                   and any replacement agreement                                     entered into pursuant to

   the    Indenture



                  Hedge              Counterparty                         means Rabobank                         International                  Utrecht       Rabobank                      currently              having
   an address of Croeselaan                               18 P.O 17100                    3500           HG Utrecht                     The      Netherlands            or any          other      counterparty
   to    the      extent          that        when         the       Issuer       enters            into       any          Hedge         Agreement             with         Rabobank              or        the     other

   counterparty                Rabobank               or the         other    counterparty                  satisfies             the requirements               of the Indenture                      including              in


   the    case     of               other counterparty                      to the satisfaction                    of the Rating Condition                           for each           Rating Agency
                            any


                  Hedge              Termination Receipt                             means any termination payment paid by                                                   the    Hedge          Counterparty
   to    the      Issuer          upon any                early       termination               of             Hedge           Agreement               with      respect           to     which         the        Hedge
   Counterparty                is   the       sole    Defaulting Party                    or Affected              Party          each          as defined       in    the    Hedge         Agreements


                  High-Yield                       Bond           means any                debt            security               other         than       Loan         or              Structured            Finance

   Obligation                that    is   either          Registered          or     if   not Registered                             it    is   issued    by an        obligor            that    is   not resident
   in    the   United             States       ii the           payments            on    it   are       not subject               to United           States        withholding            tax        and    iii        it   is


   held through                     financial             institution         pursuant              to    the     procedures               described           in Treasury              Regulation                 section

   1.165-1        2c3
                  Holder                  means            of    any      Note       the       person whose name                              appears      on    the     Indenture               Register           as    the

   registered           holder         of the Note                of any          Preference               Share            the    person whose name                     appears            in    the Preference

   Share         register           related          thereto         as     the     registered              holder           of such             Preference           Share         and      of any           Holding
   Preference Share the person whose name                                                 appears              in the Holding                   Preference           Share register related                        thereto

   as the registered                 holder of such                  Holding         Preference Share



                  Holding                 Preference                 Share Documents                             means            Investors        Corp.s memorandum and                                    articles          of

   association               the     Holding              Preference              Shares        Paying            Agency             Agreement             and        the    resolutions               of Investors

   Corp.s         board           of directors             authorizing              the    issuance              of the Holding                   Preference           Shares           passed         on    or before

   the Closing               Date


                  Holding                 Preference                 Share Internal                      Rate           of   Return                means         with        respect        to     any        Payment
   Date        the     internal           rate       of    return         computed              using the               XIRR               function       in    Microsoft                  Excel        2002        or        an
                                                   another software                                                                                       basis for each
                                                                                                                                        per annum                                                                   made
   equivalent               function          in
                                                                                     package                   stated        on                                                            distribution

   to the Holders                 of the Holding                 Preference Shares                        on     any prior Payment Date                         and         to the      extent                                to
                                                                                                                                                                                                       necessary
   reach         the        applicable             Holding            Preference               Share           Internal            Rate         of Return             the     current            Payment            Date
   assuming            all    Holding              Preference Shares                 are purchased                      on    the Closing              Date     at    their Face           Amount


                  Holding                 Preference                  Shares         Paying                Agency                 Agreement               means The                  Holding             Preference

   Shares        Paying            Agency            Agreement                dated as of the Closing                              Date         by and     between            Investors           Corp and                the

   Holding           Preference                Shares           Paying        Agent            as    amended                 from         time to      time      in    accordance                with        the    terms
   thereof



                  Holding                 Preference                 Shares         Paying Agent                             means         Investors          Bank             Trust        Company                 in        its



   capacity          as      holding          preference              shares       paying           agent         under           the     Holding        Preference            Shares            Paying        Agency
   Agreement                  unless               successor Person                   shall          have         become            the         holding       preference            shares         paying           agent
   pursuant            to    the     applicable             provisions             of the Holding                      Preference               Shares     Paying           Agency           Agreement                   and

   thereafter           Holding               Preference Shares Paying                              Agent              shall      mean such            successor Person


                                                                                                                 190
                                                                                                                                                                                                 005489
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 209
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 233 of 266 PageID 8287
                                        Filed

             Indenture             Registrar            means         the    Bank      in       its    capacity          as   Indenture          registrar       as provided               in the

  Indenture



             Indenture             Register             means         the    register           caused        to    be     kept      by    the     Issuer       for    the                       of
                                                                                                                                                                               purpose
  registering      Notes     and     transfers      of the Notes             as provided               in the Indenture



             Initial Consent Period                         means        the    period          of 15        Business Days from                    but excluding               the    date       on
  which     the    Trustee        mailed       notice    of        proposed           supplemental                  indenture          pursuant          to    the    Indenture         to      the

  Holders    of Securities



             Initial        Rating means                 the      ratings      by     Moodys                 and    SP          with respect             to   each     Class of         Notes

  provided    in the table         in
                                        Summary             of TermsPrincipal                          Terms of           the   Securities



             Interest         Period            means          initially        the        period           from        and     including          the        Closing        Date       to      but

  excluding        the    first    Payment         Date          and        thereafter            each        successive             period       from         and     including             each

  Payment Date           to but excluding           the     following          Payment Date


             Interest         Proceeds            means with                respect     to      any        Due Period            the    sum without               duplication              of    all

  amounts     received        in     Cash during            the    Due        Period        or        as    otherwise           specified         below by             the     Issuer        with

  respect   to the       Collateral      that    are



                                         payments           of     interest         fees         and        commissions               excluding                      Accrued          Interest

             Purchased            With         Principal                    interest        and            dividends           on     Workout            Assets                     fees      and
             commissions             from Defaulted               Collateral          Obligations                  and              syndication          and     other       up-front        fees

             and            up-front      fixed                         received in connection                          with entering            into
                    any                             payments                                                                                                  Synthetic       Security


                           ii            any      portion         of    the     Sale        Proceeds               of         Collateral          Obligation             other        than
             Defaulted        Collateral         Obligation             representing             Accrued            Interest        On    Sale



                           iii           all    payments          of principal             on         or    disposition          proceeds          from        the    sale    of     Eligible

             Investments           to   the extent       purchased            with Interest Proceeds



                           iv            payments         with respect           to the          Hedge         Agreements              received on             or before       the related

             Payment         Date       other      than any            amount payable                      thereunder           because      of any                      termination or
                                                                                                                                                               early
             notional       amount reduction                   but not any             Sale       Proceeds              from     any      of these        instruments           except           to

             the extent       that      they were       purchased            with Interest Proceeds



                                         all    fees received           pursuant to any                    Securities         Lending       Agreements


                           vi            amounts          in      the       Collection             Account               designated          for        distribution           as    Interest

             Proceeds        pursuant to the Priority of Payments including                                              any amount          transferred             from      the Interest

             Reserve        Account


                           vii           all
                                                earnings         on     amounts            in    the       Delayed            Drawdown            Reserve            Account         and        the

             Revolving            Reserve        Account          deposited           to     the       Collection             Account        in    accordance             with       Section
             10.3b         of the Indenture



                           viii          amounts         in the        Expense         Reimbursement                       Account          on    the     Payment            Date     for       the

             relevant       Due     Period



                           ix            any     recoveries           including            interest           received on               Defaulted             Collateral       Obligation
             in    excess     of the       principal        balance           of such           Defaulted            Collateral           Obligation            as     of the        date       the

             related      Collateral       Obligation became                     Defaulted                 Collateral         Obligation




                                                                                           191                                                                           005490
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 210
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 234 of 266 PageID 8288
                                        Filed

                  Interest          Proceeds              shall       not include              the       Excluded               Property           and        Interest   Proceeds            shall       not include

   earnings           on    amounts           on        deposit           in the       Securities              Lending           Account             to   the    extent     the      earnings           are    payable

   by the Issuer             to        Securities              Lending            Counterparty



                  Each         reference               in the        definition             of Interest               Proceeds               to       Collateral          Obligation shall                   include

   Collateral              Obligation              that        has    been         loaned            pursuant              to          Securities             Lending       Agreement                  and       Interest

   Proceeds            shall      include          any        amounts            referred           to    in    clauses                through            iii above         received by                the Issuer          in

   respect       of the Collateral                      Obligation indirectly                            from        the    related          Securities          Lending        Counterparty                  pursuant
   to    the Securities                Lending           Agreement


                  With        respect         to        any     Payment Date                       Interest          Proceeds           in    an amount equal to the Interest Proceeds
   due     and        payable          on    such        Payment Date                    to    the       Consenting                  Holders         of the Preference                Shares           with respect

   to    such    Payment Date                      that       are    distributed              to    such       Holders            by way            of Eligible          Equity      Securities              in lieu of

   Cash pursuant                  to   Description                   of the SecuritiesPriority                                  of PaymentsInterest Proceeds                                      will be        treated

   for    all
                purposes           by       the    Issuer        and       the    Servicer           as Principal                Proceeds



                  Investors                 Corp          Initial          Purchaser                 means            Credit          Suisse        Securities         USA LLC

                  Issuer               Charter means                       the    Memorandum                         and    Articles           of Association               of the Issuer as amended

   and     restated          before the Closing                       Date        or in accordance                    with the Indenture



                  Issuer               Order             and     Issuer            Request means                                written        order or request                dated       and     signed          in    the

   name of            the    Issuer the Co-Issuer                          or    Investors            Corp           by an Authorized                      Officer       of the Issuer the Co-Issuer

   or Investors              Corp           as applicable                  or by       the Servicer                 by an Authorized                      Officer      of the Servicer                 on     behalf of

   the Issuer          or the Co-Issuer



                  Junior               Class means                        with respect               to         particular             Class of Notes each                       Class of Notes                   that     is


   subordinated               to that        Class



                  Leasing                Finance              Transaction                    means any                transaction              pursuant to which                  the      obligations             of the
   lessee        to    pay        rent       or        other     amounts               on           triple          net    basis        under         any       lease     of    or      other          arrangement

   conveying                the    right          to    use         real     or       personal             property              or          combination               thereof        are       required           to     be

   classified          and        accounted              for as            capital          lease        on         balance           sheet        of such       lessee     under       generally             accepted

   accounting               principles             in     the       United         States          of America                    but    only        if           such     lease      or other            transaction

   provides           for the          unconditional                 obligation              of the lessee to pay                            stated       amount of            principal          no     later    than

   stated       maturity date                 together               with interest thereon                           and        the    payment            of such        obligation          is    not subject             to

   any     material           non-credit                related           risk    as     determined                  by     the       Servicer                   the    obligations             of the        lessee       in


   respect        of       such     lease         or    other        transaction              are     fully secured                    directly          or    indirectly       by    the       property that
                                                                                                                                                                                                                           is


   the     subject          of such         lease and                     the    interest          held by the Issuer                    in respect             of such     lease     or other           transaction

   is   treated        as debt for            U.S         federal          income           tax     purposes


                  Loan                 means any                interest          in         fully        committed                   senior        secured         unsecured              or    revolving              loan

   including                loans       involving               credit          linked        deposits               that       is
                                                                                                                                      acquired            by     assignment           or     by        Participation

   including               any DIP          Loan          that       is   either




                                                        Registered               or




                                       ii               issued       by an obligor                  that       is   not    resident           in   the    United States



                                                                          whose payments                       are not          subject       to United           States     withholding                tax      and



                                                                          that    is     held        through                financial              institution          pursuant        to      the      procedures
                                                        described           in    Treasury               Regulation              section           1.165-12c3


                  Long-Dated                       Collateral Obligation                                      means any               Collateral              Obligation        with            stated        maturity

   later    than the Stated                   Maturity               of the Notes                  other       than         Collateral              Obligation with                  stated        maturity             later



                                                                                                                    192
                                                                                                                                                                                                 005491
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 211
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 235 of 266 PageID 8289
                                        Filed

  than the Stated             Maturities               of the Notes              that    includes               put        option        to    its    obligor        at      price      of    at    least par

  payable on            or before        the Stated            Maturity of the Notes



                 Majority means with respect to any Class or group                                                           of Notes            or Preference               Shares          the     Holders
  of more than      50% of the Aggregate  Outstanding Amount of                                                             that        Class or group                of Notes           or Preference

  Shares         as the      case       may be


                 Margin Stock                          means Margin Stock                            as     defined        under         Regulation                  issued        by       the     Board of
  Governors            of the Federal Reserve                        System             including                   debt security              that    is    by    its    terms convertible                   into
                                                                                                            any
  Margin Stock but does not                             include
                                                                          any    obligation            that     at the time of acquisition                         conversion                or exchange

  does not satisfy the requirements                                 of      Collateral            Obligation received pursuant to an offer                                         by an issuer               of
  Defaulted           Collateral         Obligation


                 Market             Value              means          as    of
                                                                                   any
                                                                                               Measurement                 Date          the    market            value         determined               by    the

  Servicer        and     reported           to the Trustee               as an     amount           rather         than as            percentage           or fraction           of
                                                                                                                                                                                        par expressed
  in    Dollars         of any           Collateral           Obligation                or                        Equity         Security             as    applicable               based                     the
                                                                                               Eligible                                                                                            upon
  Servicers            commercially                 reasonable             judgment              and        based      upon            the    following            order of priority                           the

  average         of the      bid-side             market          prices        obtained         by        the     Servicer           from     three        Independent                broker-dealers

  active    in the        trading        of such          obligations             or    ii if        the    foregoing            set    of prices           were     not obtained                  the    lower

  of the bid-side             market          prices         obtained           by the Servicer                 from two Independent                         broker-dealers                  active      in the

  trading        of such      obligations              or iii        if   the foregoing               sets of prices             were         not obtained                the average             of the bid-
  side     prices       for    the       purchase             of the        Collateral            Obligation            or        Eligible           Equity        Security             as    applicable
  determined            by    an    Approved              Pricing          Service         Independent                 from        the       Servicer          that       derives       valuations              by
  polling        broker-dealers              Independent                  from     the     Servicer


                 If     Market Value                    of any       Collateral           Obligation cannot                      be     so     determined             in accordance                 with the

  procedures            set   out       in   the       previous           paragraph            for          period      of 30           consecutive            days        then      such          Collateral

  Obligation shall                 be    deemed          to    have             Market          Value         of zero                                that                   such       30
                                                                                                                             provided                        during                           day     period
  such     Collateral         Obligation shall be deemed                                to have             Market Value                equal to the lower                  of          the product             of
         the     Principal          Balance             of    such        Collateral            Obligation            multiplied               by             1.25        multiplied                           the
                                                                                                                                                                                               by
  applicable           SP      Priority            Category               Recovery             Rate       and       ii the        current           market        value         of such            Collateral

  Obligation as determined                          by the Servicer                in    its
                                                                                               commercially                reasonable judgment provided                                      further          that

  the     maximum amount                          of     Collateral             Obligations                having            Market             Value         assigned             pursuant              to    the

  immediately             preceding               proviso          shall    be     limited        to      5.0% of          the     Maximum Amount                           and        any        amount        in

  excess       of 5.0%         of the             Maximum Amount                         shall       be     deemed         to     have              Market        Value         of   zero             For      the

  avoidance           of doubt the procedures set out in                                   this      paragraph          should not apply to determinations                                        of Market
  Value     of any Eligible                  Equity       Securities



                 The     Servicer            is   under       no    obligation           to     determine            the    Market            Value         of the        Collateral         Obligations
  other     than as set forth                 in the      Servicing             Agreement              or     the    Indenture           or to       comply with any of                      its    duties      as
  set    forth    in the      Servicing            Agreement               or in the Indenture



                 Market             Value Determination                           Date means                      with respect               to any    distribution              of Eligible             Equity
  Securities           one    Business             Day       prior    to the       date        of the notice           distributed             by the Issuer               to   the Holders              of the

  Preference           Shares       in   connection                with such distribution


                 Market             Value              Percentage                 means           for
                                                                                                            any       Collateral              Obligation             the        ratio        obtained           by

  dividing


                                                  the Market              Value     of the Collateral                 Obligation               by


                               ii                 the Principal            Balance            of the Collateral              Obligation


                 Maximum Amount                               means an amount equal to


                                                  on    any Measurement                    Date        during        the   Ramp-Up               Period           U.S.$1471900000                             and


                                                                                                       193
                                                                                                                                                                                        005492
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 212
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 236 of 266 PageID 8290
                                        Filed

                                  ii           on any Measurement                        Date          after the      Ramp-Up           Completion           Date


                                                                the        aggregate         Principal             Balance       of    all    Collateral          Obligations plus               the

                                  aggregate outstanding                         principal     amount of any Defaulted                         Collateral          Obligations plus



                                                                cash        representing                Principal          Proceeds           on        deposit      in    the        Collection

                                  Account        plus



                                                                Eligible           Investments                other       than       cash         purchased        by     the     Issuer      with

                                  Principal      Proceeds             on    deposit         in the Collection               Account


                  Maximum                Weighted               Average            Moodys              Rating        Factor          means         as    of any    Measurement              Date
        rate   equal to the            sum of             the        number         set forth          in the      column        entitled         Maximum            Weighted           Average
  Moodys               Rating      Factor           in    the    Ratings           Matrix         based        upon       the    applicable             row/column              combination
  chosen          by    the   Servicer        or     the       interpolation           between            two       adjacent         rows    and/or two adjacent                 columns           as

   applicable plus                ii the      Recovery               Rate       Modifier



                  Measurement Date means                                    any     date



                                               on which              the    Issuer     commits            to acquire        or dispose of any               Collateral          Obligation



                                  ii           on which                Collateral           Obligation becomes                        Defaulted          Collateral       Obligation


                                  iii          that      is     Determination                Date


                                  iv           that      is    the   Ramp-Up             Completion                Date


                                               that       is   the     date       as   of which              the   information          in         Monthly Report                is   calculated

                  pursuant to the Indenture                          and


                                  with respect           to any       distribution           of    Eligible         Equity       Securities         only


                                  vi           that      is    the Market           Value        Determination              Date


                  Minimum                Diversity             Score means                  as of any              Measurement              Date         score     equal to       the    number
   set    forth        in   the    column           entitled         Minimum                Diversity              Score        in    the    Ratings        Matrix        based        upon      the

   applicable           row/column             combination                      chosen      by    the     Servicer         or    the    interpolating            between         two    adjacent

   rows        and/or two adjacent              columns               as applicable



                  Minimum                Weighted              Average            Spread means                      as   of any       Measurement             Date        the    spread equal
   to    the    percentage           set     forth       in    the     row        entitled        Minimum                Weighted            Average        Spread          in    the    Ratings
   Matrix based               upon     the    applicable             row/column              combination                  chosen       by the Servicer             or     the interpolating

   between         two      adjacent         rows     and/or two adjacent                    columns               as applicable




                  Monthly Report means                                     monthly       report         compiled          and    provided          by the Issuer


                  Moodys               Default           Probability              Rating means                     with respect         to    any       Collateral      Obligation          as     of

   any     date    of determination                  the rating            determined             in   accordance           with the following                   in the    following        order

   of priority



                                               with respect                to      Moodys              Senior Secured            Loan


                                                                if    the       Loans       obligor          has         corporate      family rating              from    Moodys             such

                                  corporate         family rating and

                                                                if   the    preceding            clause        does not apply               the   Moodys           Obligation Rating of
                                  such     Loan

                                                                                                       194
                                                                                                                                                                            005493
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 213
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 237 of 266 PageID 8291
                                        Filed

                                                                      if    the       preceding          clauses            do    not apply               the     rating        that    is      one        subcategory
                              above             the       Moodys             Equivalent               Senior Unsecured                        Rating

                              ii                    with respect                  to         Moodys               Non        Senior           Secured           Loan       or          Bond             the     Moodys
               Equivalent                Senior Unsecured                         Rating of such                  Collateral            Obligation



                              iii                   with respect                  to        Collateral            Obligation             that       is        DIP Loan               the     rating          that    is    one

               rating    subcategory                       below        the       Assigned            Moodys                Rating thereof


                              iv                    with respect                 to         Structured         Finance            Obligation                  the Assigned              Moodys                Rating
               thereof       or          if    the       obligation           does not have               an Assigned                   Moodys                Rating       but       has          rating      by     SP
               then    the    Moodys                 Default           Probability               Rating      shall     be


                                                                      one        rating       subcategory              below           the    Moodys              equivalent            of such             SP       rating

                              if    it    is    BBB                  or higher              or



                                                                      two         rating         subcategories                   below         the       Moodys            equivalent                 of     such         SP
                              rating           if    it   is    BB            or       lower and

                                                    with respect                 to         Synthetic        Security the Assigned                              Moodys               Rating thereof



  Notwithstanding                  the        foregoing               if    the       Moodys            rating         or    ratings          used       to    determine             the        Moodys              Default

  Probability         Rating             are    on         watch           for    downgrade              or       upgrade          by        Moodys               such         rating      or ratings               will    be

  adjusted        down        if on             watch            for       downgrade                         with       respect          to     any        Collateral            Obligation                  other        than
  Structured          Finance                 Obligations                   one        subcategory                and        ii         with        respect          to        any     Structured               Finance

  Obligation          two subcategories                              or adjusted              up    if on         watch          for    upgrade                   with respect                  to    any     Collateral

  Obligation          other        than          Structured                 Finance              Obligations                one        subcategory                and          ii     with                          to
                                                                                                                                                                                                     respect               any
  Structured       Finance               Obligation                  two subcategories                       For purposes                 of any          calculation            under            the    Indenture           if


       Moodys         Default            Probability                 Rating            is   withdrawn             by    Moodys                with respect                to      Collateral                Obligation
  the              will continue                                                                          Default
         Issuer                                      using the             latest
                                                                                        Moodys                               Probability                 Rating       available            immediately                   prior

  to    such   withdrawal                until            bankruptcy               event         occurs with respect                     to    such       Collateral            Obligation


               Moodys                    Equivalent                    Senior               Unsecured                Rating              means                with      respect            to        any      Collateral

  Obligation          that    is          Loan             or    bond and               the        obligor        thereof          as    of any            date      of determination                         the    rating

  determined          in accordance                       with the following                        in the following                   order of priority



                                                    if     the       obligor           has            senior         unsecured                obligation             with       an     Assigned                 Moodys
               Rating         such Assigned                          Moodys             Rating


                              ii                    if     the       preceding               clause      does          not       apply          the      Moodys                Issuer             Rating            for    the

               obligor



                              iii                   if     the        preceding               clauses         do       not        apply         but        the       obligor           has              subordinated

               obligation           with an Assigned                             Moodys             Rating           then


                                                                      if    such       Assigned          Moodys                  Rating        is at      least      B3         and          if      rated    B3           not
                              on watch                    for    downgrade                    the    Moodys             Equivalent                  Senior Unsecured                    Rating             shall     be    the

                              rating           which            is   one     rating          subcategory             higher        than        such Assigned                   Moodys                Rating          or



                                                                      if    such Assigned                Moodys                  Rating        is   less      than    B3             Or    rated         B3         and     on
                              watch             for       downgrade                     the      Moodys            Equivalent                 Senior          Unsecured              Rating             shall   be        such

                              Assigned                    Moodys             Rating



                              iv                    if     the       preceding               clauses         do      not         apply         but       the      obligor         has                senior         secured

               obligation           with an Assigned                             Moodys Rating                       then




                                                                                                             195                                                                                      005494
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 214
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 238 of 266 PageID 8292
                                        Filed

                                                            if    such       Assigned         Moodys               Rating            is at      least      Caa3 and                    if   rated       Caa3
                     not on watch                      for      downgrade               the    Moodys               Equivalent                  Senior Unsecured                       Rating           shall    be

                     the       rating           which        is   one     subcategory below                     such       Assigned               Moodys Rating                         or



                                                            if    such       Assigned         Moodys                Rating            is     less      than            Caa3 or               rated      Caa3
                     and        on        watch            for    downgrade                 then        the    Moodys                 Equivalent                   Senior        Unsecured                Rating
                     shall be



                                          if     the    preceding             clauses         do     not      apply         but        such           obligor            has         corporate            family
        rating     from         Moodys                      the    Moodys              Equivalent              Senior            Unsecured                   Rating            shall        be    one      rating

        subcategory below such                              corporate           family rating



                     vi                   if     the       preceding           clauses        do     not       apply            but        the    obligor                has         senior        unsecured

        obligation             other            than             bank        loan      with             monitored                public           rating               from     SP           without            any
        postscripts            asterisks              or    other      qualifying           notations              that    addresses the                     full        amount of           principal          and
        interest     promised                    then the          Moodys             Equivalent              Senior Unsecured                         Rating            shall   be


                                                            one     rating       subcategory below                        the    Moodys                    equivalent           of such           SP       rating

                     if   it   is    BBB                   or higher



                                                            two        rating     subcategories                 below            the         Moodys                    equivalent           of    such         SP
                     rating          if    it    is   BB            or   lower         or



                                                            B3           until    the       Issuer       or    the        Servicer              obtains            an     estimated              rating        from

                     Moodys                     of           the    Servicer          certifies         to    the       Trustee            that       in    its        commercially               reasonable

                     judgment                    it   believes         an estimated rating                    equivalent              to         rating           no     lower       than    B3          will be

                     assigned by                      Moodys            and     the    Issuer        or the        Servicer            on       its   behalf applies                  for an       estimated

                     rating           from            Moodys              within         five      Business               Days          of       the        date         of    the    commitment                  to

                     purchase                  the    Loan        or    Bond                the    aggregate Principal                           Balance               of Collateral             Obligations

                     having               an     Assigned              Moodys            Rating          pursuant               to    either          this        clause         viC              or    clauses

                     viiC                  or         viiiC             does     not        exceed           5%      of the            Maximum Amount                                  and               all     the

                     Coverage                   Tests and           the Collateral            Quality Tests                 are satisfied



                     vii                  if     the       preceding             clauses           do    not        apply             but        the        obligor            has           subordinated

        obligation             other            than             bank        loan      with             monitored                public           rating               from     SP           without            any
        postscripts            asterisks              or    other      qualifying           notations that                 addresses the                     full        amount of           principal          and
        interest     promised                    the Assigned                Moodys           Rating shall be                    deemed               to    be


                                                            one     rating       subcategory below                        the    Moodys                equivalent               of such           SP      rating

                     if   it   is    BBB                   or higher



                                                            two                                                 below            the         Moodys                                         of such            SP
                                                      BB
                                                                       rating     subcategories                                                                        equivalent

                     rating          if    it    is                 or   lower and            the       Moodys             Equivalent                  Senior Unsecured                          Rating        shall

                     be    determined                      pursuant to clause                 iii above              or



                                                            B3           until    the       Issuer       or    the        Servicer              obtains            an     estimated              rating        from

                     Moodys                     if          the    Servicer           certifies to            the    Trustee               that       in    its
                                                                                                                                                                    commercially                  reasonable

                     judgment                    it   believes          an    estimated rating                 equivalent                  to     rating            not lower          than        B3           will

                     be        assigned               by     Moodys              and        the    Issuer          or     the        Servicer              on      its    behalf        applies           for    an

                     estimated                  rating       from    Moodys within                       five      Business Days of the date                                    of the commitment

                     to        purchase                the       Loan or Bond                                the     aggregate                   Principal                Balance           of     Collateral

                     Obligations having                            an Assigned              Moodys             Rating pursuant                        to either this clause                       viiC or
                     clauses              viC              or     viiiC          does        not   exceed           5%      of the              Maximum Amount                              and           all    the

                     Coverage                   Tests       and     the Collateral            Quality Tests are satisfied




                                                                                                  196
                                                                                                                                                                                        005495
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 215
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 239 of 266 PageID 8293
                                        Filed

                    viii                 if    the       preceding         clauses             do not           apply          but          the     obligor           has          senior       secured

       obligation         with                monitored           public       rating          from       SP          without               any        postscripts              asterisks      or    other

       qualifying             notations              that       addresses           the    full       amount              of      principal              and         interest      promised                the

       Assigned          Moodys                Rating          shall be       deemed           to    be


                                                          one    rating       subcategory             below           the      Moodys               equivalent               of such        SP       rating
                    if   it   is    BBB                  or higher



                                                          two     rating       subcategories                 below             the       Moodys                                        of such        SP
                    rating          if   it    is   BB           or    lower and           the       Moodys               Equivalent
                                                                                                                                                                equivalent
                                                                                                                                                    Senior Unsecured                    Rating        shall

                    be    determined                  pursuant to clause                  iv        above        or



                                                          B3          until    the    Issuer          or    the       Servicer               obtains           an     estimated         rating        from

                    Moodys                    if         the     Servicer       certifies            to    the    Trustee               that      in     its    commercially                 reasonable

                    judgment                   it   believes         an estimated              rating       equivalent                 to         rating        not lower          than      B3           will

                    be        assigned              by     Moodys             and     the       Issuer          or    the         Servicer             on      its    behalf       applies        for      an
                    estimated                 rating       from       Moodys          within two Business Days of the date                                                   of the commitment

                    to        purchase               the       Loan     or      Bond                      the     aggregate                  Principal               Balance           of    Collateral

                    Obligations having                          an     Assigned           Moodys                Rating         pursuant                to   either        this clause         viiiC
                    or clause                 viC          or   viiC does                 not exceed             5%         of the          Maximum Amount                          and             all    the

                    Coverage                  Tests and          the   Collateral          Quality Tests                  are satisfied



                    ix                   if    the    preceding            clauses         do        not    apply           and         each        of      the       following         clauses

       through                 do    apply           the    Moodys            Equivalent              Senior Unsecured                           Rating will be                 Caal

                                                          neither      the obligor             nor any           of   its    Affiliates             is      subject        to   reorganization              or

                    bankruptcy                     proceedings



                                                          no    debt securities            or obligations                   of the obligor                  are      in   default


                                                          neither       the    obligor           nor any             of     its    Affiliates               has      defaulted          on    any      debt
                    during the preceding                          two years


                                                          the obligor          has been             in existence             for the preceding                        five      years


                                                          the obligor          is   current          on any       cumulative                     dividends


                                                          the    fixed-charge              ratio          for    the        obligor              exceeds             125%        for    each      of       the

                    preceding                 two     fiscal years            and    for the most               recent         quarter


                                                          the    obligor       had         net       profit before                tax       in   the     past fiscal year and                  the    most
                    recent          quarter and


                                                          the     annual        financial             statements                  of     such          obligor            are    unqualified              and

                    certified             by         firm of Independent                       accountants                of international                      reputation             and    quarterly

                    statements are unaudited but signed by                                                 corporate              officer



                                         if   the    preceding           clauses          do    not apply             but         each           of the following                 clauses                 and
            do   apply             the    Moodys                Equivalent          Senior Unsecured                        Rating           will be           Caa3

                                                          neither      the obligor             nor any           of   its    Affiliates             is      subject        to   reorganization              or

                    bankruptcy                     proceedings           and



                                                          no    debt security             or    obligation             of such              obligor            has been          in default      during
                    the past             two years and



                                                                                               197
                                                                                                                                                                                       005496
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 216
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 240 of 266 PageID 8294
                                        Filed

                         xi               if   the    preceding                  clauses          do     not apply             and           debt        security       or obligation             of the

             obligor     has       been    in default                during          the    past       two years             the    Moodys               Equivalent           Senior Unsecured

             Rating will be           Ca
  Notwithstanding            the    foregoing             not more                   than    10%         of the         Maximum Amount                           may     consist          of Relevant

  Obligations given                Moodys             Equivalent                     Senior       Unsecured              Rating          based       on          rating        given      by     SP        as

  provided     in clauses       vi         vii and             viii above


             Moodys Group                           Country means                           any    of the following                     countries          Australia            the Netherlands

  the   United    Kingdom            and       any    country               subsequently                 determined                by    Moodys             to    be          Moodys            Group
  Country


             Moodys Group                      II   Country means                           any of the following                        countries          Germany             Ireland          Sweden
  Switzerland      and    any      country          subsequently                     determined            by     Moodys             to be          Moodys Group                    II   Country


             Moodys Group                       III       Country                     means any                   of    the    following              countries              Austria           Belgium
  Denmark        Finland            France           Iceland                Liechtenstein                    Luxembourg                    Norway              Spain          and        any     country
  subsequently      determined             by   Moodys                 to be               Moodys Group                  III    Country


             Moodys Minimum                           Average                   Recovery               Rate            means          as     of    any     Measurement                   Date            rate

  equal to the number obtained                       by              summing               the    products             obtained         by    multiplying              the    Principal          Balance
  of each    Collateral      Obligation by                its
                                                                 respective                Moodys             Priority         Category            Recovery            Rate ii            dividing       the

  sum    determined          pursuant          to    clause                     above        by        the    sum        of     the      Aggregate             Principal            Balance        of     all


  Collateral     Obligations and               iii rounding                     up    to   the    first      decimal place



             Moodys Non                    Senior         Secured                Loan            means any Loan                      that     is    not        Moodys               Senior Secured
  Loan


             Moodys            Obligation             Rating means                           with respect               to    any Collateral              Obligation as of any                    date     of

  determination        the     rating      determined                 in   accordance               with the following                       in the       following           order of priority



                                          With       respect          to         Moodys                Senior Secured                Loan


                                                          if    it   has an Assigned                     Moodys              Rating          such     Assigned           Moodys             Rating        or



                                                          if    the         preceding              clause          does        not      apply        the       rating        that    is    one     rating

                         subcategory                above        the       Moodys             Equivalent               Senior Unsecured                    Rating         and



                         ii               With       respect          to         Moodys Non                   Senior Secured                  Loan        or      Bond

                                                          if    it   has an Assigned                     Moodys              Rating          such     Assigned           Moodys             Rating        or



                                                          if    the        preceding              clause          does       not    apply          the    Moodys              Equivalent          Senior

                         Unsecured              Rating and


                         iii              With       respect               to         Synthetic              Security          or          DIP      Loan          the     Assigned             Moodys
             Rating thereof



  Notwithstanding           the     foregoing             if    the        Moodys            rating          or    ratings         used      to    determine            the    Moodys            Default

  Probability     Rating        are   on       watch           for    downgrade                   or    upgrade          by     Moodys               such        rating       or    ratings      will     be

  adjusted     down      one       subcategory              if on               watch       for        downgrade               or     up     one     subcategory               if on           watch     for

  upgrade


             Moodys               Priority           Category                    means each                   type       of        Collateral            Obligation            specified          in     the

  definition     of Applicable             Percentage                  as            Moodys             Priority         Category



                                                                                                    198
                                                                                                                                                                                    005497
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 217
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 241 of 266 PageID 8295
                                        Filed

              Moodys               Priority         Category           Recovery             Rate             means         for     any       Collateral           Obligation                the

  percentage         specified       in   the definition         of Applicable Percentage opposite                                     the    Moodys            Priority        Category
  of the Collateral          Obligation



              Moodys Rating                       means    the   Moodys             Default       Probability            Rating          provided         that        with respect           to

  the Collateral                                                              time
                          Obligations generally               if at
                                                                       any            Moodys                or any     successor to               it   ceases to provide             rating
  services         references        to    rating    categories         of    Moodys              in    the      Indenture         shall       be       deemed         instead        to    be
  references         to    the    equivalent                           of            other                                                     investment
                                                    categories                any                 nationally           recognized                                     rating        agency
  selected                                          of the    most
               by     the    Servicer        as                         recent       date        on    which        such     other        rating         agency        and      Moodys
  published        ratings       for the type of security             in respect          of which           such   alternative                                       is   used
                                                                                                                                          rating        agency


              Moodys               Rating         Factor        means        the     number            in    the    table    below           opposite           the        rating    of the
  Collateral                                                                                           where
                    Obligation            excluding          Synthetic            Securities                        an      Assigned              Moodys              Rating         is     not
  available



                                                                      Moodys                                                       Moodys
                                           Moodys                      Rating                         Moodys                           Rating

                                            Rating                     Factor                          Rating                          Factor


                                             Aaa                                                            Bal                          940

                                             Aal                             10                             Ba2                         1350


                                             Aa2                             20                             Ba3                         1766

                                             Aa3                             40                             Bi                          2220

                                             Al                              70                             B2                          2720

                                             A2                             120                             B3                          3490

                                             A3                             180                             Caal                       4770

                                             Baal                        260                                Caa2                        6500

                                             Baa2                        360                            Caa3                            8070

                                             Baa3                        610                      Ca        or lower                   10000




              The         Moodys          Rating     Factor      for    Collateral              Obligations that                 are    Synthetic          Securities           shall       be
  determined         by    Moodys          and    obtained       by the Issuer            or the       Servicer       on         case-by-case basis unless                          there    is

  an   Assigned           Moodys          Rating     available         for    such     Collateral             Obligation           that      is
                                                                                                                                                        Synthetic           Security         in

  which   case       such    Assigned        Moodys           Rating        shall    be    used to compute                  the    Moodys              Rating Factor            for such

  Collateral       Obligation that           is     Synthetic        Security


              The     Moodys Rating                 Factor     for    any     Collateral          Obligation that                 is      Structured            Finance         Security

  shall be             to
                          Ax 55%
              equal
                                   1B

  where               means        the    number determined with                    respect       to such         Collateral       Obligation pursuant to the table
  above      and



                          means     the     Moodys           Priority        Category            Recovery           Rate         with        respect       to    such         Collateral

  Obligation



              Moodys              Senior     Secured         Loan       means


                                            Loan that




                                                                                          199
                                                                                                                                                                       005498
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 218
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 242 of 266 PageID 8296
                                        Filed

                                                                is   not     and        cannot       by        its   terms        become                 subordinate              in right of                payment
                             to    any
                                           other          obligation          of the obligor              of the          Loan

                                                                is   secured         by       valid       first       priority          perfected               security         interest         or lien in to

                             or on        specified          collateral           securing          the    obligor               obligations                   under       the   Loan         and


                                                                the     value of the collateral                       securing           the    Loan            together          with other             attributes

                             of the         obligor          including               without          limitation                 its    general                financial         condition               ability       to

                             generate            cash       flow        available          for      debt       service        and        other           demands                for   that    cash           flow      is


                             adequate            in       the   commercially                reasonable judgment                              of the Servicer                     to   repay        the       Loan      in

                             accordance                with      its    terms and          to repay            all    other       loans        of equal seniority                      secured           by         first

                             lien or security                interest         in the       same      collateral              or




                             ii                     Loan that


                                                                is   not     and        cannot       by        its   terms        become             subordinate                  in right         of payment

                             to    any         other       obligation             of the     obligor            of the        Loan             other           than        with       respect           to        Loan
                             described               in    clause                 above        with        respect           to        the     liquidation                 of    such        obligor          or     the

                             collateral             for such         loan


                                                                is   secured        by       valid        second            priority          perfected              security         interest          or    lien in

                             to    or    on     specified            collateral         securing          the obligors                 obligations                  under       the   Loan

                                                                the     value of the collateral                       securing           the    Loan            together         with other              attributes

                             of the         obligor          including               without          limitation                 its    general            financial             condition               ability      to

                             generate            cash       flow        available          for      debt service              and        other           demands             for      that    cash           flow      is


                             adequate            in       the commercially                  reasonable judgment                              of the Servicer                     to   repay the              Loan      in

                             accordance                with     its    terms and           to repay            all    other       loans        of equal or higher                      seniority             secured

                             by          first   or second             lien or security              interest             in the       same     collateral                 and



                                                                has     been        assigned              Moodys              Obligation Rating                            equal to or higher                       than
                             the    applicable              Moodys               Default     Probability                  Rating         and



                             iii               the     Loan      is    not                 DIP Loan                           Loan           for which               the    security         interest or            lien

               or     the    validity          or      effectiveness              thereof           in    substantially                 all    of        its    collateral            attaches           becomes
               effective           or otherwise              springs              into     existence            after the          origination                  thereof          or               type of loan
               that     Moodys             has       identified                                  unusual             terms         and        with                                which
                                                                            as    having                                                                   respect          to                    its
                                                                                                                                                                                                         Moodys
               Recovery            Rate     has been            or     is   to be   determined                 on         case-by-case basis


               Multiple            Class         Holder means                     any     Holder          of    Securities             or     in the case              of Notes         represented by
  Global    Notes        beneficial             owner        thereof         that    holds or has                    beneficial           interest             in    more than one Class of
  Securities      including              for    this      purpose           any   interest       in Holding                Preference Shares                         as an       interest      in

  Preference Shares



               Non-Consenting                        Holder means                       with     respect             to    any     supplemental                       indenture         pursuant               to    the

  Indenture       that      requires           the     consent          of one       or    more Holders                     of Securities                      any    Holder          or     in     the       case    of
  Securities      represented by Global                         Notes any               beneficial             owner         that       either                 has delivered            to     the Trustee

  written      notice       that    it   will        not consent             to     such     supplemental                   indenture               or     ii        had    not consented                    to     such

  supplemental           indenture             within       the applicable                Initial    Consent               Period



               Non-Consenting                        Holding            Preference             Share Holder means with                                           respect         to   any     supplemental
   indenture      pursuant          to    the       Indenture           that      requires          the    consent           of one            or    more Holders                     of Securities                 any
  Holder       of Holding           Preference               Shares          that    either               has        directed          Investors               Corp         not to      consent              to     such

   supplemental          indenture             or    ii      has not          provided           Investors            Corp             with any            direction             with respect                to     such

   supplemental          indenture             within       the applicable                Initial    Consent               Period




                                                                                                    200
                                                                                                                                                                                             005499
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 219
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 243 of 266 PageID 8297
                                        Filed

               Non-Performing                             Collateral Obligation                      means any Defaulted                          Collateral            Obligation and                     any
  P1K     Security          as to    which          its    issuer     or obligor        has previously deferred                          or capitalized                any        interest         due    on     it



  and   all   the   interest         so    deferred          or capitalized            has not subsequently                      been     paid in        full     in    cash       by

                                               if    the     P1K      Security         has          Moodys                Rating    of Baa3 and                         not on              credit       watch
               with negative               implications                or     above     or    an    SP         Rating        of    BBB- and not                        on     credit             watch    with

               negative            implications               or    above          the earlier of         its    second          payment          date      or    one        year following                    the

               date     of the       initial     deferral           or capitalization              of interest due            on    it or



                              ii               if    the     P1K      Security         has          Moodys            Rating        of     Baa3             and        on    credit          watch        with

               negative            implications              or below           Baa3           or    an       SP      Rating        of    BBB-              and        on    credit          watch        with

               negative             implications              or     below          BBB-            the       earlier       of    its    first
                                                                                                                                                  payment               date           or    six        months

               following            the date         of the        initial    deferral       or capitalization               of interest due              on it


               Notes              means        the        Class the Class A-la Notes                            the       Class A-lb Notes                  the        Class A-2 Notes the
  Class         Notes        the     Class            Notes        and    the      Class        Notes


               Noteholder means                               Holder          of    the Class       A-la Notes              the Class           A-lb Notes                  the    Class A-2
  Notes       the   Class            Notes          the Class                Notes    or the Class               Notes


               Note Payment                    Sequence means                        the application             of funds          in    the    following          order



                                               to the Class              A-la Notes           until the Class               A-la Notes            have      been        fully          redeemed


                                               to the        Class A-lb Notes                  until the Class              A-lb Notes            have       been           fully      redeemed


                                               to the        Class A-2 Notes                 until the Class               A-2 Notes           have      been      fully          redeemed


                                               to the        Class           Notes     until the Class                     Notes        have    been      fully        redeemed


                                               to the Class                  Notes     until the Class                     Notes        have    been      fully        redeemed                   and



                                               to the Class                   Notes    until the Class                     Notes        have     been     fully        redeemed


               Offer              means any                Collateral         Obligation that             is    subject       to         tender offer voluntary redemption

  exchange          offer conversion                      or other     similar action



               Officer means                        with
                                                              respect        to the Issuer          and       any corporation                  any director             the       Chairman of                  the

  board       of directors           the    President                     Vice       President           the    Secretary          an Assistant                                        the Treasurer
                                                                   any                                                                                       Secretary
  or an    Assistant          Treasurer          of the entity                with respect          to    the Co-Issuer            and                                                                         the
                                                                                                                                               any corporation                    any director
  Chairman of                the     board          of     directors          the     President           any         Vice       President            the       Secretary                   an    Assistant

  Secretary         the Treasurer                or an       Assistant          Treasurer          of the entity             with respect             to any                                              of    its
                                                                                                                                                                   partnership any
  general      partners and with respect                            to the Trustee
                                                                                               any Trust
                                                                                                         Officer



               Outstanding means                               with respect           to



                                               the Notes             or any        specified        Class       as of any          date    of determination                        all      of the Notes

               or     all    of     the    Notes           of the        specified      Class            as    the    case       may be           theretofore                authenticated                 and
               delivered            under      the                                                                    Notes
                                                          Indenture          except with respect                 to



                                                               Notes          canceled        by    the       Indenture          Registrar         or     delivered               to    the       Indenture

                              Registrar             for cancellation




                                                               Notes          for    whose payment                   or    redemption            funds       in    the       necessary amount
                              have        been       theretofore             irrevocably           deposited with the Trustee or any                               Paying Agent in trust




                                                                                                   201
                                                                                                                                                                                        005500
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 220
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 244 of 266 PageID 8298
                                        Filed

                                for       their Holders                    pursuant to Section 4.1                               aii of                  the Indenture                      and      if   the     Notes        are to          be

                                redeemed                   notice          of redemption                   has been                  duly given                 pursuant to the                      Indenture



                                                                      Notes            in       exchange                for          or     in       lieu        of        which                other      Notes             have        been

                                 authenticated                   and       delivered             pursuant to the Indenture                                           and



                                                                      Notes            alleged              to        have            been               destroyed                    lost         or      stolen            for        which

                                replacement                  Notes           have          been         issued             as    provided                 in Section                  2.7        of the Indenture                       unless

                                proof satisfactory                         to     the Trustee               is       presented that                       any        such        Notes            are held         by          protected

                                 purchaser



                                 ii                  the    Preference                  Shares              as        of any              date       of determination                              all     of the            Preference

                 Shares         theretofore                issued           under           the    Preference                        Share          Documents                     and            listed in        the        Preference
                 Share         register         of the Issuer                as outstanding



                                 iii                 the Holding                Preference Shares                               as of any                date        of determination                       all   of the Holding

                 Preference Shares                        theretofore                issued       under           the       Holding                 Preference Share Documents                                           and       listed      in


                 the Holding                Preference Share                         register of Investors                            Corp           as outstanding




  provided            that     in determining                    whether              the Holders                of the requisite                         Aggregate                    Outstanding                Amount                of the

  Transaction             Securities            have        given any request                           demand                  authorization                        direction               notice         consent            or waiver

  under        the    Transaction               Documents                   Transaction                    Securities                owned               or beneficially                        owned       by the Issuer the
  Co-Issuer             any Affiliate                of either of them and                            with respect                    to    any          matter affecting                         its   status        as Servicer              or

  appointment             of         replacement                 Servicer             or relating                to    an       acceleration                    of any           Class of Notes                    if    the effect            of

  the      Servicers            action           or       inaction              as          Holder               of        Transaction                     Securities                   would             effectively              prevent
  acceleration               the     Servicer              its    Affiliates                and     any          account                  for    which               the     Servicer              or      its    Affiliates             have

  discretionary              voting         authority            other          than         with respect                   to Notes                or Class           II       Preference Shares                           HFP         or any

  of     its   subsidiaries               provided               that       with        respect            to        the        voting           authority                 of Notes               or      Class        II    Preference

   Shares        owned         by     HIFP           or    any
                                                                      of    its      subsidiaries                    such        vote           shall       not be               excluded               only      if    such        vote        is


   determined            by          vote       of    the    majority                of the independent                               directors                  determined                       in accordance                 with the

  governing             documents               of   HFP         or    such          subsidiaries                and        certified               in writing              to    the Preference                   Shares           Paying

  Agent by any of                    the     independent                     directors                of    HFP             of       HFP            or    such         subsidiaries                     shall     be        disregarded
   and     not be        Outstanding                  except          that        in determining                       whether              the          Trustee shall be                         protected             in relying             on

   any     request           demand              authorization                       direction              notice              consent              or     waiver                    only Securities                   that             Trust

   Officer        of the        Trustee              or    with        respect             to     the      Preference                     Shares           and         Holding                  Preference              Shares            only
  Preference             Shares           and        Holding           Preference                 Shares              that           an    authorized                  officer              of the         Preference                   Shares

  Paying         Agent         or    Holding              Preference                 Shares        Paying              Agent              as     applicable                     has actual                knowledge                to    be    so

   owned         or     beneficially             owned            shall         be     so       disregarded                      Transaction                     Securities                 so     owned          or        beneficially

   owned         that    have        been       pledged           in       good       faith       may be regarded                               as Outstanding                         if   the    pledgee             establishes             to

   the     satisfaction             of the       Trustee               the      Preference                 Shares               Paying              Agent             or    the        Holding             Preference                   Shares

   Paying        Agent          as    applicable the                       pledgees             right        so       to    act       with respect                     to       the        Transaction             Securities                 and

   that    the    pledgee            is
                                          independent                  from          the    Issuer the Co-Issuer                                     the        Servicer               the       Trustee          the        Preference

   Shares Paying               Agent and              the Holding                    Preference Shares                           Paying Agent



                  Participating                      Institution                means an              institution that                      creates                  participation                   interest          and     that      has

   long-term senior                  unsecured              rating         by     Moodys                of      at    least          A3             and         if    so rated              by    Moodys               such        rating       is


   not    on watch           for possible              downgrade                     and     an    issuer             credit         rating          by    SP              of    at    least




                  Participation                       means                 Loan            acquired              as             participation                       interest              created         by           Participating

   Institution



                  Permitted                 Offer            means                   tender        offer voluntary redemption                                               exchange                    offer conversion                       or

   other       similar         action           pursuant              to    which            the      offeror               offers             to    acquire                     debt            obligation             including
   Collateral           Obligation               in
                                                          exchange              solely          for     cash           in       an    amount equal                          to        or    greater         than the            full      face

   amount of             the    debt        obligation                plus        any       accrued              and        unpaid               interest             and        as        to    which          the     Servicer              has




                                                                                                                 202
                                                                                                                                                                                                                  005501
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 221
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 245 of 266 PageID 8299
                                        Filed

  determined                in      its        commercially                 reasonable judgment that the offeror                                                     has       sufficient           access        to    financing to
  consummate                   the tender                  offer voluntary redemption                                        exchange               offer conversion                          or other       similar action



                    P1K             Cash-Pay                 Interest              means              as     to    any           P1K Security                    the       portion            of interest         required to be

  paid     in       cash       and             not permitted to be added                               to    the balance                  of such          P1K            Security        or otherwise                 deferred           and
  accrued thereon pursuant                                      to   the terms of the related
                                                                                                                             Underlying                  Instruments


                    P1K          Security                  means           any
                                                                                   loan     or debt           obligation                 on which              any portion               of    the    interest         accrued        for

                                          of
  specified          period                     time       or    until      the    maturity               thereof           is     or    at    the       option       of       the     obligor        may be added                   to   the

  principal          balance              of    such loan or debt                    obligation              or otherwise                     deferred          rather         than      being paid          in   cash        provided
  that    such        loan          or debt           obligation             shall        not    be          P1K            Security           if   the    portion               if
                                                                                                                                                                                       any     of    such       interest
                                                                                                                                                                                                                               required

  pursuant           to    the terms of                    the related           Underlying                 Instruments                 to     be paid          in    Cash        would         result      in    the outstanding

  principal          amount                of       such     loan         or debt         obligation              having             an       effective          rate       of    P1K Cash-Pay                   Interest       at    least

  equal        to         if   such loan or debt                          obligation            is        fixed        rate        loan       or debt          obligation              4%      per    annum            or   ii if     such
  loan     or debt          obligation                is
                                                                floating      rate        loan       or debt           obligation              LIBOR


                    Pledged                    Obligations                   means              as     of any               date     of determination                            the     Collateral          Obligations                  the

  Workout             Assets               the       Eligible         Investments                     and                   other         securities            or    obligations               that      have         been
                                                                                                              any                                                                                                              granted
  to     the Trustee             that          form part             of the Collateral


                    Person                     is   an     individual              corporation                    including                     business trust                         partnership               limited       liability

  company                 joint           venture               association                joint          stock             company                 trust       including                 any        beneficiary              thereof
  unincorporated                      association                or government                       or any                             or political             subdivision                  thereof
                                                                                                                   agency


                    Portfolio                   Improvement                      Exchange                   means                the disposition                     during the Replacement                             Period            of
  Collateral              Obligation                  and       corresponding                    acquisition                  of one           or        more        Collateral               Obligations which                     in the

  aggregate                 will               result        in                  the       Collateral                                          Tests             the           Interest
                                                                                                                            Quality                                                                 Coverage                Test          the

  Overcollateralization                              Tests and               the     Concentration                          Limitations                  herein           being         satisfied         or      bring the           total

  portfolio          of Collateral                     Obligations closer                       to compliance                       with any              such        test       or limitation              or    if   one     or    more
  of     such        Collateral                  Quality Tests                     Interest            Coverage                    Test        Overcollateralization                            Test       or     Concentration
  Limitations               are       not satisfied                   the     degree            of compliance                       therewith              would be improved                           and        ii     improving
  on       net       basis the                  quality          of the       total       portfolio               of    Collateral                  Obligations as measured                               by such           Collateral

  Quality Tests                     Interest             Coverage            Test          Overcollateralization                               Test and              Concentration                    Limitations              and        iii
  in     the    case        of each                 of clause                     and      ii          any        other            Collateral             Quality Tests                       Interest       Coverage               Tests
  Overcollateralization                              Tests           or    Concentration                     Limitations                      not                    violated            or     the       likelihood           of     such
                                                                                                                                                     being
  violation          in the           future          not being             significantly                 increased


                    Preference                       Share Internal                       Rate of Return means                                            with        respect            to            Payment               Date         the
                                                                                                                                                                                               any
  internal          rate       of     return          computed                using         the        XIRR                  function               in   Microsoft                    Excel         2002     or    an equivalent
  function            in       another               software              package                   stated        on              per annum                   basis           for      the     following               cash     flows
  assuming            all      Preference Shares                           are purchased                    on the Closing                     Date        at    their Face              Amount

                                                           each           distribution               of     Interest               Proceeds              made         to       the      Holders           of the            Preference
                    Shares           excluding                  any       Class      II    Preference                  Share Special                     Payment               distributed           to    the Holders              of the
                    Class        II       Preference                 Shares on any                     prior       Payment                    Date       and         to    the        extent                           to    reach        the
                                                                                                                                                                                                necessary
                    applicable                  Preference Share Internal                                 Rate         of Return the current                              Payment Date                    and



                                      ii                   each       distribution                   of Principal                   Proceeds              made            to     the     Holders           of the           Preference
                    Shares           excluding                  any       Class      II    Preference Share                          Special             Payment               distributed           to    the Holders              of the
                    Class        II       Preference                 Shares on                                     Payment Date                          and         to    the    extent
                                                                                           any         prior                                                                                    necessary to reach                        the

                    applicable                  Preference Share Internal                                 Rate         of    Return            the current                Payment Date


                    Preference                       Shares               Paying           Agent             Agreement                         means                  Preference                Share        Paying            Agency
  Agreement                 dated              as of       November               30 2006                 between                the Issuer              and                            Bank           Trust
                                                                                                                                                                Investors                                          Company                 as

  Preference Shares                            Paying Agent




                                                                                                                        203
                                                                                                                                                                                                                  005502
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 222
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 246 of 266 PageID 8300
                                        Filed

               Preference               Shares          Distribution                Account               means              separate         segregated non-interest                       bearing
  trust account            established       by the           Preference Shares                  Paying Agent pursuant to the Preference                                         Shares      Paying

  Agency        Agreement            into     which            the    Preference                Shares     Paying           Agent        will     deposit           all    amounts         received

   from    the Issuer        and    payable to the Holders                         of the Preference                  Shares under            the Priority of               Payments


               Preference               Shares           Notional             Amount               means             as    of    the    Closing             Date          $127500000                and

  thereafter          as    increased        each            time      additional            Preference               Shares         are      issued          in    accordance             with     the

  Preference Share                Documents


                Preference              Shares          Paying Agent                      means        Investors           Bank              Trust      Company             in   its    capacity     as

  Preference           Shares       Paying         Agent under                     the     Preference            Shares          Paying          Agency             Agreement              unless

   successor       Person          shall     have            become          the     preference            shares          paying          agent        pursuant           to    the     applicable

   provisions         of the Preference Shares                        Paying Agency                Agreement                 and     thereafter             Preference           Shares      Paying

  Agent        shall       mean such         successor person



                Principal Balance                       means with                 respect       to


                                                    Pledged            Obligation other                   than those             specifically               covered         in   this    definition
                                             any
                the outstanding            principal               amount of         the Pledged               Obligation as of the relevant                         Measurement             Date


                              ii              Synthetic               Security the notional                     amount           specified        in    the Synthetic             Security



                              iii            any        Pledged            Obligation            in      which        the       Trustee        does          not     have          first
                                                                                                                                                                                            priority

                perfected         security     interest             zero      except as otherwise                     expressly         specified            in the Indenture




                              iv             any Defaulted                 Collateral           Obligation            except as otherwise                     provided           zero



                                             any        Collateral           Obligation that                   has    been       loaned          its    Principal           Balance        shall     be

                reduced        by   the     excess           of the        amount of            collateral           required        over the actual                 Market        Value      of the

                collateral




                              vi             any    Revolving                 Loan         or    Delayed             Drawdown Loan                      its
                                                                                                                                                               Principal          Balance         shall

                include       any    unfunded                amount        thereof         regardless of the nature                          of the contingency                  relating     to    the

                Issuers obligation                 to    fund        the     unfunded            amount              except as otherwise                     expressly specified              in the

                Indenture



                              vii            any
                                                    P1K Security                    its   Principal       Balance            shall     not include             any    principal          amount of
                the    P1K    Security       representing               previously deferred                     or capitalized               interest         and



                              viii                  obligation               or security          that    at    the time of acquisition                       conversion               or exchange
                                             any
               does not satisfy the requirements                               of         Collateral           Obligation          zero



                Principal Proceeds                           means with            respect        to   any Due            Period       all    amounts          received in Cash during

   the   Due Period by             the Issuer       with respect               to the       Collateral          that      are not      Interest Proceeds




                Principal         Proceeds         shall           include     any        funds        transferred          from       the    Closing              Date     Expense        Account
   and    the Interest        Reserve        Account               into the Collection                 Account            pursuant to Section 10.2                        of the Indenture



                Principal         Proceeds         do        not    include        the    Excluded         Property             or earnings            on    amounts         on deposit        in   the

   Securities         Lending       Account             to    the    extent        the    earnings         are       payable       by      the   Issuer        to         Securities       Lending

   Counterparty


                At any time when               an        event         of default               under          Securities          Lending         Agreement                has occurred and

   is   continuing          any    payments         received by the Issuer                         from        the    related      Securities           Lending            Collateral       shall    be

   Principal     Proceeds




                                                                                                  204
                                                                                                                                                                                 005503
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 223
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 247 of 266 PageID 8301
                                        Filed

               Priority              Class means with                               respect       to       any    specified               Class of Notes each                          Class of Notes                        that

  ranks senior          to    that    Class



               Proceeding                        means any                    suit     in    equity              action         at      law         or     other       judicial             or        administrative

  proceeding



               Proposed               Portfolio                   means             as of any        Measurement Date                              the portfolio             measured                 by Aggregate
  Principal      Balance               of        Collateral              Obligations                 and     Principal                 Proceeds            held        as    cash          on        deposit          in      the

  Collection       Account             and           other        Eligible           Investments                purchased               with Principal                 Proceeds                 on    deposit           in    the

  Collection       Account             resulting                 from     the        sale maturity                or other             disposition              of         Collateral                Obligation or
  proposed       purchase             of         Collateral             Obligation              as the       case        may be

               Purchase Agreement means                                                purchase             agreement                dated         November             30 2006 among                           the     Issuer

  and    the    Initial        Purchaser                   relating           to    the     purchase             of      the      Offered               Notes         as    modified                  amended                and
  supplemented               and     in effect             from        time to time



               Purchase                Criteria Adjusted                             Balance               means            for      any         Collateral           Obligation                other       than Deep

  Discount       Obligations                    its     Principal             Balance and                  for    any       Deep            Discount            Obligation              its      Purchase               Price
  provided        however                  that       if    any       Excess          CCC/Caal                    Collateral                Obligations exist the                           Purchase               Criteria

  Adjusted      Balance             for the Excess                     CCC/Caal                 Collateral             Obligations shall be                          the lower             of             the    weighted
  average       Market             Value          of       all    CCC/Caal                   Collateral                Obligations                  expressed               as                                    of their
                                                                                                                                                                                       percentage
  outstanding          principal            balances              and    ii         the product            of          70%          and             their respective                  Principal             Balance


               Purchase Price                              means with                 respect         to    the    purchase                 of any        Collateral             Obligation                 other          than

  any obligation             that     at    the       time of acquisition                       conversion               or exchange                    does not satisfy the requirements                                       of
    Collateral         Obligation                     the    net       purchase           price      paid by           the      Issuer           for the       Collateral                                         The        net
                                                                                                                                                                                      Obligation
  purchase      price         is   determined                    by    subtracting           from          the                                      the       amount of any Accrued                                Interest
                                                                                                                  purchase              price
  Purchased       With         Principal               and
                                                                 any     syndication              and       other        upfront fees paid to the Issuer                                    and       by adding the
  amount of any              related            transaction              costs       including             assignment                  fees        paid by the Issuer                      to    the       seller of the

  Collateral      Obligation or                   its
                                                           agent


               Purchase                Price               Amount                   means            respect           to
                                                                                                                               any          Collateral               Obligation                 on     any        date          of

  determination              the     product               of          the     Purchase           Price         stated         as         percentage                 thereof          and       ii        the    Principal

  Balance      thereof         on such date


               Qualified Equity                            Security                means any            obligation              that        at    the time of acquisition                            conversion                 or

  exchange        does        not      satisfy             the        requirements              of         Collateral               Obligation                that    is    stock          or evidence                  of an
  interest     in or         right to           buy        stock        or any                             that     at    the     time of acquisition                                                      or exchange
                                                                                     obligation                                                                              conversion
  does    not     satisfy           the      requirements                      of         Collateral                                         but        whose                                        otherwise
                                                                                                                  Obligation                                          acquisition                                          is

  transaction          in    stocks         or       securities           within          the     meaning              of Section                 864b2Aii                            of the          Code         and       the

  regulations          under        the     Code                Qualified Equity                  Securities             do     not include
                                                                                                                                                          any        obligation             that      at   the     time of

  acquisition          conversion                 or exchange                  does not           satisfy        the requirements                        of     Collateral             Obligation and                        that

  will cause      the        Issuer        to     be treated            as                             or having              income             from          United        States
                                                                               engaged          in                                                                                              trade      or     business
  for   United     States          federal            income            tax                                              of                                                                     of the
                                                                               purposes           by virtue                    its     ownership               or    disposition                                obligation

  without       regard to the Issuers other                                   activities



               Ramp-Up                 Period                   means         the    period        from          and     including                the    Closing           Date       to    and        including the
  Ramp-Up        Completion                  Date


               Rating Agency                               means          each        of    Moodys                and       SP            or with             respect        to       Pledged              Obligations
  generally       if    at
                             any      time        Moodys                or    SP          ceases       to provide              rating            services       with respect                to high             yield      debt
  securities       any        other          nationally                 recognized              statistical
                                                                                                                       rating           organization                 selected          by        the        Issuer           and

  reasonably       satisfactory                 to         Majority            of each       Class of Notes                       If   at              time     Moodys                ceases to be
                                                                                                                                             any                                                                      Rating
  Agency        references             to       rating           categories           of    Moodys                in     the    Indenture                shall       instead          be     references               to     the

  equivalent       categories                   of      the       replacement               rating                             as       of       the     most         recent          date           on     which            the
                                                                                                            agency
  replacement           rating        agency               and    Moodys              published             ratings         for the                      of security             in                       of which           the
                                                                                                                                             type                                     respect

                                                                                                           205
                                                                                                                                                                                                      005504
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 224
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 248 of 266 PageID 8302
                                        Filed

  replacement          rating      agency          is    used         If   at    any    time        SP            ceases to be                   Rating          Agency            references              to    rating

  categories         of    SP          in    the    Indenture               shall       instead              be     references                 to     the       equivalent             categories               of the

  replacement          rating       agency          as    of the           most       recent       date        on    which            the       replacement                rating        agency           and        SP
  published      ratings         for the type of security                        in respect             of which          the replacement                        rating      agency            is   used


              Rating Condition                           means             with respect                 to    any    Rating               Agency            and       any        action        taken       or    to    be

  taken      under     the       Indenture               condition               that    is    satisfied            when             the       Rating       Agency               has     confirmed              to    the

  Servicer     as      agent       for the         Issuer            in writing         that       no withdrawal                          reduction              suspension               or    other          adverse
  action     with respect              to    any   then current                 rating        by    it
                                                                                                         including                   any       private          or   confidential              rating of any
  Class of Notes                will    occur       as          result      of    the    action               The        Rating            Condition                 with    respect           to
                                                                                                                                                                                                     any        Rating

  Agency       shall      be     satisfied         for    all
                                                                 purposes             of the Indenture                     at    any           time when              no    Outstanding                   Notes       are

  rated    by it



              Rating Confirmation                                means confirmation                           in writing              from          each        Rating Agency                  that       it   has not

  reduced       suspended              or withdrawn                  the    Initial
                                                                                        Rating assigned by                           it    to any      Class of Notes



              Ratings             Matrix             means            the       row/column                    combination                       of the          table       below         selected              by    the

  Servicer     on     the Closing             Date       to     apply       initially         for       purposes           of the Diversity                      Test        the       Weighted            Average

  Spread      Test        and    the        Weighted            Average           Rating           Factor           Test             Thereafter                 on    notice        to    the       Trustee           the

  Servicer      may        select            different           row        of the       Ratings              Matrix            to    apply           or    may         interpolate                 between           two
  adjacent     rows        and/or two adjacent                       columns            as    applicable on                          straight-line              basis       and     round           the   results       to

  two     decimal      points



                                                                                                         Minimum           Diversity            Score

                Minimum           Weighted
                                                                55               60                65               70                    75               80               85                 90
                     Average       Spread

                             2.25%                         2150                 2180          2210                2240               2270              2300             2330              2360
                             2.35%                         2210                 2240          2270                2300               2330              2360             2390              2420
                             2.45%                         2270                 2300          2330                2360               2390              2420             2450              2480
                             2.55%
                                                           2330                 2360          2390                2420               2450              2480             2510              2540
                             2.65%                         2390                 2420          2450                2480               2510              2540             2570              2600
                             2.75%                         2450                 2480          2510                2540               2570              2600             2630              2660
                             2.85%                         2510                 2540          2570                2600               2630              2660             2690              2720
                             2.95%                         2570                 2600          2630                2660               2690              2720             2750              2780
                             3.05%                         2620                 2660          2690                2720               2750              2780             2810              2840

                                                                                Maximum            Weighted          Average              Moodys           Rating       Factor




               Recovery Rate Modifier means                                             as of any             Measurement Date                             the lesser            of 60 and            the product

  of


                                                        the      Moodys                 Minimum                   Average                 Recovery               Rate        minus             the        minimum
               percentage              specified         to     pass       the    Weighted               Average            Moodys                    Recovery              Rate       Test but                not    less

               than zero multiplied                      by            100 and


                                ii            40


               Redemption                    Date         means any                   Payment                Date        specified              for    an       Optional           Redemption                   or    the

  redemption          of         Class of Notes                 in connection                 with            Refinancing                  under       Description                     of the Securities

  Optional      Redemption

               Redemption                    Price            means              with        respect           to    any         Note            and        any       Optional             Redemption                   or

  Refinancing             an amount equal to


                                              the outstanding                   principal          amount of               the portion                of the Note                being redeemed                      plus



                                                                                                        206
                                                                                                                                                                                               005505
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 225
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 249 of 266 PageID 8303
                                        Filed

                                  ii                accrued             interest       on        the    Note         including              any        Defaulted                Interest        and     interest           on
                   Defaulted           Interest           plus



                                  iii               in the     case of any Deferred                             Interest          Note          the    applicable               Deferred          Interest         on   the

                   Note     plus



                                  iv                any      unpaid Extension                     Bonus Payment                       in respect             of the Note


                   With     respect           to    any      Preference               Share       and         any    Optional              Redemption                    Redemption                Price means
        at   the direction             of        Majority           of the Preference Shares                               of the remaining                       amount of             available       funds after
  all    prior     applications               pursuant         to       the Priority             of Payments                   or   ii     as    specified               by     the    unanimous              direction

  of the       Holders           of the          Preference               Shares         in      each         case        as    specified             in
                                                                                                                                                            Description                  of the        Securities
  Optional          RedemptionPreference                                      Shares


                   Reference                  Obligation                      means an            obligation               that     would otherwise                            satisfy      the     definition             of
  Collateral              Obligation                   and     on         which               Synthetic              Security              is    based             provided              that     no     Reference

  Obligation shall be                         Synthetic            Security



                   Refinancing                   Price         means with                respect           to       any    Class of Notes                    that        is    subject     to       Refinancing
  an    amount equal              to    the        Redemption                 Price     therefor


                   Refinancing                     Proceeds                   means           the       proceeds                from        any        refinancing                    permitted          under          the

  Indenture


                   Registered                    means with                   respect       to      Collateral             Obligation or Eligible                              Investment           means           that    it


  is    issued      after July          18 1984              and    is        in registered            form         within the meaning of Section                                     881c2Bi                       of the
  Code and           the Treasury                Regulations                  promulgated              thereunder



                   Regulation                       means Regulation                             under         the Securities               Act


                   Relevant              Obligation                     means           for            Collateral               Obligation                 that     is                                                  the
                                                                                                                                                                                Synthetic          Security
  Reference              Obligation of the Synthetic                                Security and               otherwise            the Collateral                  Obligation


                   Removal              Buy-Out Purchaser                              means           the      Servicer            or     any of          its    Affiliates           acting     as principal             or

  agent


                   Repository                    means        the        internet-based                 password                protected             electronic               repository         of transaction
  documents               relating          to     privately             offered         and        sold        collateralized                  debt         obligation                securities        located           at

  www.cdolibrary.com                               operated             by      The     Bond           Market Association                             Information                 on     this     website          is   not
  considered             part    of    this      Offering          Memorandum                     in
                                                                                                       any       way

                   Required              Redemption                      Percentage                     With         respect          to              any        Optional          Redemption                resulting
  from         Tax Event               the       Holders           of    at    least 66       2/3%         of the Aggregate                      Outstanding                   Amount           of any       Affected
  Class or          at    least 66          2/3%        of the           Aggregate               Outstanding               Amount               of the Preference                       Shares         and              any
  other      Optional                                                               of the Preference Shares
                                Redemption                    Majority


                   Retention             Overcollateralization                           Ratio                means        as of any             Measurement                     Date      the ratio obtained

  by dividing                    the     Overcollateralization                         Ratio           Numerator by ii                      the       Aggregate                 Outstanding             Amount             of
  the    Class A-I               Notes           the    Class A-lb Notes the Class A-2 Notes the                                                           Class              Notes       the    Class             Notes
  and            Class           Notes excluding                                                                               any Class of Notes
         the
                                                                        any Deferred                Interest         on


                   Revolving             Loan             means                Loan     or       any    Synthetic               Security         with             Reference             Obligation in each
  case       excluding           any    Delayed              Drawdown Loan                          that       requires         the      Issuer        to    make             future    advances             to   or    for
  the account             of     the    borrower             under            its
                                                                                    underlying instruments                          including                any     letter       of credit for which                   the

  Issuer      is                      to reimburse                 the                   bank          for under           it              Loan
                   required                                               issuing                                                                      or Synthetic               Security         shall          only be
  considered             to be         Revolving             Loan         for so long             as    its    commitment amount                             is                   than zero
                                                                                                                                                                   greater



                                                                                                              207
                                                                                                                                                                                                  005506
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 226
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 250 of 266 PageID 8304
                                        Filed

                 SP CDO                       Monitor means                                   dynamic             analytical              computer               model developed                           by     SP        and       as

  may       be        modified              by        SP               from         time           to     time         and         provided               to     the     Servicer                 and            the     Collateral

  Administrator              to        be     used          to     calculate             the       default        frequency               in terms              of the amount                    of debt assumed to

  default        as        percentage                  of the original                    principal              amount of               the        Collateral          Obligations consistent                                 with

  specified           benchmark               rating              level        based          on    certain        assumptions                     and         SP         proprietary                  corporate            default

  studies         For the          purpose                  and         only for the purpose of applying                                            the    SP          CDO         Monitor                 to          portfolio      of

  obligations              for each           obligation                in the         portfolio            the    rating of the obligation                            shall be           its    SP              Rating


                 SP           Industry                  Classification                          means           the     SP           Industry             Classifications                   in       Schedule                    of the

  Indenture           as modified                 amended                  and       supplemented                  from           time to time by                     SP
                 SP          Priority Category                                  means each                  type of Collateral                      Obligation specified                             in the definition                of

  Applicable               Percentage                   as an           SP           Priority            Category


                 SP           Priority Category Recovery                                                 Rate means                   for          any    Collateral           Obligation                       the    percentage
  specified           in    the        definition                  of     Applicable                     Percentage                  opposite                  the    SP          Priority             Category              of     the

  Collateral          Obligation



                 SP Rating                            means with                    respect             to any    Collateral              Obligation                  as of any           date         of determination

  the rating          determined                 in    accordance                with the following                          methodology


                                                       If    there        is   an      issuer           credit    rating          of the borrower                     of the Collateral                      Obligation the
                 Borrower                         or        the        guarantor              who         unconditionally                     and        irrevocably              guarantees                     the     Collateral

                 Obligation the                       Guarantor                        by     SP            the   most            current          issuer        credit      rating         for       such         Borrower           or

                 Guarantor              provided                  that    with        respect           to any     private          or confidential                   rating         consent               has     been     granted

                 by such Borrower                           or Guarantor                  and            copy     of    such consent                 shall       be provided               to     SP             indicating        that


                 the issuer            can rely on such private                               or confidential                rating



                                  ii                             if    there    is     not     an       issuer    credit          rating           of the Borrower                  or    its     Guarantor               by     SP
                 but there             is        rating          by     SP          on         senior          secured            obligation             of the Borrower                    or       its    Guarantor             then

                 the       SP          Rating           of the            Collateral               Obligation                will    be       one        subcategory               below such                     rating               if


                 there       is   not            rating          by SP               on            senior       secured           obligation              of the Borrower                       or    its        Guarantor          but

                 there       is        rating          by        SP on                   senior          unsecured            obligation                 of the Borrower                   or        its    Guarantor             then

                 the    SP         Rating              will be            such        rating and                       if    there       is   not          rating       by    SP           on              senior       obligation

                 of the Borrower                       or        its   Guarantor                but there          is
                                                                                                                              rating      by        SP          on      subordinated                       obligation            of the

                 Borrower               or    its      Guarantor                 then the                SP       Rating            will be          two        subcategories                   above             such     rating      if


                 such       rating          is    BBB-                  or higher              and        will be       one        subcategory                  above        such         rating            if    such     rating     is


                 BB               or    lower           provided                that      with          respect    to       any private             or confidential                rating                  consent        has     been

                 granted          by        such            Borrower             or       Guarantor              and              copy        of    such         consent          shall         be     provided             to    SP
                 indicating            that      the issuer              can rely on such private                            or confidential                   rating        or




                                  iii                  if    there        is   neither          an       issuer    credit          rating          of the Borrower                  or      its      Guarantor             by     SP
                 nor         rating          by       SP           on    an     obligation                of the Borrower                     or    its    Guarantor              then the             SP              Rating      may
                 be    determined                 using any one                      of the methods                    below


                                                                          if    an       obligation              of the           Borrower                or    its    Guarantor                is
                                                                                                                                                                                                      publicly            rated     by

                                  Moodys                     then the           SP            Rating will be determined                                   in    accordance            with the methodologies

                                  for establishing                        the       Moodys                Default            Probability             Rating            except         that        the        SP          Rating       of

                                  such           obligation                will        be                one      subcategory                  below            the     SP          equivalent                    of the         rating

                                  assigned by                      Moodys                if   such        security           is   rated       Baa3               or   higher by             Moodys and                             two

                                  subcategories                         below          the         SP          equivalent             of the              rating       assigned             by Moodys                       if    such

                                  security                  is     rated        Ba              or       lower         by         Moodys                 provided            that         Collateral                   Obligations

                                  constituting                     no     more than 10% of                             the    Maximum Amount                              may        be         given                 SP     Rating
                                  based           on             rating        given by             Moodys              as provided                 in    this       subcause                        after giving effect
                                  to the          addition              of the relevant                   Collateral              Obligation               if   applicable




                                                                                                                  208
                                                                                                                                                                                                                 005507
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 227
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 251 of 266 PageID 8305
                                        Filed

                                                                          if   no     other          security              or obligation                 of the Borrower                        or     its   Guarantor              is    rated

                                  by     SP              or       Moodys                   then           the        Servicer
                                                                                                                                            may         apply        to        SP          for               SP         credit           rating

                                  estimate                   which            will     be       its       SP           Rating                provided              that         on     or       prior         to     each         one-year
                                   anniversary                 of the acquisition                          of any           such Collateral                    Obligation                   the Issuer               shall        submit to
                                   SP              request              for         SP          credit          rating          estimate            for such            Collateral               Obligation                  which        shall

                                   be    its    SP            Rating                together              with       all    information reasonably                                   required              by     SP         to    perform
                                   such        estimate                 or



                                                                          if    such       Collateral                 Obligation                   is   not    rated           by     Moodys                  or     SP           no     other

                                   security             or obligation                 of       the    Borrower                  or     its   Guarantor               is    rated       by       SP           or    Moodys                and       if

                                  the        Servicer              determines                   in    its      sole        discretion               based          on      information                     available          to    it    after

                                  reasonable                      inquiry             that       such            Borrower                               is    not          subject              to        any        bankruptcy                    or

                                  reorganization                        proceedings                  nor in default                       on any of           its
                                                                                                                                                                     obligations                 unless            the       subject          of

                                  good         faith          business                dispute                          is                               constituted                                                                            the
                                                                                                                                       legally                                       corporate               entity          having
                                  minimum                    legal           financial           and        operational                    infrastructure                 to     carry          on         definable              business
                                   deliver              and        sell
                                                                                     product               or        service              and                        its       results           in
                                                                                                                                                    report                                                 generally              accepted
                                   accounting                 terms            as     verified              by             reputable               audit       firm        and                  is     not      so      vulnerable                 to

                                   adverse              business               financial              and       economic                   conditions              that        default           in    its    financial            or    other

                                   obligations                is    foreseeable                  in       the     near term                  if    current          operating              trends            continue              then the
                                   SP          Rating             will be           B-           provided                  that      the     Servicer          must            apply to              SP         for          SP          credit

                                  rating           on such                Borrower                   within           30        days         after       the       addition            of        the       relevant           Collateral

                                   Obligation                 providedfurther                               that      Collateral                  Obligations constituting                                no more than                  5% of
                                  the        Maximum Amount                                 may           be     given            an       SP           Rating       based            on        this       subclause                     after
                                  giving effect                    to    the addition                 of the relevant                       Collateral          Obligation                      if
                                                                                                                                                                                                     applicable


                  provided           that          if             the        relevant           Borrower                   or   Guarantor                or                                is                      on
                                                                                                                                                               obligation                        placed                  any       positive

                  credit          watch             list      by        SP            such       rating             will        be        increased           by     one         rating          subcategory                  or    ii         the

                  relevant         Borrower                   or    Guarantor                   or    obligation                  is      placed         on    any         negative                  credit          watch             list    by
                  SP          such      rating           will be             decreased               by one           rating           subcategory



                  Notwithstanding                       the       foregoing                in the case                of          Collateral              Obligation that                       is         DIP Loan               the     SP
  Rating        shall        be              the    rating          assigned thereto                           by     SP             if    the     rating      is
                                                                                                                                                                     public                          the     rating      assigned by
  SP       if     the    rating         is   confidential                      but only              if   all    appropriate                      parties      have            provided               written           consent          to    its

  disclosure            and       use               the       rating           assigned by                  SP             thereto           through           an estimated                     rating          or            the       rating

  assigned thereto                 by    SP             in connection                     with the acquisition                              thereof
                                                                                                                                                             upon       the
                                                                                                                                                                                 request             of the Servicer                     In    the

  case     of            Collateral            Obligation                      that       is          P1K            Security                Structured                 Finance             Obligation                  or     Synthetic

  Securities            the       SP     Rating               may not               be determined                    pursuant to clause                        iiiA                 above


                  SP          Ratings          for       entities              or    obligations                 relevant                 hereunder            other           than Borrowers                        and      Collateral

  Obligations shall be                       determined                  in         corresponding                     manner


                  Notwithstanding                       the foregoing                      if   and        for so          long as the Aggregate                               Principal               Balance          of Collateral
  Obligations consisting                           in the          aggregate of                             Participations                    and              Synthetic               Securities                 exceeds          20%             of
  the     Maximum                  Amount                    then         the        SP              Rating           for         the        Aggregate                  Principal                Balance                of    Collateral

  Obligations                representing                that           excess         determined                      assuming                   the     excess            is                                  of the        Collateral
                                                                                                                                                                                  comprised
  Obligations having                         the    lowest               SP           Ratings              that       would otherwise                          be       applicable                   as    determined               above
  shall    be the        SP         Rating              one       sub-category                   below           the        SP            Rating         of the Collateral                       Obligations that                      would
  otherwise             be    applicable                as    determined                  above                For         purposes               of any       calculation                  under            the     Indenture                if


  SP       Rating            is   withdrawn                  by    SP              with respect                 to          Collateral              Obligation                   the   Issuer              will continue                 using
  the    latest      SP           Rating           available                 immediately                    prior          to     such        withdrawal                  until            bankruptcy                   event          occurs
  with respect               to such         Collateral             Obligation


  SP           Recovery            Rate        Matrix                    With         respect             to     Structured                  Finance           Obligations                  the        SP          Recovery               Rate
  will    be      the                                                         in    the     table          below            for        the                    of the           Structured                  Finance
                         percentage                specified                                                                                  rating                                                                         Obligation
  under        the   column             with the caption                        that       corresponds                     to   the        rating        of the most                 senior            Class of Outstanding
  Notes

                                                                                                                      209
                                                                                                                                                                                                                        005508
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 228
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 252 of 266 PageID 8306
                                        Filed

                                                        Rating         of     most      senior     Class       of    rated Notes            at   the time       of     commitment              to    purchase

  Structured           Finance

  Obligation           Rating
         Senior        Asset    Class                         AAA                           AA                                          BBB                           BB                                        CCC

         AAA                                                 80.0%                     85.0%                  90.0%                    90.0%               90.0%                      90.0%                    90.0%

         AA                                                  70.0%                     75.0%                  85.0%                    90.0%               90.0%                      90.0%                    90.0%

                                                             60.0%                     65.0%                  75.0%                    85.0%               90.0%                      90.0%                    90.0%
         BBB                                                 50.0%                     55.0%                  65.0%                   75.0%                 85.0%                     85.0%                    85.0%


         Junior        Asset    Class

                                                              AAA                           AA                                          BBB                           BB                                        CCC
         AAA                                                 65.0%                     70.0%                  80.0%                    85.0%                85.0%                     85.0%                    85.0%
         AA                                                  55.0%                     65.0%                  75.0%                    80.0%                80.0%                     80.0%                    80.0%
                                                             40.0%                     45.0%                  55.0%                    65.0%                80.0%                     80.0%                    80.0%

         BBB                                                 30.0%                     35.0%                  40.0%                   45.0%                 50.0%                     60.0%                    70.0%

         BB                                                  10.0%                     10.0%                  10.0%                    25.0%                35.0%                     40.0%                    50.0%

                                                               2.5%                      5.0%                   5.0%                   10.0%                10.0%                     20.0%                    25.0%

         CCC                                                   0.0%                      0.0%                   0.0%                    0.0%                    2.5%                   5.0%                     5.0%
            If   the   Structured       Finance      Obligation          is            collateralized         debt    obligation       backed      by    project finance            securities          asset-backed

         securities       structured      fmance        or   real   estate         securities    distressed        debt    or other     collateralized         debt
                                                                                                                                                                       obligations                   market     value

         collateralized         debt    obligation       or            synthetic        collateralized         debt   obligation         the recovery          rate    will    be   assigned       by    SP     at   the

         time     of acquisition




                  SP             Rating           Confirmation                          means confirmation                             in writing           from              SP       that     it       has    not     reduced

   suspended              or withdrawn                  the     Initial            Rating assigned by                       it   to   any Class of Notes


                  SP Unrated                        DIP Loan                         means              DiP Loan acquired by                             the     Issuer         that      does not have                      rating

   assigned by             SP           and       for    which           the         Servicer           has    commenced                    the    process of having                                rating       assigned by
   SP      as         specified          in the definition                     of     DIP        Loan

                  Sale Proceeds                          means               all
                                                                                    proceeds             received           including               any        proceeds              received              with respect           to

         associated              interest         rate                       or                    providing fixed                     annuity           payments                   with                        to    Collateral
   any                                                       swap                   security                                                                                                  respect

   Obligations or other                     Pledged             Obligations as                           result of their sales                    or other            dispositions              less                 reasonable
                                                                                                                                                                                                           any
   expenses            expended           by      the Servicer                     or the    Trustee in connection                               with the sales or other                        dispositions                 which

   shall     be        paid      from         such       proceeds                   notwithstanding                       their       characterization                        otherwise             as     Administrative

   Expenses


                  Second               Lien       Loan              means               Loan        that              is   not        and    cannot         by         its    terms       become                subordinated

   in right of            payment          to      any       other           obligation           of the obligor                      of the Loan other                       than        Senior               Secured        Loan
   with respect            to    the      liquidation               of such obligor                      or the       collateral            for such           Loan and              ii       is    secured          by       valid

   second          priority            perfected             security                interest            in   or      lien       on      specified              collateral             securing                the      obligors
   obligations            under         the     Loan which                        specified         collateral             does        not consist             solely          of    common                stock       or    shares

   issued        by    the obligor            or any          of     its      Affiliates          or intangible                  assets




                  Secondary                   Risk       Counterparty                            means any                 obligor          Domiciled                 other         than in the United                      States

   any      Participating                  Institution                  any            Synthetic               Security               Counterparty                     and          any        Securities                  Lending
   Counterparty




                                                                                                                   210
                                                                                                                                                                                                           005509
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 229
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 253 of 266 PageID 8307
                                        Filed

                 Secondary              Risk      Table means              the table        below



                                     Long-Term            Senior Unsecured                                Individual                        Aggregate
                                    Debt Rating of Secondary                   Risk                     Counterparty                      Counterparty
                                                   Counterparty                                               Limit                              Limit


                                     Moodys                            SP
                                         Aaa                           AAA                                    20.0%                              20.0%

                                         Aal                           AA                                     10.0%                              10.0%

                                         Aa2                             AA                                   10.0%                              10.0%

                                         Aa3                           AA-                                    10.0%                              10.0%

                                          Al                                                                  5.0%                               10.0%

                                   A2   or below                      or   below                              0.0%                               0.0%



                 If
                       any   Secondary           Risk     Counterparty               long-term senior             unsecured              debt rating or short-term                      rating
  is    on    credit       watch     for possible         downgrade          by     Moodys          or    SP          then for the purposes                    of the table            above
  its   rating        by   the Rating          Agency                  its                 on    credit    watch        shall be         one                  notch       lower        for that
                                                           putting           rating                                                              rating

  Rating       Agency


                 Secured            High-Yield            Bond        means           High-Yield           Bond        that    is    secured       by         valid       and     perfected
  security       interest         in specified        collateral



                Secured              Loan         means           Loan       that     is    secured       by          valid        and    perfected           security           interest     in

  specified           collateral



                Secured               Parties           means        the     Noteholders                the     Trustee             the     Servicer            and        each        Hedge
  Counterparty


                Securities              Lending         Collateral           means Cash            or    direct       registered          debt obligations                of the United
  States       of America               that    have           maturity       date         no   later     than     the      Business             Day      preceding              the    stated

  termination              date     of the      relevant        Securities        Lending         Agreement              and       that    are     pledged           by          Securities

  Lending         Counterparty            as collateral         pursuant to               Securities      Lending           Agreement


                Selected            Collateral Quality                Tests       means Weighted                 Average            Moodys          Recovery              Rate    Test      the

  Weighted            Average         Fixed Rate          Coupon Test               the    Weighted         Average           Spread        Test        the    Weighted            Average
  Life       Test      after taking            into    consideration
                                                                              any         applicable       Maturity            Extension               the    Weighted             Average
  Rating Factor Test and                     the Diversity        Test



                Senior             Secured       High-Yield           Bond          means          Secured        High-Yield              Bond         that    is   not    subordinated
  by    its   terms to indebtedness of the borrower                           for borrowed               money         trade       claims        capitalized          leases or other
  similar       obligations           with       first                                interest      in collateral           that    in the opinion             of the Servicer
                                                          priority    security                                                                                                              has
  value       at least equal to           the    amount of        the High-Yield                Bond

                 Senior             Secured           Loan       means              Secured        Loan        that      is    not       subordinated               by     its    terms      to

  indebtedness               of the      borrower         for    borrowed           money         trade        claims         capitalized          leases           or    other        similar

  obligations              with      first
                                               priority    security      interest         in collateral        that    in   the     opinion       of the Servicer                has     value
  at    least equal to the            amount of          the   Loan

                Senior             Unsecured          High-Yield           Bond           means         High-Yield            Bond        that    is   not          subordinated            by
  its   terms to           indebtedness          of the borrower             for borrowed                         and       ii      secured                   valid       and
                                                                                                    money                                          by                             perfected

  security       interest         in collateral




                                                                                            211
                                                                                                                                                                          005510
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 230
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 254 of 266 PageID 8308
                                        Filed

              Senior Unsecured                       Loan          means          Loan         that   is   not           subordinated           by     its   terms to indebtedness
   of the     borrower           for    borrowed                           and     ii      secured           by          valid     and                                               interest
                                                           money                                                                             perfected          security                              in


   collateral



              Servicer             Letter       Disclosure                 means        the     description           of the       Servicers            agreement               with       one        or

   more Multiple Class Holders                       as    set     forth   in the       sections       entitled       Risk FactorsAn Amendment Buy-Out
   May    Result      in         Shorter       Holding       Period         Than        Expected             and    The               Notes     Are Subject               to    Redemption
   By Refinancing                 The           Notes       Will Be         Subject to Various                    Conflicts        of    Interest       Involving              the    Servicer

   and    Description              of    the     SecuritiesOptional                        RedemptionRedemption                                 By Refinancing                        and
   Amendment Buy-Out


              Servicing Agreement means                                    the    Servicing           Agreement               dated     as    of the Closing               Date        between
   the Issuer     and      the    Servicer       as modified               amended            and     supplemented              and     in effect      from         time to time



              Spread Excess                      means           as     of any     Measurement                    Date           fraction       whose                numerator                 is    the

   product      of          the    greater       of zero and             the     excess        of the Weighted                 Average         Spread         for    the   Measurement
   Date   over the         Minimum Weighted                      Average          Spread         specified         in the       applicable           row of     the       Ratings          Matrix

   and        the    Aggregate            Principal        Balance          of   all    Floating       Rate        Obligations excluding                       any    Non-Performing
   Collateral        Obligations              held    by     the        Issuer     as    of     the     Measurement                Date        and      ii     denominator                     is    the

   Aggregate         Principal          Balance       of     all      Fixed      Rate     Obligations excluding                          any     Non-Performing                      Collateral

   Obligations          held by         the     Issuer     as      of the Measurement                      Date          In    computing         the     Spread           Excess           on       any
   Measurement             Date        the    Weighted           Average         Spread         for    the   Measurement                 Date        will be    computed                  as   if    the

   Fixed Rate Excess               were       equal to zero


              Structured                 Finance          Obligation               means any               obligation            other       than      the     Notes           or    any        other

   security     or obligation           issued       by the Issuer


                                              secured       directly        by referenced                    to     or    representing               ownership             of             pool        of

              receivables           or       other   assets        of    U.S obligors or                   obligors           organized         or    incorporated              in    Moodys
              Group               Countries           Moodys               Group          II     Countries            Moodys              Group          III    Countries                 or        Tax

                Advantaged              Jurisdictions               including           portfolio          credit        default         swaps         and      collateralized                      debt

              obligations              but excludes



                                                           residential           mortgage-backed                   securities



                                                           collateralized              debt obligations              backed        by Emerging Market Securities


                                                           collateralized                debt         obligations              primarily             backed          by        asset-backed

                             securities



                                                           market value collateralized                        debt obligations



                                                           securities          backed         by future           flow        receivables


                                                           securities          backed         by trust preferred                 securities


                                                           net     interest       margin        securitizations



                                                           collateralized              debt      obligations             backed        primarily         by     other          collateralized

                             debt obligations



                                                           collateralized              debt      obligations             primarily        backed         by     one       or    more           credit

                             default
                                             swaps    i.e        synthetic         CDO5 and
                                                           collateralized              debt obligations                   significant          portion         of which             are    backed

                             by bonds


                                                                                               212
                                                                                                                                                                           005511
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 231
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 255 of 266 PageID 8309
                                        Filed

                             ii                   that    has an          SP       Rating and             an        SP      Priority            Category         Recovery               Rate


                             iii                  that    has          rating         and          Moodys                 Priority         Category            Recovery               Rate        assigned by

               Moodys              and



                             iv                   whose ownership                       or   disposition                 without           regard to           the    Issuers              other       activities

               by    the    Issuer          will        not cause           the    Issuer          to    be    treated          as    engaged            in         U.S         trade      or    business             for

               United       States          federal           income        tax                         or otherwise                               the Issuer             to    net income            taxes
                                                                                   purposes                                          subject



               In    connection              with         the     purchase            of       Structured                 Finance                                    the        Servicer          shall         obtain
                                                                                                                                            Obligation
  from     Moodys           the applicable                    Moodys            Priority       Category              Recovery              Rate


               For purposes                 of the Diversity                 Test        multiple             Structured             Finance        Obligations from                       CDOs            serviced

  by    the   same     Servicer             or    multiple           Structured              Finance           Obligations issued                       by    the    same master                 trust will be

  considered to be obligations                            of one       issuer



               Subordinated                       High-Yield               Bond              means             Secured           High-Yield               Bond        secured              by         second          or
  lower       priority      security             interest       in   the    relevant          collateral



               Subordinated                       Lien        Loan         means             Secured           Loan other than                          Second Lien Loan                         secured          by
  second      or lower            priority             security       interest        in the relevant                 collateral




               Subscription                      Agreement means                              subscription                agreement               dated        between                purchaser             and       the

  Issuer      entered into          on       or       before        the    Closing           Date       for     the      subscription              of         specified            number of Class
  Notes       or Preference             Shares           as applicable




               Super Majority                            means with               respect          to    any        Class or group                of Notes           or        Preference             Shares          the

  Holders       of more           than 662A%                  of the       Aggregate               Outstanding                  Amount            of that       Class or                          of Notes             or
                                                                                                                                                                                     group
  Preference         Shares            as        the     case       may      be       provided            that        with                                      Class            A-la Notes
                                                                                                                                 respect           to    the                                                Super
  Majority          shall    mean           at    least       58%      of the Aggregate                       Outstanding              Amount             of the Class A-i                       Notes          for    so

  long as Financial                Security             Assurance            Inc        is   entitled          to    direct      the       vote     of at least                58%    of the Aggregate

  Outstanding         Amount             of the Class A-                        Notes


               Synthetic               Security                means any              swap         transaction              structured             bond         credit           linked         note       or    other

  derivative         financial            instrument                 providing             non-leveraged                   credit                               to             debt        instrument             but
                                                                                                                                           exposure
  excluding         any    such     instrument relating                         directly       to        basket or portfolio                      of debt instruments                        or an         index or
  indices      such       as the       SAMI               index published                    by Credit              Suisse           in connection             with             basket or portfolio                    of
  debt      instruments            or       other        similar          instruments               entered              into    by        the     Issuer       with               Synthetic               Security

  Counterparty             that     has          in    the      Servicers             commercially                   reasonable              judgment                equivalent              expected             loss

  characteristics           those           characteristics                 credit risk                   to    those       of the related                Reference               Obligations taking
  account      of those           considerations                 as               relate      to    the                                                                                                    either
                                                                       they                                   Synthetic              Security       Counterparty                      if         it   is


  Form-Approved               Synthetic                  Security          or     the    Rating          Condition               for       each     Rating           Agency             is      satisfied          and
  ii the      Reference           Obligations thereof                       have             Market           Value        equal to         at    least       85%     of the Principal                     Balance
  of the Reference            Obligation                 at    the time the                                                     is   entered       into
                                                                                        Synthetic             Security



               The    maturity               interest           rate and          other       non-credit                 characteristics                of                                                            be
                                                                                                                                                                Synthetic              Security            may
  different     from       the Reference                  Obligations to which                          the credit         risk of the Synthetic                                           relates
                                                                                                                                                                      Security



               No     Synthetic             Security            shall       require          the    Issuer          to    make         any       payment             to    the     Synthetic               Security

  Counterparty            after     its      initial          purchase          other        than                                                                         the     release        of any           cash
                                                                                                        any     payments               represented              by
  collateral        posted        by        the        Issuer        from       the     Collection              Account               to    the     Synthetic              Security             Counterparty
  Account       simultaneously                    with the            Issuers purchase                    of or entry                into    the        Synthetic              Security         in an       amount
  not    exceeding          the     amount of                 the     posted cash              collateral                 Collateral             may      be    posted only to                         Synthetic

  Security      Counterparty                 Account                No     Synthetic          Security              shall result           in    the Issuer          being            buyer             of credit

  protection




                                                                                                        213
                                                                                                                                                                                                005512
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 232
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 256 of 266 PageID 8310
                                        Filed

                 The         term          Synthetic               Security            shall        not        include               any     Structured                Finance              Obligation              or      any
   Participation                but        the        Reference            Obligation                    of       Synthetic                 Security               may      be              Structured              Finance

   Obligation



                 Each        Synthetic                Security           Agreement                  shall      contain           appropriate                  limited       recourse           and       non-petition

   provisions              to     the         extent         the     Issuer          has       contractual                 payment               obligations               to     the       Synthetic            Security

   Counterparty                 equivalent                mutatis         mutandis                 to those contained                      in the        Indenture



                 The        ownership                 or     disposition              of any             Synthetic              Security           without             regard          to    the     Issuers             other

   activities         must        not cause               the Issuer        to be            treated          as engaged              in         U.S        trade     or business for United                           States

   federal      income            tax                        or otherwise                  subject        the    Issuer          to net income                  taxes
                                         purposes


                 Unless           the         Rating         Condition               is    otherwise             satisfied                any      deliverable                  obligation               that       may      be
   delivered          to    the    Issuer            as      result        of the occurrence                     of any              credit        event             under       any        proposed            Synthetic

   Security          must       not      provide             that    its    transfer           to    the       Issuer           is
                                                                                                                                      subject          to     obtaining                     consents            and      must
                                                                                                                                                                                 any
   qualify      when            the     Issuer         purchases           the related               Synthetic             Security              and     when         such       deliverable               obligation
   is   delivered          to the       Issuer         as         result of the occurrence                        of                 credit        event             as      Collateral             Obligation and
                                                                                                                        any
                the    Concentration                      Limitations            under         the       Indenture               except           that       such     deliverable               obligation
   satisfy                                                                                                                                                                                                                may
   constitute              Defaulted              Collateral              Obligation when                       delivered              upon              credit        event           and     if    the      Reference

   Obligation of the Synthetic                               Security           is        Senior Secured                   Loan then               the        deliverable              obligation               under       the

   Synthetic          Security           must         also    be          Senior Secured                  Loan


                 No        Synthetic             Security           may provide                    for
                                                                                                          any    event           other       than bankruptcy                      or         failure to
                                                                                                                                                                                                                 pay      as

   credit       event


                 For        purposes             of the            Coverage               Tests      and        the     Retention                 Overcollateralization                        Test           unless        the

   Rating       Condition               for each            Rating         Agency             is    satisfied         in
                                                                                                                            respect             of any         proposed           alternative            treatment

   Synthetic          Security           shall        be     included           as         Collateral           Obligation having                           the     characteristics             of      the     Synthetic

   Security          and    not    of the related                  Reference               Obligations


                 For purposes                    of    the    Collateral             Quality Tests other                             than the Diversity                    Test and           the       SP       Industry

   Classification               with respect                 to    the     SP          CDO          Monitor            Test                 Synthetic              Security        shall       be       included          as

   Collateral         Obligation having                           the characteristics                    of the Synthetic                   Security            and       not    of the related               Reference

   Obligations


                 For        purposes             of calculating                  compliance                    with     the          Concentration                   Limitations              other        than        limits


   relating      to    payment                characteristics               and        all    related          definitions                unless         otherwise          specified           in      the     Indenture

   or    by    the    Rating            Agencies                   Synthetic              Security            shall    be       included           as          Collateral          Obligation having                        the

   characteristics               of     its    Reference             Obligations and                      not the Synthetic                       Security                For purposes               of calculating

   compliance               with         the      Concentration                      Limitations                relating             to     payment                characteristics              and        all        related

   definitions             unless          otherwise              specified           in     the    Indenture              or    by        the    Rating           Agencies                  Synthetic           Security

   shall be      included             as         Collateral          Obligation having                         the characteristics                       of the Synthetic                   Security          and     not      its



   Reference           Obligation


                 With        respect            to         Synthetic         Security               based        upon           or    relating          to         senior        secured        index          providing

   non-leveraged                  credit
                                                 exposure            to         basket of credit                      default
                                                                                                                                           swaps         referencing                    diversified
                                                                                                                                                                                                                group          of

   Reference           Obligations                    with respect              to    which          the       principal             or    notional            amount of           the       credit
                                                                                                                                                                                                         exposure              to

   any     single      Reference                 Obligation does                     not     increase           over       time           for    purposes            of           calculating             compliance
   with the Diversity                    Test         the    SP          Industry            Classification                with respect                  to    the    SP         CDO         Monitor            Test and
   the   Concentration                  Limitations                other        than limits relating                       to    payment               characteristics             and       except for clauses
   17    and     17a            of the definition                    of Concentration                          Limitations                       and     all      related        definitions             and        ii      any
   other       provision           or         definition            of the       Indenture                involving                   determination                   with       respect           to         Reference

   Obligation               the       characteristics                 of    such           Reference              Obligations                    shall        be     detennined               by        treating         such

   Synthetic          Security           as           direct       interest      of the Issuer                 in each           such       Reference                Obligation in an                   amount equal
   to the      Allocable Principal                         Balance         of    such         Reference               Obligation                  In    addition each                  Reference              Obligation
   under       such        Synthetic           Security            shall be          assigned                 Moodys             Rating Factor equal to the sum of the                                          Moodys
                                                                                                               214
                                                                                                                                                                                                    005513
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 233
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 257 of 266 PageID 8311
                                        Filed

  Rating      Factor          of            the        related           Reference              Obligor               ii        the       Synthetic              Security             Counterparty                 of such

  Synthetic        Security           and        iii the           Synthetic           Security                Collateral             of such         Synthetic              Security              In    addition           the

  Moodys           Priority           Category                Rate        in     respect             of             Synthetic             Security              referencing              multiple              Reference

  Obligations            pursuant            to    this        paragraph               shall         be        the    Moodys                Priority             Category             Rate         as    assigned           by
  Moodys           to    each       Reference                Obligation underlying such                                    Synthetic            Security                   For the      avoidance               of doubt
  Reference         Obligations upon which                                     Synthetic             Security             is   based        as described                   in this paragraph                   must       meet
  the   definition         of Collateral Obligation                                  to the extent                  provided              in this definition



              If    the    Rating           Condition               must        be     satisfied               to    execute          the     purchase               of any       Synthetic              Security           the

  Servicer         on     behalf           of the Issuer                 shall       give       each           applicable             Rating          Agency               not    less       than            days         prior

  notice     of the purchase                 of or entry             into
                                                                                any    Synthetic                    Security



              Synthetic                Security              Agreement means                              the documentation                      governing                   any Synthetic                   Security


              Synthetic                Security Collateral                             means              respect          to       any    Synthetic             Security             amounts posted                  to    the

  Synthetic        Security           Collateral              Account           by the Synthetic                          Security         Counterparty                    in support             of   its   obligations

  under      the        Synthetic           Security               including                     all
                                                                                                            Eligible            Investments                 or        ii      floating            rate       credit       card
  securitizations             that     are       rated        Aaa          by       Moodys                and        AAA               by     SP           in each            case      that       mature no              later

  than the Stated              Maturity                in    the    Synthetic             Security              Collateral             Account             that       are    purchased                 with Synthetic

  Security     Collateral




              Synthetic                Security Counterparty                                    means any entity required to make payments on                                                                  Synthetic

  Security     to the extent                that            reference           obligor         makes payments on     related Reference Obligation


              Tax          Advantaged                       Jurisdiction                  means one                   of the          Cayman          Islands               Bermuda               the        Netherlands
  Antilles     or       the     tax        advantaged               jurisdiction               of the               Channel           Islands         or        such        other      jurisdiction                that     the

  Rating      Condition             with respect               to each          Rating Agency                        is   satisfied         with respect                   thereto



              Tax Event                     means an event                      that   occurs             if   either




                                                             one    or    more         Collateral                   Obligations that                 were            not subject             to   withholding               tax

              when         the      Issuer         committed               to    purchase             them have                     become       subject              to    withholding                tax    or    the    rate

              of        withholding                has        increased              on        one        or        more            Collateral         Obligations                    that        were        subject        to

              withholding                  tax     when            the    Issuer          committed                  to    purchase            them and                          in
                                                                                                                                                                                       any        Due        Period         the

              aggregate               of the payments                     subject         to    withholding                    tax    on    new withholding                       tax                               and     the
                                                                                                                                                                                         obligations

              increase             in payments                 subject         to    withholding                    tax    on       increased         rate       withholding                 tax                             in
                                                                                                                                                                                                       obligations
              each        case        to   the     extent          not grossed-up                           on       an     after-tax         basis             by    the    related          obligor           represent
              5% or           more of         Interest Proceeds                      for the         Due Period


                                ii                taxes           fees     assessments                    or other             similar charges                  are        imposed       on       the Issuer          or the

              Co-Issuer               in an       aggregate amount                        in
                                                                                                any       twelve-month                     period          in    excess          of   U.S$2000000                     other

              than        any       deduction                or    withholding                 for     or       on        account          of any          tax        with respect                to     any       payment
              owing           in                       of           obligation              that       at      the    time of acquisition                            conversion               or exchange                 does
                                    respect                  any
              not       satisfy       the requirements                     of        Collateral                Obligation or Collateral                              Obligation              or



                                iii               if    the Issuer          is at      the time treated                        as      pass-through                  entity      for    U.S        federal          income
              tax        purposes            that           investors          in the       Preference                    Shares          who        are    non-U.S               persons not                  otherwise

              subject          to     U.S        net        income        tax       are or      have           become               subject     to    U.S            net    income           taxation          in respect

              of income                of the Issuer                 in an          amount           in     excess             of 10%         of the            net    income           of the Issuer                in
                                                                                                                                                                                                                           any
              twelve-month                   period


              Transaction                     Documents                        means            collectively                    this      Indenture              the        Preference                 Shares       Paying
  Agency Agreement                     and        the Holding              Preference                Shares           Paying Agency Agreement


              Transaction                    Securities                  means         collectively                   the Securities                 and        the Holding             Preference Shares




                                                                                                               215
                                                                                                                                                                                                       005514
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 234
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 258 of 266 PageID 8312
                                        Filed

                 Treasury                 Regulations                    means               regulations               including               proposed            or        temporary                regulations

  promulgated               under         the        Code              References                  herein        to     specific          provisions              of      proposed              or     temporary

  regulations           shall       include          analogous              provisions              of final Treasury                    Regulations              or     other       successor Treasury

  Regulations


                 UCC                means           the    Uniform               Commercial Code                        as    in    effect       in       the     State        of   New York                     and        as

  amended            from    time to time



                 Underlying                    Instrument                    means            the       loan         agreement            indenture               credit
                                                                                                                                                                                 agreement                  or     other

  agreement            pursuant           to    which             Pledged              Obligation has been                        issued        or   created           and      each       other       agreement
  that
         governs         the    terms of or secures                         the obligations                 represented by the Pledged                              Obligation or of which                              the

  holders       of the Pledged                 Obligation are the beneficiaries


                 Unfunded                 Amount                 means            with           respect        to    any    Revolving               Loan         or     any        Delayed           Drawdown
  Loan     at
                 any time the excess                        if
                                                                 any        of             the     Commitment                Amount            over              the     Funded Amount                      thereof



                 Unscheduled                    Principal              Payments means                            any        principal          payments            received               with       respect           to

  Collateral          Obligation as                      result       of optional                redemptions             exchange               offers tender                  offers other                payments
  or   prepayments              made           at    the    option          of the issuer                thereof        or    that       are    otherwise              not scheduled                  to    be     made
  thereunder



                 Valuation                Report means                      the       accounting            report determined                        as    of the close             of business on each
  Determination              Date rendered                      in accordance                 with the terms of the Indenture



                 Voting Record Date means                                             with respect              to any       vote by the Holders                       of the Class              II    Preference

  Shares        in   relation        to    the       appointment                  or       removal        of the        directors          of the Issuer                            15    days        prior       to    the

  relevant        shareholders                 meeting           or              in    the       case    of any         vote        by    the    Holders            of the Class                 II    Preference

  Shares        exercised           by written             consent          resolution              the date          of such        resolution



                 Weighted Average                           Fixed           Rate           Coupon           means            as of any          Measurement                    Date        the rate         obtained

  by


                                                    multiplying              the       Principal          Balance            of each           Collateral           Obligation that                    is         Fixed

                 Rate       Obligation held by                        the    Issuer          as of the          Measurement                Date           by     the current             per annum               rate       at

                 which         it
                                     pays           interest          other           than         with     respect          to      Collateral             Obligations                  that    are        not        P1K

                 Securities           any
                                                interest         that    is      not       required       to    be paid        in    Cash and             may be deferred                       using only the
                 effective          after-tax             interest       rate         determined               by     the    Servicer           on        any     Fixed         Rate       Obligation after

                 taking      into        account           any    withholding                    tax    or other        deductions              on    account            of tax of any jurisdiction

                 and    any gross-up                 paid by the                 obligor


                                ii                  summing            the amounts                 determined               pursuant to clause



                                iii                 dividing          the    sum by              the Aggregate               Principal          Balance           of     all   Collateral             Obligations
                 that    are Fixed             Rate       Obligations held by the Issuer                                as of the          Measurement Date                              and



                                iv                  if    the    result          obtained           in    clause        iii        is    less    than the              minimum                 percentage              rate

                 specified          to    satisfy         the    Weighted               Average           Fixed Rate               Coupon Test adding                          to the          sum    the    amount
                 of any        Spread           Excess           as    of the Measurement                            Date      but       only to          the    extent        required to             satisfy          the


                 Weighted            Average              Fixed Rate              Coupon Test


                 Weighted                 Average                Life            means             as    of     any         Measurement                   Date         the      number            obtained                  by

         summing          the       products             obtained           by    multiplying                          the   Average             Life       at    that       time of each                  Collateral

  Obligation by                      the Principal                Balance             at    that    time of the Collateral                      Obligation and                  ii dividing                 that       sum

  by the Aggregate                  Principal             Balance           at   that       time of       all   Collateral              Obligations




                                                                                                           216
                                                                                                                                                                                                005515
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 235
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 259 of 266 PageID 8313
                                        Filed

                 Weighted Average                           Moodys                Rating       Factor               means            the    summation of                the products            obtained          by
  multiplying            the     Principal           Balance            of each         Collateral             Obligation excluding                           Eligible         Investments                  by     its


  respective           Moodys              Rating       Factor          dividing         that      sum by           the Aggregate                   Principal           Balance        of     all   Collateral

  Obligations excluding                        Eligible          Investments                 and    rounding              the        result
                                                                                                                                              up to the nearest                whole          number


                 Weighted Average                           Spread means                      as of any            Measurement                    Date           rate   obtained         by


                               multiplying                 the    Principal           Balance            of each               Collateral          Obligation that               is                          Rate
                                                                                                                                                                                         Floating
                        held by the                                   of the Measurement
                                                                                                                                                           per annum
  Obligation                                   Issuer        as                                                    Date        by     the    current                              contract           spread        at

  which         it
                     pays   interest         which                     for   P1K       Securities             for    which            interest       has been           deferred         or     capitalized
  will be       deemed         to     be    zero             for Collateral                  Obligations that                   would be P1K                Securities           but for the proviso
  in     the    definition            thereof        will        be     deemed          to     be     equal          to        the    effective        rate       of P1K          Cash-Pay             Interest

                       thereto        and            for                                 Loan                                    Draw         Loan        will be
                                                                                                                                                                                 per annum
  applicable                                                any Revolving                             or Delayed                                                         the                          contract

  spread for the Funded                      Amount              thereof       and      the rate         of the commitment fee and                                 such       other     fees        payable to
  the     Issuer       for any         Unfunded             Amount            thereof              determined                  with respect          to    any        Floating Rate                 Obligation
  that    does not bear interest based                            on         London interbank                      offered           rate by expressing the current                             interest         rate

  on     the Floating          Rate         Obligation as                spread above                    three        month London                    interbank           offered        rate       calculated

  in      manner        consistent           with the calculation                      of    LIBOR

                 ii              summing            the     amounts            determined             pursuant to clause


                 iii           dividing             that     sum by           the     Aggregate               Principal               Balance        of    all    Floating Rate                 Obligations
  held by the Issuer                  as of the       Measurement                    Date       and



                 iv              if   the    result obtained                 in     clause      iii      is    less       than the minimum                       percentage            rate     specified          to

  pass     the       Weighted          Average             Spread        Test         adding to          that        sum         the       amount of Fixed Rate                       Excess         as     of the
  Measurement               Date


                 Workout                   Assets       means                Loan        High-Yield                 Bond              or    Qualified         Equity          Security          acquired           in

  connection            with the workout                   or restructuring                  of any      Collateral                 Obligation that              the Issuer        does not advance

  any     funds to purchase                  that    does not qualify                  as       Collateral            Obligation


                 Written-Down                       Obligation                 means          as    of    any         date           of determination                   any      Structured           Finance

  Obligation as to which the Issuer                                or the Servicer                  on   behalf           of the Issuer has been                        notified       by the issuer               of
  the     Structured           Finance            Obligation                 that     the                                                     Balance            of     the    Structured             Finance
                                                                                              Aggregate               Principal

  Obligation and               all     other      Structured             Finance         Obligations secured                            by    the    same pool of                collateral          that    rank

  pan      passli       with          or    senior      in       priority           of payment                to    the        Structured            Finance                                   exceeds           the
                                                                                                                                                                        Obligation
  aggregate             principal              balance                including               reserved                interest               or      other         amounts               available               for

  overcollateralization                      of   all      collateral                              the    Structured                  Finance         Obligation and                   such         other
                                                                               securing                                                                                                                      pan
  passu        and    senior      Structured            Finance          Obligations excluding                             defaulted              collateral



                Zero-Coupon                    Security                means             security             that        at    the        time     of determination                   does         not     make
  periodic           payments          of interest                Zero-Coupon                  Security             shall not          include            security        that    is     P1K Security




                                                                                                      217
                                                                                                                                                                                         005516
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 236
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 260 of 266 PageID 8314
                                        Filed

                                                              INDEX OF DEFINED              TERMS

              Following           is   an    index of defined     terms used   in   this    Offering        Memorandum           and    the   page    number
  where   each     definition
                                        appears


  Accounts                                                             99            Class           Overcollateralization             Test                20

  Accrued      Interest      on    Sale                            172               Class           Coverage        Tests                                178

  Accrued      Interest Purchased               With                                 Class           Deferred       Interest                              178

    Principal                                                      172               Class           Notes

  Accumulation          Period                                         54            Class           Coverage        Tests                                178

  Act                                                              172               Class           Deferred       Interest                              178

  Actions                                                          126               Class           Interest Coverage          Test                       20

  Administration Agreement                                         131               Class           Notes

  Administrative Expense Cap                                       172               Class           Overcollateralization          Test                   20

  Administrative Expenses                                          172               Class           Coverage        Tests                                178
  Administrator                                                    131               Class           Deferred       Interest                              179
  Advisers      Act                                                    57            Class           Interest Coverage          Test                       20

  Affiliate                                                        173               Class           Notes

  Affiliated                                                       173               Class           Overcollateralization             Test                20

  Aggregate      Principal         Balance                         174               Class          Preference Shares

  Aggregate      Purchase          Price       Amount              174               Class     II   Preference Share            Percentage                 63

  Allocable Principal             Balance                          174               Class     II   Preference Share            Portion                    63
  Amendment           Buy-Out                                          91            Class     II   Preference        Share Senior Special

  Amendment           Buy-Out Option                                   91                  Payment                                                         63

  Amendment           Buy-Out Purchase                Price        174               Class     II   Preference        Share Special

  Amendment           Buy-Out Purchaser                            174                     Payment Account                                                114

  Applicable      Collateral            Obligation                                   Class     II   Preference        Share Special

    Amount                                                            105                  Payments                                                        63

  Applicable      Note       Interest        Rate                     175            Class     II    Preference Share           Subordinated

  Applicable      Percentage                                          175                  Special     Payment                                             63

  Approved       Pricing      Service                                 176            Class     II    Preference Share           Supplemental

  Approved       Replacement                                          176                  Special     Payment                                             64

  Ask-Side      Market        Value                                   176            Class     II    Preference Shares

  Assigned      Moodys            Rating                              177            Class Scenario Loss               Rate                               179

  Authorized       Officer                                            177            Clearstream                                                          179

  Average      Life                                                   177            CLOs                                                                  57

  Bank                                                                177            Closing         Date

  Bankruptcy          Code                                            177            Closing         Date    Expense         Account                      113

  Bankruptcy       Law                                                177            Code                                                        133 152
  Benefit Plan Investor                                               142            Co-Issuer
  Benefit Plan Investors                                              142            Co-Issuer         Common          Stock                              130

  Board of      Directors                                             177            Co-Issuers

  Borrower                                                         209               Collateral                                                           100

  Business Day                                                        177            Collateral        Administration Agreement                           179
  Caal    Collateral       Obligations                                178            Collateral        Administrator                                      179
  Calculation      Agent                                               64            Collateral        Obligation                                          13

  Cash                                                                178            Collateral        Quality Tests                                       21
  CCC/Caal            Collateral            Obligations               178            Collection         Account                                           111

  CDOs                                                                 57            Concentration            Limitations                                  17

  Certificated        Class            Notes                     27    81            Consenting          Holder       of the Preference

  Certificated        Preference Shares                          27    82                  Shares                                                    96   179

  CFC                                                                 135            Controlling            Class                                         179

  Class                                                               178            Controlling            Person                                        143

  Class       Coverage         Tests                                  178            Corporate Trust Office                                               179

  Class       Interest      Coverage           Test                    20            Coverage          Tests                                               20

  ClassANotes                                                                        Credit     Improved         Obligation                               179


                                                                            218
                                                                                                                                              005517
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 237
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 261 of 266 PageID 8315
                                        Filed

  Credit     Rating Event                                              180         Extension      Bonus       Eligibility

  credit     risk                                                      214            Certification                                          188
  Credit     Risk Obligation                                           180         Extension      Bonus Payment                              188
  Current Portfolio                                                    182         Extension      Conditions                                  66

  Current-Pay          Obligation                                      181         Extension      Determination          Date                189
  Custodial Account                                                    112         Extension      Effective      Date
  Deadline                                                             110         Extension      Notice                                      67
  Debtor                                                               184         Extension      Purchase       Price                       189
  Deemed Exchange                                                      136         Extension      Qualifying Purchasers                      189

  Deep     Discount          Obligation                                182         Extension      Sale     Securities                         66
  Default     Interest        Rate                                     184         Extension      Sales     Notice                            67
  Defaulted         Collateral       Obligation                        182         Extension      Sales     Notice      Period                67
  Defaulted         Hedge      Termination         Payments       ..   184         Face      Amount                                          189
  Defaulted         Interest                                           184         Financial     Lease                                       189
  Defaulted         Interest    Charge                                 184         Fixed Rate      Excess                                    189
  Deferred      Interest                                                           Floating     Rate     Notes                               190
  Deferred      Interest Notes                                         184                      Rate                                         190
                                                                                   Floating              Obligation
  Definitive                                                           184                                                                   190
                    Security                                                       Form-Approved            Synthetic      Security

  Delayed      Drawdown Loan                                           184         FSA                                                         vi


  Delayed      Drawdown Reserve                   Account                          FSMA                                                      xiii


  Depository                                                           184         Global      Notes                                          26
  Determination              Date                                       22         Guarantor                                                 209
  DiPLoan                                                              184         Hedge      Agreements                                     191
                    Score                                              185                                                                   191
  Diversity                                                                        Hedge      Counterparty
                Test                                                   102                                       Collateral      Account     113
  Diversity                                                                        Hedge      Counterparty
  Documents                                                            134         Hedge      Termination        Receipt                     191
  DOL                                                           141    142         HFP
  Domicile                                                             185         HFT                                                        37
  Domiciled                                                            185         Highland      Capital

  DTC                                                                  184         High-Yield      Bond                                      191

  Due     Period                                                       185         Holder                                                    191

  Eligibility       Criteria                                           100                      Preference Share Internal             Rate
                                                                                   Holding
  Eligible     Country                                                 185            of Return                                              191

  Eligible     Equity        Securities                                 77         Holding      Preference Shares                            130

  Eligible     Equity        Security                                  185         Indemnified         Parties                               126

  Eligible     Investments                                             185         Indenture

  Emerging Market               Security                               187         Indenture     Register                                    192
  ERISA                                   42141          152 160167                Indenture     Registrar                                   192
  ERISA       Plans                                                    141         Initial    Consent     Period                             192
  Euroclear                                                            187         Initial                                                   192
                                                                                              Rating
  Event      of Default                                                 82         Insurer                                                    92
  Excel Default          Model        Input File                       187         Interest    Coverage       Ratio                          106
  Excess      CCC/Caal               Collateral                                    Interest    Coverage       Test                           106

    Obligations                                                        188         Interest Period                                           192

  Exchange Act                                                         xiv         Interest Proceeds                                         192
  Excluded          Property                                           188         Interest Reserve         Account                          114

  Expense Reimbursement                    Account                     113         Investment      Company         Act             151 157 164
  Expenses                                                             126         Investors     Corp                                        130
  Extended          Replacement         Period End        Date                     Investors     Corp Offering Memorandum
  Extended          Scheduled        Preference      Shares                        Investors     Corp Placement           Agency
    Redemption               Date                                       10            Agreement                                              206
  Extended          Stated    Maturity Date                             10         Investors     Corp Placement           Agents             193
  Extended          Weighted Average              Life   Date           10         Irish Paying        Agent                                  61
  Extension                                                            188         IRS                                                       133
                                                                                   Issuer



                                                                             219
                                                                                                                                      005518
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 238
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 262 of 266 PageID 8316
                                        Filed

  Issuer    Accounts                                        99          Officer                                                     202
  Issuer    Charter                                        193          Offshore     Transactions                                     25
  Issuer    Order                                          193          Ogier                                                        131
  Issuer    Ordinary      Shares                           130          OlD                                                          136

  Issuer    Request                                        193                                                                        68
                                                                        Optional     Redemption
  Junior    Class                                          193          Original    Administrator                                    131

  Leasing Finance          Transaction                     193          Other Debt        Funds                                       44
  lender    liability                                       52          Other Indebtedness                                           182
  Liabilities                                              126          Outstanding                                                 202
  LIBOR                                                     64          Overcollateralization            Ratio                       104
  Loan                                                     193          Overcollateralization            Ratio Numerator             104

  Long-Dated         Collateral       Obligation           193          Overcollateralization            Tests                       104

  Majority                                                 194          Participating       Institution                             203

  Margin Stock                                             194          Participation                                               203
  Market     Value                                         194          Payment Account                                              114
  Market     Value      Determination         Date         194          Payment      Date                                              ii


  Market     Value      Percentage                         194          Permitted       Offer                                       203

  Maturity Extension                                        10          Person                                                      204
  Maximum Amount                                           194          P1K Cash-Pay         Interest                               204
  Maximum Weighted                Average       Moodys                  P1K    Security                                             204
    Rating Factor                                          195          Plan                                                         141
  Measurement Date                                         195          Plan Asset Regulation                                        141
  Minimum        Diversity       Score                     195          Pledged     Obligations                                     204
  Minimum Weighted                Average      Spread      195          Portfolio    Improvement Exchange                           204
  Monthly Report                                           195          portfolio    interest                                        134

  Moodys                                                     ii
                                                                        Pre-Closing       Parties                                     11

  Moodys        Default     Probability       Rating       195          Preference Share          Documents                           61

  Moodys        Equivalent        Senior Unsecured                      Preference Share          Internal       Rate   of Return   .204

    Rating                                                 196          Preference Share          Vote                                98

  Moodys Group                 Country                     199          Preference Shares

  Moodys Group            II    Country                    199          Preference Shares           Distribution        Account     205

  Moodys Group            III   Country                    199          Preference Shares           Notional      Amount            205

  Moodys Minimum                 Average      Recovery                  Preference Shares           Paying Agency
    Rate                                                   199            Agreement
  Moodys Non Senior Secured Loan                           199          Preference Shares           Paying Agent                    205

  Moodys Obligation Rating                                 199          Preference Shares           Paying Agent
  Moodys        Priority       Category                    199            Agreement                                                 204

  Moodys        Priority       Category Recovery                        Principal    Balance                                        205
    Rate                                                   200          Principal    Proceeds                                       205

  Moodys        Rating                                     200          Priority    Class                                           206
  Moodys        Rating Factor                              200          Priority    of Payments                                       74

  Moodys Senior           Secured        Loan              200          Proceeding                                                  206
  New Notes                                                136          Proposed     Portfolio                                      206
  Non-Call      Period                                      24          Prospectus
  Non-Consenting           Holder                          201          Prospectus Directive
  Non-Performing           Collateral        Obligations   202          PTCE                                                         142
  Non-U.S       Holder                                     139          Purchase     Criteria Adjusted            Balance           206
  Note     Break-Even          Loss   Rate                 103          Purchase     Price                                          206
  Note     Class Loss      Differential                    103          Purchase     Price    Amount                                206
  Note     Interest Rate                                    62          Qualified    Equity      Security                           206
  Note     Payment Sequence                                202          Qualified Institutional           Buyer                       25
  Noteholder                                               202          Qualified Purchaser                                            iv

  Notes                                                    202          Ramp-Up         Completion        Date                        11

  Objection      Cut-Off Date                              127          Ramp-Up         Period                                      206
  Offer                                                    202          Rating Agencies                                                ii




                                                                  220
                                                                                                                            005519
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 239
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 263 of 266 PageID 8317
                                        Filed

  Rating Agency                                                 206           Secured      Parties                                    212

  Rating Condition                                              207           Securities

  Rating Confirmation                                    207    211           Securities     Act                                      151

  Rating Confirmation           Failure                          23           Securities     Lending       Account                    113

  Ratings Matrix                                                207           Securities     Lending       Agreement                  117
  Record Date                                                    94           Securities     Lending       Collateral                 212

  Recovery      Rate    Modifier                                207           Securities     Lending       Counterparty               117

  Redemption        Date                                        207           Selected Collateral           Quality Tests             212

  Redemption        Price                                       207           Senior Notes
  Reference      Banks                                           64           Senior Secured          High-Yield        Bond          212
  Reference      Obligation                                     208           Senior Secured          Loan                            212
  Refinancing                                                    72           Senior Servicing          Fee                           125

  Refinancing       Date                                         71           Senior Unsecured             High-Yield     Bond        212

  Refinancing       Notes                                        71           Senior Unsecured             Loan                       213

  Refinancing       Price                                       208           Servicer

  Refinancing       Proceeds                                    208           Servicer     Breaches                                   126

  Registered                                                    208                                                                   213
                                                                              Servicing     Agreement
  Regulation                                                    208           Servicing     Fee                                       125

  Regulation                                                                  Servicing     Fee      Portion                           64

  Regulation         Global     Note                             26           Share     Registrar                                      82
  Relevant    Obligation                                        208           Share     Trustee                                       130
  Removal       Buy-Out Purchaser                               208           Similar     Law                                         141

  Replacement        Period                                      12           Special     Redemption                                   25

  Repository                                                    208           Special     Redemption          Amount                   25

  Required      Rating                                          116           Special     Redemption          Date                     25

  Resolutions                                                    61           Spread      Excess                                      213

  Retention     Overcollateralization         Ratio             208           SRPM                                                    136

  Retention     Overcollateralization         Test              106           Stated     Maturity
  Revolving      Loan                                           208           Structured     Finance        Obligation                213

  Revolving      Reserve       Account                                        Subordinated          High-Yield Bond                   214
  Rule   144A                                                   xiv           Subordinated          Lien   Loan                       214
  Rule    44A     Global Note                                    26           Subordinated          Servicing     Fee                 125
  Rule   3a-7                                                     iv          Subscription        Agreement                           214
  SP                                                               ii
                                                                              Super     Majority                                      214
  SP     CDO     Monitor                                        209           Supplemental           Servicing    Fee                 125
  SP     CDO     Monitor       Test                             103           Synthetic     Security                                  214
  SP     Industry      Classification                           209           Synthetic     Security       Agreement                  216
  SP     Minimum         Average       Recovery    Rate   ...   103           Synthetic     Security       Collateral                 216
  SP     Priority    Category                                   209           Synthetic     Security       Collateral    Account      112
  SP     Priority    Category      Recovery       Rate          209           Synthetic     Security       Counterparty               216
  SP     Rating                                                 209           Synthetic     Security       Counterparty
  SP     Recovery       Rate    Matrix                          210             Account                                               115

  SP     Unrated       DIP Loan                                 211           Tax Advantaged           Jurisdiction                   216
  Sale   Proceeds                                               211           Tax Counsel                                          41134
  Scheduled      Preference      Shares                                       Tax Event                                               216
    Redemption         Date                                                   Transaction        Documents                            216
  SEC                                                            36           Transaction        Securities                           216
  Second Lien Loan                                              211           Treasury Regulations                                    217

  Secondary      Risk Counterparty                              211           U.S      Holder                                         133

  Secondary      Risk Table                                     212           U.S      Offeree                                        148
  Section     3c7                                                 iv          U.S      Persons                                         25
  Section    42                                                               UCC                                                     217
  Secured     High-Yield        Bond                            212           Underlying         Instrument                           217
  Secured     Loan                                              212           Unscheduled          Principal      Payments            217
  Secured     Obligations                                        61           Valuation      Report                                   217


                                                                        221
                                                                                                                                 005520
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 240
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 264 of 266 PageID 8318
                                        Filed

  Voting   Note                                   58         Weighted Average      Moodys     Recovery

  Voting   Preference   Share                     56           Rate   Test                                 102

  Voting   Record Date                           217         Weighted Average      Rating Factor Test      103

  Weighted Average       Fixed Rate     Coupon   217         Weighted Average      SP   Recovery    Rate

  Weighted Average       Fixed Rate     Coupon                 Test                                        103

    Test                                         103         Weighted Average      Spread                  218

  Weighted Average       Life                    217         Weighted Average      Spread   Test           103

  Weighted Average       Life   Test             102         Workout    Assets                             218

  Weighted Average       Moodys        Rating                Written-Down Obligation                       218
    Factor                                       218         Zero-Coupon     Security                      218




                                                       222
                                                                                                   005521
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 241
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 265 of 266 PageID 8319
                                        Filed


                                       PRINCIPAL OFFICES OF THE CO-ISSUERS


                     Grayson       CLO       Ltd                                                         Grayson        CLO Corp
                           P.O Box        1234                                          do     National         Corporate      Research     Ltd
      Queensgate          House     South    Church         Street                              615      South      DuPont Highway

   George    Town        Grand Cayman Cayman                   Islands                               Dover          Delaware    19901




                                                                      SERVICER

                                                 Highland        Capital      Management             L.P
                                                               Two      Galleria    Tower
                                                        13455        Noel    Road    Suite    800

                                                               Dallas       Texas   75240



  TRUSTEE       PREFERENCE SHARES PAYING AGENT TRANSFER                                                             AGENT AND REGISTRAR
                                                    Investors        Bank       Trust   Company
                                                               200 Clarendon         Street

                                                              Mail     Code EUC         108

                                                                Boston       MA 02116

               IRISH PAYING                 AGENT                                                   IRISH LISTING              AGENT
     AIB    International         Financial      Services       Ltd                                           Dillon Eustace

                Affi      International      Centre                                             33 Sir John Rogersons                Quay
                                I.F.S.C                                                                       Dublin       Ireland

                         Dublin        Ireland



                                                              LEGAL ADVISORS

                         To   the Co-Issuers                                                                   To    the Issuer

                    As   to   United States      Law                                                As   to   Cayman      Islands    Law

                Latham             Watkins       LLP                                                                 Ogier
              885    Third     Avenue       Suite    1000                                     P.O Box 1234              Queensgate      House
            New York New            York 10022-4802                             George       Town        Grand Cayman          KY 1-1108        Cayman
                                                                                                                     Islands


                To       the Initial   Purchaser                                                              To    the Servicer


                Latham             Watkins       LLP                                     Orrick          Herrington            Sutcliffe    LLP
              885    Third     Avenue       Suite    1000                                                 777          Figueroa St
            New York New            York 10022-4802                                            Los Angeles             California    90017




                                                                                                                                           005522
 Case 19-34054-sgj11 Doc 1822-23 Filed 01/22/21 Entered 01/22/21 21:50:07 Page 242
Case 3:21-cv-00538-N Document 26-21 of     24206/09/21 Page 266 of 266 PageID 8320
                                        Filed




                        GRAYSON CLO LTD




                                                                     005523
